10/14/2020                                                               Universal
                                                          Case: 1:20-cv-06677      Dirt Bike Dual #:
                                                                                Document          Sport
                                                                                                     12Black Headlight
                                                                                                         Filed:        For KTM Page
                                                                                                                 11/10/20      EXC SX 1
                                                                                                                                      SX-F
                                                                                                                                        of Honda CRF CR | eBay
                                                                                                                                           358 PageID      #:950
                                                                                                                                                                                                    Sell     Watchlist        My eBay              2
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                             Search              Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies >
                                                                                                                                                                                                                                           | Add to Watchlist
                                                        See more Headlight Headlamp Fairing Fit Dirt Bike Dual ...




            Check if this part fits your vehicle               Contact the seller



       SAVE UP TO 6%                 See all eligible items


                                                                                                                     Universal Dirt Bike Dual Sport Black
                                                                                                                                                                                                           Shop with confidence
                                                                                                                     Headlight For KTM EXC SX SX-F Honda CRF
                                                                                                                     CR                                                                                           eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                    Be the first to write a review.
                                                                                                                                                                                                                  your money back. Learn more

                                                                                                                      Condition: New

                                                                                                                       Quantity:      1             5 available / 1 sold                                   Seller information
                                                                                                                                                                                                           oncemoremoto (8709          )
                                                                                                                                                                                                           98.2% Positive feedback

                                                                                                                         Price:    US $25.76                              Buy It Now
                                                                                                                                                                                                               Save this Seller
                                                                                                                                   US $27.40 (6% off)
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                         Add to cart
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items

                                                                                                                          Best                                           Make Offer
                                                                                                                         Offer:

                                                                                                                                                                       Add to Watchlist



                                                                                                                          1-year accident protection plan from
                                                                                                                          SquareTrade - $5.99


                                                                                                                           30-day returns                       Longtime member
                                             Have one to sell?          Sell now

                                                                                                                      Shipping: $3.50 Standard SpeedPAK from China/Hong
                                                                                                                                     Kong/Taiwan | See details
                                                                                                                                     International shipment of items may be subject to customs
                                                                                                                                     processing and additional charges.
                                                                                                                                     Item location: guangzhou, China
                                                                                                                                     Ships to: Worldwide See exclusions

                                                                                                                       Delivery:           Estimated between Fri. Nov. 6 and Fri. Nov.
                                                                                                                                           27
                                                                                                                                           This item has an extended handling time and a
                                                                                                                                           delivery estimate greater than 17 business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                       Returns: Free 30 day returns |           See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Dirt Bike Dual Sport Enduro             New Orange Headlight                      LED Headlight Head Light                 Universal Motorcycle                      Universal Headlights                         Universal Headlights
       Universal Black Headlight…              Head Light Lamp…                          Lamp Universal For Kawasa…               Headlight Head Lamp for…                  Headlamp Street For KTM…                     Headlamp Street For KTM…
       $25.37                                  $27.77                                    $26.99                                   $25.44                                    $23.50                                       $23.50
       $26.99                                  Free shipping                             Free shipping                            Free shipping                             Free shipping                                Free shipping
       + $3.50 shipping                        Almost gone                               New                                      New                                       Almost gone                                  Almost gone
       Last one




                                                                                                                                                                                                                                                       Feedback



   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Universal-Dirt-Bike-Dual-Sport-Black-Headlight-For-KTM-EXC-SX-SX-F-Honda-CRF-CR/133005681999                                                                                                                                        1/6
10/14/2020                                                          Universal
                                                     Case: 1:20-cv-06677      Dirt Bike Dual #:
                                                                           Document          Sport
                                                                                                12Black Headlight
                                                                                                    Filed:        For KTM Page
                                                                                                            11/10/20      EXC SX 2
                                                                                                                                 SX-F
                                                                                                                                   of Honda CRF CR | eBay
                                                                                                                                      358 PageID      #:951




     Motorcycle Dirt Bike Dual             Universal Dirt Bike Enduro            Dirt Bike Motocross Dual           Enduro Headlight Headlamp           Street Fighter Dirt Bike           Headlight Headlamp For
     Sport Universal H4…                   Headlight For KTM 125 250…            Sport Red Headlight…               For Honda CRF 150F 230F…            Enduro Alien Style LED…            Honda CRF150F CRF230F…
     $26.31                                $15.85                                $22.55                             $21.78                              $18.99                             $21.78
     $27.99                                $16.68                                $23.99                             $23.17                              $19.99                             $23.17
     + $3.50 shipping                      + $3.50 shipping                      + $3.50 shipping                   + $3.50 shipping                    + $3.50 shipping                   + $3.50 shipping




    Description          Shipping and payments                                                                                                                                                                 Report item



                                                                                                                                                                                 eBay item number: 133005681999
      Seller assumes all responsibility for this listing.

      Last updated on Sep 28, 2020 11:52:57 PDT View all revisions

         Item specifics
         Condition:                New                                                                  Brand:                                  Oncemore
         color:                    black                                                                Manufacturer Part Number:               YM-036-BK
         Material:                 Polypropy                                                            Placement on Vehicle:                   Front
         Fitment:                  Universal                                                            Country/Region of Manufacture:          China
         Package Include:          1 Pc                                                                 UPC:                                    699920399273



                                         Oncemore-MoToParts Factory
                                         oncemoremoto (8709         ) 98.2%                                                                             Search within store

                                               Sign up for newsletter


                                                                                                                                                        Visit Store: Oncemore-MoToParts Factory
                                         Hi                If you like what you see, browse my Store to find more items you may love.




          Motorcycle Blinker Relay 12V 2 Pin       Motorcycle Dirtbike 35W Headlight    3D Alloy Flag Skull Cross Bone Ca    CNC Aluminum Side Mount Licens       Fit Honda CB 650F CBR 650F 201       Pair Universal Red / Yello
          LED Turn Signal Flasher Light Stre       Fairing For KTM XC EXC 125 Hon       r Trunk Motorcycle Emblem Badge      e Plate Bracket Holder For Harley    4-2015 LED Tail Light Integrated T   ors For Car Motorcycle AT
          et Bike                                  da XR Kawasaki                       Decal Sticker                        Bobber Chopper                       urn Signal Smoke                     ke Trailer
          2.99 USD                                 20.89 USD                            4.99 USD                             28.19 USD                            8.54 USD                             3.88 USD
          Buy it now                               Buy it now                           Buy it now                           Buy it now                           Buy it now                           Buy it now
                                                                                                                             Free shipping




                                                                                                                                                                                                                      Feedback




          Motorcycle Enduro Rear Fender L          Headlight Fairing Cowl Fork Mount    Manual Adjuster Cam Chain Tensio     Manual Adjuster Timing Cam Chai      Front Beak Fender Extension Whe      2X T10 W5W 194 168 24
          ED Brake Stop Tail Light Universal       For Harley Sportster XL Dyna Glid    ner For Honda DRZ400E 00-07 GZ       n Tensioner Red For HONDA TRX        el Cover Cowl For BMW R1200GS        4 Strobe Flash Reading L
          Fit Dirt Bike                            e Black                              250 99-09                            400EX, 99-up Hot                     LC Adventure 13-16                   or LED 158 2825
          19.73 USD                                37.59 USD                            20.67 USD                            21.61 USD                            23.49 USD                            4.99 USD
          Buy it now                               Buy it now                           Buy it now                           Buy it now                           Buy it now                           Buy it now
                                                   Free shipping                        Free shipping                        Free shipping

https://www.ebay.com/itm/Universal-Dirt-Bike-Dual-Sport-Black-Headlight-For-KTM-EXC-SX-SX-F-Honda-CRF-CR/133005681999                                                                                                         2/6
10/14/2020                                                 Universal
                                            Case: 1:20-cv-06677      Dirt Bike Dual #:
                                                                  Document          Sport
                                                                                       12Black Headlight
                                                                                           Filed:        For KTM Page
                                                                                                   11/10/20      EXC SX 3
                                                                                                                        SX-F
                                                                                                                          of Honda CRF CR | eBay
                                                                                                                             358 PageID      #:952




                                                            Universal Dirt Bike Dual Sport Black Headlight For KTM EXC SX SX-F Honda CRF CR




                    Product Description



                                                                                                      Attributes:

                                                                    1. Transparent plastic lens cover and back cover to protect lights .

                                                             2. The position of the mounting points allow ample room for the brake cable .

                                          3. Universal fitting with anti-vibration rubber strips, Will mount on your motorcycle's forks with 4 rubber straps

                                                                                           4. Dual light with Hi/lo option.



                                                                                                     Description:

                                                                                                  100% Brand new

                                                                                              Material: Polypropylene

                                                                                                      color:black

                                                                                    The package will come with a headlight

                                                                                                 Not DOT Approved

                                                                                                         Wiring:

                                                                                                    Ground:Green

                                                                                                 Low Headlight:Blue

                                                                                                High Headlight:White

                                                                                                    Foglight:Brown


                                                                                                                                                               Feedback

                                                                                                 Package Included:

                                                                                            1 pcs super motor headlight



                                                                                                        Fitment:

https://www.ebay.com/itm/Universal-Dirt-Bike-Dual-Sport-Black-Headlight-For-KTM-EXC-SX-SX-F-Honda-CRF-CR/133005681999                                                3/6
10/14/2020                                                        Universal
                                                   Case: 1:20-cv-06677      Dirt Bike Dual #:
                                                                         Document          Sport
                                                                                              12Black Headlight
                                                                                                  Filed:        For KTM Page
                                                                                                          11/10/20      EXC SX 4
                                                                                                                               SX-F
                                                                                                                                 of Honda CRF CR | eBay
                                                                                                                                    358 PageID      #:953
                                                                              all Dual sport motorcycles, dirt bikes,Street fighter, naked motorcycles.

                                                                                            Easy to install, no installation instruction included.



                                                                                                                        NOTE:

                     Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer's responsibility. Please
                                    check with your country's customs office to determine what these additional costs will be prior to bidding/buying.


                   Payment


                    1.We ONLY accept PayPal and ship item(s) to PayPal's verified address ONLY.
                    2.Our prices do NOT include any customs duty or tax.
                    3.Payment must be made within 7 days after you win the auction.
                    4.Non-Paying bidders will be reported.
                    5.No other payment method will be acceptable

                   Shipping


                    Shipping Time:
                    Sometimes shipping time may has a little delay, such as Customs check packages strictly ,bad weather,holidays. USA, UK, Canada, Australia and Singapore need around 7-18 working days(Excluding
                    weekend and Holidays).Other countries need around 2-4 weeks.We strive our best to provide you the most reliable way of shipping service. If you do not receive your item on time, please contact us
                    immediately for further assistance.Thank you for your understanding.

                    International Taxes And Duty Fees:
                    Import duties, taxes and charges are not included in the item price or shipping charges.We will mark "Gifts" on custom form. The buyers are fully responsible for any international taxes & duty fees, which
                    may be charged upon delivery.Please check with your country's customs office to determine what these additional costs will be prior to bidding/buying.


                    Packaging:
                    1.All items are checked before dispatch and are carefully hand-packed by our in-house team.
                    2.We always taking great care packaging every item to ensure safe and perfect condition to you.
                    3.We will make every effort to prevent damage in transit.

                    Please Note:
                    Please note your Telephone when your payment.Telephone are must for international express shipping.



                   Feedback


                    1. We hope to give you a positive eBay experience by working hard, and we expect to receive a positive feedback and Detailed Selling Rating (DSR) of 5 Rating in all of the feedback categories from the
                    buyer upon receiving the item .
                    2. If you have any problem on our items or service, please don’t hesitate to contact us before you leave any Neutral/Negative feedback, we will try our best to help you resolve the problem.
                    3. Communication is the best way to solve problem.Thank you for your understanding.

                   About us


                    Working Hours
                    From Monday To Friday(Beijing Time 9:00-18:00)
                    1.We try our best to reply to your emails as soon as possible, however, due to high volume of daily incoming emails and time zone difference, we may not be able to reply your emails immediately. Please
                    allow 1 business days for us to response. If you do not receive any reply from us, please check your email ensuring your mailbox has not reached full size.
                    2.Due to some ISP SPAM filter settings, you may not be able to receive our replies; If you have problems receiving our emails, you may need to use a different email account to contact us.
                    3.Please give us the opportunity to resolve any problem. We understand the concerns and frustrations you might have, and will try our best to resolve the issues. Please email us before leaving any
                    negative feedback or open any dispute on PayPal.
                    4.We care about our valued customers, and will always try to help you. So if you have any problems, please e-mail us immediately.


                   Return


                    Return Details:
                    1.If you are not 100% satisfied with the item, please let us know the detailed problem.We will help you resolve the problem as soon as possible.
                    2. If you received an incorrect, damaged, defective, or item not as described, please contact us.We will give you a best solution.
                    3. If you want to return the item,please contact us within 14 days after package received .Return products must also be in its original condition: including box, packaging and all other accessories. Returns
                    that are a result of customer error will be subject to an actual shipping fee deduction from the refund.
                    4. Buyer should pay for the return shipping fee if All Non-Seller Mistake returns for refund (E.g. you brought wrong size or wrong item).
                    5. Please make sure the item have NO man-made sabotage. If you broken it , please NOTE that the shipping and handling fee will not be refunded, Buyers are responsible for the postal cost of returning
                    the items
                    Items returned must be in the same condition that they were received.

                    How to return
                    1. Please contact us for Return Merchant Authorization Number (RMA) and return address .
                    2. Shipping back the package . The RMA must be clearly written on the return package,Otherwise the package will be refused.
                    3. Mail us the return tracking number.
                    4. All returns will be inspected prior to a credit being issued.



                   Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




                                                                                                                                                                                                                         Feedback




https://www.ebay.com/itm/Universal-Dirt-Bike-Dual-Sport-Black-Headlight-For-KTM-EXC-SX-SX-F-Honda-CRF-CR/133005681999                                                                                                              4/6
10/14/2020                                                                Universal
                                                           Case: 1:20-cv-06677      Dirt Bike Dual #:
                                                                                 Document          Sport
                                                                                                      12Black Headlight
                                                                                                          Filed:        For KTM Page
                                                                                                                  11/10/20      EXC SX 5
                                                                                                                                       SX-F
                                                                                                                                         of Honda CRF CR | eBay
                                                                                                                                            358 PageID      #:954




         12V LED Turn Signal Amber Light I               Motorcycle 7 in Cree LED Projector             ABS Clear Motorcycle Cafe Racer         Rear 12V LED Taillight Brake Lam       Pair SUV Car Round LED Turn Sig           LED Motorcycle ATV Tail
         ndicator Blinker For Kawasaki KTM               Headlight + 4.5 in Fog Light Lamp              Headlight Fairing Vintage Windshie      p For Ford Car Wagons Harley Caf       nal Lights Marker Lights For Ford F       n Signal Brake License Pl
         Yamaha                                          For Harley                                     ld Windshield                           e Racer Cruisers                       iesta Citroen                             ated Lamp
         10.37 USD                                       133.00 USD                                     109.99 USD                              20.21 USD                              71.82 USD                                 22.56 USD
         Buy it now                                      Buy it now                                     Buy it now                              Buy it now                             Buy it now                                Buy it now
                                                                                                        Free shipping




         Vehicle UTV 4 x LED 2 in 72W LE                 Motorcycle Headlight Head Lamp                 Motorcycle ATV 7/8 in 22mm Hand         Front Fender Extender Extension        Retro Motorcycle Triangle Driving         Motocross Black X-Brake
         D Work Light Bar Spot Offraod ATV               Cree LED Spot Fog Light For Harle              guard Hand Guard For Honda CRF          Mudguard For BMW F650GS F800           Headlight Headlamp For Harley Ch          ke Disc Cover For Honda
         Fog Truck Lamp                                  y Motorcycle Car                               Yamaha WR YZ White                      GS F800 Adventure                      opper Bobber                              L 250M 2012-2016
         175.37 USD                                      61.10 USD                                      10.16 USD                               225.26 USD                             34.31 USD                                 22.28 USD
         Buy it now                                      Buy it now                                     Buy it now                              Buy it now                             Buy it now                                Buy it now




    SAVE UP TO 6%                            See all eligible items
 6% off
 Marked down item price reflects all savings. Items provided by oncemoremoto                                                                                                               All promotional offers from oncemoremoto




                                                                                                                                                                                                                                                    See all



       Motorcycle Steel Chrome                             4-1/2'' Motorcycle H4                                  Black Motorcycle Side                      Smoke Integrated LED Tail                 Motorcycle Black & Brass
       Tail Brake Light Lamp STOP                          Headlight Headlamp Bates                               Mount Tail Light License                   Light Turn Signal For Honda               LED Turn Signal Indicator
       For Harley Chopper Cafe                             Style For Harley Bobber                                Plate Bracket For Harley                   07-09 CBR600RR 2007                       Light For Harley Cafe Racer
       Racer                                               Chopper                                                Custom                                     2008

       Was:                  US $25.00                     Was:                   US $28.00                       Was:              US $24.99                Was:              US $25.26               Was:                   US $27.00
       Now:                US $23.50                       Now:                 US $26.32                         Now:            US $23.49                  Now:            US $23.74                 Now:                  US $25.38


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                                You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                                        Feedback on our suggestions

                                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Universal-Dirt-Bike-Dual-Sport-Black-Headlight-For-KTM-EXC-SX-SX-F-Honda-CRF-CR/133005681999                                                                                                                                     5/6
10/14/2020                                                           Universal
                                                      Case: 1:20-cv-06677      Dirt Bike Dual #:
                                                                            Document          Sport
                                                                                                 12Black Headlight
                                                                                                     Filed:        For KTM Page
                                                                                                             11/10/20      EXC SX 6
                                                                                                                                  SX-F
                                                                                                                                    of Honda CRF CR | eBay
                                                                                                                                       358 PageID      #:955




     Dual Sport Dirt Bike                    Motorcycle Dirt Bike                      Enduro MX Dual Sport LED                  Motorcycle Headlight Dirt             Dirt Bike Enduro 35W Black   Black Dirt Bike Headlight
     Motorcycle Headlight…                   Headlight With LED Turn…                  Head Light For KTM EXC-…                  Bike Head Lamp For HOND…              Headlight Headlamp For…      Fairing With Bulb 12V For…
     $25.37                                  $30.07                                    $79.52                                    $28.82                                $15.85                       $80.40
     $26.99                                  $31.99                                    $85.50                                    $30.99                                $16.68                       $85.53
     + $3.50 shipping                        + $3.50 shipping                          Free shipping                             + $3.50 shipping                      + $3.50 shipping             Free shipping
     New                                     New                                       New                                       New                                   New                          41m left




      No ratings or reviews yet                    Be the first to write a review.




   More from this seller 1/2                                                                                                                                                                              Feedback on our suggestions




     Motorcycle Dirt Bike Dual               Universal Dirt Bike Enduro                Dirt Bike Motocross Dual                  Enduro Headlight Headlamp             Street Fighter Dirt Bike     Headlight Headlamp For
     Sport Universal H4…                     Headlight For KTM 125 250…                Sport Red Headlight…                      For Honda CRF 150F 230F…              Enduro Alien Style LED…      Honda CRF150F CRF230F…
     $26.31                                  $15.85                                    $22.55                                    $21.78                                $18.99                       $21.78
     $27.99                                  $16.68                                    $23.99                                    $23.17                                $19.99                       $23.17
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                   + shipping




 Back to search results | See More Details about "Headlight Headlamp Fairing Fit Dirt Bike Dual Sport KT..."                                                                                                             Return to top
 More to explore : KTM SX, KTM SX Motorcycles, Motorcycle Headlight Assemblies for KTM SX SR, 250cc or less KTM SX, Tachometers for KTM SX SR, Windshields for KTM SX SR,
 Fenders for KTM SX SR, Headlights for Dodge SX 2.0, Krator Grips for KTM SX SR, Honda CRF




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/Universal-Dirt-Bike-Dual-Sport-Black-Headlight-For-KTM-EXC-SX-SX-F-Honda-CRF-CR/133005681999                                                                                                                   6/6
10/14/2020                                                               Universal
                                                          Case: 1:20-cv-06677      Dirt Bike Dual #:
                                                                                Document          Sport
                                                                                                     12Black Headlight
                                                                                                         Filed:        For KTM Page
                                                                                                                 11/10/20      EXC SX 7
                                                                                                                                      SX-F
                                                                                                                                        of Honda CRF CR | eBay
                                                                                                                                           358 PageID      #:956
                                                                                                                                                                                                    Sell     Watchlist        My eBay              2
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                             Search              Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies >
                                                                                                                                                                                                                                           | Add to Watchlist
                                                        See more Headlight Headlamp Fairing Fit Dirt Bike Dual ...




            Check if this part fits your vehicle               Contact the seller



       SAVE UP TO 6%                 See all eligible items


                                                                                                                     Universal Dirt Bike Dual Sport Black
                                                                                                                                                                                                           Shop with confidence
                                                                                                                     Headlight For KTM EXC SX SX-F Honda CRF
                                                                                                                     CR                                                                                           eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                    Be the first to write a review.
                                                                                                                                                                                                                  your money back. Learn more

                                                                                                                      Condition: New

                                                                                                                       Quantity:      1             5 available / 1 sold                                   Seller information
                                                                                                                                                                                                           oncemoremoto (8709          )
                                                                                                                                                                                                           98.2% Positive feedback

                                                                                                                         Price:    US $25.76                              Buy It Now
                                                                                                                                                                                                               Save this Seller
                                                                                                                                   US $27.40 (6% off)
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                         Add to cart
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items

                                                                                                                          Best                                           Make Offer
                                                                                                                         Offer:

                                                                                                                                                                       Add to Watchlist



                                                                                                                          1-year accident protection plan from
                                                                                                                          SquareTrade - $5.99


                                                                                                                           30-day returns                       Longtime member
                                             Have one to sell?          Sell now

                                                                                                                      Shipping: $3.50 Standard SpeedPAK from China/Hong
                                                                                                                                     Kong/Taiwan | See details
                                                                                                                                     International shipment of items may be subject to customs
                                                                                                                                     processing and additional charges.
                                                                                                                                     Item location: guangzhou, China
                                                                                                                                     Ships to: Worldwide See exclusions

                                                                                                                       Delivery:           Estimated between Fri. Nov. 6 and Fri. Nov.
                                                                                                                                           27
                                                                                                                                           This item has an extended handling time and a
                                                                                                                                           delivery estimate greater than 17 business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                       Returns: Free 30 day returns |           See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Dirt Bike Dual Sport Enduro             New Orange Headlight                      LED Headlight Head Light                 Universal Motorcycle                      Universal Headlights                         Universal Headlights
       Universal Black Headlight…              Head Light Lamp…                          Lamp Universal For Kawasa…               Headlight Head Lamp for…                  Headlamp Street For KTM…                     Headlamp Street For KTM…
       $25.37                                  $27.77                                    $26.99                                   $25.44                                    $23.50                                       $23.50
       $26.99                                  Free shipping                             Free shipping                            Free shipping                             Free shipping                                Free shipping
       + $3.50 shipping                        Almost gone                               New                                      New                                       Almost gone                                  Almost gone
       Last one




                                                                                                                                                                                                                                                       Feedback



   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Universal-Dirt-Bike-Dual-Sport-Black-Headlight-For-KTM-EXC-SX-SX-F-Honda-CRF-CR/133005681999                                                                                                                                        1/3
10/14/2020                                                                 Universal
                                                            Case: 1:20-cv-06677      Dirt Bike Dual #:
                                                                                  Document          Sport
                                                                                                       12Black Headlight
                                                                                                           Filed:        For KTM Page
                                                                                                                   11/10/20      EXC SX 8
                                                                                                                                        SX-F
                                                                                                                                          of Honda CRF CR | eBay
                                                                                                                                             358 PageID      #:957




     Motorcycle Dirt Bike Dual                   Universal Dirt Bike Enduro             Dirt Bike Motocross Dual                 Enduro Headlight Headlamp                 Street Fighter Dirt Bike                  Headlight Headlamp For
     Sport Universal H4…                         Headlight For KTM 125 250…             Sport Red Headlight…                     For Honda CRF 150F 230F…                  Enduro Alien Style LED…                   Honda CRF150F CRF230F…
     $26.31                                      $15.85                                 $22.55                                   $21.78                                    $18.99                                    $21.78
     $27.99                                      $16.68                                 $23.99                                   $23.17                                    $19.99                                    $23.17
     + $3.50 shipping                            + $3.50 shipping                       + $3.50 shipping                         + $3.50 shipping                          + $3.50 shipping                          + $3.50 shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: guangzhou, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Middle East, South America, American Samoa, Cook Islands, Fiji, French Polynesia, Guam,
             Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam,
             Cambodia, Hong Kong, Laos, Macau, Taiwan, Bermuda, Greenland, Saint Pierre and Miquelon, Albania, Andorra, Austria, Belarus, Bosnia and Herzegovina, Croatia, Republic of, Cyprus, Czech
             Republic, Estonia, Gibraltar, Greece, Guernsey, Iceland, Ireland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Romania, San Marino,
             Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Switzerland, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan,
             Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, PO Box

             Quantity:    1                 Change country:          United States                                                    ZIP Code:      60106                  Get Rates


               Shipping and handling          Each additional item         To                   Service                                                                       Delivery*

               US $3.50                       US $3.50                     United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                 Estimated between Fri. Nov. 6 and Fri. Nov. 27

               US $53.50                      US $3.50                     United States        Economy Shipping (USPS Parcel Select Ground®)                                 Estimated between Tue. Oct. 27 and Mon. Nov. 9

                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Seller pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 6%                            See all eligible items
 6% off
 Marked down item price reflects all savings. Items provided by oncemoremoto                                                                                                                  All promotional offers from oncemoremoto
                                                                                                                                                                                                                                                     Feedback


                                                                                                                                                                                                                                                      See all




https://www.ebay.com/itm/Universal-Dirt-Bike-Dual-Sport-Black-Headlight-For-KTM-EXC-SX-SX-F-Honda-CRF-CR/133005681999                                                                                                                                         2/3
10/14/2020                                                                             Feedback
                                                Case: 1:20-cv-06677 Document #: 12 Filed:       Profile Page 9 of 358 PageID #:958
                                                                                          11/10/20
                                                                                                                                                        Sell   Watchlist      My eBay           3
                  Hi        !         Daily Deals     Brand Outlet   Help & Contact


                                       Shop by
                                       category                Search for anything                                                     All Categories                        Search             Advanced



                 Home     Community       Feedback forum       Feedback profile



                 Feedback profile


                                        oncemoremoto (8709           )                                                                                               Member Quick Links
                                        Positive Feedback (last 12 months): 98.2%                                                                                    Contact member
                                        Member since: Dec-30-14 in China                                                                                             View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                      View seller's Store
                                                             Consistently delivers outstanding customer service.
                                                             Learn more



                 Feedback ratings                                                           Detailed seller ratings

                                             1 month        6 months         12 months             Average for the last 12 months

                          Positive              65             398                786              Accurate description                                 Reasonable shipping cost
                                                                                                                (689)                                               (705)
                          Neutral                 0             6                 10
                                                                                                   Shipping speed                                       Communication
                          Negative                2             5                 14                            (689)                                               (674)




                         All received Feedback                                 Received as buyer                          Received as seller                                Left for others

                 14 Feedback received (viewing 1-14)                                                                                                                           Revised Feedback: 32


                 Search Feedback received as seller with an item title or ID:                                                                  Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                            Negative (14)                         12 Months



                   FEEDBACK                                                                                                 FROM                                                WHEN

                        way too small for a brake light                                                                     Buyer: 1***6 (16 )                                  Past month
                        Red Middle Finger LED Tail Light For Harley Choppers Yamaha Suzuki Kawasaki                         US $9.98                                            Reciprocal feedback




                                                                                                                                                                                                           Comment?
                        (#141712317112)


                            Reply by oncemoremoto. Left within past month.

                            Hi, any questions you have please feel free to contact us , thanks .


                        Length of adjuster bolt is too short for listed motorcycle engine                                   Buyer: g***g (5)                                    Past month
                        Manual Adjuster Timing Cam Chain Tensioner For Kawasaki Kz 550c Ltd 1980-1983                       US $21.61                                           Reciprocal feedback
                        (#142519763474)


                            Reply by oncemoremoto.Left within past month.
                            Hi, any questions you have please feel free to contact us , thanks .


                        Came damaged. Then ignored me                                                                       Buyer: 6***o (2261 )                                Past 6 months
                        Black Model A Ford Motorcycle 12V Tail Light Lamp Stop For Harley Chopper Bobber                    GBP 25.64                                           Reciprocal feedback
                        (#132532016637)


                            Reply by oncemoremoto. Left within past 6 months.
                            We communicated with you all the time, thanks .


                        Too bad to arrive with scratches                                                                    Buyer: g***a (5)                                    Past 6 months
                        Black Lower Fork Guards Covers For Honda CRF 250 450 2004-14 CR 125 250 2004-07                     US $16.04                                           Reciprocal feedback
                        (#132318612550)


                            Reply by oncemoremoto.Left within past 6 months.

                            Hi, any questions you have please let me know first ,thanks


                                                          Detailed item information is not available for the following items because the feedback is over 90 days old.


                        Unvented cap was not Milled correctly so does not screw in to tank                                  Buyer: l***h (20 )                                  Past 6 months
                        Flush Chrome Pop Up Gas Cap Vented For Harley Davidson Fueltank Gas Fuel Cap New                    US $24.43                                           Reciprocal feedback
                        (#131743359807)


                            Reply by oncemoremoto. Left within past 6 months.

                            Solving the problem , thanks


                        No switch with head light. Should be one placed on it                                               Buyer: t***s (19 )                                  Past year
                        Motorcycle White Headlight Lamp For Husqvarna TE125 250 17-19 701 Supermoto 2017                    US $30.07                                           Reciprocal feedback
                        (#142898341066)


                            Reply by oncemoremoto. Left within past year.
                            Solving the problem , thanks .




https://www.ebay.com/fdbk/feedback_profile/oncemoremoto?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                             1/2
10/14/2020                                                                                        oncemoremoto
                                                            Case: 1:20-cv-06677 Document #: 12 Filed:  11/10/20on eBay
                                                                                                                   Page 10 of 358 PageID #:959
                                                                                                                                                                                                Sell      Watchlist          My eBay           3
         Hi               !              Daily Deals    Brand Outlet     Help & Contact


                                          Shop by
                                          category                 Search for anything                                                                                         All Categories                                Search             Advanced



        oncemoremoto's profile



                                                                         oncemoremoto (8709 )                                                                                Items for sale            Visit store         Contact
                                                                         98.2% positive feedback

                                                                                                                           Based in China, oncemoremoto has been an eBay member since Dec 30, 2014
                                                                             Save




                                            Feedback ratings                                                                                                                                                     See all feedback

                                                             689         Item as described                    786               10              14                          Good product, speedy sale. Arrived when
                                                             674         Communication                    Positive       Neutral            Negative                        expected..
                                                                                                                                                                            Oct 12, 2020
                                                             689         Shipping time

                                                             705         Shipping charges                       Feedback from the last 12 months



                                         355 Followers | 1 Review | Member since: Dec 30, 2014 |       China



        Items for sale(4696)                                                                                                                                                                                                                See all items




             Universal Moto ...                                 2PCS Universal ...                             Detachable Siss ...                             Chrome Footpeg ...                                     Footpegs Forwar...
             US $4.99                             6m left       US $4.99                       12m left        US $13.96                       22m left        US $12.34                         23m left             US $191.99                   28m left




        Reviews (1)                                                                                                                                                                                                                        See all reviews



                              10 pc Switch Housing Button Cap Kit for
                              Harley Davidson 2014 2015 Version
                              Chrome

                                                                        Sep 29, 2015

             Quality is very good, the seller service is very good, I will
             come over to buy other products, this I recommend, you
             can try
             Quality is very good, the seller service is very good, I will
             come over to buy other products, this I recommend, you
             can try




             1 of 1 found this helpful




             About eBay       Announcements            Community       Security Center    Resolution Center     Seller Center    Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/oncemoremoto                                                                                                                                                                                                                         1/1
10/30/2020                                                  Case: 1:20-cv-06677 DocumentOncemore-MOTORPARTS-Factory
                                                                                         #: 12 Filed: 11/10/20 Page | eBay11
                                                                                                                           Stores
                                                                                                                              of 358 PageID #:960
                                                                                                                                                                                   Sell   Watchlist    My eBay         1
                     Hi              !             Daily Deals     Brand Outlet    Help & Contact


                                                       Shop by
                                                       category                   Search for anything                                                                            All Categories                  Search


                     eBay       eBay Stores      Oncemore-MOTORPARTS-Factory




                                                                 Oncemore-MOTORPARTS-Factory
                                                                 357 followers oncemoremoto (8739             ) 98.3%

                                                                 We are is a leading manufacturer and exporter which is concerned with the design, development and production of motorcycle parts and accessories.All of our parts comply with in

                                                                     Save this seller




                     Category

                     All                                                 Featured Items
                     Adjustable Lowering Link

                     Auto Accessories

                     Bracket

                     Brake Clutch lever

                     Engine Parts

                     Exhaust Muffler

                     Fluid Reservoir Cap/Cover

                     Foot Peg Parts

                     Gas Tanks , Protector & Cover                       For Suzuki Boulevard M50                   6x9 Speakers Batwing Fairing
                     Handlebars & Accessories                            M90 M109R Screen…                          Stereo Detachable For Harl…

                     Kickstand & Parts                                   $180.99                                    $309.99
                                                                         $188.99 | 4% OFF
                     Luggage & Saddlebags

                     Mirrors

                     Motocycle Meter

                     Motocycle Mirrors
                                                                            Search this Store                                                      Search                                               Best Match
                     Motorcycle Accessories

                     Motorcycle Fairing
                                                                           All Listings   Auction      Buy It Now
                     Motorcycle Light

                     Radiator Parts & Oil cooler
                                                                         1-48 of 4,286 Results
                     Recommend Motorcycle Model
                                                                                                    Orange Motorcycle Streetfighter Dirt Bike Headlight Light Lamp For KTM Supermoto
                     Sissy Bar Passenger & Cushion

                     Other                                                                          $20.67                                                                                                       Brand: KTM
                                                                                                    Was: $21.99                                                                           Seller: oncemoremoto (8737) 98.3%
                     Condition                           see all                                    Free shipping
                                                                                                    or Best Offer
                           New
                                                                                                    53 sold
                           Used
                                                                                                    Orange 6000K LED Enduro Head Light For KTM EXC EXCF SX SXF XC XCW XC-F XCF-W New
                     Price
                                                                                                    $75.67                                                                                                       From China
                           Under $35.00
                                                                                                    Was: $80.50                                                                                                  Brand: KTM
                           Over $35.00
                                                                                                    Free shipping                                                                         Seller: oncemoremoto (8739) 98.3%
                     $               - $                                                            or Best Offer
                                                                                                    5 watching
                     Buying Format                       see all
                                                                                                    Universal Dirtbike Fliament Headlight & LED Light Dual Lamp For Honda Suzuki KTM
                           All Listings
                           Best Offer                                                               $30.07                                                                                                       From China
                           Auction                                                                  Was: $31.99                                                                           Seller: oncemoremoto (8739) 98.3%
                           Buy It Now                                                               $3.50 shipping
                           Classified Ads                                                           or Best Offer
                                                                                                    5 watching
                     Item Location                       see all
                                                                                                    Headlight Head Lamp Streetfighter For KTM EXC XCF XCW SXF Motorcycle Motocross
                           Default
                           Within                                                                   $32.15                                                                                                       From China
                           100 mile        of 60106                                                 Was: $34.20                                                                                                  Brand: KTM
                           US Only                                                                  $3.50 shipping                                                                        Seller: oncemoremoto (8739) 98.3%

                           North America                                                            or Best Offer

                           Worldwide
                                                                                                    Motocross Dirtbike Headlight Headllamp Fairing For Ktm Sxf Xcf 250 White

                     Delivery Options                    see all                                    $15.85                                                                                                       From China
                           Free Shipping                                                            Was: $16.68                                                                                                  Brand: KTM
                           Free In-store Pickup                                                     $3.50 shipping                                                                        Seller: oncemoremoto (8739) 98.3%
                                                                                                    or Best Offer
                     Show only                           see all                                    43 sold

                           Returns Accepted                                                         Dirtbike Motocross MX Enduro Headlight Lamp For Kawasaki KLX KLR KL 250 450
                           Completed Items
                           Sold Items                                                               $29.13                                                                                                       From China
                           Deals & Savings                                                          Was: $30.99                                                                                             Brand: Kawasaki
                           Authorized Seller                                                        $3.50 shipping                                                                        Seller: oncemoremoto (8737) 98.3%
                           Authenticity Guarantee                                                   or Best Offer
                                                                                                    7 watching
                     More refinements...
                                                                                                    12V Universal Enduro Motorcycle Headlight For KTM EXC XCF SMR SX SXF Dirt Bike

                                                                                                    $32.15                                                                                                       From China
                                                                                                    Was: $34.20                                                                                                  Brand: KTM
                                                                                                    $3 50 shipping                                                                        Seller: oncemoremoto (8737) 98 3%
https://www.ebay.com/str/oncemoremotopartsfactory?_dmd=1&rt=nc                                                                                                                                                                               1/4
10/30/2020                                  Case: 1:20-cv-06677 DocumentOncemore-MOTORPARTS-Factory
                                                                         #: 12 Filed: 11/10/20 Page | eBay12
                                                                                                           Stores
                                                                                                              of 358 PageID #:961
                                                                 $3.50 shipping                                                                       Seller: oncemoremoto (8737) 98.3%
                                                                 or Best Offer

                                                                 Motorcycle Dirtbike Led Headlight Enduro MX For KTM EXC CRF RMZ DR KLR KL 250

                                                                 $30.07                                                                                                     From China
                                                                 Was: $31.99                                                                          Seller: oncemoremoto (8739) 98.3%
                                                                 $3.50 shipping
                                                                 or Best Offer
                                                                 29 sold

                                                                 Dirt Bike Headlight For KTM EXC SXF XCF XCW 125 450 HUSQVARNA FC 250 2004-UP

                                                                 $87.31                                                                                                     From China
                                                                 Was: $92.88                                                                                                Brand: KTM
                                                                 Free shipping                                                                        Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer
                                                                 4 watching

                                                                 Universal Dirt Bike Enduro Headlight For KTM 125 250 300 350 SX SX-F EXC EXC-F

                                                                 $15.85                                                                                                     From China
                                                                 Was: $16.68                                                                                                Brand: KTM
                                                                 $3.50 shipping                                                                       Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 Dirt Bike LED Headlight For KTM Husqvarna EXC XCF XCW TE TC FE 125 250 350 2020

                                                                 $60.15                                                                                                     From China
                                                                 Was: $63.99                                                                          Seller: oncemoremoto (8739) 98.3%
                                                                 Free shipping
                                                                 or Best Offer

                                                                 Street Fighter Enduro Motocross Dual Lamp Headlight For Honda CRF XR KTM EXC SX

                                                                 $30.07                                                                                                     From China
                                                                 Was: $31.99                                                                          Seller: oncemoremoto (8739) 98.3%
                                                                 $3.50 shipping
                                                                 or Best Offer

                                                                 2020 Universal LED Headlight For KTM EXC EXCF SX SXF XC XCW XC-F XCF-W 125-500

                                                                 $75.67                                                                                                     From China
                                                                 Was: $80.50                                                                                                Brand: KTM
                                                                 Free shipping                                                                        Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 Motocross Dirt Bike Headlight For KTM SX125 SX150 SXF250 350 450 2018 2019 2020

                                                                 $85.93                                                                                                     From China
                                                                 Was: $91.41                                                                                                Brand: KTM
                                                                 Free shipping                                                                        Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer
                                                                 3 watching

                                                                 For KTM SX F EXC XCF XCW SMR 125 250 350 500 Enduro LED Headlight Mask 2014-2019

                                                                 $74.29                                                                                                     From China
                                                                 Was: $79.03                                                                                                Brand: KTM
                                                                 Free shipping                                                                        Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 Aluminum Universal Motorcycle Bullet Visor Fog Light Lamp Mini Headlight Chrome

                                                                 $40.41                                                                                                     From China
                                                                 Was: $42.99                                                                          Seller: oncemoremoto (8737) 98.3%
                                                                 $8.50 shipping
                                                                 or Best Offer
                                                                 24 watching

                                                                 Motorcycle LED Headlight Head Lamp Black For KTM SX XC SXF EXC Enduro Dirt Bike

                                                                 $60.15                                                                                                     From China
                                                                 Was: $63.99                                                                          Seller: oncemoremoto (8714) 98.3%
                                                                 Free shipping
                                                                 or Best Offer

                                                                 Wave Rectifier Regulator For KTM 250 350 EXC-F XCF-W 350 450 EXC 12-16 Dirt Bike

                                                                 $22.11                                                                                                     From China
                                                                 Was: $23.52                                                                                                Brand: KTM
                                                                 $3.50 shipping                                                                       Seller: oncemoremoto (8737) 98.3%
                                                                 or Best Offer

                                                                 Universal Motorcycle Headlight For KTM EXC XC XCF XCW SX SXF SXS 125 150 450 530

                                                                 $85.93                                                                                                     From China
                                                                 Was: $91.41                                                                                                Brand: KTM
                                                                 Free shipping                                                                        Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 Led Headlight Enduro Road Legal Streetfighter For KTM CR RMZ DR KLX 250

                                                                 $30.07                                                                                                     From China
                                                                 Was: $31.99                                                                          Seller: oncemoremoto (8736) 98.3%
                                                                 $3.50 shipping
                                                                 or Best Offer
                                                                 48 sold

                                                                 NEW LISTING   E4 H3 Twin Headlight & Smoke Windscreen For KTM EXC 530 EXC-R Street Fighter

                                                                 $72.99                                                                                                     From China
                                                                 $8.50 shipping                                                                       Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer



                                                                 Enduro Dirtbike Motocross Headlight Headlamp w/Mounting Kit For KTM Honda CR250

                                                                 $27.25                                                                                                     From China
                                                                 Was: $28.99                                                                          Seller: oncemoremoto (8739) 98.3%
                                                                 $13.00 shipping
                                                                 or Best Offer

                                                                 H4 Headlight Head Lamp Fairing For Yamaha YZ 125 250 400 450 Enduro Supermoto

                                                                 $28 36                                                                                                     F    Chi
https://www.ebay.com/str/oncemoremotopartsfactory?_dmd=1&rt=nc                                                                                                                            2/4
10/30/2020                                  Case: 1:20-cv-06677 DocumentOncemore-MOTORPARTS-Factory
                                                                         #: 12 Filed: 11/10/20 Page | eBay13
                                                                                                           Stores
                                                                                                              of 358 PageID #:962
                                                                 $28.36                                                                                                   From China
                                                                 Was: $30.17                                                                                           Brand: Yamaha
                                                                 $3.50 shipping                                                                     Seller: oncemoremoto (8737) 98.3%
                                                                 or Best Offer

                                                                 Dirt Bike Enduro Headlight Head Lamp Fairing For Honda CB CRF XL XR NX 125 250

                                                                 $29.13                                                                                                   From China
                                                                 Was: $30.99                                                                                            Brand: Honda
                                                                 $3.50 shipping                                                                     Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer
                                                                 24 sold

                                                                 6000K Dirt Bike Enduro Motocross Headlight For KTM SX125 SX150 SXF250 350 450

                                                                 $174.95                                                                                                  From China
                                                                 Was: $182.95                                                                                             Brand: KTM
                                                                 Free shipping                                                                      Seller: oncemoremoto (8737) 98.3%
                                                                 or Best Offer

                                                                 Motorcycle Dirt Bike Headlight With LED Turn Signals For KTM EXC SX XC 125 250

                                                                 $30.07                                                                                                   From China
                                                                 Was: $31.99                                                                                              Brand: KTM
                                                                 $3.50 shipping                                                                     Seller: oncemoremoto (8737) 98.3%
                                                                 or Best Offer
                                                                 5 watching

                                                                 Universal Headlight Fairing For KTM EXC XCF SMR SX SXF Enduro Motorcycle Orange

                                                                 $32.15                                                                                                   From China
                                                                 Was: $34.20                                                                                              Brand: KTM
                                                                 $3.50 shipping                                                                     Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 Motorcycle Dirt Bike Enduro Headlight Head Lamp Fairing For KTM EXC 125 350 250

                                                                 $27.17                                                                                                   From China
                                                                 Was: $28.90                                                                                              Brand: KTM
                                                                 $3.50 shipping                                                                     Seller: oncemoremoto (8737) 98.3%
                                                                 or Best Offer

                                                                 Dirt Bike Enduro Supermoto LED Headlight For Honda CRF450L CRF450XR 2019-2020

                                                                 $55.90                                                                                                   From China
                                                                 Was: $59.47                                                                                            Brand: Honda
                                                                 $3.50 shipping                                                                     Seller: oncemoremoto (8737) 98.3%
                                                                 or Best Offer
                                                                 4 watching

                                                                 Black Handguard Hand Guard For KTM XCW EXCF XCF XC 125 250 300 Enduro Dirt Bike

                                                                 $16.57                                                                                                   From China
                                                                 Was: $17.44                                                                                              Brand: KTM
                                                                 $3.50 shipping                                                                     Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 Dirt Bike Headlight Lamp For KTM EXC SX SXF XC XCF EXC XCW 125 150 250 350 450

                                                                 $87.31                                                                                                   From China
                                                                 Was: $92.88                                                                                              Brand: KTM
                                                                 Free shipping                                                                      Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 Dirt Bike Front Headlight Enduro Lamp LED Running Light For Yamaha YZ400 KTM 530

                                                                 $26.62                                                                                                   From China
                                                                 Was: $28.32                                                                                              Brand: KTM
                                                                 $3.50 shipping                                                                     Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 Enduro Headlight Mount LED Front Lamp For Honda CR250R Kawasaki KLX300 Motocross

                                                                 $25.37                                                                                                   From China
                                                                 Was: $26.99                                                                        Seller: oncemoremoto (8737) 98.3%
                                                                 $3.50 shipping
                                                                 or Best Offer

                                                                 Headlight Lamp Beam For KTM 690 SMC-R / Enduro R Street Fighter Dirtbike 2019

                                                                 $25.18                                                                                                   From China
                                                                 Was: $26.79                                                                        Seller: oncemoremoto (8737) 98.3%
                                                                 $7.50 shipping



                                                                 Motorcycle Dirt Bike Headlight Enduro Lamp For Honda CB450 Kawasaki KLX300 White

                                                                 $26.62                                                                                                   From China
                                                                 Was: $28.32                                                                                            Brand: Honda
                                                                 $3.50 shipping                                                                     Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 White Front Fender Number Plate For Dirtbike 13-15 KTM 250 500 EXC 350 450 SX-F

                                                                 $73.50                                                                                                   From China
                                                                 Was: $78.19                                                                                              Brand: KTM
                                                                 $3.50 shipping                                                                     Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 White Motocross Dirtbike Front Fender Number Plate For KTM 250 350 450 500 EXC-F

                                                                 $26.93                                                                                                   From China
                                                                 Was: $28.65                                                                                              Brand: KTM
                                                                 $4.84 shipping                                                                     Seller: oncemoremoto (8739) 98.3%
                                                                 or Best Offer

                                                                 30W Enduro Motocross LED Headlight For KTM SX125 SXF250 450 XC-F EXC HUSQVARNA

                                                                 $174.95                                                                                                  From China
                                                                 Was: $182.95                                                                                             Brand: KTM
                                                                 Free shipping                                                                      Seller: oncemoremoto (8737) 98.3%
                                                                 or Best Offer

                                                                 Headlight Fairing For KTM Enduro SX F EXC XCF XCW SMR 125 250 350 500 2014-2020

                                                                 $74 29
https://www.ebay.com/str/oncemoremotopartsfactory?_dmd=1&rt=nc                                                                                                                          3/4
10/14/2020                                                                                          Items
                                                                    Case: 1:20-cv-06677 Document #: 12    for sale11/10/20
                                                                                                        Filed:    by oncemoremoto
                                                                                                                             Page | eBay
                                                                                                                                      14 of 358 PageID #:963
                                                                                                                                                                                             Sell   Watchlist       My eBay               3
         Hi              !                Daily Deals            Brand Outlet   Help & Contact


                                           Shop by
                                           category                  KTM headlight                                                                                          All Categories                         Search                 Advanced


                                                                                                                                                                                                            Include description
                                                                    Items for sale from oncemoremoto (8709         )       |    Save this seller | Show results from all sellers




        Categories
                                                                        All Listings   Auction   Buy It Now                                                                                            Sort: Best Match           View:
        eBay Motors
         Motorcycle Headlight Assemblies                              174 results for KTM headlight       Save this search
         More

                                                                                                              Motorcycle Dirt Bike Headlight With LED Turn Signals For KTM EXC SX XC 125 250
        Format                                         see all                                                Brand New

               All Listings
               Auction
                                                                                                              $30.07                                                From China

               Buy It Now                                                                                     Was: $31.99
                                                                                                                                                                    Seller: oncemoremoto (8,706) 98.2%
                                                                                                              or Best Offer
                                                                                                              +$3.50 shipping
        Brand                                          see all
                                                                                                              Free Returns
              Harley-Davidson             (3)
                                                                                                              5 Watching
              Honda (8)
                                                                                                              6% off
              Kawasaki (2)
                                                                                                                 Watch
              KTM (24)
              Suzuki (3)
              Unbranded (1)                                                                                   Dual Sport Dirt Bike Motorcycle Headlight Fairing Black For KTM EXC SX XC 50 125
              Yamaha (6)
                                                                                                              Brand New

        Technology                                     see all                                                $25.37                                                From China
              Halogen        (6)                                                                              Was: $26.99
                                                                                                                                                                    Seller: oncemoremoto (8,706) 98.2%
              LED (61)                                                                                        or Best Offer
              Not Specified        (92)                                                                       +$3.50 shipping
                                                                                                              Free Returns
        Warranty                                       see all                                                6% off

              Unspecified Length                (56)                                                             Watch
              2 Year (4)
              Not Specified (99)

                                                                                                              Universal Dirt Bike Dual Sport Black Headlight For KTM EXC SX SX-F Honda CRF CR
        Guaranteed Delivery                            see all
                                                                                                              Brand New
               No Preference
               1 Day Shipping                                                                                 $25.76                                                From China
               2 Day Shipping                                                                                 Was: $27.40
                                                                                                                                                                    Seller: oncemoremoto (8,706) 98.2%
               3 Day Shipping                                                                                 or Best Offer
               4 Day Shipping                                                                                 +$3.50 shipping
                                                                                                              Free Returns
        Condition                                      see all                                                6% off
              New   (174)                                                                                        Watch

        Price

              Under $35.00                                                                                    Motorcycle Dirt Bike Dual Sport Universal H4 Headlight Lamp For KTM Honda Yamaha
              Over $35.00                                                                                     Brand New
        $             to $
                                                                                                              $26.31                                                From China
        Item Location                                  see all                                                Was: $27.99
                                                                                                                                                                    Seller: oncemoremoto (8,706) 98.2%
               Default                                                                                        Buy It Now
               Within                                                                                         +$3.50 shipping
                100 miles          of 60106                                                                   Free Returns
                                                                                                              6% off
               US Only
                                                                                                                 Watch
               North America
               Worldwide


        Delivery Options                               see all                                                Dirt Bike Enduro Running Headlight Head Lamp For KTM EXC EXC-F 125 250 Honda CRF
              Free shipping                                                                                   Brand New


        Show only                                      see all
                                                                                                              $15.85                                                From China
                                                                                                              Was: $16.68
              Free Returns                                                                                                                                          Seller: oncemoremoto (8,706) 98.2%
                                                                                                              or Best Offer
              Returns accepted
                                                                                                              +$3.50 shipping
              Completed listings
                                                                                                              Free Returns
              Sold listings
                                                                                                              16 Sold
              Deals & Savings
                                                                                                              5% off
                                                                                                                 Watch
        More refinements...

                                                                                                              Black Universal Headlight Supermoto Head lamp Fit For Suzuki Kawasaki KTM
                                                                                                              Brand New
              Seller Information

             oncemoremoto (8709                    )                                                          $20.67                                                Seller: oncemoremoto (8,706) 98.2%
              Feedback rating: 8,709                                                                          Was: $21.99
              Positive Feedback: 98.2%                                                                        or Best Offer
              Member since Dec-30-14 in                                                                       Free Shipping
              Hong Kong                                                                                       Free Returns
                                                                                                              69 Sold
              Read feedback profile                                                                           6% off
              Add to my favorite sellers                                                                         Watch


                                                                      Motorcycle Dirt Bike Enduro Headlight Head Lamp Fairing For KTM EXC 125 350 250
        Sponsored items for you                                       Brand New




https://www.ebay.com/sch/m.html?_odkw=KTM&_ssn=oncemoremoto&_osacat=0&_from=R40&_trksid=p2046732.m570.l1312&_nkw=KTM+headlight&_sacat=0                                                                                                              1/20
10/14/2020                                                       Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                           11/10/20| eBayPage 15 of 358 PageID #:964

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $25.76
                                                                                                                                             Shipping                                                     $3.50
                                                     New card                                                                                Tax*                                                          $1.83
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $31.09

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: oncemoremoto | Message to seller

                                                                       Universal Dirt Bike Dual Sport Black Headlight For KTM
                                                                       EXC SX SX-F Honda CRF CR
                                                                       $25.76
                                                                       $27.40


                                                                       Quantity     1


                                                                       Delivery

                                                                             Est. delivery: Nov 6 – Nov 27
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             $3.50

                                                                             Est. delivery: Oct 27 – Nov 9
                                                                             USPS Parcel Select Ground
                                                                             $53.50



                                                                       Save up to 6%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435903716015                                                                                                                                                       1/1
10/14/2020                                                                Motorcycle
                                                         Case: 1:20-cv-06677         Dirt Bike Headlight
                                                                               Document                  With LED11/10/20
                                                                                                #: 12 Filed:      Turn Signals Page
                                                                                                                               For KTM16
                                                                                                                                       EXCof
                                                                                                                                           SX358
                                                                                                                                              XC 125 250 | eBay
                                                                                                                                                  PageID      #:965
                                                                                                                                                                                                    Sell     Watchlist        My eBay             3
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                             Search              Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies >
                                                                                                                                                                                                                                           | Add to Watchlist
                                                        See more Motorcycle Dirt Bike Headlight With LED Turn S...




            Check if this part fits your vehicle               Contact the seller



       SAVE UP TO 6%                 See all eligible items


                                                                                                                     Motorcycle Dirt Bike Headlight With LED Turn
                                                                                                                                                                                                           Shop with confidence
                                                                                                                     Signals For KTM EXC SX XC 125 250
                                                                                                                                    Be the first to write a review.
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                      Condition: New

                                                                                                                       Quantity:      1             5 available / 3 sold
                                                                                                                                                                                                           Seller information
                                                                                                                                                                                                           oncemoremoto (8709          )

                                                                                                                         Price:    US $30.07                              Buy It Now
                                                                                                                                                                                                           98.2% Positive feedback

                                                                                                                                   US $31.99 (6% off)
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                         Add to cart
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                          Best                                           Make Offer
                                                                                                                         Offer:

                                                                                                                                                                       Add to Watchlist



                                                                                                                          1-year accident protection plan from
                                                                                                                          SquareTrade - $5.99


                                                                                                                                                                              Longtime
                                                                                                                      30-day returns             5 watchers
                                                                                                                                                                              member

                                                                                                                       Shipping: $3.50 Standard SpeedPAK from China/Hong
                                             Have one to sell?         Sell now                                                      Kong/Taiwan | See details
                                                                                                                                     International shipment of items may be subject to customs
                                                                                                                                     processing and additional charges.
                                                                                                                                     Item location: guangzhou, China
                                                                                                                                     Ships to: Worldwide See exclusions

                                                                                                                       Delivery:           Estimated between Fri. Nov. 6 and Fri. Nov.
                                                                                                                                           27
                                                                                                                                           This item has an extended handling time and a
                                                                                                                                           delivery estimate greater than 17 business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                       Returns: Free 30 day returns |           See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       E8 Emark LED Headlight For              Dirt Bike Headlight For KTM               6000K LED Headlight Head                 Motorcycle LED Headlight                  LED E8 Headlight For KTM                     Universal Dirt Bike Enduro
       KTM Husqvarna EXC XCF…                  EXC SX SXF XC XCF EXC…                    Lamp For KTM SX SXF EXC…                 Head Lamp for KTM SX XC…                  EXC XC XCF XCW SX SXF…                       Headlight For KTM 125 250…
       $60.15                                  $85.00                                    $99.99                                   $62.25                                    $80.40                                       $15.85
       $63.99                                  $91.40                                    $107.52                                  $66.22                                    $85.53                                       $16.68
       Free shipping                           Free shipping                             Free shipping                            Free shipping                             Free shipping                                + $3.50 shipping
       New                                     New                                       Seller 99.4% positive                    New                                       New                                          New




                                                                                                                                                                                                                                                      Feedback

   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Dirt-Bike-Headlight-With-LED-Turn-Signals-For-KTM-EXC-SX-XC-125-250/133004692019?hash=item1ef7b28a33:g:ArYAAOSwYXVYx6FP                                                                                                  1/5
10/14/2020                                                               Motorcycle
                                                         Case: 1:20-cv-06677        Dirt Bike Dual
                                                                               Document         #:Sport Universal11/10/20
                                                                                                   12 Filed:      H4 HeadlightPage
                                                                                                                              Lamp For
                                                                                                                                    17KTM
                                                                                                                                        ofHonda
                                                                                                                                           358 Yamaha
                                                                                                                                                PageID| eBay
                                                                                                                                                          #:966
                                                                                                                                                                                                    Sell     Watchlist        My eBay             3
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                             Search              Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies >
                                                                                                                                                                                                                                           | Add to Watchlist
                                                        See more Motorcycle Dirt Bike Dual Sport Universal H4 H...




            Check if this part fits your vehicle               Contact the seller



       SAVE UP TO 6%                 See all eligible items


                                                                                                                     Motorcycle Dirt Bike Dual Sport Universal H4
                                                                                                                                                                                                           Shop with confidence
                                                                                                                     Headlight Lamp For KTM Honda Yamaha
                                                                                                                                    Be the first to write a review.
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                      Condition: New

                                                                                                                       Quantity:      1             5 available
                                                                                                                                                                                                           Seller information
                                                                                                                                                                                                           oncemoremoto (8709          )

                                                                                                                         Price:    US $26.31                              Buy It Now
                                                                                                                                                                                                           98.2% Positive feedback

                                                                                                                                   US $27.99 (6% off)
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                         Add to cart
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                       Add to Watchlist
                                                                                                                                                                                                           See other items



                                                                                                                          1-year accident protection plan from
                                                                                                                          SquareTrade - $5.99


                                                                                                                           30-day returns                       Longtime member


                                                                                                                       Shipping: $3.50 Standard SpeedPAK from China/Hong
                                                                                                                                     Kong/Taiwan | See details
                                                                                                                                     International shipment of items may be subject to customs
                                                                                                                                     processing and additional charges.
                                             Have one to sell?         Sell now                                                      Item location: guangzhou, China
                                                                                                                                     Ships to: Worldwide See exclusions

                                                                                                                       Delivery:           Estimated between Fri. Nov. 6 and Fri. Nov.
                                                                                                                                           27
                                                                                                                                           This item has an extended handling time and a
                                                                                                                                           delivery estimate greater than 17 business days.
                                                                                                                                           Please allow additional time if international delivery
                                                                                                                                           is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard®. Learn more

                                                                                                                       Returns: Free 30 day returns |           See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Motorcycle Black Head                   LED Headlight Head Light                  Dirt Bike Dual Sport Enduro              Motorcycle Headlight Lamp                 Dual Sport Motocross MX                      Motorcycle H4 35/35W
       Lamp Dirt Bike Twin LED…                Lamp Universal For Kawasa…                Universal Black Headlight…               for Husqvarna KTM Suzuki…                 Dirt Bike Universal White…                   Headlight Front Lamp For…
       $24.06                                  $26.99                                    $25.37                                   $27.57                                    $25.37                                       $26.03
       $25.60                                  Free shipping                             $26.99                                   Free shipping                             $26.99                                       $27.99
       + $3.50 shipping                        New                                       + $3.50 shipping                         New                                       + $3.50 shipping                             + $3.50 shipping
       New                                                                               Last one                                                                           New                                          Last one




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions


                                                                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/Motorcycle-Dirt-Bike-Dual-Sport-Universal-H4-Headlight-Lamp-For-KTM-Honda-Yamaha/133005651287?hash=item1ef7c12d57:g:cyEAAOSwa~BYdJoh                                                                                                1/5
10/2/2020                                                               Universal
                                                        Case: 1:20-cv-06677       Motorcycle Bike
                                                                             Document        #: 12Saddle Bag Travel
                                                                                                     Filed:         Storage Page
                                                                                                              11/10/20      Canvas +18
                                                                                                                                     Leather
                                                                                                                                       of 358Pouch Box | eBay#:967
                                                                                                                                                 PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                             All Categories                        Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts
                                                                                                                                                                                                                                         | Add to Watchlist
                                                       eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Saddlebags & Accessories




           This fits a KTM                    Select Year



    SAVE UP TO 9% WHEN YOU BUY MORE
                                                                                             Universal Motorcycle Bike Saddle Bag Travel Storage
                                                                                                                                                                                                         Shop with confidence
                                                                                             Canvas + Leather Pouch Box
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                    Condition: New other (see details)                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                  “Heavy duty duck cotton reinforced with vinyl backing”

                                                                                                                                                                                                         Seller information
                                                                                                                           Buy 1               Buy 2                Buy 3                                one_belt_one_road (1585          )
                                                                                                Bulk savings:
                                                                                                                         $22.79/ea           $21.42/ea             $21.19/ea                             95.7% Positive feedback


                                                                                                                                                                                                             Save this Seller
                                                                                               Compatibility: See compatible vehicles
                                                                                                                                                                                                         Contact seller
                                                                                                 Sale ends in: 01d 21h 53m
                                                                                                                                                                                                         Visit store
                                                                                                     Quantity:       1         4 or more for $20.74/ea
                                                                                                                                                                                                         See other items

                                                                                                                    6 available / 1 sold



                                                                                                        Price:    US $22.79/ea                                        Buy It Now
                                                                                                                  US $23.99 (5% off)
                                  Have one to sell?         Sell now                                                                                                 Add to cart




                                                                                                 Best Offer:                                                         Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                   30-day returns                      8 watchers                   Longtime member


                                                                                                     Shipping: $6.00 Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                                                                    | See details
                                                                                                                    International shipment of items may be subject to customs processing and
                                                                                                                    additional charges.
                                                                                                                    Item location: Shanghai, China
                                                                                                                    Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                      Delivery:            Estimated between Tue. Nov. 24 and Mon. Dec. 14
                                                                                                                           This item has an extended handling time and a delivery estimate
                                                                                                                           greater than 35 business days.
                                                                                                                           Please allow additional time if international delivery is subject to
                                                                                                                           customs processing.

                                                                                                    Payments:



                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your eBay
                                                                                                                              Mastercard. Learn more

                                                                                                      Returns: 30 day Buyer pays for return shipping |                  See details




    Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




     Olive Green Motorcycle                   Black Motorcycle Universal               Automatic Chain Adjuster                 Old School Style Motorcycle                 Motorcycle Bike Canvas                     Motorcycle Wind Screen
     Saddle Bag Tool Storage…                 Saddle Bag Travel Tool…                  Tensioner Universal…                     Saddle Bag Travel Tail Bag…                 Saddle Bag Travel Knight…                  Windshield Universal Fit Fo…
     $25.99                                   $32.21                                   $28.55                                   $32.21                                      $26.26                                     $17.17
     + $18.00 shipping                        $37.89                                   $35.69                                   $37.89                                      $30.89                                     $22.89
     New                                      Free shipping                            Free shipping                            Free shipping                               Free shipping                              Free shipping
                                              New                                      New                                      New                                         New                                        New                          Feedback




    Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions



https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI                                                                                     1/10
10/2/2020                                                              Universal
                                                       Case: 1:20-cv-06677       Motorcycle Bike
                                                                            Document        #: 12Saddle Bag Travel
                                                                                                    Filed:         Storage Page
                                                                                                             11/10/20      Canvas +19
                                                                                                                                    Leather
                                                                                                                                      of 358Pouch Box | eBay#:968
                                                                                                                                                PageID




     2PCS PU Leather                           Universal Motorcycle                     Universal Motorcycle Tail                2PCS Universal Car Vehicle             Carbon Fiber Universal              Motorcycle Bike Enduro
     Motorcycle Saddle Bag…                    Capsule Tool Box Case…                   Bag Rear Seat Kit Sport…                 Seat Gap Storage Box Cup…              Cross-country Motorcycle…           Waterproof Back Seat Carr…
     $31.01                                    $32.91                                   $35.24                                   $24.59                                 $28.39                              $21.84
     $32.99                                    Free shipping                            $46.99                                   $40.99                                 Free shipping                       $22.99
     + $18.00 shipping                                                                  + $18.00 shipping                        + $8.00 shipping                                                           + $18.00 shipping




    Description            Shipping and payments                                                                                                                                                                                Report item



                                                                                                                                                                                                eBay item number: 264386766849
      Seller assumes all responsibility for this listing.

      Last updated on Sep 30, 2020 11:24:09 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make           Model           Submodel
              -Select-          -Select-       -Select-         -Select-                         Go


            [show all compatible vehicles]


                This part is compatible with 60 vehicle(s) matching KTM.


             Notes       Year                                         Make                                            Model                                             Submodel
                         2000                                          KTM                                            60                                                SX
                         2011                                          KTM                                            105                                               SX
                         2010                                          KTM                                            105                                               SX
                         2010                                          KTM                                            105                                               XC
                         2009                                          KTM                                            105                                               SX
                         2009                                          KTM                                            105                                               XC
                         2008                                          KTM                                            105                                               SX
                         2008                                          KTM                                            105                                               XC
                         2007                                          KTM                                            105                                               SX
                         2006                                          KTM                                            105                                               SX
                         2005                                          KTM                                            105                                               SX
                         2004                                          KTM                                            105                                               SX
                         2019                                          KTM                                            150                                               SX
                         2019                                          KTM                                            150                                               XCW
                         2018                                          KTM                                            150                                               SX
                         2018                                          KTM                                            150                                               XCW
                         2017                                          KTM                                            150                                               SX
                         2017                                          KTM                                            150                                               XCW
                         2016                                          KTM                                            150                                               SX
                         2015                                          KTM                                            150                                               SX

            Page 1 of 3                                                                                                          1 2 3

            Portions of the information contained in this table have been provided by one_belt_one_road



            Item specifics
             Condition:          New other (see details)
             Seller Notes:       “Heavy duty duck cotton reinforced with vinyl backing”
            Brand:                                        Unbranded                                                                Manufacturer Part Number:             Does Not Apply
            Color:                                        Green+Brown                                                              Material:                             Canvas + leather
            Compatibility:                                for Motorcycle / ATV / Scooter etc                                       Placement on Vehicle:                 Left, Rear, Right
            Dimensions(length, width, depth):             40X15X30CM                                                               Warranty:                             6 Month
            UPC:                                          Does not apply


        6%                           5%                         6%                         6%                          5%                       6%                           5%                  6%
        off                          off                        off                        off                         off                      off                          off                 off




       Angled 45°Pipe Hose          Motorcycle ATV Dirt Pit    1PC Boat Hand Rail         （4PCS）Classic               Universal Car SUV        60'' Motorcycle 10 Pin    SBB v46.02 Universal   Black Pair Front Left +
       Clamp Pliers Tool Hose       Bikes Gear Shift Shifter   Fitting 90 Degree 7/8"     Stainless Steel Cup Drink   Armrest Pad Cover        Adaptor OBD2              Key Programmer         Right Fog Lights Fog
                                                                                                                                                                                                                                     Feedback
       9.87 USD                     8.54 USD                   8.17 USD                   17.66 USD                   7.21 USD                 12.21 USD                 88.34 USD              61.09 USD
       10.5 USD                     8.99 USD                   8.69 USD                   18.79 USD                   7.59 USD                 12.99 USD                 92.99 USD              64.99 USD
       6.0 USD                      4.0 USD                    6.0 USD                    6.0 USD                     5.0 USD                  6.0 USD                   16.0 USD               30.0 USD

        5%                           6%                         5%                         5%                          6%                       6%                           5%                  5%
        off                          off                        off                        off                         off                      off                          off                 off




https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI                                                                     2/10
10/2/2020                                                          Universal
                                                   Case: 1:20-cv-06677       Motorcycle Bike
                                                                        Document        #: 12Saddle Bag Travel
                                                                                                Filed:         Storage Page
                                                                                                         11/10/20      Canvas +20
                                                                                                                                Leather
                                                                                                                                  of 358Pouch Box | eBay#:969
                                                                                                                                            PageID
       Black Car SUV Pickup     28mm Titanium Flat      Floor Mat Door Mat   1PC 9'' Black Car Seat   3 inch/76mm 90 Degree   New Dashboard Console   Universal CNC Folding   For BMW Genuine LED
       Armrest Pad Cover Auto   Slide Carburetor For    Accessories Rubber   Seatbelt Adjustable      Elbow Aluminum Turbo    Power Outlet Socket     Gear Shift Lever For    F30 F3X 3 4 M3 M4
       7.21 USD                 29.13 USD               9.49 USD             7.59 USD                 17.85 USD               16.35 USD               12.81 USD               53.1 USD
       7.59 USD                 30.99 USD               9.99 USD             7.99 USD                 18.99 USD               17.39 USD               13.48 USD               55.89 USD
       5.0 USD                  6.0 USD                 6.0 USD              6.0 USD                  6.0 USD                 6.0 USD                 Free shipping           16.0 USD




                  Store Home                  Engraving Machine                Welding Equipments                        Outdoor Sports                  Rotary Laser Lever


                       DESCRIPTION


                  Features:

                        Heavy duty duck cotton reinforced with vinyl backing
                        Two large pockets with double-strapped flap covers
                        Reinforced at all stress points
                        Large capacity storage space
                        Strong stitching, durable
                        Leather surface decoration, cool
                        Two large pockets with double-strapped flap covers and total storage capacity of 1,056 cubic inches. Reinforced at all
                        stress points for durability.
                        Warning: Keep bag a safe distance from hot objects to avoid risk. Always be sure to secure all laces and straps to
                        avoid entanglement.
                        Look very old school throw overs but if you wanted them to have more shape you could easily make inserts to stiffen
                        the sdes. The do look very cool.

                  Fitment:

                        Universal for motorcycle bike
                        2013 For Triumph Bonneville/For for honda shadow 750
                        For Royal Enfield bullet /For triumph bonneville/For for honda ctx
                        For taotao thunder/91' Vulcan 500/ iron 833
                        For Suzuki dr 650/ For Harley Sportster/150cc scooter
                        1977 For kawasaki 1000 / 1983 XL600r

                  Specifications:

                        Color: Army Green
                        Material: Canvas + leather
                        Dimension (length, width, depth): 40X15X30CM

                  Package Included:

                        1 X Back Pack
                        2 X Rope




                                                                                                                                                                                                    Feedback
                       DETAIL IMAGE




https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI                                3/10
10/2/2020                                                 Universal
                                          Case: 1:20-cv-06677       Motorcycle Bike
                                                               Document        #: 12Saddle Bag Travel
                                                                                       Filed:         Storage Page
                                                                                                11/10/20      Canvas +21
                                                                                                                       Leather
                                                                                                                         of 358Pouch Box | eBay#:970
                                                                                                                                   PageID




                                                                                                                                                                            Feedback




https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI        4/10
10/2/2020                                                 Universal
                                          Case: 1:20-cv-06677       Motorcycle Bike
                                                               Document        #: 12Saddle Bag Travel
                                                                                       Filed:         Storage Page
                                                                                                11/10/20      Canvas +22
                                                                                                                       Leather
                                                                                                                         of 358Pouch Box | eBay#:971
                                                                                                                                   PageID




                                                                                                                                                                            Feedback




https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI        5/10
10/2/2020                                                 Universal
                                          Case: 1:20-cv-06677       Motorcycle Bike
                                                               Document        #: 12Saddle Bag Travel
                                                                                       Filed:         Storage Page
                                                                                                11/10/20      Canvas +23
                                                                                                                       Leather
                                                                                                                         of 358Pouch Box | eBay#:972
                                                                                                                                   PageID




                                                                                                                                                                            Feedback




https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI        6/10
10/2/2020                                                 Universal
                                          Case: 1:20-cv-06677       Motorcycle Bike
                                                               Document        #: 12Saddle Bag Travel
                                                                                       Filed:         Storage Page
                                                                                                11/10/20      Canvas +24
                                                                                                                       Leather
                                                                                                                         of 358Pouch Box | eBay#:973
                                                                                                                                   PageID




                                                                                                                                                                            Feedback




https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI        7/10
10/2/2020                                                 Universal
                                          Case: 1:20-cv-06677       Motorcycle Bike
                                                               Document        #: 12Saddle Bag Travel
                                                                                       Filed:         Storage Page
                                                                                                11/10/20      Canvas +25
                                                                                                                       Leather
                                                                                                                         of 358Pouch Box | eBay#:974
                                                                                                                                   PageID




                    SHIPPING        PAYMENT      RETURNS       CONTACT       ABOUT US


                    1.We have warehouses in the USA, CA, and AU. For those customers who live in the US,CA, and AU, we will send item from the
                    corresponding warehouse.Estimated Delivery 2-4 business days to major locations,4-7 business days to remote areas.
                    2.For those customers who live in other countries,we will send item from our foreign warehouses if available, otherwise from
                    China.Delivery time is 5~8 business days.(Tax maybe required if send from China,and tax is buyers' responsibility according to
                    ebay policy.)
                                                                                                                                                                            Feedback




        18%                 22%                  25%                 15%                  20%                 20%                  18%                  18%
         off                 off                  off                 off                  off                 off                  off                  off



https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI        8/10
10/2/2020                                                            Universal
                                                     Case: 1:20-cv-06677       Motorcycle Bike
                                                                          Document        #: 12Saddle Bag Travel
                                                                                                  Filed:         Storage Page
                                                                                                           11/10/20      Canvas +26
                                                                                                                                  Leather
                                                                                                                                    of 358Pouch Box | eBay#:975
                                                                                                                                              PageID


       Positive & Negative       12V RGB LED Fiber        A/C Compressor Clutch        9" 9V-30V 7200LM          Car Handbrake & T-Bar       37300 Air Conditioning    2PCS Taillight Fog Light   4X Universal Car Floor
       Copper Battery Terminal   Optic Light Car Roof     Remover Air Conditioner      Work Light Flood Spot     Boot Cover Leather Fit      and Fuel Lines            Protection Cover           Mat Printed Carpet Floor
       12.29 USD                 66.29 USD                24.74 USD                    25.98 USD                 29.69 USD                   21.51 USD                 33.28 USD                  68.87 USD
       14.99 USD                 84.99 USD                32.99 USD                    30.56 USD                 37.11 USD                   26.89 USD                 40.59 USD                  83.99 USD
       Free shipping             Free shipping            Free shipping                Free shipping             Free shipping               Free shipping             Free shipping              Free shipping

        15%                      20%                         25%                       18%                       15%                         25%                        25%                       20%
         off                      off                         off                       off                       off                         off                        off                       off




       Motorcycle Black Anti-    Car Gear Shift Knob      24V Car Trailer Colorful     Crankcase Ventilation     In-Dash Trailer Brake       10.1'' Android 10.1       10.1'' Android 10.1 Quad   Car LED Diurnal Light
       Theft Helmet Lock         Cover Decoration Trim    Flash LED Triangle Rear      Line Change kit Fit for   Controller Module Fit for   WiFi/3G/4G GPS 1+16G      Core GPS 1G+16G Car        Front Bumper Fog Lamp
       24.39 USD                 10.29 USD                12.67 USD                    24.29 USD                 82.59 USD                   176.99 USD                176.99 USD                 63.99 USD
       28.69 USD                 12.86 USD                16.89 USD                    29.62 USD                 97.16 USD                   235.99 USD                235.99 USD                 79.99 USD
       Free shipping             Free shipping            Free shipping                Free shipping             Free shipping               Free shipping             Free shipping              Free shipping

        15%                      18%                         25%                       15%                       15%                         22%                        30%                       30%
         off                      off                         off                       off                       off                         off                        off                       off




       EM276 12V Car Injector    Starter Solenoid Valve   Fit for 2004-2010 Ford       12V DRL LED Car           7'' HD Touch Screen         Adjustable 4 Hooks Car    9L/2.4 Gallon Universal    Dirt Bike Motorcycle
       Tester 4Pluse Modes       Relay Fit for Mercury    F250 6.0L Diesel Engine      Daytime Running Light     Bluetooth TF AUX USB        SUV Glass Window          Motorcycle Modification    Hydraulic Rear Disc
       40.28 USD                 15.59 USD                52.49 USD                    14.08 USD                 51.79 USD                   21.05 USD                 118.29 USD                 35.69 USD
       47.39 USD                 19.01 USD                69.99 USD                    16.56 USD                 60.93 USD                   26.99 USD                 168.99 USD                 50.99 USD
       Free shipping             Free shipping            Free shipping                Free shipping             Free shipping               Free shipping             Free shipping              Free shipping




   Sponsored items based on your recent views 1/4                                                                                                                                                                     Feedback on our suggestions




     100MM-140MM Motorcycle                  Universal Adjustable                    HELMET BAG Folding                      Gear Lever Rubber Bike                   Black Motorcycle Universal              Olive Green Motorcycle
     Universal Fit Oval Exhaust…             Rearsets Replacement…                   Motorcycle Backpack…                    Protector Shifter Sock Sho…              Saddle Bag Travel Tool…                 Saddle Bag Travel Storage…
     $9.89                                   $27.89                                  $27.89                                  $5.39                                    $32.21                                  $23.99
     Free shipping                           $30.99                                  Free shipping                           $5.99                                    $37.89                                  + $8.00 shipping
     New                                     + $15.00 shipping                       New                                     + $15.00 shipping                        Free shipping                           New
                                             Seller 99.3% positive                                                           Seller 99.3% positive                    New




   Explore more sponsored options: Type

   Handlebar




     PU Leather Black                        1XBlack PU Leather                      Motorcycle Wind Screen                  1 Set Throttle Grip Casing &
     Motorcycle Front Fork…                  Motorcycle Outdoor Roll…                Windshield Universal Fit Fo…            Cable Handle Bar Grips Fit…
     $17.00                                  $19.79                                  $17.17                                  $22.79
     $18.89                                  $21.99                                  $22.89                                  Free shipping
     Free shipping                           Free shipping                           Free shipping
     Popular




                                                                                                                                                                                                                                          Feedback




   More from this seller 1/2                                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI                                                                           9/10
10/2/2020                                                               Universal
                                                        Case: 1:20-cv-06677       Motorcycle Bike
                                                                             Document        #: 12Saddle Bag Travel
                                                                                                     Filed:         Storage Page
                                                                                                              11/10/20      Canvas +27
                                                                                                                                     Leather
                                                                                                                                       of 358Pouch Box | eBay#:976
                                                                                                                                                 PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                             All Categories                        Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts
                                                                                                                                                                                                                                         | Add to Watchlist
                                                       eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Saddlebags & Accessories




           This fits a KTM                    Select Year



    SAVE UP TO 9% WHEN YOU BUY MORE
                                                                                             Universal Motorcycle Bike Saddle Bag Travel Storage
                                                                                                                                                                                                         Shop with confidence
                                                                                             Canvas + Leather Pouch Box
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                    Condition: New other (see details)                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                  “Heavy duty duck cotton reinforced with vinyl backing”

                                                                                                                                                                                                         Seller information
                                                                                                                           Buy 1               Buy 2                Buy 3                                one_belt_one_road (1585          )
                                                                                                Bulk savings:
                                                                                                                         $22.79/ea           $21.42/ea             $21.19/ea                             95.7% Positive feedback


                                                                                                                                                                                                             Save this Seller
                                                                                               Compatibility: See compatible vehicles
                                                                                                                                                                                                         Contact seller
                                                                                                 Sale ends in: 01d 21h 53m
                                                                                                                                                                                                         Visit store
                                                                                                     Quantity:       1         4 or more for $20.74/ea
                                                                                                                                                                                                         See other items

                                                                                                                    6 available / 1 sold



                                                                                                        Price:    US $22.79/ea                                        Buy It Now
                                                                                                                  US $23.99 (5% off)
                                  Have one to sell?         Sell now                                                                                                 Add to cart




                                                                                                 Best Offer:                                                         Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                   30-day returns                      8 watchers                   Longtime member


                                                                                                     Shipping: $6.00 Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                                                                    | See details
                                                                                                                    International shipment of items may be subject to customs processing and
                                                                                                                    additional charges.
                                                                                                                    Item location: Shanghai, China
                                                                                                                    Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                      Delivery:            Estimated between Tue. Nov. 24 and Mon. Dec. 14
                                                                                                                           This item has an extended handling time and a delivery estimate
                                                                                                                           greater than 35 business days.
                                                                                                                           Please allow additional time if international delivery is subject to
                                                                                                                           customs processing.

                                                                                                    Payments:



                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your eBay
                                                                                                                              Mastercard. Learn more

                                                                                                      Returns: 30 day Buyer pays for return shipping |                  See details




    Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




     Olive Green Motorcycle                   Black Motorcycle Universal               Automatic Chain Adjuster                 Old School Style Motorcycle                 Motorcycle Bike Canvas                     Motorcycle Wind Screen
     Saddle Bag Tool Storage…                 Saddle Bag Travel Tool…                  Tensioner Universal…                     Saddle Bag Travel Tail Bag…                 Saddle Bag Travel Knight…                  Windshield Universal Fit Fo…
     $25.99                                   $32.21                                   $28.55                                   $32.21                                      $26.26                                     $17.17
     + $18.00 shipping                        $37.89                                   $35.69                                   $37.89                                      $30.89                                     $22.89
     New                                      Free shipping                            Free shipping                            Free shipping                               Free shipping                              Free shipping
                                              New                                      New                                      New                                         New                                        New                          Feedback




    Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions



https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI                                                                                     1/3
10/2/2020                                                                 Universal
                                                          Case: 1:20-cv-06677       Motorcycle Bike
                                                                               Document        #: 12Saddle Bag Travel
                                                                                                       Filed:         Storage Page
                                                                                                                11/10/20      Canvas +28
                                                                                                                                       Leather
                                                                                                                                         of 358Pouch Box | eBay#:977
                                                                                                                                                   PageID




     2PCS PU Leather                            Universal Motorcycle                     Universal Motorcycle Tail              2PCS Universal Car Vehicle                Carbon Fiber Universal                    Motorcycle Bike Enduro
     Motorcycle Saddle Bag…                     Capsule Tool Box Case…                   Bag Rear Seat Kit Sport…               Seat Gap Storage Box Cup…                 Cross-country Motorcycle…                 Waterproof Back Seat Carr…
     $31.01                                     $32.91                                   $35.24                                 $24.59                                    $28.39                                    $21.84
     $32.99                                     Free shipping                            $46.99                                 $40.99                                    Free shipping                             $22.99
     + $18.00 shipping                                                                   + $18.00 shipping                      + $8.00 shipping                                                                    + $18.00 shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Shanghai, China
            Shipping to: Americas, Europe, Asia, Australia
            Excludes: Alaska/Hawaii, US Protectorates, APO/FPO, Bolivia, Falkland Islands (Islas Malvinas), French Guiana, Peru, Cape Verde Islands, Côte d'Ivoire (Ivory Coast), Mauritius, South Africa,
            China, Georgia, Bahrain, Dominica, Dominican Republic, Guatemala, Martinique, Nicaragua, Puerto Rico, Virgin Islands (U.S.), Cook Islands, Fiji, French Polynesia, Guam, Marshall Islands,
            New Caledonia, Solomon Islands, Saint Pierre and Miquelon

            Quantity:    1                 Change country:          United States                                                    ZIP Code:      60440                  Get Rates


              Shipping and handling          Each additional item        To                   Service                                                                       Delivery*

              US $6.00                       US $3.00                    United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                 Estimated between Tue. Nov. 24 and Mon. Dec. 14
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will ship within 20 business days of receiving cleared payment. The seller has specified an extended handling time for this item.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Universal-Motorcycle-Bike-Saddle-Bag-Travel-Storage-Canvas-Leather-Pouch-Box/264386766849?fits=Make%3AKTM&hash=item3d8eade801:g:pIAAAOSwYUZdHXZI                                                                                    2/3
10/2/2020                                                                                Feedback
                                                  Case: 1:20-cv-06677 Document #: 12 Filed:       Profile Page 29 of 358 PageID #:978
                                                                                            11/10/20
                 Hi! Sign in or register    Daily Deals   Brand Outlet    Help & Contact                                                                     Sell   Watchlist      My eBay


                                           Shop by
                                           category               Search for anything                                                       All Categories                        Search             Advanced



                 Home        Community       Feedback forum       Feedback profile



                 Feedback profile


                                           one_belt_one_road (1585          )                                                                                             Member Quick Links
                                           Positive Feedback (last 12 months): 95.7%                                                                                      Contact member
                                           Member since: Jul-06-17 in China                                                                                               View items for sale
                                                                                                                                                                          View seller's Store




                 Feedback ratings                                                               Detailed seller ratings

                                                1 month       6 months          12 months               Average for the last 12 months

                            Positive               30             248                683                Accurate description                                 Reasonable shipping cost
                                                                                                                     (609)                                               (642)
                            Neutral                   1            6                 14
                                                                                                        Shipping speed                                       Communication
                            Negative                  2           16                 28                              (609)                                               (598)




                           All received Feedback                                 Received as buyer                             Received as seller                                Left for others

                 28 Feedback received (viewing 1-25)                                                                                                                                 Revised Feedback: 5


                 Search Feedback received as seller with an item title or ID:                                                                       Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                 Negative (28)                         12 Months



                   FEEDBACK                                                                                                      FROM                                                WHEN

                          RIP off artists                                                                                        Buyer: e***l (398 )                                 Past month
                          Left+Right Motorcycle Anti-Skid Widened Foot Rest Pedal Motorbike Accessories                          US $33.48 (Best offer was accepted)                 Reciprocal feedback
                          (#264294803405)




                                                                                                                                                                                                                Comment?
                          Did not receive the item I ordered. Do not buy from this seller!                                       Buyer: r***a (220 )                                 Past month
                          Motorcycle Solo Seat Rear Fender Luggage Rack Holder Fit for Honda Yamaha Suzuki                       US $32.89                                           Reciprocal feedback
                          (#264521250776)


                          They didn’t have this item. It is a rip off! No item at all.                                           Buyer: o***r (9)                                    Past 6 months
                          Dual Charger Dock Charging Station Stand Fit for PS4 Playstation VR PSVR Move                          US $34.27 (Best offer was accepted)                 Reciprocal feedback
                          (#264540254970)


                          Does not fit the bike at all total waist of money                                                      Buyer: -***t (100 )                                 Past 6 months
                          Black Metal Motorcycle Rear Fender Mudguard Guard For Yamaha Triumph BMW Amazing                       US $22.79                                           Reciprocal feedback
                          (#263565092446)


                              Reply by one_belt_one_road. Left within past 6 months.
                              If it doesn't fit for your bike, we can accept to return the item for free.


                          Does not fit my bike. Seller says if I find ship info, I can return. Sucks.                            Buyer: i***s (216 )                                 Past 6 months
                          Motorcycle Solo Seat Rear Fender Luggage Rack Holder Fit for Honda Yamaha Suzuki                       US $23.79 (Best offer was accepted)                 Reciprocal feedback
                          (#264521250776)


                              Reply by one_belt_one_road. Left within past 6 months.
                              If it doesn't fit for your bike, we accept to return the item for free.


                          I never received it. I can't rate it.                                                                  Buyer: w***b (6)                                    Past 6 months
                          EL-50448 Car Vehicle Tire Pressure Monitor Sensor TPMS Activation Tool OEC-T5                          US $17.53                                           Reciprocal feedback
                          (#264515826815)


                          Not the same product featured in photo.                                                                Buyer: r***- (20 )                                  Past 6 months
                          CAR Dashboard Dash Mat Non-Slip Sun Cover Pad For Toyota Corolla 2014-2018 Black                       US $16.37                                           Reciprocal feedback
                          (#263797542616)


                          Send it to me now, the cost is reasonable but the shipping is not                                      Buyer: c***o (35 )                                  Past 6 months
                          Black PVC Vinyl Foam Seat For 110cc 125cc Racing Quad Dirt Bike ATV 4-Wheeler                          US $22.19 (Best offer was accepted)                 Reciprocal feedback
                          (#264568636640)


                          Totally misleading, says it would fit my bike, it wasn't close and is useless                          Buyer: d***- (574 )                                 Past 6 months
                          Motorcycle Solo Seat Rear Fender Luggage Rack Holder Fit for Honda Yamaha Suzuki                       US $23.79 (Best offer was accepted)                 Reciprocal feedback
                          (#264521250776)


                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Part didn't fit need. One for 03 Yamaha 1600 silverado roadstar need to return p                       Buyer: m***j (5)                                    Past 6 months
                          45MM-48MM Motorcycle Carburetor Air Intake Filter Engine Elbow Pipe Kit Tube ATV                       US $29.39                                           Reciprocal feedback
                          (#264692203485)


https://www.ebay.com/fdbk/feedback_profile/one_belt_one_road?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                             1/3
10/2/2020                                                                                  one_belt_one_road
                                                        Case: 1:20-cv-06677 Document #: 12 Filed:  11/10/20  on Page
                                                                                                                eBay 30 of 358 PageID #:979

         Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                        Sell      Watchlist         My eBay


                                    Shop by
                                    category                  Search for anything                                                                                            All Categories                                Search            Advanced



         one_belt_one_road's profile



                                                                      one_belt_one_road (1585 )                                                                            Items for sale            Visit store         Contact
                                                                      95.7% positive feedback

                                                                                                                      Based in China, one_belt_one_road has been an eBay member since Jul 06, 2017
                                                                         Save




                                      Feedback ratings                                                                                                                                                         See all feedback

                                                          609         Item as described                     683               14              28                          A+++ Excellent seller. Fast shipping!
                                                                                                                                                                          Sep 28, 2020
                                                          598         Communication                     Positive       Neutral            Negative
                                                          609         Shipping time

                                                          642         Shipping charges                        Feedback from the last 12 months



                                   73 Followers | 0 Reviews | Member since: Jul 06, 2017 |          China



         Items for sale(4257)                                                                                                                                                                                                            See all items




            1x U-Type Steer...                               2PCS Genuine Au...                              2PCS Genuine Au...                              2PCS Genuine Au...                                     2PCS Genuine Au...
            US $33.62                        1m left         US $110.99                       4m left        US $110.99                        4m left       US $110.99                          4m left            US $110.99                4m left




            About eBay      Announcements        Community       Security Center      Resolution Center       Seller Center    Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/one_belt_one_road?_trksid=p2047675.l2559                                                                                                                                                                                        1/1
10/2/2020                                                                                    ONOR
                                                       Case: 1:20-cv-06677 Document #: 12 Filed:  | eBay Stores
                                                                                                 11/10/20    Page 31 of 358 PageID #:980
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                Sell   Watchlist     My eBay


                                   Shop by
                                   category              Search this Store                                                                        This Store                        Search            Advanced



     eBay      eBay Stores       ONOR




                                              ONOR
                                              73 followers one_belt_one_road (1585         ) 95.7%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                  Time: ending soonest

     Deck & Cabin Hardware                            1-48 of 3,334 Results
     Steering Wheel & Wheel Part
                                                                              2PCS Genuine Australian Sheepskin Fur Long Wool Universal Car Front Seat Covers
     Fishing Rod Holder

     Cup Holder                                                               $41.99 to $110.99                                                                                                From China
                                                                              Was: $147.99
     Car Accessories & Tools
                                                                              Free shipping
     Exhaust/Muffler

     Rear View Mirror
                                                                              12V 7/8" 22mm Motorcycle ATV Dirt Bike Handlebar Headlight Horn Switch 3-Buttons
     Parts & Accessories

     Motorcycle Parts                                                         $11.54                                                                                                           From China
                                                                              $8.00 shipping
     LED Lights
                                                                              or Best Offer
     Mouldings & Trim

     Gauges
                                                                              Red LED Carbon Fiber Exhaust Tip Car SUV Muffler Tip Decoration Light 63mm Inlet
     Switches & Controls

     Boat Parts                                                               $45.39                                                                                                           From China

     Pliers                                                                   Was: $50.43
                                                                              $18.00 shipping
     Player
                                                                              or Best Offer
     Fenders

     Helmets                                                                  370mm Car Chain Type Multi Wheel Exhaust Tail Pipe Cutting Tube Cutter Pliers

     Business & Industrial                                                    $41.33                                                                                                           From China
     Filters                                                                  Was: $52.99
                                                                              Free shipping
     Home & Garden
                                                                              or Best Offer
     Fog/Driving Lights

     Sporting Goods                                                           5Pcs 12V 20A Red Cover LED Rocker Toggle Switch SPST ON/OFF Universal Truck Boat

     Consumer Electronics                                                     $9.27                                                                                                            From China
     Camera Accessories                                                       $8.00 shipping
     Outdoor Accessories                                                      or Best Offer

     Phone Holders

     Bicycle Accessories                                                      Motorcycle Master Cylinder Hydraulic Brake Clutch Kit with Screw Thread M10x1.25
     Bags
                                                                              $23.74                                                                                                           From China
     Car Player                                                               Was: $24.99
     Gloves                                                                   $18.00 shipping
                                                                              or Best Offer
     Seat Cover
                                                                              6 watching
     Repair Tools

     Other                                                                    2PCS Truck Trailer Red+Amber 14LED Tail Light Stop Rear Reverse Turn Signal Lamp

                                                                              $19.59                                                                                                           From China
                                                                              Was: $24.49
                                                                              Free shipping
                                                                              or Best Offer

                                                                              1DIN 10.1" Touch Screen Android 9.1 HD Quad-core GPS Car Stereo Radio MP5 Player

                                                                              $263.50                                                                                                          From China
                                                                              Was: $310.00
                                                                              $50.00 shipping
                                                                              or Best Offer
                                                                              35 watching

                                                                              Universal Car Rear Cargo Trunk Storage Net Mesh Adjustable Organizer Pocket Part

                                                                              $10.19                                                                                                           From China
                                                                              Was: $14.99
                                                                              $8.00 shipping
                                                                              or Best Offer

                                                                              BA20D H6 12V 24V White LED Headlight High/Low Beam Light Bulb for Motorcycle ATV

                                                                              $10.77                                                                                                           From China
                                                                              Was: $15.39
                                                                              $8 00 hi      i
https://www.ebay.com/str/onor                                                                                                                                                                                    1/5
10/2/2020                                                             ONOR
                                Case: 1:20-cv-06677 Document #: 12 Filed:  | eBay Stores
                                                                          11/10/20    Page 32 of 358 PageID #:981
                                              $8.00 shipping
                                              or Best Offer

                                              1 Pair 38mm-60mm Motorcycle Headlight Bracket Tube Fork Spotlight Holder Clamp

                                              $24.29                                                                             From China
                                              Free shipping
                                              or Best Offer



                                              2PCS Motorcycle LED Flashing Turn Signal Indicator DRL Taillights Fit for Honda

                                              $13.06                                                                             From China
                                              Was: $15.36
                                              Free shipping
                                              or Best Offer

                                              5V 17W USB Car SUV Charger Adapter LED Voltage Fast Charging Inverter Fuel Saver

                                              $18.99                                                                             From China
                                              Was: $22.34
                                              $8.00 shipping
                                              or Best Offer

                                              Universal Car 2Point Retractable Automatic Lock Lap Seat Belt Forklift Seat Belt

                                              $22.99                                                                             From China
                                              Was: $27.05
                                              $18.00 shipping
                                              or Best Offer

                                              VP101 OBD Car Truck Universal Heavy Duty Diesel Diagnostic Scanner Code Reader

                                              $65.16                                                                             From China
                                              Was: $76.66
                                              Free shipping
                                              or Best Offer

                                              Car SUV Van Blind Spot Mirror Wide Angle Rearview Adjustable Auxiliary Mirrors

                                              $16.11                                                                             From China
                                              $8.00 shipping
                                              or Best Offer



                                              Carbon Fiber Manual/Automatic Car Truck Gear Stick Shift Knob Shifter Lever Head

                                              $23.99                                                                             From China
                                              Was: $29.99
                                              Free shipping



                                              Balcony Drip Irrigation System Kit Lawn Planting Sprinkler Potted Plant Watering

                                              $41.59                                                                             From China
                                              Was: $51.99
                                              $18.00 shipping
                                              or Best Offer

                                              PU Leather Motorcycle Password Lock Anti-theft Pack Saddle Bag Luggage Hanging

                                              $59.85                                                                             From China
                                              Was: $72.99
                                              Free shipping
                                              or Best Offer

                                              16Pcs/Set Trim Removal Tools Car Vehicle Dash Panel Radio Vedio Installation Kit

                                              $34.35                                                                             From China
                                              Was: $41.89
                                              Free shipping
                                              or Best Offer

                                              9'' HD 2.5D Android 8.1 GPS Wifi 1G+16G Car Radio Audio MP5 Player Fit for Mazda

                                              $129.99                                                                            From China
                                              Was: $144.43
                                              $18.00 shipping
                                              or Best Offer

                                              12V Touch Screen 4-Channel Car Bluetooth Audio USB/SD FM/MP3 Radio Stereo Player

                                              $30.09                                                                             From China
                                              Was: $42.99
                                              $18.00 shipping
                                              or Best Offer

                                              1PC Electric Drill Adapter Wood Cone Reamer Punch Driver Bit Split Drilling Tool

                                              $10.27                                                                             From China
                                              Was: $13.69
                                              $8.00 shipping
                                              or Best Offer

                                              12V Universal ATV Motorcycle LED Rear Tail Brake Light Holder License Plate Lamp

                                              $15 39                                                                             From China
https://www.ebay.com/str/onor                                                                                                                 2/5
10/2/2020                                                             ONOR
                                Case: 1:20-cv-06677 Document #: 12 Filed:  | eBay Stores
                                                                          11/10/20    Page 33 of 358 PageID #:982
                                              $15.39                                                                             From China
                                              $8.00 shipping
                                              or Best Offer



                                              Car Auto Body Repair Tool Spot Welding Dent Puller Gun Kit Shoot Reload Washers

                                              $63.99                                                                             From China
                                              Was: $78.04
                                              Free shipping
                                              or Best Offer

                                              Bicycle Oil Replacement Mineral Disk Brake Injection / Oil Changing Filling Tool

                                              $18.35                                                                             From China
                                              Was: $20.39
                                              $8.00 shipping
                                              or Best Offer

                                              Carbon Fiber Syle Universal Motorcycle Diamond Rearview Rear View Mirror 8 10mm

                                              $15.29                                                                             From China
                                              Was: $16.99
                                              $8.00 shipping
                                              or Best Offer

                                              9" Android 9.1 Touch Screen Bluetooth GPS Navigation 2G+32G Car Radio MP5 Player

                                              $259.25                                                                            From China
                                              Was: $305.00
                                              $30.00 shipping
                                              or Best Offer
                                              9 watching

                                              Red Motorcycle Bike Modified Oil Pipeline Clamp Universal Aluminum Alloy Clamp

                                              $6.98                                                                              From China
                                              Was: $10.27
                                              $8.00 shipping
                                              or Best Offer

                                              4M D-shape Rubber Seal Noise Insulation Auto Door Window Hollow Sealing Strip

                                              $7.99                                                                              From China
                                              Was: $11.75
                                              $8.00 shipping
                                              or Best Offer

                                              Quick Steering Wheel Ball Suicide Knob Power Spinner for Car Boat Marine Upgrade

                                              $10.87                                                                             From China
                                              $8.00 shipping
                                              or Best Offer



                                              16mm Universal Motorcycle Handle Handlebar Grips Bar End Cap Plugs Slider CNC

                                              $9.55                                                                              From China
                                              Was: $11.23
                                              Free shipping



                                              12V Universal Motorcycle Bike Odometer Speedometer Tachometer Gauge 0-13000RPM

                                              $30.59                                                                             From China
                                              $18.00 shipping
                                              or Best Offer



                                              Universal Motorcycle Bike Exhaust Muffler Silencer Baffle Tail Pipe Loud Sound

                                              $37.99
                                              Was: $39.99
                                              or Best Offer



                                              1Piece Car Seat Safety Headrest Pillow Sleeping Head Fixing Band For Kids Travel

                                              $7.40                                                                              From China
                                              Was: $7.79
                                              $8.00 shipping



                                              2PCS Universal Car SUV Creative Multifunctional Hook Seat Headrest Hook Hanger

                                              $11.70                                                                             From China
                                              Was: $13.00
                                              $8.00 shipping
                                              or Best Offer

                                              Slant Burnt Titanium Car Vehicle Stainless Steel Exhaust Tail Pipe Muffler Tip

                                              $11.60                                                                             From China
                                              Was: $12.89
                                              $8.00 shipping
                                              or Best Offer

https://www.ebay.com/str/onor                                                                                                                 3/5
10/2/2020                                             Case: 1:20-cv-06677 Document #:Items
                                                                                        12forFiled:
                                                                                              sale by11/10/20
                                                                                                     one_belt_one_road
                                                                                                                 Page| eBay
                                                                                                                        34 of 358 PageID #:983
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                              Sell   Watchlist       My eBay


                                     Shop by
                                     category          Saddle Bag                                                                                              All Categories                          Search                Advanced


                                                                                                                                                                                               Include description
                                                      Items for sale from one_belt_one_road (1585            )      |   Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                           Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Luggage                    35 results for Saddle Bag         Save this search
            Motorcycle Saddlebags &
            Accessories
            Other Motorcycle Parts
                                                                                                  Universal Motorcycle Bike Saddle Bag Travel Storage Canvas + Leather Pouch Box
                                                                                                  New (Other)
            Motorcycle Luggage
            Other Motorcycle Body & Frame
                                                                                                  $22.79                                               From China
            Other Motorcycle Seat Parts
                                                                                                  Was: $23.99
            Fewer
                                                                                                  or Best Offer
        See all categories                                                                        +$6.00 shipping
                                                                                                  8 Watching
        Format                             see all                                                5% off
                                                                                                     Watch
               All Listings
               Auction
               Buy It Now
                                                                                                  Bike Bicycle Cycling Tail Saddle Back Rear Seat Bag Pouch Pannier Large Capacity
        Brand                              see all                                                Brand New

        Warranty                           see all                                                $19.29                                               From China
                                                                                                  Was: $32.15
        Guaranteed Delivery                see all                                                or Best Offer
               No Preference                                                                      +$6.00 shipping
               1 Day Shipping                                                                     40% off
               2 Day Shipping                                                                        Watch
               3 Day Shipping
               4 Day Shipping


        Condition                          see all
                                                                                                  2PCS PU Leather Motorcycle Saddle Bag Storage Tool Pouch Waterproof Wonderful
               New   (35)
                                                                                                  Brand New

        Price
                                                                                                  $31.01                                               From China
               Under $35.00                                                                       Was: $32.99
               $35.00 - $75.00                                                                    or Best Offer
               Over $75.00                                                                        +$16.00 shipping
        $             to $                                                                        13 Watching
                                                                                                  6% off
        Item Location                      see all                                                   Watch
               Default
               Within
                              of 60440
                100 miles                                                                         Universal Motorcycle Side Bag Riding Bag PU Leather Saddle Bag Storage Organizer
               US Only                                                                            New (Other)
               North America
               Worldwide                                                                          $26.57                                               From China
                                                                                                  Was: $40.88
        Delivery Options                   see all                                                or Best Offer
               Free shipping                                                                      +$6.00 shipping
                                                                                                  35% off
                                                                                                     Watch
        Show only                          see all
               Free Returns
               Returns accepted
               Completed listings
               Sold listings                                                                      Universal Motorcycle Left Side Saddle Bag PU Crocodile Luggage Eagle Luggage Bag
               Deals & Savings                                                                    New (Other)

        More refinements...                                                                       $29.63                                               From China
                                                                                                  Was: $37.99
                                                                                                  or Best Offer
                                                                                                  Free Shipping
              Seller Information
                                                                                                  22% off
             one_belt_one_road (1585         )                                                       Watch

              Feedback rating: 1,585
              Positive Feedback: 95.7%
              Member since Jul-06-17 in
              Hong Kong                                                                           Universal Cycling Bicycle Rear Rack Seat Saddle Storage Pannier Pouch Bag Blue
                                                                                                  Brand New
              Read feedback profile
              Add to my favorite sellers
                                                                                                  $18.89                                               From China
                                                                                                  Was: $19.88
              Visit seller's eBay Store!
                                                                                                  or Best Offer
                    ONOR
                                                                                                  Free Shipping
                                                                                                  9 Watching
                                                                                                  5% off
                                                                                                     Watch




                                                        Cycling Rear Rack Seat Trunk Saddle Bike Tail Storage Pannier Pouch Bicycle Bag
                                                        New (Other)




https://www.ebay.com/sch/m.html?_ssn=one_belt_one_road&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Saddle+Bag+&_sacat=0                                                                                                      1/5
10/2/2020                                Case: 1:20-cv-06677 Document #:Items
                                                                           12forFiled:
                                                                                 sale by11/10/20
                                                                                        one_belt_one_road
                                                                                                    Page| eBay
                                                                                                           35 of 358 PageID #:984

                                                                              $16.59                                    From China
                                                                              or Best Offer
                                                                              +$6.00 shipping
                                                                                 Watch




                                                                              Bicycle Cycling Eva Hard Shell Tail Bag Saddle Seat Bag Tear-resistant Polyester
                                                                              Brand New

                                                                              $22.49                                    From China
                                                                              or Best Offer
                                                                              Free Shipping
                                                                                 Watch




                                                                              Bicycle Front Beam Bag Waterproof Mountain Bike Saddle Bags Phone Bag Panniers
                                                                              Brand New

                                                                              $26.19                                    From China
                                                                              Was: $32.74
                                                                              or Best Offer
                                                                              Free Shipping
                                                                              20% off
                                                                                 Watch




                                                                              Universal Mountain Road Bike Large Capacity Triangle Waterproof Saddle Bag M/L
                                                                              New (Other)

                                                                              $13.39                                    From China
                                                                              Was: $16.74
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              20% off




                                                                              Motorcycle Bike Enduro Waterproof Back Seat Carry Bag Luggage Tail Bag Saddlebag
                                                                              New (Other)

                                                                              $21.84                                    From China
                                                                              Was: $22.99
                                                                              or Best Offer
                                                                              +$16.00 shipping
                                                                              23 Watching
                                                                              5% off
                                                                                 Watch




                                                                              36L-55L Large Capacity Motorcycle Bike Tail Bag Storage Saddle Bag Waterproof
                                                                              New (Other)

                                                                              $81.98                                    From China
                                                                              Was: $102.48
                                                                              or Best Offer
                                                                              +$20.00 shipping
                                                                              20% off
                                                                                 Watch




                                                                              PU Leather Universal Motorcycle Side Bag Saddlebag Luggage Storage Panier Bag
                                                                              New (Other)

                                                                              $68.79                                    From China
                                                                              Was: $85.99
                                                                              or Best Offer
                                                                              Free Shipping
                                                                              20% off
                                                                                 Watch




                                           Motorcycle Side Bag Electric Car Mini Hanging Bag Side Box Saddle Bag Tool Bag
                                           New (Other)




https://www.ebay.com/sch/m.html?_ssn=one_belt_one_road&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Saddle+Bag+&_sacat=0                               2/5
10/2/2020                                Case: 1:20-cv-06677 Document #:Items
                                                                           12forFiled:
                                                                                 sale by11/10/20
                                                                                        one_belt_one_road
                                                                                                    Page| eBay
                                                                                                           36 of 358 PageID #:985

                                                                              $44.77                                    From China
                                                                              or Best Offer
                                                                              +$16.00 shipping
                                                                                 Watch




                                                                              Universal Motorcycle Pannier Side Bags Luggage Saddle Bags Rain Cover PU Leather
                                                                              New (Other)

                                                                              $89.69                                    From China
                                                                              Was: $137.99
                                                                              or Best Offer
                                                                              +$20.00 shipping
                                                                              11 Watching
                                                                              35% off
                                                                                 Watch




                                                                              Universal Motorcycle Pannier Saddlebag Luggage Storage Bag PU Leather Waterproof
                                                                              New (Other)

                                                                              $44.06                                    From China
                                                                              Was: $53.73
                                                                              or Best Offer
                                                                              +$16.00 shipping
                                                                              18% off
                                                                                 Watch




                                                                              1Pair Universal Motorcycle Pannier Luggage Saddle Bags w/ Waterproof Rain Cover
                                                                              New (Other)

                                                                              $48.65                                    From China
                                                                              Was: $57.23
                                                                              or Best Offer
                                                                              +$16.00 shipping
                                                                              15% off
                                                                                 Watch




                                                                              Motorcycle Electric Vehicle Pannier Saddlebag Luggage Storage Bags PU Leather
                                                                              New (Other)

                                                                              $44.06                                    From China
                                                                              Was: $53.73
                                                                              or Best Offer
                                                                              +$16.00 shipping
                                                                              18% off
                                                                                 Watch




                                                                              1Pair Motorcycle Side Bag Mini Hanging Bag Saddlebag Panniers Luggage Tool Bag
                                                                              New (Other)

                                                                              $82.61                                    From China
                                                                              Was: $97.19
                                                                              or Best Offer
                                                                              Free Shipping
                                                                              15% off
                                                                                 Watch




                                                                              PU Leather Motorcycle Password Lock Anti-theft Pack Saddle Bag Luggage Hanging
                                                                              New (Other)

                                                                              $59.85                                    From China
                                                                              Was: $72.99
                                                                              or Best Offer
                                                                              Free Shipping
                                                                              18% off
                                                                                 Watch




                                           Universal Motorcycle Stainless Steel Refit Saddlebag Luggage Support Bar Bracket
                                           New (Other)




https://www.ebay.com/sch/m.html?_ssn=one_belt_one_road&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Saddle+Bag+&_sacat=0                               3/5
10/2/2020                                                                                            Checkout
                                                             Case: 1:20-cv-06677 Document #: 12 Filed:        | eBay Page 37 of 358 PageID #:986
                                                                                                       11/10/20
                                                                                                                                                      How do you like our checkout? Tell us what you think
                                                             Checkout

                          Pay with                                                                                                      Subtotal (1 item)                                           $22.79
                                                                                                                                        Shipping                                                      $6.00
                                                New card                                                                                Tax*                                                          $1.73
                                                            Add a credit or debit card
                                                                                                                                        Discount                                                     -$1.14
                                  0000   0000 0000   0000




                                                                                                                                        Order total                                                $29.38

                                                                                                                                           *We're required by law to collect sales tax and applicable fees
                                                                                                                                           for certain tax authorities. Learn more

                                   Special financing available.
                                   Apply now. See terms
                                                                                                                                                                  Confirm and pay


                          Ship to                                                                                                                            Select a payment option

                          375 W Briarcliff Rd
                          Bolingbrook, IL 60440-3825                                                                                                                  See details
                          United States

                          Change




                          Review item and shipping

                          Seller: one_belt_on... | Edit message
                          Message: Item Id: 264386766849 Buyer's Vehicle: KTM

                                                                 Universal Motorcycle Bike Saddle Bag Travel Storage
                                                                 Canvas + Leather Pouch Box
                                                                 $22.79
                                                                 $23.99


                                                                 Quantity     1


                                                                 Delivery
                                                                 Est. delivery: Nov 24 – Dec 14
                                                                 Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                 $6.00



                                                                 Extra 5% off $10+


                          Offer applied: Extra 5% off $10+                                                             -$1.14



                          Gift cards, coupons, eBay Bucks



                          Enter code:                                                    Apply




                          Donate to charity (optional)
                          MUSICARES FOUNDATION, INC.
                          Donate today and help MusiCares provide essential financial, health and emergency support
                          to the music community in times of crisis.



                          Select amount                         None




                       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1427973556011                                                                                                                                                  1/1
10/13/2020                                                                 CNCDocument
                                                          Case: 1:20-cv-06677 Aluminum Frame
                                                                                           #:Sliders Crash Protector
                                                                                              12 Filed:     11/10/20 Kit forPage
                                                                                                                            KTM DUKE
                                                                                                                                  38 125 200 250
                                                                                                                                     of 358      390 | eBay#:987
                                                                                                                                               PageID
                                                                                                                                                                                                                                                             1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist         My eBay


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                            Search               Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work >
                                                                                                                                                                                                                                           | Add to Watchlist
                                                         See more CNC Aluminum Frame Sliders Crash Protector Kit...




            Check if this part fits your vehicle                          Select Vehicle



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                      CNC Aluminum Frame Sliders Crash Protector Kit for
                                                                                                                                                                                                           Shop with confidence
                                                                                                      KTM DUKE 125 200 250 390
                                                                                                                       Be the first to write a review.
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                           Condition: New

                                                                                                               Volume 1-1                $85.99 (each)
                                                                                                               pricing: 2+               $81.69 (5% off each)                                              Seller information
                                                                                                                                                                                                           onlinetown2016 (4310        )
                                                                                                       Compatibility See compatible vehicles
                                                                                                                                                                                                           98.8% Positive feedback
                                                                                                                    :

                                                                                                             Quantity:      1         More than 10 available / 2 sold                                          Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                         Unit Price:     US $85.99                                     Buy It Now
                                                                                                                                                                                                           See other items


                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                           30-day returns                 19 watchers                Longtime member


                                                                                                            Shipping: $10.00 Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Shenzhen, China
                                                                                                                          Ships to: Worldwide See exclusions


                                                                                                             Delivery:          Estimated between Mon. Nov. 2 and Fri. Nov. 20

                                 Have one to sell?          Sell now                                                            Please note the delivery estimate is greater than 13 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                           Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                              Returns: Free 30 day returns |         See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       CNC Frame Sliders Crash                  CNC Aluminum Frame                       For KTM Duke 390 250 200               4PCS NEW Frame Slider                      Front Brake Caliper                           CNC Frame Slider Crash
       Protector Kit For KTM 125…               Sliders Crash Protector Kit…             125 Duke CNC Frame Slide…              Protector For KTM DUKE…                    Protector Cover For KTM R…                    Protector Kit For KTM 390…
       $48.39                                   $69.99                                   $31.79                                 $21.59                                     $21.59                                        $33.04
       $54.99                                   Free shipping                            $37.85                                 $23.99                                     $23.99                                        $37.55
       + $7.99 shipping                         New                                      + $6.99 shipping                       Free shipping                              + $0.99 shipping                              + $7.99 shipping
       Last one                                                                          Seller 99.5% positive                  New                                        New                                           Seller 99.2% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/CNC-Aluminum-Frame-Sliders-Crash-Protector-Kit-for-KTM-DUKE-125-200-250-390/174094902710                                                                                                                                                1/7
10/13/2020                                                         CNCDocument
                                                  Case: 1:20-cv-06677 Aluminum Frame
                                                                                   #:Sliders Crash Protector
                                                                                      12 Filed:     11/10/20 Kit forPage
                                                                                                                    KTM DUKE
                                                                                                                          39 125 200 250
                                                                                                                             of 358      390 | eBay#:988
                                                                                                                                       PageID




     10mm Swing Arm Spools                 Motorcycle CNC Foot Side           * BLUETOOTH                        40pcs Billet Aluminum               Blue Aluminum Fastener     20pcs Blue Billet Aluminum
     Sliders Fit KTM…                      Stand Enlarge Extension Pa…        MOTORCYCLE STEREO…                 Fender Bumper Washer Bo…            Quick Release Car Bumpe…   Fender Bumper Washer…
     $8.99                                 $11.99                             $59.99                             $19.18                              $4.99                      $11.63
     + $3.00 shipping                      Free shipping                      Free shipping                      + $4.00 shipping                    + $3.00 shipping           Free shipping




    Description            Shipping and payments                                                                                                                                                 Report item



                                                                                                                                                                        eBay item number: 174094902710
      Seller assumes all responsibility for this listing.

      Last updated on Sep 13, 2020 05:57:33 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make       Model           Submodel
              -Select-          -Select-   -Select-         -Select-                   Go


         [show all compatible vehicles]


               This part is compatible with 353 vehicle(s).


             Notes       Year                                  Make                                     Model                                    Submodel
                         2020                                   KTM                                     125                                      SX
                         2019                                   KTM                                     125                                      SX
                         2018                                   KTM                                     125                                      SX
                         2017                                   KTM                                     125                                      SX
                         2016                                   KTM                                     125                                      SX
                         2015                                   KTM                                     125                                      SX
                         2014                                   KTM                                     125                                      SX
                         2013                                   KTM                                     125                                      SX
                         2012                                   KTM                                     125                                      SX
                         2011                                   KTM                                     125                                      SX
                         2010                                   KTM                                     125                                      SX
                         2009                                   KTM                                     125                                      SX
                         2008                                   KTM                                     125                                      SX
                         2008                                   KTM                                     125                                      SXS
                         2007                                   KTM                                     125                                      EXC
                         2007                                   KTM                                     125                                      SX
                         2007                                   KTM                                     125                                      SXS
                         2006                                   KTM                                     125                                      EXC
                         2006                                   KTM                                     125                                      SX
                         2006                                   KTM                                     125                                      SXS

         Page 1 of 18                                                                               1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by onlinetown2016



         Item specifics
         Condition:                          New                                                                          Material:   Aluminum
         Manufacturer Part Number:           das49624351                                                                  Type:       Frame Slider
         Brand:                              MECO                                                                         UPC:        9798019606917




         UTV ATV WAKEBOARD waterp             UTV,ATV, Anti~Theft Speakers      UTV ATV WAKEBOARD waterp
         roof marine speakers Bluetooth       USB Audio System Stereo Bluet     roof marine speakers Bluetooth
         audio Amplifier Speaker              ooth Motor Remote                 audio Amplifier Speaker
         39.99 USD                            89.89 USD                         39.88 USD
         Buy it now                           Buy it now                        Buy it now
         Free shipping                        Free shipping                     Free shipping




https://www.ebay.com/itm/CNC-Aluminum-Frame-Sliders-Crash-Protector-Kit-for-KTM-DUKE-125-200-250-390/174094902710                                                                                              2/7
10/13/2020                                                  CNCDocument
                                           Case: 1:20-cv-06677 Aluminum Frame
                                                                            #:Sliders Crash Protector
                                                                               12 Filed:     11/10/20 Kit forPage
                                                                                                             KTM DUKE
                                                                                                                   40 125 200 250
                                                                                                                      of 358      390 | eBay#:989
                                                                                                                                PageID




                                       Description


                                  Package Include:
                                  1 Set x Frame Slider Kit (Right&Left)

                                  Specification:
                                  Name: Protective Bar
                                  Model: D03439
                                  Material: Aluminum
                                  Color: Orange&Black
                                  Size: As picture shown
                                  Placement on Vehicle: Left, Right, Rear

                                  Compatible Model:
                                  for KTM DUKE 390 (2013-2018)
                                  for KTM DUKE 250 (2017-2018)
                                  for KTM DUKE 125/200

                                  Note:
                                  -Please allow 1-2CM differs due to manual measurement.
                                  -Due to the different display and different light, the picture may not reflect the actual color of the item.




                                       Detail Image




https://www.ebay.com/itm/CNC-Aluminum-Frame-Sliders-Crash-Protector-Kit-for-KTM-DUKE-125-200-250-390/174094902710                                   3/7
10/13/2020                                                  CNCDocument
                                           Case: 1:20-cv-06677 Aluminum Frame
                                                                            #:Sliders Crash Protector
                                                                               12 Filed:     11/10/20 Kit forPage
                                                                                                             KTM DUKE
                                                                                                                   41 125 200 250
                                                                                                                      of 358      390 | eBay#:990
                                                                                                                                PageID




https://www.ebay.com/itm/CNC-Aluminum-Frame-Sliders-Crash-Protector-Kit-for-KTM-DUKE-125-200-250-390/174094902710                                   4/7
10/13/2020                                                     CNCDocument
                                              Case: 1:20-cv-06677 Aluminum Frame
                                                                               #:Sliders Crash Protector
                                                                                  12 Filed:     11/10/20 Kit forPage
                                                                                                                KTM DUKE
                                                                                                                      42 125 200 250
                                                                                                                         of 358      390 | eBay#:991
                                                                                                                                   PageID




         G7 Bluetooth Car Kit Handsfree   Motorcycle License Plate Mount   Mini Magnetic Base Holder Thir   UTV, ATV, Anti-Theft Speakers   Gold Carbon Fiber Vinyl Sheets   Motorcycle Flashing LED Stop
         FM Transmitter Radio MP3 Play    Holder Bracket w/ LED License    d Hand Tool Helping Hands Sol    FM USB Audio System Stereo      2≈ 11 x 5 U≈Cut around Chevy     Brake License Plate Light Tail Li
         er USB Charger & AUX             Brake Tail Lights                dering Iron For BMW              W/Remote Waterproof             Bowtie Emblems                   ght For Ducati
         23.89 USD                        9.99 USD                         18.66 USD                        54.99 USD                       7.98 USD                         8.99 USD
         Buy it now                       Buy it now                       Buy it now                       Buy it now                      Buy it now                       Buy it now
         Free shipping                    Free shipping                    Free shipping                    Free shipping                   Free shipping                    Free shipping




   Sponsored items based on your recent views 1/3                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/CNC-Aluminum-Frame-Sliders-Crash-Protector-Kit-for-KTM-DUKE-125-200-250-390/174094902710                                                                                                   5/7
10/13/2020                                                  CNCDocument
                                           Case: 1:20-cv-06677 Aluminum Frame
                                                                            #:Sliders Crash Protector
                                                                               12 Filed:     11/10/20 Kit forPage
                                                                                                             KTM DUKE
                                                                                                                   43 125 200 250
                                                                                                                      of 358      390 | eBay#:992
                                                                                                                                PageID




     CNC Upper Windshield            Rear Passenger Seat Cover      Motor Windshield Headlight      36pcs Spoke Skins Covers     2x 7/8" 22mm Rubber           CNC Frame Sliders Crash
     Windscreen Headlight Top…       Cowl Fairing Fit KTM 125 20…   Top Cover Caps Fit KTM…         for Motocross Dirt Bike…     Handlebar Hand Grip Bar…      Protector Kit For KTM 125…
     $15.32                          $61.39                         $15.32                          $10.83                       $6.50                         $48.39
     Free shipping                   Free shipping                  Free shipping                   $11.52                       $6.92                         $54.99
     Seller 99% positive             New                            Last one                        Free shipping                Free shipping                 + $7.99 shipping
                                                                                                    New                          New                           Last one




      No ratings or reviews yet          Be the first to write a review.




   Explore more sponsored options: Placement on Vehicle

   Front




     HOT Front and Rear Heel         FOR KTM DUKE 125 250 390       Motorcycle Front Fork           Motorcycle Rim Stripes       Front Brake Caliper
     Protective Cover Guard Fo…      2017 2018 2019 Front /Rear…    Suspension Top Cover Ca…        Wheel Decals Tape Sticker…   Protector Cover For KTM R…
     $51.29                          $31.49                         $20.89                          $16.64                       $21.59
     $56.99                          $34.99                         $21.99                          $17.89                       $23.99
     Free shipping                   Free shipping                  + $2.00 shipping                Free shipping                + $0.99 shipping
                                     Popular                                                                                     Popular




   Explore more sponsored options: Brand

   Heinmo




     Motorcyle CNC Chain             CNC Frame Crash Pads           CNC Engine Case Slider          Motorcycle Frame Slider      CNC Engine Glide Plate Skid
     Guard Protector Cover For…      Slider Protector Cover For…    Guard Protector Cover For…      Falling Crash Scratch…       Plate Guard Protector for…
     $37.63                          $48.36                         $54.14                          $54.06                       $96.89
     $39.61                          $50.90                         $56.99                          $56.90                       $101.99
     + $6.00 shipping                + $6.00 shipping               + $4.00 shipping                + $6.00 shipping             + $20.00 shipping




   More from this seller 1/2                                                                                                                                         Feedback on our suggestions




https://www.ebay.com/itm/CNC-Aluminum-Frame-Sliders-Crash-Protector-Kit-for-KTM-DUKE-125-200-250-390/174094902710                                                                                  6/7
10/13/2020                                                                 CNCDocument
                                                          Case: 1:20-cv-06677 Aluminum Frame
                                                                                           #:Sliders Crash Protector
                                                                                              12 Filed:     11/10/20 Kit forPage
                                                                                                                            KTM DUKE
                                                                                                                                  44 125 200 250
                                                                                                                                     of 358      390 | eBay#:993
                                                                                                                                               PageID
                                                                                                                                                                                                                                                             1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist         My eBay


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                            Search               Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work >
                                                                                                                                                                                                                                           | Add to Watchlist
                                                         See more CNC Aluminum Frame Sliders Crash Protector Kit...




            Check if this part fits your vehicle                          Select Vehicle



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                      CNC Aluminum Frame Sliders Crash Protector Kit for
                                                                                                                                                                                                           Shop with confidence
                                                                                                      KTM DUKE 125 200 250 390
                                                                                                                       Be the first to write a review.
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                           Condition: New

                                                                                                               Volume 1-1                $85.99 (each)
                                                                                                               pricing: 2+               $81.69 (5% off each)                                              Seller information
                                                                                                                                                                                                           onlinetown2016 (4310        )
                                                                                                       Compatibility See compatible vehicles
                                                                                                                                                                                                           98.8% Positive feedback
                                                                                                                    :

                                                                                                             Quantity:      1         More than 10 available / 2 sold                                          Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                         Unit Price:     US $85.99                                     Buy It Now
                                                                                                                                                                                                           See other items


                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                           30-day returns                 19 watchers                Longtime member


                                                                                                            Shipping: $10.00 Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Shenzhen, China
                                                                                                                          Ships to: Worldwide See exclusions


                                                                                                             Delivery:          Estimated between Mon. Nov. 2 and Fri. Nov. 20

                                 Have one to sell?          Sell now                                                            Please note the delivery estimate is greater than 13 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                           Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                              Returns: Free 30 day returns |         See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       CNC Frame Sliders Crash                  CNC Aluminum Frame                       For KTM Duke 390 250 200               4PCS NEW Frame Slider                      Front Brake Caliper                           CNC Frame Slider Crash
       Protector Kit For KTM 125…               Sliders Crash Protector Kit…             125 Duke CNC Frame Slide…              Protector For KTM DUKE…                    Protector Cover For KTM R…                    Protector Kit For KTM 390…
       $48.39                                   $69.99                                   $31.79                                 $21.59                                     $21.59                                        $33.04
       $54.99                                   Free shipping                            $37.85                                 $23.99                                     $23.99                                        $37.55
       + $7.99 shipping                         New                                      + $6.99 shipping                       Free shipping                              + $0.99 shipping                              + $7.99 shipping
       Last one                                                                          Seller 99.5% positive                  New                                        New                                           Seller 99.2% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/CNC-Aluminum-Frame-Sliders-Crash-Protector-Kit-for-KTM-DUKE-125-200-250-390/174094902710                                                                                                                                                1/4
10/13/2020                                                                  CNCDocument
                                                           Case: 1:20-cv-06677 Aluminum Frame
                                                                                            #:Sliders Crash Protector
                                                                                               12 Filed:     11/10/20 Kit forPage
                                                                                                                             KTM DUKE
                                                                                                                                   45 125 200 250
                                                                                                                                      of 358      390 | eBay#:994
                                                                                                                                                PageID




     10mm Swing Arm Spools                       Motorcycle CNC Foot Side               * BLUETOOTH                              40pcs Billet Aluminum                     Blue Aluminum Fastener                    20pcs Blue Billet Aluminum
     Sliders Fit KTM…                            Stand Enlarge Extension Pa…            MOTORCYCLE STEREO…                       Fender Bumper Washer Bo…                  Quick Release Car Bumpe…                  Fender Bumper Washer…
     $8.99                                       $11.99                                 $59.99                                   $19.18                                    $4.99                                     $11.63
     + $3.00 shipping                            Free shipping                          Free shipping                            + $4.00 shipping                          + $3.00 shipping                          Free shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: Shenzhen, China
             Shipping to: Worldwide
             Excludes: North America, South America

             Quantity:    1                 Change country:          United States                                                    ZIP Code:      60106                  Get Rates


               Shipping and handling          Each additional item         To                   Service                                                                        Delivery*

               US $10.00                      US $8.00                     United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                  Estimated between Mon. Nov. 2 and Fri. Nov. 20

               US $30.00                      US $10.00                    United States        Expedited Shipping from outside US                                             Estimated between Fri. Oct. 16 and Wed. Oct. 21
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 2 business days of receiving cleared payment.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Seller pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.


          Seller's payment instructions
          We accept PAYPAL Payment. All payment has to be received within 7 working days after bid is placed, we will then mail the items to the address registered in PAYPAL.




   Sponsored items based on your recent views 1/3                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/CNC-Aluminum-Frame-Sliders-Crash-Protector-Kit-for-KTM-DUKE-125-200-250-390/174094902710                                                                                                                                             2/4
10/13/2020                                          Case: 1:20-cv-06677 Document #: 12 Filed:Feedback ProfilePage 46 of 358 PageID #:995
                                                                                               11/10/20
                                                                                                                                                                                                                   1
                  Hi          !           Daily Deals       Brand Outlet       Help & Contact                                                                        Sell   Watchlist     My eBay


                                            Shop by
                                            category                   Search for anything                                                          All Categories                        Search            Advanced



                 Home         Community           Feedback forum               Feedback profile



                 Feedback profile


                                             onlinetown2016 (4310                 )                                                                                               Member Quick Links
                                             Positive Feedback (last 12 months): 98.8%                                                                                            Contact member
                                             Member since: Apr-18-16 in China                                                                                                     View items for sale
                                             Top-rated seller: One of eBay's most reputable sellers.                                                                              View seller's Store
                                                                      Consistently delivers outstanding customer service.
                                                                      Learn more



                 Feedback ratings                                                                         Detailed seller ratings

                                                   1 month          6 months           12 months                 Average for the last 12 months

                          Positive                      64             370                 669                   Accurate description                                Reasonable shipping cost
                                                                                                                             (556)                                               (588)
                          Neutral                       0                  4                11
                                                                                                                 Shipping speed                                      Communication
                          Negative                      1                  3                8                                (556)                                             (540)



                         All received Feedback                                         Received as buyer                             Received as seller                                 Left for others

                 8 Feedback received (viewing 1-8)                                                                                                                                        Revised Feedback: 16


                 Search Feedback received as seller with an item title or ID:                                                                                Rating type:                      Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                         Negative (8)                         12 Months


                   FEEDBACK                                                                                                             FROM                                                WHEN

                        Smaller then expected pictures make look bigger                                                                 Buyer: i***d (16 )                                  Past month




                                                                                                                                                                                                                       Comment?
                        Waterproof Motorcycle ATV UTV Bike Audio System Handlebar FM Radio iPod                                         US $51.99                                           Reciprocal feedback
                        Stereo (#173875045621)


                                                            Detailed item information is not available for the following items because the feedback is over 90 days old.


                        ...                                                                                                             Buyer: 0***r (8)                                    Past 6 months
                        2 PCS Gold CARBON FIBER Chevy Bowtie Emblem Overlay Sheets Vinyl Decal Wrap                                     US $9.99                                            Reciprocal feedback
                        (#174289070484)


                        Still haven't gotten items ordered back in April                                                                Buyer: q***y (40 )                                  Past 6 months
                        UTV,ATV, Anti~Theft Speakers USB Audio System Stereo Bluetooth Motor Remote                                     US $82.80                                           Reciprocal feedback
                        (#173905708726)


                        Have yet to receive......                                                                                       Buyer: _***_ (32 )                                  Past year
                        2pcs 12" RCA Audio Cable "Y" Adapter Splitter 2 Female to 1 Male Plug Cable Blue                                US $3.18                                            Reciprocal feedback
                        (#173969838445)


                        An still waiting                                                                                                Buyer: r***r (2)                                    Past year
                        4pcs Carbon Fiber Style Car Door Handle Anti-Scratch Protective Film Stickers                                   US $1.99                                            Reciprocal feedback
                        (#174103880121)


                        Chevy Captiva Cruze / vauxhall insignia Carbon fiber Door Handle Bar sticker Ter                                Buyer: u***u (21 )                                  Past year
                        Chevy Captiva Cruze / vauxhall insignia Carbon fiber Door Handle Bar sticker                                    US $4.88                                            Reciprocal feedback
                        (#172490228014)


                        Literally two sheets of contact paper and took over a month to arrive😡                                          Buyer: h***t (277 )                                 Past year
                        2Pcs Silverado Carbon Fiber Universal Chevy Bowtie Vinyl Sheets Emblem Overlay                                  US $4.89                                            Reciprocal feedback
                        (#172448238135)


                        Did not stick at all. Would not purchase again.                                                                 Buyer: o***o (52 )                                  Past year
                        2pcs 5"x11" Matte Black Chevy Bowtie Emblem Vinyl Decal Sticker Overlay Cover                                   US $4.98                                            Reciprocal feedback
                        (#172318208916)


                                  Reply by onlinetown2016. Left within past year.
                                  need to heat it and soft the sticker to stick it well in the cold weather



                 Page 1 of 1
                                                                                                                        1



                                                   Member Quick Links                           Contact member              Suggested Next                 Leave Feedback
                                                                                                View items for sale                                        Reply to received Feedback
                                                                                                View seller's Store                                        Follow up to given Feedback

https://www.ebay.com/fdbk/feedback_profile/onlinetown2016?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                        1/2
10/13/2020                                                                                    onlinetown2016
                                                         Case: 1:20-cv-06677 Document #: 12 Filed:  11/10/20 on eBay
                                                                                                                 Page 47 of 358 PageID #:996
                                                                                                                                                                                                                                                            1
          Hi          !          Daily Deals      Brand Outlet     Help & Contact                                                                                                                   Sell      Watchlist         My eBay


                                     Shop by
                                     category                  Search for anything                                                                                                 All Categories                               Search              Advanced



         onlinetown2016's profile



                                                                     onlinetown2016 (4310 )                                                                                      Items for sale            Visit store        Contact
                                                                     98.8% positive feedback

                                                                                                                             Based in China, onlinetown2016 has been an eBay member since Apr 18, 2016
                                                                         Save




                                       Feedback ratings                                                                                                                                                              See all feedback

                                                          556        Item as described                       669                 11              8                              Thanks!
                                                                                                                                                                                Oct 12, 2020
                                                          540        Communication                       Positive          Neutral           Negative
                                                          556        Shipping time

                                                          588        Shipping charges                            Feedback from the last 12 months



                                   135 Followers | 2 Reviews | Member since: Apr 18, 2016 |              China



         Items for sale(1607)                                                                                                                                                                                                                   See all items




             3 Way 2.8mm Min...                              UTV, ATV, Anti-...                                  UTV, ATV, Anti-...                                USB Bluetooth W...                                     UTV ATV WAKEBOA...
             US $1.56                          1h left       US $54.99                         2h left           US $54.99                           2h left       US $39.99                           2h left            US $55.99                   2h left




         Reviews (2)                                                                                                                                                                                                                           See all reviews



                            12" 300mm FLEXIBLE FLEXI 1/4" HEX                                                    3' UTV/ATV/Snowmobile/Marine Amplified
                            SCREWDRIVER EXTENSION BAR DRILL                                                      Speaker System Bluetooth
                            DRIVER SHAFT

                                                                      Jul 14, 2016                                                                          Mar 20, 2017

             good helper                                                                      Great item
                                                                                              Love it




             About eBay      Announcements        Community       Security Center      Resolution Center         Seller Center    Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/onlinetown2016?_trksid=p2047675.l2559                                                                                                                                                                                                   1/1
10/13/2020                                                                                     onlinetown
                                                          Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                                                      11/10/20     Page 48 of 358 PageID #:997
                                                                                                                                                                                                                    1
      Hi           !           Daily Deals      Brand Outlet   Help & Contact                                                                                        Sell   Watchlist      My eBay


                                   Shop by
                                   category                Search this Store                                                                            This Store                         Search            Advanced



     eBay       eBay Stores      onlinetown




                                              onlinetown
                                              135 followers onlinetown2016 (4310         ) 98.8%


                                                    Save this seller




     Category

     All                                                    Search this Store                                                    Search                                                Time: newly listed

     Motorcycle parts and accessory

     Motor Speedometer Gauges
                                                          All Listings   Auction   Buy It Now
     Car Parts/Accessory

     Repair Tools                                       1-48 of 828 Results

     Out Door Items
                                                                                Flexible arms Third Hand Soldering Iron Stand Helping Clamp Vise Clip Tool
     Car Electronics
                                                                                $9.99                                                                                                                 From China
     Keychains
                                                                                Free shipping
     Items for Motorcycle

     Rechargeable Electric Lighter

     ATV UTV Parts and accessory
                                                                                4" ATV UTV Anti-Theft Speakers USB Audio System Stereo Bluetooth Motor Remote
     Radio,AMP, Speaker

     DIY Tool
                                                                                $68.99                                                                                                                From China
                                                                                Free shipping
     Sticker

     Other


                                                                                LED Third Hand Tool, Helping Hands, Soldering, Electronics, DIY Tools

                                                                                $79.00                                                                                                                From China
                                                                                Free shipping




                                                                                Police Tactics heavy 3W rechargeable flashlight Free Gift holder For Bike

                                                                                $21.99                                                                                                                From China
                                                                                Free shipping




                                                                                motorcycle Anti-Theft Speakers USB Audio System Stereo Bluetooth Motor Remote

                                                                                $65.99                                                                                                                From China
                                                                                Free shipping




                                                                                1 to 2 Port RJ45 LAN Ethernet Network Connector Splitter Extender Adapter Plug

                                                                                $6.89                                                                                                                 From China
                                                                                Free shipping




                                                                                Waterproof Bluetooth Motorcycle Stereo Speakers Audio System USB AUX SD FM Radio

                                                                                $44.99                                                                                                                From China
                                                                                Free shipping




                                                                                12V Motorcycle Waterproof Audio FM Radio Stereo Bluetooth Speaker For KTM

                                                                                $35.99                                                                                                                From China
                                                                                Free shipping




                                                                                12V Motorcycle Waterproof Audio FM Radio Stereo Bluetooth Speaker For Yamaha

                                                                                $35.99                                                                                                                From China
                                                                                Free shipping




                                                                                Motorcycle Bluetooth Handlebar Waterproof Speakers Audio System FM Radio MP3

                                                                                $39.99                                                                                                                From China
https://www.ebay.com/str/xycity?_dmd=1&rt=nc                                                                                                                                                                            1/4
10/13/2020                                                                          onlinetown
                                               Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                                           11/10/20     Page 49 of 358 PageID #:998
                                                             Free shipping




                                                             //For 2009 - 2019 Ford F-150 4x4 Off Road Truck Bed Decal Set Vinyl Stickers

                                                             $16.99                                                                               From China
                                                             Free shipping




                                                             Waterproof Bluetooth Motorcycle Audio Radio Amplifier Stereo Speakers System MP3

                                                             $45.00                                                                               From China
                                                             Free shipping




                                                             4X4 OFF ROAD For DODGE RAM 1500 2500 VYNIL DECAL STICKER TRUCK 3500

                                                             $15.99                                                                               From China
                                                             Free shipping
                                                             or Best Offer



                                                             12V Motorcycle UTV ATV Waterproof Speakers Bluetooth audio Amplifier Anti-theft

                                                             $39.99                                                                               From China
                                                             Free shipping




                                                             Audio Radio MP3 Speaker System For Kawasaki Vulcan Classic Custom 900 800 750

                                                             $43.46                                                                               From China
                                                             Free shipping




                                                             TRD 4x4 OFF ROAD For Toyota Tacoma Tundra 2016 Vinyl Bed Side Decals Stickers

                                                             $16.99 to $18.99                                                                     From China
                                                             Free shipping                                                                      Brand: Oracal




                                                             LED,lights,third-hand,tools,hand-phase,pull,welding,electronic,DIY,Helping,hands

                                                             $88.68                                                                               From China
                                                             Free shipping




                                                             UTV ATV WAKEBOARD Waterproof Marine Speakers Bluetooth Audio System

                                                             $49.99                                                                               From China
                                                             Free shipping




                                                             Waterproof Bluetooth Motorcycle Audio Radio Amplifier Stereo Speakers System MP3

                                                             $39.99                                                                               From China
                                                             Free shipping




                                                             Motorcycle Bluetooth Handfree FM Radio Stereo Amplifier Speaker For Suzuki

                                                             $67.59                                                                               From China
                                                             Free shipping                                                                      Brand: Suzuki




                                                             Waterproof Bluetooth Motorcycle Audio Radio Sound System Stereo Speakers MP3 USB

                                                             $66.99                                                                               From China
                                                             Free shipping




                                                             12000RPM LCD Digital Speedometer Odometer Tachometer 1-4 Cylinders Motorcycle

                                                             $38.89                                                                               From China
                                                             Free shipping
                                                             or Best Offer



                                                             4x Black Aluminum Quick Release Fasteners Bumper Trunk Fender Hatch Lids Kit

                                                             $7.19                                                                                From China
                                                             Was: $8.99
                                                             Free shipping



                                                             Red Aluminum Fastener Quick Release Car Bumper Fender Trunk Hatch Lid Kit

https://www.ebay.com/str/xycity?_dmd=1&rt=nc                                                                                                                    2/4
10/13/2020                                                                          onlinetown
                                               Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                                           11/10/20     Page 50 of 358 PageID #:999
                                                             $7.99                                                                              From China
                                                             Was: $9.99
                                                             Free shipping
                                                             or Best Offer

                                                             Orange Aluminum Fastener Quick Release Car Bumper Fender Trunk Hatch Lid Kit

                                                             $7.99                                                                              From China
                                                             Was: $9.99
                                                             Free shipping
                                                             or Best Offer

                                                             Purple Aluminum Fastener Quick Release Car Bumper Fender Trunk Hatch Lid Kit

                                                             $7.99                                                                              From China
                                                             Was: $9.99
                                                             Free shipping
                                                             or Best Offer

                                                             Blue Aluminum Fastener Quick Release Car Bumper Fender Trunk Hatch Lid Kit

                                                             $7.99                                                                              From China
                                                             Was: $9.99
                                                             Free shipping
                                                             or Best Offer

                                                             Gold Aluminum Fastener Quick Release Car Bumper Fender Trunk Hatch Lid Kit

                                                             $7.99                                                                              From China
                                                             Was: $9.99
                                                             Free shipping
                                                             or Best Offer

                                                             Black Aluminum Fastener Quick Release Car Bumper Fender Trunk Hatch Lid Kit

                                                             $7.99                                                                              From China
                                                             Was: $9.99
                                                             Free shipping
                                                             or Best Offer

                                                             8pcs Bumper Fender Quick Release Fasteners Replacement Rubber Bands O-Rings

                                                             $9.98                                                                              From China
                                                             Free shipping




                                                             Red CNC Quick Release Fasteners For Car Bumpers Trunk Fender Hatch Lids Kit

                                                             $9.99                                                                              From China
                                                             Free shipping




                                                             UNIVERSAL BUMPER Quick Release Fasteners Car Trunk Fender Hatch Lids Kit

                                                             $9.99                                                                              From China
                                                             Free shipping




                                                             Waterproof Motorcycle Audio Radio Sound System Stereo Speakers MP3 USB Bluetooth

                                                             $45.00                                                                             From China
                                                             Free shipping




                                                             LED light Universal Odometer Speedometer Meter km/h for Motorcycle

                                                             $20.00                                                                             From China
                                                             Free shipping




                                                             2 Pcs 4X4 Off Road Sticker For Ford Chevy Dodge Toyota Jeep

                                                             $18.68                                                                             From China
                                                             Free shipping




                                                             4X4 Decal Graphic Sticker Stripe Kit For Toyota Hilux 2005~2018

                                                             $16.18                                                                             From China
                                                             Free shipping




                                                             3" ATV UTV Anti-Theft Speakers USB Audio System Stereo Bluetooth Motor Remote

                                                             $68.99                                                                             From China
                                                             Free shipping




https://www.ebay.com/str/xycity?_dmd=1&rt=nc                                                                                                                 3/4
10/13/2020                                                                                Items
                                                         Case: 1:20-cv-06677 Document #: 12     for sale11/10/20
                                                                                              Filed:     by onlinetown2016
                                                                                                                     Page| eBay
                                                                                                                            51 of 358 PageID #:1000
                                                                                                                                                                                                                                           1
         Hi           !         Daily Deals         Brand Outlet   Help & Contact                                                                                                      Sell   Watchlist       My eBay


                                    Shop by
                                    category              KTM                                                                                                         All Categories                          Search                Advanced


                                                                                                                                                                                                      Include description
                                                         Items for sale from onlinetown2016 (4310          )       |      Save this seller | Show results from all sellers




        Categories
                                                             All Listings   Auction   Buy It Now                                                                                                  Sort: Best Match          View:
        eBay Motors
         Other Motorcycle Parts                            171 results for KTM        Save this search
         Other Motorcycle Accessories
         Other Motorcycle Handlebars,
         Grips & Levers                                      Find your Motorcycle
         Motorcycle Fairings & Bodywork                                                                                                                                        Clear selections
         Motorcycle Parts
         More

                                                                                                                                                                                   0
                                                             Make & Model                                Year From / To                Distance
        Format                                 see all                                                                                                                       matching results
                                                              KTM                                        Year From                      Any Distance of
               All Listings
               Auction                                        Any Model                                  Year To                        60106-1445                             Find Results
               Buy It Now
                                                                                                    CNC Aluminum Frame Sliders Crash Protector Kit for KTM DUKE 125 200 250 390 (Fits: KTM)
        Guaranteed Delivery                    see all                                              Brand New
               No Preference
               1 Day Shipping                                                                       $85.99                                                   From China
               2 Day Shipping                                                                       Buy It Now                                               Brand: KTM
               3 Day Shipping                                                                       +$10.00 shipping
               4 Day Shipping                                                                       Free Returns
                                                                                                         Watch
        Condition                              see all
               New   (171)



        Price

              Under $35.00                                                                          10mm Swing Arm Spools Sliders Fit KTM RC125/200/390, 125/200/390 DUKE 690 990
              Over $35.00                                                                           Brand New
        $             to $
                                                                                                    $8.99                                                    From China
        Item Location                          see all                                              Buy It Now                                               Brand: KTM
                                                                                                    +$3.00 shipping
               Default
               Within
                100 miles     of 60106

               US Only
               North America
               Worldwide


        Delivery Options                       see all                                              Waterproof Motorcycle ATV UTV Bike Audio System Handlebar FM Radio iPod Stereo (Fits: KTM)
               Free shipping                                                                        Brand New

                                                                                                    $49.99                                                   From China
        Show only                              see all
                                                                                                    Buy It Now
               Free Returns                                                                         Free Shipping
               Returns accepted                                                                          Watch
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...
                                                                                                    Motorcycle Bluetooth Handlebar Audio System FM Radio Stereo Amplifier Speaker (Fits: KTM)
                                                                                                    Brand New

              Seller Information                                                                    $54.99                                                   From China

             onlinetown2016 (4310          )                                                        Buy It Now

              Feedback rating: 4,310
                                                                                                    Free Shipping
              Positive Feedback: 98.8%                                                                   Watch
              Member since Apr-18-16 in
              Hong Kong


              Read feedback profile
              Add to my favorite sellers

                                                                                                    Motorcycle License Plate Mount Holder Bracket LED Brake Tail Lights For KTM (Fits: KTM)
                                                                                                    Brand New
        Sponsored items for you
                                                                                                    $9.99                                                    From China
                                                                                                    Buy It Now
                                                                                                    Free Shipping
                                                                                                         Watch




                                                           Personality 3D CNC Oil Tank Shape Motorcycle Key Cover Keychain For BMW KTM
                 CNC Aluminum Frame                        New (Other)
                 Sliders Crash Prot...
                 $85.99
                 Buy It Now




https://www.ebay.com/sch/m.html?_ssn=onlinetown2016&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                        1/7
10/13/2020                                                       Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 52 of 358 PageID #:1001
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $85.99
                                                                                                                                             Shipping                                                    $10.00
                                                     New card                                                                                Tax*                                                          $6.00
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                              $101.99

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        No Interest if paid in full in 6 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: onlinetown2016 | Message to seller

                                                                       CNC Aluminum Frame Sliders Crash Protector Kit for KTM
                                                                       DUKE 125 200 250 390
                                                                       $85.99

                                                                       Quantity     1


                                                                       Delivery

                                                                             Est. delivery: Nov 2 – Nov 20
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             $10.00

                                                                             Est. delivery: Oct 16 – Oct 21
                                                                             Expedited Shipping from outside US
                                                                             $30.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435301170015                                                                                                                                                       1/1
10/13/2020                                                              10mmDocument
                                                        Case: 1:20-cv-06677 Swing Arm Spools
                                                                                         #: Sliders Fit KTM
                                                                                             12 Filed:      RC125/200/390,
                                                                                                          11/10/20    Page 125/200/390
                                                                                                                              53 of 358DUKEPageID
                                                                                                                                           690 990 | eBay
                                                                                                                                                      #:1002
                                                                                                                                                                                                                                                           1
  Hi         !         Daily Deals      Brand Outlet        Help & Contact                                                                                                                        Sell     Watchlist         My eBay


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                            Search               Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                       | Add to Watchlist




            Check if this part fits your vehicle                        Select Vehicle



       SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                    10mm Swing Arm Spools Sliders Fit KTM
                                                                                                                                                                                                         Shop with confidence
                                                                                                    RC125/200/390, 125/200/390 DUKE 690 990
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                              Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                         onlinetown2016 (4310        )

                                                                                                          Quantity:                      More than 10 available / 18 sold                                98.8% Positive feedback
                                                                                                                         1

                                                                                                                                                                                                             Save this Seller
                                                                                                             Price:    US $8.99                                      Buy It Now                          Contact seller
                                                                                                                                                                                                         Visit store

                                                                                                                                                                    Add to cart                          See other items



                                                                                                                                                                  Add to Watchlist



                                                                                                                                   Longtime member


                                                                                                          Shipping: $3.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Shenzhen, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                              This item has an extended handling time and a delivery
                                                                                                                              estimate greater than 16 business days.
                                                                                                                              Please allow additional time if international delivery is subject
                                Have one to sell?          Sell now                                                           to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 14 day Buyer pays for return shipping |               See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       10MM Swingarm Spools                    10mm Swingarm Spools Fit                10mm Swing Arm Spools                 10MM Swingarm Spools For                    8mm Swingarm Spools                           10mm Swingarm Spool
       Stand Screws For KTM DU…                KTM RC125/200/390,…                     Sliders For KTM…                      KTM DUKE 125 200 250…                       Slider for KTM DUKE125 20…                    Sliders for KTM DUKE 390…
       $13.49                                  $8.49                                   $7.79                                 $7.61                                       $8.56                                         $7.59
       $14.99                                  Free shipping                           Free shipping                         $8.45                                       Free shipping                                 $7.99
       Free shipping                           Seller 99.6% positive                   Seller 99.7% positive                 + $0.99 shipping                            Seller 99.4% positive                         + $3.00 shipping
       New                                                                                                                   New                                                                                       Seller 99.6% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/10mm-Swing-Arm-Spools-Sliders-Fit-KTM-RC125-200-390-125-200-390-DUKE-690-990/173827441885?hash=item2878ec44dd:g:W50AAOSwtbxbxaSY                                                                                                      1/4
10/13/2020                                              Case: 1:20-cv-06677Motorcycle
                                                                            Document  License#:
                                                                                              Plate
                                                                                                12Mount Holder
                                                                                                    Filed:     Bracket LED
                                                                                                           11/10/20        Brake54
                                                                                                                         Page   Tail of
                                                                                                                                     Lights
                                                                                                                                         358For PageID
                                                                                                                                                KTM | eBay #:1003
                                                                                                                                                                                                                                                              1
  Hi         !         Daily Deals      Brand Outlet        Help & Contact                                                                                                                           Sell     Watchlist        My eBay


                          Shop by
                          category                     Search for anything                                                                                                           All Categories                            Search               Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Other Lighting Parts                                                                                 | Add to Watchlist




            This fits a KTM                    Select Year



                                                                                                      Motorcycle License Plate Mount Holder Bracket LED
                                                                                                                                                                                                            Shop with confidence
                                                                                                      Brake Tail Lights For KTM
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                           Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                       Compatibility See compatible vehicles
                                                                                                                    :

                                                                                                                                            More than 10 available / 1 sold                                 Seller information
                                                                                                            Quantity:       1
                                                                                                                                                                                                            onlinetown2016 (4310        )
                                                                                                                                                                                                            98.8% Positive feedback

                                                                                                               Price:    US $9.99                                       Buy It Now
                                                                                                                                                                                                                Save this Seller
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                       Add to cart
                                                                                                                                                                                                            Visit store
                                                                                                                                                                                                            See other items
                                                                                                                                                                     Add to Watchlist



                                                                                                              1-year accident protection plan from SquareTrade - $5.99


                                                                                                            Free shipping               30-day returns                     14 watchers


                                                                                                            Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                           Kong/Taiwan | See details
                                                                                                                           International shipment of items may be subject to customs
                                                                                                                           processing and additional charges.
                                                                                                                           Item location: Shenzhen, China
                                                                                                                           Ships to: Worldwide See exclusions

                                                                                                             Delivery:           Estimated between Thu. Nov. 5 and Wed. Nov. 25

                                                                                                                                 This item has an extended handling time and a delivery
                                Have one to sell?          Sell now                                                              estimate greater than 16 business days.
                                                                                                                                 Please allow additional time if international delivery is subject
                                                                                                                                 to customs processing.

                                                                                                           Payments:



                                                                                                                           Special financing available. | See terms and apply now

                                                                                                                                    Earn up to 5x points when you use your eBay
                                                                                                                                    Mastercard®. Learn more

                                                                                                              Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       Motorcycle License Plate                Dirt Enduro Bike LED Rear                Red LED Brake Stop Tail                 Motorcycle License Plate                    MOTORCYCLE REAR BRAKE                         Motorcycle Side Mount
       Mount Holder Bracket LED…               Fender Brake Tail Light Tur…             Light for KTM Dual Sport…               Mount Holder Bracket w/…                    STOP LIGHT LICENSE PLAT…                      License Plate Tail Light…
       $9.99                                   $12.95                                   $15.07                                  $9.99                                       $17.16                                        $17.73
       Free shipping                           Free shipping                            $16.75                                  Free shipping                               Free shipping                                 $18.66
       New                                     Almost gone                              Free shipping                           New                                         New                                           + $3.50 shipping
                                                                                        New                                                                                                                               New




   Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-License-Plate-Mount-Holder-Bracket-LED-Brake-Tail-Lights-For-KTM/174127435722?fits=Make%3AKTM&hash=item288acdcfca:g:XokAAOSwzt1dgdzm                                                                                          1/3
10/14/2020                                                        MOTORCYCLE Document
                                                        Case: 1:20-cv-06677  HAND GRIPS + #:
                                                                                          THROTTLE TUBE11/10/20
                                                                                             12 Filed:  FOR HONDA 7/8" HANDLEBAR
                                                                                                                Page             BMW
                                                                                                                         55 of 358   KTM SCOOTER
                                                                                                                                   PageID  #:1004| eBay

  Hi      !         Daily Deals      Brand Outlet        Help & Contact                                                                                                                            Sell     Watchlist         My eBay


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




             Check if this part fits your vehicle                        Select Vehicle



                                                                                                     MOTORCYCLE HAND GRIPS + THROTTLE TUBE FOR
                                                                                                                                                                                                          Shop with confidence
                                                                                                     HONDA 7/8" HANDLEBAR BMW KTM SCOOTER
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                                                          Last one / 3 sold                                               Seller information
                                                                                                           Quantity:       1
                                                                                                                                                                                                          only-dreaming (4347       )
                                                                                                                                                                                                          98.1% Positive feedback

                                                                                                              Price:    US $29.94                                     Buy It Now
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items

                                                                                                       Best Offer:                                                   Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                      More than 74% sold               Free shipping                Last item available


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: CN，GD, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                            Delivery:          Estimated between Fri. Nov. 6 and Fri. Nov. 27
                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 17 business days.
                                Have one to sell?          Sell now
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Custom Black Motorcycle                 Motorcycle 7/8" Handlebar               1" 7/8'' Motorcycle Drag Z-             7/8" Motorcycle Hand Grips                 CNC Twister Throttle Tube                     Motorcycle Throttle CNC
       Hand Grips Handlebar…                   Grip For KTM HONDA…                     Bar Pullback Handlebar For…             handleBar Gel Orange For…                  Grip For KTM 85SX…                            Aluminum Alloy Rotatable…
       $28.68                                  $15.95                                  $23.99                                  $15.95                                     $20.70                                        $19.60
       $30.51                                  Free shipping                           Free shipping                           Free shipping                              Free shipping                                 Free shipping
       + $3.50 shipping                        Seller 100% positive                    New                                     Seller 99.1% positive                      New                                           Seller 100% positive
       New




   Related sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




https://www.ebay.com/itm/MOTORCYCLE-HAND-GRIPS-THROTTLE-TUBE-FOR-HONDA-7-8-HANDLEBAR-BMW-KTM-SCOOTER/323215981535                                                                                                                                           1/4
10/14/2020                                                MOTORCYCLE Document
                                                Case: 1:20-cv-06677  HAND GRIPS + #:
                                                                                  THROTTLE TUBE11/10/20
                                                                                     12 Filed:  FOR HONDA 7/8" HANDLEBAR
                                                                                                        Page             BMW
                                                                                                                 56 of 358   KTM SCOOTER
                                                                                                                           PageID  #:1005| eBay




     Motorcycle 7/8" Handlebar             Hand Grips Rubber Throttle   Throttle Tube Grips Bar End      Motorcycle Hand Grips 7/8 "      Motorcycle Sports Bike        22MM Handlebar Hand
     Hand Grips Gel ATV Scoot…             7/8" Handlebar Black…        Slider Cap Plug For KTM…         Aluminum Rubber…                 Scooter 7/8" Hand Grips G…    Grips 7/8" Bar Throttle Tub…
     $15.95                                $9.15                        $22.00                           $11.59                           $9.58                         $12.69
     Free shipping                         $9.63                        Free shipping                    $12.20                           $10.30                        $13.79
                                           Free shipping                                                 Free shipping                    Free shipping                 Free shipping




    Description            Shipping and payments                                                                                                                                           Report item



                                                                                                                                                                  eBay item number: 323215981535
      Seller assumes all responsibility for this listing.

      Last updated on Sep 23, 2020 03:13:40 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make       Model           Submodel
              -Select-          -Select-   -Select-         -Select-            Go


         [show all compatible vehicles]


               This part is compatible with 977 vehicle(s).


             Notes       Year                            Make                           Model                                                      Submodel
                         2008                            Ducati                         1098                                                       --
                         2007                            Ducati                         1098                                                       --
                         2009                            Ducati                         1098 R                                                     --
                         2008                            Ducati                         1098 R                                                     --
                         2009                            Ducati                         1098 RTB                                                   Bayliss LE
                         2008                            Ducati                         1098 S                                                     --
                         2007                            Ducati                         1098 S                                                     --
                         2007                            Ducati                         1098 S                                                     Tricolore
                         2011                            Ducati                         1198                                                       --
                         2010                            Ducati                         1198                                                       --
                         2009                            Ducati                         1198                                                       --
                         2011                            Ducati                         1198 R                                                     Corse SE
                         2010                            Ducati                         1198 R                                                     Corse SE
                         2010                            Ducati                         1198 S                                                     --
                         2010                            Ducati                         1198 S                                                     Corse SE
                         2009                            Ducati                         1198 S                                                     --
                         2011                            Ducati                         1198 SP                                                    --
                         2013                            Ducati                         Monster                                                    Diesel
                         2012                            Ducati                         Monster                                                    Diesel
                         2001                            Ducati                         Monster 600                                                --

         Page 1 of 49                                                                          1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by only-dreaming



         Item specifics
         Condition:                                New                                              Placement on Vehicle:                     Left, Right
         Color:                                    Black                                            Manufacturer Part Number:                 Does Not Apply
         Surface Finish:                           CNC Machined Aluminum & None-Slip Gel            Brand:                                    Unbranded
                                                   Rubber
         Warranty:                                 Yes                                              Handle Bars, Levers & Mirror Part Type:   Handle Bars Grips
         Country/Region of Manufacture:            China                                            UPC:                                      Does not apply


         Not-Only-Dreaming
         only-dreaming (4347          ) 98.1%                                                                                                                      Visit Store: Not-Only-Dreaming

               Sign up for newsletter




      Categories                                Compatible bike is only for your reference,
                                                pls check your orignal handlebar size before bid!

                                                Black Motorcycle Hand Grips + Throttle Tube
                                                Brand New Hand Grips + Throttle Tube
                                                Great looking for custom and stock applications

                                                Discretion：
                                                Throttle Tube Control：
          Universal turn Signals
          Light                             C l bl k
https://www.ebay.com/itm/MOTORCYCLE-HAND-GRIPS-THROTTLE-TUBE-FOR-HONDA-7-8-HANDLEBAR-BMW-KTM-SCOOTER/323215981535                                                                                        2/4
10/14/2020                                    MOTORCYCLE Document
                                    Case: 1:20-cv-06677  HAND GRIPS + #:
                                                                      THROTTLE TUBE11/10/20
                                                                         12 Filed:  FOR HONDA 7/8" HANDLEBAR
                                                                                            Page             BMW
                                                                                                     57 of 358   KTM SCOOTER
                                                                                                               PageID  #:1006| eBay
         Light                             Color: black
                                           Tube Length：115mm
         Tail Brake Light                  Material: CNC Aluminum
                                           7/8" (22mm) with 4 cable mounting positions and tension adjuster

         7/8"(22mm) Hand Grips      Hand Grips：
                                           Color: black
         Twist throttle
                                           LEFT side is 7/8", RIGHT side is 1" for twist gas throttle
                                           Material: CNC Machined Aluminum & None-Slip Gel Rubber
         Rear View Mirrors                 long style with bar end cap plug，total length about：6 3/8''


         Handle bar end Mirrors     Function：
         Air Cleaner                    1. Increase the oil input ,Improve the start moving speed
                                        2. Quick oil to force,
                                        3. Twisted half a circle is equivalent to the original throttle tube twisted whole circle
         LEVERS


         Skull Style
                                    Fitment：
         Mount Brackets


         Colors Chrome Finish


         Colors Black Finish


         LED Flasher Relay


         Switch


         Carburetor Carb


         Spoke Rims Skins Cover


         Tire Air Valve Caps


         Lowest Price Worth
         Bidding


         SpeedoMeter                Universal fit Motorcycle With 7/8 inch (22mm) Right Side Throttle handlebars
         Tachometer
                                    Such as Suzuki Honda Kawasaki Yamaha Ducati KTM Street SPORT DIRT BIKE SCOOTERS
                                    If you Do not know how to install it,Email and provide ur Email address to me Please.
         Headlamp Headlight
                                    Package Include:
         Other                             1 PCS Right Throttle Tube
                                           1 pair Hand Grips

                                    Will Send out is Black，
                                    Sometimes the throttle Cap will send out without the logo，If you mind email me first!!!
                                    --------------------------------------------------------------------

                                    Payment
                                    We only accept Paypal Payment.
                                    Payment must be made within 7 days after auction ends.
                                    Handling time:1-2 days.
                                    Please ensure that the shipping address is; Ebay address. We are not responsible for undeliverable addresses

                                    Shipping：
                                    International Air Mail.
                                    U.S. guests, Highly recommended to Pay insurance,7-20 business days delivery.
                                    All items will be sent by International Air Mail which takes 15-25 working days to arrive.
                                    Italy, Spain, South America, and Mid-East, it will take over 30 days or even more.

                                                                                        Fairing Delivery Time（Day）
                                           Country
                                                                                               7-10         10-15     15-25
                                        United States        Rate (item arrived)              97.1%          5.3%     0.6%
                                              UK             Rate (item arrived)              95.9%          4.2%     1.1%
                                           Australia         Rate (item arrived)              91.4%          4.0%     1.3%
                                            Moxico           Rate (item arrived)              92.5%          7.6%     1.0%
                                          Germany            Rate (item arrived)              94.1%          2.2%    1.32%
                                           Canada            Rate (item arrived)              93.1%          4.1%     0.8%
                                            Spain            Rate (item arrived)              93.5%          5.0%     0.9%
                                           Norway       Rate (item arrived)   90.9%                          8.1%     1.4%
                                    Contact Us: --------
                                    I Work For 100% satisfaction，
                                    If before you have any qustion
                                    PLS Email give me a chance to solve the issue for you




https://www.ebay.com/itm/MOTORCYCLE-HAND-GRIPS-THROTTLE-TUBE-FOR-HONDA-7-8-HANDLEBAR-BMW-KTM-SCOOTER/323215981535                                  3/4
10/14/2020                                                     MOTORCYCLE Document
                                                     Case: 1:20-cv-06677  HAND GRIPS + #:
                                                                                       THROTTLE TUBE11/10/20
                                                                                          12 Filed:  FOR HONDA 7/8" HANDLEBAR
                                                                                                             Page             BMW
                                                                                                                      58 of 358   KTM SCOOTER
                                                                                                                                PageID  #:1007| eBay


   Sponsored items based on your recent views 1/4                                                                                                                                                          Feedback on our suggestions




     Motorcycle Round Rearview                Black Motorcycle Rear View                Motorcycle Rearview                       Motorcycle Rearview Side              Rearview Side Mirrors 7/8"   22MM Handlebar Hand
     Side Mirrors 10mm For…                   Mirrors For Honda Suzuki…                 Mirrors 8mm 10mm For…                     Mirror 8mm 10mm For…                  Handlebar Bar End…           Grips 7/8" Bar Throttle Tub…
     $23.74                                   $36.98                                    $38.98                                    $28.98                                $22.79                       $12.69
     $24.99                                   Free shipping                             Free shipping                             Free shipping                         $23.99                       $13.79
     Free shipping                            New                                       New                                       New                                   Free shipping                Free shipping
     New                                                                                                                                                                New                          New




   Explore more sponsored options:




     7/8" Motorcycle Handle Bar               Universal Aluminum Rear                   1" Motorcycle Handle Bar                  1" 7/8'' Motorcycle Drag Z-           Motorcycle 7/8" Handlebar    7/8" Motorcycle Hand Grips
     Hand Grips Chrome For…                   Side Rearview Mirrors For…                Hand Grips for Honda…                     Bar Pullback Handlebar For…           Hand Grips Throttle Cable…   handleBar Gel Orange For…
     $29.23                                   $20.99                                    $18.80                                    $23.99                                $13.97                       $12.95
     Free shipping                            Free shipping                             Free shipping                             Free shipping                         Free shipping                + $3.00 shipping
                                              Last one                                                                                                                                               Popular




   More from this seller 1/2                                                                                                                                                                               Feedback on our suggestions




     BLACK MOTORCYCLE                         BLACK 7/8 HANDLEBAR                       Motorcycle 7/8" Handlebar                 Blk Motorcycle 7/8"                   MOTORCYCLE HANDLEBAR         BLACK 7/8" HANDLEBAR
     HAND GRIPS + THROTTLE…                   HAND GRIPS + GAS TWIST…                   Twist Throttle + Hand Grip…               Handlebar Hand Grips +…               RUBBER HAND GRIPS FOR…       HAND GRIPS + BILLET…
     $26.94                                   $26.94                                    $26.34                                    $28.40                                $14.92                       $27.84
     + shipping                               + shipping                                + shipping                                + shipping                            + shipping                   + shipping
                                                                                        Last one                                                                                                     Last one




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                                                   Return to top
 More to explore : Scooter Handlebars, Grips & Levers for Honda, Honda Scooter Handlebars, Grips & Levers for Honda, Scooter Handlebars, Grips & Levers for BMW,
 Unbranded Scooter Handlebars, Grips & Levers for Honda, Honda Scooter Handlebar Grips, Unbranded Other Scooter Handlebars, Grips & Levers for Honda, Scooter Handlebar Grips for Yamaha,
 Vortex Motorcycle Handlebars, Grips and Levers for KTM, Streamline Motorcycle Handlebars, Grips and Levers for KTM, Other Motorcycle Handlebars, Grips & Levers for KTM




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/MOTORCYCLE-HAND-GRIPS-THROTTLE-TUBE-FOR-HONDA-7-8-HANDLEBAR-BMW-KTM-SCOOTER/323215981535                                                                                                                        4/4
10/14/2020                                                        MOTORCYCLE Document
                                                        Case: 1:20-cv-06677  HAND GRIPS + #:
                                                                                          THROTTLE TUBE11/10/20
                                                                                             12 Filed:  FOR HONDA 7/8" HANDLEBAR
                                                                                                                Page             BMW
                                                                                                                         59 of 358   KTM SCOOTER
                                                                                                                                   PageID  #:1008| eBay

  Hi      !         Daily Deals      Brand Outlet        Help & Contact                                                                                                                            Sell     Watchlist         My eBay


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




             Check if this part fits your vehicle                        Select Vehicle



                                                                                                     MOTORCYCLE HAND GRIPS + THROTTLE TUBE FOR
                                                                                                                                                                                                          Shop with confidence
                                                                                                     HONDA 7/8" HANDLEBAR BMW KTM SCOOTER
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                                                          Last one / 3 sold                                               Seller information
                                                                                                           Quantity:       1
                                                                                                                                                                                                          only-dreaming (4347       )
                                                                                                                                                                                                          98.1% Positive feedback

                                                                                                              Price:    US $29.94                                     Buy It Now
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items

                                                                                                       Best Offer:                                                   Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                      More than 74% sold               Free shipping                Last item available


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: CN，GD, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                            Delivery:          Estimated between Fri. Nov. 6 and Fri. Nov. 27
                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 17 business days.
                                Have one to sell?          Sell now
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Custom Black Motorcycle                 Motorcycle 7/8" Handlebar               1" 7/8'' Motorcycle Drag Z-             7/8" Motorcycle Hand Grips                 CNC Twister Throttle Tube                     Motorcycle Throttle CNC
       Hand Grips Handlebar…                   Grip For KTM HONDA…                     Bar Pullback Handlebar For…             handleBar Gel Orange For…                  Grip For KTM 85SX…                            Aluminum Alloy Rotatable…
       $28.68                                  $15.95                                  $23.99                                  $15.95                                     $20.70                                        $19.60
       $30.51                                  Free shipping                           Free shipping                           Free shipping                              Free shipping                                 Free shipping
       + $3.50 shipping                        Seller 100% positive                    New                                     Seller 99.1% positive                      New                                           Seller 100% positive
       New




   Related sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




https://www.ebay.com/itm/MOTORCYCLE-HAND-GRIPS-THROTTLE-TUBE-FOR-HONDA-7-8-HANDLEBAR-BMW-KTM-SCOOTER/323215981535                                                                                                                                           1/3
10/14/2020                                                         MOTORCYCLE Document
                                                         Case: 1:20-cv-06677  HAND GRIPS + #:
                                                                                           THROTTLE TUBE11/10/20
                                                                                              12 Filed:  FOR HONDA 7/8" HANDLEBAR
                                                                                                                 Page             BMW
                                                                                                                          60 of 358   KTM SCOOTER
                                                                                                                                    PageID  #:1009| eBay




     Motorcycle 7/8" Handlebar                   Hand Grips Rubber Throttle             Throttle Tube Grips Bar End              Motorcycle Hand Grips 7/8 "               Motorcycle Sports Bike                    22MM Handlebar Hand
     Hand Grips Gel ATV Scoot…                   7/8" Handlebar Black…                  Slider Cap Plug For KTM…                 Aluminum Rubber…                          Scooter 7/8" Hand Grips G…                Grips 7/8" Bar Throttle Tub…
     $15.95                                      $9.15                                  $22.00                                   $11.59                                    $9.58                                     $12.69
     Free shipping                               $9.63                                  Free shipping                            $12.20                                    $10.30                                    $13.79
                                                 Free shipping                                                                   Free shipping                             Free shipping                             Free shipping




    Description             Shipping and payments                                                                                                                                                                                               Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: CN，GD, China
             Shipping to: Worldwide
             Excludes: China, Hong Kong, Taiwan, Canada

             Change country:       United States                                                                                                     60440                  Get Rates
                                                                                                                                      ZIP Code:


               Shipping and handling               To                        Service                                                                                    Delivery*

               Free shipping                       United States             Standard SpeedPAK from China/Hong Kong/Taiwan                                              Estimated between Fri. Nov. 6 and Fri. Nov. 27
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/MOTORCYCLE-HAND-GRIPS-THROTTLE-TUBE-FOR-HONDA-7-8-HANDLEBAR-BMW-KTM-SCOOTER/323215981535                                                                                                                                             2/3
10/14/2020                                         Case: 1:20-cv-06677 Document #: 12 Filed:Feedback
                                                                                             11/10/20Profile
                                                                                                           Page 61 of 358 PageID #:1010
                  Hi      !          Daily Deals     Brand Outlet     Help & Contact                                                                                          Sell     Watchlist         My eBay


                                           Shop by
                                           category                  Search for anything                                                                     All Categories                             Search             Advanced



                 Home          Community      Feedback forum         Feedback profile



                 Feedback profile


                                            only-dreaming (4347           )                                                                                                                     Member Quick Links
                                            Positive Feedback (last 12 months): 98.1%                                                                                                           Contact member
                                            Member since: Apr-27-13 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                   1 month       6 months          12 months                     Average for the last 12 months

                              Positive                6              33                 58                       Accurate description                                         Reasonable shipping cost
                                                                                                                               (52)                                                        (53)
                              Neutral                 0               0                  0
                                                                                                                 Shipping speed                                               Communication
                              Negative                0               0                  1                                    (51)                                                        (53)




                              All received Feedback                                 Received as buyer                                      Received as seller                                          Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                        Revised Feedback: 25


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                             12 Months



                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                      Comment?
                          I bought this item on oct 15th.Package didnt ship until Nov 1st.Delivered Nov 11                                     Buyer: 0***v (189 )                                         Past year
                          (Private listing)                                                                                                                                                                Reciprocal feedback



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay       Announcements       Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/only-dreaming?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                       1/1
10/14/2020                                                                                     only-dreaming
                                                        Case: 1:20-cv-06677 Document #: 12 Filed:   11/10/20 on eBay
                                                                                                                 Page 62 of 358 PageID #:1011
          Hi        !          Daily Deals     Brand Outlet     Help & Contact                                                                                                                      Sell      Watchlist          My eBay


                                     Shop by
                                     category                  Search for anything                                                                                                 All Categories                                Search           Advanced



         only-dreaming's profile



                                                                     only-dreaming (4347 )                                                                                       Items for sale            Visit store         Contact
                                                                     98.1% positive feedback

                                                                                                                                                                                  Not only Dreaming，Only your waitress
                                                                          Save




                                       Feedback ratings                                                                                                                                                              See all feedback

                                                          52         Item as described                       58                  0                  1                           Received much earlier. Puts put on my
                                                                                                                                                                                taotao110 4 wheeler and started right up.
                                                          53         Communication                       Positive          Neutral              Negative
                                                                                                                                                                                Oct 05, 2020
                                                          51         Shipping time

                                                          53         Shipping charges                            Feedback from the last 12 months



                                   197 Followers | 0 Reviews | Member since: Apr 27, 2013 |              China



         Items for sale(420)                                                                                                                                                                                                                   See all items




             2pcs LED Turn S...                               Motorcycle LED ...                                 LED Motorcycle ...                                Motorcycle LED ...                                     Blue Knife Moto...
             US $15.94                        1m left         US $14.97                        8m left           US $14.93                         16m left        US $14.94                         18m left             US $14.90                  2h left




             About eBay      Announcements        Community       Security Center      Resolution Center         Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/only-dreaming?_trksid=p2047675.l2559                                                                                                                                                                                                  1/1
10/14/2020                                             Case: 1:20-cv-06677 Document #: 12 Not-Only-Dreaming
                                                                                          Filed: 11/10/20   | eBay Stores63 of 358 PageID #:1012
                                                                                                                Page
      Hi         !       Daily Deals      Brand Outlet     Help & Contact                                                                                         Sell   Watchlist     My eBay


                                   Shop by
                                   category               Search this Store                                                                          This Store                        Search             Advanced



     eBay       eBay Stores      Not-Only-Dreaming




                                              Not-Only-Dreaming
                                              197 followers only-dreaming (4347       ) 98.1%


                                                  Save this seller




     Category

     All                                                  Search this Store                                                     Search                                          Time: ending soonest

     Universal turn Signals Light

     Tail Brake Light
                                                         All Listings   Auction   Buy It Now
     7/8"(22mm) Hand Grips

     Twist throttle                                  1-48 of 259 Results

     Rear View Mirrors
                                                                             2pcs LED Turn Signal Indicator Lights Blinker For Harley Moto Mini Dirt Pit Bike
     Handle bar end Mirrors
                                                                             $15.94                                                                                                                From China
     Air Cleaner
                                                                             Free shipping                                                                                Seller: only-dreaming (4341) 98.1%
     LEVERS
                                                                             or Best Offer
     Skull Style

     Mount Brackets
                                                                             Motorcycle LED Turn Signal Blinker Lights for YAMAHA R6 FZ6 FZ1 Dual Sport Bikes
     Colors Chrome Finish

     Colors Black Finish
                                                                             $14.97                                                                                                                From China
                                                                             Free shipping                                                                                Seller: only-dreaming (4341) 98.1%
     LED Flasher Relay
                                                                             or Best Offer
     Switch

     Carburetor Carb
                                                                             LED Motorcycle Turn Signal Indicator Gorn Lights For Kawasaki Sport Go Dirt Bike
     Spoke Rims Skins Cover

     Tire Air Valve Caps                                                     $14.93                                                                                                                From China
                                                                             Free shipping                                                                                Seller: only-dreaming (4341) 98.1%
     Lowest Price Worth Bidding

     SpeedoMeter Tachometer

     Headlamp Headlight
                                                                             Motorcycle LED Turn Signal Indicator Blinker Lights For Suzuki Custom Dirt Bikes
     Other
                                                                             $14.94                                                                                                                From China
                                                                             Free shipping                                                                                                       Brand: Suzuki
                                                                             or Best Offer                                                                                Seller: only-dreaming (4341) 98.1%



                                                                             Blue Knife Motorcycle LED Turn Signal Indicator Lights For Suzuki KTM Sport Bike

                                                                             $14.90                                                                                                                From China
                                                                             Free shipping                                                                                Seller: only-dreaming (4341) 98.1%
                                                                             or Best Offer
                                                                             Only 1 left!

                                                                             LED Motorcycle Turn Signal Indicator Blinker Light For Kawasaki Buell Moto Guzzi

                                                                             $14.94                                                                                                                From China
                                                                             Free shipping                                                                                Seller: only-dreaming (4341) 98.1%
                                                                             Only 1 left!



                                                                             Blue Motorcycle 15 led Turn Signal Indicator Lights For Yamaha Motocross YZF FZ6

                                                                             $14.92                                                                                                                From China
                                                                             Free shipping                                                                                Seller: only-dreaming (4341) 98.1%
                                                                             or Best Offer



                                                                             Blue LED Turn Signal Indicator Lights For Harley Racer Bobber Clubman Sport Bike

                                                                             $14.90                                                                                                                From China
                                                                             Free shipping                                                                                Seller: only-dreaming (4341) 98.1%
                                                                             or Best Offer



                                                                             Motorcycle LED Turn Signal Knife Lights For Honda CBR Motorized CRF Dirt Bikes

                                                                             $14.91                                                                                                                From China
                                                                             Free shipping                                                                                Seller: only-dreaming (4341) 98.1%
                                                                             or Best Offer



                                                                             Universal LED Turn Signals Light For Ducati Motorcross KTM Sport Street Pit Bike

                                                                             $14.90                                                                                                                From China
https://www.ebay.com/str/notonlydreaming?_dmd=1&rt=nc                                                                                                                                                                1/4
10/14/2020                                 Case: 1:20-cv-06677 Document #: 12 Not-Only-Dreaming
                                                                              Filed: 11/10/20   | eBay Stores64 of 358 PageID #:1013
                                                                                                    Page
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          12v 2-Pin Speed Adjustable LED Flasher Relay Fix Motorcycle light Hyper Flash SU

                                                          $9.99                                                                                                    From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          YELLOW Grip Lock Brake Lever Security Anti Theft Handlebar MX Yamaha GY6 Scooter

                                                          $19.82                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          Passenger Soft tail Rear Pillion Seat Cushion For Harley Davidsion Fat Boy FLSTF

                                                          $74.90                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          MOTORCYCLE CNC GEL HAND GRIPS FOR 7/8" HANDLEBARS Motorized Ducati GY6 Scooter

                                                          $15.90                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%




                                                          Motorcycle Handle Bar Hand Grips 7/8" For Honda CBR 600 600RR CBR600RR BMW GSXR

                                                          $13.74                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%




                                                          Motorcycle Turn Signal light Hyper Flash 2-Pin LED Flasher Relay Fix Yamaha YZF

                                                          $11.40                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          BLACK Grip Lock Brake Lever Security Anti Theft Handlebar For Honda scooter Bike

                                                          $19.44                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          Only 1 left!



                                                          2-Pin LED Turn Signal Light Flasher Relay Fix Motorcycle Honda Sports Bike Hyper

                                                          $10.44                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          Balck Wheel Spoke Wraps Kit Rims Skins Covers Guard For Yamaha Sport Dirt Bike

                                                          $15.40                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          72pc Wheel Spoke Wraps Kit Rim Skin Cover Guard Protector For Honda rebel CUSTOM

                                                          $15.40                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          Motorcycle Handlebar Grip Brake Lever Lock Anti Theft Security Motorized Scooter

                                                          $20.70                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%




                                                          Motorcycle Handlebar Grip Brake Lever Lock Anti - Theft Bicycle DIRT SPORTS BIKE

                                                          $19.90                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          5 watching



                                                          2pc Motorcycle Turn Signal Indicator Tail Lights For Yamaha Sport Street Bike Fz

                                                          $16.44                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          4 LED Turn Signals Indicator Tail Lights For SUZUKI Dual Bike Motorcycle Scooter

https://www.ebay.com/str/notonlydreaming?_dmd=1&rt=nc                                                                                                                             2/4
10/14/2020                                 Case: 1:20-cv-06677 Document #: 12 Not-Only-Dreaming
                                                                              Filed: 11/10/20   | eBay Stores65 of 358 PageID #:1014
                                                                                                    Page
                                                          $24.94                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          LED Turn Signals Indicator Tail Lights For Dual Bike Motorcycle Scooter SUZUKI G

                                                          $15.44                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          Only 1 left!



                                                          Black 72Pc Motorcycle Universal Wheel Spoke Rims Skins Cover for Harley Davidson

                                                          $16.40                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer
                                                          Only 2 left

                                                          27-39mm Motorcycle Turn Signal Light Mount Brackets Fork Ear 4r Suzuki DIRT Bike

                                                          $15.40                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          Black Motorcycle Turn Signal Light Mount Brackets Fork Ear 4r Kawasaki 35mm tube

                                                          $15.40                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer
                                                          Only 1 left!

                                                          GRAY MOTORCYCLE CNC RUBBER GEL HAND GRIPS FOR 7/8" HANDLEBAR SPORTS BIKE SCOOTER

                                                          $14.93                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          Only 1 left!



                                                          MOTORCYCLE SPORT PIT BIKE CNC ALUMINUM 7/8" 22MM HANDLEBAR RUBBER GEL HAND GRIPS

                                                          $14.91                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%




                                                          GREEN CNC ALUMINUM MOTORCYCLE RUBBER GEL HAND GRIPS FOR 7/8" HANDLE BAR SCOOTER

                                                          $15.44                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          Only 1 left!



                                                          MOTORCYCLE AL+RUBBER GEL 7/8" STANDARD HANDLE BAR HAND GRIPS SPORTS CUSTOM BIKES

                                                          $14.98                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          Only 1 left!



                                                          Motorcross Motorized handle Bar Grips For Chinese DIRT Sport Bikes DUCATI CUSTOM

                                                          $14.93                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          Only 1 left!



                                                          UNIVERSAL 7/8" MOTORCYCLE HANDLEBAR RUBBER CNC HAND GRIPS FOR HONDA CBR VTR 250

                                                          $14.94                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



                                                          Motocross UNIVERSAL HAND GRIPS For MOTORCYCLE 7/8" HANDLEBAR DIRT Sports BIKES

                                                          $14.90                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          9 watching



                                                          12v 2-Pin Speed Adjustable LED Flasher Relay Fix Harley Turn Signal Hyper Flash

                                                          $10.94                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer
                                                          4 watching

                                                          YELLOW Handlebar Grip Lock Brake Lever Security Anti Theft For Honda Scooter ATV

                                                          $19.44                                                                                                   From China
                                                          Free shipping                                                                      Seller: only-dreaming (4341) 98.1%
                                                          or Best Offer



https://www.ebay.com/str/notonlydreaming?_dmd=1&rt=nc                                                                                                                             3/4
10/14/2020                                             Case: 1:20-cv-06677 Document #: 12 Not-Only-Dreaming
                                                                                          Filed: 11/10/20   | eBay Stores66 of 358 PageID #:1015
                                                                                                                Page
      Hi         !       Daily Deals      Brand Outlet     Help & Contact                                                                                        Sell   Watchlist     My eBay


                                   Shop by
                                   category               Search this Store                                                                         This Store                        Search            Advanced



     eBay       eBay Stores      Not-Only-Dreaming




                                              Not-Only-Dreaming
                                              197 followers only-dreaming (4347       ) 98.1%


                                                  Save this seller




     Category

     All                                                 ktm                                                                    Search                                          Time: ending soonest

     Universal turn Signals Light

     Tail Brake Light
                                                         All Listings   Auction   Buy It Now
     7/8"(22mm) Hand Grips

     Twist throttle                                  1-14 of 14 Results

     LEVERS
                                                                             Blue Knife Motorcycle LED Turn Signal Indicator Lights For Suzuki KTM Sport Bike
     Colors Black Finish
                                                                             $14.90                                                                                                              From China
     LED Flasher Relay
                                                                             Free shipping                                                                               Seller: only-dreaming (4341) 98.1%
     Spoke Rims Skins Cover
                                                                             or Best Offer
     Other                                                                   Only 1 left!

                                                                             Universal LED Turn Signals Light For Ducati Motorcross KTM Sport Street Pit Bike

                                                                             $14.90                                                                                                              From China
                                                                             Free shipping                                                                               Seller: only-dreaming (4341) 98.1%
                                                                             or Best Offer



                                                                             YELLOW Grip Lock Brake Clutch Lever Security Anti Theft Handlebar For Suzuki KTM

                                                                             $20.44                                                                                                              From China
                                                                             Free shipping                                                                               Seller: only-dreaming (4341) 98.1%
                                                                             or Best Offer



                                                                             Black Motorcycle 72Pc Wheel Spoke Rims Skins Guard For Ducati Buggy KTM Pit Bike

                                                                             $15.40                                                                                                              From China
                                                                             Free shipping                                                                               Seller: only-dreaming (4341) 98.1%
                                                                             or Best Offer
                                                                             6 watching

                                                                             Universal Motorcycle 2-Pin Control Flash Turn Signals Lights Flasher Relay Hyper (Fits: KTM)

                                                                             $11.94                                                                                                              From China
                                                                             Free shipping                                                                               Seller: only-dreaming (4341) 98.1%
                                                                             or Best Offer



                                                                             MOTORCYCLE HAND GRIPS + THROTTLE TUBE FOR HONDA 7/8" HANDLEBAR BMW KTM SCOOTER

                                                                             $29.94                                                                                                              From China
                                                                             Free shipping                                                                              Seller: only-dreaming (4344) 98.1%
                                                                             or Best Offer
                                                                             Only 1 left!

                                                                             Motorized CNC Hand Grips + Throttle Tube for Scooter Sport Dirt Bikes KTM CG125

                                                                             $26.24                                                                                                              From China
                                                                             Free shipping                                                                              Seller: only-dreaming (4343) 98.1%
                                                                             or Best Offer
                                                                             Only 1 left!

                                                                             BLACK 7/8 HANDLEBAR HAND GRIPS + GAS TWIST THROTTLE TUBE FOR HONDA MOTORIZED KTM

                                                                             $26.94                                                                                                              From China
                                                                             Free shipping                                                                              Seller: only-dreaming (4343) 98.1%
                                                                             or Best Offer
                                                                             2 watching

                                                                             7/8" CNC Motorcycle Handle bar Throttle Grips For Custom Racer SUZUKI YAMAHA KTM

                                                                             $14.94                                                                                                              From China
                                                                             Free shipping                                                                              Seller: only-dreaming (4345) 98.1%
                                                                             or Best Offer
                                                                             Only 1 left!

                                                                             GOLD MOTORCYCLE ALUMINUM RUBBER GEL HAND GRIPS FOR 7/8" HANDLEBAR KTM MOTOCROSS

                                                                             $14.94                                                                                                              From China
https://www.ebay.com/str/notonlydreaming?_dmd=1&rt=nc&_bkw=ktm                                                                                                                                                     1/2
10/14/2020                                            Case: 1:20-cv-06677 Document #: 12 Not-Only-Dreaming
                                                                                         Filed: 11/10/20   | eBay Stores67 of 358 PageID #:1016
                                                                                                               Page
                                                                    $                                                                                                                             o   C   a
                                                                                 Free shipping                                                                            Seller: only-dreaming (4345) 98.1%
                                                                                 or Best Offer



                                                                                 Black Motorcycle 7/8" Hand Grips For Kawasaki NINJA Ducati Buggy KTM W/ BAR END

                                                                                 $14.94                                                                                                         From China
                                                                                 Free shipping                                                                            Seller: only-dreaming (4345) 98.1%




                                                                                 Wholesale 2-Pin Adjustable Speed Turn Signal Flasher Relay FIX Motorcycle Hyper (Fits: KTM)

                                                                                 $14.90                                                                                                         From China
                                                                                 Free shipping                                                                            Seller: only-dreaming (4345) 98.1%
                                                                                 or Best Offer



                                                                                 2-Pin Adjustable Speed LED Turn Signal Flasher Relay FIX Ducati Motorcycle Hyper (Fits: KTM)

                                                                                 $10.43                                                                                                         From China
                                                                                 Free shipping                                                                            Seller: only-dreaming (4345) 98.1%
                                                                                 145 sold



                                                                                 Universal 32LED Turn Signal Tail Lights Bar For Motorcycle Car ATV UTV Truck SUV (Fits: KTM)

                                                                                 $12.93                                                                                                         From China
                                                                                 Free shipping                                                                            Seller: only-dreaming (4347) 98.1%
                                                                                 or Best Offer
                                                                                 12 watching




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/notonlydreaming?_dmd=1&rt=nc&_bkw=ktm                                                                                                                                                 2/2
10/14/2020                                                       Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 68 of 358 PageID #:1017
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout                                                                                                          To add more items, go to cart.



                               Pay with                                                                                                      Subtotal (1 item)                                           $29.94
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.87
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $31.81

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               375 West Briarcliff Rd                                                                                                                      See details
                               Bolingbrook, IL 60440-3825
                               United States

                               Change




                               Review item and shipping

                               Seller: only-dreaming | Message to seller

                                                                       MOTORCYCLE HAND GRIPS + THROTTLE TUBE FOR
                                                                       HONDA 7/8" HANDLEBAR BMW KTM SCOOTER
                                                                       $29.94
                                                                       Quantity 1

                                                                       Delivery
                                                                       Est. delivery: Nov 6 – Nov 27
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435077124014                                                                                                                                                          1/1
10/14/2020                                                               Universal
                                                       Case: 1:20-cv-06677         LED Turn #:
                                                                            Document        Signals
                                                                                               12 Light For 11/10/20
                                                                                                    Filed:  Ducati Motorcross
                                                                                                                         Page KTM69
                                                                                                                                  Sport
                                                                                                                                    ofStreet
                                                                                                                                        358PitPageID
                                                                                                                                               Bike | eBay
                                                                                                                                                         #:1018
  Hi      !         Daily Deals      Brand Outlet       Help & Contact                                                                                                                              Sell     Watchlist        My eBay


                         Shop by
                         category                     Search for anything                                                                                                          All Categories                             Search             Advanced


        Back to previous page | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Other Lighting Parts                                                                               | Add to Watchlist




             Check if this part fits your vehicle                       Select Vehicle



                                                                                                     Universal LED Turn Signals Light For Ducati
                                                                                                                                                                                                           Shop with confidence
                                                                                                     Motorcross KTM Sport Street Pit Bike
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                      Compatibility See compatible vehicles
                                                                                                                   :

                                                                                                                                           2 available / 4 sold                                            Seller information
                                                                                                           Quantity:       1
                                                                                                                                                                                                           only-dreaming (4347       )
                                                                                                                                                                                                           98.1% Positive feedback

                                                                                                              Price:    US $14.90                                      Buy It Now
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                      Add to cart
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items

                                                                                                       Best Offer:                                                    Make Offer


                                                                                                                                                                    Add to Watchlist



                                                                                                             1-year accident protection plan from SquareTrade - $5.99


                                                                                                                                     Returns accepted


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: guangzhou,GD, China

                                Have one to sell?         Sell now                                                        Ships to: Worldwide See exclusions

                                                                                                            Delivery:           Estimated between Fri. Nov. 6 and Fri. Nov. 27
                                                                                                                                This item has an extended handling time and a delivery
                                                                                                                                estimate greater than 17 business days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                          Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Universal Motorcycle LED               Motorcycle 12 LED 12V Turn               Motorcycle LED Turn Signals             Arrows LED Motorcycle Turn                  White/Amber Switchback                        4X UNIVERSAL
       Turn Signals Indicator Light…          Signals INDICATORS…                      Blinker Amber Light For…                Signals Indicators Light…                   LED Fork Turn Signal DRL…                     MOTORCYCLE MINI LED…
       $13.28                                 $11.28                                   $10.78                                  $8.36                                       $10.99                                        $17.30
       Free shipping                          Free shipping                            $11.35                                  $8.80                                       $13.74                                        Free shipping
       New                                    New                                      Free shipping                           + $3.50 shipping                            Free shipping                                 New
                                                                                       New                                     New                                         Almost gone




    Related sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions

                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Universal-LED-Turn-Signals-Light-For-Ducati-Motorcross-KTM-Sport-Street-Pit-Bike/323141395415?hash=item4b3cba63d7:g:0DkAAOSwjpRaqOgN&autorefresh=true                                                                               1/3
10/14/2020                                                               YELLOW
                                                        Case: 1:20-cv-06677     Grip Lock Brake
                                                                             Document      #: 12Clutch Lever 11/10/20
                                                                                                   Filed:    Security Anti Theft
                                                                                                                           Page  Handlebar
                                                                                                                                   70 ofFor  Suzuki
                                                                                                                                           358      KTM | eBay
                                                                                                                                                PageID     #:1019
  Hi      !          Daily Deals      Brand Outlet       Help & Contact                                                                                                                            Sell     Watchlist         My eBay


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                             Search             Advanced


         Back to previous page | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Grips                                                                                       | Add to Watchlist




             Check if this part fits your vehicle                        Select Vehicle



                                                                                                     YELLOW Grip Lock Brake Clutch Lever Security Anti
                                                                                                                                                                                                          Shop with confidence
                                                                                                     Theft Handlebar For Suzuki KTM
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                      Compatibility See compatible vehicles
                                                                                                                   :
                                                                                                                                                                                                          Seller information
                                                                                                                                                                                                          only-dreaming (4347       )
                                                                                                              Price:    US $20.44                                     Buy It Now                          98.1% Positive feedback


                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                       Best Offer:                                                   Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                          Free shipping               30-day returns                Longtime member


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: foshan，GD, China
                                                                                                                         Ships to: Worldwide See exclusions


                                                                                                            Delivery:          Estimated between Fri. Nov. 6 and Fri. Nov. 27
                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 17 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.
                                 Have one to sell?         Sell now
                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Anti-theft Motorcycle                   Left Right Handlebar Lock-               Handlebar Lock-on Grips                Motorcycle Handlebar Grip                  New Motorcycle Handlebar                      1 Pair 1" 25mm Motorcycle
       Handlebar Grip Lock…                    on Grips For KTM Husqvar…                For KTM 125-500 SX SX-F…               Brake Lever Lock Anit Thef…                Grip Brake Lever Lock Anit…                   Handlebar Hand Grips for…
       $27.49                                  $21.32                                   $20.99                                 $26.69                                     $14.61                                        $20.04
       $31.60                                  Free shipping                            Free shipping                          $29.66                                     $15.38                                        $21.78
       Free shipping                           Seller 99.3% positive                    New                                    + $8.00 shipping                           + $2.99 shipping                              + $0.30 shipping
       Seller 99.5% positive                                                                                                   Seller 99.2% positive                      New                                           Seller 99.2% positive




   Related sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




https://www.ebay.com/itm/YELLOW-Grip-Lock-Brake-Clutch-Lever-Security-Anti-Theft-Handlebar-For-Suzuki-KTM/222923791452?hash=item33e74b1c5c:g:GcsAAOSwzPBZoQqj                                                                                               1/3
10/6/2020                                              Case: 1:20-cv-06677 Open Throttle Racers
                                                                           Document        #: 12KTM Duke 390
                                                                                                  Filed:     / RC390 Compatible
                                                                                                          11/10/20    Page 71   Fuelof
                                                                                                                                     Injector
                                                                                                                                        358unit | eBay #:1020
                                                                                                                                              PageID
 Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Air Intake & Fuel Delivery > Fuel Injectors & Main Jets                                                                  | Add to Watchlist




    People who viewed this item also viewed

                           2015 13-16 KTM                                  2015 13-16 KTM                                  2015 Ktm 390 Duke                                  2016 Ktm 390 Rc                                    2015-2017 KTM 390
                           Duke 390 RC390…                                 Duke 390 RC390…                                 Main Fuel Injector…                                Main Fuel Injector…                                RC 390 Throttle…
                           $37.15                                          $37.15                                          $97.89                                             $139.87                                            $45.00
                           $39.95                                          $39.95                                          + $71.25 shipping                                  + $71.25 shipping                                  + $65.00 shipping
                           + $25.50 shipping                               + $25.50 shipping




            Check if this part fits your vehicle              Contact the seller



                                                                                                                  Open Throttle Racers KTM Duke 390 /
                                                                                                                                                                                                          Shop with confidence
                                                                                                                  RC390 Compatible Fuel Injector unit
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                    Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more



                                                                                                                        Price:    US $46.41                              Buy It Now                       Seller information
                                                                                                                                                                                                          open_throttle_racers (0 )
                                                                                                                                                                        Add to cart
                                                                                                                                                                                                             Save this Seller

                                                                                                                                                                      Add to Watchlist                    Contact seller
                                                                                                                                                                                                          See other items


                                                                                                                           Free shipping                          30-day returns


                                                                                                                     Shipping: FREE Standard Shipping from outside US |
                                                                                                                                    See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: India, India
                                                                                                                                    Ships to: United States

                                                                                                                      Delivery:           Estimated between Thu. Oct. 29 and Tue.
                                                                                                                                          Dec. 1
                                                                                                                                          Please note the delivery estimate is greater than 16
                                                                                                                                          business days.
                                                                                                                                          Please allow additional time if international delivery
                                                                                                                                          is subject to customs processing.
                                            Have one to sell?         Sell now
                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                             Earn up to 5x points when you use your
                                                                                                                                             eBay Mastercard. Learn more

                                                                                                                       Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




    Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     2015 KTM RC 390 RC390                     Single Unit Deka fuel                    Compatible For KTM Duke                  Single unit Bosch                         Use For KTM Duke 390 Fuel                    Single unit Delphi 55559377
     Throttle Body with Fuel…                  injector Mercedes M272…                  200 cc Complete Fuel…                    0280156074 fuel injector 0…               Injector 2017 to 2019 Model                  fuel injector GM 25380933
     $89.00                                    $23.69                                   $115.53                                  $34.99                                    $102.74                                      $32.69
     + $58.81 shipping                         + $3.95 shipping                         + $40.00 shipping                        + $3.95 shipping                          + $40.00 shipping                            + $16.25 shipping




    Description             Shipping and payments                                                                                                                                                                                           Report item


                                                                                                                                                                                                                                                  Feedback
                                                                                                                                                                                                             eBay item number: 143731642601
      Seller assumes all responsibility for this listing.

      Last updated on Sep 19, 2020 04:42:07 PDT View all revisions

            Item specifics
            Condition:                                   New                                                                       MPN:                           OTRKD390FI486
            Outer Material Type:                         Plastic                                                                   Brand:                         Open Throttle Racers

https://www.ebay.com/itm/Open-Throttle-Racers-KTM-Duke-390-RC390-Compatible-Fuel-Injector-unit/143731642601                                                                                                                                                 1/3
10/6/2020                                    Case: 1:20-cv-06677 Open Throttle Racers
                                                                 Document        #: 12KTM Duke 390
                                                                                        Filed:     / RC390 Compatible
                                                                                                11/10/20    Page 72   Fuelof
                                                                                                                           Injector
                                                                                                                              358unit | eBay #:1021
                                                                                                                                    PageID
            Inner Material Type:               Metal                                                                 Compatible Model:          Duke 390
            Country/Region of Manufacture:     India                                                                 UPC:                       Does Not Apply


      KTM Duke 390/ RC 390/ Dominar Fuel injector unit. Direct fitment no Alteration required. OEM design and shape. Helps in optimum fuel supply to achieve best efficiency and power. Made from
      high quality material to provide best reliability.




    Sponsored items based on your recent views 1/4                                                                                                                                        Feedback on our suggestions




     Brand new KTM All                 Fairing Fender Kits For            Dobeck EJK Fuel Controller           2015 Ktm 390 Duke Main                  14-18 KTM 690 Enduro R LC4   Front Nose Fairing Beak
     Models&Years Fairing…             KTM50 MTK50 MT50 KTM…              Gas Adjuster Programmer…             Fuel Injectors / Throttle…              Engine Air Fuel Injection…   Cowl Protector Fender for…
     $27.19                            $34.68                             $225.00                              $97.89                                  $320.00                      $47.99
     $29.88                            $38.53                             + $35.35 shipping                    + $71.25 shipping                       + $82.50 shipping            + $8.99 shipping
     Free shipping                     + $7.00 shipping                   Last one                             Seller 99.9% positive                   Seller 99.7% positive        New
     Seller 99.4% positive             New




   Explore more sponsored options:




     2015 Ktm 390 Duke Main            2016 Ktm 390 Rc Main Fuel          Compatible For KTM RC 390            Dobeck EJK Fuel EFI                     14-18 KTM 690 Enduro R LC4   Dobeck EJK Fuel Controller
     Fuel Injectors / Throttle…        Injectors / Throttle Bodies…       Fuel Injector 2015 to 2019…          Controller Gas Programme…               Engine Air Fuel Injection…   Gas Adjuster Programmer…
     $97.89                            $139.87                            $116.94                              $250.00                                 $320.00                      $225.00
     + $71.25 shipping                 + $71.25 shipping                  + $40.00 shipping                    + $35.35 shipping                       + $82.50 shipping            + $35.35 shipping
                                                                          Last one                             Last one                                                             Last one




    More from this seller 1/2                                                                                                                                                             Feedback on our suggestions




     Open Throttle Racers              Open Throttle Racers               Open Throttle Racers Fuel            Open Throttle Racers oil                Open Throttle Racers Honda   Open Throttle Racers
     Karizma ZMR Injector fuel…        Yamaha R3/ R25/ MT-03…             Injector Unit suitable for…          seal suitable for KTM Duke…             CBR 250R Compatible Fue…     Yamaha FZ25/ Fazer 25…
     $31.55                            $148.50                            $85.41                               $9.26                                   $129.90                      $55.69
     + shipping                        + shipping                         + shipping                           + shipping                              + shipping                   + shipping




 Back to search results                                                                                                                                                                                      Feedback
                                                                                                                                                                                                         Return to top
 More to explore : Fuel Injectors & Main Jets for KTM 390, Other Motorcycle KTM Duke 390s, Unbranded Motorcycle Fuel Injectors & Main Jets for KTM 390, Motorcycle Fuel Caps for KTM 390,
 Fenders for KTM 390, Windshields for KTM 390, Scott Grips for KTM 390, PUIG Windshields for KTM 390, Unbranded Windshields for KTM 390, Motorcycle Radiators for KTM 390




        About eBay     Announcements   Community    Security Center   Resolution Center   Seller Center   Policies     Affiliates   Help & Contact   Site Map


https://www.ebay.com/itm/Open-Throttle-Racers-KTM-Duke-390-RC390-Compatible-Fuel-Injector-unit/143731642601                                                                                                             2/3
10/6/2020                                              Case: 1:20-cv-06677 Open Throttle Racers
                                                                           Document        #: 12KTM Duke 390
                                                                                                  Filed:     / RC390 Compatible
                                                                                                          11/10/20    Page 73   Fuelof
                                                                                                                                     Injector
                                                                                                                                        358unit | eBay #:1022
                                                                                                                                              PageID
 Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Air Intake & Fuel Delivery > Fuel Injectors & Main Jets                                                                  | Add to Watchlist




    People who viewed this item also viewed

                           2015 13-16 KTM                                  2015 13-16 KTM                                  2015 Ktm 390 Duke                                  2016 Ktm 390 Rc                                    2015-2017 KTM 390
                           Duke 390 RC390…                                 Duke 390 RC390…                                 Main Fuel Injector…                                Main Fuel Injector…                                RC 390 Throttle…
                           $37.15                                          $37.15                                          $97.89                                             $139.87                                            $45.00
                           $39.95                                          $39.95                                          + $71.25 shipping                                  + $71.25 shipping                                  + $65.00 shipping
                           + $25.50 shipping                               + $25.50 shipping




           Check if this part fits your vehicle               Contact the seller



                                                                                                                  Open Throttle Racers KTM Duke 390 /
                                                                                                                                                                                                          Shop with confidence
                                                                                                                  RC390 Compatible Fuel Injector unit
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                    Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more



                                                                                                                        Price:    US $46.41                              Buy It Now                       Seller information
                                                                                                                                                                                                          open_throttle_racers (0 )
                                                                                                                                                                        Add to cart
                                                                                                                                                                                                             Save this Seller

                                                                                                                                                                      Add to Watchlist                    Contact seller
                                                                                                                                                                                                          See other items


                                                                                                                           Free shipping                          30-day returns


                                                                                                                     Shipping: FREE Standard Shipping from outside US |
                                                                                                                                    See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: India, India
                                                                                                                                    Ships to: United States

                                                                                                                      Delivery:           Estimated between Thu. Oct. 29 and Tue.
                                                                                                                                          Dec. 1
                                                                                                                                          Please note the delivery estimate is greater than 16
                                                                                                                                          business days.
                                                                                                                                          Please allow additional time if international delivery
                                                                                                                                          is subject to customs processing.
                                            Have one to sell?         Sell now
                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                             Earn up to 5x points when you use your
                                                                                                                                             eBay Mastercard. Learn more

                                                                                                                       Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




    Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     2015 KTM RC 390 RC390                     Single Unit Deka fuel                    Compatible For KTM Duke                  Single unit Bosch                         Use For KTM Duke 390 Fuel                    Single unit Delphi 55559377
     Throttle Body with Fuel…                  injector Mercedes M272…                  200 cc Complete Fuel…                    0280156074 fuel injector 0…               Injector 2017 to 2019 Model                  fuel injector GM 25380933
     $89.00                                    $23.69                                   $115.53                                  $34.99                                    $102.74                                      $32.69
     + $58.81 shipping                         + $3.95 shipping                         + $40.00 shipping                        + $3.95 shipping                          + $40.00 shipping                            + $16.25 shipping




    Description             Shipping and payments                                                                                                                                                                                           Report item


                                                                                                                                                                                                                                                  Feedback
      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: India, India
            Shipping to: United States

            Change country:      United States                                                                                                      60106                   Get Rates
                                                                                                                                     ZIP Code:


https://www.ebay.com/itm/Open-Throttle-Racers-KTM-Duke-390-RC390-Compatible-Fuel-Injector-unit/143731642601                                                                                                                                                 1/3
10/6/2020                                               Case: 1:20-cv-06677 Open Throttle Racers
                                                                            Document        #: 12KTM Duke 390
                                                                                                   Filed:     / RC390 Compatible
                                                                                                           11/10/20    Page 74   Fuelof
                                                                                                                                      Injector
                                                                                                                                         358unit | eBay #:1023
                                                                                                                                               PageID
              Shipping and handling                   To                           Service                                                               Delivery*

              Free shipping                           United States                Standard Shipping from outside US                                     Estimated between Thu. Oct. 29 and Tue. Dec. 1
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                             Special financing available
                                                                                             Select PayPal Credit at checkout to have the option to pay over time.

                                                                                             Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                             purchases of $99 or more. Other offers may also be available.

                                                                                             Interest will be charged to your account from the purchase date if the balance is
                                                                                             not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                             to credit approval. See terms

                                                                                             The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/4                                                                                                                                                                          Feedback on our suggestions




     Brand new KTM All                          Fairing Fender Kits For                Dobeck EJK Fuel Controller               2015 Ktm 390 Duke Main                    14-18 KTM 690 Enduro R LC4                Front Nose Fairing Beak
     Models&Years Fairing…                      KTM50 MTK50 MT50 KTM…                  Gas Adjuster Programmer…                 Fuel Injectors / Throttle…                Engine Air Fuel Injection…                Cowl Protector Fender for…
     $27.19                                     $34.68                                 $225.00                                  $97.89                                    $320.00                                   $47.99
     $29.88                                     $38.53                                 + $35.35 shipping                        + $71.25 shipping                         + $82.50 shipping                         + $8.99 shipping
     Free shipping                              + $7.00 shipping                       Last one                                 Seller 99.9% positive                     Seller 99.7% positive                     New
     Seller 99.4% positive                      New




   Explore more sponsored options:




     2015 Ktm 390 Duke Main                     2016 Ktm 390 Rc Main Fuel              Compatible For KTM RC 390                Dobeck EJK Fuel EFI                       14-18 KTM 690 Enduro R LC4                Dobeck EJK Fuel Controller
     Fuel Injectors / Throttle…                 Injectors / Throttle Bodies…           Fuel Injector 2015 to 2019…              Controller Gas Programme…                 Engine Air Fuel Injection…                Gas Adjuster Programmer…
                                                                                                                                                                                                                                                Feedback
     $97.89                                     $139.87                                $116.94                                  $250.00                                   $320.00                                   $225.00
     + $71.25 shipping                          + $71.25 shipping                      + $40.00 shipping                        + $35.35 shipping                         + $82.50 shipping                         + $35.35 shipping
                                                                                       Last one                                 Last one                                                                            Last one




                     i
https://www.ebay.com/itm/Open-Throttle-Racers-KTM-Duke-390-RC390-Compatible-Fuel-Injector-unit/143731642601                                                                                                                                               2/3
10/6/2020                                                                                open_throttle_racers
                                                      Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20onPageeBay 75 of 358 PageID #:1024

         Hi! Sign in or register     Daily Deals     Brand Outlet      Help & Contact                                                                                                       Sell      Watchlist    My eBay


                                    Shop by
                                    category                  Search for anything                                                                                          All Categories                          Search    Advanced



         open_throttle_racers's profile



                                                                    open_throttle_racers                                                                                 Items for sale            Visit store    Contact


                                                                                                                    Based in India, open_throttle_racers has been an eBay member since Aug 17, 2020
                                                                        Save




                                   1 Follower | 0 Reviews | Member since: Aug 17, 2020 |          India




            About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact     Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/open_throttle_racers?_trksid=p2047675.l2559                                                                                                                                                                    1/1
10/6/2020                                             Case: 1:20-cv-06677 Document #: 12Open Throttle
                                                                                         Filed:       Racers | eBay
                                                                                                  11/10/20          Stores
                                                                                                                 Page    76 of 358 PageID #:1025
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist     My eBay


                                   Shop by
                                   category               Search this Store                                                                         This Store                        Search            Advanced



     eBay      eBay Stores       Open Throttle Racers




                                              Open Throttle Racers
                                              1 followers open_throttle_racers (0) 0.0%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                    Time: ending soonest

     Other                                            1-48 of 334 Results

                                                                             Open Throttle Racers oil seal suitable for KTM Duke 200/250/390/RC200/390

                                                                             $9.26                                                                                                                From India
                                                                                                                                                                                                 Brand: KTM




                                                                             Open Throttle Racers Generic fuel pump motor suitable for Kawasaki Ninja 250R

                                                                             $120.60                                                                                                              From India
                                                                                                                                                                                            Brand: Kawasaki




                                                                             Open Throttle Racers fuel pump motor suitable for Royal Enfield Bullet 500

                                                                             $120.60                                                                                                              From India
                                                                                                                                                                                        Brand: Royal Enfield




                                                                             Open Throttle Racers Throttle cable for Hyosung GT250R

                                                                             $24.12                                                                                                               From India
                                                                                                                                                                                            Brand: Hyosung




                                                                             Open Throttle Racers Fuel Injector Unit suitable for Yamaha R15 V1

                                                                             $85.41                                                                                                               From India
                                                                                                                                                                                             Brand: Yamaha




                                                                             Speedometer suitable for KTM Duke 390 2013-2016/ RC390 ABS

                                                                             $61.26                                                                                                               From India
                                                                                                                                                                                                 Brand: KTM




                                                                             Open Throttle Racers Magnet coil suitable for Hyosung GT250R/GV250 (Aquilla)

                                                                             $111.40                                                                                                              From India
                                                                                                                                                                                            Brand: Hyosung




                                                                             5 Way Adjustable Brake Lever suitable for Hyosung GT250R GV250 GT650R GT650N

                                                                             $46.41                                                                                                               From India
                                                                                                                                                                                            Brand: Hyosung




                                                                             Universal LED Turn Signals with Integrated tail Lamp for all Motorcycles

                                                                             $14.83                                                                                                               From India




                                                                             Open Throttle Racers Yamaha R15 Version 1 Throttle body Assembly .

                                                                             $111.40                                                                                                              From India
                                                                                                                                                                                             Brand: Yamaha




https://www.ebay.com/str/openthrottleracers                                                                                                                                                                        1/4
10/6/2020                                     Case: 1:20-cv-06677 Document #: 12Open Throttle
                                                                                 Filed:       Racers | eBay
                                                                                          11/10/20          Stores
                                                                                                         Page    77 of 358 PageID #:1026
                                                              Open Throttle Racers Yamaha R15 Version 2/ R15S Throttle body Assembly .

                                                              $113.20                                                                                        From India
                                                                                                                                                         Brand: Yamaha




                                                              Hyosung Clutch plate suitable for GT250R GTR250 GV250 Aquilla set of 6 plates

                                                              $148.50                                                                                        From India
                                                                                                                                                        Brand: Hyosung




                                                              Generic Open Throttle Racers Sprocket set suitable for Benelli TNT300/ 302

                                                              $74.26                                                                                         From India
                                                                                                                                                          Brand: Benelli




                                                              Hyosung GT250R/Comet R/GTR 250 GT650R/GT650N Rear disc Rotor

                                                              $90.98                                                                                         From India




                                                              Starter motor suitable for Hyosung GT650R GTR650 GT650N Aquilla Pro ST7 GV650

                                                              $297.10                                                                                        From India
                                                                                                                                                        Brand: Hyosung




                                                              Yamaha FZ16/ FZS/ Fazer Version 1/ 2 & 3 Rear suspension Assembly

                                                              $55.69                                                                                         From India
                                                                                                                                                         Brand: Yamaha




                                                              Open Throttle Racers Yamaha R15 Version 1/ 2/ R15S Rear suspension Assembly.

                                                              $55.69                                                                                         From India
                                                                                                                                                         Brand: Yamaha




                                                              Open Throttle Racers Yamaha R15 Version 1/ 2/ R15S Standard Size Piston Assembly

                                                              $29.69                                                                                         From India
                                                                                                                                                         Brand: Yamaha




                                                              Open Throttle Racers Yamaha R15 Version 1/ 2/ R15S Standard Size Block Assembly.

                                                              $77.98                                                                                         From India




                                                              Open Throttle Racers KTM Duke 390/ RC 390 Clutch Assembly.

                                                              $148.50                                                                                        From India
                                                                                                                                                            Brand: KTM




                                                              Open Throttle Racers Yamaha R15 Version 1 & 2/Karizma ZMR Suitable Rear Disc Pad

                                                              $11.12                                                                                         From India
                                                                                                                                                         Brand: Yamaha




                                                              Open Throttle Racers Yamaha R15 Version 1/ 2/ 3/ R15S Suitable front Disc Pad.

                                                              $11.12                                                                                         From India
                                                                                                                                                         Brand: Yamaha




                                                              Open Throttle Racers Harley Street 750 One-Way Clutch bearing

                                                              $148.50                                                                                        From India
                                                                                                                                                 Brand: Harley-Davidson




                                                              Heat sensor Kawasaki Ninja 250R/300/ 400/ 650/ Z650/ Z800/ Z900/ Z1000/ Versys

                                                              $55.69                                                                                         From India
                                                                                                                                                       Brand: Kawasaki



https://www.ebay.com/str/openthrottleracers                                                                                                                                2/4
10/6/2020                                     Case: 1:20-cv-06677 Document #: 12Open Throttle
                                                                                 Filed:       Racers | eBay
                                                                                          11/10/20          Stores
                                                                                                         Page    78 of 358 PageID #:1027

                                                              Open Throttle Racers Radiator Guard for Yamaha R3 Blue

                                                              $40.83                                                                            From India
                                                                                                                                            Brand: Yamaha




                                                              Open Throttle Racers Radiator Guard for Yamaha R3 Black

                                                              $40.83                                                                            From India
                                                                                                                                            Brand: Yamaha




                                                              Open Throttle Racers Radiator Guard for Yamaha R1 2004-2006 Blue

                                                              $44.55                                                                            From India
                                                                                                                                            Brand: Yamaha




                                                              Open Throttle Racers Radiator Guard for Yamaha R1 2009-2014 Black

                                                              $44.55                                                                            From India
                                                                                                                                            Brand: Yamaha




                                                              Open Throttle Racers Radiator Guard for Yamaha R1 2004-2006 Black

                                                              $44.55                                                                            From India
                                                                                                                                            Brand: Yamaha




                                                              Open Throttle Racers Radiator Guard for Yamaha R6 2006-2015 Blue

                                                              $44.55                                                                            From India
                                                                                                                                            Brand: Yamaha




                                                              Open Throttle Racers Radiator Guard for Yamaha R6 2006-2015 Black

                                                              $44.55                                                                            From India
                                                                                                                                            Brand: Yamaha




                                                              Open Throttle Racers Radiator Guard for Yamaha R1 2009-2014 Blue

                                                              $44.55                                                                            From India
                                                                                                                                            Brand: Yamaha




                                                              Open Throttle Racers Honda CBR 1000RR 2012-2015 Radiator Guard Orange

                                                              $44.55                                                                            From India
                                                                                                                                             Brand: Honda




                                                              Open Throttle Racers Honda CBR 600RR 2007-2014 Radiator Guard Orange

                                                              $44.55                                                                            From India
                                                                                                                                             Brand: Honda




                                                              Open Throttle Racers Kawasaki Ninja 1000 Radiator Guard Green

                                                              $44.55                                                                            From India
                                                                                                                                           Brand: Kawasaki




                                                              Open Throttle Racers Kawasaki Versys 1000 Radiator Guard Green

                                                              $48.26                                                                            From India
                                                                                                                                           Brand: Kawasaki




                                                              Open Throttle Racers Kawasaki Z900 Radiator Guard Green

                                                              $44.55                                                                            From India
                                                                                                                                           Brand: Kawasaki




                                                              Open Throttle Racers Kawasaki Ninja 1000 Radiator Guard Silver

                                                              $44.55                                                                            From India
                                                                                                                                           Brand: Kawasaki
https://www.ebay.com/str/openthrottleracers                                                                                                                  3/4
10/6/2020                                         Case: 1:20-cv-06677 Document #:Items
                                                                                    12 for sale by11/10/20
                                                                                        Filed:     open_throttle_racers
                                                                                                                Page |79eBay
                                                                                                                           of 358 PageID #:1028
   Hi! Sign in or register      Daily Deals    Brand Outlet   Help & Contact                                                                                        Sell   Watchlist         My eBay


                              Shop by
                              category           KTM                                                                                                              All Categories                           Search

                                                                                                                                                                                     Include description
                                                Items for sale from open_throttle_racers (0)              |    Save this seller | Show results from all sellers




   Categories
                                                    All Listings   Auction      Buy It Now                                                                                     Sort: Best Match            View:
   eBay Motors
   Motorcycle Decals & Stickers                   16 results for KTM           Save this search
   Motorcycle Chain & Belt Guards &
   Guides
   Motorcycle Clutch Levers                         Find your Motorcycle
   Scooter Fairings & Parts                                                                                                                                         Clear selections
   Motorcycle Parts
   More

                                                                                                                                                                           0
                                                    Make & Model                                  Year From / To              Distance
   Format                            see all                                                                                                                      matching results
                                                     KTM                                           Year From                    Any Distance of
         All Listings
         Auction                                     Any Model                                     Year To                      60106                               Find Results
         Buy It Now
                                                                                              KTM Duke 125/ 200/ 390 (2013-2016) Old Shape Aftermarket Sticker set
   Guaranteed Delivery               see all                                                  Brand New
         No Preference
         1 Day Shipping                                                                       $45.12                                               From India
         2 Day Shipping                                                                       Buy It Now
         3 Day Shipping                                                                       Free Shipping
         4 Day Shipping                                                                           Watch

   Condition                         see all
         New   (16)


   Price
   $            to $                                                                          KTM Duke 390 2017 onwards 3M Aftermaket Stickers Set Grey-Orange
                                                                                              Brand New
   Item Location                     see all
         Default                                                                              $90.26                                               From India
         Within                                                                               Buy It Now
          100 miles     of 60106                                                              Free Shipping
                                                                                                  Watch
         US Only
         North America
         Worldwide


   Delivery Options                  see all
         Free shipping
                                                                                              Open Throttle Racers KTM Duke 390 2017 onwards 3M Aftermaket Stickers Set
   Show only                         see all                                                  Brand New

         Free Returns
         Returns accepted
                                                                                              $90.26                                               From India

         Completed listings                                                                   Buy It Now
         Sold listings                                                                        Free Shipping
         Deals & Savings                                                                          Watch


   More refinements...



        Seller Information
                                                                                              Speedometer suitable for KTM Duke 390 2013-2016/ RC390 ABS
       open_throttle_racers (0)                                                               Brand New
        Feedback rating: 0
        Member since Aug-17-20 in                                                             $61.26                                               From India
        India
                                                                                              Buy It Now                                           Brand: KTM
                                                                                              Free Shipping
        Read feedback profile                                                                     Watch
        Add to my favorite sellers
        Visit seller's eBay Store!
             Open Throttle Racers



                                                                                              KTM Duke 250 /Duke 390 (2017 onwards) RC 390 (2018 onwards) bent Middle pipe
                                                                                              Brand New

                                                                                              $25.98                                               From India
                                                                                              Buy It Now                                           Brand: KTM
                                                                                              Free Shipping
                                                                                                  Watch




                                                  Open Throttle Racers oil seal suitable for KTM Duke 200/250/390/RC200/390
https://www.ebay.com/sch/m.html?_ssn=open_throttle_racers&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                       1/3
10/6/2020                                         Case: 1:20-cv-06677 Document #:Items
                                                                                    12 for sale by11/10/20
                                                                                        Filed:     open_throttle_racers
                                                                                                                Page |80eBay
                                                                                                                           of 358 PageID #:1029

                                                                                                    $40.83                                                   From India
                                                                                                    Buy It Now                                               Brand: KTM
                                                                                                    Free Shipping
                                                                                                        Watch




                                                                                                    Open Throttle Racers KTM Duke 390 / RC390 Compatible Fuel Injector unit
                                                                                                    Brand New

                                                                                                    $46.41                                                   From India
                                                                                                    Buy It Now                                               Brand: KTM
                                                                                                    Free Shipping
                                                                                                        Watch


                                                                                                    Open Throttle Racers KTM Duke 125/200 /250/390 CNC Frame Sliders Orange Colour
                                                                                                    Brand New

                                                                                                    $68.69                                                   From India
                                                                                                    Buy It Now                                               Brand: KTM
                                                                                                    Free Shipping
                                                                                                        Watch




                                                                                                    Open Throttle Racers KTM Duke 125/200/250/390 All Years Chain Cover Black
                                                                                                    Brand New

                                                                                                    $40.83                                                   From India
                                                                                                    Buy It Now                                               Brand: KTM
                                                                                                    Free Shipping
                                                                                                        Watch




                                                  Results matching fewer words

                                                                                                    Universal Hydraulic Foldable long Brake & Clutch Levers for Superbikes
                                                                                                    Brand New

                                                                                                    $135.40                                                  From India
                                                                                                    Buy It Now
                                                                                                    Free Shipping
                                                                                                        Watch




                                                                                                                                                                                       Tell us what you think




     About eBay      Announcements         Community        Security Center      Resolution Center      Seller Center      Policies    Affiliates    Help & Contact         Site Map



     Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




     *Learn about pricing

     This page was last updated: Oct-05 22:51. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_ssn=open_throttle_racers&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                   3/3
10/6/2020                                                        Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                           11/10/20| eBayPage 81 of 358 PageID #:1030

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $46.41
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $2.90
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $49.31

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: open_thrott... | Message to seller

                                                                       Open Throttle Racers KTM Duke 390 / RC390 Compatible
                                                                       Fuel Injector unit
                                                                       $46.41
                                                                       Quantity 1

                                                                       Delivery
                                                                       Est. delivery: Oct 29 – Dec 1
                                                                       Standard Shipping from outside US
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1429474198012                                                                                                                                                       1/1
10/6/2020                                                             KTM Duke 125/ #:
                                                  Case: 1:20-cv-06677 Document      200/
                                                                                       12390Filed:
                                                                                             (2013-2016) Old Shape
                                                                                                    11/10/20       Aftermarket
                                                                                                                 Page    82 of Sticker
                                                                                                                                  358setPageID
                                                                                                                                         | eBay #:1031
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                       Search

       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Decals, Emblems & Flags > Decals & Stickers                                                     | Add to Watchlist


                                                                                                    KTM Duke 125/ 200/ 390 (2013-2016) Old
                                                                                                                                                                                        Shop with confidence
                                                                                                    Shape Aftermarket Sticker set
                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                     Condition: New                                                                            Get the item you ordered or get
                                                                                                                                                                                               your money back. Learn more



                                                                                                          Price:    US $45.12                           Buy It Now                      Seller information
                                                                                                                                                                                        open_throttle_racers (0 )
                                                                                                                                                        Add to cart
                                                                                                                                                                                           Save this Seller

                                                                                                                                                      Add to Watchlist                  Contact seller
                                                                                                                                                                                        See other items


                                                                                                             Free shipping                         30-day returns


                                                                                                       Shipping: FREE Standard Shipping from outside US |
                                                                                                                     See details
                                                                                                                     International shipment of items may be subject to customs
                                                                                                                     processing and additional charges.
                                                                                                                     Item location: India, India
                                                                                                                     Ships to: United States

                                                                                                        Delivery:          Estimated between Thu. Oct. 29 and Tue.
                                                                                                                           Dec. 1
                                                                                                                           Please note the delivery estimate is greater than 16
                                                                                                                           business days.
                                                                                                                           Please allow additional time if international delivery
                                                                                                                           is subject to customs processing.


                                Have one to sell?         Sell now                                    Payments:



                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your
                                                                                                                              eBay Mastercard. Learn more

                                                                                                        Returns: 30 day Buyer pays for return shipping |
                                                                                                                     See details




    Similar sponsored items 1/2                                                                                                                                                                           Feedback on our suggestions




     3M Decal Tank Pad Sticker              KTM Graphics Kit Stickers            3D Gas Fuel Tank Pad                 Front Fork WP Suspension                3D Resin Motorcycle Tank                Front Fork WP Suspension
     Gas Knee Grip Traction…                Decal Kit 200 Duke 2012…             Protector Emblem…                    Sticker Decal Set of 2 Fit…             Gas Cap Pad Cover…                      Sticker Decal Set of 2 Fit…
     $19.39                                 $79.53                               $11.04                               $14.23                                  $10.33                                  $18.99
     Free shipping                          + $6.47 shipping                     $12.99                               $15.99                                  Free shipping                           + $10.00 shipping
     New                                    New                                  Free shipping                        + $4.00 shipping                        New                                     Last one
                                                                                 New                                  New




    Related sponsored items 1/2                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                               Feedback


     ZX6R 2013-2014 ninja                   New Aftermarket Left                 Hayabusa 2020                        TL 1000S 1998 aftermarket               GSXR 1100 W 1993 full                   YZF 750 SP 94 replica
     aftermarket decals stick…              Driver Door Lock Cylind…             aftermarket decals…                  decals stickers graphics…               aftermarket decals…                     complete decals graphi…
     $59.40                                 $24.95                               $85.32                               $63.72                                  $119.80                                 $99.00
     + $16.79 shipping                      + $12.98 shipping                    + $18.70 shipping                    + $14.70 shipping                       + $18.70 shipping                       + $18.70 shipping




https://www.ebay.com/itm/KTM-Duke-125-200-390-2013-2016-Old-Shape-Aftermarket-Sticker-set/143753504989?hash=item21786068dd:g:~qsAAOSwsblfbIBZ                                                                                           1/3
10/6/2020                                                             KTM Duke 390 #:
                                                  Case: 1:20-cv-06677 Document     2017
                                                                                      12onwards
                                                                                          Filed:3M11/10/20
                                                                                                   Aftermaket Stickers
                                                                                                               PageSet 83Grey-Orange | eBay
                                                                                                                           of 358 PageID    #:1032
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                       Search

       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Decals, Emblems & Flags > Decals & Stickers                                                     | Add to Watchlist


                                                                                                    KTM Duke 390 2017 onwards 3M
                                                                                                                                                                                        Shop with confidence
                                                                                                    Aftermaket Stickers Set Grey-Orange
                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                     Condition: New                                                                            Get the item you ordered or get
                                                                                                                                                                                               your money back. Learn more



                                                                                                          Price:    US $90.26                           Buy It Now                      Seller information
                                                                                                                                                                                        open_throttle_racers (0 )
                                                                                                                                                        Add to cart
                                                                                                                                                                                           Save this Seller

                                                                                                                                                      Add to Watchlist                  Contact seller
                                                                                                                                                                                        See other items


                                                                                                       Shipping: FREE Standard Shipping from outside US |
                                                                                                                     See details
                                                                                                                     International shipment of items may be subject to customs
                                                                                                                     processing and additional charges.
                                                                                                                     Item location: India, India
                                                                                                                     Ships to: United States

                                                                                                        Delivery:          Estimated between Thu. Oct. 29 and Tue.
                                                                                                                           Dec. 1
                                                                                                                           Please note the delivery estimate is greater than 16
                                                                                                                           business days.
                                                                                                                           Please allow additional time if international delivery
                                                                                                                           is subject to customs processing.

                                                                                                      Payments:


                                Have one to sell?         Sell now
                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your
                                                                                                                              eBay Mastercard. Learn more

                                                                                                        Returns: 30 day Buyer pays for return shipping |
                                                                                                                     See details




    Similar sponsored items 1/2                                                                                                                                                                           Feedback on our suggestions




     KTM Graphics Kit Stickers              KTM 125/250/390 Duke                 KTM 1290 Superduke R                 Kungfu Graphics                         Graphics Kit Stickers                   2017 2018 2019 DUKE 125
     Decal Kit 200 Duke 2012…               Redbull Graphic Decal…               2014-2019 Tank Pad…                  Motorbike Stickers Kit fo…              Decal kit Emblems kit Fit…              250 390 Racing Bike…
     $79.53                                 $210.00                              $36.20                               $125.90                                 $79.81                                  $139.89
     + $6.47 shipping                       + $39.00 shipping                    + $19.40 shipping                    $139.89                                 Free shipping                           + $22.90 shipping
     New                                    Seller 100% positive                 Seller 100% positive                 + $22.90 shipping                       New                                     Seller 100% positive
                                                                                                                      New




    Related sponsored items 1/2                                                                                                                                                                           Feedback on our suggestions




     Fits JEEP RENEGADE                     VW Volkswagen                        KAWASAKI Z900 2017                   Hazard Warning Light Lock               3D Molded Interior Car                  DEP Motocross MX Bike Feedback
     2014-ONWARDS Roof…                     Transporter T6 New…                  ONWARDS CARBON…                      Unlock Switch Fit For For…              Floor Mat for Citroen C-…               Silencer To Fit KTM SX/ T…
     $107.91                                $110.70                              $109.93                              $19.99                                  $79.90                                  $125.74
     $119.90                                Free shipping                        + $19.39 shipping                    Free shipping                           + shipping                              + $43.46 shipping
     Free shipping                                                               Last one
     Last one




https://www.ebay.com/itm/KTM-Duke-390-2017-onwards-3M-Aftermaket-Stickers-Set-Grey-Orange/143753504981?hash=item21786068d5:g:irIAAOSwjbpfbIBZ                                                                                           1/3
10/8/2020                                                Case: 1:20-cv-06677 Clothing
                                                                             Document fashion-ktm65
                                                                                              #: 12Racing
                                                                                                    Filed:Men's Tee T-shirt Page
                                                                                                            11/10/20        Regular 84
                                                                                                                                    Size of
                                                                                                                                         short
                                                                                                                                            358sleeve | eBay #:1033
                                                                                                                                                   PageID
  Hi         !           Daily Deals     Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist        My eBay


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                            Search             Advanced


         Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                        | Add to Watchlist



                                                                                                                  Ads by
                                                                                                     Stop seeing this ad            Why this ad?


                                                                                                      Clothing fashion-ktm65 Racing Men's Tee T-shirt
                                                                                                                                                                                                           Shop with confidence
                                                                                                      Regular Size short sleeve
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                           Condition: New without tags                                                                            Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                        Size (Men's):      - Select -


                                                                                                            Quantity:       1               1 available                                                    Seller information
                                                                                                                                                                                                           optionclothing (6 )

                                                                                                                                                                                                           85.7% Positive feedback
                                                                                                               Price:    US $20.75                                     Buy It Now
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                      Add to cart                          Contact seller
                                                                                                                                                                                                           See other items
                                                                                                                                                                    Add to Watchlist
                                                                                                                                                                                                                      Ads by
                                                                                                                  60-day returns                              Longtime member                                         Stop seeing this ad

                                                                                                                                                                                                                          Why this ad?
                                                                                                            Shipping: $6.00 Standard Shipping from China/Hong
                                                                                                                          Kong/Taiwan to worldwide | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Supplier, China
                                                                                                                          Ships to: Worldwide See exclusions

                                                                                                             Delivery:          Estimated between Mon. Oct. 26 and Thu. Nov. 19

                                                                                                                                This item has an extended handling time and a delivery
                                 Have one to sell?          Sell now                                                            estimate greater than 11 business days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                           Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                    Earn up to 5x points when you use your eBay
                                                                                                                                    Mastercard®. Learn more

                                                                                                             Returns: 60 day returns. Buyer pays for return shipping |
                                                                                                                          See details




    Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Fox Racing Men's Stacked                 Fox Men's Grit Short Sleeve              Fox Racing x Honda Men's               Fox Racing Men's Legacy                    Fox Racing Men's Furnace                      Men's Clothing Short-
       Basic Short Sleeve T Shirt…              T Shirt Black Clothing…                  Honda Premium Short…                   Fox Head Short Sleeve T…                   Premium Short Sleeve T…                       sleeved Henley Collar Slim…
       $24.95                                   $24.95                                   $32.95                                 $25.95                                     $28.95                                        $18.51
       Free shipping                            Free shipping                            Free shipping                          Free shipping                              Free shipping                                 $23.14
       Seller 99.7% positive                    Seller 99.7% positive                    Seller 99.7% positive                  Seller 99.7% positive                      Seller 99.7% positive                         Free shipping
                                                                                                                                                                                                                         New




       Description          Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                             eBay item number: 124300226125
        Seller assumes all responsibility for this listing.

        Last updated on Oct 02, 2020 09:30:41 PDT View all revisions

            Item specifics
                                                                                                                                                                                                                                                   Feedback
            Condition:         New without tags: A brand-new, unused, and unworn item (including                                Material:                  100% Cotton
                               handmade items) that is not in original packaging or may be missing
                               original packaging materials (such as the original box or bag). The original
                               tags may not be attached. See all condition definitions
            Brand:             Unbranded                                                                                        Color:                     Black
            Style:             Basic Tee                                                                                        Sleeve Length:             Short Sleeve
            Size Type:         Regular




https://www.ebay.com/itm/Clothing-fashion-ktm65-Racing-Mens-Tee-T-shirt-Regular-Size-short-sleeve/124300226125                                                                                                                                               1/2
10/8/2020                                            Case: 1:20-cv-06677 Clothing
                                                                         Document fashion-ktm65
                                                                                          #: 12Racing
                                                                                                Filed:Men's Tee T-shirt Page
                                                                                                        11/10/20        Regular 85
                                                                                                                                Size of
                                                                                                                                     short
                                                                                                                                        358sleeve | eBay #:1034
                                                                                                                                               PageID
      Description.
      100% Cotton Preshrunk Ring Spun Jersey Knit for cool comfort (some colours may contain polyester)
      Seamless double stitched 2cm neckband - will retain shape.
      Our custom gildan tshirt has taped neck and shoulders for comfort and style.
      Sleeves and bottom hems are double stitched for strength and durability and Quarter-turned for a neat finish.

      Size.




      Have any questions? Feel Free to Contact Us. Thank You




    Sponsored items based on your recent views 1/3                                                                                                                                                         Feedback on our suggestions




     KTM Racing 3D Hoodie Men                 KTM Racing Hoodie 2020                    Fox Racing Men's Legacy                   Fox Men's Predator Short              Fox Racing x Honda Men's     2008-2010 KTM 690 Duke
     Shirt T-Shirt Multicolor Siz…            Men Women's Shirt 3D…                     Fox Head Short Sleeve T…                  Sleeve T Shirt Opt White…             Honda Basic Short Sleeve …   Rear Tire Hugger Mud Gua…
     $34.99                                   $34.99                                    $25.95                                    $24.95                                $32.95                       $99.95
     + $9.99 shipping                         + $9.99 shipping                          Free shipping                             Free shipping                         Free shipping                + $14.95 shipping
     New                                      Seller 100% positive                      Seller 99.7% positive                     Seller 99.7% positive                 Seller 99.7% positive        Seller 99.4% positive




    People who viewed this item also viewed 1/2                                                                                                                                                            Feedback on our suggestions




     Clothing new gildan tshirt               Clothing new gildan tshirt                Clothing logo burberry4456                Limited! Fox Racing Mens              Clothing logo fendi522new    Clothing logo fendi5411 new
     fendi756 Tshirts Men's size…             fendi31894 logo Men's size…               new gildan tshirt Men's siz…              Black TShirt Short Sleeve…            gildan tshirt Men's size…    gildan tshirt Men's size…
     $20.50                                   $20.50                                    $20.50                                    $20.99                                $20.50                       $20.50
     + $6.99 shipping                         + $6.99 shipping                          + $6.99 shipping                          + $5.00 shipping                      + $6.99 shipping             + $6.99 shipping




 Back to search results                                                                                                                                                                                                      Return to top
 More to explore : Tee Shop Short Sleeve Regular Size T-Shirts for Men, Blackout Tees Short Sleeve Regular Size T-Shirts for Men, Short Sleeve Embellished Tee Regular Vintage T-Shirts for Men,
 Graphic Tee Regular Size S T-Shirts for Men, Graphic Tee Short Sleeve Regular Vintage T-Shirts for Men, Supreme Regular Size S Short Sleeve T-Shirts for Men,
 Columbia Regular Size S Short Sleeve T-Shirts for Men, Nike Regular Size S Short Sleeve T-Shirts for Men, Unbranded Regular Size S Short Sleeve T-Shirts for Men,
 GUESS Regular Size S Short Sleeve T-Shirts for Men




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice
                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Clothing-fashion-ktm65-Racing-Mens-Tee-T-shirt-Regular-Size-short-sleeve/124300226125                                                                                                                           2/2
10/8/2020                                                Case: 1:20-cv-06677 Clothing
                                                                             Document fashion-ktm65
                                                                                              #: 12Racing
                                                                                                    Filed:Men's Tee T-shirt Page
                                                                                                            11/10/20        Regular 86
                                                                                                                                    Size of
                                                                                                                                         short
                                                                                                                                            358sleeve | eBay #:1035
                                                                                                                                                   PageID
  Hi         !           Daily Deals      Brand Outlet       Help & Contact                                                                                                                            Sell     Watchlist        My eBay


                               Shop by
                               category                 Search for anything                                                                                                            All Categories                            Search              Advanced


         Back to search results | Listed in category:    Clothing, Shoes & Accessories > Men > Men's Clothing > Shirts > T-Shirts                                                                                                           | Add to Watchlist



                                                                                                                    Ads by
                                                                                                       Stop seeing this ad            Why this ad?


                                                                                                        Clothing fashion-ktm65 Racing Men's Tee T-shirt
                                                                                                                                                                                                              Shop with confidence
                                                                                                        Regular Size short sleeve
                                                                                                                                                                                                                     eBay Money Back Guarantee
                                                                                                             Condition: New without tags                                                                             Get the item you ordered or get
                                                                                                                                                                                                                     your money back. Learn more
                                                                                                          Size (Men's):       - Select -


                                                                                                               Quantity:       1               1 available                                                    Seller information
                                                                                                                                                                                                              optionclothing (6 )

                                                                                                                                                                                                              85.7% Positive feedback
                                                                                                                 Price:    US $20.75                                      Buy It Now
                                                                                                                                                                                                                 Save this Seller
                                                                                                                                                                         Add to cart                          Contact seller
                                                                                                                                                                                                              See other items
                                                                                                                                                                       Add to Watchlist
                                                                                                                                                                                                                         Ads by
                                                                                                                    60-day returns                              Longtime member                                          Stop seeing this ad

                                                                                                                                                                                                                             Why this ad?
                                                                                                              Shipping: $6.00 Standard Shipping from China/Hong
                                                                                                                             Kong/Taiwan to worldwide | See details
                                                                                                                             International shipment of items may be subject to customs
                                                                                                                             processing and additional charges.
                                                                                                                             Item location: Supplier, China
                                                                                                                             Ships to: Worldwide See exclusions

                                                                                                               Delivery:           Estimated between Mon. Oct. 26 and Thu. Nov. 19

                                                                                                                                   This item has an extended handling time and a delivery
                                    Have one to sell?       Sell now                                                               estimate greater than 11 business days.
                                                                                                                                   Please allow additional time if international delivery is subject
                                                                                                                                   to customs processing.

                                                                                                             Payments:



                                                                                                                             Special financing available. | See terms and apply now

                                                                                                                                       Earn up to 5x points when you use your eBay
                                                                                                                                       Mastercard®. Learn more

                                                                                                                Returns: 60 day returns. Buyer pays for return shipping |
                                                                                                                             See details




    Similar sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




       Fox Racing Men's Stacked                 Fox Men's Grit Short Sleeve               Fox Racing x Honda Men's                 Fox Racing Men's Legacy                    Fox Racing Men's Furnace                      Men's Clothing Short-
       Basic Short Sleeve T Shirt…              T Shirt Black Clothing…                   Honda Premium Short…                     Fox Head Short Sleeve T…                   Premium Short Sleeve T…                       sleeved Henley Collar Slim…
       $24.95                                   $24.95                                    $32.95                                   $25.95                                     $28.95                                        $18.51
       Free shipping                            Free shipping                             Free shipping                            Free shipping                              Free shipping                                 $23.14
       Seller 99.7% positive                    Seller 99.7% positive                     Seller 99.7% positive                    Seller 99.7% positive                      Seller 99.7% positive                         Free shipping
                                                                                                                                                                                                                            New




       Description             Shipping and payments                                                                                                                                                                                              Report item



        Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Supplier, China
            Shipping to: Worldwide
                                                                                                                                                                                                                                                       Feedback
            Excludes: Indonesia

            Quantity:      1               Change country:        United States                                                         ZIP Code:      60106                   Get Rates


                 Shipping and handling     Each additional item      To                     Service                                                                                   Delivery*

                 US $6.00                  Free                      United States          Standard Shipping from China/Hong Kong/Taiwan to worldwide                                Estimated between Mon. Oct. 26 and Thu. Nov. 19
                  * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                  especially during peak periods.

https://www.ebay.com/itm/Clothing-fashion-ktm65-Racing-Mens-Tee-T-shirt-Regular-Size-short-sleeve/124300226125                                                                                                                                                  1/3
10/8/2020                                               Case: 1:20-cv-06677 Clothing
                                                                            Document fashion-ktm65
                                                                                             #: 12Racing
                                                                                                   Filed:Men's Tee T-shirt Page
                                                                                                           11/10/20        Regular 87
                                                                                                                                   Size of
                                                                                                                                        short
                                                                                                                                           358sleeve | eBay #:1036
                                                                                                                                                  PageID

              Handling time

              Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                      Refund will be given as                                         Return shipping

              60 days                                                              Money back                                                      Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                   Special financing available
                                                                                   Select PayPal Credit at checkout to have the option to pay over time.

                                                                                   Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                   purchases of $99 or more. Other offers may also be available.

                                                                                   Interest will be charged to your account from the purchase date if the balance is
                                                                                   not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                   to credit approval. See terms

                                                                                   The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/3                                                                                                                                        Feedback on our suggestions




     KTM Racing 3D Hoodie Men                   KTM Racing Hoodie 2020          Fox Racing Men's Legacy          Fox Men's Predator Short           Fox Racing x Honda Men's        2008-2010 KTM 690 Duke
     Shirt T-Shirt Multicolor Siz…              Men Women's Shirt 3D…           Fox Head Short Sleeve T…         Sleeve T Shirt Opt White…          Honda Basic Short Sleeve …      Rear Tire Hugger Mud Gua…
     $34.99                                     $34.99                          $25.95                           $24.95                             $32.95                          $99.95
     + $9.99 shipping                           + $9.99 shipping                Free shipping                    Free shipping                      Free shipping                   + $14.95 shipping
     New                                        Seller 100% positive            Seller 99.7% positive            Seller 99.7% positive              Seller 99.7% positive           Seller 99.4% positive




    People who viewed this item also viewed 1/2                                                                                                                                           Feedback on our suggestions




     Clothing new gildan tshirt                 Clothing new gildan tshirt      Clothing logo burberry4456       Limited! Fox Racing Mens           Clothing logo fendi522new       Clothing logo fendi5411 new
     fendi756 Tshirts Men's size…               fendi31894 logo Men's size…     new gildan tshirt Men's siz…     Black TShirt Short Sleeve…         gildan tshirt Men's size…       gildan tshirt Men's size…
     $20.50                                     $20.50                          $20.50                           $20.99                             $20.50                          $20.50
     + $6.99 shipping                           + $6.99 shipping                + $6.99 shipping                 + $5.00 shipping                   + $6.99 shipping                + $6.99 shipping




 Back to search results                                                                                                                                                                                         Feedback
                                                                                                                                                                                                            Return to top
 More to explore : Tee Shop Short Sleeve Regular Size T-Shirts for Men, Blackout Tees Short Sleeve Regular Size T-Shirts for Men, Short Sleeve Embellished Tee Regular Vintage T-Shirts for Men,
 Graphic Tee Regular Size S T-Shirts for Men, Graphic Tee Short Sleeve Regular Vintage T-Shirts for Men, Supreme Regular Size S Short Sleeve T-Shirts for Men,
 Columbia Regular Size S Short Sleeve T-Shirts for Men, Nike Regular Size S Short Sleeve T-Shirts for Men, Unbranded Regular Size S Short Sleeve T-Shirts for Men,
 GUESS Regular Size S Short Sleeve T-Shirts for Men




https://www.ebay.com/itm/Clothing-fashion-ktm65-Racing-Mens-Tee-T-shirt-Regular-Size-short-sleeve/124300226125                                                                                                          2/3
10/8/2020                                          Case: 1:20-cv-06677 Document #: 12 Filed:Feedback ProfilePage 88 of 358 PageID #:1037
                                                                                              11/10/20
                   Hi        !          Daily Deals        Brand Outlet       Help & Contact                                                                                    Sell     Watchlist        My eBay


                                            Shop by
                                            category                  Search for anything                                                                      All Categories                              Search               Advanced



                  Home       Community         Feedback forum         Feedback profile



                  Feedback profile


                                             optionclothing (6)                                                                                                                                   Member Quick Links
                                             Positive Feedback (last 12 months): 85.7%
                                                                                                                                                                                                  Contact member
                                             Member since: Apr-01-17 in Indonesia                                                                                                                 View items for sale




                  Feedback ratings                                                                         Detailed seller ratings

                                                   1 month         6 months           12 months                     Average for the last 12 months

                             Positive                  2                  6                 6

                             Neutral                                                                                This information will be available when this member receives at least 10 detailed seller
                                                       0                  0                 0
                                                                                                                    ratings.
                             Negative                  1                  1                 1




                            All received Feedback                                      Received as buyer                                    Received as seller                                           Left for others

                  1 Feedback received (viewing 1-1)                                                                                                                                                          Revised Feedback: 0


                  Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                              Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                             12 Months



                    FEEDBACK                                                                                                                     FROM                                                        WHEN

                           Could you help me my product did not arrive! Deadline September 30.                                                   Buyer: g***u (1)                                            Past month
                           Clothing fashion logo dior56544 Men's Tee T-shirt Regular Size short sleeve                                           US $20.75                                                   Reciprocal feedback
                           (#124300188724)




                                                                                                                                                                                                                                           Comment?
                  Page 1 of 1
                                                                                                                            1



                                                      Member Quick Links                         Contact member                      Suggested Next                Leave Feedback
                                                                                                 View items for sale                                               Reply to received Feedback
                                                                                                                                                                   Follow up to given Feedback
                                                                                                                                                                   Request feedback revision




                  About eBay      Announcements        Community          Security Center       Resolution Center    Seller Center    Policies    Affiliates   Help & Contact          Site Map


                  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/optionclothing?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                           1/1
10/8/2020                                                                                       optionclothing
                                                          Case: 1:20-cv-06677 Document #: 12 Filed:  11/10/20  on eBay
                                                                                                                   Page 89 of 358 PageID #:1038
            Hi       !            Daily Deals     Brand Outlet       Help & Contact                                                                                                                 Sell   Watchlist          My eBay


                                    Shop by
                                    category                      Search for anything                                                                                              All Categories                              Search           Advanced



         optionclothing's profile



                                                                       optionclothing (6)                                                                                                            Items for sale          Contact
                                                                       85.7% positive feedback

                                                                                                                          Based in Indonesia, optionclothing has been an eBay member since Apr 01, 2017
                                                                           Save




                                       Feedback ratings                                                                                                                                                           See all feedback


                                                              6                     0                    1                                                          Could you help me my product did not arrive!
                                                          Positive            Neutral              Negative                                                         Deadline September 30.
                                                                                                                                                                    Sep 28, 2020
                                                                     Feedback from the last 12 months



                                   0 Followers | 0 Reviews | Member since: Apr 01, 2017 |               Indonesia



         Items for sale(258)                                                                                                                                                                                                                See all items




             Car and Triumph...                                Clothing fashio...                               Clothing fashio...                                Clothing fashio...                                   Clothing fashio...
             US $20.75                          7d left        US $20.75                         7d left        US $20.75                           7d left       US $20.75                            7d left         US $20.75                  7d left




            About eBay      Announcements          Community         Security Center    Resolution Center       Seller Center        Policies   Affiliates    Help & Contact     Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/optionclothing?_trksid=p2047675.l2559                                                                                                                                                                                              1/1
10/8/2020                                                                                Items
                                                        Case: 1:20-cv-06677 Document #: 12     for sale11/10/20
                                                                                            Filed:      by optionclothing
                                                                                                                     Page | eBay
                                                                                                                              90 of 358 PageID #:1039
            Hi          !          Daily Deals     Brand Outlet   Help & Contact                                                                                  Sell   Watchlist       My eBay


                                      Shop by
                                      category                Search for anything                                                                All Categories                          Search                Advanced


                                                                                                                                                                                 Include description
                                                        Items for sale from optionclothing (6) |       Save this seller




        Categories
                                                            All Listings   Auction   Buy It Now                                                                             Sort: Best Match           View:
        Clothing, Shoes & Accessories
            Men's T-Shirts                                258 results        Save this search


        Format                                see all                                              Clothing benetton45 fashion logo Men's Tee T-shirt Regular Size short sleeve
                 All Listings                                                                      New (Other)
                 Auction
                 Buy It Now                                                                        $20.75                                  From China
                                                                                                   Buy It Now

        Guaranteed Delivery                   see all                                              +$6.00 shipping

                 No Preference
                 1 Day Shipping
                 2 Day Shipping
                 3 Day Shipping
                 4 Day Shipping


        Condition                             see all                                              Clothing fashion logo dior56544 Men's Tee T-shirt Regular Size short sleeve
                 New   (258)                                                                       New (Other)

        Price                                                                                      $20.75                                  From China

        $               to $
                                                                                                   Buy It Now
                                                                                                   +$6.00 shipping
        Item Location                         see all
                 Default
                 Within
                  100 miles      of 60106

                 US Only
                 North America
                 Worldwide                                                                         Clothing guess44343 fashion logo Men's Tee T-shirt Regular Size short sleeve
                                                                                                   New (Other)
        Delivery Options                      see all
                                                                                                   $20.75                                  From China
                 Free shipping
                                                                                                   Buy It Now
                                                                                                   +$6.00 shipping
        Show only                             see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...                                                                        Clothing fashion logo cartier344 Men's Tee T-shirt Regular Size short sleeve
                                                                                                   New (Other)

                                                                                                   $20.75                                  From China
                 Seller Information                                                                Buy It Now
             optionclothing (6)                                                                    +$6.00 shipping
                 Feedback rating: 6
                 Positive Feedback: 85.7%
                 Member since Apr-01-17 in
                 United States


                 Read feedback profile
                 Add to my favorite sellers
                                                                                                   Clothing fashion logo balenciaga3556 Men's Tee T-shirt Regular Size short sleeve
                                                                                                   New (Other)

        Sponsored items for you                                                                    $20.75                                  From China
                                                                                                   Buy It Now
                                                                                                   +$6.00 shipping




                                                                                                   Clothing fashion balmain55454 logo Men's Tee T-shirt Regular Size
                                                                                                   New (Other)
                    KTM Racing 3D Hoodie
                    Men Shirt T-Shir...                                                            $20.75                                  From China
                    $34.99                                                                         Buy It Now
                    Buy It Now                                                                     +$6.00 shipping




                                                          Clothing fashion valentino556 logo Men's Tee T-shirt Regular Size short sleeve
                                                          New (Other)


                    KTM Racing Hoodie 2020
                    Men Women's Sh...


https://www.ebay.com/sch/optionclothing/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                                1/8
10/8/2020                                                                  Items
                                          Case: 1:20-cv-06677 Document #: 12     for sale11/10/20
                                                                              Filed:      by optionclothing
                                                                                                       Page | eBay
                                                                                                                91 of 358 PageID #:1040
              $34.99
              Buy It Now                                                      $20.75                                     From China
                                                                              Buy It Now
                                                                              +$6.00 shipping




              Fox Racing x Honda                                              Clothing fashion yamaha56 logo Men's Tee T-shirt Regular Size short sleeve
              Men's Honda Basic ...
                                                                              New (Other)
              $32.95
              Buy It Now                                                      $20.75                                     From China
              Free shipping
                                                                              Buy It Now
                                                                              +$6.00 shipping




                                                                              Clothing fashion panasonic6 logo Men's Tee T-shirt Regular Size short sleeve
                                                                              New (Other)
              Fox Racing Men's Legacy
              Fox Head Shor...                                                $20.75                                     From China
                                                                              Buy It Now
              $25.95
                                                                              +$6.00 shipping
              Buy It Now
              Free shipping




                                                                              Clothing fashion Leica Camera Logo Men's Tee T-shirt Regular Size short sleeve
                                                                              New (Other)

                                                                              $20.75                                     From China
                                                                              Buy It Now
              Fox Racing x Honda                                              +$6.00 shipping
              Men's Honda Basic ...

              $32.95
              Buy It Now
              Free shipping




                                                                              Clothing fashion guess645 logo Men's Tee T-shirt Regular Size short sleeve
                                                                              New (Other)

                                                                              $20.75                                     From China
                                                                              Buy It Now
                                                                              +$6.00 shipping


              2008-2010 KTM 690 Duke
              Front Fender M...
              $148.95
              Buy It Now


                                                                              Clothing fashion bmw45 car logo Men's Tee T-shirt Regular Size short sleeve
                                                                              New (Other)

                                                                              $20.75                                     From China
                                                                              Buy It Now
                                                                              +$6.00 shipping




              2008-2010 KTM 690 Duke
              Rear Tire Hugg...
              $99.95
              Buy It Now                                                      Clothing fashion logo Marlboro2213 Men's Tee T-shirt Regular Size short sleeve
                                                                              New (Other)

                                                                              $20.75                                     From China
                                                                              Buy It Now
                                                                              +$6.00 shipping




              Turn Signal Light For KTM
              990 ADVENTU...
                                             Clothing fashion-ktm65 Racing Men's Tee T-shirt Regular Size short sleeve
              $11.69
                                             New (Other)
              Buy It Now




https://www.ebay.com/sch/optionclothing/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                     2/8
10/8/2020                                                                  Items
                                          Case: 1:20-cv-06677 Document #: 12     for sale11/10/20
                                                                              Filed:      by optionclothing
                                                                                                       Page | eBay
                                                                                                                92 of 358 PageID #:1041

                                                                               $20.75                                  From China
                                                                               Buy It Now
                                                                               +$6.00 shipping
              $179.95
              Buy It Now




                                                                               Clothing fashion hrc Honda Racing Men's Tee T-shirt Regular Size short sleeve
                                                                               New (Other)

              Carbon Pillion Seat Cover
              for KTM 129...
                                                                               $20.75                                  From China
                                                                               Buy It Now
              $158.95                                                          +$6.00 shipping
              Buy It Now




                                                                               Clothing fashion logo Pepe_Jeans454 Men's Tee T-shirt Regular Size short sleeve
                                                                               New (Other)

                                                                               $20.75                                  From China

              2017-2020 KTM 1290
                                                                               Buy It Now
              Super Duke GT Engi...                                            +$6.00 shipping

              $69.95
              Buy It Now




                                                                               new Clothing fashion reebok213 logo Men's Tee T-shirt Regular Size short sleeve
                                                                               New (Other)

                                                                               $20.75                                  From China
                                                                               Buy It Now
                                                                               +$6.00 shipping
              KTM 990 Superduke/R
              2005-2012 Orange ...

              $109.90
              Buy It Now
              Free shipping



                                                                               Clothing fashion G-Shock657 Logo Men's Tee T-shirt Regular Size short sleeve
                                                                               New (Other)

                                                                               $20.75                                  From China
                                                                               Buy It Now
                                                                               +$6.00 shipping




              Suzuki Hayabusa Racing
              Hoodie 3D Men ...

              $34.99
              Buy It Now
                                                                               Clothing guess443 fashion logo Men's Tee T-shirt Regular Size short sleeve
                                                                               New (Other)

                                                                               $20.75                                  From China
                                                                               Buy It Now
                                                                               +$6.00 shipping




              Case IH Tractors 3D
              Hoodie Men Shirt ...
              $34.99                                                           Clothing jeep3 4x4 fashion logo Men's Tee T-shirt Regular Size short sleeve
              Buy It Now                                                       New (Other)

                                                                               $20.75                                  From China
                                                                               Buy It Now
                                                                               +$6.00 shipping




              Cummins Hoodie 2020            Clothing fashion dunhill645 logo Men's Tee T-shirt Regular Size short sleeve
              Men Women's Shirt...
                                             New (Other)
              $34.99
              Buy It Now




https://www.ebay.com/sch/optionclothing/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                       3/8
10/8/2020                                                                                Items
                                                        Case: 1:20-cv-06677 Document #: 12     for sale11/10/20
                                                                                            Filed:      by optionclothing
                                                                                                                     Page | eBay
                                                                                                                              93 of 358 PageID #:1042
            Hi          !          Daily Deals     Brand Outlet   Help & Contact                                                                                                     Sell   Watchlist       My eBay


                                      Shop by
                                      category           ktm                                                                                                        All Categories                          Search                    Advanced


                                                                                                                                                                                                    Include description
                                                        Items for sale from optionclothing (6) |           Save this seller | Show results from all sellers




        Categories
                                                            All Listings      Auction   Buy It Now                                                                                             Sort: Best Match              View:
        Clothing, Shoes & Accessories
            Men's T-Shirts                                5 results for ktm         Save this search


        Format                                see all       Find your Motorcycle
                 All Listings                                                                                                                                              Clear selections
                 Auction
                 Buy It Now


        Guaranteed Delivery                   see all
                                                                                                                                                                                0
                                                            Make & Model                                 Year From / To                 Distance
                 No Preference                                                                                                                                          matching results
                                                             KTM                                          Year From                      Any Distance of
                 1 Day Shipping
                 2 Day Shipping                              Any Model                                    Year To                        60106-1445                        Find Results
                 3 Day Shipping
                 4 Day Shipping                                                                        Clothing fashion-ktm65 Racing Men's Tee T-shirt Regular Size short sleeve
                                                                                                       New (Other)
        Condition                             see all
                 New   (5)                                                                             $20.75                                                 From China
                                                                                                       Buy It Now
        Price                                                                                          +$6.00 shipping
        $               to $


        Item Location                         see all
                 Default
                 Within
                  100 miles      of 60106

                 US Only                                                                                                                                                                                                  Tell us what you think

                 North America
                 Worldwide


        Delivery Options                      see all
                 Free shipping


        Show only                             see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...



                 Seller Information

             optionclothing (6)
                 Feedback rating: 6
                 Positive Feedback: 85.7%
                 Member since Apr-01-17 in
                 United States


                 Read feedback profile
                 Add to my favorite sellers




        Sponsored items for you




                    KTM Racing 3D Hoodie
                    Men Shirt T-Shir...
                    $34.99
                    Buy It Now




                    KTM Racing Hoodie 2020
                    Men Women's Sh...


https://www.ebay.com/sch/m.html?_odkw=&_ssn=optionclothing&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=ktm&_sacat=0                                                                                                              1/4
10/8/2020                                                        Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                           11/10/20| eBayPage 94 of 358 PageID #:1043

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout                                                                                                          To add more items, go to cart.



                               Pay with                                                                                                      Subtotal (1 item)                                           $20.75
                                                                                                                                             Shipping                                                     $6.00
                                                     New card                                                                                Tax*                                                          $1.67
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $28.42

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: optionclothing | Message to seller

                                                                       Clothing fashion-ktm65 Racing Men's Tee T-shirt Regular
                                                                       Size short sleeve
                                                                       Size (Men's): S
                                                                       $20.75
                                                                       Quantity 1

                                                                       Delivery
                                                                       Est. delivery: Oct 26 – Nov 19
                                                                       Standard Shipping from China/Hong Kong/Taiwan to
                                                                       worldwide
                                                                       $6.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1431990275015                                                                                                                                                          1/1
10/15/2020                                                            1pcs Motorcycle
                                                      Case: 1:20-cv-06677   Document  Mountain
                                                                                           #: Bike
                                                                                               12 Canvas
                                                                                                   Filed:Bag Luggage Saddle
                                                                                                          11/10/20    PageBag
                                                                                                                            95Double Storage
                                                                                                                                of 358       Brown | eBay
                                                                                                                                          PageID     #:1044
 Hi! Sign in or register      Daily Deals    Brand Outlet      Help & Contact                                                                                                                Sell     Watchlist        My eBay


                              Shop by
                              category                 Search for anything                                                                                                       All Categories                        Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Tail                               Motorcycle                                    Oxford Cloth                                        Left Motorcycle                                   Motorcycle
                           Bag Dirt Bike Sea…                            Scooter Bike…                                 Motorcycle Rear…                                    Side Saddle Bag…                                  Saddlebag Roll…
                           $28.99                                        $32.75                                        $30.51                                              $28.49                                            $26.81
                           Free shipping                                 $36.39                                        $35.89                                              $29.99                                            $28.22
                                                                         Free shipping                                 Free shipping                                       + $1.50 shipping                                  Free shipping




            This fits a KTM                   Select Year



                                                                                           1pcs Motorcycle Mountain Bike Canvas Bag Luggage
                                                                                                                                                                                                    Shop with confidence
                                                                                           Saddle Bag Double Storage Brown
                                                                                                                                                                                                           eBay Money Back Guarantee
                                                                                                 Condition: New                                                                                            Get the item you ordered or get
                                                                                                                                                                                                           your money back. Learn more
                                                                                            Compatibility: See compatible vehicles

                                                                                                   Quantity:      1                2 available
                                                                                                                                                                                                    Seller information
                                                                                                                                                                                                    orange_tec (390      )
                                                                                                                                                                                                    97.6% Positive feedback
                                                                                                     Price:    US $29.98                                         Buy It Now

                                                                                                                                                                                                       Save this Seller
                                                                                                                                                                Add to cart                         Contact seller
                                                                                                                                                                                                    See other items


                                                                                               Best Offer:                                                      Make Offer


                                                                                                                                                              Add to Watchlist



                                                                                                         Free shipping                                   30-day returns
                                  Have one to sell?        Sell now

                                                                                                  Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                See details
                                                                                                                International shipment of items may be subject to customs processing and
                                                                                                                additional charges.
                                                                                                                Item location: Shenzhen, China
                                                                                                                Ships to: Americas, Europe See exclusions

                                                                                                   Delivery:          Estimated between Fri. Nov. 6 and Fri. Nov. 27
                                                                                                                      This item has an extended handling time and a delivery estimate
                                                                                                                      greater than 16 business days.
                                                                                                                      Please allow additional time if international delivery is subject to
                                                                                                                      customs processing.

                                                                                                 Payments:



                                                                                                                Special financing available. | See terms and apply now

                                                                                                                         Earn up to 5x points when you use your eBay
                                                                                                                         Mastercard. Learn more

                                                                                                    Returns: 30 day Buyer pays for return shipping |               See details




    Related sponsored items 1/2                                                                                                                                                                                         Feedback on our suggestions




     26L Universal Canvas                     Motorcycle Saddle Bag                  Detachable Canvas                        1PCS Motorcycle Scooter                  Large Capacity Motorcycle                  Pair Universal Motorcycle
     Motorcycle Side Saddle Ba…               Double Luggage Side…                   Motorcycle Saddle Bags…                  Bikes Saddle Bag PU…                     Saddle Bag Travel Tool…                    Bike Saddle Bags Side…
     $28.82                                   $22.79                                 $32.06                                   $29.63                                   $32.21                                     $43.40
     Free shipping                            $23.99                                 $34.47                                   $37.99                                   $37.89                                     Free shipping
                                              Free shipping                          Free shipping                            Free shipping                            Free shipping

                                                                                                                                                                                                                                              Feedback



    Description             Shipping and payments                                                                                                                                                                                       Report item



                                                                                                                                                                                                      eBay item number: 363018666428
      Seller assumes all responsibility for this listing.

      Last updated on Oct 11, 2020 02:20:08 PDT View all revisions

https://www.ebay.com/itm/1pcs-Motorcycle-Mountain-Bike-Canvas-Bag-Luggage-Saddle-Bag-Double-Storage-Brown/363018666428?fits=Make%3AKTM&hash=item54859941bc:g:EioAAOSwXbhe4fAv                                                                           1/4
10/15/2020                                                         1pcs Motorcycle
                                                   Case: 1:20-cv-06677   Document  Mountain
                                                                                        #: Bike
                                                                                            12 Canvas
                                                                                                Filed:Bag Luggage Saddle
                                                                                                       11/10/20    PageBag
                                                                                                                         96Double Storage
                                                                                                                             of 358       Brown | eBay
                                                                                                                                       PageID     #:1045
         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make        Model        Submodel
              -Select-          -Select-    -Select-      -Select-                     Go


         [show all compatible vehicles]


               This part is compatible with 168 vehicle(s) matching KTM.


             Notes       Year                                  Make                                   Model                                   Submodel
                         2000                                     KTM                                 60                                      SX
                         1999                                     KTM                                 60                                      SX
                         1998                                     KTM                                 60                                      SX
                         2018                                     KTM                                 65                                      SX
                         2017                                     KTM                                 65                                      SX
                         2016                                     KTM                                 65                                      SX
                         2015                                     KTM                                 65                                      SX
                         2014                                     KTM                                 65                                      SX
                         2014                                     KTM                                 65                                      SXS
                         2013                                     KTM                                 65                                      SX
                         2013                                     KTM                                 65                                      SXS
                         2012                                     KTM                                 65                                      SX
                         2012                                     KTM                                 65                                      SXS
                         2011                                     KTM                                 65                                      SX
                         2010                                     KTM                                 65                                      SX
                         2009                                     KTM                                 65                                      SX
                         2009                                     KTM                                 65                                      XC
                         2008                                     KTM                                 65                                      SX
                         2008                                     KTM                                 65                                      XC
                         2006                                     KTM                                 65                                      SX

         Page 1 of 9                                                                                  1 2 3 4 5 6 7 8 9

         Portions of the information contained in this table have been provided by orange_tec



         Item specifics
         Condition:                           New                                                             Brand:                   Unbranded
         Custom Bundle:                       No                                                              Non-Domestic Product:    No
         Manufacturer Part Number:            Does Not Apply                                                  Type:                    Tool Bag
         Material:                            Canvas + PU leather                                             Color:                   Brown
         Modified Item:                       No                                                              UPC:                     Does Not Apply


       Recommended for you




       1 Stück Universal-                  Solar Reflective One            Mini Ultrasonic Mist        350W 14A Heavy Duty        2/4PCS Rope Ratchet       Adults Kids Life Jacket
       Wasserhahn-Adapter…                 Way Mirror Privacy…             Maker Fogger Water A…       Smart Car Battery…         Seil-Ratsche Justierba…   Aid Vest Kayak Ski…
       EUR 4.96                            GBP 3.36                        GBP 5.68                    GBP 28.66                  EUR 4.46                  USD 19.78




       Rear Window Roll Up                 For Ford 2013-2016              4x Motorcycle Sequential    2Pcs Professional CV       Folding Bike Cable Lock   Cat Toys 12/21PCS/SET
       Soft Top Sunrider Stra…             EB5Z19G490A Black…              Flowing LED Turn Sign…      Clamp Tool and CV Joi…     Strong Heavy Duty Cy…     Pet Kitten Rod Fur Mic…
       USD 9.98                            USD 100.55                      GBP 18.66                   GBP 12.77                  GBP 18.88                 GBP 7.78




                            Store Categories                      Product Description
                            Other

                                                                        Features:
                                                                        Heavy duty duck cotton reinforced with vinyl backing
                                                                        Two large pockets with double-strapped flap covers                                                            Feedback
                                                                        Reinforced at all stress points
                                                                        Large capacity storage space
                                                                        Strong stitching, durable
                                                                        Leather surface decoration, cool
                                                                        Two large pockets with double-strapped flap covers and total storage capacity of 1,056
                                                                        cubic inches. Reinforced at all stress points for durability.
                                                                        Warning: Keep bag a safe distance from hot objects to avoid risk. Always be sure to
                                                                        secure all laces and straps to
                                                                        avoid entanglement.
                                                                        L k          ld h l th             b t if         t d th      t h      h             ld
https://www.ebay.com/itm/1pcs-Motorcycle-Mountain-Bike-Canvas-Bag-Luggage-Saddle-Bag-Double-Storage-Brown/363018666428?fits=Make%3AKTM&hash=item54859941bc:g:EioAAOSwXbhe4fAv               2/4
10/15/2020                                                               1pcs Motorcycle
                                                         Case: 1:20-cv-06677   Document  Mountain
                                                                                              #: Bike
                                                                                                  12 Canvas
                                                                                                      Filed:Bag Luggage Saddle
                                                                                                             11/10/20    PageBag
                                                                                                                               97Double Storage
                                                                                                                                   of 358       Brown | eBay
                                                                                                                                             PageID     #:1046
                                                                          Look very old school throw overs but if you wanted them to have more shape you could
                                                                          easily make inserts to stiffen the sdes. The do look very cool.

                                                                          Specifications:
                                                                          Color: Brown
                                                                          Material: Canvas +PU leather


                                                                          FITMENT:
                                                                          For Triumph Bonneville 2013
                                                                          For Honda Shadow 750
                                                                          For Royal Enfield bullet
                                                                          For Triumph Bonneville
                                                                          For Honda ctx
                                                                          For Taotao Thunder
                                                                          For 91' Vulcan 500
                                                                          For Iron 833
                                                                          For Suzuki dr 650
                                                                          For Harley Sportster
                                                                          For 150cc scooter
                                                                          For Kawasaki 1000 1977
                                                                          For XL600r 19830

                                                                          Package Included:
                                                                          1*Saddle Bag



                                                                    Payment Policy       Shipping Policy   Terms of sales      Contact us

                                                                    1.We accept PayPal only. All major credit cards are accepted through secure payment processor
                                                                    PayPal.

                                                                    2.Import duties, taxes and charges are not include in the item price or shipping charges. These
                                                                    charges are the buyer's responsibility.



                         Copyright © 2018 Dianxiaomi



       Recommended for you




       2x Mens Tracksuit Set                    Women Comfy                  Mens Full Tracksuit Set        Womens Wedge Heel               3D Laser Level Self        10Pcs Euro Air Line
       Hoodie Top Trousers…                     Orthopedic Sandals Fli…      Hoodie Bottoms Pants…          Breathable Trainers…            Leveling…                  Hose Compressor…
       GBP 20.66                                GBP 11.88                    GBP 21.15                      GBP 16.68                       GBP 9.98                   GBP 10.86




       Tubs Swimming Pool Jet                   Bottom Bracket Bike          High Speed Twist Drill Bit     Blow Off Valve Noise            Ceramic Tile Mildewproof   Safety Protective Arm
       Vacuum with 5 Pole…                      Bicycle Axle Square…         Firewood Wood Splitte…         Turbo Sound Whistle…            Gap Tape Self-adhesiv…     Sleeve Resistant Gard…
       GBP 14.68                                GBP 11.56                    GBP 10.52                      GBP 7.38                        GBP 7.68                   GBP 6.28




             Business seller information


             Value Added Tax Number: GB 351330243


         Return policy
               After receiving the item, contact seller within                                                         Return shipping

               30 days                                                                                                 Buyer pays for return shipping

         Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




                                                                                                                                                                                                                 Feedback




   Sponsored items based on your recent views 1/3                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/1pcs-Motorcycle-Mountain-Bike-Canvas-Bag-Luggage-Saddle-Bag-Double-Storage-Brown/363018666428?fits=Make%3AKTM&hash=item54859941bc:g:EioAAOSwXbhe4fAv                                              3/4
10/15/2020                                                            1pcs Motorcycle
                                                      Case: 1:20-cv-06677   Document  Mountain
                                                                                           #: Bike
                                                                                               12 Canvas
                                                                                                   Filed:Bag Luggage Saddle
                                                                                                          11/10/20    PageBag
                                                                                                                            98Double Storage
                                                                                                                                of 358       Brown | eBay
                                                                                                                                          PageID     #:1047
 Hi! Sign in or register      Daily Deals    Brand Outlet      Help & Contact                                                                                                                Sell     Watchlist        My eBay


                              Shop by
                              category                 Search for anything                                                                                                       All Categories                        Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Tail                               Motorcycle                                    Oxford Cloth                                        Left Motorcycle                                   Motorcycle
                           Bag Dirt Bike Sea…                            Scooter Bike…                                 Motorcycle Rear…                                    Side Saddle Bag…                                  Saddlebag Roll…
                           $28.99                                        $32.75                                        $30.51                                              $28.49                                            $26.81
                           Free shipping                                 $36.39                                        $35.89                                              $29.99                                            $28.22
                                                                         Free shipping                                 Free shipping                                       + $1.50 shipping                                  Free shipping




            This fits a KTM                   Select Year



                                                                                           1pcs Motorcycle Mountain Bike Canvas Bag Luggage
                                                                                                                                                                                                    Shop with confidence
                                                                                           Saddle Bag Double Storage Brown
                                                                                                                                                                                                           eBay Money Back Guarantee
                                                                                                 Condition: New                                                                                            Get the item you ordered or get
                                                                                                                                                                                                           your money back. Learn more
                                                                                            Compatibility: See compatible vehicles

                                                                                                   Quantity:      1                2 available
                                                                                                                                                                                                    Seller information
                                                                                                                                                                                                    orange_tec (390      )
                                                                                                                                                                                                    97.6% Positive feedback
                                                                                                     Price:    US $29.98                                         Buy It Now

                                                                                                                                                                                                       Save this Seller
                                                                                                                                                                Add to cart                         Contact seller
                                                                                                                                                                                                    See other items


                                                                                               Best Offer:                                                      Make Offer


                                                                                                                                                              Add to Watchlist



                                                                                                         Free shipping                                   30-day returns
                                  Have one to sell?        Sell now

                                                                                                  Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                See details
                                                                                                                International shipment of items may be subject to customs processing and
                                                                                                                additional charges.
                                                                                                                Item location: Shenzhen, China
                                                                                                                Ships to: Americas, Europe See exclusions

                                                                                                   Delivery:          Estimated between Fri. Nov. 6 and Fri. Nov. 27
                                                                                                                      This item has an extended handling time and a delivery estimate
                                                                                                                      greater than 16 business days.
                                                                                                                      Please allow additional time if international delivery is subject to
                                                                                                                      customs processing.

                                                                                                 Payments:



                                                                                                                Special financing available. | See terms and apply now

                                                                                                                         Earn up to 5x points when you use your eBay
                                                                                                                         Mastercard. Learn more

                                                                                                    Returns: 30 day Buyer pays for return shipping |               See details




    Related sponsored items 1/2                                                                                                                                                                                         Feedback on our suggestions




     26L Universal Canvas                     Motorcycle Saddle Bag                  Detachable Canvas                        1PCS Motorcycle Scooter                  Large Capacity Motorcycle                  Pair Universal Motorcycle
     Motorcycle Side Saddle Ba…               Double Luggage Side…                   Motorcycle Saddle Bags…                  Bikes Saddle Bag PU…                     Saddle Bag Travel Tool…                    Bike Saddle Bags Side…
     $28.82                                   $22.79                                 $32.06                                   $29.63                                   $32.21                                     $43.40
     Free shipping                            $23.99                                 $34.47                                   $37.99                                   $37.89                                     Free shipping
                                              Free shipping                          Free shipping                            Free shipping                            Free shipping

                                                                                                                                                                                                                                              Feedback



    Description             Shipping and payments                                                                                                                                                                                       Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

https://www.ebay.com/itm/1pcs-Motorcycle-Mountain-Bike-Canvas-Bag-Luggage-Saddle-Bag-Double-Storage-Brown/363018666428?fits=Make%3AKTM&hash=item54859941bc:g:EioAAOSwXbhe4fAv                                                                           1/3
10/15/2020                                                            1pcs Motorcycle
                                                      Case: 1:20-cv-06677   Document  Mountain
                                                                                           #: Bike
                                                                                               12 Canvas
                                                                                                   Filed:Bag Luggage Saddle
                                                                                                          11/10/20    PageBag
                                                                                                                            99Double Storage
                                                                                                                                of 358       Brown | eBay
                                                                                                                                          PageID     #:1048
             Item location: Shenzhen, China
             Shipping to: Americas, Europe
             Excludes: Africa, Central America and Caribbean, Middle East, North America, Southeast Asia, South America, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall
             Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Albania, Andorra,
             Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Estonia, Finland, Germany, Gibraltar, Greece, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg,
             Macedonia, Malta, Moldova, Monaco, Montenegro, Norway, Romania, San Marino, Serbia, Slovakia, Slovenia, Spain, Svalbard and Jan Mayen, Ukraine, United Kingdom, Vatican City State,
             Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Japan, Kazakhstan, Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan,
             Turkmenistan, Uzbekistan

             Quantity:   1               Change country:       United States                                                          ZIP Code:      60440                  Get Rates


               Shipping and handling            To                           Service                                                                                    Delivery*

               Free shipping                    United States                Standard SpeedPAK from China/Hong Kong/Taiwan                                              Estimated between Fri. Nov. 6 and Fri. Nov. 27
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 4 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



         Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.


         Seller's payment instructions
         We only accept Paypal payment.




   Sponsored items based on your recent views 1/3                                                                                                                                                                            Feedback on our suggestions




     7L Motorcycle Front                      For KTM Motorcycle Sports                 2×PU Leather Motorcycle                  Universal Motorcycle                      Motorcycle Fork Roll Tool                 Motorcycle Fork Handlebar
     Handlebar Bag Saddlebag…                 Back Seat Carry Bag…                      Password Lock Saddle Bag…                Handlebar Saddlebag Roll…                 Bag Barrel Storage Pouch…                 Sissy Barrel Storage Pouch…
     $29.02                                   $99.90                                    $59.85                                   $18.77                                    $15.68                                    $22.99
     $35.39                                   + shipping                                $72.99                                   $20.85                                    + $1.50 shipping                          + $1.50 shipping
     + $8.00 shipping                         New                                       Free shipping                            Free shipping                             New                                       New
     New                                                                                New                                      Seller 99.2% positive




   Explore more sponsored options: Color

   Black




                                                                                                                                                                                                                                                 Feedback


     Detachable Canvas                        Motorcycle Right Side                     Oxford Cloth Motorcycle                  1pc Motorcycle Saddle Bag
     Motorcycle Saddle Bags…                  Saddle Bag PU Black Tool…                 Rear Saddlebags Canvas…                  PU Crocodile Luggage…
     $32.06                                   $36.66                                    $30.51                                   $25.41
     $34.47                                   Free shipping                             $35.89                                   $29.89
     Free shipping                            Popular                                   Free shipping                            Free shipping




https://www.ebay.com/itm/1pcs-Motorcycle-Mountain-Bike-Canvas-Bag-Luggage-Saddle-Bag-Double-Storage-Brown/363018666428?fits=Make%3AKTM&hash=item54859941bc:g:EioAAOSwXbhe4fAv                                                                              2/3
10/15/2020                                    Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                        11/10/20 Profile
                                                                                                     Page 100 of 358 PageID #:1049
                 Hi! Sign in or register   Daily Deals   Brand Outlet       Help & Contact                                                                     Sell   Watchlist      My eBay


                                            Shop by
                                            category                    Search for anything                                                   All Categories                        Search             Advanced



                 Home        Community      Feedback forum      Feedback profile



                 Feedback profile


                                           orange_tec (390      )                                                                                                           Member Quick Links
                                           Positive Feedback (last 12 months): 97.6%                                                                                        Contact member
                                           Member since: May-17-20 in China                                                                                                 View items for sale
                                                                                                                                                                            View seller's Store




                 Feedback ratings                                                                  Detailed seller ratings

                                               1 month       6 months           12 months                 Average for the last 12 months

                            Positive              89            423                 423                   Accurate description                                 Reasonable shipping cost
                                                                                                                       (388)                                               (416)
                            Neutral                2                6                6
                                                                                                          Shipping speed                                       Communication
                            Negative               2            10                  10                                 (387)                                               (380)




                           All received Feedback                                 Received as buyer                               Received as seller                                Left for others

                 10 Feedback received (viewing 1-10)                                                                                                                                   Revised Feedback: 0


                 Search Feedback received as seller with an item title or ID:                                                                         Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                   Negative (10)                         12 Months



                   FEEDBACK                                                                                                        FROM                                                WHEN

                          Not worth the money told them had 3 pound refund for something thats fake                                Buyer: r***s (127 )                                 Past month
                          Mens Full Tracksuit Set Hoodie Bottoms Pants Gym Sport Suit Jogging Sport Suit                           GBP 21.13                                           Reciprocal feedback
                          (#363023085178)




                                                                                                                                                                                                                  Comment?
                          Awful shiny cheap fabric. Nothing like the picture. It’s in the bin!                                     Buyer: n***6 (529 )                                 Past month
                          Women's Batwing Baggy Top Jumper Jersey Ladies Long Sleeve Off Shoulder Top Size                         GBP 7.26                                            Reciprocal feedback
                          (#363111782568)


                          Nike tik half missing                                                                                    Buyer: c***l (8)                                    Past 6 months
                          Mens Full Tracksuit Set Hoodie Bottoms Pants Gym Sport Suit Jogging Sport Suit                           GBP 21.79                                           Reciprocal feedback
                          (#363023085178)


                          The tracksuits are fake not really                                                                       Buyer: e *** y ( 417 )                              Past 6 months
                          2x Mens Tracksuit Set Hoodie Top Trousers Bottoms Jogging Sweat Leisure Suit Gym                         GBP 20.98                                           Reciprocal feedback
                          (#363023082656)


                          Stitching is all coming away and can’t wear them won’t be buying again angry 😡                           Buyer: g***5 (1718 )                                Past 6 months
                          Women Comfy Orthopedic Sandals Flip Flops Ladies Open Toe Flat Summer Shoes Size                         GBP 11.88                                           Reciprocal feedback
                          (#363033587262)


                          I've been given a second hand and damaged leveller by this seller.                                       Buyer: m***4 (7)                                    Past 6 months
                          3D Laser Level Self Leveling Point/Line/Cross Horizontal Vertical Red Laser Beam                         GBP 12.88                                           Reciprocal feedback
                          (#363055447341)


                          I pay, he not send, i want refund , waiting 6 days for this. Don't wanna busines                         Buyer: u***u (12 )                                  Past 6 months
                          2x Mens Tracksuit Set Hoodie Top Trousers Bottoms Jogging Sweat Leisure Suit Gym                         GBP 20.98                                           Reciprocal feedback
                          (#363023082656)


                          I received my item with both the Nike tick damaged and the Nike tick on my joggi                         Buyer: p***e (8)                                    Past 6 months
                          Mens Full Tracksuit Set Hoodie Bottoms Pants Gym Sport Suit Jogging Sport Suit                           GBP 21.13                                           Reciprocal feedback
                          (#363023085178)


                          horrible poor cheap quality, waste of money, print coming off!!!                                         Buyer: a***g (164 )                                 Past 6 months
                          2x Mens Tracksuit Set Hoodie Top Trousers Bottoms Jogging Sweat Leisure Suit Gym                         GBP 19.68                                           Reciprocal feedback
                          (#363023082656)


                          Came before date but box was open and the parts got scratches on it                                      Buyer: s***8 (18 )                                  Past 6 months
                          Bottom Bracket Bike Bicycle Axle Square Taper Sealed Cartridge 68x103-124.5mm                            GBP 11.56                                           Reciprocal feedback
                          (#363055453348)



                 Page 1 of 1
                                                                                                                 1



                                                   Member Quick Links                     Contact member               Suggested Next             Leave Feedback
                                                                                          View items for sale                                     Reply to received Feedback
                                                                                          View seller's Store                                     Follow up to given Feedback
https://www.ebay.com/fdbk/feedback_profile/orange_tec?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                      1/2
10/15/2020                                            Case: 1:20-cv-06677 Document #: 12 Filed:orange_tec
                                                                                                 11/10/20 on eBay
                                                                                                              Page 101 of 358 PageID #:1050
         Hi! Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                                                            Sell      Watchlist       My eBay


                                        Shop by
                                        category                  Search for anything                                                                                           All Categories                               Search   Advanced



         orange_tec's profile



                                                                     orange_tec (390 )                                                                                        Items for sale             Visit store       Contact
                                                                     97.6% positive feedback

                                                                                                                                  Based in China, orange_tec has been an eBay member since May 17, 2020
                                                                         Save




                                       Feedback ratings                                                                                                                                                            See all feedback

                                                          388        Item as described                      423               6                  10                          Great seller. Thx.
                                                                                                                                                                             Oct 12, 2020
                                                          380        Communication                     Positive         Neutral              Negative
                                                          387        Shipping time

                                                          416        Shipping charges                         Feedback from the last 12 months



                                   23 Followers | 0 Reviews | Member since: May 17, 2020 |            China




             About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/orange_tec?_trksid=p2047675.l2559                                                                                                                                                                                       1/1
10/15/2020                                                                                  TECorange
                                                      Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Page
                                                                                                11/10/20     Stores 102 of 358 PageID #:1051

     Hi! Sign in or register        Daily Deals   Brand Outlet    Help & Contact                                                                                                       Sell   Watchlist   My eBay


                                     Shop by
                                     category               Search this Store                                                                                             This Store                      Search         Advanced



     eBay       eBay Stores      TECorange




                                             TECorange
                                             23 followers orange_tec (390           ) 97.6%


                                                  Save this seller




     Category

     All                                               All Listings       Auction     Buy It Now                                                                                                            Best Match

     Other                                            1-1 of 1 Results


     Condition                          see all                                  Adjustable Garment Rack Single Double Silver Portable Clothes Rail Shoe Stand

           New                                                                   $35.38
                                                                                 or Best Offer
     Price

     $               - $


     Buying Format                      see all

           All Listings
           Best Offer
           Auction
           Buy It Now
           Classified Ads


     Item Location                      see all


     Delivery Options                   see all

           Free Shipping
           Free In-store Pickup


     Show only                          see all

           Returns Accepted
           Completed Items
           Sold Items
           Deals & Savings
           Authorized Seller
           Authenticity Verified


     More refinements...




  About eBay        Announcements         Community     Security Center     Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/tecorange?_sop=12&rt=nc                                                                                                                                                                                    1/1
10/15/2020                                            Case: 1:20-cv-06677 Document #: 12 Items for sale
                                                                                          Filed:        by orange_tec
                                                                                                   11/10/20      Page | eBay
                                                                                                                          103 of 358 PageID #:1052
        Hi! Sign in or register        Daily Deals    Brand Outlet     Help & Contact                                                                                                            Sell   Watchlist       My eBay


                                          Shop by
                                          category          Saddle Bag                                                                                                          All Categories                          Search                    Advanced


                                                                                                                                                                                                                Include description
                                                       Items for sale from orange_tec (390                )        |      Save this seller | Show results from all sellers




        Categories
                                                            All Listings    Auction       Buy It Now                                                                                                       Sort: Best Match              View:
        eBay Motors
         Other Motorcycle Luggage                        2 results for Saddle Bag              Save this search


        Format                              see all                                                       1pcs Motorcycle Mountain Bike Canvas Bag Luggage Saddle Bag Double Storage Brown
               All Listings                                                                               Brand New
               Auction
               Buy It Now                                                                                 $29.98                                                     From China
                                                                                                          or Best Offer

        Brand                               see all                                                       Free Shipping
                                                                                                                Watch
        Guaranteed Delivery                 see all
               No Preference
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping
               4 Day Shipping                                                                             Motorcycle Scooter Bike Luggage Rear Seat Rider Bag Tail Black Saddle Bag Canvas
                                                                                                          Brand New
        Condition                           see all
               New   (2)                                                                                  $29.98                                                     From China
                                                                                                          Buy It Now
        Price                                                                                             Free Shipping
        $             to $                                                                                2 Watching
                                                                                                                Watch
        Item Location                       see all
               Default
               Within
                100 miles      of 60440

               US Only                                   Results matching fewer words
               North America
               Worldwide
                                                                                                          1PCS Motorbike Motorcycle Canvas Saddle Luggage Bag Tail Rear Seat Bag Universal
        Delivery Options                    see all                                                       Brand New

               Free shipping
                                                                                                          $29.98                                                     From China
                                                                                                          or Best Offer
        Show only                           see all
                                                                                                          Free Shipping
               Free Returns                                                                               2 Watching
               Returns accepted                                                                                 Watch
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...
                                                                                                                                                                                                                                      Tell us what you think



              Seller Information

             orange_tec (390       )
              Feedback rating: 390
              Positive Feedback: 97.6%
              Member since May-17-20 in
              Hong Kong


              Read feedback profile
              Add to my favorite sellers




        About eBay           Announcements      Community      Security Center      Resolution Center         Seller Center   Policies     Affiliates   Help & Contact         Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-14 23:49. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_ssn=orange_tec&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Saddle+Bag&_sacat=0                                                                                                                                     1/1
10/15/2020                                                 Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                                     11/10/20 | eBay
                                                                                                                  Page 104 of 358 PageID #:1053
                                                                                                                                                  How do you like our checkout? Tell us what you think
                                                         Checkout                                                                                                           To add more items, go to cart.



                      Pay with                                                                                                      Subtotal (1 item)                                           $29.98
                                                                                                                                    Shipping                                                      Free
                                            New card                                                                                Tax*                                                          $1.87
                              0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                    Order total                                                $31.85

                                                                                                                                       *We're required by law to collect sales tax and applicable fees
                                                                                                                                       for certain tax authorities. Learn more


                               Special financing available.
                               Apply now. See terms
                                                                                                                                                              Confirm and pay

                                                                                                                                                         Select a payment option
                      Ship to

                      375 W Briarcliff Rd                                                                                                                         See details
                      Bolingbrook, IL 60440-3825
                      United States

                      Change




                      Review item and shipping

                      Seller: orange_tec | Edit message
                      Message: Item Id: 363018666428 Buyer's Vehicle: KTM

                                                             1pcs Motorcycle Mountain Bike Canvas Bag Luggage
                                                             Saddle Bag Double Storage Brown
                                                             $29.98

                                                             Quantity     1


                                                             Delivery
                                                             Est. delivery: Nov 6 – Nov 27
                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                             Free



                      Gift cards, coupons, eBay Bucks



                      Enter code:                                                    Apply




                      Donate to charity (optional)
                      Malala Fund
                      Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                      Select amount                         None




                   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436701909011                                                                                                                                                 1/1
10/9/2020                                                               BlackDocument
                                                       Case: 1:20-cv-06677    Motorcycle Rear
                                                                                           #:Seat
                                                                                              12Cover Cowl
                                                                                                  Filed:   ABS For KTM
                                                                                                         11/10/20      125 200
                                                                                                                     Page      390 of
                                                                                                                             105   Duke 2012-2015
                                                                                                                                      358  PageID | eBay
                                                                                                                                                       #:1054
                                                                                                                                                                                                   Sell     Watchlist        My eBay               1
  Hi        !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search                Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Seats & Seat Parts > Seats                                                                                                 | Add to Watchlist



                                                                                                                Ads by
                                                                                                    Stop seeing this ad          Why this ad?




           Check if this part fits your vehicle                          Select Vehicle



       SAVE UP TO 5%                 See all eligible items

                                                                                                     Black Motorcycle Rear Seat Cover Cowl ABS For
                                                                                                                                                                                                          Shop with confidence
                                                                                                     KTM 125 200 390 Duke 2012-2015
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                       Sale ends in: 17h 13m 40s                                                                          Seller information
                                                                                                                                                                                                          ouxiao90 (597      )
                                                                                                           Quantity:       1                3 available / 1 sold                                          99% Positive feedback


                                                                                                                                                                                                              Save this Seller
                                                                                                              Price:    US $58.41                                     Buy It Now                          Contact seller
                                                                                                                        US $61.48 (5% off)
                                                                                                                                                                                                          Visit store
                                                                                                                                                                     Add to cart                          See other items


                                                                                                                                                                   Add to Watchlist                                     Ads by
                                                                                                                                                                                                                        Stop seeing this ad
                                                                                                                30-day returns                              Longtime member
                                                                                                                                                                                                                         Why this ad?

                                                                                                           Shipping: $20.00 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                            Delivery:          Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                               Please note the delivery estimate is greater than 13 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.
                                Have one to sell?          Sell now
                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




       Rear seat cowl asiento                  Rear Passenger Seat Pillion             For KTM 125 200 390 Duke                1pc Motorcycle Rear                        Rear Pillion Passenger                        Motorcycle Cafe Racer Rear
       cubierta Para KTM 125 200…              Leather Pad Fit KTM 390…                2012-2017 Rear Seat…                    Passenger Seat Cushion F…                  Leather Seat Cushion Pad…                     Seat Fairing Cover Cowl wi…
       $69.85                                  $49.41                                  $51.60                                  $49.46                                     $49.39                                        $78.89
       Free shipping                           Free shipping                           $54.89                                  Free shipping                              Free shipping                                 Free shipping
       New                                     Seller 99% positive                     + $8.89 shipping                        Seller 99.5% positive                      Seller 99.1% positive                         New
                                                                                       New




   Sponsored items from this seller 1/2                                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/Black-Motorcycle-Rear-Seat-Cover-Cowl-ABS-For-KTM-125-200-390-Duke-2012-2015/222969112857                                                                                                                                             1/4
10/9/2020                                                       BlackDocument
                                               Case: 1:20-cv-06677    Motorcycle Rear
                                                                                   #:Seat
                                                                                      12Cover Cowl
                                                                                          Filed:   ABS For KTM
                                                                                                 11/10/20      125 200
                                                                                                             Page      390 of
                                                                                                                     106   Duke 2012-2015
                                                                                                                              358  PageID | eBay
                                                                                                                                               #:1055




     Motorcycle Rear Passenger            Motorcycle Rear Seat Cover      Motorcycle Pillion Rear Seat      Motorcycle Rear Seat Cover     Motorcycle Rear Passenger   Motorcycle Rear Passenger
     Seat Cushion Pillion For…            Cowl ABS For Ducati…            Cover Cowl ABS For Yama…          Cowl ABS For Kawasaki…         Seat Cushion Pillion For…   Seat Cushion Pillion For…
     $29.15                               $41.78                          $37.51                            $35.42                         $29.15                      $29.15
     $30.68                               $43.98                          $39.48                            $37.28                         $30.68                      $30.68
     + $9.99 shipping                     + $9.99 shipping                + $9.99 shipping                  + $9.99 shipping               + $9.99 shipping            + $9.99 shipping




    Description            Shipping and payments                                                                                                                                          Report item



                                                                                                                                                                eBay item number: 222969112857
      Seller assumes all responsibility for this listing.

      Last updated on Sep 17, 2020 02:46:48 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year           Make          Model         Submodel
              -Select-      -Select-      -Select-       -Select-                  Go


            [show all compatible vehicles]


                This part is compatible with 10 vehicle(s).


             Notes       Year                                Make                                Model                                    Submodel
                         2015                                KTM                                 125                                      SX
                         2014                                KTM                                 125                                      SX
                         2013                                KTM                                 125                                      SX
                         2012                                KTM                                 125                                      SX
                         2015                                KTM                                 200                                      XCW
                         2014                                KTM                                 200                                      XCW
                         2013                                KTM                                 200                                      XCW
                         2012                                KTM                                 200                                      XCW
                         2015                                KTM                                 390                                      Duke
                         2015                                KTM                                 390                                      RC

            Portions of the information contained in this table have been provided by ouxiao90



            Item specifics
            Condition:                       New                                                         Fit:                              Custom Fit
            Material:                        ABS Plastic                                                 Color:                            Black
            Manufacturer Part Number:        Does Not Apply                                              Modified Item:                    No
            Placement on Vehicle:            Rear                                                        Country/Region of Manufacture:    China
            Brand:                           Unbranded                                                   Custom Bundle:                    No
            Non-Domestic Product:            No                                                          UPC:                              Does not apply




https://www.ebay.com/itm/Black-Motorcycle-Rear-Seat-Cover-Cowl-ABS-For-KTM-125-200-390-Duke-2012-2015/222969112857                                                                                      2/4
10/9/2020                                                         BlackDocument
                                                 Case: 1:20-cv-06677    Motorcycle Rear
                                                                                     #:Seat
                                                                                        12Cover Cowl
                                                                                            Filed:   ABS For KTM
                                                                                                   11/10/20      125 200
                                                                                                               Page      390 of
                                                                                                                       107   Duke 2012-2015
                                                                                                                                358  PageID | eBay
                                                                                                                                                 #:1056

                                             Black Motorcycle Rear Seat Cover Cowl ABS For KTM 125 200 390 Duke 2012-2015 Rear Faring


                      Showcase Presentation



                      Fit for: KTM 125 200 390 Duke 2012-2015 (Please ensure our item suitable your model before you place the bid.)

                      Specifications:
                      Brand New Rear Seat Cover Cowl for Modify Use / Replacement
                      Material: High quality ABS plastic
                      Package: Come Without Box
                      Color : As your choose
                      Easy to install, no installation instructions
                      Warranty: 180 days

                      Package includes:
                      1Pcs Rear Seat Cover Cowl

                      All orders will shipped within 24 hours! Because we have plenty of inventory!!




      cross ad2
            Shipping Information

            We provide economical international shipping via Hong Kong post office, and don't even charge the packaging cost!!
            Please understand that parcel not have tracking number, normally it will reach most of the countries within 10 to 20 business days!!
            We make statistics, goods arrived at destination country / region roughly as shown below:

                                                                                                             Delivery Time

                                                      Country         Working Days (not including holiday)   5-7    8-11     12-14 15-19 20-22          >22

                                                                       Working Days + Saturday + Sunday      5-9    10-15    16-20 21-25 26-30          >31

                                                  United States                  Rate (item arrived)         20%    30%      45%    4.5% 0.5%         Refund

                                                 United Kingdom                  Rate (item arrived)         20%    50%      20%    9.5% 0.5%         Refund

                                                     Australia                   Rate (item arrived)         10%    20%      45%     23%    2%        Refund

                                                      France                     Rate (item arrived)         12%    30%      40%     13%    5%        Refund

                                                     Germany                     Rate (item arrived)         5%     25%      30%     30%    10%       Refund

                                                      Canada                     Rate (item arrived)         10%    25%      40%     23%    2%        Refund

                                                       Spain                     Rate (item arrived)         10%    30%      40%     15%    5%        Refund

                                                 Other countries                 Rate (item arrived)           2-6 weeks, if more than 6 weeks will be refund.

            * EMS / Speedpost service is available, normally it takes it 5 - 7 working days to arrive.
            * For the enquiry about the extra shipping cost, please contact our customer service support.
            * Thanks for your patience!!


            Payment Method

            We will ship to the shown address on you PayPal Payment notice, Please confirm your shipping address in the PayPal Account.
            Payment must be settling within 3 days of auction end or please notify us if you have multiple items.
            If you are bidding for more items, please ignore the automatic payment reminders for individual items. Make your payment after you receive the combined invoice.
            Unpaid dispute will be filed to eBay for the non payable bidders except getting buyer's updated news.

            Returns Policy

            All sales come with us 30 days warranty.
            Return items must not be used or have any sign of abuse or intentional damage.
            We reserve the right not to refund S&H when the item has been posted.
            If you have any questions, Please contact with us via eBay message or our customer service e-mail. please be advised that message will be replied by our customer
            services officers on 08:00 - 20:00 (Excluding Weekends and Public Holidays)
            * You may expect to receive a response to your inquiry within 24 hours. (Excluding Weekends and Public Holidays)

            Contact us

            We are an auto body parts manufacturer and wholesalers, We can supply good quality goods with best prices to you!
            We have a lot of stock and can shipping goods to you in one day after you paid.
            Thank you!!

            We always leave positive feedback!! Thanks for looking!!




https://www.ebay.com/itm/Black-Motorcycle-Rear-Seat-Cover-Cowl-ABS-For-KTM-125-200-390-Duke-2012-2015/222969112857                                                              3/4
10/9/2020                                                               BlackDocument
                                                       Case: 1:20-cv-06677    Motorcycle Rear
                                                                                           #:Seat
                                                                                              12Cover Cowl
                                                                                                  Filed:   ABS For KTM
                                                                                                         11/10/20      125 200
                                                                                                                     Page      390 of
                                                                                                                             108   Duke 2012-2015
                                                                                                                                      358  PageID | eBay
                                                                                                                                                       #:1057
    SAVE UP TO 5%                           See all eligible items
 Save up to 5.0%
 Marked down item price reflects all savings. Items provided by ouxiao90                                                                                                                        All promotional offers from ouxiao90




                                                                                                                                                                                                                                               See all



       Motorcycle Pillion Rear Seat                        Motorcycle Rear Passenger                              Motorcycle Pillion Rear Seat                 Black Rear Passenger Seat           Motorcycle Rear Seat Cover
       Cover Cowl ABS For                                  Seat Cushion Pillion For                               Cover Cowl ABS For Yamaha                    Cushion Pillion For Suzuki          Cowl ABS For Kawasaki Ninja
       Kawasaki Ninja EX300R                               DUCATI 1098 1198 848 Black                             YZF-R1 2007-2008                             Hayabusa GSXR1300 2008-             ZX10R 2008-2010 2009
       2013-2017                                                                                                                                               2015

       Was:                   US $36.18                    Was:                    US $26.28                      Was:               US $35.07                 Was:              US $37.28         Was:                 US $33.98
       Now:                US $34.37                       Now:                 US $24.97                         Now:             US $33.32                   Now:            US $35.42           Now:              US $32.28


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                           You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/3                                                                                                                                                                   Feedback on our suggestions




     Motorcycle CNC Aluminum                    Motorcycle 8mm 10mm                          Universal CNC 10mm 8mm                    Pair Motorcycle Rear View             Rear seat cowl asiento        For KTM 125 200 390 Duke
     8mm 10mm Side Rear View…                   Rearview Rear View Side…                     Motorcycle Rearview…                      Side Mirrors 8mm 10mm…                cubierta Para KTM 125 200…    2012-2017 Rear Seat…
     $23.92                                     $21.56                                       $24.99                                    $23.74                                $69.85                        $51.60
     $25.18                                     Free shipping                                Free shipping                             $24.99                                Free shipping                 $54.89
     + $9.99 shipping                           New                                          New                                       Free shipping                         New                           + $8.89 shipping
     New                                                                                                                               New                                                                 New




   More from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




     Motorcycle Rear Passenger                  Motorcycle Rear Passenger                    Motorcycle Rear Passenger                 Motorcycle Rear Passenger             Motorcycle Rear Passenger     Motorcycle Rear Passenger
     Seat Cushion Pillion For…                  Seat Cushion Pillion For…                    Seat Cushion Pillion For…                 Seat Cushion Pillion For…             Seat Cushion Pillion For…     Seat Cushion Pillion For…
     $29.15                                     $29.15                                       $29.15                                    $29.15                                $29.15                        $29.15
     $30.68                                     $30.68                                       $30.68                                    $30.68                                $30.68                        $30.68
     + shipping                                 + shipping                                   + shipping                                + shipping                            + shipping                    + shipping




 Back to search results                                                                                                                                                                                                                Return to top
 More to explore : Other Motorcycle KTM Duke 390s, Motorcycle Seat Covers for KTM 125, Motorcycle Stator Covers for 2015 KTM 390, KTM Motorcycle Seats & Seat Parts for KTM 390,
 Black ABS Plastic Motorcycle Seat Cowls, ABS Plastic Motorcycle Seat Cowls for Honda, ABS Plastic Motorcycle Seat Cowls for Yamaha, ABS Plastic Motorcycle Seat Cowls for BMW,
 Unbranded ABS Plastic Motorcycle Seat Cowls for Honda, Unbranded ABS Plastic Motorcycle Seat Cowls for Suzuki




        About eBay        Announcements          Community        Security Center       Resolution Center         Seller Center   Policies   Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Black-Motorcycle-Rear-Seat-Cover-Cowl-ABS-For-KTM-125-200-390-Duke-2012-2015/222969112857                                                                                                                                   4/4
10/9/2020                                                               BlackDocument
                                                       Case: 1:20-cv-06677    Motorcycle Rear
                                                                                           #:Seat
                                                                                              12Cover Cowl
                                                                                                  Filed:   ABS For KTM
                                                                                                         11/10/20      125 200
                                                                                                                     Page      390 of
                                                                                                                             109   Duke 2012-2015
                                                                                                                                      358  PageID | eBay
                                                                                                                                                       #:1058
                                                                                                                                                                                                   Sell     Watchlist        My eBay               1
  Hi        !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search                Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Seats & Seat Parts > Seats                                                                                                 | Add to Watchlist



                                                                                                                Ads by
                                                                                                    Stop seeing this ad          Why this ad?




           Check if this part fits your vehicle                          Select Vehicle



       SAVE UP TO 5%                 See all eligible items

                                                                                                     Black Motorcycle Rear Seat Cover Cowl ABS For
                                                                                                                                                                                                          Shop with confidence
                                                                                                     KTM 125 200 390 Duke 2012-2015
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                       Sale ends in: 17h 13m 21s                                                                          Seller information
                                                                                                                                                                                                          ouxiao90 (597      )
                                                                                                           Quantity:       1                3 available / 1 sold                                          99% Positive feedback


                                                                                                                                                                                                              Save this Seller
                                                                                                              Price:    US $58.41                                     Buy It Now                          Contact seller
                                                                                                                        US $61.48 (5% off)
                                                                                                                                                                                                          Visit store
                                                                                                                                                                     Add to cart                          See other items


                                                                                                                                                                   Add to Watchlist                                     Ads by
                                                                                                                                                                                                                        Stop seeing this ad
                                                                                                                30-day returns                              Longtime member
                                                                                                                                                                                                                         Why this ad?

                                                                                                           Shipping: $20.00 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                            Delivery:          Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                               Please note the delivery estimate is greater than 13 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.
                                Have one to sell?          Sell now
                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




       Rear seat cowl asiento                  Rear Passenger Seat Pillion             For KTM 125 200 390 Duke                1pc Motorcycle Rear                        Rear Pillion Passenger                        Motorcycle Cafe Racer Rear
       cubierta Para KTM 125 200…              Leather Pad Fit KTM 390…                2012-2017 Rear Seat…                    Passenger Seat Cushion F…                  Leather Seat Cushion Pad…                     Seat Fairing Cover Cowl wi…
       $69.85                                  $49.41                                  $51.60                                  $49.46                                     $49.39                                        $78.89
       Free shipping                           Free shipping                           $54.89                                  Free shipping                              Free shipping                                 Free shipping
       New                                     Seller 99% positive                     + $8.89 shipping                        Seller 99.5% positive                      Seller 99.1% positive                         New
                                                                                       New




   Sponsored items from this seller 1/2                                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/Black-Motorcycle-Rear-Seat-Cover-Cowl-ABS-For-KTM-125-200-390-Duke-2012-2015/222969112857                                                                                                                                             1/3
10/9/2020                                                               BlackDocument
                                                       Case: 1:20-cv-06677    Motorcycle Rear
                                                                                           #:Seat
                                                                                              12Cover Cowl
                                                                                                  Filed:   ABS For KTM
                                                                                                         11/10/20      125 200
                                                                                                                     Page      390 of
                                                                                                                             110   Duke 2012-2015
                                                                                                                                      358  PageID | eBay
                                                                                                                                                       #:1059




     Motorcycle Rear Passenger                  Motorcycle Rear Seat Cover                Motorcycle Pillion Rear Seat          Motorcycle Rear Seat Cover                Motorcycle Rear Passenger                 Motorcycle Rear Passenger
     Seat Cushion Pillion For…                  Cowl ABS For Ducati…                      Cover Cowl ABS For Yama…              Cowl ABS For Kawasaki…                    Seat Cushion Pillion For…                 Seat Cushion Pillion For…
     $29.15                                     $41.78                                    $37.51                                $35.42                                    $29.15                                    $29.15
     $30.68                                     $43.98                                    $39.48                                $37.28                                    $30.68                                    $30.68
     + $9.99 shipping                           + $9.99 shipping                          + $9.99 shipping                      + $9.99 shipping                          + $9.99 shipping                          + $9.99 shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Guangzhou, China
            Shipping to: Worldwide
            Excludes: Chad, Liberia, Kenya, Western Sahara, Nigeria, Ethiopia, Guinea, Eritrea, Equatorial Guinea, Burkina Faso, Tanzania, Gambia, Angola, Morocco, Guinea-Bissau, Zimbabwe, Côte
            d'Ivoire (Ivory Coast), Benin, Mauritius, Mali, Malawi, South Africa, Congo, Democratic Republic of the, Somalia, Mozambique, Swaziland, Sierra Leone, Botswana, Cameroon, Rwanda, Central
            African Republic, Mauritania, Libya, Reunion, Uganda, Mayotte, Niger, Saint Helena, Zambia, Namibia, Ghana, Congo, Republic of the, Egypt, Cape Verde Islands, Madagascar, Togo, Gabon
            Republic, Djibouti, Senegal, Burundi, Seychelles, Lesotho, Comoros, Algeria, Tunisia, Turkmenistan, Uzbekistan, Afghanistan, Sri Lanka, Armenia, Kyrgyzstan, Pakistan, Bhutan, Georgia,
            Kazakhstan, Maldives, Azerbaijan Republic, Nepal, Bangladesh, Costa Rica, Antigua and Barbuda, Martinique, Turks and Caicos Islands, Panama, Bahamas, Guatemala, Barbados, Haiti,
            Grenada, Montserrat, Guadeloupe, Nicaragua, Belize, Jamaica, Dominica, Honduras, Aruba, El Salvador, Saint Vincent and the Grenadines, Saint Lucia, Trinidad and Tobago, Saint Kitts-Nevis,
            Anguilla, Dominican Republic, Serbia, Monaco, Albania, Belarus, Lithuania, Svalbard and Jan Mayen, Jersey, San Marino, Malta, Macedonia, Bosnia and Herzegovina, Andorra, Bulgaria,
            Romania, Montenegro, Gibraltar, Moldova, Latvia, Cyprus, Iceland, Bahrain, Qatar, Kuwait, Yemen, Lebanon, United Arab Emirates, Iraq, Oman, Bermuda, Marshall Islands, Vanuatu, Fiji, New
            Caledonia, Micronesia, Kiribati, Western Samoa, Tonga, Wallis and Futuna, Solomon Islands, Tuvalu, Papua New Guinea, Brunei Darussalam, Peru, Colombia, French Guiana, Argentina,
            Paraguay, Chile, Ecuador, Venezuela, Guyana, Falkland Islands (Islas Malvinas), Uruguay, Bolivia, Suriname

            Quantity:    1                 Change country:          United States                                                    ZIP Code:      60106                  Get Rates


              Shipping and handling          Each additional item         To                   Service                                                                      Delivery*

              US $20.00                      Free                         United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                Estimated between Thu. Oct. 29 and Wed. Nov. 18
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                             Special financing available
                                                                                             Select PayPal Credit at checkout to have the option to pay over time.

                                                                                             Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                             purchases of $99 or more. Other offers may also be available.

                                                                                             Interest will be charged to your account from the purchase date if the balance is
                                                                                             not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                             to credit approval. See terms

                                                                                             The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 5%                           See all eligible items
 Save up to 5.0%
 Marked down item price reflects all savings. Items provided by ouxiao90                                                                                                                              All promotional offers from ouxiao90



                                                                                                                                                                                                                                                     See all




https://www.ebay.com/itm/Black-Motorcycle-Rear-Seat-Cover-Cowl-ABS-For-KTM-125-200-390-Duke-2012-2015/222969112857                                                                                                                                           2/3
10/9/2020                                        Case: 1:20-cv-06677 Document #: 12 Filed:Feedback
                                                                                           11/10/20Profile
                                                                                                        Page 111 of 358 PageID #:1060
                                                                                                                                                                               Sell     Watchlist         My eBay           1
                  Hi        !          Daily Deals        Brand Outlet        Help & Contact


                                           Shop by
                                           category                    Search for anything                                                                    All Categories                              Search                Advanced



                 Home       Community         Feedback forum           Feedback profile



                 Feedback profile


                                            ouxiao90 (597          )                                                                                                                             Member Quick Links
                                            Positive Feedback (last 12 months): 99%                                                                                                              Contact member
                                            Member since: Apr-03-17 in China                                                                                                                     View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                              View seller's Store
                                                                   Consistently delivers outstanding customer service.
                                                                   Learn more



                 Feedback ratings                                                                         Detailed seller ratings

                                                  1 month         6 months            12 months                    Average for the last 12 months

                            Positive                 14                  65                102                     Accurate description                                        Reasonable shipping cost
                                                                                                                                 (94)                                                       (99)
                            Neutral                   0                  0                 2
                                                                                                                   Shipping speed                                              Communication
                            Negative                  0                  0                 1                                    (93)                                                       (97)




                           All received Feedback                                       Received as buyer                                   Received as seller                                           Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                          Revised Feedback: 6


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                              Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                              12 Months



                   FEEDBACK                                                                                                                     FROM                                                        WHEN

                                                                Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                           Comment?
                          does not fit on gsxr 1000 k4!! you need to modificate and cut the alluminum                                           Buyer: s***0 (97 )                                          Past year
                          New Headlight Front Upper Fairing Stay Bracket For Suzuki GSXR1000 2003-2004 K3                                       GBP 27.68                                                   Reciprocal feedback
                          (#222809904650)



                 Page 1 of 1
                                                                                                                           1



                                                     Member Quick Links                          Contact member                     Suggested Next                Leave Feedback
                                                                                                 View items for sale                                              Reply to received Feedback
                                                                                                 View seller's Store                                              Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                 About eBay      Announcements        Community          Security Center       Resolution Center    Seller Center    Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/ouxiao90?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                                 1/1
10/9/2020                                                 Case: 1:20-cv-06677 Document #: 12 Filed:ouxiao90
                                                                                                    11/10/20on eBay
                                                                                                                 Page 112 of 358 PageID #:1061
                                                                                                                                                                                                     Sell      Watchlist          My eBay         1
            Hi        !           Daily Deals     Brand Outlet     Help & Contact


                                    Shop by
                                    category                     Search for anything                                                                                                All Categories                                 Search             Advanced



         ouxiao90's profile



                                                                     ouxiao90 (597 )                                                                                             Items for sale             Visit store          Contact
                                                                     99% positive feedback

                                                                                                                                    Based in China, ouxiao90 has been an eBay member since Apr 03, 2017
                                                                         Save




                                       Feedback ratings                                                                                                                                                               See all feedback

                                                            94       Item as described                      102               2                  1                              Exc. pieces, very well made, fast int'l svc. - exc.
                                                            97       Communication                      Positive       Neutral               Negative                           seller - thank you
                                                                                                                                                                                Oct 05, 2020
                                                            93       Shipping time

                                                            99       Shipping charges                         Feedback from the last 12 months



                                   30 Followers | 0 Reviews | Member since: Apr 03, 2017 |          China



         Items for sale(2299)                                                                                                                                                                                                                   See all items




             Spike Air Clean...                              Spike Air Clean...                              Spike Air Clean...                                    Spike Air Clean...                                      Spike Air Clean...
             US $113.90                         2h left      US $113.90                       4h left        US $113.90                              4h left       US $113.90                           4h left            US $113.90                   5h left




            About eBay      Announcements          Community       Security Center    Resolution Center       Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/ouxiao90?_trksid=p2047675.l2559                                                                                                                                                                                                          1/1
10/9/2020                                                                                   ouxiao90
                                                     Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                                                11/10/20     Page 113 of 358 PageID #:1062
                                                                                                                                                                Sell   Watchlist     My eBay          1
      Hi          !           Daily Deals    Brand Outlet   Help & Contact


                                  Shop by
                                  category              Search this Store                                                                          This Store                         Search              Advanced



     eBay      eBay Stores      ouxiao90




                                             ouxiao90
                                             30 followers ouxiao90 (597      ) 99.0%


                                                 Save this seller




     Category

     All                                             Featured Items
     Engine Crank Case Stator Cover

     Windshield

     Headlight Front Bracket

     Ignition Switch Lock Key

     Rear Seat Cover

     Front、Rear Passenger Foot
     Pegs

     Side Fuel Knee Grip Decal

     License Plate Tag Bracket
                                                     Motorcycle Black Engine                Black Rear Passenger Foot
     Rear Passenger Handle Rail                      Crank Case Stator Cover Fo…            Peg Rest Bracket Rearsets…
     Frame Slider                                    $37.51                                 $36.46
     Rear Brake Foot Pedal Lever                     $39.48 | 5% OFF                        $38.38 | 5% OFF

     Drive Shaft Chain Guards Cover

     Speedometer Case Cover

     Brake Fluid Cylinder Cover
                                                       All Listings   Auction   Buy It Now                                                                                     Time: ending soonest
     Gear Shift Lever

     Lowering Links                                  1-48 of 1,169 Results

     Rear Tail Stop Light                                                    Spike Air Cleaner Kit Intake Filter For Honda Aero 750 VT750 1986-2012 Chrome
     Rear View Mirrors
                                                                             $113.90                                                                                                            From China
     Hand Grips Grip
                                                                             Was: $119.89
     Sissy Bar Luggage Rack                                                  $39.99 shipping
     Air Filter Parts

     Brake Discs
                                                                             Spike Air Cleaner Kit Intake Filter For Honda Aero 750 VT750 1986-2012 Black Mat
     Rectifier
                                                                             $113.90                                                                                                            From China
     Front Headlight
                                                                             Was: $119.89
     Radiator Grille Cover                                                   $39.99 shipping
     Other

                                                                             Spike Air Cleaner Kit Intake Filter For Honda VTX1300 1986-2012 Black Mat

                                                                             $113.90                                                                                                            From China
                                                                             Was: $119.89
                                                                             $39.99 shipping



                                                                             Spike Air Cleaner Kit Intake Filter For Honda VTX1300 1986-2012 Chrome

                                                                             $113.90                                                                                                            From China
                                                                             Was: $119.89
                                                                             $39.99 shipping



                                                                             Spike Air Cleaner Kit Intake Filter For Honda Shadow Spirit ACE 750 98-13 Chrome

                                                                             $113.90                                                                                                            From China
                                                                             Was: $119.89
                                                                             $39.99 shipping



                                                                             Foot Peg Footrest Heel Stirrup For Honda VTX1800 2002-2011 VTX1300 2003-2009

                                                                             $83.49                                                                                                             From China
                                                                             Was: $87.88
                                                                             $9.99 shipping



                                                                             Motorcycle Chrome Front Foot Peg Footrests For Honda Fury 2009-2013 2010 2011 12

                                                                             $41.69                                                                                                             From China
                                                                             Was: $43.88
                                                                             $9.99 shipping



https://www.ebay.com/str/ouxiao90                                                                                                                                                                                    1/5
10/9/2020                                                                  ouxiao90
                                    Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                               11/10/20     Page 114 of 358 PageID #:1063
                                                   Chrome Front Foot Peg Footrests For Honda Shadow 600 VLX/Deluxe Models 1996-2007

                                                   $41.69                                                                             From China
                                                   Was: $43.88
                                                   $9.99 shipping
                                                   3 watching

                                                   Chrome Front Foot Peg Footrests For Honda VT1300 Sabre/stateline 2010-2012 2011

                                                   $41.69                                                                             From China
                                                   Was: $43.88
                                                   $9.99 shipping
                                                   3 watching

                                                   Carbon Fuel Gas Cap Cover Sticker Protector For Suzuki GSXR600/750/1000 2003-15

                                                   $13.47                                                                             From China
                                                   Was: $14.18
                                                   $2.99 shipping
                                                   Only 1 left!

                                                   Motorcycle Carbon Fiber Fuel Gas Cap Cover Sticker Protector Fits For Yamaha R3

                                                   $12.43                                                                             From China
                                                   Was: $13.08
                                                   $2.99 shipping
                                                   Only 1 left!

                                                   Carbon Fiber Fuel Gas Cap Cover Sticker Protector Fits For Yamaha YZF R1 R6 FZ1S

                                                   $12.43                                                                             From China
                                                   Was: $13.08
                                                   $2.99 shipping



                                                   Carbon Fiber Fuel Gas Cap Cover Sticker Protector Fits For Yamaha YZF R1 R6 FZ6S

                                                   $12.43                                                                             From China
                                                   Was: $13.08
                                                   $2.99 shipping



                                                   Spike Air Cleaner Kit Intake Filter For Honda Shadow Spirit ACE 750 Black Mat

                                                   $83.58                                                                             From China
                                                   Was: $87.98
                                                   $39.99 shipping



                                                   Spike Air Cleaner Kit Intake Filter For Yamaha Vstar V-Star 650 1986-2012 Chrome

                                                   $85.40                                                                             From China
                                                   Was: $89.89
                                                   $39.99 shipping



                                                   Spike Air Cleaner Kit Intake Filter For Yamaha V-Star 650 1986-2012 Black Mat

                                                   $85.40                                                                             From China
                                                   Was: $89.89
                                                   $39.99 shipping



                                                   Motorcycle Rear Seat Cover Cowl ABS For Suzuki Hayabusa GSXR1300 1999-2007

                                                   $38.55 to $40.64                                                                   From China
                                                   Was: $40.58
                                                   $9.99 shipping



                                                   Motorcycle Rear Seat Cover Cowl ABS For Suzuki Hayabusa GSXR1300 2008-2016 2015

                                                   $36.63 to $38.55                                                                   From China
                                                   Was: $40.58
                                                   $9.99 shipping
                                                   4 watching

                                                   Spike Air Cleaner Kit Intake Filter For Kawasaki Vulcan 1500 1600 Classic Chrome

                                                   $83.50                                                                             From China
                                                   Was: $87.89
                                                   $39.99 shipping



                                                   Motorcycle Chrome Sissy Bar Luggage Rack For Honda Shadow ACE 750 1998-2003

                                                   $52.14                                                                             From China
                                                   Was: $54.88
                                                   $9.99 shipping
                                                   4 watching

                                                   Motorcycle Chrome Sissy Bar Luggage Rack For Honda Shadow Spirit 750 2001-2008

                                                   $52.14                                                                             From China
                                                   Was: $54.88
                                                   $9.99 shipping
https://www.ebay.com/str/ouxiao90                                                                                                                  2/5
10/9/2020                           Case: 1:20-cv-06677 Document           ouxiao90
                                                                 #: 12 Filed:       | eBay Stores
                                                                               11/10/20     Page 115 of 358 PageID #:1064
                                                   $    pp g
                                                   4 watching

                                                   Motorcycle Chrome Sissy Bar Luggage Rack For Honda Shadow Aero 1100 1998-2002

                                                   $52.14                                                                             From China
                                                   Was: $54.88
                                                   $9.99 shipping
                                                   5 watching

                                                   New Chrome Aluminum Sissy Bar Luggage Rack For Honda Shadow ACE 1100 1995-2001

                                                   $52.14                                                                             From China
                                                   Was: $54.88
                                                   $9.99 shipping



                                                   Sissy Bar Luggage Rack For Honda VTX1300C 02-05 VTX1800C 02-11 VTX1800F 05-11

                                                   $52.14                                                                             From China
                                                   Was: $54.88
                                                   $9.99 shipping



                                                   Spike Air Cleaner Kit Intake Filter For Kawasaki Vulcan 1500 1600 Classic Black

                                                   $83.50                                                                             From China
                                                   Was: $87.89
                                                   $39.99 shipping



                                                   Spike Air Cleaner Kit Intake Filter For Honda Shadow 600 VLX600 99-12 Black Mat

                                                   $83.50                                                                             From China
                                                   Was: $87.89
                                                   $39.99 shipping



                                                   Spike Air Cleaner Kit Intake Filter For Honda Shadow 600 VLX600 1999-2012 Chrome

                                                   $83.50                                                                             From China
                                                   Was: $87.89
                                                   $39.99 shipping



                                                   Sissy Bar Luggage Rack For Honda VTX1300N/R/S 2003-2006 VTX1800N/R/S 2002-2008

                                                   $52.14                                                                             From China
                                                   Was: $54.88
                                                   $9.99 shipping
                                                   3 watching

                                                   New Chrome Sissy Bar Luggage Rack For Suzuki Volusia VL800 Boulevard M50/C50

                                                   $52.14                                                                             From China
                                                   Was: $54.88
                                                   $9.99 shipping
                                                   5 watching

                                                   Motorcycle Chrome Sissy Bar Luggage Rack For Yamaha V-Star 1100 2000-2009

                                                   $52.14                                                                             From China
                                                   Was: $54.88
                                                   $9.99 shipping
                                                   11 watching

                                                   Chrome Sissy Bar Luggage Rack For Suzuki Marauder VZ800 Boulevard C50/C90/M50

                                                   $52.14                                                                             From China
                                                   Was: $54.88
                                                   $9.99 shipping
                                                   8 watching

                                                   Motorcycle Engine Crank Case Stator Cover For Kawasaki ZX-9R 1998-2003 2001 2002

                                                   $31.24                                                                             From China
                                                   Was: $32.88
                                                   $9.99 shipping
                                                   or Best Offer

                                                   Spike Air Cleaner Kit Intake Filter For Kawasaki Vulcan 800 VN800 classic Chrome

                                                   $85.38                                                                             From China
                                                   Was: $89.87
                                                   $39.99 shipping



                                                   Spike Air Cleaner Kit Intake Filter For Kawasaki Vulcan 800 VN800 classic Black

                                                   $85.38                                                                             From China
                                                   Was: $89.87
                                                   $39.99 shipping



                                                   Black Air Cleaner kits for 1999-2012 Yamaha Road Star 1600 XV1600A 1700 XV1700

                                                   $85.38                                                                             From China

https://www.ebay.com/str/ouxiao90                                                                                                                  3/5
10/9/2020                                               Case: 1:20-cv-06677 Document #: 12 Items
                                                                                           Filed:for 11/10/20
                                                                                                     sale by ouxiao90 | eBay116 of 358 PageID #:1065
                                                                                                                   Page
                                                                                                                                                                                        Sell   Watchlist       My eBay               1
            Hi          !          Daily Deals     Brand Outlet   Help & Contact


                                       Shop by
                                       category          KTM                                                                                                           All Categories                          Search                    Advanced


                                                                                                                                                                                                       Include description
                                                         Items for sale from ouxiao90 (597         )      |        Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction    Buy It Now                                                                                                  Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Handlebars,                  21 results for KTM         Save this search
            Grips & Levers
            More
                                                            Find your Motorcycle
                                                                                                                                                                              Clear selections
        Format                                see all
                 All Listings
                 Auction
                 Buy It Now                                                                                                                                                        0
                                                            Make & Model                                 Year From / To                   Distance
                                                                                                                                                                           matching results
        Guaranteed Delivery                   see all        KTM                                              Year From                    Any Distance of

                 No Preference                               Any Model                                        Year To                      60106-1445                         Find Results
                 1 Day Shipping
                 2 Day Shipping                                                                        Black Motorcycle Rear Seat Cover Cowl ABS For KTM 125 200 390 Duke 2012-2015 (Fits: KTM)
                 3 Day Shipping
                                                                                                       Brand New
                 4 Day Shipping

                                                                                                       $58.41                                                    From China
        Condition                             see all                                                  Was: $61.48
                 New   (21)                                                                            Buy It Now
                                                                                                       +$20.00 shipping
        Price                                                                                          4 Watching
        $                to $                                                                          5% off
                                                                                                         Watch
        Item Location                         see all
                 Default
                 Within                                                                                Water tank net Radiator protection Cover For KTM DUKE 125 200 390 2012-2017 2016 (Fits:
                   100 miles     of 60106                                                              KTM)
                 US Only                                                                               Brand New
                 North America
                 Worldwide                                                                             $32.20                                                    From China
                                                                                                       Was: $33.89
        Delivery Options                      see all                                                  Buy It Now
                                                                                                       Free Shipping
                 Free shipping
                                                                                                       5% off
                                                                                                         Watch
        Show only                             see all
                 Free Returns
                 Returns accepted
                 Completed listings                                                                    Motorcycle Water tank net Radiator protection Cover For KTM DUKE RC390 2017-2018 (Fits:
                 Sold listings                                                                         KTM)
                 Deals & Savings                                                                       Brand New


        More refinements...                                                                            $30.30                                                    From China
                                                                                                       Was: $31.89
                                                                                                       Buy It Now
                                                                                                       Free Shipping
                 Seller Information
                                                                                                       5% off
             ouxiao90 (597         )                                                                     Watch
                 Feedback rating: 597
                 Positive Feedback: 99%
                 Member since Apr-03-17 in
                 Hong Kong
                                                                                                       Motorcycle Rear Passenger Seat Pillion Fit For KTM 125 200 390 Duke 2012-2017 (Fits: KTM)
                                                                                                       Brand New

                 Read feedback profile
                                                                                                       $60.70                                                    From China
                 Add to my favorite sellers
                                                                                                       Was: $63.89
                                                                                                       Buy It Now
                                                                                                       Free Shipping
        Sponsored items for you                                                                        5% off




                                                                                                       Motorcycle CNC Aluminum 8mm 10mm Side Rear View Mirrors For Kawasaki BMW KTM
                                                                                                       Brand New

                                                                                                       $23.92 to $26.01                                          From China
                                                                                                       Was: $25.18
                                                                                                       Buy It Now
                    Motorcycle CNC                                                                     +$9.99 shipping
                    Aluminum 8mm 10mm                                                                  5% off
                    $23.92
                    Buy It Now




                                                          Bike Black Integrated Led Turn Signals Side Mirrors For KTM All Models & Years
                                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=ouxiao90&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                   1/7
10/9/2020                                                        Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 117 of 358 PageID #:1066
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $58.41
                                                                                                                                             Shipping                                                    $20.00
                                                     New card                                                                                Tax*                                                          $4.90
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $83.31

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option



                                                                                                                                                                           See details
                               Ship to

                               1001 Foster Ave,
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: ouxiao90 | Message to seller

                                                                        Black Motorcycle Rear Seat Cover Cowl ABS For KTM 125
                                                                        200 390 Duke 2012-2015
                                                                        $58.41
                                                                        $61.48


                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 29 – Nov 18
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        $20.00



                                                                        Save up to 5%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Reflections of Trinity
                               Help children, seniors and others in COVID-19 crisis with food and basic needs.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432559143015                                                                                                                                                       1/1
10/9/2020                                                                Motorcycle
                                                       Case: 1:20-cv-06677  DocumentRear Passenger Seat Pillion
                                                                                           #: 12 Filed:         Fit For KTMPage
                                                                                                             11/10/20       125 200118
                                                                                                                                    390 Duke 2012-2017
                                                                                                                                         of 358        | eBay#:1067
                                                                                                                                                  PageID
                                                                                                                                                                                                   Sell     Watchlist        My eBay               1
  Hi        !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search                Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Seats & Seat Parts > Seats                                                                                                 | Add to Watchlist




           This fits a KTM                     Select Year



       SAVE UP TO 5%                 See all eligible items

                                                                                                     Motorcycle Rear Passenger Seat Pillion Fit For KTM
                                                                                                                                                                                                          Shop with confidence
                                                                                                     125 200 390 Duke 2012-2017
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                       Sale ends in: 17h 12m 00s                                                                          Seller information
                                                                                                                                                                                                          ouxiao90 (597      )
                                                                                                             Colour:      - Select -                                                                      99% Positive feedback

                                                                                                           Quantity:       1                1 available
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                          Contact seller

                                                                                                              Price:    US $60.70                                     Buy It Now                          Visit store

                                                                                                                        US $63.89 (5% off)                                                                See other items

                                                                                                                                                                     Add to cart


                                                                                                                                                                   Add to Watchlist



                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                            Delivery:          Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                               Please note the delivery estimate is greater than 13 business
                                Have one to sell?          Sell now                                                            days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                          Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




       For KTM 125 200 390 Duke                Black Motorcycle Rear Seat              Rear Passenger Seat Pillion             1pc Motorcycle Rear                        Back Rear pillion Passenger                   Black Rear Passenger Seat
       2012-2017 Rear Seat…                    Cover Cowl ABS For KTM…                 Leather Pad Fit KTM 390…                Passenger Seat Cushion F…                  Seat Cushion For YAMAHA…                      Pillion For Kawasaki ZX6R…
       $51.60                                  $58.41                                  $49.41                                  $49.46                                     $31.56                                        $29.90
       $54.89                                  $61.48                                  Free shipping                           Free shipping                              Free shipping                                 Free shipping
       + $8.89 shipping                        + $20.00 shipping                       Seller 99% positive                     Seller 99.5% positive                      New                                           New
       New                                     New




   Sponsored items from this seller 1/2                                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Rear-Passenger-Seat-Pillion-Fit-For-KTM-125-200-390-Duke-2012-2017/224147080315?fits=Make%3AKTM&hash=item343035047b:g:NawAAOSwUlxfVN7M                                                                                     1/4
10/9/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677        CNC Aluminum
                                                                             Document          8mm
                                                                                           #: 12   10mm Side
                                                                                                 Filed:      Rear ViewPage
                                                                                                        11/10/20       Mirrors 119
                                                                                                                               For Kawasaki
                                                                                                                                     of 358BMW KTM | eBay
                                                                                                                                            PageID    #:1068
                                                                                                                                                                                                    Sell     Watchlist        My eBay               1
  Hi        !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                          All Categories                            Search                Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                      | Add to Watchlist




           Check if this part fits your vehicle                Contact the seller



       SAVE UP TO 5%                 See all eligible items


                                                                                                     Motorcycle CNC Aluminum 8mm 10mm Side Rear
                                                                                                                                                                                                           Shop with confidence
                                                                                                     View Mirrors For Kawasaki BMW KTM
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                           Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                       Sale ends in: 17h 11m 52s

                                                                                                               Color:      - Select -
                                                                                                                                                                                                           Seller information
                                                                                                                 Size:     - Select -                                                                      ouxiao90 (597      )
                                                                                                                                                                                                           99% Positive feedback
                                                                                                           Quantity:       1               3 available / 9 sold
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                              Price:     US $23.92                                     Buy It Now
                                                                                                                                                                                                           Visit store
                                                                                                                         US $25.18 (5% off)
                                                                                                                                                                                                           See other items
                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                         30-day returns                   5 watchers                 Longtime member


                                                                                                           Shipping: $9.99 Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Guangzhou, China
                                                                                                                          Ships to: Worldwide See exclusions

                                                                                                            Delivery:           Estimated between Fri. Oct. 30 and Thu. Nov. 19

                                                                                                                                Please note the delivery estimate is greater than 14 business
                                                                                                                                days.
                                Have one to sell?          Sell now                                                             Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                          Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                 See details




   Similar sponsored items 1/2                                                                                                                                                                                                    Feedback on our suggestions




       Pair Motorcycle Rear View               Motorcycle 8/10MM Rear                  CNC Motorcycle Rear View                8MM 10MM Motorcycle                         Universal CNC Motorcycle                      Rear Side Rearview Mirrors
       Side Mirrors 8mm 10mm…                  View Side Mirrors For…                  Side Mirrors 8mm/10mm F…                CNC Aluminum Rearview…                      Rearview Side Mirrors For…                    For Honda Yamaha Kawasa…
       $23.74                                  $26.95                                  $24.69                                  $29.59                                      $27.88                                        $29.03
       $24.99                                  Free shipping                           $25.99                                  Free shipping                               $29.35                                        Free shipping
       Free shipping                           Seller 99.5% positive                   Free shipping                           Seller 99.5% positive                       Free shipping                                 New
       New                                                                             New                                                                                 12m left




   Sponsored items from this seller 1/2                                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-CNC-Aluminum-8mm-10mm-Side-Rear-View-Mirrors-For-Kawasaki-BMW-KTM/223749305298?hash=item34187f73d2:g:M3AAAOSw~4taZWG3                                                                                                       1/3
10/16/2020                                                               Universal
                                                        Case: 1:20-cv-06677        Motorcycle #:
                                                                              Document        Headlight Headlamp
                                                                                                 12 Filed:       Light for KTM
                                                                                                              11/10/20         HONDA
                                                                                                                            Page  120YAMAHA DirtPageID
                                                                                                                                       of 358   Pit Bike | eBay
                                                                                                                                                             #:1069
 Hello. Sign in or register        Daily Deals     Brand Outlet       Help & Contact                                                                                                                Sell     Watch List         My eBay


                                 Shop by
                                 category                Search for anything                                                                                                          All Categories                            Search               Advanced


          Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                         | Watch this item




    People who viewed this item also viewed

                             Universal                                      Dirt Bike                                        Universal                                            Universal                                          Headlight Front
                             Motorcycle…                                    Motorcycle 12V…                                  Headlights…                                          Headlight…                                         Light For KTM…
                             £20.55                                         £16.49                                           £19.98                                               £20.84                                             £20.17
                             Free P&P                                       Free P&P                                         Free P&P                                             Free P&P                                           + £2.00 P&P




                  Check if this part fits your vehicle         Contact the seller



    UP TO 10% OFF WITH MULTI-BUY
                   ge                                                                                  Universal Motorcycle Headlight Headlamp Light for
            s   ta                                                                                                                                                                                          Shop with confidence
         po                                                                                            KTM HONDA YAMAHA Dirt Pit Bike
    ee
  Fr                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                                                                                                                                   Get the item you ordered or your
                                                                                                            Condition: New
                                                                                                                                                                                                                   money back. Learn more

                                                                                                                                    Buy 1                  Buy 2
                                                                                                            Multi-buy:
                                                                                                                                 £21.98 each            £20.88 each
                                                                                                                                                                                                           Seller information
                                                                                                                                                                                                           panpan0018 (3376          )
                                                                                                             Quantity:       1        3 or more for £19.78 each                                            99.2% Positive Feedback

                                                                                                                            5 available / 14 sold
                                                                                                                                                                                                               Save this seller
                                                                                                                                                                                                           Contact seller
                                                                                                                Price:
                                                                                                                          £21.98 each                                    Buy it now                        Visit Shop
                                                                                                                                                                                                           See other items

                                                                                                                                                                       Add to basket
                                                                                                                                                                                                           Registered as a business seller



                                                                                                                                                                       Watch this item


                                                                                                                                         Limited quantity
                                                                                                              5 watchers                                                  30-day returns
                                                                                                                                            remaining


                                                                                                                 Collect 21 Nectar points Redeem your points | Conditions
                                        Mouse over image to zoom


                                                                                                              Postage: Free Standard SpeedPAK from China/Hong
                                                                                                                            Kong/Taiwan | See details
                                                                                                                            International postage of items may be subject to customs processing
                                                                                                                            and additional charges.
                                                                                                                            Item location: Qinhuangdao, China
                                                                                                                            Posts to: Worldwide See exclusions

                                  Have one to sell? Sell it yourself                                          Delivery: Estimated between Fri. 6 Nov. and Fri. 27 Nov.
                                                                                                                            Seller sends within 3 days after receiving cleared payment.
                                                                                                                            Please allow additional time if international delivery is subject to
                                                                                                                            customs processing.


                                                                                                            Payments:

                                                                                                              Returns: 30 days refund, buyer pays return postage |                    See details




    Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions




     Universal Headlight                         Universal Headlights                    Motorcycle Universal Front                Gear Shift Shifter Lever For               Motorcycle Handguard                        Gripper Soft Seat Cover
     Headlamp Light…                             Headlamp Street Fighter…                Fender Mudguards for…                     Honda CRF450R 2007-201…                    Brush Bar Hand Guard for…                   Ribbed Skin Rubber for…
     £19.98                                      £19.98                                  £10.99                                    £17.99                                     £27.98                                      £21.98
     Free P&P                                    Free P&P                                Free P&P                                  Free P&P                                   Free P&P                                    Free P&P




                                                                                                                                                                                                                                                 Report item
     Description                Postage and payments

                                                                                                                                                                                                                eBay item number: 303409937090
   Seller assumes all responsibility for this listing.

   Last updated on 14 Oct, 2020 21:13:54 BST View all revisions



https://www.ebay.co.uk/itm/Universal-Motorcycle-Headlight-Headlamp-Light-for-KTM-HONDA-YAMAHA-Dirt-Pit-Bike/303409937090                                                                                                                                        1/8
10/16/2020                                                        Universal
                                                 Case: 1:20-cv-06677        Motorcycle #:
                                                                       Document        Headlight Headlamp
                                                                                          12 Filed:       Light for KTM
                                                                                                       11/10/20         HONDA
                                                                                                                     Page  121YAMAHA DirtPageID
                                                                                                                                of 358   Pit Bike | eBay
                                                                                                                                                      #:1070
      Item specifics
      Condition:                           New: A brand-new, unused, unopened and undamaged item in                     Brand:                                     Unbranded
                                           original retail packaging (where packaging is applicable). If
                                           the item comes direct from a manufacturer, it may be
                                           delivered in non-retail packaging, such as a plain or unprinted
                                           box or plastic bag. See the seller's listing for full details.
                                           See all condition definitions

      Intended Use:                        Replacement Part                                                             Classic Motorcycle Part:                   Yes
      Manufacturer Part Number:            18120054@D                                                                   Colour:                                    White
      Material:                            PP Plastic                                                                   Country/Region of Manufacture:             China
      Non-Domestic Product:                No                                                                           Custom Bundle:                             No
      EAN:                                 Does not apply




      7/8" Hand Grip Handle Bar
                              Universal
                                 ThrottleHand
                                          Rubber
                                              Guard
                                                 Grips
                                                    Handguards
                                                     2Pcs 10MMProtector
                                                                 UniversalDirt
                                                                           CNC
                                                                            40mm-41mm
                                                                                MotorcycleShock
                                                                                             Wheels
                                                                                                Absorber
                                                                                                    Tire
                                                                                                    Reservoir
                                                                                                          ForkCoolant
                                                                                                               Seal Bushing
                                                                                                                      Radiator
                                                                                                                           45MM-46MM
                                                                                                                               Tank for Suzuki
                                                                                                                                         Front Shock
                                                                                                                                                   49-50MM
                                                                                                                                                     AbsorberFront
                                                                                                                                                               ForkShock
                                                                                                                                                                    Oil Seal
                                                                                                                                                                          Absorber
                                                                                                                                                                           22-28 mmFork
                                                                                                                                                                                      CNC
                                                                                                                                                                                        OilHandle
                                                                                                                                                                                            Seal Universal
                                                                                                                                                                                                  Bar Riser Headlights
                                                                                                                                                                                                            Clamp MountHeadlamp
                                                                                                                                                                                                                         Motorcycle
                                                                                                                                                                                                                                Street
                                                                                                                                                                                                                                    Handguar
                                                                                                                                                                                                                                       Fighte
      Pocket Dirt Pit Bike Motorcycle
                              Bike Brush Motorcycle Handlebar
                                                     Tyre Valve Stems Caps Dirt
                                                                            Driver
                                                                                Bike
                                                                                   Tool for KTM Motorcycle
                                                                                                    DRZ400Orange
                                                                                                            DRZ 400S 400E  Bushing
                                                                                                                             400SMDriver
                                                                                                                                     Motorcycle
                                                                                                                                          Tool for Motorcycle
                                                                                                                                                   Bushing Driver Tool for Motorcycle
                                                                                                                                                                           Motorcycle Handlebar Fat
                                                                                                                                                                                                  PitAdaptor
                                                                                                                                                                                                      Bike Supermoto
                                                                                                                                                                                                             Bike    Motorcycle
                                                                                                                                                                                                                         KTM 250 350 450 XC
      3.49 GBP               17.63 GBP               2.49 GBP              14.98 GBP               10.86 GBP              12.68 GBP              12.68 GBP               9.99 GBP               19.98 GBP              15.98 GBP

      0.42 GBP               2.98 GBP                Free shipping         Free shipping           Free shipping          Free shipping          Free shipping           Free shipping          Free shipping          Free shipping

    (https://www.ebay.co.uk/itm/302736295949)
                      (https://www.ebay.co.uk/itm/303272317687)
                                        (https://www.ebay.co.uk/itm/302739051275)
                                                          (https://www.ebay.co.uk/itm/303246964957)
                                                                            (https://www.ebay.co.uk/itm/303257953059)
                                                                                              (https://www.ebay.co.uk/itm/303246964358)
                                                                                                                (https://www.ebay.co.uk/itm/303246963876)
                                                                                                                                  (https://www.ebay.co.uk/itm/303270472329)
                                                                                                                                                    (https://www.ebay.co.uk/itm/302913
                                                                                                                                                                      (https://www.ebay




                  Product Description

                 Feature:
                        100% brand new, never mounted.
                        Transparent lens cover and back cover to protect lights .
                        The position of the mounting points allow ample room for the brake cable .
                        Universal fit, easy to install.
                        Protective transparent polycarbonate lens cover, high impact resistance.
                        Universal mounting system
                 Specification:
                        Color: White as pictures
                        Material: PP Plastic
                        Dimensions:
                        H: Approx. 280mm/11"
                        W: Approx. 260mm/10.2"
                        Reminder: Please check it careful to make sure it is suit for your bike
                 Fitment:
                        Universal fit most of motorcycle dirt bike
https://www.ebay.co.uk/itm/Universal-Motorcycle-Headlight-Headlamp-Light-for-KTM-HONDA-YAMAHA-Dirt-Pit-Bike/303409937090                                                                                                                   2/8
10/16/2020                               Case: 1:20-cv-06677    Universal Motorcycle #:
                                                                     Document        Headlight Headlamp
                                                                                        12 Filed:       Light for KTM
                                                                                                     11/10/20         HONDA
                                                                                                                   Page  122YAMAHA DirtPageID
                                                                                                                              of 358   Pit Bike | eBay
                                                                                                                                                    #:1071
                     Universal fit most of motorcycle dirt bike
               Package Includes:
                     1 * Headlight and Rubber Strips as pictures show
                     Instruction of installation is NOT included.
               Note:
                     Please be carefully check the goods appearance, size, shape and then compare your original goods before ordering, thank you.
                     Light shooting and different displays may cause the color of the item in the picture a little different from the real thing.
                     Since the size above is measured by hand, the size of the actual item you received could be slightly
                     different from the size above. Please don't mind, thank you!




https://www.ebay.co.uk/itm/Universal-Motorcycle-Headlight-Headlamp-Light-for-KTM-HONDA-YAMAHA-Dirt-Pit-Bike/303409937090                                     3/8
10/16/2020                                                 Universal
                                          Case: 1:20-cv-06677        Motorcycle #:
                                                                Document        Headlight Headlamp
                                                                                   12 Filed:       Light for KTM
                                                                                                11/10/20         HONDA
                                                                                                              Page  123YAMAHA DirtPageID
                                                                                                                         of 358   Pit Bike | eBay
                                                                                                                                               #:1072




https://www.ebay.co.uk/itm/Universal-Motorcycle-Headlight-Headlamp-Light-for-KTM-HONDA-YAMAHA-Dirt-Pit-Bike/303409937090                                4/8
10/16/2020                                                 Universal
                                          Case: 1:20-cv-06677        Motorcycle #:
                                                                Document        Headlight Headlamp
                                                                                   12 Filed:       Light for KTM
                                                                                                11/10/20         HONDA
                                                                                                              Page  124YAMAHA DirtPageID
                                                                                                                         of 358   Pit Bike | eBay
                                                                                                                                               #:1073




https://www.ebay.co.uk/itm/Universal-Motorcycle-Headlight-Headlamp-Light-for-KTM-HONDA-YAMAHA-Dirt-Pit-Bike/303409937090                                5/8
10/16/2020                                                 Universal
                                          Case: 1:20-cv-06677        Motorcycle #:
                                                                Document        Headlight Headlamp
                                                                                   12 Filed:       Light for KTM
                                                                                                11/10/20         HONDA
                                                                                                              Page  125YAMAHA DirtPageID
                                                                                                                         of 358   Pit Bike | eBay
                                                                                                                                               #:1074




                                                                   Feedback
               Please leave us 5 STAR POSITIVE feedback if you like the item!!! Your satisfaction is our best goal.
               If you found any problems about the item or transaction, please contact us before leaving a feedback. We will do
               our best to help you.

                                                                                               Shipping

               1.All items would be delivered in 72 hours. (except Holidays.)

               2.Arrival time:

                   USA Overseas warehouse:1-4 day

                  USA: 10-25 days

                  Europe countries: 10-30 days

                  Other countries: 15-45 days.

               （If you want faster shipping, please choose expedited shipping or contact us.)

               3.Extra charges will be added for shipping if the package is returned to us because of a faulty address ( Please
               check the shipping address carefully when set order.)



               NOTE:Import duties, taxes and commission charges are not included.

               If your country is not in the listing we ship to, please contact us before you bidding them.Welcome               you to contact us directly
https://www.ebay.co.uk/itm/Universal-Motorcycle-Headlight-Headlamp-Light-for-KTM-HONDA-YAMAHA-Dirt-Pit-Bike/303409937090                                      6/8
10/16/2020                                                               Universal
                                                        Case: 1:20-cv-06677        Motorcycle #:
                                                                              Document        Headlight Headlamp
                                                                                                 12 Filed:       Light for KTM
                                                                                                              11/10/20         HONDA
                                                                                                                            Page  126YAMAHA DirtPageID
                                                                                                                                       of 358   Pit Bike | eBay
                                                                                                                                                             #:1075
                   If your country is not in the listing we ship to, please contact us before you bidding them.Welcome
                                                                                              you to contact us directly
                   through EBAY MESSAGE before you leave any comments. Due to different time zone, Please forgive us maybe we
                   couldn't reply you as quickly as you expected.




                         About Us

                   We are the trade company from China Sources of new product ideas are from and we make them in China

       Business seller information
       Yongkang Ruiman Trading Co., Ltd.
       Lijun Lu
       1st Floor, No. 60, Wangutang Natural Village, Zhanglingkou Village,
       Longshan Town, Yongkang City, Jinhua City, Zhejiang Province
       (independent declaration)
       321300 Yongkang City, Zhejiang Province
       China
               Phone: 18057913037
               Email: sxdlracing05@163.com



       Returns policy
             After receiving the item, cancel the purchase within                                                            Return postage

             30 days                                                                                                         Buyer pays return postage

       Take a look at our Returning an item help page for more details. You're covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.

       The buyer is responsible for return postage costs.


             Return policy details


             Returns accepted
             Most purchases from business sellers are protected by the Consumer Contract Regulations 2013 which give you the right to cancel the purchase within 14 days after the day you receive the item. Find out more about your
             rights as a buyer and exceptions .




    Sponsored items based on your recent views 1/4                                                                                                                                                               Feedback on our suggestions




     Motorcycle ABS Plastic                      Pair Black M10 Mirror              New Motorcycle Aliminum                For KTM excf 350cc 2020                Headlight Headlamp Head                Universal Headlight
     Hand Guard Handguards…                      Blanking Plugs Bolts for KT…       Rear Brake Lever For KTM…              motorcycle Aluminum Brak…              Light Kits for KTM Honda…              Headlamp Light…
     £42.83                                      £5.03                              £21.99                                 £18.89                                 £20.55                                 £20.84
     Free P&P                                    Free P&P                           Free P&P                               Free P&P                               Free P&P                               Free P&P
     New                                         New                                Seller 99.1% positive                  Seller 99.1% positive                  New                                    New




   Explore more sponsored options:




https://www.ebay.co.uk/itm/Universal-Motorcycle-Headlight-Headlamp-Light-for-KTM-HONDA-YAMAHA-Dirt-Pit-Bike/303409937090                                                                                                                       7/8
10/16/2020                                                     Universal
                                              Case: 1:20-cv-06677        Motorcycle #:
                                                                    Document        Headlight Headlamp
                                                                                       12 Filed:       Light for KTM
                                                                                                    11/10/20         HONDA
                                                                                                                  Page  127YAMAHA DirtPageID
                                                                                                                             of 358   Pit Bike | eBay
                                                                                                                                                   #:1076




     Dirt Bike Motorcycle 12V            Motorcycle Headlight                 Motocross Headlight For                  Motocross Street Fighter           Dirt Bike Enduro Headlight          Street Fighter Dirt Bike Twin
     Enduro Front Headlight…             Enduro Front Light For…              Yamaha WR YZ…                            Dirt Bike Black Headlight…         Headlamp Front Light…               LED Headlight For Honda…
     £16.49                              £13.29                               £21.97                                   £17.96                             £19.65                              £19.83
     Free P&P                            £13.99                               £23.37                                   £18.90                             £20.90                              £21.10
                                         + £5.00 P&P                          + £2.71 P&P                              + £5.50 P&P                        + £2.50 P&P                         + £2.50 P&P
                                                                              Popular                                                                                                         Popular




    People who viewed this item also viewed 1/2                                                                                                                                                     Feedback on our suggestions




     Universal Motorcycle                Dirt Bike Motorcycle 12V             Universal Headlights                     Universal Headlight                Headlight Front Light For           Motorcycle Dirt Bike
     Headlight Head Lamp Ligh…           Enduro Front Headlight…              Headlamp Street Fighter…                 Headlamp Light…                    KTM Honda Yamaha…                   Universal Headlight…
     £20.55                              £16.49                               £19.98                                   £20.84                             £20.17                              £33.23
     Free P&P                            Free P&P                             Free P&P                                 Free P&P                           + £2.00 P&P                         Free P&P




    More from this seller 1/2                                                                                                                                                                       Feedback on our suggestions




     Universal Headlight                 Universal Headlights                 Motorcycle Universal Front               Motorcycle Handguard               Gripper Soft Seat Cover             Universal Hand Guard
     Headlamp Light…                     Headlamp Street Fighter…             Fender Mudguards for…                    Brush Bar Hand Guard for…          Ribbed Skin Rubber for…             Handguards Protector Dirt…
     £19.98                              £19.98                               £10.99                                   £27.98                             £21.98                              £17.63
     + P&P                               + P&P                                + P&P                                    + P&P                              + P&P                               + P&P
                                                                                                                                                                                              Popular



                                          Ad pricecat.co.uk▼
                                         KTM Headlight - low prices, huge selection
             Visit Website               Find KTM Headlight now. Great deals and prices at pricecat!

                                            Motorcycle Parts · Car Wheels and Tyres · Motorhome Parts · Car Tuning and Styling · Car Parts



 Back to previous page                                                                                                                                                                                             Return to top
 More to explore: Pit Bike Lights in Motorcycle Rear & Brake Light Assemblies, Pit Bikes, Lucas Headlamp in Motorcycle Headlight Assemblies,
 Projector Headlamp in Motorcycle Headlight Assemblies, 7" Headlamp in Motorcycle Headlight Assemblies, Pit Bike Carb in Motorcycle Carburettors & Parts, Dirt Bike Goggles,
 Pit Bike Spares or Repair, Lifan 125cc Pit Bike, Pit Bike Clutch Case




        About eBay     Announcements        Community      Safety Centre     Resolution Centre         Seller Centre    VeRO: Protecting Intellectual Property    Policies   Help & Contact    Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. User Agreement, Privacy, Cookies and AdChoice




https://www.ebay.co.uk/itm/Universal-Motorcycle-Headlight-Headlamp-Light-for-KTM-HONDA-YAMAHA-Dirt-Pit-Bike/303409937090                                                                                                          8/8
10/16/2020                                                               Universal
                                                        Case: 1:20-cv-06677        Motorcycle #:
                                                                              Document        Headlight Headlamp
                                                                                                 12 Filed:       Light for KTM
                                                                                                              11/10/20         HONDA
                                                                                                                            Page  128YAMAHA DirtPageID
                                                                                                                                       of 358   Pit Bike | eBay
                                                                                                                                                             #:1077
 Hello. Sign in or register        Daily Deals     Brand Outlet       Help & Contact                                                                                                                Sell     Watch List         My eBay


                                 Shop by
                                 category                Search for anything                                                                                                          All Categories                            Search               Advanced


          Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                         | Watch this item




    People who viewed this item also viewed

                             Universal                                      Dirt Bike                                        Universal                                            Universal                                          Headlight Front
                             Motorcycle…                                    Motorcycle 12V…                                  Headlights…                                          Headlight…                                         Light For KTM…
                             £20.55                                         £16.49                                           £19.98                                               £20.84                                             £20.17
                             Free P&P                                       Free P&P                                         Free P&P                                             Free P&P                                           + £2.00 P&P




                  Check if this part fits your vehicle         Contact the seller



    UP TO 10% OFF WITH MULTI-BUY
                   ge                                                                                  Universal Motorcycle Headlight Headlamp Light for
            s   ta                                                                                                                                                                                          Shop with confidence
         po                                                                                            KTM HONDA YAMAHA Dirt Pit Bike
    ee
  Fr                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                                                                                                                                   Get the item you ordered or your
                                                                                                            Condition: New
                                                                                                                                                                                                                   money back. Learn more

                                                                                                                                    Buy 1                  Buy 2
                                                                                                            Multi-buy:
                                                                                                                                 £21.98 each            £20.88 each
                                                                                                                                                                                                           Seller information
                                                                                                                                                                                                           panpan0018 (3376          )
                                                                                                             Quantity:       1        3 or more for £19.78 each                                            99.2% Positive Feedback

                                                                                                                            5 available / 14 sold
                                                                                                                                                                                                               Save this seller
                                                                                                                                                                                                           Contact seller
                                                                                                                Price:
                                                                                                                          £21.98 each                                    Buy it now                        Visit Shop
                                                                                                                                                                                                           See other items

                                                                                                                                                                       Add to basket
                                                                                                                                                                                                           Registered as a business seller



                                                                                                                                                                       Watch this item


                                                                                                                                         Limited quantity
                                                                                                              5 watchers                                                  30-day returns
                                                                                                                                            remaining


                                                                                                                 Collect 21 Nectar points Redeem your points | Conditions
                                        Mouse over image to zoom


                                                                                                              Postage: Free Standard SpeedPAK from China/Hong
                                                                                                                            Kong/Taiwan | See details
                                                                                                                            International postage of items may be subject to customs processing
                                                                                                                            and additional charges.
                                                                                                                            Item location: Qinhuangdao, China
                                                                                                                            Posts to: Worldwide See exclusions

                                  Have one to sell? Sell it yourself                                          Delivery: Estimated between Fri. 6 Nov. and Fri. 27 Nov.
                                                                                                                            Seller sends within 3 days after receiving cleared payment.
                                                                                                                            Please allow additional time if international delivery is subject to
                                                                                                                            customs processing.


                                                                                                            Payments:

                                                                                                              Returns: 30 days refund, buyer pays return postage |                    See details




    Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions




     Universal Headlight                         Universal Headlights                    Motorcycle Universal Front                Gear Shift Shifter Lever For               Motorcycle Handguard                        Gripper Soft Seat Cover
     Headlamp Light…                             Headlamp Street Fighter…                Fender Mudguards for…                     Honda CRF450R 2007-201…                    Brush Bar Hand Guard for…                   Ribbed Skin Rubber for…
     £19.98                                      £19.98                                  £10.99                                    £17.99                                     £27.98                                      £21.98
     Free P&P                                    Free P&P                                Free P&P                                  Free P&P                                   Free P&P                                    Free P&P




                                                                                                                                                                                                                                                 Report item
     Description                Postage and payments

   Seller assumes all responsibility for this listing.

           Postage and packaging

           Item location: Qinhuangdao, China


https://www.ebay.co.uk/itm/Universal-Motorcycle-Headlight-Headlamp-Light-for-KTM-HONDA-YAMAHA-Dirt-Pit-Bike/303409937090                                                                                                                                        1/3
10/16/2020                                                               Universal
                                                        Case: 1:20-cv-06677        Motorcycle #:
                                                                              Document        Headlight Headlamp
                                                                                                 12 Filed:       Light for KTM
                                                                                                              11/10/20         HONDA
                                                                                                                            Page  129YAMAHA DirtPageID
                                                                                                                                       of 358   Pit Bike | eBay
                                                                                                                                                             #:1078
       Postage to: Worldwide

       Excludes: Africa, South America, Albania, Andorra, Bosnia and Herzegovina, Gibraltar, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Macedonia, Moldova, Monaco, San Marino, Serbia, Svalbard
       and Jan Mayen, Sweden, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri
       Lanka, Tajikistan, Turkmenistan, Bahrain, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Yemen, Anguilla, Antigua and Barbuda, Bahamas, Barbados, Belize, British Virgin Islands, Cayman
       Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama,
       Puerto Rico, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook Islands, Fiji, French
       Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei
       Darussalam, Laos, Malaysia, Bermuda, Greenland, Saint Pierre and Miquelon

       Quantity:      1               Change country:        United States                                                               Get rates


          Postage and                 Each additional
                                                              To                   Service                                                                                                    Delivery*
          packaging                   item


                                                                                                                                                                                              Estimated between Fri. 6 Nov. and Fri. 27 Nov.
                                                              United
          Free P&P                    Free                                         Standard SpeedPAK from China/Hong Kong/Taiwan                                                              Seller sends within 3 days after receiving cleared
                                                              States
                                                                                                                                                                                              payment.


                                                                                                                                                                                              Estimated between Thu. 5 Nov. and Mon. 4
                                                              United               Economy Delivery (Economy Shipping from China/Hong Kong/Taiwan to
          Free P&P                    Free                                                                                                                                                    Jan.
                                                              States               worldwide)
                                                                                                                                                                                              Seller sends within 3 days after receiving cleared payment.


                                                                                                                                                                                              Estimated between Fri. 23 Oct. and Fri. 30
                                                              United               Express delivery (Expedited Shipping from China/Hong Kong/Taiwan to
          £28.00                      £12.00                                                                                                                                                  Oct.
                                                              States               worldwide)
                                                                                                                                                                                              Seller sends within 3 days after receiving cleared payment.

             * You’ll see an estimated delivery date based on the seller’s dispatch time and delivery service. Delivery times may vary, especially during peak periods and will depend on when your payment clears.



          Domestic dispatch time


          Will usually dispatch within 3 working days of receiving cleared payment.




       Payment details
         Payment methods




       Immediate payment required for this item.
        Immediate payment of £21.98 is required.




    Sponsored items based on your recent views 1/4                                                                                                                                                                             Feedback on our suggestions




     Motorcycle ABS Plastic                    Pair Black M10 Mirror                    New Motorcycle Aliminum                   For KTM excf 350cc 2020                  Headlight Headlamp Head                    Universal Headlight
     Hand Guard Handguards…                    Blanking Plugs Bolts for KT…             Rear Brake Lever For KTM…                 motorcycle Aluminum Brak…                Light Kits for KTM Honda…                  Headlamp Light…
     £42.83                                    £5.03                                    £21.99                                    £18.89                                   £20.55                                     £20.84
     Free P&P                                  Free P&P                                 Free P&P                                  Free P&P                                 Free P&P                                   Free P&P
     New                                       New                                      Seller 99.1% positive                     Seller 99.1% positive                    New                                        New




   Explore more sponsored options:




     Dirt Bike Motorcycle 12V                  Motorcycle Headlight                     Motocross Headlight For                   Motocross Street Fighter                 Dirt Bike Enduro Headlight                 Street Fighter Dirt Bike Twin
     Enduro Front Headlight…                   Enduro Front Light For…                  Yamaha WR YZ…                             Dirt Bike Black Headlight…               Headlamp Front Light…                      LED Headlight For Honda…
     £16.49                                    £13.29                                   £21.97                                    £17.96                                   £19.65                                     £19.83
     Free P&P                                  £13.99                                   £23.37                                    £18.90                                   £20.90                                     £21.10
                                               + £5.00 P&P                              + £2.71 P&P                               + £5.50 P&P                              + £2.50 P&P                                + £2.50 P&P
                                                                                        Popular                                                                                                                       Popular




    People who viewed this item also viewed 1/2                                                                                                                                                                                Feedback on our suggestions




https://www.ebay.co.uk/itm/Universal-Motorcycle-Headlight-Headlamp-Light-for-KTM-HONDA-YAMAHA-Dirt-Pit-Bike/303409937090                                                                                                                                     2/3
10/16/2020                                        Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                            11/10/20 profile
                                                                                                         Page 130 of 358 PageID #:1079
                 Hello. Sign in or register      Daily Deals    Brand Outlet     Help & Contact                                                              Sell    Watch List     My eBay


                                               Shop by
                                               category                Search for anything                                                      All Categories                       Search               Advanced



                 Home       Community          Feedback forum       Feedback profile



                 Feedback profile


                                              panpan0018 (3376         )                                                                                                    Member quick links
                                              Positive Feedback (last 12 months): 99.2%                                                                                     Contact member
                                              Member since: 20-Mar-18 in China                                                                                              View items for sale
                                              eBay Top-rated seller: One of eBay's most reputable sellers.                                                                  View seller's Shop
                                                                           Consistently delivers outstanding customer service.
                                                                           Learn more



                 Feedback ratings                                                                  Detailed seller ratings

                                                  1 month        6 months         12 months              Average for the last 12 months

                            Positive                 192           2101              2927                 Accurate description                                   Reasonable postage cost
                                                                                                                       (2464)                                                (2602)
                            Neutral                   2              18                 20
                                                                                                          Delivery time                                          Communication
                            Negative                  2              19                 22                                (2449)                                             (2419)




                           All received Feedback                                   Received as buyer                               Received as seller                              Left for others

                 22 Feedback received (viewing 1-22)                                                                                                                                   Revised Feedback: 3


                 Search Feedback received as seller with an item title or ID:                                                                           Rating type:                       Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                     Negative (22)                      12 months



                   FEEDBACK                                                                                                          From                                              WHEN

                          Wire Brush should read nylon brush. Misleading title.                                                      Buyer: 4***i (1742 )                              Past month
                          (Private listing)                                                                                                                                            Reciprocal Feedback




                                                                                                                                                                                                                     Comment?
                          Was not what I ordered                                                                                     Buyer: o *** o ( 559 )                            Past month
                          75mm Brazed Grinding Edge Wheel Diamond Vacuum Profile Abrasive for Stone Marble                           £13.28                                            Reciprocal Feedback
                          (#303569278497)


                          Expensive cheap item, 'universal' guards dont clear brake reservoir - too short.                           Buyer: 1***1 (962 )                               Past 6 months
                          7/8" 1 1/8" Motorcycle Universal Handguard Hand Guards for Honda Yamaha Suzuki                             £21.72                                            Reciprocal Feedback
                          (#303272333072)


                          Very low quality very disappointed                                                                         Buyer: o***n (1625 )                              Past 6 months
                          Multifunction Electric Sharpener Drill Knife Scissor Chisel Sharpening Machine                             £32.99                                            Reciprocal Feedback
                          (#303554496525)


                          Parcel never delivered, big scam. To flee.                                                                 Buyer: 5***n (2)                                  Past 6 months
                          28mm 7/8" 22mm Universal Handguard Hand Guard Brush Bar for Dirt Bike Motocross                            £16.75                                            Reciprocal Feedback
                          (#303272317687)


                          Wrong item sent !! Didn’t want to know !!                                                                  Buyer: 0***n (1802 )                              Past 6 months
                          (Private listing)                                                                                                                                            Reciprocal Feedback


                          Imperial sizes sold as metric. Seller lied on communication. 20% refund no good.                           Buyer: n***a (769 )                               Past 6 months
                          (Private listing)                                                                                                                                            Reciprocal Feedback


                          Totally different thank you                                                                                Buyer: e***s (861 )                               Past 6 months
                          Universal Motorcycle Gripper Soft Seat Cover Rib Skin Rubber for Dirt Pit Bike                             £9.98                                             Reciprocal Feedback
                          (#303410094119)


                                                               Detailed item information is not available for the following items because the Feedback is over 90 days old.


                          Hello - Just after I get the product, I can give a review, sorry.                                          Buyer: s***e (54 )                                Past 6 months
                          180mm 7" Carbide Circular Saw Blade Disc Cutting Tool for Wood 40 60 80 Teeth                              £9.20                                             Reciprocal Feedback
                          (#303376946411)


                          SLOW. POOR QUALITY FAKE ITEM RUDE SELLER THEY LIE AND DONT REFUND                                          Buyer: 1***1 (132 )                               Past 6 months
                          STAY AWAY                                                                                                                                                    Reciprocal Feedback
                          (Private listing)


                          I still do not receive my article                                                                          Buyer: s***o (12 )                                Past 6 months
                          1/2" Shank Flute & Bead Router Bits Set Woodworking Tenon Milling Cutter 2Pcs                              £9.68                                             Reciprocal Feedback
                          (#303331730313)




https://www.ebay.co.uk/fdbk/feedback_profile/panpan0018?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                       1/2
10/16/2020                                                                               panpan0018
                                                 Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20 on eBay
                                                                                                       Page 131 of 358 PageID #:1080
    Hello. Sign in or register    Daily Deals    Brand Outlet     Help & Contact                                                                                               Sell    Watch List            My eBay


                                 Shop by
                                 category                 Search for anything                                                                                                   All Categories                         Search


    panpan0018's profile



                                                            panpan0018 (3376 )                                                                                Items for sale          Visit Shop            Contact
                                                            99.2% positive Feedback

                                                                                                        We mainly sell grinding and polishing abrasives tool, also have some pneumatic and
                                                                Save
                                                                                                        hand tools.We accept large orders and can help you find some items that are not for
                                                                                                        sale in the store as present.If you have any need, please feel free to contact us!



                                 Feedback ratings                                                                                                                                                See all Feedback

                                                  2,464     Item as described                      2,927           20              22                        Good quality thanks
                                                                                                                                                             12 Oct, 2020
                                                  2,419     Communication                    Positive         Neutral          Negative
                                                  2,449     Dispatch time

                                                  2,602     Postage                                  Feedback from the last 12 months



                             89 Followers | 0 Reviews | Member since: 20 Mar, 2018 |       China




      About eBay      Announcements       Community       Safety Centre     Resolution Centre      Seller Centre    VeRO: Protecting Intellectual Property   Policies       Help & Contact       Site Map


      Copyright © 1995-2020 eBay Inc. All Rights Reserved. User Agreement, Privacy, Cookies and AdChoice




https://www.ebay.co.uk/usr/panpan0018                                                                                                                                                                                           1/1
10/16/2020                                                                           Treasure
                                                       Case: 1:20-cv-06677 Document #:        House 11/10/20
                                                                                       12 Filed:    of Hardware Tools
                                                                                                                 Page | eBay
                                                                                                                          132Stores
                                                                                                                                of 358 PageID #:1081
                      Hello. Sign in or register       Daily Deals     Brand Outlet      Help & Contact                                                                                     Sell   Watch List   My eBay


                                                      Shop by
                                                      category                Search for anything                                                                              All Categories                   Search           Advanced



                      eBay       eBay Shops      Treasure House of Hardware Tools




                                                             Treasure House of Hardware Tools
                                                             89 followers panpan0018 (3376                ) 99.2%

                                                             Welcome to Treasure House of Hardware Tools! Our shop has a variety of grinding and polishing abrasive tools, pneumatic tools and hand tools. If you have any needs, please do not h

                                                                     Save this seller                 Contact seller




                      Category

                      All                                               Featured items
                      Motorcycle Parts

                      Electric Tool

                      Air Tools

                      Home & Gardening Tool

                      Kitchen & Bathroom Accessory

                      Hand Tool

                      Custom Grinding Wheel

                      Resin Diamond Grinding Wheel

                      Electroplated Grinding Wheel                      100mm 4" Nylon Fiber Flap                   12" 300mm Rubber Serrated     30-160mm SDS Plus Shaft             18~75mm Cylinder Steel Wire
                      Brazed Grinding Wheel                             Polishing Wheel Pad…                        Belt Grinder Contact Wheel…   Carbide Tip Drill Bit Kit…          Round Tube Pipe Cleaning…

                      Ceremic Grinidng Wheel                            £5.89                                       £52.98                        £5.98                               £3.89
                      Double Row Wheel

                      Segmented Turbo Row Wheel

                      Vacuum Brazed Router Bit
                                                                           Search this shop                                                            Search                                                    Best Match
                      Diamond Saw Blade

                      Trimmer Blade

                      Chain Saw Disc                                      All listings     Auction    Buy it now

                      Carbide Saw Blade
                                                                        1-48 of 1,905 results
                      Resin Cutting Disc

                      HSS Cutting Disc                                                             Universal Motorcycle Headlight Headlamp Light for KTM HONDA YAMAHA Dirt Pit Bike

                      Milling Cutter                                                               £21.98                                                                                                                 From China
                      Flap Disc                                                                    Free postage

                      Poly Strip Disc

                      Roloc Sanding Disc

                      Polishing Pad                                                                Universal Headlights Headlamp Street Fighter Dirt Pit Bike Supermoto Motorcycle

                      Polishing Wheel                                                              £19.98                                                                                                                 From China
                      Serrated Rubber Wheel                                                        Free postage
                      Rubber Sanding Drum

                      Sandpaper & Sanding Belt

                      Rotary Tool Accessary                                                        Universal Hand Guard Handguards Protector Dirt Bike Brush Motorcycle Handlebar
                      Grinding Head
                                                                                                   £17.63                                                                                                                 From China
                      Carbide Rotary Files                                                         £2.98 postage
                      Drill Bit

                      Hole Saw

                      Tool Accessary                                                               Universal Motorcross Handguard Hand Guard for HONDA YAMAHA KTM KAWASAKI Pit Bike
                      Other
                                                                                                   £8.38                                                                                                                  From China
                                                                                                   £1.85 postage
                      Condition                         see all

                            New


                      Price                                                                        Motorcycle Handguard Brush Bar Hand Guard for HONDA SUZUKI YAMAHA KTM KAWASAKI

                            Under £12.00                                                           £27.98                                                                                                                 From China
                            £12.00 to £25.00                                                       Free postage
                            Over £25.00

                      £               - £

                                                                                                   Motorcycle Hand Guard Protection For KTM Yamaha Kawasaki Honda Suzuki Dirt Bike
                      Buying format                     see all
                                                                                                   £9.99                                                                                                                  From China
                            All listings
                                                                                                   Free postage
                            Best Offer
                            Auction
                            Buy it now
                            Classified Ads                                                         Motorcycle Handguards Hand Protector Guards For Honda Yamaha Suzuki Kawasaki KTM

                      Item location                     see all                                    £8.99                                                                                                                  From China
                                                                                                   Free postage
                            Default
                            UK Only
                            European Union
                            Worldwide                                                              7/8" 1 1/8" Motorcycle Universal Handguard Hand Guards for Honda Yamaha Suzuki

                      Delivery options                  see all                                    £22.86                                                                                                                 From China
                                                                                                   Free postage
                            Free postage
                            Free Click & Collect


https://www.ebay.co.uk/str/panpan0018?_dmd=1&rt=nc                                                                                                                                                                                            1/4
10/16/2020                                                                     Treasure
                                                 Case: 1:20-cv-06677 Document #:        House 11/10/20
                                                                                 12 Filed:    of Hardware Tools
                                                                                                           Page | eBay
                                                                                                                    133Stores
                                                                                                                          of 358 PageID #:1082
                      Show only                  see all
                                                                       4"~12" Nylon Fiber Flap Polishing Wheel Disc Non-woven Abrasive Buffing 320 Grit
                         Returns accepted
                                                                       £7.68 to £23.98                                                                                  From China
                         Completed items
                                                                       Free postage
                         Sold items
                                                                       12 watching
                         Deals & savings
                         Authorised seller
                         Authenticity verified                         Rear Brake Master Cylinder Pump for KTM 125 SX 150 250 300 350 Husqvarna 250 125

                      More refinements...                              £37.98                                                                                           From China
                                                                       Free postage




                                                                       Motorcycle Universal Front Fender Mudguards for Suzuki Yamaha KTM Kawasaki Honda

                                                                       £10.99                                                                                           From China
                                                                       Free postage




                                                                       LED Bathroom Basin Sink Faucet Chrome Brass Waterfall Mixer Tap 3 Color Changing

                                                                       £109.98                                                                                          From China
                                                                       Free postage
                                                                       6 watching



                                                                       Universal Handguard Handle Brush Bar Hand Guards for Yamaha Dirt Pit Bike Enduro

                                                                       £14.98                                                                                           From China
                                                                       Free postage




                                                                       Air Powered Nail & Staple Gun Nailer Stapler Operated Upholstery DIY Pneumatic

                                                                       £28.99                                                                                           From China
                                                                       Free postage




                                                                       3"-12" Nylon Fiber Polishing Wheel Buffing Pad for Metal Abrasive Tool 5P 7P 9P

                                                                       £5.38 to £26.58                                                                                  From China
                                                                       Free postage




                                                                       NEW LISTING   SDS Three heads Chisel Drill Bit Rotary Hammer Kit Masonry Drilling Tool Breaker

                                                                       £59.98                                                                                           From China
                                                                       Free postage




                                                                       250mm 10" Rubber Serrated Sand Belt Grinder Contact Wheel for Polishing 1" Hole

                                                                       £48.69                                                                                           From China
                                                                       Free postage




                                                                       HandleBar Riser Mount Clamp for KTM SX125 150 250 SXF250 350 450 Husqvarna FC250

                                                                       £36.00                                                                                           From China
                                                                       Free postage




                                                                       Carburetor Carb for Yamaha VSTAR 250 VIRAGO 250 ROUTE66 XV250 1988-2014 Bike

                                                                       £39.02                                                                                           From China
                                                                       Free postage




                                                                       Handlebar Fat Bar Pad Protection 1 1/8" 28MM Dirt Pit Bike MX Off road Enduro

                                                                       £6.98                                                                                            From China
                                                                       Free postage
                                                                       7 watching



                                                                       Gear Shift Shifter Lever For Honda CRF450R 2007-2016 Motorcycle Dirt Pit Bike

                                                                       £17.99                                                                                           From China
                                                                       Free postage




                                                                       Carburetor Fits for Suzuki 300CC~400CC GN250 GN300 Carb Carburettor Motorcycle

                                                                       £55.59                                                                                           From China
                                                                       Free postage




                                                                       Metal Cutting Discs Angle Grinder Disc Cut Off Thin Stainless Steel 4 Inch 100mm

                                                                       £5.78 to £22.98                                                                                  From China
                                                                       Free postage
                                                                       7 watching



                                                                       Gripper Soft Motorcycle Seat Spoke Cover For Honda CR125/250 94-96 Pit Dirt Bike

                                                                       £28.81                                                                                           From China
                                                                       Free postage




                                                                       CNC Chain Guard Guide Slider for Honda CRF250R CRF250X CRF450X CRF250RX CRF450L

                                                                       £19.68                                                                                           From China
                                                                       Free postage


https://www.ebay.co.uk/str/panpan0018?_dmd=1&rt=nc                                                                                                                                   2/4
10/16/2020                                                              Treasure
                                          Case: 1:20-cv-06677 Document #:        House 11/10/20
                                                                          12 Filed:    of Hardware Tools
                                                                                                    Page | eBay
                                                                                                             134Stores
                                                                                                                   of 358 PageID #:1083

                                                                30mm CVK30 Carb Carburetor Kit for Motorcycle Scooters ATV GY6 150-250CC Engine

                                                                £30.66                                                                             From China
                                                                Free postage




                                                                Gear Shift Shifter Lever for Ducati Diavel 2011-2015 Adjustable Dirt Pit Bike

                                                                £17.99                                                                             From China
                                                                Free postage




                                                                CNC Gear Shift Shifter Lever Pedal for Yamaha YZ125/250 05-20 125X 250X 125/250G

                                                                £17.99                                                                             From China
                                                                Free postage




                                                                Gripper Soft Rubber Motorcycle Seat Cover & Spokes For KTM 125/200 EXC Dirt Bike

                                                                £30.08                                                                             From China
                                                                Free postage




                                                                Black CNC Aluminum Alloy Front Lowering Set for Yamaha Banshee ATV Motorcycle

                                                                £24.98                                                                             From China
                                                                Free postage




                                                                CNC Forged Kick Start Lever Protector Rubber Shifter For YAMAHA YZ250F Dirt Bike

                                                                £76.53                                                                             From China
                                                                Free postage




                                                                Billet Fuel Gas Cap Red for HONDA CR85R CR125R CRF150R CRF230F CR250R Motorcycle

                                                                £14.98                                                                             From China
                                                                Free postage




                                                                1 1/8" 28mm Motorcycle Handlebar Handle Fat Bar Tube for Dirt Pit Bike Motocross

                                                                £21.99                                                                             From China
                                                                Free postage




                                                                1 1/8" 7/8" Universal Motorcross Hand Guards Handguards for MX Enduro Dirt Bike

                                                                £16.98                                                                             From China
                                                                Free postage




                                                                Universal Motorcross 1 1/8" 28mm Handlebars Fat Bar Grips Mount Pad for Off Road

                                                                £26.98                                                                             From China
                                                                Free postage




                                                                Motocross Motorcycle Hand Guards Handguards For KTM EXC EXCF XC XCF XCW Pit Bike

                                                                £16.98                                                                             From China
                                                                Free postage




                                                                FCR Carburetor Carb for 28-41mm 110cc-650cc Flat Racing Slant Side Motorcycle

                                                                £140.18                                                                            From China
                                                                Free postage
                                                                9 watching



                                                                CNC Handle Bar Rubber Handlebar Fat Bar Pad Grip Donuts For Pit Dirt Bike Red

                                                                £49.85                                                                             From China
                                                                Free postage
                                                                11 watching



                                                                Billet Chain Guard Guide for Honda CRM125 90-99 XR250 BAJA 95-07 CRF250L 13-18

                                                                £23.58                                                                             From China
                                                                Free postage




                                                                Mikuni 30mm TM30 Fit 200cc-250cc Flat Set Performance Carburetor Carb Motorcycle

                                                                £42.91                                                                             From China
                                                                Free postage




                                                                Universal Headlight Headlamp Light Streetfighter Fairing Motocross Dirt Pit Bike

                                                                £19.98                                                                             From China
                                                                Free postage




                                                                Universal Motocycle Triangle Kickstand Side Stand for KTM HONDA Dirt Pit Bike

                                                                £17.98                                                                             From China
                                                                Free postage

https://www.ebay.co.uk/str/panpan0018?_dmd=1&rt=nc                                                                                                              3/4
10/16/2020                                                                          Treasure
                                                      Case: 1:20-cv-06677 Document #:        House 11/10/20
                                                                                      12 Filed:    of Hardware Tools
                                                                                                                Page | eBay
                                                                                                                         135Stores
                                                                                                                               of 358 PageID #:1084
                    Hello. Sign in or register       Daily Deals     Brand Outlet      Help & Contact                                                                         Sell    Watch List   My eBay


                                                    Shop by
                                                    category                Search for anything                                                                               All Categories                 Search


                    eBay       eBay Shops      Treasure House of Hardware Tools




                                                           Treasure House of Hardware Tools
                                                           89 followers panpan0018 (3376                ) 99.2%

                                                           Welcome to Treasure House of Hardware Tools! Our shop has a variety of grinding and polishing abrasive tools, pneumatic tools and hand tools. If you have any needs, please do not

                                                                   Save this seller                  Contact seller




                    Category

                    All                                                 ktm                                                                      Search                                              Best Match

                    Motorcycle Parts

                                                                        All listings     Auction     Buy it now
                    Condition                         see all

                          New                                         1-48 of 66 results

                    Price                                                                        Universal Motorcycle Headlight Headlamp Light for KTM HONDA YAMAHA Dirt Pit Bike

                          Under £12.00                                                           £21.98                                                                                                      From China
                          £12.00 to £25.00                                                       Free postage
                          Over £25.00

                    £               - £

                                                                                                 Universal Motorcross Handguard Hand Guard for HONDA YAMAHA KTM KAWASAKI Pit Bike
                    Buying format                     see all

                          All listings                                                           £8.38                                                                                                       From China
                          Best Offer                                                             £1.85 postage
                          Auction
                          Buy it now
                          Classified Ads
                                                                                                 Motorcycle Hand Guard Protection For KTM Yamaha Kawasaki Honda Suzuki Dirt Bike

                    Item location                     see all                                    £9.99                                                                                                       From China
                          Default                                                                Free postage
                          UK Only
                          European Union
                          Worldwide
                                                                                                 HandleBar Riser Mount Clamp for KTM SX125 150 250 SXF250 350 450 Husqvarna FC250 (Fits: KTM)

                    Delivery options                  see all                                    £36.00                                                                                                      From China
                          Free postage                                                           Free postage
                          Free Click & Collect


                    Show only                         see all
                                                                                                 Motorcycle Handguards Hand Protector Guards For Honda Yamaha Suzuki Kawasaki KTM
                          Returns accepted
                          Completed items                                                        £8.99                                                                                                       From China
                          Sold items                                                             Free postage
                          Deals & savings
                          Authorised seller
                          Authenticity verified
                                                                                                 CNC Gear Pedal Lever Shift for KTM EXC XCF-W EXC-F SMR SX-F SX XC XC-F XC-W MXC (Fits: KTM)

                    More refinements...                                                          £15.99                                                                                                      From China
                                                                                                 Free postage




                                                                                                 Engine Clutch Cover Side Case Protector Guard Fits for KTM SXF450 XCF450 2016 (Fits: KTM)

                                                                                                 £12.25                                                                                                      From China
                                                                                                 Free postage




                                                                                                 Rear Brake Caliper Cylinder for KTM 125 150 250SX SX-F XC XC-F Husqvarna FC TC (Fits: KTM)

                                                                                                 £92.97                                                                                                      From China
                                                                                                 Free postage
                                                                                                 6 watching



                                                                                                 Rear Brake Master Cylinder Pump for KTM 125 SX 150 250 300 350 Husqvarna 250 125 (Fits: KTM)

                                                                                                 £37.98                                                                                                      From China
                                                                                                 Free postage




                                                                                                 Twist Throttle Housing Assembly & Tube For Honda CRF250R CRF250X CRF450R 450X (Fits: KTM)

                                                                                                 £15.95                                                                                                      From China
                                                                                                 Free postage




                                                                                                 Clutch Cover Side Case Protector Guard Fits for KTMSXF/XCF450 EXC/XCW450 500 (Fits: KTM)

                                                                                                 £12.28                                                                                                      From China
                                                                                                 F         t
https://www.ebay.co.uk/str/panpan0018?_dmd=1&rt=nc&_bkw=ktm                                                                                                                                                                              1/4
10/16/2020                                 Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                     11/10/20 | eBay
                                                                                                  Page 136 of 358 PageID #:1085

                                                                                                                           How do you like our checkout? Tell us what you think
                                  Checkout

             Review item and postage                                                                           Subtotal (1 item)                                          £21.98
                                                                                                               Postage                                                       Free
             Seller: panpan0018 | Message to seller
                                                                                                               Tax*                                                         £1.37
                                       Universal Motorcycle Headlight Headlamp Light for KTM
                                       HONDA YAMAHA Dirt Pit Bike
                                                                                                               Order total                                               £23.35
                                       £21.98
                                                                                                                 *We're required by law to collect sales tax and applicable fees
                                       Quantity       1                                                          for certain tax authorities. Learn more


                                       Postage
                                                                                                                                      Confirm and pay
                                             Est. delivery: 6 – 27 Nov
                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                                                                                   Select a payment option
                                             Free

                                             Est. delivery: 5 Nov – 4 Jan
                                             Economy Shipping from China/Hong Kong/Taiwan to                                              See details
                                             worldwide
                                             Free

                                             Est. delivery: 23 – 30 Oct
                                             Expedited Shipping from China/Hong Kong/Taiwan to
                                             worldwide
                                             £28.00



             Post to

             100 W Roosevelt Ave
             Bensenville, IL 60106-1445
             United States


             Change




             Pay with




                     Credit or debit card




             Add vouchers



              Enter code:                                          Apply




          Copyright © 1995-2020 eBay Inc. All Rights Reserved. User Agreement, Privacy, Cookies and AdChoice




https://pay.ebay.co.uk/rgxo?action=view&sessionid=1137294158                                                                                                                        1/1
10/16/2020                                                          UniversalDocument
                                                     Case: 1:20-cv-06677      Motorcross Handguard Hand Guard
                                                                                           #: 12 Filed:       for HONDA
                                                                                                          11/10/20      YAMAHA
                                                                                                                      Page  137KTM
                                                                                                                                 ofKAWASAKI Pit Bike |#:1086
                                                                                                                                    358 PageID         eBay

 Hello. Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                               Sell     Watch List         My eBay


                              Shop by
                              category                 Search for anything                                                                                                                       All Categories                          Search

       Back to previous page | Listed in category:    Vehicle Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                            | Watch this item




            Check if this part fits your vehicle             Contact the seller



    UP TO 10% OFF WITH MULTI-BUY
                                                                                                    Universal Motorcross Handguard Hand Guard for
                                                                                                                                                                                                        Shop with confidence
                                                                                                    HONDA YAMAHA KTM KAWASAKI Pit Bike
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or your
                                                                                                        Condition: New                                                                                         money back. Learn more

                                                                                                                                Buy 1                Buy 2
                                                                                                         Multi-buy:
                                                                                                                             £8.38 each           £7.96 each
                                                                                                                                                                                                       Seller information
                                                                                                                                                                                                       panpan0018 (3376          )
                                                                                                          Quantity:      1        3 or more for £7.54 each                                             99.2% Positive Feedback

                                                                                                                        5 available / 15 sold
                                                                                                                                                                                                           Save this seller
                                                                                                                                                                                                       Contact seller
                                                                                                            Price:
                                                                                                                      £8.38 each                                    Buy it now                         Visit Shop
                                                                                                                                                                                                       See other items

                                                                                                                                                                  Add to basket                        Registered as a business seller



                                                                                                                                                                  Watch this item


                                                                                                          100% buyer                                                Limited quantity
                                                                                                                                        15 watchers
                                                                                                          satisfaction                                                 remaining




                                    Mouse over image to zoom
                                                                                                       Collect 8 Nectar points Redeem your points | Conditions


                                                                                                          Postage: £1.85 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International postage of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Qinhuangdao, China
                               Have one to sell? Sell it yourself                                                       Posts to: Worldwide See exclusions

                                                                                                          Delivery: Estimated between Fri. 6 Nov. and Fri. 27 Nov.
                                                                                                                        Seller sends within 3 days after receiving cleared payment.
                                                                                                                        Please allow additional time if international delivery is subject to
                                                                                                                        customs processing.


                                                                                                        Payments:

                                                                                                           Returns: 30 days refund, buyer pays return postage |                   See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     Black Handguard Hand                     Motorcycle Hand Guard                  Orange Handle Brush Bar                  Motorcycle Handguards                      7/8" 1 1/8" Motorcycle                       Universal 22mm 28mm
     Guard For KTM Yamaha…                    Protection For KTM Yamah…              Hand guards Universal For…               Hand Protector Guards For…                 Universal Handguard Hand…                    Handguard Hand Guard…
     £7.40                                    £9.99                                  £16.92                                   £8.99                                      £22.86                                       £20.99
     + £2.50 P&P                              Free P&P                               Free P&P                                 Free P&P                                   Free P&P                                     Free P&P
     Seller 99.3% positive                    Seller 99.2% positive                  New                                      Seller 99.2% positive                      Seller 99.2% positive                        New




   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.co.uk/itm/Universal-Motorcross-Handguard-Hand-Guard-for-HONDA-YAMAHA-KTM-KAWASAKI-Pit-Bike/302901085110?hash=item46864fc3b6:g:uRgAAOSwmFhbrYw1                                                                                         1/11
10/16/2020                                                               Motorcycle
                                                        Case: 1:20-cv-06677         Hand Guard
                                                                             Document       #: Protection
                                                                                               12 Filed:  For 11/10/20
                                                                                                              KTM Yamaha Page
                                                                                                                         Kawasaki
                                                                                                                               138Honda
                                                                                                                                      ofSuzuki
                                                                                                                                         358 Dirt Bike | eBay
                                                                                                                                               PageID      #:1087
 Hello. Sign in or register        Daily Deals     Brand Outlet       Help & Contact                                                                                                               Sell     Watch List         My eBay


                                 Shop by
                                 category                 Search for anything                                                                                                                       All Categories                          Search

          Back to previous page | Listed in category:    Vehicle Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                            | Watch this item




                  Check if this part fits your vehicle          Contact the seller



    UP TO 10% OFF WITH MULTI-BUY
                   ge                                                                                  Motorcycle Hand Guard Protection For KTM
            s   ta                                                                                                                                                                                         Shop with confidence
         po                                                                                            Yamaha Kawasaki Honda Suzuki Dirt Bike
    ee
  Fr                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or your
                                                                                                           Condition: New                                                                                         money back. Learn more

                                                                                                                                   Buy 1                Buy 2
                                                                                                            Multi-buy:
                                                                                                                                £9.99 each           £9.49 each
                                                                                                                                                                                                          Seller information
                                                                                                                                                                                                          panpan0018 (3376          )
                                                                                                             Quantity:      1        3 or more for £8.99 each                                             99.2% Positive Feedback

                                                                                                                           5 available / 11 sold
                                                                                                                                                                                                              Save this seller
                                                                                                                                                                                                          Contact seller
                                                                                                               Price:
                                                                                                                         £9.99 each                                    Buy it now                         Visit Shop
                                                                                                                                                                                                          See other items

                                                                                                                                                                     Add to basket                        Registered as a business seller



                                                                                                                                                                     Watch this item


                                                                                                             100% buyer                 Limited quantity
                                                                                                                                                                    More than 68% sold
                                                                                                             satisfaction                  remaining




                                       Mouse over image to zoom
                                                                                                          Collect 10 Nectar points Redeem your points | Conditions


                                                                                                             Postage: Free Standard SpeedPAK from China/Hong
                                                                                                                           Kong/Taiwan | See details
                                                                                                                           International postage of items may be subject to customs
                                                                                                                           processing and additional charges.
                                                                                                                           Item location: Qinhuangdao, China
                                  Have one to sell? Sell it yourself                                                       Posts to: Worldwide See exclusions

                                                                                                             Delivery: Estimated between Fri. 6 Nov. and Fri. 27 Nov.
                                                                                                                           Seller sends within 3 days after receiving cleared payment.
                                                                                                                           Please allow additional time if international delivery is subject to
                                                                                                                           customs processing.


                                                                                                           Payments:

                                                                                                              Returns: 30 days refund, buyer pays return postage |                   See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




     Black Handguard Hand                        Universal Motorcross                   Motorcycle Handguards                    Universal Hand Guard                       Universal 22mm 28mm                          7/8" Universal Motorcycle
     Guard For KTM Yamaha…                       Handguard Hand Guard fo…               Hand Protector Guards For…               Handguards Protector Dirt…                 Handguard Hand Guard…                        Handguard Hand Bash…
     £7.40                                       £8.38                                  £8.99                                    £17.63                                     £20.99                                       £19.33
     + £2.50 P&P                                 + £1.85 P&P                            Free P&P                                 + £2.98 P&P                                Free P&P                                     Free P&P
     Seller 99.3% positive                       Seller 99.2% positive                  Seller 99.2% positive                    Almost gone                                New                                          New




   Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions




https://www.ebay.co.uk/itm/Motorcycle-Hand-Guard-Protection-For-KTM-Yamaha-Kawasaki-Honda-Suzuki-Dirt-Bike/302882164384?hash=item46852f0ea0:g:bXIAAOSweqxbmonh                                                                                                1/4
10/15/2020                                                            Enduro Document
                                                      Case: 1:20-cv-06677    LED Headlight Fairing
                                                                                            #: 12For KTM XC-W
                                                                                                   Filed:     EXC EXC-F
                                                                                                          11/10/20  PageXC-F139
                                                                                                                            SMCRof
                                                                                                                                 Dirt
                                                                                                                                   358Bike PageID
                                                                                                                                           Headlamp | #:1088
                                                                                                                                                      eBay

                                                                                                                                                                                                Sell     Watchlist        My eBay            2
  Hi          !          Daily Deals      Brand Outlet      Help & Contact


                             Shop by
                             category                  Search for anything                                                                                                     All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            This fits a KTM                   Select Year



       SAVE UP TO $10              See all eligible items

                                                                                                               Enduro LED Headlight Fairing For KTM XC-W
                                                                                                                                                                                                       Shop with confidence
                                                                                                               EXC EXC-F XC-F SMCR Dirt Bike Headlamp
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                 Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:

                                                                                                                      Color:      White                                                                Seller information
                                                                                                                                                                                                       papandacycle (6272       )
                                                                                                                                                2 available                                            98.8% Positive feedback
                                                                                                                  Quantity:       1

                                                                                                                                                                                                           Save this Seller

                                                                                                                     Price:    US $167.20                             Buy It Now                       Contact seller
                                                                                                                               No Interest if paid in                                                  Visit store
                                                                                                                               full in 6 mo on $99+*                                                   See other items
                                                                                                                                                                     Add to cart
                                                                                                                               US $177.20 (6% off)

                                                                                                                                                                   Add to Watchlist


                                                                                                                                                                          Longtime
                                                                                                                  Free shipping            30-day returns
                                                                                                                                                                          member

                                                                                                                  Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                 Kong/Taiwan | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: Guangzhou,Guangdong, China
                                            Have one to sell?        Sell now                                                    Ships to: Worldwide See exclusions

                                                                                                                   Delivery:           Estimated between Mon. Nov. 9 and Mon.
                                                                                                                                       Nov. 30
                                                                                                                                       This item has an extended handling time and a
                                                                                                                                       delivery estimate greater than 17 business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                 terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard®. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                 See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       Dirt Bike LED Headlight Kit            Dirt Bike LED Enduro                   Enduro Dirt Bike E8 LED                  Hand Guard Protector                      Supermoto LED Headlight                      Enduro Dirt Bike LED E8
       For KTM EXC XC XCF XCW…                Headlight Headlamp For…                Headlight Kit For KTM EXC…               Handlebar Handguards For…                 For KTM EXC XCW XC SX…                       Headlight Kit For KTM EXC…
       $166.90                                $79.52                                 $74.86                                   $17.99                                    $167.20                                      $86.30
       $178.90                                $85.50                                 $80.50                                   $19.99                                    $177.20                                      $92.80
       Free shipping                          Free shipping                          Free shipping                            Free shipping                             Free shipping                                Free shipping
       New                                    New                                    New                                      New                                       New                                          New




   Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions


                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Enduro-LED-Headlight-Fairing-For-KTM-XC-W-EXC-EXC-F-XC-F-SMCR-Dirt-Bike-Headlamp/124328154156?fits=Make%3AKTM&hash=item1cf289142c:g:qLQAAOSw4iVfVgkz                                                                            1/7
10/15/2020                                                     Enduro Document
                                               Case: 1:20-cv-06677    LED Headlight Fairing
                                                                                     #: 12For KTM XC-W
                                                                                            Filed:     EXC EXC-F
                                                                                                   11/10/20  PageXC-F140
                                                                                                                     SMCRof
                                                                                                                          Dirt
                                                                                                                            358Bike PageID
                                                                                                                                    Headlamp | #:1089
                                                                                                                                               eBay




     Dirt Bike Hi/lo Beam                 5.75" Motorcycle LED Hi/Lo   Gauntlet Headlight Fairing     Speakers Batwing Headlight      Adjustable Front Headlamp    Motorcycle Black LED Front
     Headlight Lamp Fairing For…          Beam Headlight Headlamp…     Kit For Harley Motorcycle…     Fairing Detachable For…         Fairing Cover 15’’…          Headlight Lamp For 2007-1…
     $13.15                               $54.87                       $139.49                        $294.99                         $111.59                      $75.33
     $13.99                               $59.00                       $149.99                        $309.99                         $119.99                      $81.00
     + $3.50 shipping                     + $8.50 shipping             Free shipping                  Free shipping                   Free shipping                + $8.50 shipping




    Description            Shipping and payments                                                                                                                                      Report item



                                                                                                                                                             eBay item number: 124328154156
      Seller assumes all responsibility for this listing.


         Compatibility
         Please choose your vehicle’s details for specific results.

             Year           Make          Model         Submodel
              -Select-      -Select-      -Select-       -Select-              Go


         [show all compatible vehicles]


               This part is compatible with 28 vehicle(s) matching KTM.


             Notes       Year                          Make                            Model                              Submodel
                         2017                          KTM                             150                                XCW
                         2016                          KTM                             200                                XCW
                         2015                          KTM                             200                                XCW
                         2014                          KTM                             200                                XCW
                         2018                          KTM                             250                                XCW
                         2017                          KTM                             250                                XCW
                         2016                          KTM                             250                                XCW
                         2015                          KTM                             250                                XC-F
                         2015                          KTM                             250                                XCW
                         2014                          KTM                             250                                XCW
                         2018                          KTM                             300                                XC-W Six Days
                         2018                          KTM                             300                                XCW
                         2017                          KTM                             300                                XCW
                         2016                          KTM                             300                                XC-W Six Days
                         2016                          KTM                             300                                XCW
                         2015                          KTM                             300                                XCW
                         2014                          KTM                             300                                XCW
                         2016                          KTM                             350                                EXC F
                         2015                          KTM                             350                                EXC F
                         2014                          KTM                             350                                EXC F

         Page 1 of 2                                                                                       1 2

         Portions of the information contained in this table have been provided by papandacycle



         Item specifics
         Condition:                 New                                                           Brand:                             papandacycle
         Fitment12:                 For 350 EXC-F 2015                                            Manufacturer Part Number:          YM-175
         Fitment13:                 For 500 EXC 2015                                              Country/Region of Manufacture:     China
         Fitment14:                 For 200 XC-W 2016                                             EAN:                               699977182194
         Fitment15:                 For 250 XC-W 2016                                             ISBN:                              699977182194
         Fitment16:                 For 300 XC-W 2016                                             UPC:                               699977182194
         Fitment17:                 For 300 XC-W six days 2016                                    Placement on Vehicle:              Front
         Fitment18:                 For 350 EXC-F 2016                                            Type:                              LED Headlight
         Fitment19:                 For 500 EXC 2016                                              Power rating:                      60W
         Fitment20:                 For 500 EXC six days 2016                                     Waterproof rated:                  IP67
         Fitment21:                 For 150 250 300 XC-W 2017                                     Fitment:                           For KTM EXC XC-W EXC-F
         Fitment22:                 For 150 250 300 XC-W 2018                                     Fitment1:                          For 200 250 300 XC-W 2014
         Fitment23:                 For 500 EXC-F six days 2017                                   Fitment2:                          For 690 SMCR 2019-2020
         Fitment24:                 For 300 XC-W six days 2017                                    Fitment3:                          For 300 XC-W six days 2018
         Fitment25:                 For 450 EXC-F six days 2017                                   Fitment4:                          For 300 XC-W six days 2014
         Color temperature:         6500K                                                         Fitment5:                          For 350 EXC-F 2014
         Material:                  Aluminum housing + polycarbonate lenses+plastic               Fitment6:                          For 500 EXC 2014
                                                                                                                                                                                           Feedback
         Lumens:                    Low beam 3500 / High beam 5800                                Fitment7:                          For 200 250 300 XC-W 2015
         Features:                  Waterproof;;Dustproof;;Rust resistant                         Fitment8:                          For 250 XC-F 2015
         Technology:                LED                                                           Fitment9:                          For 300 EXC TPI 2018
         Voltage:                   12V DC                                                        Fitment10:                         For 250 XC-W TPI 2018
         Style:                     Dirt Bike LED Headlight                                       Fitment11:                         For 300 XC-W six days 2015



       Hot sale

https://www.ebay.com/itm/Enduro-LED-Headlight-Fairing-For-KTM-XC-W-EXC-EXC-F-XC-F-SMCR-Dirt-Bike-Headlamp/124328154156?fits=Make%3AKTM&hash=item1cf289142c:g:qLQAAOSw4iVfVgkz                       2/7
10/15/2020                                                     Enduro Document
                                               Case: 1:20-cv-06677    LED Headlight Fairing
                                                                                     #: 12For KTM XC-W
                                                                                            Filed:     EXC EXC-F
                                                                                                   11/10/20  PageXC-F141
                                                                                                                     SMCRof
                                                                                                                          Dirt
                                                                                                                            358Bike PageID
                                                                                                                                    Headlamp | #:1090
                                                                                                                                               eBay
                 f
              of
         6%




         Motocross MX Enduro Headlight F
         or KTM XCW SXF XCF 250 350 45
         0 Dirt Bike Headlamp
         168.90 USD
         Buy it now
         Free shipping




                                                            Enduro LED Headlight Fairing For KTM XC-W EXC EXC-F XC-F SMCR Dirt Bike Headlamp




                         Product Description



                         Features:
                         1. The glass lens cover and the iron back cover protect the light.
                         2. The location of the installation point leaves enough room for the brake cable.
                         3. Universal fit with anti-vibration rubber straps, will mount on the forks of your motorcycle with 2 rubber straps.


                         Specifications:
                         Power rating: 60W ( LOW BEAM 45W + HIGH BEAM 20W )
                         IP67 waterproof rated
                         Color temperature: 6500K
                         Voltage: 12V DC
                         Lumens: Low beam 3500 / High beam 5800
                                                                                                                                                                                Feedback
                         Material: aluminum housing + polycarbonate lenses+plastic
                         100% brand new condition, high quality
                         Housing Color:White/black/orange
                         Features: waterproof, dustproof, rust resistant, you can use this headlight even on rainy days
                         Our products are tested by model, installation and all aspects of functions meet the standard
https://www.ebay.com/itm/Enduro-LED-Headlight-Fairing-For-KTM-XC-W-EXC-EXC-F-XC-F-SMCR-Dirt-Bike-Headlamp/124328154156?fits=Make%3AKTM&hash=item1cf289142c:g:qLQAAOSw4iVfVgkz         3/7
10/15/2020                                                Enduro Document
                                          Case: 1:20-cv-06677    LED Headlight Fairing
                                                                                #: 12For KTM XC-W
                                                                                       Filed:     EXC EXC-F
                                                                                              11/10/20  PageXC-F142
                                                                                                                SMCRof
                                                                                                                     Dirt
                                                                                                                       358Bike PageID
                                                                                                                               Headlamp | #:1091
                                                                                                                                          eBay




                  Package Included:
                  1 Pcs LED Headlight
                  4 pcs rubber strips


                  Fitment:
                  For KTM EXC XC-W EXC-F
                  For 200 XC-W 2014
                  For 250 XC-W 2014
                  For 300 XC-W 2014
                  For 300 XC-W six days 2014
                  For 350 EXC-F 2014
                  For 500 EXC 2014
                  For 200 XC-W 2015
                  For 250 XC-F 2015
                  For 250 XC-W 2015
                  For 300 XC-W 2015
                  For 300 XC-W six days 2015
                  For 350 EXC-F 2015
                  For 500 EXC 2015
                  For 200 XC-W 2016
                  For 250 XC-W 2016
                  For 300 XC-W 2016
                  For 300 XC-W six days 2016
                  For 350 EXC-F 2016
                  For 500 EXC 2016
                  For 500 EXC six days 2016
                  For 150 XC-W 2017
                  For 250 XC-W 2017
                  For 300 XC-W 2017
                  For 300 XC-W six days 2017
                  For 450 EXC-F six days 2017
                  For 500 EXC-F six days 2017
                  For 150 XC-W 2018
                  For 250 XC-W 2018
                  For 250 XC-W TPI 2018
                  For 300 EXC TPI 2018
                  For 300 XC-W 2018
                  For 300 XC-W six days 2018
                  For 690 SMCR 2019-2020


                  NOTE:
                  Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer's
                  responsibility. Please check with your country's customs office to determine what these additional costs will be prior to
                  bidding/buying.
                                                                                                                                                                                Feedback

                  Payment


                   1.We ONLY accept PayPal and ship item(s) to PayPal's verified address ONLY.
                   2.Our prices do NOT include any customs duty or tax.
                   3.Payment must be made within 7 days after you win the auction.
                   4.Non-Paying bidders will be reported.
                   5.No other payment method will be acceptable
https://www.ebay.com/itm/Enduro-LED-Headlight-Fairing-For-KTM-XC-W-EXC-EXC-F-XC-F-SMCR-Dirt-Bike-Headlamp/124328154156?fits=Make%3AKTM&hash=item1cf289142c:g:qLQAAOSw4iVfVgkz         4/7
10/15/2020                                                          Enduro Document
                                                    Case: 1:20-cv-06677    LED Headlight Fairing
                                                                                          #: 12For KTM XC-W
                                                                                                 Filed:     EXC EXC-F
                                                                                                        11/10/20  PageXC-F143
                                                                                                                          SMCRof
                                                                                                                               Dirt
                                                                                                                                 358Bike PageID
                                                                                                                                         Headlamp | #:1092
                                                                                                                                                    eBay



                       Delivery details


                         Shipping Time:
                         Sometimes shipping time may has a little delay, such as Customs check packages strictly ,bad weather,holidays. USA, UK, Canada, Australia and Singapore need around 7-18 working days(Excluding
                         weekend and Holidays).Other countries need around 2-4 weeks.We strive our best to provide you the most reliable way of shipping service. If you do not receive your item on time, please contact us
                         immediately for further assistance.Thank you for your understanding.
                         International Taxes And Duty Fees:
                         Import duties, taxes and charges are not included in the item price or shipping charges.We will mark "Gifts" on custom form. The buyers are fully responsible for any international taxes & duty fees, which
                         may be charged upon delivery.Please check with your country's customs office to determine what these additional costs will be prior to bidding/buying.


                         Packaging:
                         1.All items are checked before dispatch and are carefully hand-packed by our in-house team.
                         2.We always taking great care packaging every item to ensure safe and perfect condition to you.
                         3.We will make every effort to prevent damage in transit.

                         Please Note:
                         Please note your Telephone when your payment.Telephone are must for international express shipping.


                       Return


                         Return Details:
                         1.If you are not 100% satisfied with the item, please let us know the detailed problem.We will help you resolve the problem as soon as possible.
                         2. If you received an incorrect, damaged, defective, or item not as described, please contact us.We will give you a best solution.
                         3. If you want to return the item,please contact us within 14 days after package received .Return products must also be in its original condition: including box, packaging and all other accessories. Returns
                         that are a result of customer error will be subject to an actual shipping fee deduction from the refund.
                         4. Buyer should pay for the return shipping fee if All Non-Seller Mistake returns for refund (E.g. you brought wrong size or wrong item).
                         5. Please make sure the item have NO man-made sabotage. If you broken it , please NOTE that the shipping and handling fee will not be refunded, Buyers are responsible for the postal cost of returning
                         the items
                         Items returned must be in the same condition that they were received.

                         How to return
                         1. Please contact us for Return Merchant Authorization Number (RMA) and return address .
                         2. Shipping back the package . The RMA must be clearly written on the return package,Otherwise the package will be refused.
                         3. Mail us the return tracking number.
                         4. All returns will be inspected prior to a credit being issued.

                       About us


                         Working Hours
                         From Monday To Friday(Beijing Time 9:00-18:00)
                         1.We try our best to reply to your emails as soon as possible, however, due to high volume of daily incoming emails and time zone difference, we may not be able to reply your emails immediately. Please
                         allow 1 business days for us to response. If you do not receive any reply from us, please check your email ensuring your mailbox has not reached full size.
                         2.Due to some ISP SPAM filter settings, you may not be able to receive our replies; If you have problems receiving our emails, you may need to use a different email account to contact us.
                         3.Please give us the opportunity to resolve any problem. We understand the concerns and frustrations you might have, and will try our best to resolve the issues. Please email us before leaving any
                         negative feedback or open any dispute on PayPal.
                         4.We care about our valued customers, and will always try to help you. So if you have any problems, please e-mail us immediately.

                       Feedback


                         1. We hope to give you a positive eBay experience by working hard, and we expect to receive a positive feedback and Detailed Selling Rating (DSR) of 5 Rating in all of the feedback categories from the
                         buyer upon receiving the item .
                         2. If you have any problem on our items or service, please don’t hesitate to contact us before you leave any Neutral/Negative feedback, we will try our best to help you resolve the problem.
                         3. Communication is the best way to solve problem.Thank you for your understanding.



                       Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




       Hot sale
                   f
              of
         6%




         Motocross MX Enduro Headlight F
         or KTM XCW SXF XCF 250 350 45
         0 Dirt Bike Headlamp
         168.90 USD
         Buy it now
         Free shipping




                                                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/Enduro-LED-Headlight-Fairing-For-KTM-XC-W-EXC-EXC-F-XC-F-SMCR-Dirt-Bike-Headlamp/124328154156?fits=Make%3AKTM&hash=item1cf289142c:g:qLQAAOSw4iVfVgkz                                                           5/7
10/15/2020                                                             Enduro Document
                                                       Case: 1:20-cv-06677    LED Headlight Fairing
                                                                                             #: 12For KTM XC-W
                                                                                                    Filed:     EXC EXC-F
                                                                                                           11/10/20  PageXC-F144
                                                                                                                             SMCRof
                                                                                                                                  Dirt
                                                                                                                                    358Bike PageID
                                                                                                                                            Headlamp | #:1093
                                                                                                                                                       eBay

    SAVE UP TO $10                           See all eligible items
 Motorcycle Fairing (Windshield & Footpegs & Other)
 Marked down item price reflects all savings. Items provided by papandacycle                                                                                                           All promotional offers from papandacycle




                                                                                                                                                                                                                                           See all



       Black Front Windshield                              3.3 GAL Bobber EFI Gas                                 Dark Tint Sport Windshield             Black Motorcycle Fairing             Chrome Adjustable Center
       Windscreen Protector For                            Tank For Harley Sportster                              Black Screen For 2006-2016             w/Adjustable 15" Windshield          Stand For Harley FLT/H
       2007-2009 Suzuki                                    883 1200 XL Custom Cap                                 SUZUKI BOULEVARD M109R                 For Harley FXDXT T-sport             Touring Road Electra Glide
       Boulevard M109R                                     07-2017                                                New                                                                         09-17

       Was:                  US $169.99                    Was:                   US $191.99                      Was:            US $188.99             Was:             US $159.99          Was:                 US $169.99
       Now:               US $159.99                       Now:                 US $181.99                        Now:          US $178.99               Now:           US $149.99            Now:               US $159.99


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                       You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                               Feedback on our suggestions




     Motorcycle Bike MX Orange                  Motorcycle LED Headlight                     Flyscreen Windscreen                    Supermoto Front Enduro           Dirt Bike MX Enduro LED          Enduro Dirt Bike E8 LED
     Headlight Headlamp For…                    Lamp Black Fairing For KT…                   Windshield Protector Cove…              Light Headlight Headlamp…        Headlight Fairing For KTM…       Headlight Kit For KTM EXC…
     $33.29                                     $92.99                                       $29.99                                  $165.20                          $167.20                          $74.86
     $35.80                                     + $6.99 shipping                             Free shipping                           $177.20                          $177.20                          $80.50
     + $3.50 shipping                           New                                          New                                     Free shipping                    Free shipping                    Free shipping
     New                                                                                                                             Seller 99.1% positive            Seller 99% positive              New




   People were also interested in




     Clutch Cover & Pressure                    2004-2007 KTM 125 200                        Bolt Kit for KTM SX EX EXC              Specbolt Nickel Wurks Bolt       Polisport New Plastic Kit Set    KTM RC 125 200 250 390 full
     Plate For KTM 1290 Super…                  250 300 400 450 525 EXC…                     XC 50 65 85 105 150 125 25…             Kit Fits KTM SXF EXC-F XC…       Orange KTM Complete              set fairing for track day
     $99.99                                     $90.00                                       $29.99                                  $79.95                           $102.45                          $670.00
     Free shipping                              + $61.74 shipping                            Free shipping                           Free shipping                    Free shipping                    Free shipping
                                                                                             Popular                                 Popular                          Almost gone                      Popular




   More from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                         Feedback


     Dirt Bike Hi/lo Beam                       5.75" Motorcycle LED Hi/Lo                   Gauntlet Headlight Fairing              Speakers Batwing Headlight       Adjustable Front Headlamp        Motorcycle Black LED Front
     Headlight Lamp Fairing For…                Beam Headlight Headlamp…                     Kit For Harley Motorcycle…              Fairing Detachable For…          Fairing Cover 15’’…              Headlight Lamp For 2007-1…
     $13.15                                     $54.87                                       $139.49                                 $294.99                          $111.59                          $75.33
     $13.99                                     $59.00                                       $149.99                                 $309.99                          $119.99                          $81.00
     + shipping                                 + shipping                                   + shipping                              + shipping                       + shipping                       + shipping



https://www.ebay.com/itm/Enduro-LED-Headlight-Fairing-For-KTM-XC-W-EXC-EXC-F-XC-F-SMCR-Dirt-Bike-Headlamp/124328154156?fits=Make%3AKTM&hash=item1cf289142c:g:qLQAAOSw4iVfVgkz                                                                    6/7
10/15/2020                                                            Enduro Document
                                                      Case: 1:20-cv-06677    LED Headlight Fairing
                                                                                            #: 12For KTM XC-W
                                                                                                   Filed:     EXC EXC-F
                                                                                                          11/10/20  PageXC-F145
                                                                                                                            SMCRof
                                                                                                                                 Dirt
                                                                                                                                   358Bike PageID
                                                                                                                                           Headlamp | #:1094
                                                                                                                                                      eBay

                                                                                                                                                                                                Sell     Watchlist        My eBay            2
  Hi          !          Daily Deals      Brand Outlet      Help & Contact


                             Shop by
                             category                  Search for anything                                                                                                     All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            This fits a KTM                   Select Year



       SAVE UP TO $10              See all eligible items

                                                                                                               Enduro LED Headlight Fairing For KTM XC-W
                                                                                                                                                                                                       Shop with confidence
                                                                                                               EXC EXC-F XC-F SMCR Dirt Bike Headlamp
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                 Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:

                                                                                                                      Color:      White                                                                Seller information
                                                                                                                                                                                                       papandacycle (6272       )
                                                                                                                                                2 available                                            98.8% Positive feedback
                                                                                                                  Quantity:       1

                                                                                                                                                                                                           Save this Seller

                                                                                                                     Price:    US $167.20                             Buy It Now                       Contact seller
                                                                                                                               No Interest if paid in                                                  Visit store
                                                                                                                               full in 6 mo on $99+*                                                   See other items
                                                                                                                                                                     Add to cart
                                                                                                                               US $177.20 (6% off)

                                                                                                                                                                   Add to Watchlist


                                                                                                                                                                          Longtime
                                                                                                                  Free shipping            30-day returns
                                                                                                                                                                          member

                                                                                                                  Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                 Kong/Taiwan | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: Guangzhou,Guangdong, China
                                            Have one to sell?        Sell now                                                    Ships to: Worldwide See exclusions

                                                                                                                   Delivery:           Estimated between Mon. Nov. 9 and Mon.
                                                                                                                                       Nov. 30
                                                                                                                                       This item has an extended handling time and a
                                                                                                                                       delivery estimate greater than 17 business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                 terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard®. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                 See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       Dirt Bike LED Headlight Kit            Dirt Bike LED Enduro                   Enduro Dirt Bike E8 LED                  Hand Guard Protector                      Supermoto LED Headlight                      Enduro Dirt Bike LED E8
       For KTM EXC XC XCF XCW…                Headlight Headlamp For…                Headlight Kit For KTM EXC…               Handlebar Handguards For…                 For KTM EXC XCW XC SX…                       Headlight Kit For KTM EXC…
       $166.90                                $79.52                                 $74.86                                   $17.99                                    $167.20                                      $86.30
       $178.90                                $85.50                                 $80.50                                   $19.99                                    $177.20                                      $92.80
       Free shipping                          Free shipping                          Free shipping                            Free shipping                             Free shipping                                Free shipping
       New                                    New                                    New                                      New                                       New                                          New




   Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions


                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Enduro-LED-Headlight-Fairing-For-KTM-XC-W-EXC-EXC-F-XC-F-SMCR-Dirt-Bike-Headlamp/124328154156?fits=Make%3AKTM&hash=item1cf289142c:g:qLQAAOSw4iVfVgkz                                                                            1/4
10/15/2020                                                              Enduro Document
                                                        Case: 1:20-cv-06677    LED Headlight Fairing
                                                                                              #: 12For KTM XC-W
                                                                                                     Filed:     EXC EXC-F
                                                                                                            11/10/20  PageXC-F146
                                                                                                                              SMCRof
                                                                                                                                   Dirt
                                                                                                                                     358Bike PageID
                                                                                                                                             Headlamp | #:1095
                                                                                                                                                        eBay




     Dirt Bike Hi/lo Beam                        5.75" Motorcycle LED Hi/Lo             Gauntlet Headlight Fairing               Speakers Batwing Headlight                Adjustable Front Headlamp                 Motorcycle Black LED Front
     Headlight Lamp Fairing For…                 Beam Headlight Headlamp…               Kit For Harley Motorcycle…               Fairing Detachable For…                   Fairing Cover 15’’…                       Headlight Lamp For 2007-1…
     $13.15                                      $54.87                                 $139.49                                  $294.99                                   $111.59                                   $75.33
     $13.99                                      $59.00                                 $149.99                                  $309.99                                   $119.99                                   $81.00
     + $3.50 shipping                            + $8.50 shipping                       Free shipping                            Free shipping                             Free shipping                             + $8.50 shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangzhou,Guangdong, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Middle East, South America, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan,
             China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, American Samoa, Cook Islands, Fiji, French Polynesia, Guam,
             Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Cambodia, Laos,
             Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, Albania, Andorra, Austria, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Czech Republic, Estonia, Gibraltar,
             Greece, Guernsey, Iceland, Ireland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Romania, San Marino, Serbia, Slovakia, Slovenia,
             Svalbard and Jan Mayen, Ukraine, Vatican City State, PO Box

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling              To                       Service                                                                                 Delivery*

               Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Mon. Nov. 9 and Mon. Nov. 30

               US $50.00                          United States            Economy Shipping (USPS Parcel Select Ground®)                                           Estimated between Wed. Oct. 28 and Tue. Nov. 10

                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.


          Seller's payment instructions
          1.We ONLY accept PayPal and ship item(s) to PayPal's verified address ONLY. 2.Our prices do NOT include any customs duty or tax. 3.Payment must be made within 7 days after you win the
          auction. 4.Non-Paying bidders will be reported. 5.No other payment method will be acceptable. 6.Payment must be made within 7 days.




    SAVE UP TO $10                            See all eligible items                                                                                                                                                                                 Feedback
 Motorcycle Fairing (Windshield & Footpegs & Other)
 Marked down item price reflects all savings. Items provided by papandacycle                                                                                                                    All promotional offers from papandacycle



                                                                                                                                                                                                                                                      See all




https://www.ebay.com/itm/Enduro-LED-Headlight-Fairing-For-KTM-XC-W-EXC-EXC-F-XC-F-SMCR-Dirt-Bike-Headlamp/124328154156?fits=Make%3AKTM&hash=item1cf289142c:g:qLQAAOSw4iVfVgkz                                                                                 2/4
10/15/2020                                   Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                       11/10/20 Profile
                                                                                                    Page 147 of 358 PageID #:1096
                                                                                                                                                          Sell   Watchlist      My eBay           2
                  Hi        !         Daily Deals     Brand Outlet        Help & Contact


                                          Shop by
                                          category                   Search for anything                                                 All Categories                        Search             Advanced



                 Home     Community       Feedback forum       Feedback profile



                 Feedback profile


                                        papandacycle (6272            )                                                                                                Member Quick Links
                                        Positive Feedback (last 12 months): 98.8%                                                                                      Contact member
                                        Member since: Mar-24-16 in China                                                                                               View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                        View seller's Store
                                                             Consistently delivers outstanding customer service.
                                                             Learn more



                 Feedback ratings                                                            Detailed seller ratings

                                             1 month        6 months            12 months            Average for the last 12 months

                          Positive               81            533                 1140              Accurate description                                 Reasonable shipping cost
                                                                                                                  (1014)                                              (1046)
                          Neutral                0              8                    14
                                                                                                     Shipping speed                                       Communication
                          Negative               0              8                    15                           (1012)                                              (995)




                         All received Feedback                                   Received as buyer                          Received as seller                                Left for others

                 15 Feedback received (viewing 1-15)                                                                                                                             Revised Feedback: 20


                 Search Feedback received as seller with an item title or ID:                                                                    Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                              Negative (15)                         12 Months


                   FEEDBACK                                                                                                   FROM                                                WHEN

                        Some thread castings were incorrect/burred and one fitting needed 11/64 hex key                       Buyer: 3***d (1640 )                                Past month
                        Motorcycle Forward Controls Pegs Levers Linkages For Harley XL 1200 883 14-later                      GBP 109.90                                          Reciprocal feedback




                                                                                                                                                                                                             Comment?
                        (#124228208818)


                            Reply by papandacycle. Left within past month.

                            Hi, any questions you have please contact us first , thanks .


                        Where is my order                                                                                     Buyer: _***r (3)                                    Past 6 months
                        Dirt Bike Supermotor MX Rear Motorcycle Fender For Suzuki Honda Yamaha Kawasaki                       US $21.74                                           Reciprocal feedback
                        (#122846340125)


                            Reply by papandacycle. Left within past 6 months.
                            Solving the problem ,thanks .


                        The packaging was disastrous, and some items are missing                                              Buyer: w***3 (77 )                                  Past 6 months
                        Chrome Adjustable Center Stand For Harley FLT/H Touring Road Electra Glide 09-17                      US $192.00                                          Reciprocal feedback
                        (#122663258634)


                            Reply by papandacycle. Left within past 6 months.
                            Hi, any questions you have please let me know first ,thanks .


                        Appalling - avoid. Only half delivered and then offered partial refund                                Buyer: i***l (861 )                                 Past 6 months
                        Motorcycle Fog Spot Light Illuminator Auxiliary Lamp Bracket For BMW S1000XR                          GBP 18.43                                           Reciprocal feedback
                        (#124139138273)


                            Reply by papandacycle.Left within past 6 months.
                            Hi, any questions you have please let me know first ,thanks .


                                                          Detailed item information is not available for the following items because the feedback is over 90 days old.


                        Wrong item sent, poor communication                                                                   Buyer: .***n (752 )                                 Past 6 months
                        Oil Tank Dipstick with Temperature Gauge For Harley XL Sportsters 883 1200 Black                      GBP 26.60                                           Reciprocal feedback
                        (#123898861079)


                            Reply by papandacycle. Left within past 6 months.
                            Solving the problem ,thanks


                        Wow - completely misrepresented. Looks like someone bent this in a vice. Bad!!                        Buyer: s***o (443 )                                 Past 6 months
                        Tracker Brat Seat Rear Frame Hoop Loop For Honda CB 750 500 550 Cafe Racer 231MM                      US $17.86                                           Reciprocal feedback
                        (#123788448376)


                            Reply by papandacycle.Left within past 6 months.
                            Solving the problem, thanks .




https://www.ebay.com/fdbk/feedback_profile/papandacycle?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                               1/2
10/15/2020                                                                                     papandacycle
                                                        Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20  on Page
                                                                                                               eBay 148 of 358 PageID #:1097
                                                                                                                                                                                                 Sell      Watchlist          My eBay         2
          Hi             !          Daily Deals     Brand Outlet     Help & Contact


                                        Shop by
                                        category                   Search for anything                                                                                          All Categories                                Search           Advanced



         papandacycle's profile



                                                                     papandacycle (6272 )                                                                                     Items for sale            Visit store         Contact
                                                                     98.8% positive feedback

                                                                                                                                Based in China, papandacycle has been an eBay member since Mar 24, 2016
                                                                         Save




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                          1,014      Item as described                      1,140               14               15                          Nice
                                                                                                                                                                             Oct 12, 2020
                                                          995        Communication                      Positive           Neutral           Negative
                                                          1,012      Shipping time

                                                          1,046      Shipping charges                           Feedback from the last 12 months



                                   189 Followers | 0 Reviews | Member since: Mar 24, 2016 |             China



         Items for sale(5094)                                                                                                                                                                                                               See all items




             Black Headlight...                              12v Front Turn ...                                 E-mark LED Money ...                            For Harley & Cu...                                     Black Saddlebag...
             US $19.52                       23m left        US $20.09                       45m left           US $9.39                        59m left        US $34.13                           1h left            US $24.17                  9h left




             About eBay      Announcements        Community        Security Center     Resolution Center        Seller Center     Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/papandacycle                                                                                                                                                                                                                       1/1
10/15/2020                                                                                     papandavillage
                                                          Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20  | eBay Stores 149 of 358 PageID #:1098
                                                                                                                   Page
                      Hi             !             Daily Deals     Brand Outlet    Help & Contact                                                                                      Sell   Watchlist      My eBay


                                                       Shop by
                                                       category                   Search for anything                                                                                All Categories                      Search


                     eBay       eBay Stores      papandavillage




                                                                 papandavillage
                                                                 189 followers papandacycle (6272          ) 98.8%

                                                                 We specialize in the production and sale of mirrors, grips, storage boxes, locks, lights, aluminium parts, plastic materials, and other motorcycle accessories.We will try our best prov

                                                                     Save this seller




                     Category

                     All                                                 Featured Items
                     Brake Clutch Lever

                     Adjustable Lowering Link

                     Motorcycle Light

                     Motorcycle Fairing

                     Bracket

                     Mirrors

                     Handlebars & Accessories

                     Brake Clutch lever

                     Foot Peg Parts                                      Front Windshield Windscreen                5 3/4" Headlight Fairing
                     Luggage & Saddlebags                                w/Bracket For Suzuki…                      Windshield For Matt Cafe…

                     Radiator Parts & Oil cooler                         $188.99                                    $97.79
                     Gas Tanks , Protector & Cover

                     Engine Parts

                     Exhaust Muffler-NEW
                                                                            Search this Store                                                        Search                                              Time: newly listed
                     Sissy Bar Passenger & Cushion

                     Motorcycle Accessories

                     Recommend Motorcycle Model                            All Listings   Auction      Buy It Now

                     Auto Accessories
                                                                         1-48 of 2,118 Results
                     Kickstand

                     Other                                                                          Motorcycle Manual Cam Chain Tensioner For Suzuki LTZ 400 DRZ 400E/S/SM GSXR 600

                                                                                                    $21.38                                                                                                               From China
                     Condition                           see all
                                                                                                    Was: $22.99                                                                                Seller: papandacycle (6267) 98.8%
                           New                                                                      Free shipping
                                                                                                    or Best Offer
                     Price
                                                                                                    12V/25W Motorcycle OEM Headlight For Suzuki ATV Quadsport LTZ400 LT-Z400Z 03-08
                           Under $35.00
                                                                                                                    1 product rating
                           Over $35.00

                     $               - $                                                            $85.09                                                                                                              From China
                                                                                                    Was: $91.49                                                                                                        Brand: Suzuki

                     Buying Format                       see all                                    Free shipping                                                                              Seller: papandacycle (6267) 98.8%
                                                                                                    or Best Offer
                           All Listings
                           Best Offer                                                               Steel Front Fender Trim Skirt For Harley Touring FLSCT Road King Electra Glide
                           Auction
                                                                                                    $23.24                                                                                                               From China
                           Buy It Now
                                                                                                    Was: $24.99                                                                                Seller: papandacycle (6267) 98.8%
                           Classified Ads
                                                                                                    $3.50 shipping

                     Item Location                       see all                                    or Best Offer

                           Default                                                                  Adjustable CNC Aluminum Kickstand Kick Stand For Suzuki GSXR1000 750 600 2007-08
                           Within
                                                                                                    $30.78                                                                                                               From China
                           100 mile        of 60106
                                                                                                    Was: $33.10                                                                                Seller: papandacycle (6267) 98.8%
                           US Only
                                                                                                    Free shipping
                           North America
                                                                                                    or Best Offer
                           Worldwide
                                                                                                    Off Road ATV E-3226 High Flow Intake Filter Red Air Cleaner Intake For Harley
                     Delivery Options                    see all
                                                                                                    $14.09                                                                                                               From China
                           Free Shipping
                                                                                                    Was: $14.99                                                                                Seller: papandacycle (6267) 98.8%
                           Free In-store Pickup
                                                                                                    Free shipping
                                                                                                    or Best Offer
                     Show only                           see all

                           Returns Accepted                                                         Motorcycle WindScreen Quarter Fairing Windshield For Harley Sportster XL Dyna
                           Completed Items
                                                                                                    $18.88                                                                                                               From China
                           Sold Items
                                                                                                    Was: $20.30                                                                                            Brand: Harley-Davidson
                           Deals & Savings
                                                                                                    Free shipping                                                                              Seller: papandacycle (6267) 98.8%
                           Authorized Seller
                           Authenticity Verified
                                                                                                    For 13-18 BMW S1000XR F800GS R1200GS/LC/ADV Windshield Handguard Guard Protector
                     More refinements...
                                                                                                    $24.27                                                                                                               From China
                                                                                                    Was: $26.10                                                                                Seller: papandacycle (6267) 98.8%
                                                                                                    Free shipping
                                                                                                    or Best Offer

                                                                                                    Hi/Lo Round Headlight H4 Headlamp + Bracket For Harley Bobber Cafe Racer GN125

                                                                                                    $25.76                                                                                                               From China
                                                                                                    Was: $27.70                                                                                Seller: papandacycle (6267) 98.8%
                                                                                                    Free shipping
                                                                                                    or Best Offer

                                                                                                    Supermoto Enduro HS1 Headlight Fairing For Yamaha YZ XT TTR225 TTR230 WR450F/X

                                                                                                    $29.75                                                                                                               From China
                                                                                                    Was: $31.99                                                                                Seller: papandacycle (6267) 98.8%
                                                                                                    $3.50 shipping
                                                                                                    or Best Offer

                                                                                                    Motorbike Enduro LED Headlight Lamp Fairing For KTM XCW XCF FE FC TE Husqvarna
https://www.ebay.com/str/papandavillage?_dmd=1&rt=nc                                                                                                                                                                                                 1/4
10/15/2020                                                                     papandavillage
                                          Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20  | eBay Stores 150 of 358 PageID #:1099
                                                                                                   Page
                                                               Motorbike Enduro LED Headlight Lamp Fairing For KTM XCW XCF FE FC TE Husqvarna

                                                               $73.47                                                                                                   From China
                                                               Was: $79.00                                                                                              Brand: KTM
                                                               Free shipping                                                                      Seller: papandacycle (6267) 98.8%



                                                               7 inch Headlight Visor Skull Skeleton Relief Accents Ornament For Harley Custom

                                                               $18.79                                                                                                   From China
                                                               Was: $19.99                                                                        Seller: papandacycle (6221) 98.8%
                                                               $3.50 shipping
                                                               or Best Offer

                                                               Motorcycle Mini Custom Skull Skeleton Ornament For Harley Headlight Visor Fender

                                                               $17.85                                                                                                   From China
                                                               Was: $18.99                                                                        Seller: papandacycle (6221) 98.8%
                                                               $3.50 shipping
                                                               or Best Offer

                                                               USB Mobile Phone GPS Navigator Holder Windshield Bracket For BMW R1200GS F700GS

                                                               $17.30                                                                                                   From China
                                                               Was: $18.40                                                                        Seller: papandacycle (6221) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               Adjuster Timing Manual Cam Chain Tensioner For Yamaha Honda CRF 150R XR 650R 400

                                                               $20.45                                                                             Seller: papandacycle (6221) 98.8%
                                                               Was: $21.99
                                                               Free shipping
                                                               or Best Offer

                                                               Dirt Bike Racing S2 Headlight Fairing For Honda Yamaha KTM SX XCF XCW Headlamp

                                                               $20.45                                                                                                   From China
                                                               Was: $21.99                                                                        Seller: papandacycle (6221) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               For Harley Honda Yamaha 7/8'' & 1'' Handlebar Smoke/Clear Windshield Windscreen

                                                               $55.34                                                                                                   From China
                                                               Was: $59.50                                                                        Seller: papandacycle (6221) 98.8%
                                                               Free shipping



                                                               LED Tail/Brake Lamp Ford Model A Duolamp Vintage Taillight For Harley Sportster

                                                               $22.31                                                                             Seller: papandacycle (6221) 98.8%
                                                               Was: $23.99
                                                               Free shipping
                                                               or Best Offer

                                                               Retro LED Ford Model A Duolamp Taillight w/Brake For Harley Sportster Softail

                                                               $22.31                                                                             Seller: papandacycle (6221) 98.8%
                                                               Was: $23.99
                                                               Free shipping
                                                               or Best Offer

                                                               Smoke LED Brake Turn Signal Lamp Taillight For Harley Road King Softail Fat Boy

                                                               $18.88                                                                                                   From China
                                                               Was: $20.30                                                                        Seller: papandacycle (6221) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               White Headlight Fairing For Husqvarna TE FE 250 350 450 501 14-20 701 Supermoto

                                                               $160.10                                                                                                  From China
                                                               Was: $170.10                                                                                       Brand: Husqvarna
                                                               Free shipping                                                                      Seller: papandacycle (6267) 98.8%
                                                               or Best Offer

                                                               For Husqvarna FE TX TE 125 150 250 300 350 450 17-19 White Motocross Headlight

                                                               $36.99                                                                                                   From China
                                                               Free shipping                                                                                      Brand: Husqvarna
                                                               or Best Offer                                                                      Seller: papandacycle (6243) 98.8%



                                                               Adjustable Clear Clip-On Windscreen Windshield Extension Spoiler Air Deflector

                                                               $19.73                                                                                                   From China
                                                               Was: $20.99                                                                        Seller: papandacycle (6241) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               Enduro LED Headlight Fairing For KTM XC-W EXC EXC-F XC-F SMCR Dirt Bike Headlamp

                                                               $167.20                                                                                                  From China
                                                               Was: $177.20                                                                                             Brand: KTM
                                                               Free shipping                                                                      Seller: papandacycle (6240) 98.8%



                                                               Motocross MX Enduro Headlight For KTM XCW SXF XCF 250 350 450 Dirt Bike Headlamp

                                                               $168.90                                                                                                  From China
                                                               Was: $178.90                                                                                             Brand: KTM
                                                               Free shipping                                                                      Seller: papandacycle (6234) 98.8%



                                                               Motocross LED Headlight For KTM EXC SX-F XC-F XC-W FC FE TC TE TX FX HUSQVARNA

                                                               $60.54                                                                                                   From China
                                                               Was: $65.10                                                                                              Brand: KTM
                                                               Free shipping                                                                      Seller: papandacycle (6229) 98.8%
                                                               or Best Offer

                                                               12°Curved Motorcycle 7-3/16" x 4-1/4" License Plate Frame Bracket w/6 LED Light

                                                               $24.64                                                                                                   From China
                                                               Was: $26.50                                                                        Seller: papandacycle (6221) 98.8%
https://www.ebay.com/str/papandavillage?_dmd=1&rt=nc                                                                                                                                  2/4
10/15/2020                                                                     papandavillage
                                          Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20  | eBay Stores 151 of 358 PageID #:1100
                                                                                                   Page
                                                               $3.50 shipping
                                                               or Best Offer

                                                               Aluminum Adjustable Kickstand Kick Stand For Suzuki GSXR1000 750 600 2007-2008

                                                               $30.78                                                                                                   From China
                                                               Was: $33.10                                                                                            Brand: Suzuki
                                                               Free shipping                                                                      Seller: papandacycle (6245) 98.8%
                                                               or Best Offer

                                                               Motorcycle Air Filter Intake Filter Cleaner For Harley Road King FLHR 1994-1999

                                                               $20.44                                                                                                   From China
                                                               Was: $21.98                                                                        Seller: papandacycle (6221) 98.8%
                                                               $3.50 shipping
                                                               or Best Offer

                                                               Dirt Bike Motocross Front Fender For Yamaha KTM WR CRF RMZ KLX 250 450 Mudguards

                                                               $21.38                                                                                                   From China
                                                               Was: $22.99                                                                        Seller: papandacycle (6221) 98.8%
                                                               $3.50 shipping
                                                               or Best Offer

                                                               Black Motorcycle Radiator Guard Grill Cover Protector For KTM DUKE 390 2013-2016

                                                               $31.16                                                                                                   From China
                                                               Was: $33.50                                                                        Seller: papandacycle (6221) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               Off Road Dirt Bike Motocross LED Headlight Halogen Headlamp Bulb Universal White

                                                               $29.75                                                                                                   From China
                                                               Was: $31.99                                                                        Seller: papandacycle (6221) 98.8%
                                                               $3.50 shipping
                                                               or Best Offer

                                                               For Suzuki Boulevard M109R LED Tail/Brake/Run/Turn Signal Fender Light Bar Kit

                                                               $100.72                                                                                                  From China
                                                               Was: $108.30                                                                       Seller: papandacycle (6221) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               Bicycle Baby Stroller Bottle Stand Motorcycle Bike ATV Drink Bottle Cup Holder

                                                               $10.06                                                                                                   From China
                                                               Was: $10.70                                                                        Seller: papandacycle (6257) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               Font Headlight Fairing Cover 15'' Windscreen For Harley Dyna Super Glide Fat Bob

                                                               $111.59                                                                                      Brand: Harley-Davidson
                                                               Was: $119.99                                                                       Seller: papandacycle (6241) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               Front Headlight Fairing w/15’’Windshield For Harley FXDXT T-sport FXR DYNA 06-17

                                                               $111.59                                                                                      Brand: Harley-Davidson
                                                               Was: $119.99                                                                       Seller: papandacycle (6241) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               Moorcycle 15’’ Windshield Black Front Fairing Cover For Harley Dyna T-sport FXR

                                                               $111.59                                                                                      Brand: Harley-Davidson
                                                               Was: $119.99                                                                       Seller: papandacycle (6241) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               Adjustable Front Headlamp Fairing Cover 15’’ Windsheild For Harley FXDXT T-Sport

                                                               $111.59                                                                                      Brand: Harley-Davidson
                                                               Was: $119.99                                                                       Seller: papandacycle (6241) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               For Suzuki Ozark 250 LTF250 LTZ250 LTZ400 QuadSport Z250/Z400 ATV Rear Taillight

                                                               $29.75                                                                                                   From China
                                                               Was: $31.99                                                                                            Brand: Suzuki
                                                               $3.50 shipping                                                                     Seller: papandacycle (6240) 98.8%
                                                               or Best Offer

                                                               Front Fairng Cover w/ 15’’ Windshield Windscreen For Harley Dyna 06-17 T-Sport

                                                               $111.59                                                                            Seller: papandacycle (6236) 98.8%
                                                               Was: $119.99
                                                               Free shipping
                                                               or Best Offer

                                                               Motorcycle Dual-outlet Exhaust Muffler Tail Pipe Tip For Yamaha YZF-R6 - Black

                                                               $65.09                                                                                                   From China
                                                               Was: $69.99                                                                        Seller: papandacycle (6233) 98.8%
                                                               Free shipping
                                                               or Best Offer

                                                               ATV LED Taillight Rear Tail Brake Lamp Assembly For Suzuki LTR450 Quadracer 450

                                                               $34.40                                                                                                   From China
                                                               Was: $36.99                                                                                            Brand: Suzuki
                                                               $10.50 shipping                                                                    Seller: papandacycle (6232) 98.8%
                                                               or Best Offer

                                                               ABS Front Headlight Hood Fairing Mask For Harley Dyna Sportster FX XL 1973-UP

                                                               $33.47                                                                                                   From China
                                                               Was: $35.99                                                                        Seller: papandacycle (6232) 98.8%
                                                               $4.00 shipping
                                                               or Best Offer


https://www.ebay.com/str/papandavillage?_dmd=1&rt=nc                                                                                                                                  3/4
10/15/2020                                            Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                                          Filed:       by papandacycle
                                                                                                   11/10/20     Page| eBay
                                                                                                                       152 of 358 PageID #:1101
         Hi              !        Daily Deals        Brand Outlet   Help & Contact                                                                                                  Sell   Watchlist       My eBay


                                         Shop by
                                         category           KTM                                                                                                    All Categories                         Search                 Advanced


                                                                                                                                                                                                   Include description
                                                        Items for sale from papandacycle (6272          )       |    Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction   Buy It Now                                                                                               Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Handlebars,                     302 results for KTM        Save this search
         Grips & Levers
         Other Motorcycle Parts
         Motorcycle Decals & Stickers                       Find your Motorcycle
         Motorcycle Fairings & Bodywork                                                                                                                                    Clear selections
         Other Motorcycle Accessories
         More

                                                                                                                                                                                0
                                                            Make & Model                                Year From / To              Distance
        Format                             see all                                                                                                                      matching results
                                                             KTM                                        Year From                    Any Distance of
               All Listings
               Auction                                       Any Model                                  Year To                      60106                                 Find Results
               Buy It Now
                                                                                                   Enduro LED Headlight Fairing For KTM XC-W EXC EXC-F XC-F SMCR Dirt Bike Headlamp (Fits:
        Guaranteed Delivery                see all                                                 KTM)
               No Preference                                                                       Brand New
               1 Day Shipping
               2 Day Shipping                                                                      $167.20                                                 From China
               3 Day Shipping                                                                      Was: $177.20
                                                                                                                                                           Seller: papandacycle (6,240) 98.8%
               4 Day Shipping                                                                      Buy It Now
                                                                                                                                                           Item: 124328154156
                                                                                                   Free Shipping
        Condition                          see all                                                 6% off                                                  Brand: KTM

               New   (302)


        Price

              Under $15.00                                                                         CNC 2PCS Motorcycle Engine Cover Camshaft Plug For KTM DUKE 125 200 390 (Fits: KTM)
              $15.00 - $35.00                                                                      Brand New
              Over $35.00
        $             to $                                                                         $7.90                                                   From China
                                                                                                   Was: $8.40
                                                                                                                                                           Seller: papandacycle (6,221) 98.8%
        Item Location                      see all                                                 or Best Offer
                                                                                                                                                           Item: 123810754487
                                                                                                   +$3.50 shipping
               Default
               Within                                                                              6% off
                100 miles     of 60106                                                                  Watch

               US Only
               North America
               Worldwide
                                                                                                   Universal Motorcycle Exhaust Muffler Silencer Protector Guard For CRF KTM MX EXC (Fits: KTM)
        Delivery Options                   see all                                                 Brand New
               Free shipping
                                                                                                   $8.46                                                   From China
                                                                                                   Was: $9.00
        Show only                          see all                                                                                                         Seller: papandacycle (6,221) 98.8%
                                                                                                   Buy It Now
               Free Returns                                                                                                                                Item: 123818140726
                                                                                                   +$3.50 shipping
               Returns accepted                                                                                                                            Brand: KTM
                                                                                                   6% off
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...
                                                                                                   Motocross MX Enduro Headlight For KTM XCW SXF XCF 250 350 450 Dirt Bike Headlamp (Fits:
                                                                                                   KTM)
                                                                                                   Brand New
              Seller Information

             papandacycle (6272       )                                                            $168.90                                                 From China
              Feedback rating: 6,272                                                               Was: $178.90
                                                                                                                                                           Seller: papandacycle (6,234) 98.8%
              Positive Feedback: 98.8%                                                             Buy It Now
                                                                                                                                                           Item: 124325302701
              Member since Mar-24-16 in                                                            Free Shipping
              Hong Kong                                                                            6% off                                                  Brand: KTM


              Read feedback profile
              Add to my favorite sellers

                                                                                                   Engine Clutch Cover Protector For KTM EXC/XCW/450/500 12-2016 SXF/XCF 450 13-15
                                                                                                   Brand New
        Sponsored items for you
                                                                                                   $14.10                                                  From China
                                                                                                   Was: $15.00
                                                                                                                                                           Seller: papandacycle (6,221) 98.8%
                                                                                                   or Best Offer
                                                                                                                                                           Item: 123838565427
                                                                                                   +$3.50 shipping
                                                                                                   6% off
                                                                                                        Watch




                                                          Motorcycle Sprocket Bolt Kit for Honda Suzuki Kawasaki Yamaha KTM Dirtbikes
                 Engine Guard Plate                       Brand New
                 Protection For KTM...
                 $34.12
                 Buy It Now




https://www.ebay.com/sch/m.html?_ssn=papandacycle&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                       1/8
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 153 of 358 PageID #:1102
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $167.20
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                        $10.45
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                              $177.65

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        No Interest if paid in full in 6 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: papandacycle | Edit message
                               Message: Item Id: 124328154156 Buyer's Vehicle: KTM

                                                                        Enduro LED Headlight Fairing For KTM XC-W EXC EXC-F
                                                                        XC-F SMCR Dirt Bike Headlamp
                                                                        Color: White
                                                                        $167.20
                                                                        $177.20


                                                                        Quantity     1


                                                                        Delivery

                                                                              Est. delivery: Nov 9 – Nov 30
                                                                              Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                              Free

                                                                              Est. delivery: Oct 28 – Nov 10
                                                                              USPS Parcel Select Ground
                                                                              $50.00



                                                                        Save up to $10



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436573941015                                                                                                                                                      1/1
10/15/2020                                                              Motocross
                                                        Case: 1:20-cv-06677       MX Enduro Headlight
                                                                              Document                For KTM11/10/20
                                                                                            #: 12 Filed:      XCW SXF XCF 250 350
                                                                                                                       Page    154450of
                                                                                                                                      Dirt358
                                                                                                                                           Bike Headlamp
                                                                                                                                                PageID| eBay
                                                                                                                                                         #:1103
  Hi            !          Daily Deals      Brand Outlet      Help & Contact                                                                                                                      Sell     Watchlist         My eBay


                               Shop by
                               category                  Search for anything                                                                                                     All Categories                             Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            This fits a KTM                     Select Year



       SAVE UP TO $10                See all eligible items

                                                                                                                 Motocross MX Enduro Headlight For KTM
                                                                                                                                                                                                         Shop with confidence
                                                                                                                 XCW SXF XCF 250 350 450 Dirt Bike
                                                                                                                 Headlamp                                                                                       eBay Money Back Guarantee
                                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                   Condition: New

                                                                                                                 Compatibili See compatible vehicles
                                                                                                                        ty:                                                                              Seller information
                                                                                                                                                                                                         papandacycle (6272       )
                                                                                                                      Housing       - Select -
                                                                                                                                                                                                         98.8% Positive feedback
                                                                                                                       Color:

                                                                                                                    Quantity:       1             2 available                                                Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                       Price:    US $168.90                             Buy It Now
                                                                                                                                                                                                         See other items
                                                                                                                                 No Interest if paid in
                                                                                                                                 full in 6 mo on $99+*                 Add to cart
                                                                                                                                 US $178.90 (6% off)

                                                                                                                                                                     Add to Watchlist


                                                                                                                                                                            Longtime
                                                                                                                    Free shipping            30-day returns
                                                                                                                                                                            member

                                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                              Have one to sell?        Sell now                                                    processing and additional charges.
                                                                                                                                   Item location: Guangzhou,Guangdong, China
                                                                                                                                   Ships to: Worldwide See exclusions


                                                                                                                     Delivery:           Estimated between Mon. Nov. 9 and Mon.
                                                                                                                                         Nov. 30
                                                                                                                                         This item has an extended handling time and a
                                                                                                                                         delivery estimate greater than 17 business days.
                                                                                                                                         Please allow additional time if international delivery
                                                                                                                                         is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                   terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Dirt Bike LED Headlight Kit              Dirt Bike LED Enduro                   LED Headlight For KTM                    Supermoto LED Headlight                   LED E8 Headlight Kit for KTM                 Enduro Dirt Bike LED E8
       For KTM EXC XC XCF XCW…                  Headlight Headlamp For…                Enduro / EXC / EXC-F / XC…               For KTM EXC XCW XC SX…                    EXC Enduro XCF XC SX-F…                      Headlight Kit For KTM EXC…
       $166.90                                  $79.52                                 $172.90                                  $167.20                                   $85.00                                       $86.30
       $178.90                                  $85.50                                 $182.90                                  $177.20                                   $91.40                                       $92.80
       + $1.60 shipping                         + $1.60 shipping                       + $1.60 shipping                         + $1.60 shipping                          + $1.60 shipping                             + $1.60 shipping
       New                                      New                                    New                                      New                                       New                                          New

                                                                                                                                                                                                                                                 Feedback




   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/Motocross-MX-Enduro-Headlight-For-KTM-XCW-SXF-XCF-250-350-450-Dirt-Bike-Headlamp/124325302701?fits=Make%3AKTM&hash=item1cf25d91ad:g:0CgAAOSw7lxfUuVI                                                                              1/6
10/15/2020                                              Case: 1:20-cv-06677CNC 2PCS Motorcycle
                                                                             Document     #: 12Engine Cover11/10/20
                                                                                                  Filed:    Camshaft Plug For KTM
                                                                                                                       Page       DUKE
                                                                                                                                155 of 125
                                                                                                                                       358200PageID
                                                                                                                                              390 | eBay#:1104

  Hi           !          Daily Deals      Brand Outlet       Help & Contact                                                                                                                      Sell     Watchlist         My eBay


                               Shop by
                               category                  Search for anything                                                                                                     All Categories                             Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts > See more CNC 2pcs Motorcycle Engine Cover Camshaft Plug...                                     | Add to Watchlist




            This fits a KTM                     Select Year



       SAVE UP TO 6%                 See all eligible items

                                                                                                                 CNC 2PCS Motorcycle Engine Cover
                                                                                                                                                                                                         Shop with confidence
                                                                                                                 Camshaft Plug For KTM DUKE 125 200 390
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                 Compatibili See compatible vehicles
                                                                                                                        ty:

                                                                                                                    Sale ends 06d 20h 58m                                                                Seller information
                                                                                                                           in:                                                                           papandacycle (6272       )
                                                                                                                                                                                                         98.8% Positive feedback
                                                                                                                     Quantity:      1             4 available / 1 sold

                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                       Price:    US $7.90                               Buy It Now
                                                                                                                                                                                                         Visit store
                                                                                                                                 US $8.40 (6% off)
                                                                                                                                                                                                         See other items
                                                                                                                                                                       Add to cart




                                                                                                                        Best                                           Make Offer
                                                                                                                       Offer:

                                                                                                                                                                     Add to Watchlist



                                                                                                                         30-day returns                       Longtime member


                                                                                                                    Shipping: $3.50 Standard SpeedPAK from China/Hong
                                              Have one to sell?        Sell now                                                    Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: guangzhou, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                                     Delivery:           Estimated between Mon. Nov. 9 and Mon.
                                                                                                                                         Nov. 30
                                                                                                                                         This item has an extended handling time and a
                                                                                                                                         delivery estimate greater than 17 business days.
                                                                                                                                         Please allow additional time if international delivery
                                                                                                                                         is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       LQ 2PCS For KTM DUKE/RC                  Engine Oil Filter Cover Cap            Motorcycle CNC Front Brake               Motorcycle Parts Front                    Moto 2PCS For KTM                            Orange CNC Rear Brake
       390 250 200 125 Front…                   For KTM 125 200 390 690…               Cylinder Fluid Reservoir…                Brake Reservoir Fluid Tank…               DUKE/RC 390 250 200 125…                     Pump Fluid Reservoir Cap…
       $12.21                                   $9.45                                  $8.99                                    $8.99                                     $13.00                                       $8.99
       $13.57                                   $9.95                                  + $0.98 shipping                         + $0.98 shipping                          $14.44                                       + $0.99 shipping
       Free shipping                            + $3.00 shipping                       New                                      New                                       Free shipping                                Seller 99.5% positive
       Seller 99.2% positive                    Seller 99.5% positive                                                                                                     New                                                                    Feedback




   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions



https://www.ebay.com/itm/CNC-2PCS-Motorcycle-Engine-Cover-Camshaft-Plug-For-KTM-DUKE-125-200-390/123810754487?fits=Make%3AKTM&hash=item1cd3b22fb7:g:OC8AAOSwigpdCNDR                                                                                       1/5
10/6/2020                                             Case: 1:20-cv-06677Motorcycle
                                                                          Document  Gear Shift
                                                                                          #: Lever Shifter Pedal
                                                                                               12 Filed:         for KTM Page
                                                                                                           11/10/20      125 200 156
                                                                                                                                 390 Duke 2012-2015
                                                                                                                                      of 358        | eBay #:1105
                                                                                                                                                PageID
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Footrests, Pedals & Pegs > Foot Pegs & Pedal Pads                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Brake                                CNC Brake Pedal                                For KTM Duke RC                                     CNC Billet Brake                                   CNC Foot Rear
                           Clutch Gear Peda…                               Gear Shift Shifter…                            125 200 390 CNC…                                    Pedal & Gear Shif…                                 Brake Gear Shift…
                           $22.72                                          $17.45                                         $18.99                                              $22.79                                             $19.99
                           + $3.99 shipping                                $19.39                                         Free shipping                                       $23.99                                             $24.99
                                                                           Free shipping                                                                                      Free shipping                                      Free shipping




            Check if this part fits your vehicle              Contact the seller



    BUY 1, GET 1 AT 7% OFF (add 2 to cart)                                   See all eligible items

                                                                                                      Motorcycle Gear Shift Lever Shifter Pedal for KTM
                                                                                                                                                                                                          Shop with confidence
                                                                                                      125 200 390 Duke 2012-2015
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                           Quantity:      1               2 available / 1 sold


                                                                                                                                                                                                          Seller information
                                                                                                             Price:    US $26.77                                      Buy It Now                          paska2016 (71534       )
                                                                                                                                                                                                          97.5% Positive feedback

                                                                                                                                                                     Add to cart
                                                                                                                                                                                                              Save this Seller

                                                                                                                                                                                                          Contact seller
                                                                                                                                                                   Add to Watchlist
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                           Shipping: FREE Standard Shipping from outside US | See details
                                                                                                                         International shipment of items may be subject to customs processing
                                                                                                                         and additional charges.
                                                                                                                         Item location: Shenzhen, China
                                                                                                                         Ships to: Worldwide See exclusions


                                                                                                           Delivery:           Estimated between Mon. Oct. 19 and Mon. Nov. 16

                                                                                                                               Please note the delivery estimate is greater than 8 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now
                                Have one to sell?         Sell now
                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




     2pcs Motorcycle Gear Shift               3x Black Rubber Gear Shift               5Pcs Durable Rubber Gear                Rubber Motorcycle Gear                     Universal Footrest Footpeg                    CNC Aluminum Shift Shifter
     Lever Pedal Rubber Black…                Lever Cover Lever Pedal…                 Shift Lever Cover Lever…                Shift Lever Cover Shoe…                    Pedal Foot Pegs Rest Mou…                     Peg Black for Harley Tourin…
     $5.47                                    $6.85                                    $8.60                                   $5.50                                      $31.77                                        $9.07
     Free shipping                            Free shipping                            Free shipping                           Free shipping                              Free shipping                                 Free shipping




    Description             Shipping and payments                                                                                                                                                                                           Report item



                                                                                                                                                                                                             eBay item number: 133026980181
      Seller assumes all responsibility for this listing.

      Last updated on Oct 05, 2020 06:08:53 PDT View all revisions

            Item specifics
            Condition:                           New                                                                     Brand:                                          Unbranded


https://www.ebay.com/itm/Motorcycle-Gear-Shift-Lever-Shifter-Pedal-for-KTM-125-200-390-Duke-2012-2015/133026980181                                                                                                                                          1/4
10/6/2020                                       Case: 1:20-cv-06677Motorcycle
                                                                    Document  Gear Shift
                                                                                    #: Lever Shifter Pedal
                                                                                         12 Filed:         for KTM Page
                                                                                                     11/10/20      125 200 157
                                                                                                                           390 Duke 2012-2015
                                                                                                                                of 358        | eBay #:1106
                                                                                                                                          PageID
            MPN:                             Does Not Apply                                               Color:                             Black
            Manufacturer Part Number:        Does Not Apply                                               Country/Region of Manufacture:     China
            Material:                        Aluminum Alloy                                               Designer/Brand:                    Unbranded
            Size:                            135mm                                                        UPC:                               Does not apply
            ISBN:                            Does not apply                                               EAN:                               Does not apply




             Store Home | Home & Garden | eBay Motors | Sporting Goods | Computers/Tablets & Networking | Clothing, Shoes & Accessories | Business & Industrial | Toys & Hobbies | Consumer Electronics | Dolls & B
             Accessories


                                                                    Motorcycle Gear Shift Lever Shifter Pedal for KTM 125 200 390 Duke 2012-2015


                 Description:

                 100% brand New.

                 Precision machined bore to ensure a perfect fit.

                 Easy installation. These Levers are great replacement for your old Levers.

                 It features lightweight, high strength, durable and great looks than the stock levers.

                 Fit for KTM DUKE 390 2013-2017 KTM Duke 250 2017-2018 KTM DUKE 125/200

                 Specification:

                 Material:Aluminium Alloy

                 Size Chart:

                 Length:Approx. 135mm/5.3inch

                 Package Includes:

                 1 Pair Brake Lever

                 Note:

                 All dimensions are measured by hand, there may be small deviations.
                 Color may vary slightly due to the color setting of each individual monitor.




                                                                                                                                                                                                         Feedback




       Shipping And Handling Policy


https://www.ebay.com/itm/Motorcycle-Gear-Shift-Lever-Shifter-Pedal-for-KTM-125-200-390-Duke-2012-2015/133026980181                                                                                               2/4
10/6/2020                                              Case: 1:20-cv-06677Motorcycle
                                                                           Document  Gear Shift
                                                                                           #: Lever Shifter Pedal
                                                                                                12 Filed:         for KTM Page
                                                                                                            11/10/20      125 200 158
                                                                                                                                  390 Duke 2012-2015
                                                                                                                                       of 358        | eBay #:1107
                                                                                                                                                 PageID


      People always bought together with




                    2x Motorcycle Bike                                         3x Black Rubber Gear                                  Driver Foot Pegs                                CNC Foot Pegs Pedals                                    5Pcs Dura
                    Clamp On Foot Pegs                                         Shift Lever Cover Lever                               Footrests Footpegs for                          Rests For Honda                                         Gear Shif
                    F t tU i         l Fit                                     P d lC       Sh                                       Ti     hB       ill T100                        CRF230 M t bik                                          L    P d
                   US$31.98                                                    US$4.58                                               US$36.18                                        US$35.98                                                US$8.5
                   Buy It Now                                                  Buy It Now                                            Buy It Now                                      Buy It Now                                              Buy It Now
                   Free Shipping                                               Free Shipping                                         Free Shipping                                   Free Shipping                                           Free Shipp




            Business seller information


            Value Added Tax Number: IN AAKPC5600N1ZQ


            Return policy
              After receiving the item, contact seller within                                                                       Return shipping

              30 days                                                                                                               Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




     BUY 1, GET 1 AT 7% OFF (add 2 to cart)*                                                       See all eligible items
 Hot Sale
 Discount will be applied when you add promotional items from paska2016 to your cart                                                                                                         All promotional offers from paska2016




                                                                                                                                                                                                                                               See all



       Racing Foot Pegs for Honda                                Motorcycle Passenger                              2Pcs Throttle Accelerator               Motorcycle Rearsets                       Black Front Rider
       XR250R/XR400R/XR600R/XR650                                Foot Peg Extensions                               Brake Pedals Footpegs for               Footrests Footpeg Foot                    Footboard Footpeg
                                                                 Extended for Vespa GTS                            Go Kart UTV Brand New                   Rest Pegs Pedal 2pcs -                    Footrest Pedals for Suzuki
                                                                 300ie Titanium                                                                            Black                                     Boulevard C50

                                                                 Was:                 US $34.24
       US $23.80                                                 Now:              US $32.53                       US $19.22                               US $10.26                                 US $50.63


       * Value of least expensive qualifying item will be discounted from the subtotal amount, once per transaction.                                                                                      You can change quantities in your cart.
       Offer conditions|Learn about pricing




    Sponsored items based on your recent views 1/4                                                                                                                                                                 Feedback on our suggestions




     Spanner Wrench for KTM SX                  Spanner Wrench for KTM SX                  For KTM 1290 Super                     Soft Rubber Seat Cover For         Rubber Seat Cover For KTM             Rear Foot Brake Pedal Left
     XC XC-W SX-F XC-F XCF-…                    XC XC-W SX-F XC-F XCF-…                    Adventure S 2017 2018…                 KTM 350 EXC-F/SX-F 50 S…           350 EXC-F/SX-F 50 SX 25…              Shift Lever For KTM 690…
     $9.45                                      $9.45                                      $18.00                                 $14.99                             $15.99                                $26.99
     $9.95                                      $9.95                                      Free shipping                          Free shipping                      Free shipping                         $29.99
     Free shipping                              Free shipping                              Seller 99.2% positive                  Almost gone                        Almost gone                           Free shipping
     New                                        New                                                                                                                                                        New

                                                                                                                                                                                                                                             Feedback




   Explore more sponsored options: Brand

    FXCNC                                                                  More              Ducati                                                                      Kawasaki

https://www.ebay.com/itm/Motorcycle-Gear-Shift-Lever-Shifter-Pedal-for-KTM-125-200-390-Duke-2012-2015/133026980181                                                                                                                                   3/4
10/6/2020                                           Case: 1:20-cv-06677Motorcycle
                                                                        Document  Gear Shift
                                                                                        #: Lever Shifter Pedal
                                                                                             12 Filed:         for KTM Page
                                                                                                         11/10/20      125 200 159
                                                                                                                               390 Duke 2012-2015
                                                                                                                                    of 358        | eBay #:1108
                                                                                                                                              PageID




     CNC Brake Clutch Gear                CNC Foot Rear Brake                              CNC Aluminum Rear Foot                                                            Motorcycle Shift Lever       Black Rear Footrest Foot
     Shift Pedal Lever For KT…            Gear Shift Pedal Levers…                         Brake Pedal Lever For…                                                            Foot Peg Bracket Footre…     Pegs For KAWASAKI Ninj…

     $19.79                               $20.88                                           $29.69                                                                            $55.75                       $28.50
     $21.99                               $21.98                                           $32.99                                                                            $67.99                       Free shipping
     Free shipping                        + $6.99 shipping                                 + $2.99 shipping                                                                  Free shipping                Almost gone
     Last one                             Almost gone




   Explore more sponsored options: Color

    Orange




     CNC Folding Gear Shift                   CNC Billet Foot Brake Pedal               Brake Clutch Gear Pedal                   Rear Brake Pedal Step                 For KTM
     Lever Pedal for KTM DUKE…                Set Gear Shifting Lever for…              Shift Levers For KTM Duke…                Plate+Gear Shifter Shift…             620/640/690/950/990/10…
     $23.13                                   $17.45                                    $37.79                                    $11.13                                $33.99
     $24.35                                   $19.39                                    $41.99                                    Free shipping                         $35.78
     Free shipping                            Free shipping                             Free shipping                                                                   + $3.99 shipping
                                                                                                                                                                        Popular




    More from this seller 1/2                                                                                                                                                                                 Feedback on our suggestions




     2pcs Motorcycle Gear Shift               3x Black Rubber Gear Shift                5Pcs Durable Rubber Gear                  Rubber Motorcycle Gear                Motorcycle Rubber Footrest      Universal Footrest Footpeg
     Lever Pedal Rubber Black…                Lever Cover Lever Pedal…                  Shift Lever Cover Lever…                  Shift Lever Cover Shoe…               Pedal Foot Peg Cover for…       Pedal Foot Pegs Rest Mou…
     $5.47                                    $6.85                                     $8.60                                     $5.50                                 $8.00                           $31.77
     + shipping                               + shipping                                + shipping                                + shipping                            + shipping                      + shipping




 Back to search results                                                                                                                                                                                                      Return to top
 More to explore : Motorcycle Shift Levers for KTM 390, Unbranded Motorcycle Shift Levers for KTM 390, Motorcycle Shift Levers for KTM 125, Other Motorcycle KTM Duke 390s,
 Motorcycle Shift Levers for KTM 200, Unbranded Motorcycle Shift Levers for KTM 125, Unbranded Motorcycle Shift Levers for KTM 200, Motorcycle Shift Levers for KTM,
 Motorcycle Handlebars, Grips & Levers for KTM 390, Motorcycle Brake Levers for KTM 125




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Motorcycle-Gear-Shift-Lever-Shifter-Pedal-for-KTM-125-200-390-Duke-2012-2015/133026980181                                                                                                                          4/4
10/6/2020                                             Case: 1:20-cv-06677Motorcycle
                                                                          Document  Gear Shift
                                                                                          #: Lever Shifter Pedal
                                                                                               12 Filed:         for KTM Page
                                                                                                           11/10/20      125 200 160
                                                                                                                                 390 Duke 2012-2015
                                                                                                                                      of 358        | eBay #:1109
                                                                                                                                                PageID
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Footrests, Pedals & Pegs > Foot Pegs & Pedal Pads                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Brake                                CNC Brake Pedal                                For KTM Duke RC                                     CNC Billet Brake                                   CNC Foot Rear
                           Clutch Gear Peda…                               Gear Shift Shifter…                            125 200 390 CNC…                                    Pedal & Gear Shif…                                 Brake Gear Shift…
                           $22.72                                          $17.45                                         $18.99                                              $22.79                                             $19.99
                           + $3.99 shipping                                $19.39                                         Free shipping                                       $23.99                                             $24.99
                                                                           Free shipping                                                                                      Free shipping                                      Free shipping




           Check if this part fits your vehicle               Contact the seller



    BUY 1, GET 1 AT 7% OFF (add 2 to cart)                                   See all eligible items

                                                                                                      Motorcycle Gear Shift Lever Shifter Pedal for KTM
                                                                                                                                                                                                          Shop with confidence
                                                                                                      125 200 390 Duke 2012-2015
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                           Quantity:      1               2 available / 1 sold


                                                                                                                                                                                                          Seller information
                                                                                                             Price:    US $26.77                                      Buy It Now                          paska2016 (71534       )
                                                                                                                                                                                                          97.5% Positive feedback

                                                                                                                                                                     Add to cart
                                                                                                                                                                                                              Save this Seller

                                                                                                                                                                                                          Contact seller
                                                                                                                                                                   Add to Watchlist
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                           Shipping: FREE Standard Shipping from outside US | See details
                                                                                                                         International shipment of items may be subject to customs processing
                                                                                                                         and additional charges.
                                                                                                                         Item location: Shenzhen, China
                                                                                                                         Ships to: Worldwide See exclusions


                                                                                                           Delivery:           Estimated between Mon. Oct. 19 and Mon. Nov. 16

                                                                                                                               Please note the delivery estimate is greater than 8 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now
                                Have one to sell?         Sell now
                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




     2pcs Motorcycle Gear Shift               3x Black Rubber Gear Shift               5Pcs Durable Rubber Gear                Rubber Motorcycle Gear                     Universal Footrest Footpeg                    CNC Aluminum Shift Shifter
     Lever Pedal Rubber Black…                Lever Cover Lever Pedal…                 Shift Lever Cover Lever…                Shift Lever Cover Shoe…                    Pedal Foot Pegs Rest Mou…                     Peg Black for Harley Tourin…
     $5.47                                    $6.85                                    $8.60                                   $5.50                                      $31.77                                        $9.07
     Free shipping                            Free shipping                            Free shipping                           Free shipping                              Free shipping                                 Free shipping




    Description             Shipping and payments                                                                                                                                                                                           Report item

                                                                                                                                                                                                                                                  Feedback

      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Shenzhen, China
            Shipping to: Worldwide
            Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, South America, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Germany,
            Gibraltar, Guernsey, Jersey, Latvia, Liechtenstein, Lithuania, Macedonia, Moldova, Monaco, Montenegro, Norway, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Sweden,

https://www.ebay.com/itm/Motorcycle-Gear-Shift-Lever-Shifter-Pedal-for-KTM-125-200-390-Duke-2012-2015/133026980181                                                                                                                                          1/3
10/6/2020                                             Case: 1:20-cv-06677Motorcycle
                                                                          Document  Gear Shift
                                                                                          #: Lever Shifter Pedal
                                                                                               12 Filed:         for KTM Page
                                                                                                           11/10/20      125 200 161
                                                                                                                                 390 Duke 2012-2015
                                                                                                                                      of 358        | eBay #:1110
                                                                                                                                                PageID
            Ukraine, United Kingdom, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bhutan, China, Georgia, India, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Sri Lanka,
            Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Yemen, American Samoa, Australia, Cook Islands, Fiji, French Polynesia, Guam,
            Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam,
            Cambodia, Hong Kong, Indonesia, Laos, Macau, Philippines, Taiwan, Bermuda, Greenland, Saint Pierre and Miquelon

            Quantity:   1                 Change country:        United States                                                        ZIP Code:     60106                  Get Rates


              Shipping and handling                 To                                Service                                                          Delivery*

              Free shipping                          United States                    Standard Shipping from outside US                                Estimated between Mon. Oct. 19 and Mon. Nov. 16
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 1 business day of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Payment details
             Payment methods




                                                                                                Special financing available
                                                                                                Select PayPal Credit at checkout to have the option to pay over time.

                                                                                                Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                                purchases of $99 or more. Other offers may also be available.

                                                                                                Interest will be charged to your account from the purchase date if the balance is
                                                                                                not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                                to credit approval. See terms

                                                                                                The PayPal Credit account is issued by Synchrony Bank.


            Seller's payment instructions
            We only use PayPal9s secure interface to accept payment. If you do not have a PayPal account, you can still use Visa, MasterCard or American Express or other Credit Card PayPal
            accepted via PayPal. Please check PayPal website for more information.




     BUY 1, GET 1 AT 7% OFF (add 2 to cart)*                                                       See all eligible items
 Hot Sale
 Discount will be applied when you add promotional items from paska2016 to your cart                                                                                                                 All promotional offers from paska2016




                                                                                                                                                                                                                                                        See all



       Racing Foot Pegs for Honda                                Motorcycle Passenger                              2Pcs Throttle Accelerator                 Motorcycle Rearsets                            Black Front Rider
       XR250R/XR400R/XR600R/XR650                                Foot Peg Extensions                               Brake Pedals Footpegs for                 Footrests Footpeg Foot                         Footboard Footpeg
                                                                 Extended for Vespa GTS                            Go Kart UTV Brand New                     Rest Pegs Pedal 2pcs -                         Footrest Pedals for Suzuki
                                                                 300ie Titanium                                                                              Black                                          Boulevard C50

                                                                 Was:                 US $34.24
       US $23.80                                                 Now:              US $32.53                       US $19.22                                 US $10.26                                      US $50.63


       * Value of least expensive qualifying item will be discounted from the subtotal amount, once per transaction.                                                                                               You can change quantities in your cart.
       Offer conditions|Learn about pricing




    Sponsored items based on your recent views 1/4                                                                                                                                                                          Feedback on our suggestions




     Spanner Wrench for KTM SX                 Spanner Wrench for KTM SX                   For KTM 1290 Super                     Soft Rubber Seat Cover For              Rubber Seat Cover For KTM                 Rear Foot Brake Pedal Left
     XC XC-W SX-F XC-F XCF-…                   XC XC-W SX-F XC-F XCF-…                     Adventure S 2017 2018…                 KTM 350 EXC-F/SX-F 50 S…                350 EXC-F/SX-F 50 SX 25…                  Shift Lever For KTM 690…
     $9.45                                     $9.45                                       $18.00                                 $14.99                                  $15.99                                    $26.99                            Feedback
     $9.95                                     $9.95                                       Free shipping                          Free shipping                           Free shipping                             $29.99
     Free shipping                             Free shipping                               Seller 99.2% positive                  Almost gone                             Almost gone                               Free shipping
     New                                       New                                                                                                                                                                  New




https://www.ebay.com/itm/Motorcycle-Gear-Shift-Lever-Shifter-Pedal-for-KTM-125-200-390-Duke-2012-2015/133026980181                                                                                                                                            2/3
10/6/2020                                      Case: 1:20-cv-06677 Document #: 12 Filed:Feedback
                                                                                         11/10/20Profile
                                                                                                      Page 162 of 358 PageID #:1111
                 Hi! Sign in or register    Daily Deals   Brand Outlet   Help & Contact                                                                 Sell   Watchlist      My eBay


                                           Shop by
                                           category              Search for anything                                                   All Categories                         Search                Advanced



                 Home        Community       Feedback forum      Feedback profile



                 Feedback profile


                                           paska2016 (71534         )                                                                                                Member Quick Links
                                           Positive Feedback (last 12 months): 97.5%                                                                                 Contact member
                                           Member since: Apr-18-16 in India                                                                                          View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                   View seller's Store
                                                               Consistently delivers outstanding customer service.
                                                               Learn more



                 Feedback ratings                                                            Detailed seller ratings

                                                1 month       6 months       12 months             Average for the last 12 months

                            Positive               998          5240            14940               Accurate description                                Reasonable shipping cost
                                                                                                                 (12456)                                            (13162)
                            Neutral                20            79                 229
                                                                                                    Shipping speed                                      Communication
                            Negative               39            155                362                          (12376)                                            (13034)




                           All received Feedback                              Received as buyer                         Received as seller                                  Left for others

                 362 Feedback received (viewing 1-25)                                                                                                                        Revised Feedback: 128


                 Search Feedback received as seller with an item title or ID:                                                                 Rating type:                         Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                            Negative (362)                        12 Months


                   FEEDBACK                                                                                                FROM                                                 WHEN

                          Two months later nonitem, half @$$ Tracking, waste of time and money!!!                          Buyer: m***n (1261 )                                 Past month
                          Gimbal Mount Shock-absorbing Plate Damper Ball for DJI Phantom 3 Standard                        US $6.72                                             Reciprocal feedback




                                                                                                                                                                                                               Comment?
                          (#133148648953)


                          Seller supposed to put the item inside a box not a bag.                                          Buyer: a***e (23 )                                   Past month
                          1/200 Diecast Airplanes American B-52 Bomber Aircraft Model w/ Display Stand                     US $30.32                                            Reciprocal feedback
                          (#133440164516)


                          Never got this!                                                                                  Buyer: p***t (1143 )                                 Past month
                          Sleeveless Dress For 18" American Doll 43cm Baby Doll Clothes Generation, Gift                   US $4.12                                             Reciprocal feedback
                          (#133462084027)


                          This is not a boat anchor dock line mooring spring as described! It is a toy!                    Buyer: n***t (234 )                                  Past month
                          Boat Anchor Dock Line Mooring Spring 3mm*113mm Stainless Steel Adjustable                        US $12.46                                            Reciprocal feedback
                          (#133147174598)


                          47 days and package still not delivered                                                          Buyer: i***r (362 )                                  Past month
                          Volume Power Flex On/Off Button Switch for Samsung Galaxy Tab 4 T530 T531                        US $1.40                                             Reciprocal feedback
                          (#133024933196)


                          Bad seller here... Don't buy taking forever to get here to the USA                               Buyer: -***5 (15 )                                   Past month
                          Long 33ft Rainbow Kite Tail Nylon Colourful Delta Kite Accessory Kids Toys                       US $4.99                                             Reciprocal feedback
                          (#133029748784)


                          Tracking info was pre-written and seemed very fishy, even eBay agreed.                           Buyer: a***c (1127 )                                 Past month
                          4pcs Rubber Tires for WPL B14 B24 C14 C24 B36 RC Car Upgrade DIY Parts                           US $7.54                                             Reciprocal feedback
                          (#133108813194)


                          never arrived                                                                                    Buyer: j***t (1184 )                                 Past month
                          50pcs 6mm Auto Car Bumper Fender Retainer Push Black Plastic Clips Fastener                      US $4.42                                             Reciprocal feedback
                          (#133343522344)


                          have not recieved been way too long!!                                                            Buyer: t***t (240 )                                  Past month
                          4 pcs Bulb Socket Tail Light Brake Lamp Holders for BMW X5 E70 63216943036                       US $6.39                                             Reciprocal feedback
                          (#133391157398)


                          Ordered a month ago, not received. Tracking number is FAKE. Looks like robbery !                 Buyer: n***n (106 )                                  Past month
                          Sun Visor Clip Hook Clip Holder Gray Fit for Audi A4L Q5 A5 Q3 12-17 A6L                         US $1.69                                             Reciprocal feedback
                          (#133386665160)


                          Never received product                                                                           Buyer: d***e (39 )                                   Past month
                          Replacement EarPads Ear Pad Cushions for SONY MDR-V600 MDR-V900 V7509 Z600                       US $3.01                                             Reciprocal feedback
                          (#133029623360)




https://www.ebay.com/fdbk/feedback_profile/paska2016?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                    1/2
10/6/2020                                                                                       paska2016
                                                        Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20on eBay
                                                                                                              Page 163 of 358 PageID #:1112
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                               Sell      Watchlist          My eBay


                                    Shop by
                                    category                   Search for anything                                                                                                   All Categories                                Search            Advanced



         paska2016's profile



                                                                       paska2016 (71534             )                                                                              Items for sale            Visit store         Contact
                                                                       97.5% positive feedback

                                                                                                                                       Based in India, paska2016 has been an eBay member since Apr 18, 2016
                                                                          Save




                                      Feedback ratings                                                                                                                                                                 See all feedback

                                                           12,456 Item as described                            14,940               229             362                           Thank you!!
                                                                                                                                                                                  Oct 05, 2020
                                                           13,034 Communication                            Positive          Neutral            Negative
                                                           12,376 Shipping time
                                                           13,162 Shipping charges                                  Feedback from the last 12 months



                                   1,497 Followers | 0 Reviews | Member since: Apr 18, 2016 |               India



         Items for sale(23281)                                                                                                                                                                                                                   See all items




            Starter Motor 4...                                ATV/UTV Replace...                                2pack Winch Cab...                                   White Front Num...                                     1M Motorcycle D...
            US $58.26                         4d left         US $48.20                          4d left        US $17.03                              4d left       US $12.17                           4d left            US $5.92                   4d left




            About eBay      Announcements        Community        Security Center     Resolution Center             Seller Center    Policies     Affiliates     Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/paska2016                                                                                                                                                                                                                               1/1
10/6/2020                                                                                   paska2016
                                                      Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                                                11/10/20     Page 164 of 358 PageID #:1113
      Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                Sell   Watchlist     My eBay


                                    Shop by
                                    category              Search this Store                                                                        This Store                         Search           Advanced



      eBay      eBay Stores       paska2016




                                               paska2016
                                               1497 followers paska2016 (71534       ) 97.5%

                                               Welcome to our eBay store - paska2016. We sell high quality goods at competitive price ! Please add us to your favorite seller list and visit often. Thanks so much！

                                                   Save this seller




      Category

      All                                               All Listings   Auction     Buy It Now                                                                                  Time: ending soonest

      eBay Motors                                      1-48 of 22,856 Results
      Toys & Hobbies
                                                                              5pcs Dark Green Model Trees 1:100 Guage Train Railway Park Street Architecture
      Computers/Tablets &
      Networking                                                              $8.16                                                                                                             From China
      Consumer Electronics                                                    Free shipping
      Musical Instruments & Gear

      Dolls & Bears

      Cell Phones & Accessories                                               10Pcs Black Opaque Six Sided Dice D6 6-Die Digital Dices for Roleplaying RPG DND
      Cameras & Photo
                                                                              $5.95                                                                                                             From China
      Sporting Goods                                                          Free shipping
      Health & Beauty

      Baby

      Collectibles                                                            100 Pack Opaque Six Sided Dice D6 Square Dice 16mm for Board Game Toys White
      Home & Garden
                                                                              $16.50                                                                                                            From China
      Clothing, Shoes & Accessories                                           Free shipping
      Coins & Paper Money

      Show More

                                                                              24pcs 1:87 HO Guage Train Railroad Mix Standing People Passengers Figures Model

                                                                              $9.53                                                                                                             From China
                                                                              Was: $10.03
                                                                              Free shipping



                                                                              100Pcs Opaque D6 Spot Dices 16mm for Board Game Toys Party Supplies Green

                                                                              $16.10                                                                                                            From China
                                                                              Free shipping




                                                                              1:14 WLtoys 144001 RC Car Upgrade Metal Kit Arms Drive Shaft Accessories

                                                                              $74.07 to $75.26                                                                                                  From China
                                                                              Free shipping




                                                                              Waterproof Hand Crank Emergency Solar Radio Phone Charger Flashlight for Hiking

                                                                              $21.11                                                                                                            From China
                                                                              Free shipping




                                                                              Aluminum Alloy Computer Graphics Card Stand Holder GPU VGABrace Detachable

                                                                              $9.42                                                                                                             From China
                                                                              Free shipping




                                                                              Starter Motor 47CC 49cc 2Stroke Electric Start Engine Mini Dirt Chopper Bike

                                                                              $58.26                                                                                                            From China
                                                                              Free shipping




https://www.ebay.com/str/paska2016                                                                                                                                                                                1/4
10/6/2020                                                                  paska2016
                                     Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                               11/10/20     Page 165 of 358 PageID #:1114
                                                    RC Exhaust Tube Extension Pipe Muffler for 1/8 1/10 Nitro Power Cars Red

                                                    $5.53                                                                          From China
                                                    Free shipping




                                                    ATV/UTV Replacement Contactor/Solenoid 12000lb Winches 12V 500A DC

                                                    $48.20                                                                         From China
                                                    Free shipping




                                                    2pack Winch Cable Hook Stopper Rubber Rope Line Saver for UTV Vehicle Black

                                                    $17.03                                                                         From China
                                                    Free shipping




                                                    White Front Number Plate License Mounting Bracket for KTM XCF SXF 125 250

                                                    $12.17                                                                         From China
                                                    Free shipping




                                                    4 Pieces RC Quadcopter Blade Propellers for MJX B2SE RC Drone Spare Parts

                                                    $10.11                                                                         From China
                                                    Was: $10.64
                                                    Free shipping



                                                    4 Pieces 3-leaf Blade Propeller for MJX B2SE RC Drone Four-axis Aircraft

                                                    $10.11                                                                         From China
                                                    Was: $10.64
                                                    Free shipping



                                                    Professional African Djembe Drum Bongo Wooden Good Sound Musical Instrument

                                                    $13.78                                                                         From China
                                                    Free shipping
                                                    126 sold



                                                    N20 Micro Motor Mount Set 100pcs Motor Mounting Bracket Toy Car Accessories

                                                    $7.14                                                                          From China
                                                    Free shipping




                                                    2 Pair Carbon Fiber Airscrew Propeller for DJI Mavic Air Spare Accessories

                                                    $15.64                                                                         From China
                                                    Free shipping
                                                    12 watching



                                                    8 Input 1 Output Video Audio A/V 3 RCA Switch Switcher Selector Box

                                                    $29.12                                                                         From China
                                                    Free shipping




                                                    Clear Plastic Coin Pocket Page Protectors Sheets (42- Pockets), 10 Pages

                                                    $10.24                                                                         From China
                                                    Free shipping
                                                    105 sold



                                                    Doll Plastic Wig Brush Hair Accessories Makeup Suit for Doll

                                                    $5.77                                                                          From China
                                                    Free shipping




                                                    3pcs Metal Drum Holder Base Plate Drum Rack Clamp Drum Tom Mount Bracket

                                                    $14.99                                                                         From China
                                                    Free shipping
                                                    28 watching



                                                    1M Motorcycle Dirt Bike ATV Fuel Gas Oil Delivery Tube Hose Line Petrol Pipe

                                                    $5.92                                                                          From China
                                                    Free shipping




https://www.ebay.com/str/paska2016                                                                                                              2/4
10/6/2020                                                                  paska2016
                                     Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                               11/10/20     Page 166 of 358 PageID #:1115

                                                    10" Motorcycle Bike Tire Lever Tool Spoon Tyre Wheel Changing Repair Tool

                                                    $9.64                                                                             From China
                                                    Free shipping




                                                    Engine Stator Cover Guard Crash Pad Slider for Yamaha YZF R25 R3 14-16 Red

                                                    $41.53                                                                            From China
                                                    Free shipping




                                                    NEW GENUINE FOR HONDA ACCORD 2003-2007 4DR DRIVERS DOOR LOCK CYLINDER W/ KEY

                                                    $13.00                                                                            From China
                                                    Free shipping
                                                    4 watching



                                                    Black Rubber Jack Pad Frame Rail Protector Lift Pad for BMW X Series E84 X1

                                                    $7.62                                                                             From China
                                                    Free shipping




                                                    Holder Locator Rear Door Check Strap Bracket 9067600428 for Benz Sprinter

                                                    $12.94                                                                            From China
                                                    Free shipping




                                                    12cm Light-emitting Triple Bearing Soft Rubber Diabolo with String Sticks

                                                    $21.60 to $21.81                                                                  From China
                                                    Free shipping




                                                    1/6 Scale Underwear & Vest & Mini Skirt for 12inch Kumik Hot Toys

                                                    $15.88                                                                            From China
                                                    Free shipping
                                                    10 watching



                                                    PCIE 8-pin to PCIe 6+2-Pin Cable Extension 18AWG 30cm Sleeved Black and Red

                                                    $8.35                                                                             From China
                                                    Free shipping




                                                    1/6 White Shirt & Garter Stockings for 12" TBL HT Action Figures

                                                    $16.29                                                                            From China
                                                    Free shipping




                                                    10 Pack Snap Rivet Fasteners Kits Plastic for Speaker Net Grill Cover #042

                                                    $5.80                                                                             From China
                                                    Free shipping




                                                    RC Spare Parts Kit Propeller Gear Arm Motor for WLtoys E58 JY019 Quadcopter

                                                    $14.51                                                                            From China
                                                    Free shipping




                                                    A242-06 Electric Touring Racing Car Painted Body Shell for 1/24 Series Car

                                                    $7.77                                                                             From China
                                                    Free shipping




                                                    10pc Hex Aluminum Standoffs Column M3 for FPV RC Airplane Upgrade Parts 37mm

                                                    $9.44                                                                             From China
                                                    Was: $9.94
                                                    Free shipping



                                                    Electric Fan Wiring Install Kit Complete Thermostat 50 Amp Relay 185 SBC BB Set

                                                    $20.57                                                                            From China
                                                    Free shipping



https://www.ebay.com/str/paska2016                                                                                                                 3/4
10/6/2020                                            Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                                         Filed:       by paska2016
                                                                                                  11/10/20     Page| eBay
                                                                                                                       167 of 358 PageID #:1116
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                        Sell   Watchlist       My eBay


                                     Shop by
                                     category          KTM                                                                                                               All Categories                          Search                Advanced


                                                                                                                                                                                                         Include description
                                                      Items for sale from paska2016 (71534              )       |     Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction      Buy It Now                                                                                                    Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Parts                      38 results for KTM           Save this search
            Other Motorcycle Accessories
            Motorcycle Fairings & Bodywork
                                                          Find your Motorcycle
            Motorcycle Parts
            More                                                                                                                                                                Clear selections



        Format                             see all
                                                                                                                                                                                     0
               All Listings                               Make & Model                                      Year From / To              Distance
               Auction                                                                                                                                                       matching results
                                                           KTM                                              Year From                    Any Distance of
               Buy It Now
                                                           Any Model                                        Year To                      60106                                  Find Results

        Guaranteed Delivery                see all
               No Preference
                                                                                                    Spanner Wrench for KTM SX XC XC-W SX-F XC-F XCF-W EXC-F EXC 2012-2015
               1 Day Shipping                                                                       Brand New
               2 Day Shipping
               3 Day Shipping                                                                       $9.45                                                      From China
               4 Day Shipping                                                                       Was: $9.95
                                                                                                    Buy It Now
        Condition                          see all                                                  Free Shipping
                                                                                                    5% off
               New     (38)
                                                                                                            Watch
        Price

               Under $15.00
               $15.00 - $35.00
               Over $35.00                                                                          Spanner Wrench for KTM SX XC XC-W SX-F XC-F XCF-W EXC-F EXC 2012 - 2015
        $                to $                                                                       Brand New


        Item Location                      see all
                                                                                                    $9.45                                                      From China
                                                                                                    Was: $9.95
               Default
                                                                                                    Buy It Now
               Within
                                                                                                    Free Shipping
                   100 miles    of 60106
                                                                                                    5% off
               US Only                                                                                      Watch
               North America
               Worldwide


        Delivery Options                   see all
                                                                                                    1x Spanner Wrench for KTM SX XC XC-W SX-F XC-F XCF-W EXC-F EXC 2012-2015
               Free shipping
                                                                                                    Brand New

        Show only                          see all                                                  $9.45                                                      From China
               Free Returns                                                                         Was: $9.95
               Returns accepted                                                                     Buy It Now
               Completed listings                                                                   Free Shipping
               Sold listings                                                                        5% off
               Deals & Savings
                                                                                                            Watch

        More refinements...


                                                                                                    1x Chain Slider Swingarm Guide Lower Roller For KTM SX SXF XC 250 350 450
              Seller Information
                                                                                                    Brand New
             paska2016 (71534         )
              Feedback rating: 71,534
                                                                                                    $6.22                                                      From China

              Positive Feedback: 97.5%
                                                                                                    Buy It Now
              Member since Apr-18-16 in                                                             Free Shipping
              India                                                                                         Watch


              Read feedback profile
              Add to my favorite sellers
              Visit seller's eBay Store!
                     paska2016
                                                                                                    GPS Mounting Bracket Navigation Bracket for KTM Adv Adventure 1190 1290
                                                                                                    Brand New

                                                                                                    $37.35                                                     From China
                                                                                                    Buy It Now
                                                                                                    Free Shipping
                                                                                                            Watch




                                                        Black Front Number Plate License Mounting Bracket for KTM XCF SXF 125 250
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=paska2016&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                1/6
10/6/2020                              Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                           Filed:       by paska2016
                                                                                    11/10/20     Page| eBay
                                                                                                         168 of 358 PageID #:1117

                                                                             $12.00                                  From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                               Watch




                                                                             White Front Number Plate License Mounting Bracket for KTM XCF SXF 125 250
                                                                             Brand New

                                                                             $12.17                                  From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                               Watch




                                                                             Chain Slider Swingarm Guide Lower Roller fits For KTM SX 125 150 250 16-18
                                                                             Brand New

                                                                             $3.55                                   From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                               Watch




                                                                             Vergaser For KTM50 KTM 50 SX Pro Junior Dirt Bike - Carburetor
                                                                             Brand New

                                                                             $19.41                                  From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                               Watch




                                                                             Motorcycle Fork Pressure Relief Valve for KTM M4 x 0.7mm Orange
                                                                             Brand New

                                                                             $8.08                                   From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                               Watch




                                                                             NEW GPS Phone Navigation Bracket Holder For KTM 1290 Super Adventure S R
                                                                             Brand New

                                                                             $12.30                                  From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                               Watch




                                                                             Motorcycle Gear Shift Lever Shifter Pedal for KTM 125 200 390 Duke 2012-2015
                                                                             Brand New

                                                                             $26.77                                  From China
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             2 Watching
                                                                               Watch




                                          Oil Filter fits for KTM 350 XCF-W 2012-2014,400 XC-W 2008-2010,450 EXC 2009-11
                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=paska2016&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                          2/6
10/6/2020                                                Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                   11/10/20| eBay
                                                                                                                Page 169 of 358 PageID #:1118

                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout

               Pay with                                                                                                      Subtotal (1 item)                                           $26.77
                                                                                                                             Shipping                                                       Free
                                     New card                                                                                Tax*                                                          $1.67
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                $28.44

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option
               Ship to

               1001 Foster Ave                                                                                                                             See details
               Bensenville, IL 60106-1445
               United States

               Change




               Review item and shipping

               Seller: paska2016 | Message to seller

                                                      Motorcycle Gear Shift Lever Shifter Pedal for KTM 125 200
                                                      390 Duke 2012-2015
                                                      $26.77

                                                      Quantity     1


                                                      Delivery
                                                      Est. delivery: Oct 19 – Nov 16
                                                      Standard Shipping from outside US
                                                      Free



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               Reflections of Trinity
               Help children, seniors and others in COVID-19 crisis with food and basic needs.




               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1438969759013                                                                                                                                       1/1
10/6/2020                                                              Spanner
                                                      Case: 1:20-cv-06677      Wrench for#:
                                                                          Document       KTM12SXFiled:
                                                                                                 XC XC-W SX-F XC-F XCF-W
                                                                                                       11/10/20    PageEXC-F
                                                                                                                         170 EXC 2012-2015
                                                                                                                             of 358  PageID| eBay#:1119

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                    | Add to Watchlist




           Check if this part fits your vehicle               Contact the seller



    BUY 1, GET 1 AT 7% OFF (add 2 to cart)                                   See all eligible items


                                                                                                      Spanner Wrench for KTM SX XC XC-W SX-F XC-F
                                                                                                                                                                                                          Shop with confidence
                                                                                                      XCF-W EXC-F EXC 2012-2015
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                       Sale ends in: 01d 07h 02m

                                                                                                           Quantity:      1               7 available / 2 sold
                                                                                                                                                                                                          Seller information
                                                                                                                                                                                                          paska2016 (71534       )

                                                                                                             Price:    US $9.45                                       Buy It Now
                                                                                                                                                                                                          97.5% Positive feedback

                                                                                                                       US $9.95 (5% off)
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                                                          Visit store
                                                                                                                                                                   Add to Watchlist                       See other items



                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                          Shipping: FREE Standard Shipping from outside US | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Shenzhen, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Mon. Oct. 19 and Mon. Nov. 16

                                                                                                                               Please note the delivery estimate is greater than 8 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:


                                Have one to sell?         Sell now
                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     Gear Shifter Shift Lever Tip             Spanner Wrench for KTM SX                Shock Absorber Spanner                 Gear Shifter Shift Lever Tip                Pair Orange CNC Clutch &                      Control Cover For KTM
     Fit KTM EXC EXCF XC XCF…                 XC XC-W SX-F XC-F XCF-…                  Wrench Puller Tool for KTM…            For KTM EXC EXCF XC XC…                     Brake Lever for KTM 250 3…                    SX250 XCW300 HUSABER…
     $8.43                                    $9.45                                    $9.47                                  $9.50                                       $19.79                                        $13.50
     Free shipping                            $9.95                                    $10.18                                 Free shipping                               $21.99                                        Free shipping
     Seller 99% positive                      Free shipping                            Free shipping                          Almost gone                                 Free shipping                                 New
                                              New                                      New                                                                                New




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Spanner-Wrench-for-KTM-SX-XC-XC-W-SX-F-XC-F-XCF-W-EXC-F-EXC-2012-2015/133248044018?hash=item1f0633cbf2:g:P7kAAOSwai5d15vb                                                                                                          1/4
10/6/2020                                                              Spanner
                                                      Case: 1:20-cv-06677      Wrench for KTM
                                                                          Document            SX Filed:
                                                                                          #: 12  XC XC-W11/10/20
                                                                                                         SX-F XC-F XCF-W
                                                                                                                   PageEXC-F
                                                                                                                         171 EXC 2012 -PageID
                                                                                                                             of 358     2015 | eBay#:1120

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                    | Add to Watchlist




           Check if this part fits your vehicle               Contact the seller



    BUY 1, GET 1 AT 7% OFF (add 2 to cart)                                   See all eligible items


                                                                                                      Spanner Wrench for KTM SX XC XC-W SX-F XC-F
                                                                                                                                                                                                          Shop with confidence
                                                                                                      XCF-W EXC-F EXC 2012 - 2015
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                       Sale ends in: 01d 07h 01m

                                                                                                           Quantity:      1               20 available / 1 sold
                                                                                                                                                                                                          Seller information
                                                                                                                                                                                                          paska2016 (71534       )

                                                                                                             Price:    US $9.45                                       Buy It Now
                                                                                                                                                                                                          97.5% Positive feedback

                                                                                                                       US $9.95 (5% off)
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                                                          Visit store
                                                                                                                                                                   Add to Watchlist                       See other items



                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                          Shipping: FREE Standard Shipping from outside US | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Shenzhen, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Mon. Oct. 19 and Mon. Nov. 16

                                                                                                                               Please note the delivery estimate is greater than 8 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:


                                Have one to sell?         Sell now
                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     Spanner Wrench for KTM SX                Gear Shifter Shift Lever Tip             Gear Shifter Shift Lever Tip           Fork Air Bleeder Pressure                   Oil Filter Cover For KTM                      1X Exhaust Tailpipe Tail Pipe
     XC XC-W SX-F XC-F XCF-…                  Fit KTM EXC EXCF XC XCF…                 For KTM EXC EXCF XC XC…                Relief Valve Fit For KTM SX…                450SXF/ATV XCF XCW…                           Guard For KTM SX SXF EX…
     $9.45                                    $8.43                                    $9.50                                  $4.50                                       $9.99                                         $10.00
     $9.95                                    Free shipping                            Free shipping                          + $0.30 shipping                            Free shipping                                 Free shipping
     Free shipping                            Seller 99% positive                      Almost gone                            New                                         Seller 99.5% positive                         New
     New




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Spanner-Wrench-for-KTM-SX-XC-XC-W-SX-F-XC-F-XCF-W-EXC-F-EXC-2012-2015/133248044139?hash=item1f0633cc6b:g:6YEAAOSwwDRd15vl                                                                                                          1/4
10/15/2020                                                             Enduro
                                                      Case: 1:20-cv-06677     Dirt Bike E8 LED
                                                                           Document            Headlight
                                                                                            #: 12 Filed: Kit For KTM EXC Page
                                                                                                             11/10/20    XC-W EXC-F
                                                                                                                               172250-500
                                                                                                                                    of 358690PageID
                                                                                                                                              SMCR | eBay
                                                                                                                                                       #:1121
 Hi! Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                              Shop by
                              category                 Search for anything                                                                                                     All Categories                             Search              Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                       | Add to Watchlist




    People who viewed this item also viewed

                           Dirt Bike LED                                 LED Headlight For                             Swingarm                                            MotocrossHeadlig                                    Acerbis Radiator
                           Enduro Headlight…                             KTM Enduro / EX…                              Protector KTM…                                      ht Headlamp…                                        Shrouds - '01 KTM…
                           $79.52                                        $172.90                                       $19.73                                              $79.52                                              $46.90
                           $85.50                                        $182.90                                       $20.99                                              $85.50                                              $52.95
                           + $1.60 shipping                              + $1.60 shipping                              Free shipping                                       + $1.60 shipping                                    + $25.82 shipping




            Check if this part fits your vehicle                      Select Vehicle



    SAVE UP TO 7%                   See all eligible items


                                                                                                  Enduro Dirt Bike E8 LED Headlight Kit For KTM EXC
                                                                                                                                                                                                       Shop with confidence
                                                                                                  XC-W EXC-F 250-500 690 SMCR
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                    Sale ends in: 01d 02h 07m                                                                          Seller information
                                                                                                                                                                                                       pazomaracing (15410         )
                                                                                                            Color:     - Select -
                                                                                                                                                                                                       98.9% Positive feedback

                                                                                                        Quantity:      1               More than 10 available / 1 sold
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller

                                                                                                           Price:    US $74.86                                     Buy It Now                          Visit store
                                                                                                                     US $80.50 (7% off)                                                                See other items

                                                                                                                                                                  Add to cart


                                                                                                                                                                Add to Watchlist



                                                                                                       Free shipping                30-day returns               Longtime member


                                                                                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Guangzhou,Guangdong, China
                                                                                                                      Ships to: Worldwide See exclusions


                                                                                                         Delivery:          Estimated between Mon. Nov. 9 and Mon. Nov. 30

                                                                                                                            This item has an extended handling time and a delivery
                                Have one to sell?        Sell now                                                           estimate greater than 17 business days.
                                                                                                                            Please allow additional time if international delivery is subject
                                                                                                                            to customs processing.

                                                                                                       Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard. Learn more

                                                                                                         Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




     Motorcycle Dirt Bike LED                 Motocross Dirt Bike Enduro             Motorcycle Dirt Bike                  For Yamaha YZF R1 02-03                     Motocross Dirt Bike Front                     Motocross Dirt Bike
     Headlight Fairing For Hond…              Headlight Fairing For Hond…            Headlight Headlamp Fairin…            Streetbike 78 Pcs Complet…                  Headlight Fairing For…                        Headlight Headlamp For…
     $55.24                                   $21.48                                 $26.32                                $12.78                                      $31.61                                        $29.75
     $59.40                                   $23.10                                 $28.30                                $13.60                                      $33.99                                        $31.99
     + $9.90 shipping                         + $7.40 shipping                       + $8.20 shipping                      + $5.50 shipping                            + $6.50 shipping                              + $8.40 shipping




    Description             Shipping and payments                                                                                                                                                                                          Report item



                                                                                                                                                                                                          B    it          b       303673665718
https://www.ebay.com/itm/Enduro-Dirt-Bike-E8-LED-Headlight-Kit-For-KTM-EXC-XC-W-EXC-F-250-500-690-SMCR/303673665718                                                                                                                                      1/7
10/15/2020                                                      Enduro
                                               Case: 1:20-cv-06677     Dirt Bike E8 LED
                                                                    Document            Headlight
                                                                                     #: 12 Filed: Kit For KTM EXC Page
                                                                                                      11/10/20    XC-W EXC-F
                                                                                                                        173250-500
                                                                                                                             of 358690PageID
                                                                                                                                       SMCR | eBay
                                                                                                                                                #:1122
                                                                                                                                                                                eBay item number: 303673665718
      Seller assumes all responsibility for this listing.

      Last updated on Oct 06, 2020 20:14:48 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year           Make         Model                Submodel
              -Select-      -Select-     -Select-              -Select-             Go


         [show all compatible vehicles]


               This part is compatible with 28 vehicle(s).


             Notes       Year                                 Make                            Model                                    Submodel
                         2017                                 KTM                             150                                      XCW
                         2016                                 KTM                             200                                      XCW
                         2015                                 KTM                             200                                      XCW
                         2014                                 KTM                             200                                      XCW
                         2018                                 KTM                             250                                      XCW
                         2017                                 KTM                             250                                      XCW
                         2016                                 KTM                             250                                      XCW
                         2015                                 KTM                             250                                      XC-F
                         2015                                 KTM                             250                                      XCW
                         2014                                 KTM                             250                                      XCW
                         2018                                 KTM                             300                                      XC-W Six Days
                         2018                                 KTM                             300                                      XCW
                         2017                                 KTM                             300                                      XCW
                         2016                                 KTM                             300                                      XC-W Six Days
                         2016                                 KTM                             300                                      XCW
                         2015                                 KTM                             300                                      XCW
                         2014                                 KTM                             300                                      XCW
                         2016                                 KTM                             350                                      EXC F
                         2015                                 KTM                             350                                      EXC F
                         2014                                 KTM                             350                                      EXC F

         Page 1 of 2                                                                                               1 2

         Portions of the information contained in this table have been provided by pazomaracing



         Item specifics
         Condition:                               New                                                          Brand:                              Pazoma
         Fitment1:                                For 200 XC-W 2014 2015 2016 2017 2018                        Manufacturer Part Number:           YM-189
         Fitment2:                                For 250 XC-W 2014 2015-2016 250 XC-F 2015                    Technology:                         LED
         Fitment3:                                For 300 XC-W 2014 2015 2016 2017 2018                        Placement on Vehicle:               Front
         Fitment4:                                For 300 XC-W six days 2014 2015 2016 2017 2018               UPC:                                699915958942
         Fitment5:                                For 350 EXC-F 2014 2015 2016                                 EAN:                                699915958942
         Fitment6:                                For 500 EXC 2014 2015 2016                                   ISBN:                               699915958942
         Fitment7:                                For 500 EXC six days 2016 2017                               Type:                               Headlight
         Fitment8:                                For 690 SMCR 2019-2020                                       Material:                           Aluminum housing + polycarbonate lenses+plastic
         Bulb type:                               LED, 12V, 30W, 6000K                                         Style:                              Dirt Bike LED Headlight Head lamp
         Fit:                                     KTM                                                          Fitment:                            For KTM EXC XC-W EXC-F
         Country/Region of Manufacture:           China


         Pazoma Online Store
                                                                                                                                                                                  Visit Store: Pazoma Online Store
         pazomaracing (15410       ) 98.9%




      Categories                                 You may like
                                                          f                               f                                   f                                   f                                 f
                                                        of                              of                                  of                                  of                             of                             o
                                                   7%                              7%                                  7%                                  6%                             7%                             7%




                                                   Motocross Dirt Bike Headlight   HS1 Bulb Dual Hi/Lo Headlight       Dirt Bike LED Enduro Headligh       LED Hi/Low Beam Headlamp 6     Enduro Dirt Bike E8 LED Head   En
                                                   Headlamp Fairing For KTM 69     For Yamaha WR250F 2015 20           t Headlamp For KTM EXC XC           500K Headlight For KTM SX/S    light Kit For KTM EXC XC-W E   ad
                                                   0 Enduro R SMC R 19-20          16 WR450F 2012-16 Black             F XCW SXF 250 300 350 450           X-F EXC/ECX-F 250-350-450      XC-F 250-500 690 SMCR          EX
                                                   28.55 USD                       29.75 USD                           79.52 USD                           168.30 USD                     74.86 USD                      86
                                                   Buy it now                      Buy it now                          Buy it now                          Buy it now                     Buy it now                     Bu
                                                                                                                       Free shipping                       Free shipping                  Free shipping                  Fre


                                                          f                               f                                   f                                   f                                 f
                                                        of                              of                                  of                                  of                             of                             o
                                                   7%                              7%                                  7%                                  5%                             7%                             7%




         Motorcycle Fairing

https://www.ebay.com/itm/Enduro-Dirt-Bike-E8-LED-Headlight-Kit-For-KTM-EXC-XC-W-EXC-F-250-500-690-SMCR/303673665718                                                                                                      2/7
10/15/2020                                                Enduro
                                         Case: 1:20-cv-06677     Dirt Bike E8 LED
                                                              Document            Headlight
                                                                               #: 12 Filed: Kit For KTM EXC Page
                                                                                                11/10/20    XC-W EXC-F
                                                                                                                  174250-500
                                                                                                                       of 358690PageID
                                                                                                                                 SMCR | eBay
                                                                                                                                          #:1123

         Bracket                             Enduro Dirt Bike 6000K LED E      For KTM XCF XCW SXF 250 3          Motocross Dirt Bike Headlight    For KTM 125-530 SX XC EXC       Motorcycle Dirt Bike LED Head   Mo
                                             8 Headlight for KTM EXC XCF       00 350 450 Six Day Dirt Bike 6     Headlamp Fairing For Honda Y     SXF XC-W XCF-W MX Motorc        light Fairing For Honda CRF45   He
                                             SXF XCW 250-450 Six Day           000K LED Headlamp Fairing          amaha WRF 450/426/250            ycle HI/LO Beam Headlight Kit   0L CRF450XR 2019-2020           CR
         Mirrors                             85.00 USD                         99.04 USD                          27.99 USD                        172.90 USD                      55.24 USD                       26
                                             Buy it now                        Buy it now                         Buy it now                       Buy it now                      Buy it now                      Bu
                                             Free shipping                     Free shipping                                                       Free shipping
         Handlebars &
         Accessories

                                                  Payment            Shipping Time             Feedback               About us                Return
         Brake Clutch Lever


         Foot Peg Parts


         Luggage & Saddlebags


         Radiator Parts & Oil
         cooler


         Gas Tanks,Protec
         tor&Cover


         Engine Parts                                                                                           Enduro Dirt Bike E8 LED Headlight Kit For KTM EXC XC-W EXC-F 250-500 690 SMC
                                           Add my Store to your
                                           Favourites and receive my
         Exhaust Muffler                   email newsletters about new
                                           items and special promotions!

         Sissy Bar Passenger&Cu                         SIGN UP NOW !
         shion

                                            You may also like
         Adjustable Lowering Link


                                                    f
         Kickstand & Parts                        of
                                             7%


         Motorcycle Accessories


         Recommend Motorcycle
         Model


         Motorcycle Light
                                           Motorcycle Dirt Bike Headlight He
                                           adlamp Fairing For Honda CRF45
         Auto Accessories                  0L CRF450XR 19-20
                                           26.32 USD
                                           Buy it now
         Other
                                                    f
                                                  of
                                             7%




                                           Motocross Dirt Bike Headlight He
                                           adlamp Fairing For Honda Yamah
                                           a WRF 450/426/250
                                           27.99 USD
                                           Buy it now




                                                                                     Product Description



                                                                                   Details
                                                                                   LED technology, specially developed for KTM Enduro models
                                                                                   Very high light power
                                                                                   Light intensity 1500 Lumen
                                                                                   Light color approx. 5500 Kelvin
                                                                                   Exceptionally robust
                                                                                   100% brand new condition, high quality
                                                                                   Housing Color:Black, Orange, White
                                                                                   Bulb type: LED, 12V, 30W, 6000K
                                                                                   Material: aluminum housing + polycarbonate lenses+plastic
                                                                                   Package include:
                                                                                   1x LED Headlight
                                                                                   Fitment:
                                                                                   For KTM EXC XC-W EXC-F
https://www.ebay.com/itm/Enduro-Dirt-Bike-E8-LED-Headlight-Kit-For-KTM-EXC-XC-W-EXC-F-250-500-690-SMCR/303673665718                                                                                                3/7
10/15/2020                                                Enduro
                                         Case: 1:20-cv-06677     Dirt Bike E8 LED
                                                              Document            Headlight
                                                                               #: 12 Filed: Kit For KTM EXC Page
                                                                                                11/10/20    XC-W EXC-F
                                                                                                                  175250-500
                                                                                                                       of 358690PageID
                                                                                                                                 SMCR | eBay
                                                                                                                                          #:1124
                                                                              For 200 XC-W 2014
                                                                              For 250 XC-W 2014
                                                                              For 300 XC-W 2014
                                                                              For 300 XC-W six days 2014
                                                                              For 350 EXC-F 2014
                                                                              For 500 EXC 2014
                                                                              For 200 XC-W 2015
                                                                              For 250 XC-F 2015
                                                                              For 250 XC-W 2015
                                                                              For 300 XC-W 2015
                                                                              For 300 XC-W six days 2015
                                                                              For 350 EXC-F 2015
                                                                              For 500 EXC 2015
                                                                              For 200 XC-W 2016
                                                                              For 250 XC-W 2016
                                                                              For 300 XC-W 2016
                                                                              For 300 XC-W six days 2016
                                                                              For 350 EXC-F 2016
                                                                              For 500 EXC 2016
                                                                              For 500 EXC six days 2016
                                                                              For 150 XC-W 2017
                                                                              For 250 XC-W 2017
                                                                              For 300 XC-W 2017
                                                                              For 300 XC-W six days 2017
                                                                              For 450 EXC-F six days 2017
                                                                              For 500 EXC-F six days 2017
                                                                              For 150 XC-W 2018
                                                                              For 250 XC-W 2018
                                                                              For 250 XC-W TPI 2018
                                                                              For 300 EXC TPI 2018
                                                                              For 300 XC-W 2018
                                                                              For 300 XC-W six days 2018
                                                                              For 690 SMCR 2019-2020
                                                                              NOTE:
                                                                              Import duties, taxes and charges are not included in the item price or
                                                                              shipping charges. These charges are the buyer's responsibility. Please
                                                                              check with your country's customs office to determine what these
                                                                              additional costs will be prior to bidding/buying.


                                                                             Payment


                                                                              1.We ONLY accept PayPal and ship item(s) to PayPal's verified address ONLY.
                                                                              2.Our prices do NOT include any customs duty or tax.
                                                                              3.Payment must be made within 7 days after you win the auction.
                                                                              4.Non-Paying bidders will be reported.
                                                                              5.No other payment method will be acceptable

                                                                             Delivery details


                                                                              Shipping Time:
                                                                              Sometimes shipping time may has a little delay, such as Customs check packages strictly ,bad weather,holidays. USA, UK, Canada, Aus
                                                                              around 7-18 working days(Excluding weekend and Holidays).Other countries need around 2-4 weeks.We strive our best to provide you t
                                                                              shipping service. If you do not receive your item on time, please contact us immediately for further assistance.Thank you for your unders
                                                                              International Taxes And Duty Fees:
                                                                              Import duties, taxes and charges are not included in the item price or shipping charges.We will mark "Gifts" on custom form. The buyers
                                                                              international taxes & duty fees, which may be charged upon delivery.Please check with your country's customs office to determine what t
                                                                              prior to bidding/buying.


                                                                              Packaging:
                                                                              1.All items are checked before dispatch and are carefully hand-packed by our in-house team.
                                                                              2.We always taking great care packaging every item to ensure safe and perfect condition to you.
                                                                              3.We will make every effort to prevent damage in transit.

                                                                              Please Note:
https://www.ebay.com/itm/Enduro-Dirt-Bike-E8-LED-Headlight-Kit-For-KTM-EXC-XC-W-EXC-F-250-500-690-SMCR/303673665718                                                                                                  4/7
10/15/2020                                                Enduro
                                         Case: 1:20-cv-06677     Dirt Bike E8 LED
                                                              Document            Headlight
                                                                               #: 12 Filed: Kit For KTM EXC Page
                                                                                                11/10/20    XC-W EXC-F
                                                                                                                  176250-500
                                                                                                                       of 358690PageID
                                                                                                                                 SMCR | eBay
                                                                                                                                          #:1125
                                                                                                 ease ote
                                                                                              Please note your Telephone when your payment.Telephone are must for international express shipping.


                                                                                              Return


                                                                                              Return Details:
                                                                                              1.If you are not 100% satisfied with the item, please let us know the detailed problem.We will help you resolve the problem as soon as p
                                                                                              2. If you received an incorrect, damaged, defective, or item not as described, please contact us.We will give you a best solution.
                                                                                              3. If you want to return the item,please contact us within 14 days after package received .Return products must also be in its original co
                                                                                              packaging and all other accessories. Returns that are a result of customer error will be subject to an actual shipping fee deduction from t
                                                                                              4. Buyer should pay for the return shipping fee if All Non-Seller Mistake returns for refund (E.g. you brought wrong size or wrong item).
                                                                                              5. Please make sure the item have NO man-made sabotage. If you broken it , please NOTE that the shipping and handling fee will not b
                                                                                              responsible for the postal cost of returning the items
                                                                                              Items returned must be in the same condition that they were received.

                                                                                              How to return
                                                                                              1. Please contact us for Return Merchant Authorization Number (RMA) and return address .
                                                                                              2. Shipping back the package . The RMA must be clearly written on the return package,Otherwise the package will be refused.
                                                                                              3. Mail us the return tracking number.
                                                                                              4. All returns will be inspected prior to a credit being issued.

                                                                                              About us


                                                                                              Working Hours
                                                                                              From Monday To Friday(Beijing Time 9:00-18:00)
                                                                                              1.We try our best to reply to your emails as soon as possible, however, due to high volume of daily incoming emails and time zone differ
                                                                                              reply your emails immediately. Please allow 1 business days for us to response. If you do not receive any reply from us, please check yo
                                                                                              mailbox has not reached full size.
                                                                                              2.Due to some ISP SPAM filter settings, you may not be able to receive our replies; If you have problems receiving our emails, you may
                                                                                              email account to contact us.
                                                                                              3.Please give us the opportunity to resolve any problem. We understand the concerns and frustrations you might have, and will try our b
                                                                                              Please email us before leaving any negative feedback or open any dispute on PayPal.
                                                                                              4.We care about our valued customers, and will always try to help you. So if you have any problems, please e-mail us immediately.

                                                                                              Feedback


                                                                                              1. We hope to give you a positive eBay experience by working hard, and we expect to receive a positive feedback and Detailed Selling
                                                                                              all of the feedback categories from the buyer upon receiving the item .
                                                                                              2. If you have any problem on our items or service, please don’t hesitate to contact us before you leave any Neutral/Negative feedback,
                                                                                              you resolve the problem.
                                                                                              3. Communication is the best way to solve problem.Thank you for your understanding.

                                           Payment Shipping Return policy About us Contact us

                                           Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




                                           You may like
                                                    f                                      f                                        f                                  f                                     f
                                                  of                                     of                                       of                                 of                                 of                                  o
                                             7%                                     7%                                       7%                                 7%                                 6%                                 7%




                                             DC 12V 6000k LED Headlight             H4 Halogen Headlight Fairing             MX Supermoto Headlight Lam         For Husqvarna FE 250 350 45        DC12V 60W LED Headlight He         He
                                             For Honda Kawasaki Suzukki             For KTM SMC XC 250 300 Su                p Mask Assembly Kit For KTM        0 501 TE 125 150 Supemoto H        ad Light Lamp For KTM SX SX        on
                                             Yamaha Dirt Pit Bike Black             zuki Enduro Cross Headlamp               EXC MXC LC4 520 525 450 U          S1 12V 35W Headlight Lamp          F XC EXC XCW Streetfighter         hte
                                             26.03 USD                              26.03 USD                                25.10 USD                          28.82 USD                          167.20 USD                         31
                                             Buy it now                             Buy it now                               Buy it now                         Buy it now                         Buy it now                         Bu
                                                                                                                                                                                                   Free shipping                      Fre


                                                    f                                      f                                        f                                  f                                     f
                                                  of                                     of                                       of                                 of                                 of                                  o
                                             5%                                     5%                                       5%                                 5%                                 7%                                 7%




                                             For KTM 125-530 SX XC EXC              LED Headlight Assembly DRL               Motocross Enduro Bike LED H        Dirt Bike LED Hi/Lo Beam Hea       For Suzuki DRZ RMZ RM TS           Dir
                                             SXF XC-W XCF-W MX Motorc               HI/LO Beam For Yamaha Suzu               eadlight For KTM SX-F XC-W         dlight Lamp MX Enduro For KT       RM Dual Sport Motorcycle Dirt      am
                                             ycle HI/LO Beam Headlight Kit          ki KTM EXC-F EXC-F SIX DAY               XC-F EXC 250 300 450 14-20         M XCF XCW 250 350 450              Bike Headlight Fairing             Su
                                             172.90 USD                             172.90 USD                               172.90 USD                         172.90 USD                         28.27 USD                          28
                                             Buy it now                             Buy it now                               Buy it now                         Buy it now                         Buy it now                         Bu
                                             Free shipping                          Free shipping                            Free shipping                      Free shipping                      Free shipping                      Fre




https://www.ebay.com/itm/Enduro-Dirt-Bike-E8-LED-Headlight-Kit-For-KTM-EXC-XC-W-EXC-F-250-500-690-SMCR/303673665718                                                                                                                    5/7
10/15/2020                                                              Enduro
                                                       Case: 1:20-cv-06677     Dirt Bike E8 LED
                                                                            Document            Headlight
                                                                                             #: 12 Filed: Kit For KTM EXC Page
                                                                                                              11/10/20    XC-W EXC-F
                                                                                                                                177250-500
                                                                                                                                     of 358690PageID
                                                                                                                                               SMCR | eBay
                                                                                                                                                        #:1126
    SAVE UP TO 7%                           See all eligible items
 Dirt Birt Part
 Marked down item price reflects all savings. Items provided by pazomaracing                                                                                                               All promotional offers from pazomaracing




                                                                                                                                                                                                                                                See all



       HS1 Bulb Dual Hi/Lo                                 Motocross Front Fender                                 Motocross Front Side Oil                  Motocross HS1 Bulb Dual                 Motocross Dirt Bike LED
       Headlight For Yamaha                                Mudguard For Kawasaki                                  Tank Cover Cowl Fairing                   Hi/Lo Headlight For Yamaha              Taillight Rear Fender
       WR250F 2015 2016 WR450F                             KLX250S D-Tracker X 250                                Panel For Kawasaki                        Honda kawasaki Suzuki                   Mudguard For Honda
       2012-16 Black                                       2009-2019                                              KLX250S/SF                                White                                   CRF230F 2015-19

       Was:                   US $31.99                    Was:                   US $24.90                       Was:             US $45.40                Was:               US $31.99            Was:                 US $22.70
       Now:                US $29.75                       Now:                  US $23.16                        Now:            US $42.22                 Now:             US $29.75              Now:                 US $21.11


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                            You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                                    Feedback on our suggestions




     For KTM 125-530 SX XC EXC                  Dirt Bike LED Enduro                         Dual Sport Motorcycle                    Motorcycle Front Number              Acerbis 12-13 KTM 300XCW         Enduro Dirt Bike LED
     SXF XC-W XCF-W MX…                         Headlight Headlamp For…                      Enduro LED Headlight…                    Plate For KTM 125-530 EXC…           Plastic Kit (Black)              Headlight Kit For KTM SX…
     $172.90                                    $79.52                                       $99.04                                   $8.93                                $159.95                          $79.52
     $182.90                                    $85.50                                       $106.50                                  $9.60                                $164.95                          $85.50
     + $1.60 shipping                           + $1.60 shipping                             + $1.40 shipping                         + $5.40 shipping                     + $101.70 shipping               + $1.60 shipping
     New                                        New                                          New                                      New                                  Seller 99.7% positive            New




   Explore more sponsored options: Brand

   KTM                                                                       More              Polisport                                                                       Acerbis




     Dirt Bike MX Enduro LED                 Supermoto LED Headlight                             Polisport Complete Stock             Polisport Plastic Kit Black               Acerbis Plastic Body Kit
     Headlight Fairing For KT…               For KTM EXC XCW XC S…                               Colors Plastic Kit For KT…           For KTM 250-500 EXC…                      For KTM 125 200 450 52…

     $167.20                                 $167.20                                             $132.56                              $157.46                                   $125.95
     $177.20                                 $177.20                                             $155.95                              $174.95                                   $139.95
     + $1.60 shipping                        + $1.60 shipping                                    + $46.94 shipping                    + $91.42 shipping                         + $82.59 shipping




   Explore more sponsored options: Manufacturer Part Number

   YM-047                                                                                                                 More           YM-176                                                                                                More




     Motocross Dirt Bike                      Supermoto Dirt Bike                         Universal Headlight For                            Dirt Bike LED Headlight Kit     For KTM SX XC EXC XCW            Dirt Bike MX Enduro LED
     Headlight Headlamp…                      Headlight Fairing For…                      Yamaha WR WRF YZ YZF…                              For KTM EXC XC XCF XC…          SXF XCF125 250 350 450…          Headlight For KTM EXC X…
     $27.99                                   $27.99                                      $27.99                                             $166.90                         $168.90                          $168.90
     $30.10                                   $30.10                                      $30.10                                             $178.90                         $178.90                          $178.90
     + $8.90 shipping                         + $8.90 shipping                            + $8.90 shipping                                   + $1.60 shipping                + $1.60 shipping                 + $1.60 shipping
                                              Popular



https://www.ebay.com/itm/Enduro-Dirt-Bike-E8-LED-Headlight-Kit-For-KTM-EXC-XC-W-EXC-F-250-500-690-SMCR/303673665718                                                                                                                                   6/7
10/15/2020                                                             Enduro
                                                      Case: 1:20-cv-06677     Dirt Bike E8 LED
                                                                           Document            Headlight
                                                                                            #: 12 Filed: Kit For KTM EXC Page
                                                                                                             11/10/20    XC-W EXC-F
                                                                                                                               178250-500
                                                                                                                                    of 358690PageID
                                                                                                                                              SMCR | eBay
                                                                                                                                                       #:1127
 Hi! Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                              Shop by
                              category                 Search for anything                                                                                                     All Categories                             Search              Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                       | Add to Watchlist




    People who viewed this item also viewed

                           Dirt Bike LED                                 LED Headlight For                             Swingarm                                            MotocrossHeadlig                                   Acerbis Radiator
                           Enduro Headlight…                             KTM Enduro / EX…                              Protector KTM…                                      ht Headlamp…                                       Shrouds - '01 KTM…
                           $79.52                                        $172.90                                       $19.73                                              $79.52                                             $46.90
                           $85.50                                        $182.90                                       $20.99                                              $85.50                                             $52.95
                           + $1.60 shipping                              + $1.60 shipping                              Free shipping                                       + $1.60 shipping                                   + $25.82 shipping




            Check if this part fits your vehicle                      Select Vehicle



    SAVE UP TO 7%                   See all eligible items


                                                                                                  Enduro Dirt Bike E8 LED Headlight Kit For KTM EXC
                                                                                                                                                                                                       Shop with confidence
                                                                                                  XC-W EXC-F 250-500 690 SMCR
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                    Sale ends in: 01d 02h 07m                                                                          Seller information
                                                                                                                                                                                                       pazomaracing (15410         )
                                                                                                            Color:     - Select -
                                                                                                                                                                                                       98.9% Positive feedback

                                                                                                        Quantity:      1               More than 10 available / 1 sold
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller

                                                                                                           Price:    US $74.86                                     Buy It Now                          Visit store
                                                                                                                     US $80.50 (7% off)                                                                See other items

                                                                                                                                                                  Add to cart


                                                                                                                                                                Add to Watchlist



                                                                                                       Free shipping                30-day returns               Longtime member


                                                                                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Guangzhou,Guangdong, China
                                                                                                                      Ships to: Worldwide See exclusions


                                                                                                         Delivery:          Estimated between Mon. Nov. 9 and Mon. Nov. 30

                                                                                                                            This item has an extended handling time and a delivery
                                Have one to sell?        Sell now                                                           estimate greater than 17 business days.
                                                                                                                            Please allow additional time if international delivery is subject
                                                                                                                            to customs processing.

                                                                                                       Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard. Learn more

                                                                                                         Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




     Motorcycle Dirt Bike LED                 Motocross Dirt Bike Enduro             Motorcycle Dirt Bike                  For Yamaha YZF R1 02-03                     Motocross Dirt Bike Front                     Motocross Dirt Bike
     Headlight Fairing For Hond…              Headlight Fairing For Hond…            Headlight Headlamp Fairin…            Streetbike 78 Pcs Complet…                  Headlight Fairing For…                        Headlight Headlamp For…
     $55.24                                   $21.48                                 $26.32                                $12.78                                      $31.61                                        $29.75
     $59.40                                   $23.10                                 $28.30                                $13.60                                      $33.99                                        $31.99
     + $9.90 shipping                         + $7.40 shipping                       + $8.20 shipping                      + $5.50 shipping                            + $6.50 shipping                              + $8.40 shipping




    Description             Shipping and payments                                                                                                                                                                                          Report item




https://www.ebay.com/itm/Enduro-Dirt-Bike-E8-LED-Headlight-Kit-For-KTM-EXC-XC-W-EXC-F-250-500-690-SMCR/303673665718                                                                                                                                      1/4
10/15/2020                                                               Enduro
                                                        Case: 1:20-cv-06677     Dirt Bike E8 LED
                                                                             Document            Headlight
                                                                                              #: 12 Filed: Kit For KTM EXC Page
                                                                                                               11/10/20    XC-W EXC-F
                                                                                                                                 179250-500
                                                                                                                                      of 358690PageID
                                                                                                                                                SMCR | eBay
                                                                                                                                                         #:1128

      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: Guangzhou,Guangdong, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Middle East, South America, Albania, Andorra, Austria, Bosnia and Herzegovina, Bulgaria,
             Croatia, Republic of, Cyprus, Czech Republic, Estonia, Gibraltar, Greece, Guernsey, Iceland, Ireland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova,
             Monaco, Montenegro, Romania, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan,
             China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, American Samoa, Cook Islands, Fiji, French Polynesia, Guam,
             Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Cambodia, Laos,
             Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, PO Box

             Quantity:    1                 Change country:        United States                                                             ZIP Code:   60106              Get Rates


               Shipping and handling              To                           Service                                                                             Delivery*

               Free shipping                      United States                Standard SpeedPAK from China/Hong Kong/Taiwan                                       Estimated between Mon. Nov. 9 and Mon. Nov. 30

               US $50.00                          United States                Economy Shipping (USPS Parcel Select Ground®)                                       Estimated between Wed. Oct. 28 and Tue. Nov. 10

                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                         Return shipping

               30 days                                                                                                                 Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                                   Special financing available
                                                                                                   Select PayPal Credit at checkout to have the option to pay over time.

                                                                                                   Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                                   purchases of $99 or more. Other offers may also be available.

                                                                                                   Interest will be charged to your account from the purchase date if the balance is
                                                                                                   not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                                   to credit approval. See terms

                                                                                                   The PayPal Credit account is issued by Synchrony Bank.


          Seller's payment instructions
          1.We ONLY accept PayPal and ship item(s) to PayPal's verified address ONLY. 2.Our prices do NOT include any customs duty or tax. 3.Payment must be made within 7 days after you win the
          auction. 4.Non-Paying bidders will be reported. 5.No other payment method will be acceptable. 6.Payment must be made within 7 days.




    SAVE UP TO 7%                            See all eligible items
 Dirt Birt Part
 Marked down item price reflects all savings. Items provided by pazomaracing                                                                                                                    All promotional offers from pazomaracing




                                                                                                                                                                                                                                                        See all



       HS1 Bulb Dual Hi/Lo                                  Motocross Front Fender                                Motocross Front Side Oil                  Motocross HS1 Bulb Dual                        Motocross Dirt Bike LED
       Headlight For Yamaha                                 Mudguard For Kawasaki                                 Tank Cover Cowl Fairing                   Hi/Lo Headlight For Yamaha                     Taillight Rear Fender
       WR250F 2015 2016 WR450F                              KLX250S D-Tracker X 250                               Panel For Kawasaki                        Honda kawasaki Suzuki                          Mudguard For Honda
       2012-16 Black                                        2009-2019                                             KLX250S/SF                                White                                          CRF230F 2015-19

       Was:                    US $31.99                    Was:                  US $24.90                       Was:             US $45.40                Was:                US $31.99                  Was:                  US $22.70
       Now:                   US $29.75                     Now:                 US $23.16                        Now:            US $42.22                 Now:               US $29.75                   Now:                  US $21.11


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                                    You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/Enduro-Dirt-Bike-E8-LED-Headlight-Kit-For-KTM-EXC-XC-W-EXC-F-250-500-690-SMCR/303673665718                                                                                                                                           2/4
10/15/2020                                     Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                         11/10/20 Profile
                                                                                                      Page 180 of 358 PageID #:1129
                 Hi! Sign in or register   Daily Deals   Brand Outlet       Help & Contact                                                                 Sell   Watchlist      My eBay


                                            Shop by
                                            category                Search for anything                                                   All Categories                        Search             Advanced



                 Home        Community      Feedback forum       Feedback profile



                 Feedback profile


                                           pazomaracing (15410          )                                                                                               Member Quick Links
                                           Positive Feedback (last 12 months): 98.9%                                                                                    Contact member
                                           Member since: Jul-30-11 in China                                                                                             View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                      View seller's Store
                                                              Consistently delivers outstanding customer service.
                                                              Learn more



                 Feedback ratings                                                             Detailed seller ratings

                                               1 month        6 months          12 months             Average for the last 12 months

                            Positive              118            828               1693               Accurate description                                 Reasonable shipping cost
                                                                                                                   (1455)                                              (1476)
                            Neutral                3             15                 21
                                                                                                      Shipping speed                                       Communication
                            Negative               3             12                 16                             (1452)                                              (1411)




                           All received Feedback                                  Received as buyer                          Received as seller                                Left for others

                 16 Feedback received (viewing 1-16)                                                                                                                              Revised Feedback: 51


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                Negative (16)                        12 Months


                   FEEDBACK                                                                                                    FROM                                                WHEN

                          Defective product                                                                                    Buyer: m***l (71 )                                  Past month
                          Motocross Dirt Bike Headlight Headlamp Fairing For Honda Yamaha WRF 450/426/250                      US $27.99                                           Reciprocal feedback




                                                                                                                                                                                                              Comment?
                          (#303348166474)


                              Reply by pazomaracing. Left within past month.

                              Solving the problem , thanks


                          Arrived with manufactured defects in a scratch and seller would not replace them                     Buyer: r***g (550 )                                 Past month
                          2Pcs Chrome Battery Side Fairing Cover For Honda Shadow Aero VT400 VT750 2004-11                     US $65.94                                           Reciprocal feedback
                          (#293302146192)


                              Reply by pazomaracing.Left within past month.
                              Solving the problem , thanks


                          but never communicate with the seller pie I exchange it                                              Buyer: t***4 (13 )                                  Past month
                          Chrome Steel Seat Luggage Rear Fender Rack For Harley FLHT FLHR FLHX FLT 97-15                       US $38.41                                           Reciprocal feedback
                          (#292880447110)


                              Reply by pazomaracing. Left within past month.
                              Hi, any questions you have please contact us first , thanks .


                          Package arrived wet and stinking. Had been damaged during freight in sea water                       Buyer: e *** v ( 8 )                                Past 6 months
                          50ft Roll Racing Exhaust Header Wrap Tape A Ties Manifold Pipe Fiberglass Black                      US $21.39                                           Reciprocal feedback
                          (#293109180517)


                          Took very long time. Holes don't line up. Junk china                                                 Buyer: k***0 (283 )                                 Past 6 months
                          Motocross Front Fender Mudguard For Kawasaki KLX250S D-Tracker X 250 2009-2019                       US $23.16                                           Reciprocal feedback
                          (#293531848315)


                              Reply by pazomaracing. Left within past 6 months.
                              Solving the problem ,thanks


                          I still don’t have my light and it was supposed to be here on the 4th of august                      Buyer: h***i (51 )                                  Past 6 months
                          LED Orange Dirt Bike Motorcycle Headlight Lamp For KTM EXC MXC LC4 520 525 450                       US $27.91                                           Reciprocal feedback
                          (#292539422121)


                              Reply by pazomaracing.Left within past 6 months.

                              Solving the problem ,thanks .


                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.


                          It was a product on the same side                                                                    Buyer: c***i (153 )                                 Past 6 months
                          Motorcycle Front Fork Leg Reflectors Stickers Warning Light Universal for Harley                     US $8.30                                            Reciprocal feedback
                          (#293587074188)




https://www.ebay.com/fdbk/feedback_profile/pazomaracing?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                1/2
10/15/2020                                                                                     pazomaracing
                                                        Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20  on Page
                                                                                                               eBay 181 of 358 PageID #:1130
         Hi! Sign in or register      Daily Deals       Brand Outlet     Help & Contact                                                                                                        Sell      Watchlist         My eBay


                                        Shop by
                                        category                   Search for anything                                                                                        All Categories                                Search           Advanced



        pazomaracing's profile



                                                                       pazomaracing (15410              )                                                                   Items for sale            Visit store         Contact
                                                                       98.9% positive feedback

                                                                                                                              Based in China, pazomaracing has been an eBay member since Jul 30, 2011
                                                                          Save




                                       Feedback ratings                                                                                                                                                         See all feedback

                                                           1,455       Item as described                    1,693             21               16                          As described, super fast delivery. Works
                                                                                                                                                                           perfectly for CRF250L!!!!!!
                                                           1,411       Communication                    Positive         Neutral           Negative
                                                                                                                                                                           Oct 12, 2020
                                                           1,452       Shipping time

                                                           1,476       Shipping charges                       Feedback from the last 12 months



                                   824 Followers | 0 Reviews | Member since: Jul 30, 2011 |           China



        Items for sale(5324)                                                                                                                                                                                                              See all items




             Vintage 5 3/4" ...                               Front & Rear Sh...                              Motorcycle Fron...                              Side Mount LED ...                                     Bottom Mount Gr...
             US $79.05                       42m left         US $179.99                     44m left         US $9.39                        51m left        US $36.18                         55m left             US $52.64                  1h left




             About eBay      Announcements        Community        Security Center     Resolution Center      Seller Center     Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/pazomaracing?_trksid=p2047675.l2559                                                                                                                                                                                              1/1
10/15/2020                                           Case: 1:20-cv-06677 Document #: 12 Pazoma
                                                                                        Filed:Online Store | eBay
                                                                                               11/10/20       PageStores
                                                                                                                     182 of 358 PageID #:1131
     Hi! Sign in or register        Daily Deals   Brand Outlet    Help & Contact                                                                              Sell   Watchlist   My eBay


                                     Shop by
                                     category                Search this Store                                                                   This Store                      Search           Advanced



     eBay       eBay Stores      Pazoma Online Store




                                             Pazoma Online Store
                                             824 followers pazomaracing (15410         ) 98.9%

                                             Welcome to my Pazoma Store. Please add me to your list of favorite sellers and visit often. Thank you for your business!!!

                                                  Save this seller




     Category

     All                                                 All Listings   Auction    Buy It Now                                                                                      Best Match

     Motorcycle Fairing                               1-48 of 3,905 Results
     Bracket
                                                                              Dirt Bike LED Headlight Kit For KTM EXC-F EXC XC XCF XC-W Six Days 200 250 Black
     Mirrors

     Handlebars & Accessories                                                 $155.40                                                                                                      From China
                                                                              Was: $165.40                                                                                             Brand: Pazoma
     Brake Clutch Lever
                                                                              $1.20 shipping
     Foot Peg Parts                                                           or Best Offer
     Luggage & Saddlebags
                                                                              Enduro Dirt Bike E8 LED Headlight Kit For KTM EXC XC-W EXC-F 250-500 690 SMCR
     Radiator Parts & Oil cooler

     Gas Tanks,Protector&Cover                                                $74.86                                                                                                       From China

     Engine Parts                                                             Was: $80.50                                                                                              Brand: Pazoma
                                                                              $1.40 shipping
     Exhaust Muffler

     Sissy Bar Passenger&Cushion
                                                                              For KTM EXC XC XCF XCW SX SXF SXS 125 150 250 350 450 Supermoto LED Headlight
     Adjustable Lowering Link

     Kickstand & Parts                                                        $79.52                                                                                                       From China

     Motorcycle Accessories                                                   Was: $85.50                                                                                              Brand: Pazoma
                                                                              $1.60 shipping
     Recommend Motorcycle Model
                                                                              or Best Offer
     Motorcycle Light

     Auto Accessories                                                         Supermoto LED Headlight Lamp w/ Mask For KTM 150 200 300 350 500 XC-W EXC 14-18

     Other                                                                    $167.20                                                                                                      From China
                                                                              Was: $177.20                                                                                             Brand: Pazoma
     Condition                          see all                               $1.60 shipping
                                                                              or Best Offer
           New

                                                                              Enduro Supermoto LED Headlight Front Lamp For For KTM 250 300 350 450 SX SXF XC
     Price

           Under $35.00                                                       $60.45                                                                                                       From China

           Over $35.00                                                        Was: $65.00                                                                                              Brand: Pazoma
                                                                              $1.00 shipping
     $               - $
                                                                              or Best Offer

     Buying Format                      see all                               Motorcycle LED Headlight Kit For Husqvarna FE 250/350/450 17-20 TE 150/250/300
           All Listings
                                                                              $143.10                                                                                                      From China
           Best Offer
                                                                              Was: $153.10                                                                                             Brand: Pazoma
           Auction
                                                                              $1.10 shipping
           Buy It Now
                                                                              or Best Offer
           Classified Ads
                                                                              Enduro Dirt Bike 6000K LED E8 Headlight for KTM EXC XCF SXF XCW 250-450 Six Day
     Item Location                      see all
                                                                              $85.00                                                                                                       From China
                                                                              Was: $91.40                                                                                              Brand: Pazoma
     Delivery Options                   see all
                                                                              $1.60 shipping
           Free Shipping
           Free In-store Pickup
                                                                              Dirt Bike LED Enduro Headlight Headlamp For KTM XC XC-W XC-F XCF-W 150 250 450
     Show only                          see all
                                                                              $168.30                                                                                                      From China
           Returns Accepted                                                   Was: $178.30                                                                                             Brand: Pazoma
           Completed Items                                                    $1.60 shipping
           Sold Items                                                         or Best Offer
           Deals & Savings
           Authorized Seller                                                  Supermoto 6500K LED Headlight MX Enduro For KTM EXC XCF XCW SXF 250 300 350 450
           Authenticity Verified
                                                                              $172.90                                                                                                      From China
                                                                              Was: $182.90                                                                                             Brand: Pazoma
     More refinements...
                                                                              $1.60 shipping
                                                                              or Best Offer

                                                                              Enduro Motorbike 8 LED Headlight Headlamp Mask For KTM XCF-W XC-W Six Days Black

                                                                              $79.52                                                                                                       From China
                                                                              Was: $85.50                                                                                              Brand: Pazoma
                                                                              $1.60 shipping
                                                                              or Best Offer

https://www.ebay.com/str/pazomaonlinestore?_dmd=1&rt=nc                                                                                                                                                      1/4
10/15/2020                                Case: 1:20-cv-06677 Document #: 12 Pazoma
                                                                             Filed:Online Store | eBay
                                                                                    11/10/20       PageStores
                                                                                                          183 of 358 PageID #:1132
                                                          Dirt Bike Enduro Headlight Assembly Headlamp Mask For KTM EXC XC-W 125-450 Black

                                                          $86.30                                                                               From China
                                                          Was: $92.80                                                                        Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Dual Sport Enduro Headlight Lamp Mask For KTM EXC XC-W 125 250 300 Honda Yamaha

                                                          $86.30                                                                               From China
                                                          Was: $92.80                                                                        Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Enduro Dirt Bike LED Hi /Low Headlight Lamp For KTM 350 690 XC-F XC-W Six Day

                                                          $169.70                                                                              From China
                                                          Was: $179.70                                                                       Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Enduro LED Headlight Fairing For KTM 150 200 300 350 XC-W EXC 14-18 Motocross

                                                          $167.20                                                                              From China
                                                          Was: $177.20                                                                       Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          LED Headlamp Conversion Kit for KTM EXC Enduro XCW SX-F 125-450 690 Headlight

                                                          $169.70                                                                              From China
                                                          Was: $179.70
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Supermoto LED Headlight w/ Lamp Shell for KTM EXC Enduro XCW SX-F 125-450 690

                                                          $169.70                                                                              From China
                                                          Was: $179.70                                                                       Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Black LED Headlight Kit DRL Lamp Replacement For 13-17 KTM Duke 690R 12-19 690

                                                          $219.10                                                                              From China
                                                          Was: $229.10                                                                       Brand: Pazoma
                                                          $1.70 shipping
                                                          or Best Offer

                                                          MX Enduro Motorcycle Front Light Headlight For KTM SC XC XCW 150 250 350 450 500

                                                          $74.86                                                                               From China
                                                          Was: $80.50                                                                        Brand: Pazoma
                                                          $1.40 shipping
                                                          or Best Offer

                                                          Motocross Enduro Bike LED Headlight For KTM SX-F XC-W XC-F EXC 250 300 450 14-20

                                                          $172.90                                                                              From China
                                                          Was: $182.90                                                                       Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Supermoto Dirt Bike Enduro Headlight Lamp w/ Sticker For KTM SXF SX XCW XC EXC

                                                          $33.29                                                                               From China
                                                          Was: $35.80                                                                           Brand: KTM
                                                          $8.10 shipping
                                                          or Best Offer

                                                          Black Motorcycle Dirt Bike Headlight Lamp + Stickers For KTM SXF SX XCW XC EXC

                                                          $31.71                                                                               From China
                                                          Was: $34.10                                                                           Brand: KTM
                                                          $8.00 shipping
                                                          or Best Offer

                                                          LED E8 Headlamp MX Enduro Head Light For KTM SX F EXC XCF XCW 250 500 Motocross

                                                          $73.47                                                                               From China
                                                          Was: $79.00                                                                        Brand: Pazoma
                                                          $1.40 shipping
                                                          or Best Offer

                                                          For KTM SX F EXC XCF XCW 250 500 Motocross Headlight Mask LED Headlamp Assembly

                                                          $73.47                                                                               From China
                                                          Was: $79.00                                                                        Brand: Pazoma
                                                          $1.40 shipping
                                                          or Best Offer

                                                          Dirt Bike Motocross Universal LED Headlight For KTM R SX EXC XC XCF SXF Headlamp

                                                          $85.00                                                                               From China
                                                          Was: $91.40                                                                        Brand: Pazoma
                                                          $
https://www.ebay.com/str/pazomaonlinestore?_dmd=1&rt=nc                                                                                                      2/4
10/15/2020                                Case: 1:20-cv-06677 Document #: 12 Pazoma
                                                                             Filed:Online Store | eBay
                                                                                    11/10/20       PageStores
                                                                                                          184 of 358 PageID #:1133
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Supermoto LED Hi / Lo Beam Headlight Lamp For KTM EXC XCF XCW SXF 250 300 350

                                                          $172.90                                                                              From China
                                                          Was: $182.90                                                                       Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Orange Motorcycle Dirt Bike Enduro Headlight For KTM XC EXC XCF 300 500 XC-W 450

                                                          $33.29                                                                               From China
                                                          Was: $35.80                                                                           Brand: KTM
                                                          $8.10 shipping
                                                          or Best Offer

                                                          Dual Sport Enduro Headlight Headlamp Mask For KTM EXC XC-W 125 250 300 Universal

                                                          $86.30                                                                               From China
                                                          Was: $92.80                                                                        Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Headlight Assembly LED HI/LO Beam For KTM XC XC-W XC-F XCF-W 150-250-300-350-450

                                                          $168.30                                                                              From China
                                                          Was: $178.30                                                                       Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Motocross LED Headlight Front Lamp For KTM EXC XCF XCW 300 350 450 Six Day Honda

                                                          $73.47                                                                               From China
                                                          Was: $79.00                                                                        Brand: Pazoma
                                                          $1.40 shipping
                                                          or Best Offer

                                                          LED Headlight Accessories Hi/Lo Beam Headlamp For KTM XC XC-W XC-F XCF-W 150-450

                                                          $168.30                                                                              From China
                                                          Was: $178.30                                                                       Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Motocross Dirt Bike Headlight Headlamp For Husqvarna fe 250 350 450 501 2017-19

                                                          $29.75                                                                               From China
                                                          Was: $31.99                                                                        Brand: Pazoma
                                                          $8.40 shipping
                                                          or Best Offer

                                                          Enduro MX Dual Sport Dirt Bike Running Headlight Mask for KTM EXC-W XCF-W XC-W

                                                          $79.52                                                                               From China
                                                          Was: $85.50                                                                        Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          For Dodge Ram 1500 2500 3500 2009-2014 LED Daytime Day Fog Lights DRL Run Lamp

                                                          $84.16                                                                               From China
                                                          Was: $90.50                                                                        Brand: Pazoma
                                                          $2.50 shipping
                                                          or Best Offer

                                                          Motocross Dirt Bike Enduro Headlight Fairing For Honda CRF150F CRF230F 2015-2020

                                                          $21.48                                                                               From China
                                                          Was: $23.10
                                                          $7.40 shipping
                                                          5 watching

                                                          Dirt Bike LED Hi/Lo Beam Headlight Lamp MX Enduro For KTM XCF XCW 250 350 450

                                                          $172.90                                                                              From China
                                                          Was: $182.90                                                                       Brand: Pazoma
                                                          $1.60 shipping
                                                          or Best Offer

                                                          Supermoto LED Headlight IP67 For KTM 150 200 300 350 500 Enduro XC-W EXC 14-18

                                                          $168.90                                                                              From China
                                                          Was: $178.90                                                                       Brand: Pazoma
                                                          $1.60 shipping



                                                          Supermoto Enduro Headlight Lamp For KTM 250 450 530 XC EXC XCW Racing Dirt Bike

                                                          $28.27                                                                               From China
                                                          Was: $30.40                                                                        Brand: Pazoma
                                                          $3.00 shipping
                                                          or Best Offer

                                                          4 Colors Dirt Bike Motocross Handguards Protector For KTM XC XC-F XC-W EXC-F 350

                                                          $16 36                                                                                       i
https://www.ebay.com/str/pazomaonlinestore?_dmd=1&rt=nc                                                                                                      3/4
10/15/2020                                               Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                                              Filed:      by pazomaracing
                                                                                                       11/10/20    Page| eBay
                                                                                                                          185 of 358 PageID #:1134
        Hi! Sign in or register       Daily Deals        Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay


                                         Shop by
                                         category             KTM                                                                                                        All Categories                         Search                 Advanced


                                                                                                                                                                                                         Include description
                                                          Items for sale from pazomaracing (15410             )       |      Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match          View:
        eBay Motors
         Other Motorcycle Handlebars,                       677 results for KTM          Save this search
         Grips & Levers
         Other Motorcycle Parts
         Motorcycle Fairings & Bodywork                       Find your Motorcycle
         Motorcycle Silencers, Mufflers &                                                                                                                                         Clear selections
         Baffles
         Motorcycle Parts

                                                                                                                                                                                      0
         More

                                                              Make & Model                                  Year From / To                Distance
                                                                                                                                                                                matching results
        Format                                 see all         KTM                                          Year From                       Any Distance of
               All Listings                                    Any Model                                    Year To                        60106                                  Find Results
               Auction
               Buy It Now
                                                                                                       Motocross Front Number Plate For KTM 125 150 250 350 450 SX XC-F SX-F 2016-2017 (Fits:
                                                                                                       KTM)
        Guaranteed Delivery                    see all
                                                                                                       Brand New
               No Preference
               1 Day Shipping                                                                          $8.65                                                     From China
               2 Day Shipping                                                                          Was: $9.20                                                Brand: KTM
               3 Day Shipping
                                                                                                       or Best Offer
               4 Day Shipping
                                                                                                       +$3.50 shipping
                                                                                                       6% off
        Condition                              see all
                                                                                                            Watch
              New   (677)


        Price
                                                                                                       Enduro Dirt Bike E8 LED Headlight Kit For KTM EXC XC-W EXC-F 250-500 690 SMCR (Fits:
              Under $15.00                                                                             KTM)
              $15.00 - $35.00
                                                                                                       Brand New
              Over $35.00
        $             to $                                                                             $74.86                                                    From China
                                                                                                       Was: $80.50                                               Brand: Pazoma
        Item Location                          see all                                                 Buy It Now
               Default                                                                                 Free Shipping
               Within                                                                                  7% off
                100 miles     of 60106

               US Only
               North America
               Worldwide
                                                                                                       Dirt Bike LED Enduro Headlight Headlamp For KTM EXC XCF XCW SXF 250 300 350 450 (Fits:
                                                                                                       KTM)
        Delivery Options                       see all
                                                                                                       Brand New
              Free shipping
                                                                                                       $79.52                                                    From China

        Show only                              see all                                                 Was: $85.50                                               Brand: Pazoma
                                                                                                       Buy It Now
              Free Returns
                                                                                                       Free Shipping
              Returns accepted
              Completed listings                                                                       7% off
              Sold listings
              Deals & Savings


        More refinements...                                                                            For KTM 125-530 SX XC EXC SXF XC-W XCF-W MX Motorcycle HI/LO Beam Headlight Kit (Fits:
                                                                                                       KTM)
                                                                                                       Brand New
              Seller Information
                                                                                                       $172.90                                                   From China
             pazomaracing (15410           )                                                           Was: $182.90                                              Brand: Pazoma
              Feedback rating: 15,410                                                                  Buy It Now
              Positive Feedback: 98.9%                                                                 Free Shipping
              Member since Jul-30-11 in Hong
                                                                                                       5% off
              Kong


              Read feedback profile
              Add to my favorite sellers
                                                                                                       For KTM EXC XC XCF XCW SX SXF SXS 125 150 250 350 450 Supermoto LED Headlight (Fits:
                                                                                                       KTM)
                                                                                                       Brand New

                                                                                                       $79.52                                                    From China
                                                                                                       Was: $85.50                                               Brand: Pazoma
                                                                                                       or Best Offer
                                                                                                       Free Shipping
                                                                                                       7% off
                                                                                                            Watch




                                                            Motorcycle Front Brake Fluid Reservoir Cover Cap For KTM Duke 125 / 200 / 390 (Fits: KTM)
                                                            Brand New




https://www.ebay.com/sch/m.html?_ssn=pazomaracing&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM+&_sacat=0                                                                                                                            1/29
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 186 of 358 PageID #:1135
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $74.86
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $4.68
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $79.54

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: pazomaracing | Message to seller

                                                                        Enduro Dirt Bike E8 LED Headlight Kit For KTM EXC XC-W
                                                                        EXC-F 250-500 690 SMCR
                                                                        Color: Orange
                                                                        $74.86
                                                                        $80.50


                                                                        Quantity     1


                                                                        Delivery

                                                                              Est. delivery: Nov 9 – Nov 30
                                                                              Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                              Free

                                                                              Est. delivery: Oct 28 – Nov 10
                                                                              USPS Parcel Select Ground
                                                                              $50.00



                                                                        Save up to 7%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435438709012                                                                                                                                                       1/1
10/15/2020                                                            Dirt Bike
                                                      Case: 1:20-cv-06677       LED Enduro Headlight
                                                                              Document               Headlamp
                                                                                            #: 12 Filed:      For KTM EXC
                                                                                                            11/10/20      XCF XCW
                                                                                                                        Page   187SXF
                                                                                                                                   of 250
                                                                                                                                      358300PageID
                                                                                                                                             350 450 | eBay
                                                                                                                                                       #:1136
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                     All Categories                             Search              Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                       | Add to Watchlist




            This fits a KTM                   Select Year



    SAVE UP TO 7%                  See all eligible items

                                                                                                  Dirt Bike LED Enduro Headlight Headlamp For KTM
                                                                                                                                                                                                       Shop with confidence
                                                                                                  EXC XCF XCW SXF 250 300 350 450
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                    Sale ends in: 01d 02h 06m                                                                          Seller information
                                                                                                                                                                                                       pazomaracing (15410         )
                                                                                                            Color:     - Select -
                                                                                                                                                                                                       98.9% Positive feedback

                                                                                                        Quantity:      1               More than 10 available / 1 sold
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller

                                                                                                           Price:    US $79.52                                     Buy It Now                          Visit store
                                                                                                                     US $85.50 (7% off)                                                                See other items

                                                                                                                                                                  Add to cart


                                                                                                                                                                Add to Watchlist



                                                                                                       Free shipping                30-day returns               Longtime member


                                                                                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Guangzhou,Guangdong, China
                                                                                                                      Ships to: Worldwide See exclusions

                                                                                                         Delivery:          Estimated between Mon. Nov. 9 and Mon. Nov. 30

                                                                                                                            This item has an extended handling time and a delivery
                               Have one to sell?         Sell now                                                           estimate greater than 17 business days.
                                                                                                                            Please allow additional time if international delivery is subject
                                                                                                                            to customs processing.

                                                                                                       Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard. Learn more

                                                                                                         Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     Enduro Dirt Bike LED                     Enduro Dirt Bike LED E8                Dirt Bike LED Headlight Kit           Enduro Dirt Bike E8 LED                     LED E8 Headlight Kit for KTM                  Enduro MX Motorcycle
     Headlight Kit For KTM SX…                Headlight Kit For KTM EXC…             For KTM EXC XC XCF XCW…               Headlight Kit For KTM EXC…                  EXC Enduro XCF XC SX-F…                       6000K LED Headlight…
     $79.52                                   $86.30                                 $166.90                               $74.86                                      $85.00                                        $74.86
     $85.50                                   $92.80                                 $178.90                               $80.50                                      $91.40                                        $80.50
     + $1.60 shipping                         + $1.60 shipping                       + $1.60 shipping                      + $1.40 shipping                            + $1.60 shipping                              + $1.40 shipping
     New                                      New                                    New                                   New                                         New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




https://www.ebay.com/itm/Dirt-Bike-LED-Enduro-Headlight-Headlamp-For-KTM-EXC-XCF-XCW-SXF-250-300-350-450/293718734034?fits=Make%3AKTM&hash=item44630034d2:g:p2EAAOSwKnlfUJ-X                                                                             1/7
10/15/2020                                                            For KTM
                                                      Case: 1:20-cv-06677     125-530 SX XC
                                                                            Document      #:EXC
                                                                                             12SXF XC-W11/10/20
                                                                                                Filed:  XCF-W MX Motorcycle
                                                                                                                  Page 188  HI/LOof
                                                                                                                                  Beam
                                                                                                                                    358Headlight
                                                                                                                                        PageID   Kit | #:1137
                                                                                                                                                       eBay

 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                      All Categories                             Search              Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                        | Add to Watchlist




            This fits a KTM                   Select Year



    SAVE UP TO $10                 See all eligible items

                                                                                                  For KTM 125-530 SX XC EXC SXF XC-W XCF-W MX
                                                                                                                                                                                                        Shop with confidence
                                                                                                  Motorcycle HI/LO Beam Headlight Kit
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                    Sale ends in: 01d 02h 06m                                                                           Seller information
                                                                                                                                                                                                        pazomaracing (15410         )
                                                                                                         Housing        - Select -
                                                                                                                                                                                                        98.9% Positive feedback
                                                                                                          Color:

                                                                                                        Quantity:       1               10 available / 1 sold                                               Save this Seller

                                                                                                                                                                                                        Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                           Price:    US $172.90                                     Buy It Now                          See other items
                                                                                                                     No Interest if paid in full
                                                                                                                     in 6 mo on $99+*
                                                                                                                                                                   Add to cart
                                                                                                                     US $182.90 (5% off)

                                                                                                                                                                 Add to Watchlist



                                                                                                       Free shipping                 30-day returns                    7 watchers


                                                                                                        Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guangzhou,Guangdong, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                         Delivery:           Estimated between Mon. Nov. 9 and Mon. Nov. 30
                               Have one to sell?         Sell now                                                            This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 17 business days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                       Payments:



                                                                                                                       *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                       apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard. Learn more

                                                                                                         Returns: 30 day Buyer pays for return shipping |                 See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     Motocross LED Headlight                  Supermoto LED Headlight                Dirt Bike LED Enduro                   Enduro Dirt Bike E8 LED                     Dual Sport Motorcycle                         Acerbis 12-13 KTM 300XCW
     Head Light For Husqvarna…                For KTM EXC XCW XC SX…                 Headlight Headlamp For…                Headlight Kit For KTM EXC…                  Enduro LED Headlight…                         Plastic Kit (Black)
     $168.90                                  $167.20                                $79.52                                 $74.86                                      $99.04                                        $159.95
     $178.90                                  $177.20                                $85.50                                 $80.50                                      $106.50                                       $164.95
     + $1.60 shipping                         + $1.60 shipping                       + $1.60 shipping                       + $1.40 shipping                            + $1.40 shipping                              + $101.70 shipping
     New                                      New                                    New                                    New                                         New                                           Seller 99.7% positive




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/For-KTM-125-530-SX-XC-EXC-SXF-XC-W-XCF-W-MX-Motorcycle-HI-LO-Beam-Headlight-Kit/303675627334?fits=Make%3AKTM&hash=item46b47a5746:g:wZYAAOSw-M9fUwnc                                                                              1/7
10/15/2020                                              Case: 1:20-cv-06677 KTM EXC EXC-F#:
                                                                             Document    12512
                                                                                             250Filed:
                                                                                                 300 45011/10/20
                                                                                                        525 2004 DECAL
                                                                                                                   PageSTICKER
                                                                                                                          189 GRAPHIC KIT | eBay #:1138
                                                                                                                               of 358 PageID
                                                                                                                                                                                                Sell     Watchlist         My eBay           2
  Hi         !          Daily Deals       Brand Outlet      Help & Contact


                               Shop by
                               category                  Search for anything                                                                                                       All Categories                         Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Decals, Emblems & Flags > Decals & Stickers >
                                                                                                                                                                                                                                     | Add to Watchlist
                                                        See more KTM EXC Exc-f 125 250 300 450 525 2004 Decal S...




                                                                                  KTM EXC EXC-F 125 250 300 450 525 2004 DECAL STICKER
                                                                                                                                                                                                       Shop with confidence
                                                                                  GRAPHIC KIT
                                                                                                   Be the first to write a review.
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                           Condition: New

                                                                                            Quantity:       1                   2 available / 7 sold
                                                                                                                                                                                                       Seller information
                                                                                                                                                                                                       peemagraphics (318       )

                                                                                               Price:   US $69.00                                                  Buy It Now
                                                                                                                                                                                                       94.9% Positive feedback


                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                   Add to cart
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                                                                                  Add to Watchlist                     See other items



                                                                                           Limited quantity remaining                                  More than 77% sold


                                                                                            Shipping: $40.00 Expedited Shipping from outside US | See details
                                                                                                          International shipment of items may be subject to customs processing and additional
                                                                                                          charges.
                                                                                                          Item location: Bangyai, Thailand
                       Have one to sell?         Sell now                                                 Ships to: Worldwide


                                                                                             Delivery: Estimated between Wed. Oct. 21 and Mon. Oct. 26
                                                                                                          Please allow additional time if international delivery is subject to customs
                                                                                                          processing.

                                                                                           Payments:



                                                                                                          Special financing available. | See terms and apply now

                                                                                                                     Earn up to 5x points when you use your eBay Mastercard®.
                                                                                                                     Learn more

                                                                                             Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       Racing Graphics Kit fits KTM             Racing Graphics Kit fits KTM           Gray Org Shift Racing                    KTM SX X125 250 450 2007-                  KTM SX X125 250 450 2007-                 KTM SX X125 250 450 2007-
       13-15 SX SXF XC XCF 125 15…              07-10 Sxf/Exc 125 150 200…             Graphics Kit fits KTM 07-10…             2010 EXC-F125 250 450 52…                  2010 EXC-F125 250 450 52…                 2010 EXC-F 125 250 450 5…
       $84.99                                   $84.99                                 $84.99                                   $119.00                                    $139.00                                   $139.00
       $99.99                                   $99.99                                 $99.99                                   Free shipping                              Free shipping                             Free shipping
       Free shipping                            Free shipping                          Free shipping                            Seller 100% positive                       Seller 100% positive                      Seller 100% positive
       Seller 99% positive                      Seller 99% positive                    Seller 99% positive




   Related sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




https://www.ebay.com/itm/KTM-EXC-EXC-F-125-250-300-450-525-2004-DECAL-STICKER-GRAPHIC-KIT/292930613626                                                                                                                                                   1/3
10/15/2020                                     Case: 1:20-cv-06677 KTM EXC EXC-F#:
                                                                    Document    12512
                                                                                    250Filed:
                                                                                        300 45011/10/20
                                                                                               525 2004 DECAL
                                                                                                          PageSTICKER
                                                                                                                 190 GRAPHIC KIT | eBay #:1139
                                                                                                                      of 358 PageID




     Fits KTM EXC EXCF XCW125            50T Rear Sprocket For KTM   KTM FMF Shroud Graphics        KTM Graphics Kit for a 2020    KTM Graphics Kit for a 2020   KTM EXC EXCF XCW XCFW
     250 350 450 2017 2018…              XCF EXC XC XCW EXCF S…      Kit 125 250 450 520 525 01…    - 2021 EXC EXCF XCW…           - 2021 EXC EXCF XCW…          2020-2021 Graphics | PRO…
     $140.00                             $54.90                      $29.99                         $152.99                        $152.99                       $175.30
     Free shipping                       Free shipping               Free shipping                  $169.99                        $169.99                       Free shipping
                                                                                                    Free shipping                  Free shipping
                                                                                                                                   Last one




    Description         Shipping and payments                                                                                                                                          Report item



                                                                                                                                                         eBay item number: 292930613626
      Seller assumes all responsibility for this listing.

      Last updated on Sep 23, 2020 03:30:37 PDT View all revisions

         Item specifics
         Condition:                         New                                              Country/Region of Manufacture:       Thailand
         Manufacturer Part Number:          181008                                           Type:                                Decal
         Brand:                             PEEMA GRAPHIC                                    UPC:                                 650403197557


      PRODUCT DETAILS

             FULL COLOR SOLVENT INKJET 1440 DPI
             ALL GRAPHICS THICKNESS 16 MIL, EXCELLENT SCRATCH RESISTANCE.

      SHIPPING DETAILS

             SHIPPING BY : DHL EXPRESS(WORLDWIDE)
             HANDLING TIME : 1-3 BUSINESS DAYS
             DELIVERY TIME : 2-3 DAYS

      OPTIONS

             FREE!!! NAME, NUMBER & BACKGROUND COLOR.(Please leave this information in the Paypal payment or send us massage in Ebay, If there is no
             message within 1 hour after purchase is made, graphics will printed exactly as displayed in image.)

             THIS GRAPHIC CAN MAKE TO FIT OTHER MODELS(MESSAGE TO US)




   Sponsored items based on your recent views 1/4                                                                                                                      Feedback on our suggestions




     KTM Fuel Tank Cap pad               Fits KTM 690 Duke R 2014-   Flyscreen Windscreen           Motorcycle LED Turn Signals    Fit For THROTTLE FRONT        KTM FMF Shroud Graphics
     Protector Sticker Decal Fit…        2018 CNC Short Brake…       Windshield Protector Cove…     Brake Light License Plate…     BRAKE LEVER HANDLE AT…        Kit 125 250 450 520 525 01…
     $11.49                              $26.99                      $29.99                         $13.99                         $12.25                        $29.99
     + $5.99 shipping                    $29.99                      Free shipping                  Free shipping                  Free shipping                 Free shipping
     New                                 + $3.00 shipping            New                            New                            New                           Seller 99% positive
                                         New




https://www.ebay.com/itm/KTM-EXC-EXC-F-125-250-300-450-525-2004-DECAL-STICKER-GRAPHIC-KIT/292930613626                                                                                               2/3
10/15/2020                                         Case: 1:20-cv-06677 KTM EXC EXC-F#:
                                                                        Document    12512
                                                                                        250Filed:
                                                                                            300 45011/10/20
                                                                                                   525 2004 DECAL
                                                                                                              PageSTICKER
                                                                                                                     191 GRAPHIC KIT | eBay #:1140
                                                                                                                          of 358 PageID



      No ratings or reviews yet                    Be the first to write a review.




   Explore more sponsored options: Displayed Make

   Honda                                                               More             Suzuki                                                                             Kawasaki




     Black Red Blue Shift                RED Shift Graphic Kit fits                       Suzuki REFLECTIVE Red                                                             Kawasaki Ninja 250 R
     Graphics Kit fits Honda…            Honda Cr125 Cr250…                               13in 33cm decal 600…                                                              Decal Sticker Graphic Ki…

     $75.65                              $75.65                                           $10.99                                                                            $120.00
     $89.00                              $89.00                                           + $2.20 shipping                                                                  + $45.00 shipping
     Free shipping                       Free shipping                                    Popular                                                                           Popular
                                         Popular




   More from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




     0193 SUZUKI RMX 125 250                 YAMAHA YZF 250 2019 450                   0291 KAWASAKI KX 125 250                  HONDA CRF 250 2014-2017               0312 SUZUKI RMZ 250 2019         0204 SUZUKI RMZ 250 2019
     1993-1995 DECAL STICKER…                2018-2019 DECAL STICKER…                  2003-2012 DECAL STICKE…                   CRF 450 2013-2016 DECAL…              RMZ 450 2018-2019 DECA…          RMZ 450 2018-2019 DECA…
     $69.00                                  $69.00                                    $69.00                                    $69.00                                $69.00                           $69.00
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                       + shipping




 Back to search results | See More Details about "KTM EXC Exc-f 125 250 300 450 525 2004 Decal Sticker G..."                                                                                                                 Return to top
 More to explore : KTM EXC, KTM EXC Motorcycles, 450 EXC Motorcycle Repair Manuals & Literature, 250 EXC Motorcycle Repair Manuals & Literature,
 Davico 49 States Exc California Exhaust Parts for Ford F-150, Davico 49 States Exc California Catalytic Converters for Ford F-150,
 Davico 49 States Exc California Car & Truck Catalytic Converters for Chevrolet, Davico 49 States Exc California Car & Truck Catalytic Converters for Hyundai,
 Davico 49 States Exc California Car & Truck Exhausts & Parts for Dodge, Davico 49 States Exc California Car & Truck Exhausts & Parts for BMW




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/KTM-EXC-EXC-F-125-250-300-450-525-2004-DECAL-STICKER-GRAPHIC-KIT/292930613626                                                                                                                                      3/3
10/15/2020                                              Case: 1:20-cv-06677 KTM EXC EXC-F#:
                                                                             Document    12512
                                                                                             250Filed:
                                                                                                 300 45011/10/20
                                                                                                        525 2004 DECAL
                                                                                                                   PageSTICKER
                                                                                                                          192 GRAPHIC KIT | eBay #:1141
                                                                                                                               of 358 PageID
                                                                                                                                                                                                Sell     Watchlist         My eBay           2
  Hi         !          Daily Deals       Brand Outlet      Help & Contact


                               Shop by
                               category                  Search for anything                                                                                                       All Categories                         Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Decals, Emblems & Flags > Decals & Stickers >
                                                                                                                                                                                                                                     | Add to Watchlist
                                                        See more KTM EXC Exc-f 125 250 300 450 525 2004 Decal S...




                                                                                  KTM EXC EXC-F 125 250 300 450 525 2004 DECAL STICKER
                                                                                                                                                                                                       Shop with confidence
                                                                                  GRAPHIC KIT
                                                                                                   Be the first to write a review.
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                           Condition: New

                                                                                            Quantity:       1                   2 available / 7 sold
                                                                                                                                                                                                       Seller information
                                                                                                                                                                                                       peemagraphics (318       )

                                                                                               Price:   US $69.00                                                  Buy It Now
                                                                                                                                                                                                       94.9% Positive feedback


                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                   Add to cart
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                                                                                  Add to Watchlist                     See other items



                                                                                           Limited quantity remaining                                  More than 77% sold


                                                                                            Shipping: $40.00 Expedited Shipping from outside US | See details
                                                                                                          International shipment of items may be subject to customs processing and additional
                                                                                                          charges.
                                                                                                          Item location: Bangyai, Thailand
                       Have one to sell?         Sell now                                                 Ships to: Worldwide


                                                                                             Delivery: Estimated between Wed. Oct. 21 and Mon. Oct. 26
                                                                                                          Please allow additional time if international delivery is subject to customs
                                                                                                          processing.

                                                                                           Payments:



                                                                                                          Special financing available. | See terms and apply now

                                                                                                                     Earn up to 5x points when you use your eBay Mastercard®.
                                                                                                                     Learn more

                                                                                             Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       Racing Graphics Kit fits KTM             Racing Graphics Kit fits KTM           Gray Org Shift Racing                    KTM SX X125 250 450 2007-                  KTM SX X125 250 450 2007-                 KTM SX X125 250 450 2007-
       13-15 SX SXF XC XCF 125 15…              07-10 Sxf/Exc 125 150 200…             Graphics Kit fits KTM 07-10…             2010 EXC-F125 250 450 52…                  2010 EXC-F125 250 450 52…                 2010 EXC-F 125 250 450 5…
       $84.99                                   $84.99                                 $84.99                                   $119.00                                    $139.00                                   $139.00
       $99.99                                   $99.99                                 $99.99                                   Free shipping                              Free shipping                             Free shipping
       Free shipping                            Free shipping                          Free shipping                            Seller 100% positive                       Seller 100% positive                      Seller 100% positive
       Seller 99% positive                      Seller 99% positive                    Seller 99% positive




   Related sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




https://www.ebay.com/itm/KTM-EXC-EXC-F-125-250-300-450-525-2004-DECAL-STICKER-GRAPHIC-KIT/292930613626                                                                                                                                                   1/3
10/15/2020                                           Case: 1:20-cv-06677 KTM EXC EXC-F#:
                                                                          Document    12512
                                                                                          250Filed:
                                                                                              300 45011/10/20
                                                                                                     525 2004 DECAL
                                                                                                                PageSTICKER
                                                                                                                       193 GRAPHIC KIT | eBay #:1142
                                                                                                                            of 358 PageID




     Fits KTM EXC EXCF XCW125                 50T Rear Sprocket For KTM                 KTM FMF Shroud Graphics                  KTM Graphics Kit for a 2020               KTM Graphics Kit for a 2020               KTM EXC EXCF XCW XCFW
     250 350 450 2017 2018…                   XCF EXC XC XCW EXCF S…                    Kit 125 250 450 520 525 01…              - 2021 EXC EXCF XCW…                      - 2021 EXC EXCF XCW…                      2020-2021 Graphics | PRO…
     $140.00                                  $54.90                                    $29.99                                   $152.99                                   $152.99                                   $175.30
     Free shipping                            Free shipping                             Free shipping                            $169.99                                   $169.99                                   Free shipping
                                                                                                                                 Free shipping                             Free shipping
                                                                                                                                                                           Last one




    Description              Shipping and payments                                                                                                                                                                                              Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Bangyai, Thailand
             Shipping to: Worldwide


             Quantity:   1               Change country:       United States                                                          ZIP Code:      60106                  Get Rates


               Shipping and handling          Each additional item          To                         Service                                                       Delivery*

               US $40.00                      Free                          United States              Expedited Shipping from outside US                            Estimated between Wed. Oct. 21 and Mon. Oct. 26
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               Return policy details

               Seller does not offer returns.

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.


          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




     KTM Fuel Tank Cap pad                    Fits KTM 690 Duke R 2014-                 Flyscreen Windscreen                     Motorcycle LED Turn Signals               Fit For THROTTLE FRONT                    KTM FMF Shroud Graphics
     Protector Sticker Decal Fit…             2018 CNC Short Brake…                     Windshield Protector Cove…               Brake Light License Plate…                BRAKE LEVER HANDLE AT…                    Kit 125 250 450 520 525 01…
     $11.49                                   $26.99                                    $29.99                                   $13.99                                    $12.25                                    $29.99
     + $5.99 shipping                         $29.99                                    Free shipping                            Free shipping                             Free shipping                             Free shipping
     New                                      + $3.00 shipping                          New                                      New                                       New                                       Seller 99% positive
                                              New


https://www.ebay.com/itm/KTM-EXC-EXC-F-125-250-300-450-525-2004-DECAL-STICKER-GRAPHIC-KIT/292930613626                                                                                                                                                        2/3
10/15/2020                                    Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                        11/10/20 Profile
                                                                                                     Page 194 of 358 PageID #:1143
                                                                                                                                                           Sell   Watchlist     My eBay          2
                  Hi      !           Daily Deals       Brand Outlet       Help & Contact


                                           Shop by
                                           category                        Search for anything                                            All Categories                        Search               Advanced



                 Home      Community          Feedback forum               Feedback profile



                 Feedback profile


                                          peemagraphics (318                 )                                                                                          Member Quick Links
                                          Positive Feedback (last 12 months): 94.9%                                                                                     Contact member
                                          Member since: Nov-21-17 in Thailand                                                                                           View items for sale
                                          Top-rated seller: One of eBay's most reputable sellers.                                                                       View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                Detailed seller ratings

                                               1 month          6 months           12 months          Average for the last 12 months

                          Positive                  20             137                 222             Accurate description                                Reasonable shipping cost
                                                                                                                   (183)                                               (184)
                          Neutral                   0                  0                1
                                                                                                       Shipping speed                                      Communication
                          Negative                  2                  8                10                         (185)                                             (184)




                        All received Feedback                                      Received as buyer                       Received as seller                                 Left for others

                 10 Feedback received (viewing 1-10)                                                                                                                            Revised Feedback: 2


                 Search Feedback received as seller with an item title or ID:                                                                    Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                              Negative (10)                         12 Months


                   FEEDBACK                                                                                                   FROM                                                WHEN

                        They are pass due on my package . my package is late and want to know when                            Buyer: 5***5 (50 )                                  Past month




                                                                                                                                                                                                                Comment?
                        0051 SUZUKI RM 125 250 1999 2000 DECAL STICKER GRAPHIC KIT                                            US $69.00                                           Reciprocal feedback
                        (#292930426902)


                        A defective product has arrived. It doesn't correspond to anything.                                   Buyer: 0***a (6)                                    Past month
                        5442 KAWASAKI KLX 125+DTX 125 (KLX 150) 2013-2015 DECAL STICKER GRAPHIC                               GBP 55.00                                           Reciprocal feedback
                        KIT (#293389724819)


                        Small junk                                                                                            Buyer: a***r (53 )                                  Past 6 months
                        0195 SUZUKI RM 125 250 1999 2000 DECAL STICKER GRAPHIC KIT (#293214511235)                            US $69.00                                           Reciprocal feedback


                        They send me stickers to diferent moto and dont answer me. I lost money                               Buyer: r***k (1)                                    Past 6 months
                        0028 YAMAHA YZF 250 2010-2013 DECAL STICKER GRAPHIC KIT (#292930411098)                               US $69.00                                           Reciprocal feedback


                              Follow-up by r***k. Left within past 6 months.
                              They fixed everything and send me right stickers. good seller


                        The crappiest quality stickerkit I’ve ever used, blew off after first wash                            Buyer: k***w (11 )                                  Past 6 months
                        KTM EXC XC-W XCF-W 2017 2018 DECAL STICKER GRAPHIC KIT (#293359299157)                                US $69.00                                           Reciprocal feedback


                                                        Detailed item information is not available for the following items because the feedback is over 90 days old.


                        The seller did not send the item                                                                      Buyer: p***2 (8)                                    Past 6 months
                        0036 YAMAHA WR 450 F 2012-2015 DECAL STICKER GRAPHIC KIT (#292930416056) US $69.00                                                                        Reciprocal feedback


                        Product is very thick and does not wrap on plastic well. Far from perfect fit                         Buyer: 0***. (3)                                    Past 6 months
                        THOR HONDA CRF 250 L CRF 250 M 2012-2018 DECAL STICKER GRAPHIC KIT                                    US $69.00                                           Reciprocal feedback
                        (#292558984836)


                        Graphics were scratched so they sent a second set. Horible quality. dont stick                        Buyer: q***0 (3)                                    Past 6 months
                        YAMAHA UFO RESTYLED YZ 125-250 2002-2014 DECAL STICKER GRAPHIC KIT                                    US $69.00                                           Reciprocal feedback
                        (#292776861017)


                        I did not receive them someone signed galaup with a D his was signed in my place                      Buyer: a***l (1)                                    Past year
                        BREAKING FOX YAMAHA YZ 125-250 1993-1995 DECAL STICKER GRAPHIC KIT                                    US $69.00                                           Reciprocal feedback
                        (#292581907612)


                        Cant return forced to pay for return label and they do not fit                                        Buyer: h***t (2)                                    Past year
                        0013 KAWASAKI KX 125 250 1994-1998 DECAL STICKER GRAPHIC KIT                                          US $69.00                                           Reciprocal feedback
                        (#292930385578)



                 Page 1 of 1
                                                                                                              1



https://www.ebay.com/fdbk/feedback_profile/peemagraphics?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                  1/2
10/15/2020                                                                                      peemagraphics
                                                         Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20onPage
                                                                                                              eBay 195 of 358 PageID #:1144

                                                                                                                                                                                                   Sell      Watchlist         My eBay          2
         Hi           !          Daily Deals      Brand Outlet     Help & Contact


                                        Shop by
                                        category                  Search for anything                                                                                             All Categories                               Search               Advanced



        peemagraphics's profile



                                                                     peemagraphics (318 )                                                                                       Items for sale            Visit store        Contact
                                                                     94.9% positive feedback

                                                                                                                       Based in Thailand, peemagraphics has been an eBay member since Nov 21, 2017
                                                                         Save




                                       Feedback ratings                                                                                                                                                             See all feedback

                                                           183       Item as described                       222               1                  10                           Super Fast shipping and accurate description.
                                                                                                                                                                               Highly recommended. Great seller.
                                                           184       Communication                       Positive       Neutral               Negative
                                                                                                                                                                               Oct 12, 2020
                                                           185       Shipping time

                                                           184       Shipping charges                          Feedback from the last 12 months



                                   79 Followers | 0 Reviews | Member since: Nov 21, 2017 |            Thailand



        Items for sale(1605)                                                                                                                                                                                                                  See all items




             MOTOREX YAMAHA ...                              KAWASAKI KXF 20...                               YAMAHA YZF 250 ...                                  YAMAHA YZF 250 ...                                     KAWASAKI KXF 45...
             US $69.00                         2h left       US $69.00                         2h left        US $69.00                             2h left       US $69.00                           2h left            US $69.00                    2h left




             About eBay      Announcements        Community       Security Center      Resolution Center       Seller Center       Policies     Affiliates    Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/peemagraphics?_trksid=p2047675.l2559                                                                                                                                                                                                   1/1
10/15/2020                                                                               Peema 11/10/20
                                                     Case: 1:20-cv-06677 Document #: 12 Filed: Graphics | eBay Stores196 of 358 PageID #:1145
                                                                                                            Page
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                       Sell   Watchlist     My eBay


                                     Shop by
                                     category               Search this Store                                                            This Store                        Search             Advanced



     eBay       eBay Stores      Peema Graphics




                                             Peema Graphics
                                             79 followers peemagraphics (318        ) 94.9%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                         Time: ending soonest

     HONDA GRAPHICS KIT                               1-48 of 1,313 Results
     YAMAHA GRAPHICS KIT
                                                                              MOTOREX YAMAHA YZF 250-450 2006-2009 DECAL STICKER GRAPHIC KIT
     KAWASAKI GRAPHICS KIT

     SUZUKI GRAPHICS KIT                                                      $69.00                                                                                                 From Thailand
                                                                              $40.00 shipping
     Other
                                                                              2 watching

     Condition                          see all

           New                                                                KAWASAKI KXF 2006-2008 DECAL STICKER GRAPHIC KIT

                                                                              $69.00                                                                                                 From Thailand
     Price
                                                                              $40.00 shipping
     $               - $


     Buying Format                      see all
                                                                              YAMAHA YZF 250 14-18 450 14-17 DECAL STICKER GRAPHIC KIT
           All Listings
           Best Offer
                                                                              $69.00                                                                                                 From Thailand

           Auction                                                            $40.00 shipping

           Buy It Now
           Classified Ads

                                                                              YAMAHA YZF 250 14-18 450 14-17 DECAL STICKER GRAPHIC KIT
     Item Location                      see all
                                                                              $69.00                                                                                                 From Thailand
     Delivery Options                   see all                               $40.00 shipping

           Free Shipping
           Free In-store Pickup
                                                                              KAWASAKI KXF 450 2012-2015 DECAL STICKER GRAPHIC KIT
     Show only                          see all
                                                                              $69.00                                                                                                 From Thailand
           Returns Accepted
                                                                              $40.00 shipping
           Completed Items
           Sold Items
           Deals & Savings
           Authorized Seller                                                  EVS MOTUL YAMAHA YZF 250-450 2006-2009 DECAL STICKER GRAPHIC KIT
           Authenticity Verified
                                                                              $69.00                                                                                                 From Thailand
     More refinements...                                                      $40.00 shipping




                                                                              YAMAHA YZ 125-250 2002-2014 DECAL STICKER GRAPHIC KIT

                                                                              $69.00                                                                                                 From Thailand
                                                                              $40.00 shipping




                                                                              SUZUKI RM 125-250 1993-1995 DECAL STICKER GRAPHIC KIT

                                                                              $69.00                                                                                                 From Thailand
                                                                              $40.00 shipping
                                                                              9 watching



                                                                              LUCAS OIL RED HONDA CR 125-250 2000-2001 DECAL STICKER GRAPHIC KIT

                                                                              $69.00                                                                                                 From Thailand
                                                                              $40.00 shipping                                                                                        Brand: Honda
                                                                              7 watching



                                                                              TWO TWO HONDA CRF 250 L CRF 250 M 2012-2018 DECAL STICKER GRAPHIC KIT

                                                                              $69.00                                                                                                 From Thailand
                                                                              $40.00 shipping                                                                                        Brand: Honda
                                                                              3 watching



https://www.ebay.com/str/peemagraphics                                                                                                                                                                   1/4
10/15/2020                                                                   Peema 11/10/20
                                         Case: 1:20-cv-06677 Document #: 12 Filed: Graphics | eBay Stores197 of 358 PageID #:1146
                                                                                                Page
                                                         PRO CIRCUIT HONDA CRF 250 L CRF 250 M 2012-2018 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping                                                                 Brand: Honda




                                                         ROCK STAR HONDA XR 250 2003-2005 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping                                                                 Brand: Honda
                                                         4 watching



                                                         YAMAHA WR 250 F 2007-2014 WR 450 F 2007-2011 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping
                                                         4 watching



                                                         LUCAS OIL HONDA CRF 250 2014-2017 CRF 450 2013-2016 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping                                                                 Brand: Honda
                                                         7 watching



                                                         SAN MANUEL YAMAHA YZ 125-250 2002-2014 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping
                                                         5 watching



                                                         MONSTER BLACK HONDA CRF 250 L 250 M 2012-2018 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping                                                                 Brand: Honda
                                                         5 watching



                                                         TWO TWO HONDA CRF 250 2004-2005 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping                                                                 Brand: Honda




                                                         TWO TWO KAWASAKI KLX 110 2000-2009 KX 65 2000-2011 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping




                                                         KAWASAKI KX 85-100 1998-2013 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping




                                                         YAMAHA YZF 250 2014-2018 450 2014-2017 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping




                                                         YOSHIMURA KAWASAKI KXF 250 2006-2008 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping




                                                         DUNLOP SUZUKI RMZ 250 2007-2009 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping
                                                         2 watching



                                                         YAMAHA YZF 250 2014-2018 450 2014-2017 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping




                                                         KAWASAKI KXF 250 2006-2008 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                          From Thailand
                                                         $40.00 shipping


https://www.ebay.com/str/peemagraphics                                                                                                                   2/4
10/15/2020                                                                   Peema 11/10/20
                                         Case: 1:20-cv-06677 Document #: 12 Filed: Graphics | eBay Stores198 of 358 PageID #:1147
                                                                                                Page

                                                         ROCKSTAR SUZUKI RMZ 250 2007-2009 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping




                                                         FMF YAMAHA YZF 250 2014-2018 450 2014-2017 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping                                                                  Brand: FMF




                                                         SHARK YAMAHA YZ 125 1991-1992 DECAL STICKER GRAPHIC KIT
                                                                      1 product rating

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping
                                                         7 watching

                                                         MONSTER KAWASAKI KX 80 1994-1997 DECAL STICKER GRAPHIC KIT
                                                                      1 product rating

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping
                                                         9 watching

                                                         KAWASAKI KLX 125+DTX 125 (KLX 150) 2013-2015 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping




                                                         BUD ROCK STAR KAWASAKI KXF 250 2009-2012 450 09-11 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping




                                                         YAMAHA YZF 250 450 2003 2004 2005 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping
                                                         8 watching



                                                         DIRT KAWASAKI KLX125+DTX 125 (KLX150) 2013-2015 DECAL STICKER GRAPHIC KIT
                                                                      1 product rating

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping



                                                         DC YAMAHA YZF 250-450 2006-2009 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping




                                                         ANSWER HONDA XR 250 2003-2005 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping                                                                Brand: Honda
                                                         5 watching



                                                         KAWASAKI KLX 110 2000-2009 KX 65 2000-2013 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping




                                                         MONSTER YAMAHA YZ 85 2002-2014 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping
                                                         8 watching



                                                         YOSHIMURA YAMAHA YZF 250 YZF 450 2006-2009 DECAL STICKER GRAPHIC KIT
                                                                      1 product rating

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping
                                                         4 watching

                                                         ROCK STAR SUZUKI RMZ 250 2007-2009 DECAL STICKER GRAPHIC KIT

                                                         $69.00                                                                         From Thailand
                                                         $40.00 shipping
https://www.ebay.com/str/peemagraphics                                                                                                                  3/4
10/15/2020                                              Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                                             Filed:      by peemagraphics
                                                                                                      11/10/20     Page| eBay
                                                                                                                          199 of 358 PageID #:1148
        Hi! Sign in or register       Daily Deals       Brand Outlet    Help & Contact                                                                                                           Sell    Watchlist       My eBay


                                          Shop by
                                          category            KTM                                                                                                               All Categories                           Search                    Advanced


                                                                                                                                                                                                                 Include description
                                                         Items for sale from peemagraphics (318                 )      |       Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction      Buy It Now                                                                                                         Sort: Best Match             View:
        eBay Motors
         Motorcycle Decals & Stickers                      3 results for KTM           Save this search


        Format                                see all        Find your Motorcycle
               All Listings                                                                                                                                                               Clear selections
               Auction
               Buy It Now


        Guaranteed Delivery                   see all
                                                                                                                                                                                              0
                                                              Make & Model                                    Year From / To                  Distance
               No Preference                                                                                                                                                        matching results
                                                               KTM                                             Year From                       Any Distance of
               1 Day Shipping
               2 Day Shipping                                  Any Model                                       Year To                         60106                                      Find Results
               3 Day Shipping
               4 Day Shipping                                                                             KTM SXF SX 125-450 2013-2015 DECAL STICKER GRAPHIC KIT
                                                                                                          Brand New
        Condition                             see all
              New   (3)                                                                                   $69.00                                                     From Thailand
                                                                                                          Buy It Now
        Price                                                                                             +$40.00 shipping
        $             to $
                                                                                                          5 Watching
                                                                                                              Watch
        Item Location                         see all
                                                                                                          KTM EXC XC-W XCF-W 2017 2018 DECAL STICKER GRAPHIC KIT
               Default
               Within                                                                                     Brand New

                100 miles      of 60106
                                                                                                          $69.00                                                     From Thailand
               US Only                                                                                    Buy It Now
               North America                                                                              +$40.00 shipping
               Worldwide
                                                                                                          Only 2 left!
                                                                                                          19 Sold
        Delivery Options                      see all
                                                                                                              Watch
              Free shipping
                                                                                                          KTM EXC EXC-F 125 250 300 450 525 2004 DECAL STICKER GRAPHIC KIT
        Show only                             see all                                                     Brand New
              Free Returns
              Returns accepted                                                                            $69.00                                                     From Thailand
              Completed listings                                                                          Buy It Now
              Sold listings                                                                               +$40.00 shipping
              Deals & Savings                                                                             12 Watching
                                                                                                              Watch
        More refinements...
                                                                                                                                                                                                                                       Tell us what you think



              Seller Information

             peemagraphics (318           )
              Feedback rating: 318
              Positive Feedback: 94.9%
              Member since Nov-21-17 in
              United States


              Read feedback profile
              Add to my favorite sellers




        About eBay           Announcements        Community      Security Center    Resolution Center      Seller Center      Policies    Affiliates    Help & Contact         Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-14 19:07. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_ssn=peemagraphics&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                          1/1
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 200 of 358 PageID #:1149
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $69.00
                                                                                                                                             Shipping                                                    $40.00
                                                     New card                                                                                Tax*                                                          $6.81
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                               $115.81

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        No Interest if paid in full in 6 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: peemagraphics | Message to seller

                                                                        KTM EXC EXC-F 125 250 300 450 525 2004 DECAL
                                                                        STICKER GRAPHIC KIT
                                                                        $69.00

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 21 – Oct 26
                                                                        Expedited Shipping from outside US
                                                                        $40.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436563399015                                                                                                                                                       1/1
10/15/2020                                                                  KTM SXF SX
                                                      Case: 1:20-cv-06677 Document   #:125-450 2013-2015
                                                                                        12 Filed:        DECAL STICKER
                                                                                                    11/10/20           GRAPHIC
                                                                                                                Page 201       KIT | PageID
                                                                                                                           of 358    eBay   #:1150
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                       All Categories                            Search              Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Decals, Emblems & Flags > Decals & Stickers                                                                        | Add to Watchlist


                                                                                                   KTM SXF SX 125-450 2013-2015 DECAL STICKER
                                                                                                                                                                                                        Shop with confidence
                                                                                                   GRAPHIC KIT
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                         Quantity:      1               2 available / 1 sold


                                                                                                                                                                                                        Seller information
                                                                                                            Price:    US $69.00                                     Buy It Now
                                                                                                                                                                                                        peemagraphics (318       )
                                                                                                                                                                                                        94.9% Positive feedback

                                                                                                                                                                   Add to cart
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                 Add to Watchlist
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items

                                                                                                                                       5 watchers


                                                                                                         Shipping: $40.00 Expedited International Shipping | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Bangyai, Thailand
                                                                                                                       Ships to: Worldwide

                                                                                                          Delivery:          Estimated between Thu. Nov. 5 and Thu. Nov. 19
                                                                                                                             Please note the delivery estimate is greater than 14 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:
                               Have one to sell?         Sell now


                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard. Learn more

                                                                                                          Returns: Seller does not accept returns |              See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     Racing Graphics Kit fits KTM             KTM Orange Aero Design                 Gray & Orange Slick                     Gray & White Slick Graphics                KTM SXF SX EXC EXCF XCW                       White & Orange Slick
     13-15 SX SXF XC XCF 125 15…              Graphics kit fits 16-17 KTM…           Graphics kit fits 16-17 KTM…            kit fits 16-17 KTM SX SXF X…               XCFW 150 250 350 450 20…                      Graphics kit fits 16-17 KTM…
     $84.99                                   $84.99                                 $84.99                                  $84.99                                     $149.00                                       $84.99
     $99.99                                   $99.99                                 $99.99                                  $99.99                                     Free shipping                                 $99.99
     + $24.86 shipping                        + $19.99 shipping                      + $19.99 shipping                       + $19.99 shipping                          Seller 100% positive                          + $19.99 shipping
     Seller 99% positive                      Seller 99% positive                    Seller 99% positive                     Seller 99% positive                                                                      Seller 99% positive




    Description            Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                          eBay item number: 293180245966
      Seller assumes all responsibility for this listing.

      Last updated on Aug 06, 2020 23:03:37 PDT View all revisions

          Item specifics
          Condition:                             New                                                                  Country/Region of Manufacture:                   Thailand
          Manufacturer Part Number:              AM 355                                                               Type:                                            Decal
          Brand:                                 PEEMA GRAPHIC                                                        UPC:                                             650403197519




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/KTM-SXF-SX-125-450-2013-2015-DECAL-STICKER-GRAPHIC-KIT/293180245966?hash=item4442e787ce:g:sHkAAOSwXINcSD8F                                                                                                                       1/3
10/15/2020                                                                  KTM EXC XC-W
                                                      Case: 1:20-cv-06677 Document       XCF-W
                                                                                     #: 12     201711/10/20
                                                                                           Filed:  2018 DECAL Page
                                                                                                              STICKER GRAPHIC
                                                                                                                    202       KIT |PageID
                                                                                                                         of 358     eBay  #:1151
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                      All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Decals, Emblems & Flags > Decals & Stickers >
                                                                                                                                                                                                                                     | Add to Watchlist
                                                      See more KTM EXC Xc-w Xcf-w 2017 2018 Decal Sticker Gra...



                                                                                                              KTM EXC XC-W XCF-W 2017 2018 DECAL
                                                                                                                                                                                                       Shop with confidence
                                                                                                              STICKER GRAPHIC KIT
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                             Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                    Quantity:     1             2 available
                                                                                                                                                19 sold / See feedback

                                                                                                                                                                                                       Seller information
                                                                                                                                                                                                       peemagraphics (318       )
                                                                                                                     Price:     US $69.00                             Buy It Now                       94.9% Positive feedback


                                                                                                                                                                     Add to cart                           Save this Seller
                                                                                                                                                                                                       Contact seller

                                                                                                                                                                    Add to Watchlist                   Visit store
                                                                                                                                                                                                       See other items

                                                                                                                Limited quantity remaining                 More than 89% sold


                                                                                                                   Shipping: $40.00 Expedited International Shipping |
                                                                                                                                 See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: Bangyai, Thailand
                                                                                                                                 Ships to: Worldwide


                                                                                                                    Delivery:          Estimated between Thu. Nov. 5 and Thu.
                                                                                                                                       Nov. 19
                                                                                                                                       Please note the delivery estimate is greater than 14
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                            Have one to sell?        Sell now                                                          is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                    Returns: Seller does not accept returns |              See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     Gray & Orange Slick                      KTM EXC-XCW 2019 Six                   KTM EXC-XCW 2017-2019                    Racing Graphics Kit fits KTM              Gray Org Shift Racing                        KTM EXC-XC-SX-SX-F
     Graphics kit fits 16-17 KTM…             days chile Graphic kit                 CUSTOM GRAPHIC KIT                       13-15 SX SXF XC XCF 125 15…               Graphics Kit fits KTM 07-10…                 2020-2021 Custom Graphi…
     $84.99                                   $99.00                                 $99.00                                   $84.99                                    $84.99                                       $99.90
     $99.99                                   Free shipping                          Free shipping                            $99.99                                    $99.99                                       Free shipping
     + $19.99 shipping                        Almost gone                            New                                      + $24.86 shipping                         + $24.86 shipping                            New
     Seller 99% positive                                                                                                      Seller 99% positive                       Seller 99% positive




    Related sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     Fits KTM EXC EXCF XCW125                 KTM SXF SX EXC EXCF XCW                KTM EXC EXCF XCW XCFW                    KTM Graphics Kit for a 2020               KTM Graphics Kit for a 2020                  KTM Graphics Kit for a 2014
                                                                                                                                                                                                                                             Feedback
     250 350 450 2017 2018…                   XCFW 150 250 350 450 20…               2020-2021 Graphics | PRO…                - 2021 EXC EXCF XCW…                      - 2021 EXC EXCF XCW…                         EXC EXCF XCW XCFW…
     $140.00                                  $149.00                                $175.30                                  $152.99                                   $152.99                                      $152.99
     + $35.00 shipping                        Free shipping                          Free shipping                            $169.99                                   $169.99                                      $169.99
                                                                                     Last one                                 Free shipping                             Free shipping                                Free shipping
                                                                                                                              Last one                                  Last one                                     Last one




https://www.ebay.com/itm/KTM-EXC-XC-W-XCF-W-2017-2018-DECAL-STICKER-GRAPHIC-KIT/293359299157?hash=item444d93aa55:g:XQkAAOSw1XNcSDw1                                                                                                                      1/3
10/15/2020                                            Case: 1:20-cv-06677Headlight
                                                                          Document For KTM#:
                                                                                           R SX
                                                                                             12EXC XC XCF
                                                                                                Filed:    SXF 65 85 Page
                                                                                                       11/10/20     105 250 203
                                                                                                                            350 450
                                                                                                                                 of525
                                                                                                                                    358DirtPageID
                                                                                                                                           Bike | eBay#:1152

                                                                                                                                                                                                  Sell     Watchlist         My eBay           3
  Hi          !          Daily Deals      Brand Outlet      Help & Contact


                             Shop by
                             category                  Search for anything                                                                                                       All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle             Contact the seller



                                                                                                                Headlight For KTM R SX EXC XC XCF SXF 65
                                                                                                                                                                                                         Shop with confidence
                                                                                                                85 105 250 350 450 525 Dirt Bike
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                  Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                    Quantity:       1             More than 10 available


                                                                                                                                                                                                         Seller information
                                                                                                                       Price:    US $27.86                              Buy It Now                       permile77 (11375       )
                                                                                                                                 US $29.33 (5% off)                                                      99.3% Positive feedback

                                                                                                                                                                       Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                     Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items

                                                                                                                        1-year accident protection plan from
                                                                                                                        SquareTrade - $5.99


                                                                                                                                                                            Longtime
                                                                                                                    Free shipping            30-day returns
                                                                                                                                                                            member

                                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: China, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                            Have one to sell?        Sell now                                        Delivery:           Estimated between Wed. Nov. 4 and Tue.
                                                                                                                                         Nov. 24
                                                                                                                                         Please note the delivery estimate is greater than 14
                                                                                                                                         business days.
                                                                                                                                         Please allow additional time if international delivery
                                                                                                                                         is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard®. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Headlight Head Lamp Light              Dirt Bike Headlight Lamp For            Front Headlight Head Lamps                Motorcycle Headlight Front                White Headlight For Dirt                     Motorcross LED Headlight
       Streetfighter For KTM EXC…             KTM R SX EXC XC XCF SX…                 Light For KTM EXC…                        Light For Enduro Motocros…                Bike KTM R SX EXC XC XC…                     For KTM SX SXF XC XCW…
       $22.99                                 $25.10                                  $23.69                                    $20.67                                    $29.60                                       $58.33
       Free shipping                          $26.99                                  $30.89                                    $21.99                                    $33.26                                       $62.72
       Almost gone                            + $3.50 shipping                        + $2.99 shipping                          Free shipping                             Free shipping                                Free shipping
                                              Seller 99.1% positive                   New                                       Seller 99.8% positive                     Seller 99.7% positive                        Seller 99% positive




   Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525-Dirt-Bike/232978065671?autorefresh=true                                                                                                                           1/5
10/15/2020                                     Case: 1:20-cv-06677Headlight
                                                                   Document For KTM#:
                                                                                    R SX
                                                                                      12EXC XC XCF
                                                                                         Filed:    SXF 65 85 Page
                                                                                                11/10/20     105 250 204
                                                                                                                     350 450
                                                                                                                          of525
                                                                                                                             358DirtPageID
                                                                                                                                    Bike | eBay#:1153




     KTM FRONT BRAKE ROTOR               Dirt Bike Headlight Fairing   Dirt Bike Headlight Lamp For   Headlight Head Lamp Light     Motorcycle Headlight For         1Set Orange Headlight
     GALFER 125 200 250 350…             For KTM R SX EXC XC XCF…      KTM R SX EXC XC XCF SX…        Streetfighter For KTM EXC…    KTM R SX EXC XC XCF SX…          LAMP For Motorcycle R SX…
     $30.00                              $31.61                        $25.10                         $22.99                        $26.39                           $35.50
     + $9.90 shipping                    $33.99                        $26.99                         Free shipping                 $28.69                           Free shipping
                                         + $3.50 shipping              + $3.50 shipping               Popular                       Free shipping




    Description         Shipping and payments                                                                                                                                        Report item



                                                                                                                                                              eBay item number: 232978065671
      Seller assumes all responsibility for this listing.

      Last updated on Sep 24, 2020 00:58:34 PDT View all revisions

         Item specifics
         Condition:                               New                                                 Brand:                       Unbranded
         Country/Region of Manufacture:           China                                               Manufacturer Part Number:    Does Not Apply
         Warranty:                                Yes                                                 UPC:                         Does not apply



         permile77
                                                                                                                                     Search within store
         permile77 (11375      ) 99.3%
              Sign up for newsletter

                                                                                                                                     Visit Store: permile77
         Hi               If you like what you see, browse my Store to find more items you may love.




                                                            Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525 Motorcycle Dirt Bike




                                                                                                                                                                                          Feedback




                               Product Description


                              Application: Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525 Motorcycle Dirt Bike
                              Package included: 1Pc Headlight
https://www.ebay.com/itm/Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525-Dirt-Bike/232978065671?autorefresh=true                                                                   2/5
10/15/2020                                     Case: 1:20-cv-06677Headlight
                                                                   Document For KTM#:
                                                                                    R SX
                                                                                      12EXC XC XCF
                                                                                         Filed:    SXF 65 85 Page
                                                                                                11/10/20     105 250 205
                                                                                                                     350 450
                                                                                                                          of525
                                                                                                                             358DirtPageID
                                                                                                                                    Bike | eBay#:1154
                            Package included: 1Pc Headlight
                            Note: The picture can tell you more than us. Please make sure it can fit your model before you buy it.
                            1. Due to the different monitor and light effect, the actual color of the item might be slightly different from the color shown on the pictures.
                            Thank you!
                            2. Please allow 1-2mm measuring deviation due to manual measurement. Please check your size carefully before you buy it.

                            Shipping



                           1. The item will be sent out within 1 business day once your payment is completed (excludes weekends & holidays). The item will be
                            sent from China by China Post Air Mail.
                           2. The following is the approximate estimated time:
                              To United States: 15-20 business days
                              To Australia, European countries: 25-35 business days
                              To the other countries: 30-50 business days
                            3. Transit time is highly depended on the courier company and local customs/duties. It will be also affected by the holiday, extreme
                            weather and etc. If you do not receive your item on time, please contact us immediately for further assistance. Thank you for your
                            understanding.


                            Payment



                            1. PayPal is the only online payment method we accept. Please ensure you have a valid/confirmed PayPal account. Payment will be
                            received in 5 days after the auction ended.
                            2. It is the buyer’s responsibility for any custom duty fees that may be charged upon delivery. How the import duty will be charged
                            depends on each country’s custom policies.


                            Return



                            1. In the unlikely event that you are not satisfied with your purchase, we are happy to offer all our customers refund or exchange for
                            items returned within 30 days of reception.
                            2. Please note that all products must be returned unused, in its original packaging. We suggest you use a traceable method of shipping.
                            3. Buyer is responsible for all shipping costs for returns on exchange issue.


                            Feedback



                            1. We will leave positive feedback to you upon confirmation of your cleared payment.
                            2. Please don’t leave us any low detailed ratings, negative or neutral feedback before contact us. We understand the concerns and
                            frustrations you might have, please give us the opportunity first to resolve the issues for you.


                            Contact us



                            1. We are on work from Monday to Saturday. All the emails will be replied within 1 business day. And we don’t work on Sunday or
                            local public holiday. We apologize for the delayed reply during the holidays.
                            2. If you have any questions, please contact with us first before or after your purchase. Permile77 is a responsible seller and we are
                            happy to help you to solve any problems and make you satisfied. Thanks!



                            Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




       YOU MAY LIKE

                   f                                     f                                         f                                    f                                      f                                   f
              of                                       of                                        of                                   of                                  of                                     of
                                                   %
         5%                                     10                                          5%                                   5%                                  5%                                     5%




                                                                                                                                                                                                                            Feedback




         38mm Exhaust Muffler 125cc 140c        25H Chain With Spare Master Link            Twist Gas Throttle For YX Lifan 12   Performance 38mm Air Filter For C   Soft Rubber Pit Dirt Bike Throttle H   25H 158 Links Chain With
         c 150cc 160cc YX ZS CRF KLX SS         For 47 49cc Mini Dirt ATV Pocket B          5cc 140cc 150cc Atomik IMR SSR       hinese GY6 50cc QMB139 Moped        andle Bar Hand Grips XR CRF 50         nk For 47cc 49cc Mini Dir
         R IMR Dirt Pit Bike                    ike Mini Moto                               Pit Dirt Bike                        Scooter                             SSR Pitster                            ket Bike Moto
         26.20 USD                              7.09 USD                                    11.12 USD                            8.69 USD                            5.89 USD                               8.30 USD
         Buy it now                             Buy it now                                  Buy it now                           Buy it now                          Buy it now                             Buy it now
         Free shipping                          Free shipping                               Free shipping                        Free shipping                       Free shipping                          Free shipping
https://www.ebay.com/itm/Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525-Dirt-Bike/232978065671?autorefresh=true                                                                                                  3/5
10/15/2020                                Case: 1:20-cv-06677Headlight
                                                              Document For KTM#:
                                                                               R SX
                                                                                 12EXC XC XCF
                                                                                    Filed:    SXF 65 85 Page
                                                                                           11/10/20     105 250 206
                                                                                                                350 450
                                                                                                                     of525
                                                                                                                        358DirtPageID
                                                                                                                               Bike | eBay#:1155
         Free shipping                     Free shipping                     Free shipping                    Free shipping                     Free shipping                 Free shipping




   Sponsored items based on your recent views 1/4                                                                                                                      Feedback on our suggestions




     Motorcycle Headlight            Motorcycle 6000K LED           White LED Motorcycle            Headlight Lamp For KTM         Black Headlight For KTM       Headlight Head Lamp Light
     Fairing for KTM Enduro…         Headlight Lamp Fairing For…    Headlight Front Light For…      EXC XCF SX F SMR Enduro…       EXC XCF SX F SMR Bike…        Streetfighter For KTM EXC…
     $23.14                          $99.99                         $59.98                          $33.09                         $33.09                        $22.99
     Free shipping                   Free shipping                  Free shipping                   $35.21                         $35.21                        Free shipping
     New                             Seller 99.3% positive          New                             Free shipping                  Free shipping                 Almost gone
                                                                                                    New                            New




   Explore more sponsored options: Brand

   KTM




     Motorcycle Headlight Front      Headlights Headlamp            Universal Headlights            Black 12V Headlights
     Light For Enduro Motocros…      StreetFighter For KTM EXC…     Headlamp Street For KTM…        Headlamp Streetfighter Fo…
     $20.67                          $24.85                         $21.10                          $21.10
     $21.99                          Free shipping                  + $9.99 shipping                + $9.99 shipping
     Free shipping                                                  Last one                        Last one




   More from this seller 1/2                                                                                                                                           Feedback on our suggestions




     Motorcycle Headlight For        Motorcycle Headlight For       Headlight Head Lamp For         CNC Aluminum Twist             Fork Air Bleeder Valves For   Headlight Head Lamp For
     KTM EXC XCF EXC F W SX…         2017 2018 KTM EXC XCF S…       KTM Suzuki DRZ RM 125 25…       Throttle Grips Cable For…      CRF 450 450R 450X 250…        Motorcycle MX Dirt Bike of…
     $33.31                          $33.33                         $28.97                          $46.65                         $9.17                         $28.95
     $35.06                          $35.08                         $30.49                          $49.11                         $9.65                         $30.47
     + shipping                      + shipping                     + shipping                      + shipping                     + shipping                    + shipping




                                                                                                                                                                                              Feedback



 Back to previous page                                                                                                                                                                  Return to top
 More to explore : KTM EXC , KTM EXC Motorcycles, Motorcycle Headlight Assemblies for KTM 525, Motorcycle Headlight Assemblies for KTM 85, Motorcycle Headlight Assemblies for KTM 105,
 Unbranded Motorcycle Headlight Assemblies for KTM 525, R Motorcycle Tires & Tubes for KTM 450, Motorcycle Headlight Assemblies for KTM 450, Windshields for KTM 525, Fenders for KTM 525




https://www.ebay.com/itm/Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525-Dirt-Bike/232978065671?autorefresh=true                                                                     4/5
10/15/2020                                            Case: 1:20-cv-06677Headlight
                                                                          Document For KTM#:
                                                                                           R SX
                                                                                             12EXC XC XCF
                                                                                                Filed:    SXF 65 85 Page
                                                                                                       11/10/20     105 250 207
                                                                                                                            350 450
                                                                                                                                 of525
                                                                                                                                    358DirtPageID
                                                                                                                                           Bike | eBay#:1156

                                                                                                                                                                                                  Sell     Watchlist         My eBay           3
  Hi          !          Daily Deals      Brand Outlet      Help & Contact


                             Shop by
                             category                  Search for anything                                                                                                       All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle             Contact the seller



                                                                                                                Headlight For KTM R SX EXC XC XCF SXF 65
                                                                                                                                                                                                         Shop with confidence
                                                                                                                85 105 250 350 450 525 Dirt Bike
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                  Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                    Quantity:       1             More than 10 available


                                                                                                                                                                                                         Seller information
                                                                                                                       Price:    US $27.86                              Buy It Now                       permile77 (11375       )
                                                                                                                                 US $29.33 (5% off)                                                      99.3% Positive feedback

                                                                                                                                                                       Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                     Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items

                                                                                                                        1-year accident protection plan from
                                                                                                                        SquareTrade - $5.99


                                                                                                                                                                            Longtime
                                                                                                                    Free shipping            30-day returns
                                                                                                                                                                            member

                                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: China, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                            Have one to sell?        Sell now                                        Delivery:           Estimated between Wed. Nov. 4 and Tue.
                                                                                                                                         Nov. 24
                                                                                                                                         Please note the delivery estimate is greater than 14
                                                                                                                                         business days.
                                                                                                                                         Please allow additional time if international delivery
                                                                                                                                         is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard®. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Headlight Head Lamp Light              Dirt Bike Headlight Lamp For            Front Headlight Head Lamps                Motorcycle Headlight Front                White Headlight For Dirt                     Motorcross LED Headlight
       Streetfighter For KTM EXC…             KTM R SX EXC XC XCF SX…                 Light For KTM EXC…                        Light For Enduro Motocros…                Bike KTM R SX EXC XC XC…                     For KTM SX SXF XC XCW…
       $22.99                                 $25.10                                  $23.69                                    $20.67                                    $29.60                                       $58.33
       Free shipping                          $26.99                                  $30.89                                    $21.99                                    $33.26                                       $62.72
       Almost gone                            + $3.50 shipping                        + $2.99 shipping                          Free shipping                             Free shipping                                Free shipping
                                              Seller 99.1% positive                   New                                       Seller 99.8% positive                     Seller 99.7% positive                        Seller 99% positive




   Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525-Dirt-Bike/232978065671?autorefresh=true                                                                                                                           1/3
10/15/2020                                              Case: 1:20-cv-06677Headlight
                                                                            Document For KTM#:
                                                                                             R SX
                                                                                               12EXC XC XCF
                                                                                                  Filed:    SXF 65 85 Page
                                                                                                         11/10/20     105 250 208
                                                                                                                              350 450
                                                                                                                                   of525
                                                                                                                                      358DirtPageID
                                                                                                                                             Bike | eBay#:1157




     KTM FRONT BRAKE ROTOR                       Dirt Bike Headlight Fairing            Dirt Bike Headlight Lamp For             Headlight Head Lamp Light                 Motorcycle Headlight For                  1Set Orange Headlight
     GALFER 125 200 250 350…                     For KTM R SX EXC XC XCF…               KTM R SX EXC XC XCF SX…                  Streetfighter For KTM EXC…                KTM R SX EXC XC XCF SX…                   LAMP For Motorcycle R SX…
     $30.00                                      $31.61                                 $25.10                                   $22.99                                    $26.39                                    $35.50
     + $9.90 shipping                            $33.99                                 $26.99                                   Free shipping                             $28.69                                    Free shipping
                                                 + $3.50 shipping                       + $3.50 shipping                         Popular                                   Free shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: China, China
             Shipping to: Worldwide
             Excludes: Africa, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey, United Arab Emirates, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British
             Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands
             Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook
             Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna,
             Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Laos, Macau, Philippines, Taiwan, Thailand, Vietnam, Bermuda, Greenland, Saint Pierre and Miquelon, Argentina, Bolivia, Brazil,
             Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Suriname, Uruguay, Venezuela, Albania, Andorra, Austria, Belarus, Bosnia and Herzegovina, Bulgaria, Estonia,
             Germany, Gibraltar, Guernsey, Ireland, Jersey, Latvia, Liechtenstein, Macedonia, Malta, Moldova, Monaco, Montenegro, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen,
             Switzerland, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kazakhstan, Korea, South, Kyrgyzstan, Maldives, Mongolia,
             Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling              To                       Service                                                                                  Delivery*

               Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Wed. Nov. 4 and Tue. Nov. 24
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 2 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525-Dirt-Bike/232978065671?autorefresh=true                                                                                                                              2/3
10/15/2020                                       Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                           11/10/20 Profile
                                                                                                        Page 209 of 358 PageID #:1158
                                                                                                                                                                              Sell     Watchlist         My eBay           3
                  Hi           !          Daily Deals     Brand Outlet      Help & Contact


                                              Shop by
                                              category                    Search for anything                                                                All Categories                             Search             Advanced



                 Home       Community         Feedback forum         Feedback profile



                 Feedback profile


                                            permile77 (11375          )                                                                                                                         Member Quick Links
                                            Positive Feedback (last 12 months): 99.3%                                                                                                           Contact member
                                            Member since: Apr-30-11 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                  1 month        6 months          12 months                     Average for the last 12 months

                            Positive                 23              98                 160                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (137)                                                       (150)
                            Neutral                   0               1                  2
                                                                                                                 Shipping speed                                               Communication
                            Negative                  0               0                  1                                    (137)                                                       (145)




                           All received Feedback                                    Received as buyer                                      Received as seller                                          Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                        Revised Feedback: 20


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                             12 Months


                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                      Comment?
                          I don't recieved the item yet                                                                                        Buyer: m***a (91 )                                          Past year
                          150cc 250cc Hammerhead TrailMaster Go Kart 77" Throttle Cable 6.000.034                                              US $8.95                                                    Reciprocal feedback
                          (#333276439614)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay        Announcements        Community     Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/permile77?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                           1/1
10/15/2020                                              Case: 1:20-cv-06677 Document #: 12 Filed:permile77
                                                                                                  11/10/20 on eBay
                                                                                                               Page 210 of 358 PageID #:1159
                                                                                                                                                                                                         Sell      Watchlist           My eBay        3
          Hi             !          Daily Deals     Brand Outlet      Help & Contact


                                        Shop by
                                        category                   Search for anything                                                                                                  All Categories                                 Search          Advanced



         permile77's profile



                                                                      permile77 (11375           )                                                                                    Items for sale            Visit store           Contact
                                                                      99.3% positive feedback

                                                                                                                                        Based in China, permile77 has been an eBay member since Apr 30, 2011
                                                                          Save




                                       Feedback ratings                                                                                                                                                                   See all feedback

                                                          137         Item as described                       160                  2                  1                              Good buying experience
                                                                                                                                                                                     Oct 12, 2020
                                                          145         Communication                       Positive            Neutral             Negative
                                                          137         Shipping time

                                                          150         Shipping charges                            Feedback from the last 12 months



                                   517 Followers | 0 Reviews | Member since: Apr 30, 2011 |               China



         Items for sale(989)                                                                                                                                                                                                                        See all items




             172mm Rebuild G...                              Air Filter For ...                                   Air Filter For ...                                    Air Filter For ...                                     Air Filter For ...
             US $11.37                       34m left        US $17.93                          1h left           US $11.37                               1h left       US $9.19                            1h left            US $50.71                  2h left




             About eBay      Announcements        Community        Security Center     Resolution Center          Seller Center        Policies     Affiliates      Help & Contact       Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/permile77                                                                                                                                                                                                                                  1/1
10/15/2020                                                                                      permile77
                                                         Case: 1:20-cv-06677 Document #: 12 Filed:        | eBay Stores
                                                                                                   11/10/20      Page 211 of 358 PageID #:1160
                                                                                                                                                                            Sell   Watchlist     My eBay          3
       Hi             !             Daily Deals     Brand Outlet    Help & Contact


                                        Shop by
                                        category                   Search for anything                                                                     All Categories                       Search             Advanced



      eBay       eBay Stores      permile77




                                                  permile77
                                                  517 followers permile77 (11375        ) 99.3%

                                                  Chinese Pit Dirt Bikes,ATV Quads,Buggy Go Karts,Moped Scooters,2 Stroke MiniMotos Pocket Bikes & Many More Other Chinese Made Gas/Electric Motor Bikes

                                                      Save this seller




      Category

      All                                                 Featured Items
      Pit Dirt Bike Parts

      Mini Bike Scooter Parts

      Moped Scooter Parts

      ATV Quad Parts

      Engine Parts

      Motorcycle Tools

      Monkey Bike Parts

      New Arrival

      Motorized Bicycle Parts                             Racing Carb Carburetor
      Generator Parts                                     49cc 50cc 60 66 80 cc 2…

      Garden Machine Parts                                $21.83
                                                          $22.98 | 5% OFF
      Other


      Condition                           see all

            New
                                                             Search this Store                                                        Search                                                      Best Match

      Price

            Under $15.00
                                                            All Listings   Auction      Buy It Now
            $15.00 to $35.00
            Over $35.00
                                                          1-48 of 839 Results
      $               - $
                                                                                     Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525 Dirt Bike
      Buying Format                       see all                                    $27.86                                                                                                                From China
            All Listings                                                             Was: $29.33                                                                                        Seller: permile77 (11372) 99.3%
            Best Offer                                                               Free shipping
            Auction
            Buy It Now
                                                                                     Motorcycle Headlight For 2017 2018 KTM EXC XCF SX F SMR Enduro Dirt Bike
            Classified Ads
                                                                                     $33.33                                                                                                                From China
      Item Location                       see all
                                                                                     Was: $35.08                                                                                        Seller: permile77 (11374) 99.3%
            Default                                                                  Free shipping
            Within
             100 mile       of 60106
                                                                                     Mikuni Carb Carburetor For Honda XR200 XR200R Dirt Bike Motocross
            US Only
            North America                                                            $32.71                                                                                                                From China
            Worldwide                                                                Was: $34.43                                                                                        Seller: permile77 (11372) 99.3%
                                                                                     Free shipping
      Delivery Options                    see all

            Free Shipping                                                            Dirt Bike Fairing Plastic Fender Kit For Yamaha YZ85 2015 2016 2017 2018 2019
            Free In-store Pickup
                                                                                     $104.29                                                                                                               From China
      Show only                           see all                                    Free shipping                                                                                      Seller: permile77 (11375) 99.3%

            Returns Accepted
            Completed Items
            Sold Items                                                               Z40 Racing Cam Camshaft Kit For YX140 YX 140cc 1P56FMJ Engine Pit Dirt Bike
            Deals & Savings
            Authorized Seller                                                        $41.38                                                                                                                From China
            Authenticity Verified                                                    Free shipping                                                                                      Seller: permile77 (11375) 99.3%
                                                                                     or Best Offer


https://www.ebay.com/str/permile77?_dmd=1&rt=nc                                                                                                                                                                               1/5
10/15/2020                                                                       permile77
                                          Case: 1:20-cv-06677 Document #: 12 Filed:        | eBay Stores
                                                                                    11/10/20      Page 212 of 358 PageID #:1161
      More refinements...
                                                         Headlight Head Lamp For KTM Suzuki DRZ RM 125 250 400 Dirt Bike

                                                         $28.97                                                                                                From China
                                                         Was: $30.49                                                                        Seller: permile77 (11374) 99.3%
                                                         Free shipping



                                                         Front Fender Mudguard For Motocross Supermoto Motorcycle Dirt Bike

                                                         $13.60 to $13.68                                                                                      From China
                                                         Was: $14.32                                                                        Seller: permile77 (11374) 99.3%
                                                         Free shipping



                                                         Motorcycle Headlight For KTM EXC XCF EXC F W SX SXF 125 250 300 450 500 530

                                                         $33.31                                                                                                From China
                                                         Was: $35.06                                                                        Seller: permile77 (11374) 99.3%
                                                         Free shipping



                                                         Front Rear Fender Guard For Honda Monkey Z50 Z50R 50J Skyteam Z50 Gorilla Bike

                                                         $15.24 to $33.85                                                                                      From China
                                                         Was: $35.63                                                                                         Brand: Honda
                                                         Free shipping                                                                      Seller: permile77 (11374) 99.3%



                                                         Fork Air Bleeder Valves For CRF 450 450R 450X 250 250X 250R Motocross Dirt Bike

                                                         $9.17                                                                                                 From China
                                                         Was: $9.65                                                                         Seller: permile77 (11372) 99.3%
                                                         Free shipping
                                                         68 sold

                                                         Gas Throttle Tube Housing Assembly For YAMAHA 2-Stroke YZ125 YZ250 1996 - 2017

                                                         $22.92                                                                                                From China
                                                         Was: $24.13                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping
                                                         57 sold

                                                         Aftermarket Chain Slider For Honda CR125R 250R CRF 250R 250X 450R 450X Dirt Bike

                                                         $10.92                                                                                                From China
                                                         Was: $11.49                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping
                                                         100 sold

                                                         CNC Aluminum Twist Throttle Grips Cable For Suzuki RM 80 85 125 250 Dirt Bike

                                                         $46.65                                                                                                From China
                                                         Was: $49.11                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping
                                                         or Best Offer
                                                         55 sold

                                                         Supermoto Sump Guard Oil Catch Tank Tray For Pit Dirt Bike Motorcycle

                                                         $35.40                                                                                                From China
                                                         Was: $37.26                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping



                                                         19mm Carburetor For KTM50 KTM50SX KTM 50SX 50cc Junior Dirt Bike Carb 2001-2017

                                                         $27.82                                                                                                From China
                                                         Was: $29.28                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping



                                                         RH Front Brake Master Cylinder For 110cc 125cc 140cc 150cc 160cc Pit Dirt Bike

                                                         $17.14                                                                                                From China
                                                         Was: $18.04                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping
                                                         55 sold

                                                         Front Hydraulic Master Brake Caliper Assy For Chinese 50cc - 190cc Pit Dirt Bike

                                                         $43.32                                                                                                From China
                                                         Was: $45.60                                                                        Seller: permile77 (11374) 99.3%
                                                         Free shipping



                                                         45/48-22mm CNC Aluminum Triple Clamp Set For Pit Dirt Bike Motorcycle

                                                         $82.36                                                                                                From China
                                                         Was: $86.69                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping



                                                         32mm Racing Performance T4 Muffler For 150cc 160cc Pit Dirt Bike

                                                         $82.55                                                                                                From China
                                                         Was: $86.89                                                                        Seller: permile77 (11372) 99.3%
https://www.ebay.com/str/permile77?_dmd=1&rt=nc                                                                                                                               2/5
10/15/2020                                                                       permile77
                                          Case: 1:20-cv-06677 Document #: 12 Filed:        | eBay Stores
                                                                                    11/10/20      Page 213 of 358 PageID #:1162
                                                         Free shipping



                                                         Front Brake Caliper For Yamaha YZ125 YZ250F YZ450F 2008-2017 YZ250X YZ450FX 2016

                                                         $46.18                                                                                                From China
                                                         Was: $48.61                                                                        Seller: permile77 (11374) 99.3%
                                                         Free shipping



                                                         Rear Fender For Honda Yamaha Suzuki Kawasaki KTM MX Endure Dirt Bike

                                                         $20.80 to $20.91                                                                                      From China
                                                         Was: $21.90                                                                        Seller: permile77 (11374) 99.3%
                                                         Free shipping



                                                         Racing Ignition Coil CDI Spark Plug D8TC CG 125 150 200 250cc ATV Quad Dirt Bike

                                                         $15.29                                                                                                From China
                                                         Was: $16.09                                                                        Seller: permile77 (11374) 99.3%
                                                         Free shipping
                                                         or Best Offer
                                                         114 sold

                                                         Headlight Head Lamp For Motorcycle MX Dirt Bike off Road Dual Sport

                                                         $28.95                                                                                                From China
                                                         Was: $30.47                                                                        Seller: permile77 (11374) 99.3%
                                                         Free shipping



                                                         12 x Oil Filter For Yamaha YZF 125 WR 125R 125X YZ 250 250F WR450F YZ450F YFZ450

                                                         $31.13                                                                                                From China
                                                         Was: $32.77                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping



                                                         25H 82 Links Cam Timing Chain For 50cc 70cc 90cc ATV Quad Go Kart Pit Dirt Bike

                                                         $5.25                                                                                                 From China
                                                         Was: $5.53                                                                         Seller: permile77 (11372) 99.3%
                                                         Free shipping



                                                         5pcs Carb Jets For Racing Carburetor 50 60 66 80 cc Motorized Bicycle Push Bike

                                                         $8.68                                                                                                 From China
                                                         Was: $9.14                                                                         Seller: permile77 (11372) 99.3%
                                                         Free shipping
                                                         88 sold

                                                         428 45Teeth 76mm Aluminum Billet Rear Sprocket For SDG 50cc-190cc Pit Dirt Bike

                                                         $36.49                                                                                                From China
                                                         Was: $38.41                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping



                                                         Front Fork Air Bleeder Valves For KX 250F 450F KXF250 KXF450 Motocross Dirt Bike

                                                         $9.16                                                                                                 From China
                                                         Was: $9.64                                                                         Seller: permile77 (11372) 99.3%
                                                         Free shipping
                                                         64 sold

                                                         CNC Aluminum Twist Throttle Grips Cable For Honda CR 80 85 125 250 Dirt Bike

                                                         $44.28                                                                                                From China
                                                         Was: $46.61                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping
                                                         or Best Offer
                                                         70 sold

                                                         Motorcycle Front Fender For Kawasaki KX KLX 125 250 450 Motocross Dirt Bike

                                                         $22.76                                                                                                From China
                                                         Was: $23.96                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping



                                                         Fuel Gas Tank 5PA-24110-30-00 For Yamaha YZ85 2002 2003 - 2018 Pit Dirt Bike

                                                         $76.28                                                                                                From China
                                                         Was: $80.29                                                                        Seller: permile77 (11372) 99.3%
                                                         Free shipping



                                                         Brake Master Cylinder For Yamaha Raptor 350 660 700 ATV YFM350 YFM660 YFM700

                                                         $27.35                                                                                                From China
                                                         Free shipping                                                                      Seller: permile77 (11375) 99.3%




                                                         6 Pin Racing AC CDI Box For Honda Helix CN250 CF250 Scooter SSR125 Pit Dirt Bike
https://www.ebay.com/str/permile77?_dmd=1&rt=nc                                                                                                                               3/5
10/15/2020                                                                                 Items for 11/10/20
                                                        Case: 1:20-cv-06677 Document #: 12 Filed:    sale by permile77
                                                                                                                   Page| eBay
                                                                                                                           214 of 358 PageID #:1163
         Hi                 !       Daily Deals        Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay


                                           Shop by
                                           category           KTM                                                                                                      All Categories                         Search                 Advanced


                                                                                                                                                                                                       Include description
                                                          Items for sale from permile77 (11375        )        |    Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction    Buy It Now                                                                                                Sort: Best Match           View:
        eBay Motors
         Motorcycle Fairings & Bodywork                     25 results for KTM         Save this search
         Other Motorcycle Handlebars,
         Grips & Levers
         Motorcycle Parts                                     Find your Motorcycle
         Motorcycle Fenders                                                                                                                                                    Clear selections
         Motorcycle Headlight Assemblies
         More

                                                                                                                                                                                    0
                                                              Make & Model                                Year From / To               Distance
        Format                               see all                                                                                                                       matching results
                                                               KTM                                        Year From                     Any Distance of
               All Listings
               Auction                                         Any Model                                  Year To                       60106                                  Find Results
               Buy It Now
                                                                                                      Motorcycle Headlight For 2017 2018 KTM EXC XCF SX F SMR Enduro Dirt Bike
        Guaranteed Delivery                  see all                                                  Brand New
               No Preference
               1 Day Shipping                                                                         $33.33                                                  From China
               2 Day Shipping                                                                         Was: $35.08
                                                                                                                                                              Seller: permile77 (11,374) 99.3%
               3 Day Shipping                                                                         Buy It Now
               4 Day Shipping                                                                                                                                 Item: 332839225045
                                                                                                      Free Shipping
                                                                                                      5% off
        Condition                            see all                                                      Watch
               New   (25)


        Price

              Under $15.00                                                                            Kick Starter Lever For KTM50 KTM 50 SX Junior Mini Adventure 2002 2003 2004-2008
              $15.00 - $35.00                                                                         Brand New
              Over $35.00
        $             to $                                                                            $18.62                                                  From China
                                                                                                      Was: $19.60
                                                                                                                                                              Seller: permile77 (11,372) 99.3%
        Item Location                        see all                                                  Buy It Now
                                                                                                                                                              Item: 232978056757
                                                                                                      Free Shipping
               Default
               Within                                                                                 5% off
                100 miles       of 60106                                                                  Watch

               US Only
               North America
               Worldwide
                                                                                                      Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525 Dirt Bike
        Delivery Options                     see all                                                  Brand New
               Free shipping
                                                                                                      $27.86                                                  From China
                                                                                                      Was: $29.33
        Show only                            see all                                                                                                          Seller: permile77 (11,372) 99.3%
                                                                                                      Buy It Now
               Free Returns                                                                                                                                   Item: 232978065671
                                                                                                      Free Shipping
               Returns accepted
                                                                                                      5% off
               Completed listings
                                                                                                          Watch
               Sold listings
               Deals & Savings


        More refinements...
                                                                                                      1st 2nd Oil Filter Set For KTM 250 400 450 525 540 Beta RR Enduro 4T 250 400 450
                                                                                                      Brand New

              Seller Information
                                                                                                      $11.37 to $27.76                                        From China
             permile77 (11375        )                                                                Was: $11.97
                                                                                                                                                              Seller: permile77 (11,372) 99.3%
              Feedback rating: 11,375                                                                 Buy It Now
                                                                                                                                                              Item: 233383771250
              Positive Feedback: 99.3%                                                                Free Shipping
              Member since Apr-30-11 in                                                               5% off
              Hong Kong


              Read feedback profile
              Add to my favorite sellers

                                                                                                      Motorcycle Headlight For KTM EXC XCF EXC F W SX SXF 125 250 300 450 500 530
                                                                                                      Brand New
        Sponsored items for you
                                                                                                      $33.31                                                  From China
                                                                                                      Was: $35.06
                                                                                                                                                              Seller: permile77 (11,374) 99.3%
                                                                                                      Buy It Now
                                                                                                                                                              Item: 232964377540
                                                                                                      Free Shipping
                                                                                                      5% off
                                                                                                          Watch




                                                            Motorcycle Front Fender For Honda Yamaha Suzuki Kawasaki KTM Supermoto Dirt Bike
                 Frame Guards Covers                        Brand New
                 Protectors For KT...
                 $15.99
                 Buy It Now




https://www.ebay.com/sch/m.html?_ssn=permile77&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                              1/4
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 215 of 358 PageID #:1164
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $27.86
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.74
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $29.60

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: permile77 | Message to seller

                                                                        Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250
                                                                        350 450 525 Dirt Bike
                                                                        $27.86
                                                                        $29.33


                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Nov 4 – Nov 24
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436611845015                                                                                                                                                       1/1
10/15/2020                                             Case: 1:20-cv-06677Motorcycle
                                                                           Document  Headlight
                                                                                           #: For
                                                                                               122017 201811/10/20
                                                                                                  Filed:   KTM EXC XCF SX F SMR
                                                                                                                    Page    216Enduro
                                                                                                                                of 358Dirt PageID
                                                                                                                                           Bike | eBay #:1165

  Hi           !          Daily Deals      Brand Outlet      Help & Contact                                                                                                                        Sell     Watchlist        My eBay


                              Shop by
                              category                  Search for anything                                                                                                       All Categories                             Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



                                                                                                                 Motorcycle Headlight For 2017 2018 KTM
                                                                                                                                                                                                          Shop with confidence
                                                                                                                 EXC XCF SX F SMR Enduro Dirt Bike
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                                     Quantity:       1             More than 10 available / 2 sold


                                                                                                                                                                                                          Seller information
                                                                                                                        Price:    US $33.33                              Buy It Now                       permile77 (11375       )
                                                                                                                                  US $35.08 (5% off)                                                      99.3% Positive feedback

                                                                                                                                                                        Add to cart
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                      Add to Watchlist
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                                     Free shipping            30-day returns                5 watchers


                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                    Kong/Taiwan | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: China, China
                                                                                                                                    Ships to: Worldwide See exclusions


                                                                                                                      Delivery:           Estimated between Wed. Nov. 4 and Tue.
                                                                                                                                          Nov. 24
                                                                                                                                          Please note the delivery estimate is greater than 14
                                                                                                                                          business days.
                                             Have one to sell?        Sell now                                                            Please allow additional time if international delivery
                                                                                                                                          is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                             Earn up to 5x points when you use your
                                                                                                                                             eBay Mastercard. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       Motorcycle Headlight Lamp               Dirt Bike Enduro Headlight              E8 Emark LED Headlight For                White Dirt Bike Motorcycle                Motorcycle Dirt Bike Enduro                  Dirt Bike Enduro LED
       For KTM Headlamp EXC X…                 Headlamp Front Light…                   KTM Husqvarna EXC XCF…                    Enduro Headlight Lamp…                    Headlight Fairing For KTM…                   Headlight Head Lamp For…
       $26.96                                  $26.31                                  $60.15                                    $32.10                                    $15.50                                       $59.42
       $28.99                                  $27.99                                  $63.99                                    $34.15                                    $16.67                                       $63.89
       + $4.50 shipping                        + $5.50 shipping                        + $0.98 shipping                          + $8.01 shipping                          + $5.50 shipping                             Free shipping
       New                                     New                                     New                                       New                                       New                                          New




   Related sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




                                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-For-2017-2018-KTM-EXC-XCF-SX-F-SMR-Enduro-Dirt-Bike/332839225045?hash=item4d7ec386d5:g:-xoAAOSwD89bwbxr                                                                                                       1/5
10/15/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677         Headlight#:
                                                                            Document        For12
                                                                                                KTM EXC XCF
                                                                                                  Filed:    EXC F W SX
                                                                                                         11/10/20      SXF 125
                                                                                                                     Page   217250of
                                                                                                                                  300358
                                                                                                                                      450 500 530 | eBay
                                                                                                                                           PageID     #:1166
  Hi           !          Daily Deals      Brand Outlet      Help & Contact                                                                                                                        Sell     Watchlist        My eBay


                              Shop by
                              category                  Search for anything                                                                                                       All Categories                             Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                             | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



                                                                                                                 Motorcycle Headlight For KTM EXC XCF EXC
                                                                                                                                                                                                          Shop with confidence
                                                                                                                 F W SX SXF 125 250 300 450 500 530
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                                     Quantity:       1             More than 10 available / 3 sold


                                                                                                                                                                                                          Seller information
                                                                                                                        Price:    US $33.31                              Buy It Now                       permile77 (11375       )
                                                                                                                                  US $35.06 (5% off)                                                      99.3% Positive feedback

                                                                                                                                                                        Add to cart
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                      Add to Watchlist
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                                                                                             Longtime
                                                                                                                     Free shipping            30-day returns
                                                                                                                                                                             member

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                    Kong/Taiwan | See details
                                                                                                                                    International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: China, China
                                                                                                                                    Ships to: Worldwide See exclusions


                                                                                                                      Delivery:           Estimated between Wed. Nov. 4 and Tue.
                                                                                                                                          Nov. 24
                                                                                                                                          Please note the delivery estimate is greater than 14
                                                                                                                                          business days.
                                                                                                                                          Please allow additional time if international delivery
                                             Have one to sell?        Sell now                                                            is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                             Earn up to 5x points when you use your
                                                                                                                                             eBay Mastercard. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       E8 Emark LED Headlight For              LED E8 Headlight For KTM                Dirt Bike LED Enduro                      Dirt Bike Headlight For KTM               Supermoto Front Light                        Black Headlight For KTM
       KTM Husqvarna EXC XCF…                  EXC XC XCF XCW SX SXF…                  Headlight Head Lamp For…                  EXC SX SXF XC XCF EXC…                    Headlight For KTM EXC XC…                    EXC XCF SX F SMR Bike…
       $60.15                                  $80.40                                  $60.45                                    $85.00                                    $60.54                                       $33.09
       $63.99                                  $85.53                                  $65.00                                    $91.40                                    $65.10                                       $35.21
       + $0.98 shipping                        + $1.60 shipping                        + $1.00 shipping                          + $1.60 shipping                          + $1.00 shipping                             + $4.57 shipping
       New                                     New                                     New                                       New                                       New                                          New




   Related sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




                                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-For-KTM-EXC-XCF-EXC-F-W-SX-SXF-125-250-300-450-500-530/232964377540?hash=item363dc24bc4:g:YtcAAOSwxdtbwb1e                                                                                                    1/5
10/15/2020                                              Case: 1:20-cv-06677 Motorcycle
                                                                            Document   LED Headlight Lamp Black
                                                                                           #: 12 Filed:         Fairing For
                                                                                                           11/10/20         KTM XC-W
                                                                                                                         Page    218250
                                                                                                                                     of 2014
                                                                                                                                         3582020 | eBay #:1167
                                                                                                                                             PageID
                                                                                                                                                                                                                    Sell     Watchlist        My eBay           2
  Hi          !         Daily Deals     Brand Outlet      Help & Contact


                             Shop by
                             category                 Search for anything                                                                                                                                                            All Categories             Advanced


        Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                                   | Add to Watchlist




           Check if this part fits your vehicle            Contact the seller



       SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                              Motorcycle LED Headlight Lamp Black Fairing For KTM XC-
                                                                                                                                                                                                                           Shop with confidence
                                                                                                              W 250 2014 2020
                                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                     Condition: New

                                                                                                                                             Buy 1               Buy 2                Buy 3                                Seller information
                                                                                                                  Bulk savings:
                                                                                                                                           $92.99/ea           $87.41/ea            $85.55/ea                              phrider_cmt (691       )
                                                                                                                                                                                                                           98.8% Positive feedback

                                                                                                                       Quantity:       1         4 or more for $83.69/ea
                                                                                                                                                                                                                               Save this Seller
                                                                                                                                     5 available / 4 sold                                                                  Contact seller
                                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                                           See other items
                                                                                                                          Price:    US $92.99/ea                                           Buy It Now


                                                                                                                                                                                           Add to cart




                                                                                                                   Best Offer:                                                             Make Offer


                                                                                                                                                                                         Add to Watchlist



                                                                                                                      1-year accident protection plan from SquareTrade - $10.99
                                           Have one to sell?        Sell now


                                                                                                                             30-day returns                                           9 watchers


                                                                                                                       Shipping: $6.99 Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                                     See details
                                                                                                                                     International shipment of items may be subject to customs processing and
                                                                                                                                     additional charges.
                                                                                                                                     Item location: Guangzhou, China
                                                                                                                                     Ships to: Worldwide See exclusions


                                                                                                                        Delivery:            Estimated between Thu. Nov. 5 and Wed. Nov. 25
                                                                                                                                             Please note the delivery estimate is greater than 15 business days.
                                                                                                                                             Please allow additional time if international delivery is subject to
                                                                                                                                             customs processing.

                                                                                                                      Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                                Mastercard®. Learn more

                                                                                                                        Returns: 30 day Buyer pays for return shipping |                 See details




   Similar sponsored items 1/2                                                                                                                                                                                                                Feedback on our suggestions




       E8 Emark LED Headlight For                 For KTM XCW XC EXC XCF Six                 White LED Headlight Head                      Motorcycle Front Light                         Motocross Headlight Led Lamp             Black 30W 12V LED Headlight
       KTM Husqvarna EXC XCF XC…                  Days 250 300 350 550…                      Lamp Light For KTM Dirt Bike…                 Headlight LED For KTM KTM…                     LM1500 For KTM EXC / XCF /…              Lamp For KTM EXC F SX SXF X…
       $60.15                                     $82.64                                     $79.20                                        $74.86                                         $75.90                                   $75.67
       $63.99                                     Free shipping                              Free shipping                                 $80.50                                         $80.74                                   $80.50
       Free shipping                              New                                        Seller 99.8% positive                         Free shipping                                  Free shipping                            Free shipping
       New                                                                                                                                 New                                            New                                      New




   Sponsored items from this seller 1/2                                                                                                                                                                                                       Feedback on our suggestions




                                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Lamp-Black-Fairing-For-KTM-XC-W-250-2014-2020/353135375008                                                                                                                                                                1/5
10/15/2020                                        Case: 1:20-cv-06677 Motorcycle
                                                                      Document   LED Headlight Lamp Black
                                                                                     #: 12 Filed:         Fairing For
                                                                                                     11/10/20         KTM XC-W
                                                                                                                   Page    219250
                                                                                                                               of 2014
                                                                                                                                   3582020 | eBay #:1168
                                                                                                                                       PageID




    Motorcycle LED Headlight                Motor Headlight Protector      Black Steel Headlight Guard      Vintage Style Black MOTOR         Chrome Comp HeadLight Lamp   100W Super White H7 LED
    Lamp Fairing For KTM XC-W…              Guard Grill Cover For BMW R…   Grill Protector For BMW…         Headlight For Retro Cafe Rac…     For Yamaha DT400 DT250…      Headlight Bulb For Honda…
    $92.99                                  $59.99                         $32.99                           $21.99                            $26.99                       $10.99
    + $6.99 shipping                        Free shipping                  Free shipping                    + $6.99 shipping                  Free shipping                Free shipping




    Description        Shipping and payments                                                                                                                                                   Report item



                                                                                                                                                                     eBay item number: 353135375008
     Seller assumes all responsibility for this listing.

     Last updated on Oct 10, 2020 21:05:15 PDT View all revisions

        Item specifics
        Condition:                 New                                                                   Brand:                      Alpha Rider
        Material:                  Polypropylene                                                         Manufacturer Part Number:   Does Not Apply
        Color Temperature:         6000K                                                                 Warranty:                   1 Year
        Power:                     30W LED                                                               Placement on Vehicle:       Front
        Voltage:                   DC12V                                                                 UPC:                        Does not apply




                       Motorcycle LED Headlight Lamp Black Fairing For KTM XC-W 250 2014 2020




                                                                                                                                                                                                       Feedback




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Lamp-Black-Fairing-For-KTM-XC-W-250-2014-2020/353135375008                                                                                                 2/5
10/15/2020                               Case: 1:20-cv-06677 Motorcycle
                                                             Document   LED Headlight Lamp Black
                                                                            #: 12 Filed:         Fairing For
                                                                                            11/10/20         KTM XC-W
                                                                                                          Page    220250
                                                                                                                      of 2014
                                                                                                                          3582020 | eBay #:1169
                                                                                                                              PageID




                                                                                                                                                  Feedback




                Welcome to        phrider_cmt, We do our best to provide you the most suitable and Affordable products. If you have

                any problem, please contact us first, we will try our best responding you as soon as possible.


https://www.ebay.com/itm/Motorcycle-LED-Headlight-Lamp-Black-Fairing-For-KTM-XC-W-250-2014-2020/353135375008                                            3/5
10/15/2020                               Case: 1:20-cv-06677 Motorcycle
                                                             Document   LED Headlight Lamp Black
                                                                            #: 12 Filed:         Fairing For
                                                                                            11/10/20         KTM XC-W
                                                                                                          Page    221250
                                                                                                                      of 2014
                                                                                                                          3582020 | eBay #:1170
                                                                                                                              PageID




                Fitment:


                For KTM
                125 SX (US) 2014-2020
                150 SX (US) 2014-2020
                150 XC (US) 2014
                250EXC 2010-2020
                450EXC 2010-2020
                150 XC-W 2017-2020
                250 SX (US) 2014-2020
                250 SX-F (US) 2014-2020
                250 SX-F Factory Edition 2015-2020
                250 XC (US / EU) 2014-2020
                250 XC-F (US) 2014-2020
                250 XC-W 2014-2020
                250 XC-W TPI 2018-2020
                250 XCF-W (US) 2014-2020
                300 XC-W 2014-2020
                300 XC (US / EU) 2014-2020
                350 SX-F (US) 2014-2020

                350    XC-F (US) 2014-2020
                350    XCF-W (US) 2014-2020
                450    SX-F (US) 2014-2020
                450    SX-F Factory Edition 2015-2020
                450    XC-F (US) 2015-2020
                450    XC- W (US) 2014-2020
                500    XC-W (US) 2014-2020
                530    EXC (US) 2010-2011
                530    XC-W Six Days (USA) 2010-2011

                For Husqvarna
                FC 250 2014-2020
                FC 450 2014-2020
                FC 450 Rockstar Edition 2018
                FC 350 2014-2020
                FE 250 2014-2020
                FE 350 2014
                FE 450 2016
                FE 501 2014-2020
                TC 125 2014-2020

                TC 250 2014-2020
                TE 125 2015-2020
                TE 150 2017
                TE 250 2014-2020
                TE 300 2014-2020
                TX 300 2017
                FX 350 2017
                FX 450 2017




                Features:
                100% Brand New
                Power: 30 W LED
                Voltage: DC12V
                Color Temperature: 6000K
                Feature: Waterproof, dust-proof, rust-proof, you can use this headlight even in rainy days
                Color: Orange/Black




                Package Included:




   Sponsored items based on your recent views 1/4                                                                                                 Feedback on our suggestions


                                                                                                                                                                      Feedback




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Lamp-Black-Fairing-For-KTM-XC-W-250-2014-2020/353135375008                                                                    4/5
10/15/2020                                             Case: 1:20-cv-06677 Motorcycle
                                                                           Document   LED Headlight Lamp Black
                                                                                          #: 12 Filed:         Fairing For
                                                                                                          11/10/20         KTM XC-W
                                                                                                                        Page    222250
                                                                                                                                    of 2014
                                                                                                                                        3582020 | eBay #:1171
                                                                                                                                            PageID




    Flyscreen Windscreen                        Green Headlight Enduro Road                   Headlight Head Lamp Universal                  Motorcycle LED Headlight                 Motorcycle Front Light              LED Dirt Bike E8 Emark
    Windshield Protector Cover fo…              Legal Fit For KTM 250 450 520…                For Honda Yamaha Kawasaki…                     Lamp Fairing For KTM XC-W…               Headlight LED For KTM KTM…          Headlight For Husqvarna TE T…
    $29.99                                      $34.93                                        $25.99                                         $92.99                                   $74.86                              $80.40
    Free shipping                               Free shipping                                 Free shipping                                  + $6.99 shipping                         $80.50                              $85.53
    New                                         Seller 99.4% positive                         New                                            New                                      Free shipping                       Free shipping
                                                                                                                                                                                      New                                 New




   Explore more sponsored options: Brand

   MOSOKOYO                                                                                     KTM                                                                          More           Husqvarna




    E8 LED Headlight Lamp For                                                                     Universal Dual Sport                       For KTM SX XC EXC                              For Husqvarna TE125 250 17-
    KTM EXC SX SXF XC XCF…                                                                        Motocross Headlight Lamp…                  Husqvarna Dirt Bike 6000K…                     19 701 Supermoto 2017 Dirt…
    $85.92                                                                                        $74.29                                     $99.99                                         $28.82
    $91.40                                                                                        $79.03                                     Free shipping                                  $30.99
    Free shipping                                                                                 Free shipping                                                                             + $6.00 shipping




   More from this seller 1/2                                                                                                                                                                                                       Feedback on our suggestions




    Motorcycle LED Headlight                    Motor Headlight Protector                     Motorcycle Headlight Grille                    Black Steel Headlight Guard              Vintage Style Black MOTOR           Chrome Comp HeadLight Lamp
    Lamp Fairing For KTM XC-W…                  Guard Grill Cover For BMW R…                  Guard Cover For Ducati…                        Grill Protector For BMW…                 Headlight For Retro Cafe Rac…       For Yamaha DT400 DT250…
    $92.99                                      $59.99                                        $85.99                                         $32.99                                   $21.99                              $26.99
    + shipping                                  + shipping                                    + shipping                                     + shipping                               + shipping                          + shipping




 Back to home page                                                                                                                                                                                                                                Return to top
 More to explore : KTM Motorcycle Fairings & Bodywork for KTM 250, Fairings & Bodywork for 2014 KTM 250, Acerbis Motorcycle Fairings & Bodywork for 2014 KTM 250,
 Polisport Motorcycle Fairings & Bodywork for 2014 KTM 250, Cycra Motorcycle Fairings & Bodywork for 2014 KTM 250, Motorcycle Fairings/Body Work Kits for KTM 250,
 Black Motorcycle Air Intake Covers & Fairings for KTM, Areyourshop Motorcycle Headlight Assemblies for KTM 250, Unbranded Motorcycle Headlight Assemblies for KTM 250, Devol Fairings & Bodywork for KTM 250




                    About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


                    Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                                       Feedback




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Lamp-Black-Fairing-For-KTM-XC-W-250-2014-2020/353135375008                                                                                                                                                     5/5
10/15/2020                                              Case: 1:20-cv-06677 Motorcycle
                                                                            Document   LED Headlight Lamp Black
                                                                                           #: 12 Filed:         Fairing For
                                                                                                           11/10/20         KTM XC-W
                                                                                                                         Page    223250
                                                                                                                                     of 2014
                                                                                                                                         3582020 | eBay #:1172
                                                                                                                                             PageID
                                                                                                                                                                                                                    Sell     Watchlist        My eBay           2
  Hi          !         Daily Deals     Brand Outlet      Help & Contact


                             Shop by
                             category                 Search for anything                                                                                                                                                            All Categories             Advanced


        Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                                   | Add to Watchlist




           Check if this part fits your vehicle            Contact the seller



       SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                              Motorcycle LED Headlight Lamp Black Fairing For KTM XC-
                                                                                                                                                                                                                           Shop with confidence
                                                                                                              W 250 2014 2020
                                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                     Condition: New

                                                                                                                                             Buy 1               Buy 2                Buy 3                                Seller information
                                                                                                                  Bulk savings:
                                                                                                                                           $92.99/ea           $87.41/ea            $85.55/ea                              phrider_cmt (691       )
                                                                                                                                                                                                                           98.8% Positive feedback

                                                                                                                       Quantity:       1         4 or more for $83.69/ea
                                                                                                                                                                                                                               Save this Seller
                                                                                                                                     5 available / 4 sold                                                                  Contact seller
                                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                                           See other items
                                                                                                                          Price:    US $92.99/ea                                           Buy It Now


                                                                                                                                                                                           Add to cart



                                                                                                                                                                                                                                  Make an offer. Negotiate an even
                                                                                                                   Best Offer:                                                             Make Offer
                                                                                                                                                                                                                                  better deal.

                                                                                                                                                                                         Add to Watchlist



                                                                                                                      1-year accident protection plan from SquareTrade - $10.99
                                           Have one to sell?        Sell now


                                                                                                                             30-day returns                                           9 watchers


                                                                                                                       Shipping: $6.99 Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                                     See details
                                                                                                                                     International shipment of items may be subject to customs processing and
                                                                                                                                     additional charges.
                                                                                                                                     Item location: Guangzhou, China
                                                                                                                                     Ships to: Worldwide See exclusions


                                                                                                                        Delivery:            Estimated between Thu. Nov. 5 and Wed. Nov. 25
                                                                                                                                             Please note the delivery estimate is greater than 15 business days.
                                                                                                                                             Please allow additional time if international delivery is subject to
                                                                                                                                             customs processing.

                                                                                                                      Payments:



                                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                                Mastercard®. Learn more

                                                                                                                        Returns: 30 day Buyer pays for return shipping |                 See details




   Similar sponsored items 1/2                                                                                                                                                                                                                Feedback on our suggestions




       E8 Emark LED Headlight For                 For KTM XCW XC EXC XCF Six                 White LED Headlight Head                      Motorcycle Front Light                         Motocross Headlight Led Lamp             Black 30W 12V LED Headlight
       KTM Husqvarna EXC XCF XC…                  Days 250 300 350 550…                      Lamp Light For KTM Dirt Bike…                 Headlight LED For KTM KTM…                     LM1500 For KTM EXC / XCF /…              Lamp For KTM EXC F SX SXF X…
       $60.15                                     $82.64                                     $79.20                                        $74.86                                         $75.90                                   $75.67
       $63.99                                     Free shipping                              Free shipping                                 $80.50                                         $80.74                                   $80.50
       Free shipping                              New                                        Seller 99.8% positive                         Free shipping                                  Free shipping                            Free shipping
       New                                                                                                                                 New                                            New                                      New




   Sponsored items from this seller 1/2                                                                                                                                                                                                       Feedback on our suggestions




                                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Lamp-Black-Fairing-For-KTM-XC-W-250-2014-2020/353135375008                                                                                                                                                                1/3
10/15/2020                                                      Case: 1:20-cv-06677 Motorcycle
                                                                                    Document   LED Headlight Lamp Black
                                                                                                   #: 12 Filed:         Fairing For
                                                                                                                   11/10/20         KTM XC-W
                                                                                                                                 Page    224250
                                                                                                                                             of 2014
                                                                                                                                                 3582020 | eBay #:1173
                                                                                                                                                     PageID




    Motorcycle LED Headlight                         Motor Headlight Protector                  Black Steel Headlight Guard                   Vintage Style Black MOTOR                     Chrome Comp HeadLight Lamp                    100W Super White H7 LED
    Lamp Fairing For KTM XC-W…                       Guard Grill Cover For BMW R…               Grill Protector For BMW…                      Headlight For Retro Cafe Rac…                 For Yamaha DT400 DT250…                       Headlight Bulb For Honda…
    $92.99                                           $59.99                                     $32.99                                        $21.99                                        $26.99                                        $10.99
    + $6.99 shipping                                 Free shipping                              Free shipping                                 + $6.99 shipping                              Free shipping                                 Free shipping




    Description              Shipping and payments                                                                                                                                                                                                                    Report item



     Seller assumes all responsibility for this listing.

         Shipping and handling

         Item location: Guangzhou, China
         Shipping to: Worldwide
         Excludes: Africa, Central America and Caribbean, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, United Arab Emirates, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados,
         Belize, British Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles,
         Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook Islands, Fiji, French Polynesia,
         Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia,
         Laos, Bermuda, Greenland, Saint Pierre and Miquelon, Argentina, Bolivia, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela,
         Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Estonia, Gibraltar, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova,
         Monaco, Montenegro, Romania, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan,
         Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Tajikistan, Turkmenistan, Uzbekistan

         Quantity:       1                 Change country:         United States                                                                   ZIP Code:      60106                  Get Rates


             Shipping and handling              Each additional item          To                       Service                                                                                Delivery*

             US $6.99                           US $6.99                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                          Estimated between Thu. Nov. 5 and Wed. Nov. 25

             US $33.00                          US $20.00                     United States            Expedited Shipping from outside US                                                     Estimated between Wed. Oct. 21 and Mon. Oct. 26
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary, especially during peak
               periods.



             Handling time

             Will usually ship within 3 business days of receiving cleared payment.

             Taxes

             Taxes may be applicable at checkout. Learn more



         Return policy
              After receiving the item, contact seller within                                                                                  Return shipping

              30 days                                                                                                                          Buyer pays for return shipping

         Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




         Payment details
             Payment methods




                                                                                                  Special financing available
                                                                                                  Select PayPal Credit at checkout to have the option to pay over time.

                                                                                                  Qualifying purchases could enjoy No Interest if paid in full in 6 months on purchases of $99 or
                                                                                                  more. Other offers may also be available.

                                                                                                  Interest will be charged to your account from the purchase date if the balance is not paid in
                                                                                                  full within 6 months. Minimum monthly payments are required. Subject to credit approval. See
                                                                                                  terms

                                                                                                  The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                                           Feedback
    Flyscreen Windscreen                             Green Headlight Enduro Road                Headlight Head Lamp Universal                 Motorcycle LED Headlight                      Motorcycle Front Light                        LED Dirt Bike E8 Emark
    Windshield Protector Cover fo…                   Legal Fit For KTM 250 450 520…             For Honda Yamaha Kawasaki…                    Lamp Fairing For KTM XC-W…                    Headlight LED For KTM KTM…                    Headlight For Husqvarna TE T…
    $29.99                                           $34.93                                     $25.99                                        $92.99                                        $74.86                                        $80.40
    Free shipping                                    Free shipping                              Free shipping                                 + $6.99 shipping                              $80.50                                        $85.53
    New                                              Seller 99.4% positive                      New                                           New                                           Free shipping                                 Free shipping
                                                                                                                                                                                            New                                           New




https://www.ebay.com/itm/Motorcycle-LED-Headlight-Lamp-Black-Fairing-For-KTM-XC-W-250-2014-2020/353135375008                                                                                                                                                                         2/3
10/15/2020                                    Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                        11/10/20 Profile
                                                                                                     Page 225 of 358 PageID #:1174
                                                                                                                                                              Sell    Watchlist      My eBay           2
                  Hi        !          Daily Deals     Brand Outlet     Help & Contact


                                            Shop by
                                            category                  Search for anything                                                    All Categories                         Search             Advanced



                 Home      Community        Feedback forum      Feedback profile



                 Feedback profile


                                        phrider_cmt (691         )                                                                                                          Member Quick Links
                                        Positive Feedback (last 12 months): 98.8%                                                                                           Contact member
                                        Member since: Mar-12-19 in China                                                                                                    View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                             View seller's Store
                                                              Consistently delivers outstanding customer service.
                                                              Learn more



                 Feedback ratings                                                                 Detailed seller ratings

                                               1 month       6 months          12 months                 Average for the last 12 months

                          Positive               65             451                608                   Accurate description                                 Reasonable shipping cost
                                                                                                                      (563)                                               (579)
                          Neutral                 1              8                 9
                                                                                                         Shipping speed                                       Communication
                          Negative                1              4                 8                                  (566)                                               (573)




                         All received Feedback                                  Received as buyer                               Received as seller                                 Left for others

                 8 Feedback received (viewing 1-8)                                                                                                                                     Revised Feedback: 5


                 Search Feedback received as seller with an item title or ID:                                                                          Rating type:                       Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                    Negative (8)                         12 Months


                   FEEDBACK                                                                                                       FROM                                                 WHEN

                        didn’t work good at all                                                                                   Buyer: 8***8 (50 )                                   Past month
                        (Private listing)                                                                                                                                              Reciprocal feedback




                                                                                                                                                                                                                  Comment?
                            Reply by phrider_cmt. Left within past month.
                            hello, my friend, . any question, please feel free to let me know first.


                        Piece does not fit stock header and exhaust. Seller difficult, refuses refund                             Buyer: i***t (5)                                     Past 6 months
                        Motorcycle Slip-on Exhaust Mid Link Pipe For Honda AFRICA TWIN CRF1000 2016-2019                          US $28.29 (Best offer was accepted)                  Reciprocal feedback
                        (#352999791197)


                            Reply by phrider_cmt. Left within past 6 months.

                            sorry about the issue, we will make a good solution for you, please don't worry


                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.


                        Supposed to be here 3 weeks ago. Still have no idea where the package is.                                 Buyer: y *** r ( 19 )                                Past 6 months
                        Exhaust Muffler Middle Link Pipe System Kit 45& 51mm For Yamaha YZFR6 2006 2018                           US $20.92                                            Reciprocal feedback
                        (#353049312964)


                        Seller was not able to ship the product after receiving the amount.                                       Buyer: n***r (26 )                                   Past 6 months
                        (Private listing)                                                                                                                                              Reciprocal feedback


                        Refused to give me a refund had to call eBay to resolve the problem.                                      Buyer: o***7 (240 )                                  Past year
                        (Private listing)                                                                                                                                              Reciprocal feedback


                        This is taking way too long I can't finish my rebuild ,I guess I'll have find                             Buyer: a***9 (40 )                                   Past year
                        (Private listing)                                                                                                                                              Reciprocal feedback


                        Did not fit! The connection to the header pipe is incorrect.                                              Buyer: a***a (46 )                                   Past year
                        (Private listing)                                                                                                                                              Reciprocal feedback


                        Didn’t fit the 85 Honda rebel at all.                                                                     Buyer: n***n (12 )                                   Past year
                        (Private listing)                                                                                                                                              Reciprocal feedback



                 Page 1 of 1
                                                                                                                1



                                                 Member Quick Links                      Contact member               Suggested Next                 Leave Feedback
                                                                                         View items for sale                                         Reply to received Feedback
                                                                                         View seller's Store                                         Follow up to given Feedback
                                                                                                                                                     Request feedback revision




https://www.ebay.com/fdbk/feedback_profile/phrider_cmt?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                     1/2
10/15/2020                                              Case: 1:20-cv-06677 Document #: 12 Filed:phrider_cmt
                                                                                                   11/10/20  on eBay
                                                                                                                 Page 226 of 358 PageID #:1175
                                                                                                                                                                                                  Sell      Watchlist          My eBay         2
          Hi             !          Daily Deals     Brand Outlet     Help & Contact


                                        Shop by
                                        category                   Search for anything                                                                                           All Categories                                Search           Advanced



         phrider_cmt's profile



                                                                     phrider_cmt (691 )                                                                                        Items for sale            Visit store         Contact
                                                                     98.8% positive feedback

                                                                                                                                   Based in China, phrider_cmt has been an eBay member since Mar 12, 2019
                                                                         Save




                                       Feedback ratings                                                                                                                                                            See all feedback

                                                          563        Item as described                       608               9                  8                           As advertised and delivered timely, packaged
                                                                                                                                                                              fine,would buy from again.
                                                          573        Communication                       Positive        Neutral              Negative
                                                                                                                                                                              Oct 12, 2020
                                                          566        Shipping time

                                                          579        Shipping charges                          Feedback from the last 12 months



                                   22 Followers | 0 Reviews | Member since: Mar 12, 2019 |           China



         Items for sale(2233)                                                                                                                                                                                                                See all items




             Universal 22mm ...                              For Can-Am DS70...                               Throttle Cable ...                                 Engine Oil Seal...                                     Exhaust Pipe Ga...
             US $18.69                        4m left        US $25.99                         6m left        US $12.39                            7m left       US $9.69                          13m left             US $3.59                   15m left




             About eBay      Announcements        Community        Security Center     Resolution Center       Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/phrider_cmt                                                                                                                                                                                                                          1/1
10/15/2020                                                                                     phrider_cmt
                                                         Case: 1:20-cv-06677 Document #: 12 Filed:         | eBay Page
                                                                                                    11/10/20      Stores 227 of 358 PageID #:1176

                                                                                                                                                                             Sell   Watchlist     My eBay           2
        Hi             !             Daily Deals     Brand Outlet    Help & Contact


                                         Shop by
                                         category                   Search for anything                                                                     All Categories                        Search            Advanced



       eBay       eBay Stores      phrider_cmt




                                                   phrider_cmt
                                                   22 followers     phrider_cmt ( 691     ) 98.8%

                                                   Welcome to my shop; All the goods are the best quality and reasonable price,and we have a perfect service,:we will give you a good shopping experience,Thank yo

                                                       Save this seller




       Category

       All                                                 Featured Items
       Other


       Condition                           see all

             New
             Used


       Price

             Under $15.00
             $15.00 to $35.00
             Over $35.00
                                                           Double Bubble Windshield                   Motorcycle Exhaust Mid Link   Engine Oil Drain Plug with
       $               - $                                 Windscreen for SUZUKI…                     Pipe For 2017 2018 2019 KT…   Washer For for Polaris RZR…
                                                           $23.99                                     See Price                     $6.60
       Buying Format                       see all

             All Listings
             Best Offer
             Auction                                                                                                                                                                        Time: ending soonest
                                                              Search this Store                                                         Search
             Buy It Now
             Classified Ads

                                                             All Listings   Auction      Buy It Now
       Item Location                       see all

             Default                                       1-48 of 2,126 Results
             Within
                                                                                      For Sea Doo 717 720 Exhaust Manifold Gasket Kit HX XP SPX SP GTS GTI #420850638
             100 mile        of 60106
             US Only                                                                  $3.99                                                                                                                  From China
             North America                                                            $1.99 shipping                                                                                                 Brand: Alpha Rider
             Worldwide                                                                or Best Offer                                                                                     Seller: phrider_cmt (683) 98.8%


       Delivery Options                    see all
                                                                                      Rear Brake Fluid Reservoir Guard Cover For HONDA CRF1000L Aftica Twin 2016 2018
             Free Shipping
             Free In-store Pickup                                                     $9.99                                                                                                                  From China
                                                                                      Free shipping                                                                                                  Brand: Alpha Rider
       Show only                           see all                                    or Best Offer                                                                                     Seller: phrider_cmt (683) 98.8%

             Returns Accepted
             Completed Items
                                                                                      4 pcs Exhaust gaskets For Honda CB700 CB750 CB900 CB1000C CB1100F Gasket
             Sold Items
             Deals & Savings                                                          $6.99                                                                                                                  From China
             Authorized Seller                                                        $1.99 shipping                                                                                                 Brand: Alpha Rider
             Authenticity Verified                                                    or Best Offer                                                                                     Seller: phrider_cmt (684) 98.8%


       More refinements...
                                                                                      260 pcs Nuts Push On Retainer Washer Assortment Clips Fasteners Kit Smooth Lock

                                                                                      $17.69                                                                                                                 From China
                                                                                      Free shipping                                                                                                         Brand: Alpha
                                                                                      or Best Offer                                                                                     Seller: phrider_cmt (689) 98.8%



                                                                                      Starter Motor For Suzuki 31100-22G00 LT-Z50 LTZ50 Quadsport 49cc 2006 2009

                                                                                      $19.97                                                                                                                 From China
                                                                                      Free shipping                                                                                                  Brand: Alpha Rider
                                                                                      or Best Offer                                                                                     Seller: phrider_cmt (687) 98.8%



                                                                                      REAR BRAKE CABLE FOR POLARIS SPORTSMAN 90 110 OUTLAW 90 110 90CC 110CC ATV

                                                                                      $24.56                                                                                                                 From China
                                                                                      $2.99 shipping                                                                                                 Brand: Alpha Rider
                                                                                      or Best Offer                                                                                     Seller: phrider_cmt (690) 98.8%



                                                                                      Set of 4 Exhaust Gasket For Honda CB750/900/1000/1100

                                                                                      $8.99                                                                                                                  From China
                                                                                      Free shipping                                                                                                  Brand: Alpha Rider
                                                                                      or Best Offer                                                                                     Seller: phrider_cmt (684) 98.8%


https://www.ebay.com/str/phridercmt?_dmd=1&rt=nc                                                                                                                                                                               1/5
10/15/2020                                                                       phrider_cmt
                                           Case: 1:20-cv-06677 Document #: 12 Filed:         | eBay Page
                                                                                      11/10/20      Stores 228 of 358 PageID #:1177


                                                           Front Fuel Tank Cover Fairing Guard Protective Cover For BMW S1000RR 2015 2018

                                                           $62.99                                                                                                From China
                                                           $6.99 shipping                                                                                 Brand: Alpha Rider
                                                           or Best Offer                                                                      Seller: phrider_cmt (683) 98.8%



                                                           Twin Water Pump Seal Driver Tool For Polaris Ranger RZR 700 800 Replace #3610075

                                                           $14.14                                                                                                From China
                                                           Free shipping                                                                                  Brand: Alpha Rider
                                                           or Best Offer                                                                      Seller: phrider_cmt (691) 98.8%



                                                           Air Filter Cleaner For Yamaha Grizzly 700 YFM700F YFM700D YFM700P 4X4 2009 2014

                                                           $7.99                                                                                                 From China
                                                           Free shipping                                                                                  Brand: Alpha Rider
                                                           or Best Offer                                                                      Seller: phrider_cmt (683) 98.8%



                                                           4X Carbon Flex Dual Stage Reeds For Yamaha BANSHEE 1987 1999 2006

                                                           $30.99                                                                                                From China
                                                           $6.99 shipping                                                                                 Brand: Alpha Rider
                                                           or Best Offer                                                                      Seller: phrider_cmt (683) 98.8%



                                                           The 1 1/8" CNC Handlebar Fat Bar Mount Clamp Raiser For KX250F KX450F CRF450R

                                                           $23.69                                                                                                From China
                                                           $6.99 shipping                                                                                 Brand: Alpha Rider
                                                           or Best Offer                                                                      Seller: phrider_cmt (683) 98.8%



                                                           Front Right Side Turn Signal Cornering Lamp Liner Light For BMW K1600GT GTL

                                                           $89.99                                                                                                From China
                                                           Free shipping                                                                                  Brand: Alpha Rider
                                                           or Best Offer                                                                      Seller: phrider_cmt (686) 98.8%



                                                           Clutch Puller For Bombardier Outlander 330 400 Can-Am Renegade 500 650 800

                                                           $17.99                                                                                         Brand: Alpha Rider
                                                           Free shipping                                                                      Seller: phrider_cmt (653) 98.8%
                                                           or Best Offer



                                                           Motorcycle Light Turn Signal Switch Flasher Relay Horn For Honda Yamaha

                                                           $27.99                                                                                         Brand: Alpha Rider
                                                           Free shipping                                                                      Seller: phrider_cmt (653) 98.8%
                                                           or Best Offer



                                                           6x Engine Oil Seals Kit For Honda CT90K CT90 Trail 6 Seals

                                                           $9.99                                                                                          Brand: Alpha Rider
                                                           Free shipping                                                                      Seller: phrider_cmt (691) 98.8%
                                                           or Best Offer



                                                           Rear Brake Caliper Mounting with Pad For Polaris Trail Boss 325 2000 2001 2002

                                                           $46.99                                                                                                From China
                                                           Free shipping                                                                                  Brand: Alpha Rider
                                                           or Best Offer                                                                      Seller: phrider_cmt (683) 98.8%



                                                           Rear Fender Refit Plates Mud Guard Protector For Kawasaki KLX300 KLX250

                                                           $34.99                                                                                                From China
                                                           $2.99 shipping                                                                                 Brand: Alpha Rider
                                                           or Best Offer                                                                      Seller: phrider_cmt (683) 98.8%



                                                           Lip Seal Replace Hydro Gear 51161 & 50735 Rubber For MTD Cub Cadet 17x40x7mm

                                                           $11.99                                                                                                From China
                                                           $0.99 shipping                                                                                      Brand: Cadet
                                                           or Best Offer                                                                      Seller: phrider_cmt (691) 98.8%



                                                           Front & Rear Brake pad For Yamha TTR125 TTR125L TTR125LE TTR125E 2001 2003

                                                           $7.59                                                                                                 From China
                                                           $0.99 shipping                                                                                 Brand: Alpha Rider
                                                           or Best Offer                                                                      Seller: phrider_cmt (683) 98.8%



                                                           Oil Filter Cover Bolts & Carb Screws Rebuild kit For Honda TRX450R 2006 2012

                                                           $10.89                                                                                                From China
                                                           Free shipping                                                                                  Brand: Alpha Rider
                                                           or Best Offer                                                                      Seller: phrider_cmt (683) 98.8%



https://www.ebay.com/str/phridercmt?_dmd=1&rt=nc                                                                                                                                2/5
10/15/2020                                                                       phrider_cmt
                                           Case: 1:20-cv-06677 Document #: 12 Filed:         | eBay Page
                                                                                      11/10/20      Stores 229 of 358 PageID #:1178

                                                           Rear Fender Refit Plate Mud Guard Protector For Kawasaki KLX300 KLX250 White

                                                           $34.99                                                                                              From China
                                                           $2.99 shipping                                                                               Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (683) 98.8%



                                                           Replacement Seat Cover For Honda Big Red ATC200ES 1984

                                                           $21.99                                                                                              From China
                                                           $2.99 shipping                                                                               Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (683) 98.8%



                                                           CNC Aluminum Protector Case Saver Billet For Yamaha Raptor YFM YFM700

                                                           $11.99                                                                                              From China
                                                           Free shipping                                                                                Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (683) 98.8%



                                                           Rear Fender Refit Plate Mud Guard Protector For Kawasaki KLX300 KLX250

                                                           $34.99                                                                                              From China
                                                           $2.99 shipping                                                                               Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (683) 98.8%



                                                           Universal Motorcycle Seat Cover anti-slip granules For WR YZF CRF Dirt Bike

                                                           $19.99                                                                                              From China
                                                           $2.99 shipping                                                                               Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (684) 98.8%



                                                           Oil Filter Cover Bolts & Carb Rebuild Screws Kit For Honda CRF250R 2005 2016

                                                           $9.99                                                                                               From China
                                                           Free shipping                                                                                Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (684) 98.8%



                                                           Headlight Guard LED SCREEN Cover For BMW R1200GSA LC 2013 2015 2018

                                                           $9.99                                                                                               From China
                                                           $2.99 shipping                                                                               Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (683) 98.8%



                                                           Universal 12mm Engines Spark Plug Gap Tool Gapper Gapping Sparkplug Caliper

                                                           $10.59                                                                                              From China
                                                           $0.99 shipping                                                                               Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (687) 98.8%
                                                           5 watching

                                                           Universal Seat Cover anti-slip granules For WR YZF CRF Dirt Bikes

                                                           $19.99                                                                                              From China
                                                           $2.99 shipping                                                                               Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (690) 98.8%



                                                           Exhaust Pipe Springs Fit Polaris Snowmobile UTV ATV Sportsman Ranger 7041687

                                                           $9.69                                                                                        Brand: Alpha Rider
                                                           Free shipping                                                                    Seller: phrider_cmt (691) 98.8%
                                                           or Best Offer



                                                           1" Narrow Ape Hanger Bend Handlebar For Harley Touring Electra Glide FLH

                                                           $45.99                                                                                              From China
                                                           Free shipping                                                                                Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (686) 98.8%



                                                           28MM Bar Clamp Riser Taper Handlebar For KTM 690 200 530 300 350 1190 1290

                                                           $19.99                                                                                              From China
                                                           $4.99 shipping                                                                               Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (683) 98.8%



                                                           Motorcycle Motocross 2X Protective Gear Armour Hip & 2X Knee Guard Shell Pads

                                                           $12.99                                                                                              From China
                                                           $2.99 shipping                                                                               Brand: Alpha Rider
                                                           or Best Offer                                                                    Seller: phrider_cmt (683) 98.8%



                                                           Variator Slider Weights 18x14 14g For Honda CH80 Elite 80 GY6 125cc 150cc US

                                                           $10.99                                                                                              From China
                                                           Free shipping                                                                    Seller: phrider_cmt (686) 98.8%
                                                           or Best Offer



                                                           I   iti   C il S   k Pl   F   H   d ATC125 TRX200 TRX200D TRX200SX TRX250 EZ90
https://www.ebay.com/str/phridercmt?_dmd=1&rt=nc                                                                                                                              3/5
10/15/2020                                            Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                                         Filed:        by phrider_cmt
                                                                                                   11/10/20      Page | eBay
                                                                                                                          230 of 358 PageID #:1179
         Hi              !        Daily Deals        Brand Outlet   Help & Contact                                                                                                     Sell   Watchlist       My eBay


                                         Shop by
                                         category           ktm                                                                                                       All Categories                         Search                 Advanced


                                                                                                                                                                                                      Include description
                                                        Items for sale from phrider_cmt (691        )      |       Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction    Buy It Now                                                                                                 Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Parts                           103 results for ktm        Save this search
         Other Motorcycle Handlebars,
         Grips & Levers
         Motorcycle Fairings & Bodywork                     Find your Motorcycle
         Motorcycle Silencers, Mufflers &                                                                                                                                     Clear selections
         Baffles
         Other Motorcycle Accessories

                                                                                                                                                                                   0
         More

                                                            Make & Model                                Year From / To                Distance
                                                                                                                                                                          matching results
        Format                             see all           KTM                                        Year From                      Any Distance of
               All Listings                                  Any Model                                  Year To                        60106                                  Find Results
               Auction
               Buy It Now
                                                                                                   Frame Guard Protector For KTM SX150 SXF250 XC250 EXC300 SXF350 EXCF450
                                                                                                   Brand New
        Guaranteed Delivery                see all
               No Preference                                                                       $18.99                                                    From China
               1 Day Shipping                                                                      Buy It Now
               2 Day Shipping                                                                                                                                Seller: phrider_cmt (683) 98.8%
                                                                                                   Free Shipping
               3 Day Shipping                                                                                                                                Item: 353165881717
               4 Day Shipping


        Condition                          see all
               New   (103)


        Price
                                                                                                   Headlight Protection Guard Cover For KTM 790 ADVENTURE/R Aluminum (Fits: KTM)
              Under $8.00
                                                                                                   Brand New
              $8.00 - $35.00
              Over $35.00
                                                                                                   $56.99                                                    From China
        $             to $                                                                         or Best Offer
                                                                                                                                                             Seller: phrider_cmt (689) 98.8%
                                                                                                   +$2.99 shipping
        Item Location                      see all                                                                                                           Item: 353134707725
                                                                                                        Watch
                                                                                                                                                             Brand: Alpha Rider
               Default
               Within
                100 miles     of 60106

               US Only
               North America
               Worldwide
                                                                                                   Front Nose Fairing Beak Cowl Protector Fender For KTM 1190 Adventure 2013 2016
                                                                                                   Brand New
        Delivery Options                   see all
               Free shipping                                                                       $49.99                                                    From China
                                                                                                   or Best Offer
                                                                                                                                                             Seller: phrider_cmt (683) 98.8%
        Show only                          see all                                                 +$6.99 shipping
                                                                                                                                                             Item: 353155374300
                                                                                                        Watch
               Free Returns                                                                                                                                  Brand: Alpha Rider
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...                                                                        Rear Absorber Suspension Shock Spanner For KTM XC250 300 Husqvarna 125
                                                                                                   Brand New


              Seller Information                                                                   $12.88                                                    From China
                                                                                                   or Best Offer
                                                                                                                                                             Seller: phrider_cmt (685) 98.8%
             phrider_cmt (691       )                                                              +$1.69 shipping
              Feedback rating: 691                                                                                                                           Item: 353047609525
                                                                                                        Watch
              Positive Feedback: 98.8%                                                                                                                       Brand: Alpha Rider
              Member since Mar-12-19 in
              Hong Kong


              Read feedback profile
              Add to my favorite sellers
                                                                                                   Engine Guard Plate Protection For KTM SXF350 XCF250 Husqvarna FC350 FC350 FX350 (Fits:
                                                                                                   KTM)
                                                                                                   New (Other)
        Sponsored items for you
                                                                                                   $34.12                                                    From China
                                                                                                   or Best Offer
                                                                                                                                                             Seller: phrider_cmt (690) 98.8%
                                                                                                   +$5.69 shipping
                                                                                                                                                             Item: 352936151387
                                                                                                        Watch
                                                                                                                                                             Brand: Alpha Rider




                                                          2 pcs Lower Fork Legs Shoe Guard Protector Cover for KTM 125 200 250 300 350
                                                          New (Other)
                 Motorcycle LED Headlight
                 Lamp Black F...

                 $92.99
                 Buy It Now




https://www.ebay.com/sch/m.html?_odkw=ktm+headlight&_ssn=phrider_cmt&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=ktm&_sacat=0                                                                                                         1/8
10/15/2020                              Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                           Filed:        by phrider_cmt
                                                                                     11/10/20      Page | eBay
                                                                                                            231 of 358 PageID #:1180

                                                                               $13.95                                    From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (683) 98.8%
                                                                               +$6.99 shipping
                                                                                                                         Item: 353086152989
                                                                                  Watch
                                                                                                                         Brand: Alpha Rider

              $92.99
              Buy It Now




                                                                               Lower Fork Legs Shoe Guard Protector Cover for KTM 125 200 250 300 350 Blue
                                                                               New (Other)

                                                                               $13.95                                    From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (683) 98.8%
              Motorcycle Front Light                                           +$6.99 shipping
              Headlight LED ...                                                                                          Item: 353086245627
                                                                                  Watch
              $74.86                                                                                                     Brand: Alpha Rider
              Buy It Now




                                                                               Radiator Side Cover Panel Guard Protector For KTM 1050 1090 1190 1290 ADV (Fits: KTM)
                                                                               New (Other)

                                                                               $32.54                                    From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (690) 98.8%
                                                                               Free Shipping
                                                                                                                         Item: 352799257611
                                                                                  Watch
              LED Dirt Bike E8 Emark                                                                                     Brand: Alpha Rider
              Headlight For ...

              $80.40
              Buy It Now




                                                                               Motorcycle Nos TOOL KIT For HONDA Yamaha Suzuki Polaris Aprilia Kawasaki (Fits: KTM)
                                                                               New (Other)

                                                                               $9.99                                     From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (683) 98.8%
                                                                               +$8.99 shipping
                                                                                                                         Item: 352676198563
                                                                               6 Watching
                                                                                                                         Brand: Alpha Rider
                                                                                  Watch
              UNIVERSAL Motorcycle
              34mm Fuel Valve ...

              $16.99
              Buy It Now

                                                                               Motorcycle Rear Brake Fluid Reservoir Guard Cover for Ducati BMW Husqvarna KTM
                                                                               Brand New

                                                                               $9.99                                     From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (683) 98.8%
                                                                               +$2.99 shipping
                                                                                                                         Item: 353134737066
                                                                                  Watch
                                                                                                                         Brand: Alpha Rider




              UNIVERSAL Motorcycle
              34mm Fuel Valve ...
              $14.99                                                           Air Filter Cleaner Foam For KTM SX125 2011 2012 2015 (Fits: KTM)
              Buy It Now
                                                                               Brand New

                                                                               $8.29                                     From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (686) 98.8%
                                                                               Free Shipping
                                                                                                                         Item: 352975776148
                                                                                  Watch
                                                                                                                         Brand: Alpha Rider




              Motorcycle Petrol Fuel
              Tap Petcock 3...                                                 Stainless Exhaust Muffler Link Pipe For KTM 1290 SUPER DUKE R 2014 2015 2016 (Fits: KTM)
                                                                               New (Other)
              $8.99
              Buy It Now
                                                                               $55.53                                    From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (690) 98.8%
                                                                               Free Shipping
                                                                                                                         Item: 352870984073
                                                                                  Watch
                                                                                                                         Brand: Alpha Rider




                                           Dual Foam Air Filter Cleaner For KTM SX85 2005-2012 (Fits: KTM)
              Aftermarket Plastic          Brand New
              Fender Fairing Bo...
              $34.40
              Buy It Now




https://www.ebay.com/sch/m.html?_odkw=ktm+headlight&_ssn=phrider_cmt&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=ktm&_sacat=0                                    2/8
10/15/2020                               Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                            Filed:        by phrider_cmt
                                                                                      11/10/20      Page | eBay
                                                                                                             232 of 358 PageID #:1181

                                                                               $8.29                                     From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (686) 98.8%
                                                                               +$0.99 shipping
                                                                                                                         Item: 352975712297
                                                                                  Watch
                                                                                                                         Brand: Alpha Rider


              $34.68
              Buy It Now




                                                                               Foam Motorcycle Air Filter Air Cleaner For KTM SX125 2007-2010
                                                                               Brand New

                                                                               $8.29                                     From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (691) 98.8%
              Fairing Fender Kits For                                          Free Shipping
                                                                                                                         Item: 352975734986
              KTM50 Mini Se...                                                    Watch
                                                                                                                         Brand: Alpha Rider
              $34.68
              Buy It Now




                                                                               Motorcycle LED Headlight Lamp Black Fairing For KTM XC-W 250 2014 2020
                                                                               Brand New

                                                                               $92.99                                    From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (683) 98.8%
                                                                               +$6.99 shipping
                                                                                                                         Item: 353135375008
                                                                               9 Watching
                                                                                                                         Brand: Alpha Rider
              12V 35W Headlight Head                                              Watch
              Light For 2017...

              $33.45
              Buy It Now



                                                                               Motorcycle Upper CRASH BARS For KTM790 Adventure/Adventure R Black
                                                                               Brand New

                                                                               $232.99                                   From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (686) 98.8%
                                                                               +$12.99 shipping
                                                                                                                         Item: 353147742132
                                                                                  Watch
                                                                                                                         Brand: Alpha Rider


              Dirt Bike MX Headlight
              For Enduro Mas...

              $87.31
              Buy It Now
                                                                               1X Oil Filter Grid Filters For KTM 950 990 RC8R 1190 1290 RC8 Adventure 990R US1
                                                                               Brand New

                                                                               $5.00                                     From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (690) 98.8%
                                                                               +$1.99 shipping
                                                                                                                         Item: 352929515918
                                                                                  Watch
                                                                                                                         Brand: Alpha Rider




              Universal Headlight Dirt
              Bike Enduro ...
              $33.29                                                           Front Headlight Guard Cover Protector For KTM1290 Super Adventure R/S 2017 2018
              Buy It Now                                                       Brand New

                                                                               $68.90                                    From China
                                                                               or Best Offer
                                                                                                                         Seller: phrider_cmt (683) 98.8%
                                                                               Free Shipping
                                                                                                                         Item: 353134711945
                                                                                  Watch
                                                                                                                         Brand: Alpha Rider




              Kick starter Kick start                                          Motorcycle Lower CRASH BARS For KTM790 Adventure/Adventure R Black
              Lever For KTM...                                                 Brand New
              $29.33
              Buy It Now                                                       $232.99                                   From China
              Free shipping                                                    or Best Offer
                                                                                                                         Seller: phrider_cmt (683) 98.8%
                                                                               +$12.99 shipping
                                                                                                                         Item: 353147710124
                                                                                  Watch
                                                                                                                         Brand: Alpha Rider




                                           TWIN AIR FOAM AIR FILTER For KTM 65 SX,65 XC,640 Adventure, 1997-2018 (Fits: KTM)
                                           Brand New

              14mm Kick Starter Lever
              For KTM50 KTM...
              $17.91
              Buy It Now



https://www.ebay.com/sch/m.html?_odkw=ktm+headlight&_ssn=phrider_cmt&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=ktm&_sacat=0                            3/8
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 233 of 358 PageID #:1182
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $92.99
                                                                                                                                             Shipping                                                     $6.99
                                                     New card                                                                                Tax*                                                          $6.25
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                              $106.23

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        No Interest if paid in full in 6 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: phrider_cmt | Message to seller

                                                                        Motorcycle LED Headlight Lamp Black Fairing For KTM XC-
                                                                        W 250 2014 2020
                                                                        $92.99

                                                                        Quantity     1


                                                                        Delivery

                                                                              Est. delivery: Nov 5 – Nov 25
                                                                              Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                              $6.99

                                                                              Est. delivery: Oct 21 – Oct 26
                                                                              Expedited Shipping from outside US
                                                                              $33.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436566099015                                                                                                                                                       1/1
10/15/2020                                                               Front
                                                        Case: 1:20-cv-06677    Nose Fairing Beak
                                                                            Document             Cowl
                                                                                             #: 12    Protector
                                                                                                   Filed:       Fender For Page
                                                                                                             11/10/20      KTM 1190 Adventure
                                                                                                                                  234  of 358 2013 2016 | eBay
                                                                                                                                                 PageID      #:1183
  Hi           !          Daily Deals      Brand Outlet      Help & Contact                                                                                                                       Sell     Watchlist        My eBay


                               Shop by
                               category                  Search for anything                                                                                                     All Categories                             Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



       SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                                Front Nose Fairing Beak Cowl Protector
                                                                                                                                                                                                         Shop with confidence
                                                                                                                Fender For KTM 1190 Adventure 2013 2016
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                  Condition: New

                                                                                                                                         Buy 1               Buy 2                                       Seller information
                                                                                                                         Bulk
                                                                                                                                       $49.99/ea           $46.99/ea                                     phrider_cmt (691       )
                                                                                                                     savings:
                                                                                                                                                                                                         98.8% Positive feedback

                                                                                                                                         Buy 3
                                                                                                                                       $45.99/ea                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                    Quantity:      1         4 or more for $44.99/ea
                                                                                                                                                                                                         See other items
                                                                                                                                  5 available



                                                                                                                  Price:    US $49.99/ea                                Buy It Now

                                                                                                                                                                                                               Make an offer. Negotiate an even
                                                                                                                                                                       Add to cart
                                                                                                                                                                                                               better deal.



                                                                                                                       Best                                            Make Offer
                                                                                                                      Offer:

                                              Have one to sell?       Sell now                                                                                       Add to Watchlist



                                                                                                                                            30-day returns


                                                                                                                   Shipping: $6.99 ePacket delivery from China | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                                                                                                                  Item location: Guangzhou, China
                                                                                                                                  Ships to: Worldwide See exclusions

                                                                                                                    Delivery:            Estimated between Wed. Oct. 28 and Tue.
                                                                                                                                         Dec. 1
                                                                                                                                         Please note the delivery estimate is greater than 9
                                                                                                                                         business days.
                                                                                                                                         Please allow additional time if international delivery
                                                                                                                                         is subject to customs processing.

                                                                                                                  Payments:



                                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                  See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Front Nose Fairing Beak                  Windshield WindScreen                  Front Rear Brake Clutch                 Front Nose Fairing Beak                    Front Nose Fairing Beak                      For KTM 1050 1090 1190 1290
                                                                                                                                                                                                                                               Feedback
       Cowl Protector Fender For…               Screen For KTM 1050 1090…              Reservoir Cover For KTM…                Cowl Protector Fender Set…                 Cowl Protector Fender for…                   Super Adventure R/S/T…
       $47.99                                   $28.99                                 $31.99                                  $47.99                                     $47.99                                       $33.29
       $51.60                                   + $5.99 shipping                       + $3.88 shipping                        + $8.99 shipping                           + $8.99 shipping                             $36.99
       + $8.99 shipping                         Seller 99.1% positive                  Seller 99.2% positive                   Seller 99.6% positive                      New                                          Free shipping
       Seller 99.3% positive                                                                                                                                                                                           New




https://www.ebay.com/itm/Front-Nose-Fairing-Beak-Cowl-Protector-Fender-For-KTM-1190-Adventure-2013-2016/353155374300?hash=item5239b35cdc:g:P6QAAOSwZHtfI3bf                                                                                                1/4
10/15/2020                                                             EngineDocument
                                                       Case: 1:20-cv-06677   Guard Plate Protection
                                                                                            #: 12 For  KTM SXF350
                                                                                                    Filed:        XCF250
                                                                                                           11/10/20      Husqvarna
                                                                                                                      Page    235FC350 FC350
                                                                                                                                   of 358    FX350 | eBay
                                                                                                                                          PageID     #:1184
  Hi          !          Daily Deals      Brand Outlet       Help & Contact                                                                                                                           Sell     Watchlist        My eBay


                              Shop by
                              category                  Search for anything                                                                                                          All Categories                             Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                      | Add to Watchlist




            This fits a KTM                    Select Year



       SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                                Engine Guard Plate Protection For KTM
                                                                                                                                                                                                             Shop with confidence
                                                                                                                SXF350 XCF250 Husqvarna FC350 FC350
                                                                                                                FX350                                                                                               eBay Money Back Guarantee
                                                                                                                                                                                                                    Get the item you ordered or get
                                                                                                                                                                                                                    your money back. Learn more


                                                                                                                  Condition: New other (see details)
                                                                                                                                                                                                             Seller information
                                                                                                                                             Buy 1              Buy 2                                        phrider_cmt (691       )
                                                                                                                         Bulk
                                                                                                                                           $34.12/ea          $32.07/ea                                      98.8% Positive feedback
                                                                                                                     savings:

                                                                                                                                                                                                                 Save this Seller
                                                                                                                                             Buy 3
                                                                                                                                           $31.39/ea                                                         Contact seller
                                                                                                                                                                                                             Visit store
                                                                                                                                                                                                             See other items
                                                                                                                 Compatibili See compatible vehicles
                                                                                                                        ty:
                                                                                                                    Quantity:          1         4 or more for $30.71/ea

                                                                                                                                  5 available / 1 sold



                                                                                                                    Price:   US $34.12/ea                                   Buy It Now


                                                                                                                                                                           Add to cart

                                             Have one to sell?        Sell now

                                                                                                                       Best                                                Make Offer
                                                                                                                      Offer:

                                                                                                                                                                         Add to Watchlist



                                                                                                                                                30-day returns


                                                                                                                    Shipping: $5.69 ePacket delivery from China | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                                                                                                                  Item location: Guangzhou, China
                                                                                                                                  Ships to: Worldwide See exclusions

                                                                                                                    Delivery:                Estimated between Wed. Oct. 28 and Tue.
                                                                                                                                             Dec. 1
                                                                                                                                             Please note the delivery estimate is greater than 9
                                                                                                                                             business days.
                                                                                                                                             Please allow additional time if international delivery
                                                                                                                                             is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                                                Earn up to 5x points when you use your
                                                                                                                                                eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                  See details




   Similar sponsored items 1/2                                                                                                                                                                                                   Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Engine-Guard-Plate-Protection-For-KTM-SXF350-XCF250-Husqvarna-FC350-FC350-FX350/352936151387?fits=Make%3AKTM&hash=item522ca2495b:g:IYAAAOSwe4heHWP4                                                                                   1/5
10/16/2020                                                             35W
                                                     Case: 1:20-cv-06677   12V Motorcycle
                                                                         Document       #:Headlamp Headlight
                                                                                           12 Filed:         for Enduro
                                                                                                       11/10/20         Motocross
                                                                                                                     Page    236KTM
                                                                                                                                  of EXC
                                                                                                                                     358SXPageID
                                                                                                                                           SXF | eBay#:1185

 Hello. Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                                                                Sell     Watch List         My eBay


                              Shop by
                              category                 Search for anything                                                                                                                        All Categories                           Search

       Back to previous page | Listed in category:    Vehicle Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                       | Watch this item




   People who viewed this item also viewed

                        Dirt Bike                                         Motorcycle                                       Universal White                                    Universal                                           White Enduro
                        Motorcycle 12V…                                   Headlight 12V…                                   Motorcycle…                                        Motorcycle…                                         Motocross…
                        £16.49                                            £16.68                                           £13.31                                             £21.98                                              £14.00
                        Free P&P                                          + £0.99 P&P                                      £14.01                                             Free P&P                                            + £2.50 P&P
                                                                                                                           + £2.50 P&P




                                                                                                    35W 12V Motorcycle Headlamp Headlight for
                                                                                                                                                                                                         Shop with confidence
                                                                                                    Enduro Motocross KTM EXC SX SXF
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                                                                                                                Get the item you ordered or your
                                                                                                         Condition: New
                                                                                                                                                                                                                money back. Learn more
                                                                                                           Quantity:       1         3 available


                                                                                                                                                                                                        Seller information
                                                                                                                                                                                                        placeorder_19 (9215         )
                                                                                                               Price:
                                                                                                                        £16.64                                        Buy it now                        98.4% Positive Feedback


                                                                                                                                                                   Add to basket                            Save this seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                                                        Visit Shop
                                                                                                      Best Offer:
                                                                                                                                                                     Make offer                         See other items

                                                                                                                                                                                                        Registered as a business seller
                                                                                                                                                                   Watch this item



                                                                                                                                         Free returns




                                                                                                        Collect 16 Nectar points Redeem your points | Conditions
                                     Mouse over image to zoom

                                                                                                           Postage: £0.99 Economy Delivery | See details
                                                                                                                         International postage of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Shenzhen, China
                                                                                                                         Posts to: Worldwide See exclusions

                                                                                                           Delivery: Estimated between Thu. 29 Oct. and Thu. 17 Dec.
                               Have one to sell? Sell it yourself                                                        Seller sends within 2 days after receiving cleared payment.
                                                                                                                         Please allow additional time if international delivery is subject to
                                                                                                                         customs processing.


                                                                                                         Payments:

                                                                                                              Returns: 30 days refund, seller pays return postage |                See details




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




     Motorcycle Off Road H4                    Motorcycle H4 Halogen 4''              DOT 7" inch Motorcycle                   Motorcycle IP67 LED                        2x Motorcycle Side Box                       2x Motorcycle Quad
     Headlight Fairing For…                    35W Headlight Yellow Ligh…             Headlight Round LED…                     Headlight Hi/Lo Beam…                      Pannier Handle Rope For…                     Headlight Projector Front…
     £14.65                                    £17.67                                 £22.11                                   £62.39                                     £18.82                                       £3.08
     + £0.99 P&P                               + £8.99 P&P                            + £0.99 P&P                              + £6.99 P&P                                + £0.99 P&P                                  + £0.99 P&P
                                                                                      Last one                                                                            Last one



                                                                                                                                                                                                                                             Report item
     Description              Postage and payments


                                                                                                                                                                                                               eBay item number: 373211546773
   Seller assumes all responsibility for this listing.

   Last updated on 30 Sep, 2020 18:52:53 BST View all revisions


       Item specifics
       Condition:             New: A brand-new, unused, unopened and undamaged item in                              MPN:                                            UpY5879452
                              original retail packaging (where packaging is applicable). If the
                              item comes direct from a manufacturer, it may be delivered in
                              non-retail packaging, such as a plain or unprinted box or plastic
                              bag. See the seller's listing for full details. See all condition definitions


https://www.ebay.co.uk/itm/35W-12V-Motorcycle-Headlamp-Headlight-for-Enduro-Motocross-KTM-EXC-SX-SXF/373211546773                                                                                                                                           1/9
10/16/2020                                                 35W
                                         Case: 1:20-cv-06677   12V Motorcycle
                                                             Document       #:Headlamp Headlight
                                                                               12 Filed:         for Enduro
                                                                                           11/10/20         Motocross
                                                                                                         Page    237KTM
                                                                                                                      of EXC
                                                                                                                         358SXPageID
                                                                                                                               SXF | eBay#:1186
      Lens Color::       Clear                                                               Brand:                           Unbranded/Generic
      Material::         PP Plastic                                                          Manufacturer Part Number:        UpY5879452
      Wattage::          35W                                                                 Country/Region of Manufacture:   Unknown
      Voltage::          DC 12V                                                              Contents of the package:         1X Headlight 4X Rubber Strips
      Wire Length::      30cm                                                                Light Color::                    Amber
      Body Color::       White                                                               EAN:                             Does not apply


      placeorder_19
      placeorder_19 (9215   ) 98.4%                                                                                                   Search within shop




                                                                                                                                      Visit shop: placeorder_19


      Items On Sale


   Categories
      222


      Boats Parts


      Bolts & Clips


      Car & Truck light


      Car Antenna

                                                         Description
      Car Blower

                                                     Amber Light Headlights Headlamp White For KTM EXC EXCF XCF XCW SXF SMR
      Car Brake Line Tubing Kit

                                                     Body Color:White (Black and Orange are available too.)
      Car Camera
                                                     Light Color:Amber
                                                     Lens Color:Clear
      Car Cover
                                                     Overall Size(approx.):320mm/12.6”
                                                     Wire Length:30cm
      Car Decoration Parts
                                                     (Detail size as shown in the picture)
                                                     Material:PP Plastic
      Car Door Handle
                                                     Voltage:DC 12V
                                                     Wattage:35W
      Car Filter

                                                     ▲ Feature
      Car Gas Strut
                                                     1.100% Brand new and high quality.
                                                     2.It is durable and convenient.
      Car Gauge                                      3.Simple design and easy to use.
                                                     4.5.E-Marked Approval(E4).
      Car Gear Knob Gaitor                           5.Universal Fitting With Anti-vibration Rubber Strips, Will Mount On Your Motorcycle's Forks With 4 Rubber Straps

      Car GPS Navigation                             ▲Fitment:(The Compatibility Is Just For Reference. Please Compare The Follows With Your Original One before
                                                     Purchasing!)
      Car Grille                                     There Are Universal Mounting Kits To Fit For Most Enduro And Supermoto Bike

      Car Horn                                       ▲ Note:
                                                     1.We provide clear pictures, measurements where possible. Please check as much as possible to make sure the item is
      Car Light Eyebrows                             the one that you need.
                                                     2.Please allow 0.5-1 inch difference due to manual measurement.(1 inch=2.54cm)
      Car Lock                                       3.The color of the actual items may slightly different from the listing images due to different computer screen, thanks for
                                                     your understanding.
      Car Mirrors                                    4.Other colors are available, Please let us know the color you’d like. You can leave the message on your Paypal note or
                                                     Email to tell us.
      Car Muffler Pipe                               5.No Instructions Included.Professional Installation Is Highly Recommended!


      Car Other Parts                                ▲ Package included:
                                                     1X Headlight
      Car Parking Heater Parts                       4X Rubber Strips


      Car Radio Stereo


      Car Remote Key
                                                         Detail Image

      Car Roof Rack


      Car Seat Cover


      Car Sensor


      Car Switch



https://www.ebay.co.uk/itm/35W-12V-Motorcycle-Headlamp-Headlight-for-Enduro-Motocross-KTM-EXC-SX-SXF/373211546773                                                                  2/9
10/16/2020                                                 35W
                                         Case: 1:20-cv-06677   12V Motorcycle
                                                             Document       #:Headlamp Headlight
                                                                               12 Filed:         for Enduro
                                                                                           11/10/20         Motocross
                                                                                                         Page    238KTM
                                                                                                                      of EXC
                                                                                                                         358SXPageID
                                                                                                                               SXF | eBay#:1187




https://www.ebay.co.uk/itm/35W-12V-Motorcycle-Headlamp-Headlight-for-Enduro-Motocross-KTM-EXC-SX-SXF/373211546773                                 3/9
10/16/2020                                                 35W
                                         Case: 1:20-cv-06677   12V Motorcycle
                                                             Document       #:Headlamp Headlight
                                                                               12 Filed:         for Enduro
                                                                                           11/10/20         Motocross
                                                                                                         Page    239KTM
                                                                                                                      of EXC
                                                                                                                         358SXPageID
                                                                                                                               SXF | eBay#:1188




https://www.ebay.co.uk/itm/35W-12V-Motorcycle-Headlamp-Headlight-for-Enduro-Motocross-KTM-EXC-SX-SXF/373211546773                                 4/9
10/16/2020                                                 35W
                                         Case: 1:20-cv-06677   12V Motorcycle
                                                             Document       #:Headlamp Headlight
                                                                               12 Filed:         for Enduro
                                                                                           11/10/20         Motocross
                                                                                                         Page    240KTM
                                                                                                                      of EXC
                                                                                                                         358SXPageID
                                                                                                                               SXF | eBay#:1189




https://www.ebay.co.uk/itm/35W-12V-Motorcycle-Headlamp-Headlight-for-Enduro-Motocross-KTM-EXC-SX-SXF/373211546773                                 5/9
10/16/2020                                                 35W
                                         Case: 1:20-cv-06677   12V Motorcycle
                                                             Document       #:Headlamp Headlight
                                                                               12 Filed:         for Enduro
                                                                                           11/10/20         Motocross
                                                                                                         Page    241KTM
                                                                                                                      of EXC
                                                                                                                         358SXPageID
                                                                                                                               SXF | eBay#:1190




https://www.ebay.co.uk/itm/35W-12V-Motorcycle-Headlamp-Headlight-for-Enduro-Motocross-KTM-EXC-SX-SXF/373211546773                                 6/9
10/16/2020                                                                35W
                                                        Case: 1:20-cv-06677   12V Motorcycle
                                                                            Document       #:Headlamp Headlight
                                                                                              12 Filed:         for Enduro
                                                                                                          11/10/20         Motocross
                                                                                                                        Page    242KTM
                                                                                                                                     of EXC
                                                                                                                                        358SXPageID
                                                                                                                                              SXF | eBay#:1191




                                                                            Payment


                                                                                                                         1.We accept PayPal only.
                                                                                            2.All major credit cards are accepted through secure payment processor PayPal.
                                                                                            3.Payment must be received within 7 business days of auction closing.
                                                                         4.We ship to your eBay or Paypal address. Please make sure your eBay and Paypal address is correct before
                                                                                                                                             you pay.



                                                                            Shipping


                                                                         1.We ship to your eBay or Paypal address. Please make sure your eBay and Paypal address is correct before
                                                                                                                            you pay.
                                                                                         2.Items will be shipped within 1-3 business day when we received payment.
                                                                                                            3.Delivery time depends on destination and other factors;




       Business seller information
       Guangzhou Yingying Trading Co LTD
       Rigui Xie
       Room A2,room 2613,no.2 huaqiang road
       510000 tianhe district
       China
               Email: jamiebay@bigsellstar.com

       VAT number: GB 322230459


       Returns policy
             After receiving the item, cancel the purchase within                                                           Return postage


             30 days                                                                                                        Seller pays return postage

       Take a look at our Returning an item help page for more details. You're covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.

       The seller is responsible for return postage costs.


             Return policy details


             Returns accepted
             Most purchases from business sellers are protected by the Consumer Contract Regulations 2013 which give you the right to cancel the purchase within 14 days after the day you receive the item. Find out more about your
             rights as a buyer and exceptions .




   00019



   Sponsored items based on your recent views 1/3                                                                                                                                                               Feedback on our suggestions




https://www.ebay.co.uk/itm/35W-12V-Motorcycle-Headlamp-Headlight-for-Enduro-Motocross-KTM-EXC-SX-SXF/373211546773                                                                                                                             7/9
10/16/2020                                                 35W
                                         Case: 1:20-cv-06677   12V Motorcycle
                                                             Document       #:Headlamp Headlight
                                                                               12 Filed:         for Enduro
                                                                                           11/10/20         Motocross
                                                                                                         Page    243KTM
                                                                                                                      of EXC
                                                                                                                         358SXPageID
                                                                                                                               SXF | eBay#:1192




     Motorcycle Hand Guard          Universal Motorcross                 35W 12V Motorcycle           White Enduro Motocross        12V Motorcycle Headlamp       Front Brake Pads For KTM
     Protection For KTM Yamah…      Handguard Hand Guard fo…             Headlamp Headlight for…      Streetfighter Headlight Fo…   Headlight For Enduro…         200/250/300/350/400/4…
     £9.99                          £8.38                                £18.28                       £14.00                        £20.39                        £7.89
     Free P&P                       + £1.85 P&P                          + £0.99 P&P                  + £2.50 P&P                   £21.69                        + £1.99 P&P
     Seller 99.2% positive          Seller 99.2% positive                New                          New                           + £5.00 P&P                   New
                                                                                                                                    Seller 99.3% positive




   Explore more sponsored options:




     Dirt Bike Motorcycle 12V       Motorcycle Dirtbike                  Universal Enduro moto        Motorcycle Headlight 12V      Motorcycle Headlight For      Headlights Headlamp
     Enduro Front Headlight…        Headlight Fairing For…               Headlamp for Yamaha -…       Universal CCC For KTM…        KTM Enduro Motocross…         StreetFighter For KTM EXC…
     £16.49                         £24.78                               £14.99                       £16.68                        £23.59                        £20.80
     Free P&P                       £26.36                               + £1.99 P&P                  + £0.99 P&P                   £25.10                        Free P&P
                                    + £2.50 P&P                                                                                     + £2.50 P&P
                                    Popular




   People who viewed this item also viewed 1/2                                                                                                                          Feedback on our suggestions




     Dirt Bike Motorcycle 12V       Motorcycle Headlight 12V             Universal White Motorcycle   Universal Motorcycle          White Enduro Motocross        Motorcycle Headlight For
     Enduro Front Headlight…        Universal CCC For KTM…               Headlight For KTM…           Headlight Headlamp Light…     Streetfighter Headlight Fo…   Enduro Motocross Dirt Bik…
     £16.49                         £16.68                               £13.31                       £21.98                        £14.00                        £13.31
     Free P&P                       + £0.99 P&P                          £14.01                       Free P&P                      + £2.50 P&P                   £14.01
                                                                         + £2.50 P&P                                                                              + £2.50 P&P
                                                                                                                                                                  Almost gone




   More from this seller 1/2                                                                                                                                            Feedback on our suggestions




     Motorcycle Headlight           Motorcycle Headlamp                  Universal Motorcycle         12V 35W Universal             Motorcycle Off Road H4        12v 7 INCH MOTORCYCLE
     Headlamp For Enduro…           Headlight For Enduro…                Headlight lamp For Enduro…   Motorcycle Headlight Fits…    Headlight Fairing For…        MOTORBIKE HEADLIGHT…
     £15.24                         £16.20                               £15.96                       £17.75                        £14.65                        £14.99
     + P&P                          + P&P                                + P&P                        + P&P                         + P&P                         + P&P
                                                                                                      Almost gone                                                 Popular



                                      Ad pricecat.co.uk▼
                                     KTM Headlight - low prices, huge selection
             Visit Website           Find KTM Headlight now. Great deals and prices at pricecat!

                                       Car Accessories




https://www.ebay.co.uk/itm/35W-12V-Motorcycle-Headlamp-Headlight-for-Enduro-Motocross-KTM-EXC-SX-SXF/373211546773                                                                                     8/9
10/16/2020                                                        35W
                                                Case: 1:20-cv-06677   12V Motorcycle
                                                                    Document       #:Headlamp Headlight
                                                                                      12 Filed:         for Enduro
                                                                                                  11/10/20         Motocross
                                                                                                                Page    244KTM
                                                                                                                             of EXC
                                                                                                                                358SXPageID
                                                                                                                                      SXF | eBay#:1193

 Hello. Sign in or register     Daily Deals     Brand Outlet      Help & Contact                                                                                                 Sell     Watch List         My eBay


                              Shop by
                              category                Search for anything                                                                                                         All Categories                             Search

       Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                          | Watch this item




    People who viewed this item also viewed

                        Dirt Bike                                     Motorcycle                                   Universal White                                  Universal                                           White Enduro
                        Motorcycle 12…                                Headlight 12V…                               Motorcycle…                                      Motorcycle…                                         Motocross…
                        £16.49                                        £16.68                                       £13.31                                           £21.98                                              £14.00
                        Free P&P                                      + £0.99 P&P                                  £14.01                                           Free P&P                                            + £2.50 P&P
                                                                                                                   + £2.50 P&P




                                                                                                   35W 12V Motorcycle Headlamp Headlight
                                                                                                                                                                                         Shop with confidence
                                                                                                   for Enduro Motocross KTM EXC SX SXF
                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                                                                                                Get the item you ordered or your
                                                                                                     Condition: New                                                                             money back. Learn more
                                                                                                       Quantity:       1           3 available

                                                                                                                                                                                        Seller information
                                                                                                                                                                                        placeorder_19 (9215         )
                                                                                                         Price:
                                                                                                                   £16.64                                Buy it now                     98.4% Positive Feedback


                                                                                                                                                       Add to basket                        Save this seller
                                                                                                                                                                                        Contact seller
                                                                                                                                                                                        Visit Shop
                                                                                                          Best
                                                                                                                                                         Make offer                     See other items
                                                                                                         Offer:
                                                                                                                                                                                        Registered as a business seller
                                                                                                                                                       Watch this item



                                                                                                                                   Free returns




                                                                                                       Collect 16 Nectar points
                                    Mouse over image to zoom
                                                                                                       Redeem your points | Conditions


                                                                                                       Postage: £0.99 Economy Delivery | See details
                                                                                                                     International postage of items may be subject to customs
                                                                                                                     processing and additional charges.
                                                                                                                     Item location: Shenzhen, China
                                                                                                                     Posts to: Worldwide See exclusions

                               Have one to sell? Sell it yourself                                      Delivery: Estimated between Thu. 29 Oct. and Thu. 17
                                                                                                                     Dec.
                                                                                                                     Seller sends within 2 days after receiving cleared

                                                                                                                     payment.
                                                                                                                     Please allow additional time if international delivery is
                                                                                                                     subject to customs processing.


                                                                                                     Payments:

                                                                                                        Returns: 30 days refund, seller pays return postage |
                                                                                                                     See details




    Sponsored items from this seller 1/2                                                                                                                                                                      Feedback on our suggestions




     Motorcycle Off Road H4               Motorcycle H4 Halogen 4''             DOT 7" inch Motorcycle                Motorcycle IP67 LED                      2x Motorcycle Side Box                   2x Motorcycle Quad
     Headlight Fairing For…               35W Headlight Yellow…                 Headlight Round LED…                  Headlight Hi/Lo Beam…                    Pannier Handle Rope For…                 Headlight Projector Fron…
     £14.65                               £17.67                                £22.11                                £62.39                                   £18.82                                   £3.08
     + £0.99 P&P                          + £8.99 P&P                           + £0.99 P&P                           + £6.99 P&P                              + £0.99 P&P                              + £0.99 P&P
                                                                                Last one                                                                       Last one



                                                                                                                                                                                                                               Report item
     Description              Postage and payments

   Seller assumes all responsibility for this listing.

        Postage and packaging

https://www.ebay.co.uk/itm/35W-12V-Motorcycle-Headlamp-Headlight-for-Enduro-Motocross-KTM-EXC-SX-SXF/373211546773                                                                                                                            1/3
10/16/2020                                                          35W
                                                  Case: 1:20-cv-06677   12V Motorcycle
                                                                      Document       #:Headlamp Headlight
                                                                                        12 Filed:         for Enduro
                                                                                                    11/10/20         Motocross
                                                                                                                  Page    245KTM
                                                                                                                               of EXC
                                                                                                                                  358SXPageID
                                                                                                                                        SXF | eBay#:1194
        Item location: Shenzhen, China

        Postage to: Worldwide

        Excludes: Channel Islands, Isle of Wight, Isle of Man, Scilly Isles, Scottish Highlands, Scottish Islands, Northern Ireland, Hong Kong, Macau, Taiwan, Guadeloupe, Haiti, Honduras,
        Jamaica, Puerto Rico, Saint Vincent and the Grenadines, Bolivia, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Suriname, Venezuela, Central African Republic,
        Chad, Congo, Democratic Republic of the, Congo, Republic of the, Côte d'Ivoire (Ivory Coast), Djibouti, Egypt, Equatorial Guinea, Eritrea, Ethiopia, Gabon Republic, Gambia, Ghana,
        Guinea, Guinea-Bissau, Kenya, Lesotho, Liberia, Libya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Mayotte, Morocco, Mozambique, Namibia, Niger, Nigeria, Reunion, Rwanda,
        Saint Helena, Senegal, Seychelles, Sierra Leone, South Africa, Western Sahara, Cook Islands, Fiji, Guam, New Caledonia, Armenia, Azerbaijan Republic, China, PO Box

        Quantity:      1               Change country:       United States                                                       Get rates


             Postage and packaging         Each additional item        To                       Service                                                           Delivery*


                                                                                                                                                                  Estimated between Thu. 29 Oct. and Thu. 17 Dec.
             £0.99                         £0.79                       United States            Economy Delivery (Economy Int'l Postage)
                                                                                                                                                                  Seller sends within 2 days after receiving cleared payment.

              * You’ll see an estimated delivery date based on the seller’s dispatch time and delivery service. Delivery times may vary, especially during peak periods and will depend on when your payment clears.



             Domestic dispatch time


             Will usually dispatch within 2 working days of receiving cleared payment.




        Payment details
         Payment methods




        Seller's payment instructions
        We accept PAYPAL Payment. All payment has to be received within 7 working days after bid is placed, we will then mail the items to the address registered in PAYPAL.




    Sponsored items based on your recent views 1/3                                                                                                                                                            Feedback on our suggestions




     Motorcycle Hand Guard                   Universal Motorcross                  35W 12V Motorcycle                     White Enduro Motocross                 12V Motorcycle Headlamp                Front Brake Pads For KTM
     Protection For KTM…                     Handguard Hand Guard…                 Headlamp Headlight for…                Streetfighter Headlight…               Headlight For Enduro…                  200/250/300/350/400/…
     £9.99                                   £8.38                                 £18.28                                 £14.00                                 £20.39                                 £7.89
     Free P&P                                + £1.85 P&P                           + £0.99 P&P                            + £2.50 P&P                            £21.69                                 + £1.99 P&P
     Seller 99.2% positive                   Seller 99.2% positive                 New                                    New                                    + £5.00 P&P                            New
                                                                                                                                                                 Seller 99.3% positive




    Explore more sponsored options:




     Dirt Bike Motorcycle 12V                Motorcycle Dirtbike                   Universal Enduro moto                  Motorcycle Headlight 12V               Motorcycle Headlight For               Headlights Headlamp
     Enduro Front Headlight…                 Headlight Fairing For…                Headlamp for Yamaha -…                 Universal CCC For KTM…                 KTM Enduro Motocross…                  StreetFighter For KTM…
     £16.49                                  £24.78                                £14.99                                 £16.68                                 £23.59                                 £20.80
     Free P&P                                £26.36                                + £1.99 P&P                            + £0.99 P&P                            £25.10                                 Free P&P
                                             + £2.50 P&P                                                                                                         + £2.50 P&P
                                             Popular




    People who viewed this item also viewed 1/2                                                                                                                                                               Feedback on our suggestions




https://www.ebay.co.uk/itm/35W-12V-Motorcycle-Headlamp-Headlight-for-Enduro-Motocross-KTM-EXC-SX-SXF/373211546773                                                                                                                           2/3
10/16/2020                                         Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                             11/10/20 profile
                                                                                                          Page 246 of 358 PageID #:1195
                  Hello. Sign in or register      Daily Deals    Brand Outlet    Help & Contact                                                             Sell    Watch List      My eBay


                                                Shop by
                                                category                Search for anything                                                    All Categories                        Search               Advanced



                 Home        Community          Feedback forum       Feedback profile



                 Feedback profile


                                               placeorder_19 (9215         )                                                                                                Member quick links
                                               Positive Feedback (last 12 months): 98.4%                                                                                    Contact member
                                               Member since: 29-Apr-19 in China                                                                                             View items for sale
                                               eBay Top-rated seller: One of eBay's most reputable sellers.                                                                 View seller's Shop
                                                                           Consistently delivers outstanding customer service.
                                                                           Learn more



                 Feedback ratings                                                                  Detailed seller ratings

                                                   1 month        6 months        12 months              Average for the last 12 months

                             Positive                1837           8071             9450                 Accurate description                                  Reasonable postage cost
                                                                                                                       (8922)                                               (9439)
                             Neutral                   17             61                73
                                                                                                          Delivery time                                         Communication
                             Negative                  23            130                153                               (9077)                                            (9048)




                            All received Feedback                                  Received as buyer                               Received as seller                              Left for others

                 153 Feedback received (viewing 1-25)                                                                                                                                 Revised Feedback: 26


                 Search Feedback received as seller with an item title or ID:                                                                         Rating type:                        Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                    Negative (153)                     12 months


                    FEEDBACK                                                                                                         From                                              WHEN

                           very bad custer service been waiting for two weeks for informaytion about item                            Buyer: 1***j (430 )                               Past month
                           2'' 52mm Car Engine Rev Counter 12V Tachometer Pointer Gauge Meter 0-8000RPM NEW                          £11.35                                            Reciprocal Feedback




                                                                                                                                                                                                                     Comment?
                           (#373195878110)


                           Never arrived and just got bull off then before refund ..                                                 Buyer: d***d (452 )                               Past month
                           5V-48V Voltage Meter LED Digital Voltmeter Battery Gauge PC For Car ** (#373150855459)                    £3.69                                             Reciprocal Feedback


                               Reply by placeorder_19. Left within past month.
                               Sorry about that,we would solve this problem soon.


                           Low quality                                                                                               Buyer: a***0 (23 )                                Past month
                           47cc 49cc Minimoto Centrifugal Clutch For Mini Moto Dirt Bike ATV Quad 3 Shoe UK                          £6.46                                             Reciprocal Feedback
                           (#373106653603)


                               Reply by placeorder_19. Left within past month.
                               Sorry.We would improve ourselves in terms of service, quality,sourcing,etc.


                           Absolute joke the item is not as described and communication is unreal                                    Buyer: w***a (92 )                                Past month
                           2X 75mm Air Vent Ducting T Elbow Pipe Exhaust Connector For Diesel Oil Heater                             £9.35                                             Reciprocal Feedback
                           (#373221125857)


                               Reply by placeorder_19. Left within past month.

                               We are sorry to hear that, we would reflect this problem to our supplier.


                           Product faulty                                                                                            Buyer: 1***h (1518 )                              Past month
                           Petrol Fuel Injector For Peugeot 106 206 306 307 1007 Partner 1.4 01F002A > --                            £8.29 (Best Offer was accepted)                   Reciprocal Feedback
                           (#373108685385)


                               Reply by placeorder_19. Left within past month.
                               We are sorry to hear that, we would reflect this problem to our supplier.


                           wrong colour white is no good for a black roof no rep to mess auto reply bad Eba                          Buyer: e***n (1071 )                              Past month
                           Solar Panel Double Entry Cable Gland Motorhome Rv Caravan Boat Waterproof                                 £5.74 (Best Offer was accepted)                   Reciprocal Feedback
                           (#373096576000)


                               Reply by placeorder_19. Left within past month.

                               We are sorry to hear that, we would reflect this problem to our supplier.


                           Order was cancelled by the seller                                                                         Buyer: s***s (193 )                               Past month
                           Caravan Front Towing Cover Chip Protector Universal Two Free LED Guards                                   £17.69                                            Reciprocal Feedback
                           (#372959608359)


                               Reply by placeorder_19. Left within past month.
                               We are sorry to bring you the inconvenience, we will improve in the future.




https://www.ebay.co.uk/fdbk/feedback_profile/placeorder_19?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                    1/3
10/16/2020                                                                              placeorder_19
                                                 Case: 1:20-cv-06677 Document #: 12 Filed:  11/10/20  on Page
                                                                                                         eBay 247 of 358 PageID #:1196

    Hello. Sign in or register    Daily Deals    Brand Outlet     Help & Contact                                                                                              Sell    Watch List            My eBay


                                 Shop by
                                 category                 Search for anything                                                                                                  All Categories                         Search


    placeorder_19's profile



                                                            placeorder_19 (9215 )                                                                            Items for sale          Visit Shop            Contact
                                                            98.4% positive Feedback

                                                                                                                  Based in China, placeorder_19 has been an eBay member since 29 Apr, 2019
                                                                Save




                                 Feedback ratings                                                                                                                                               See all Feedback

                                                  8,922     Item as described                     9,450           73              153                       5*
                                                                                                                                                            12 Oct, 2020
                                                  9,048     Communication                    Positive        Neutral          Negative
                                                  9,077     Dispatch time

                                                  9,439     Postage                                 Feedback from the last 12 months



                             172 Followers | 0 Reviews | Member since: 29 Apr, 2019 |       China




      About eBay      Announcements       Community       Safety Centre     Resolution Centre     Seller Centre    VeRO: Protecting Intellectual Property   Policies       Help & Contact       Site Map


      Copyright © 1995-2020 eBay Inc. All Rights Reserved. User Agreement, Privacy, Cookies and AdChoice




https://www.ebay.co.uk/usr/placeorder_19                                                                                                                                                                                       1/1
10/16/2020                                                                                  placeorder_19
                                                       Case: 1:20-cv-06677 Document #: 12 Filed:  11/10/20| eBayPage
                                                                                                                 Stores 248 of 358 PageID #:1197

                     Hello. Sign in or register       Daily Deals     Brand Outlet      Help & Contact                                                                             Sell    Watch List   My eBay


                                                     Shop by
                                                     category                Search for anything                                                                                   All Categories                 Search


                     eBay       eBay Shops      placeorder_19




                                                            placeorder_19
                                                            172 followers placeorder_19 (9215            ) 98.4%

                                                            Welcome to our shop. Stocking a wide range of car parts & motor parts in our UK based warehouse with fast delivery. Great customer satisfied service. If you have any problems, ple

                                                                    Save this seller                 Contact seller




                     Category

                     All                                                  Search this shop                                                         Search                                                Best Match

                     222

                     Boats Parts
                                                                         All listings     Auction    Buy it now
                     Bolts & Clips

                     Car & Truck light                                 1-48 of 6,795 results

                     Car Antenna
                                                                                                  35W 12V Motorcycle Headlamp Headlight for Enduro Motocross KTM EXC SX SXF
                     Car Blower
                                                                                                  £16.64                                                                                                          From China
                     Car Brake Line Tubing Kit
                                                                                                  £0.99 postage
                     Car Camera
                                                                                                  or Best Offer
                     Car Cover

                     Car Decoration Parts
                                                                                                  LED Digital Gear Indicator For Motorbike Motorcycle Meter Shift Lever Sensor /
                     Car Door Handle

                     Car Filter
                                                                                                  £15.63                                                                                                          From China
                                                                                                  £0.99 postage
                     Car Gas Strut
                                                                                                  or Best Offer
                     Car Gauge

                     Car Gear Knob Gaitor
                                                                                                  4 Digital Wireless CCTV Camera & 7'' LCD Monitor DVR Record Home Security System
                     Car GPS Navigation

                     Car Grille                                                                   £164.99                                                                                                         From China
                                                                                                  £0.99 postage
                     Car Horn
                                                                                                  3 watching
                     Car Light Eyebrows

                     Car Lock
                                                                                                  Motorcycle Headlight Headlamp For Enduro Motocross Dirt Bike KTM EXC SX SXF --
                     Car Mirrors

                     Car Muffler Pipe                                                             £15.24
                                                                                                  or Best Offer
                     Car Other Parts

                     Car Parking Heater Parts

                     Car Radio Stereo
                                                                                                  Kick Side Stand Aluminum For KTM EXC EXC-F 125 250 300 350 450 500 2017-2019 '.
                     Car Remote Key

                     Car Roof Rack                                                                £36.29
                     Car Seat Cover                                                               or Best Offer

                     Car Sensor

                     Car Switch
                                                                                                  Motorcycle Headlamp Headlight For Enduro Motocross Dirt Bike KTM EXC SX ''
                     Car Universal Parts

                     Car Wheel Parts                                                              £16.20
                     Car Wiper                                                                    or Best Offer

                     Carburettors

                     Home & Garden

                     mopeizu                                                                      Universal Motorcycle Headlight lamp For Enduro Dirt Bike KTM EXC SX SXF SMR UK

                     Motorcycle Bag                                                               £15.96
                     Motorcycle Gauge                                                             or Best Offer

                     Motorcycle Grips

                     Motorcycle Handlebar

                     Motorcycle Light                                                             Rear Foot Brake Master Cylinder For Honda CRF 250R 450R 250X 450X CR 125R **

                     Motorcycle Mirror                                                            £10.80                                                                                                          From China
                     Motorcycle Muffler Pipe                                                      £0.99 postage

                     Motorcycle Other Parts                                                       or Best Offer

                     Motorcycle Shock Absorber

                     Motorcycle Switch                                                            30-220cm Motorcycle Motobike Braided Steel Brake Clutch Oil Hose Line Pipe

                     Motorcycle Tank                                                              £3.49 to £7.94                                                                                                  From China
                     MP                                                                           £0.99 postage
                     Sporting Goods

                     Other

                                                                                                  47cm Fuel Tank Stand Pipe Pick Up Hose Clip For Webasto Eberspacher Heater
                     Condition                         see all
                                                                                                  £5.55                                                                                                           From China
                           New
                                                                                                  £0.99 postage
                                                                                                  or Best Offer
                     Price

                           Under £12.00
                           Over £12.00                                                            Pair Sand Mud Snow Recovery Tracks 3.5T Off Road Traction Boards Tyre Ladder

                     £               - £                                                          £21.41                                                                                                          From China
                                                                                                  £2.99 postage
                     Buying format                     see all                                    or Best Offer

                           All listings
                           Best Offer
                                                                                                  Car Reversing Reverse Rear View Camera Night Vision for Ford Mondeo Focus Fiesta
                           Auction
                           Buy it now                                                             £7.88                                                                                                           From China
                           Classified Ads                                                         £0.99 postage
                                                                                                  or Best Offer
                     Item location                     see all

                           Default
                                                                                                  Front Left Footrest Foot Rest Pedal For Mercedes Benz C-Class W204 W205-C200

https://www.ebay.co.uk/str/placeorder19?_dmd=1&rt=nc                                                                                                                                                                                       1/4
10/16/2020                                                                           placeorder_19
                                                Case: 1:20-cv-06677 Document #: 12 Filed:  11/10/20| eBayPage
                                                                                                          Stores 249 of 358 PageID #:1198
                         UK Only
                         European Union
                                                                     £10.03                                                                            From China
                                                                     £0.99 postage
                         Worldwide
                                                                     or Best Offer

                     Delivery options           see all

                        Free postage                                 Universal 5.1'' Long Flat Motorcycle Rear Fender Mud Guard Wheel Mudguard ,'
                        Free Click & Collect
                                                                     £31.58                                                                            From China
                     Show only                  see all              £1.99 postage
                                                                     or Best Offer
                        Returns accepted
                        Completed items
                        Sold items                                   Rear Seat Frame Loop Hoop End Brat W/ LED Turn Signal Brake Light Cafe Racer
                        Deals & savings
                        Authorised seller
                                                                     £20.39                                                                            From China
                                                                     £1.99 postage
                        Authenticity verified
                                                                     or Best Offer
                     More refinements...

                                                                     Bathroom Sink Faucet Sprayer Set External Hand Faucet Shower Clean Sprinkler

                                                                     £10.70                                                                            From China
                                                                     £0.99 postage
                                                                     or Best Offer



                                                                     Hydraulic Rear Disc Brake Caliper System + Pads 110cc 125cc Pit Dirt Bike

                                                                     £22.07                                                                            From China
                                                                     £0.99 postage
                                                                     or Best Offer



                                                                     Pair 80W LED Angel Eye Halo Ring Headlight Marker Bulb For BMW E90 E91 LCI /

                                                                     £21.61                                                                            From China
                                                                     £0.99 postage
                                                                     or Best Offer



                                                                     FULL FACE MOTORCYCLE HELMET LENS VISOR ANTI-FOG FOR LS2 FF352 FF351 FF369 &

                                                                     £20.59 to £21.62                                                                  From China
                                                                     £0.99 postage




                                                                     MOTORCYCLE TRIAL DIRT BIKE ENDURO REAR FENDER LED STOP BRAKE TAIL PLATE '.

                                                                     £12.65                                                                            From China
                                                                     £0.99 postage
                                                                     or Best Offer



                                                                     Fuel Tank & Carburettor For Briggs & Stratton Classic Sprint & Quattro 498809

                                                                     £17.76                                                                            From China
                                                                     £4.99 postage
                                                                     or Best Offer



                                                                     Rear Brake Light Reverse Camera + 7'' LCD Monitor For Ford Transit Custom 16 on

                                                                     £73.86                                                                            From China
                                                                     £8.99 postage
                                                                     or Best Offer



                                                                     EU Car Rear Number License Plate Frame W/ 3 Reverse Parking Sensor System Kit

                                                                     £21.32                                                                            From China
                                                                     £1.99 postage
                                                                     or Best Offer



                                                                     FOR CITROEN C4 & DS4 PICASSO GRAND ELECTRIC HANDBRAKE HAND BRAKE SWITCH 470702

                                                                     £14.88                                                                            From China
                                                                     £0.99 postage
                                                                     or Best Offer



                                                                     60mm Heater Pipe Ducting Duct Warm Air Outlet Clip T Piece For Webasto

                                                                     £15.59                                                                            From China
                                                                     £2.99 postage
                                                                     or Best Offer



                                                                     Pair 12 LED Bumper Grille Daytime Running Fog Lights DRL For VW Golf MK4

                                                                     £24.45                                                                            From China
                                                                     £0.99 postage
                                                                     or Best Offer



                                                                     2x Universal 7/8" 22mm Motorcycle Bike Handguards Hand Guards Protectors
                                                                                     11 product ratings

                                                                     £10.92                                                                            From China
                                                                     £1.99 postage
                                                                     or Best Offer

                                                                     Aluminum Gear Shifter Steering Wheel Shift Extension Paddle For Audi A3 A4 A6
                                                                                     10 product ratings

                                                                     £10.87                                                                            From China
                                                                     £0.99 postage
                                                                     or Best Offer

                                                                     3X M Sport Kidney Grill Grille Strip Cover Clip For BMW 1 Series F20 F21

                                                                     £5.97                                                                             From China
                                                                     £0.99 postage
                                                                     or Best Offer
https://www.ebay.co.uk/str/placeorder19?_dmd=1&rt=nc                                                                                                                2/4
10/16/2020                                                                      placeorder_19
                                           Case: 1:20-cv-06677 Document #: 12 Filed:  11/10/20| eBayPage
                                                                                                     Stores 250 of 358 PageID #:1199



                                                                3pcs Car M Color Kidney Grille Stripe Cover Clip For BMW 3 Series E90 E91
                                                                                4 product ratings

                                                                £5.08                                                                              From China
                                                                £0.99 postage
                                                                or Best Offer

                                                                LED Dynamic Turn Signal Mirror Light Indicator For VW Jetta Golf 6 MK6

                                                                £19.56                                                                             From China
                                                                £1.99 postage
                                                                or Best Offer



                                                                Universal Metal Detector Carry Bag Keep Safe Detecting Finder Storage

                                                                £12.99                                                                             From China
                                                                £0.99 postage
                                                                or Best Offer



                                                                Front Rear Wheel Fender Mud Guard Flaps Splash Cover For Kia Niro DE 2017 -

                                                                £17.29                                                                             From China
                                                                £0.99 postage
                                                                or Best Offer



                                                                Carbon Fiber Facelit Headlight Eyebrow Eyelids For Vauxhall Opel Insignia **

                                                                £21.98                                                                             From China
                                                                £0.99 postage
                                                                or Best Offer



                                                                1 or 2 Din Radio Stereo Fascia Panel Frame Fitting Kit For Suzuki Swift

                                                                £16.65                                                                             From China
                                                                £0.99 postage
                                                                or Best Offer



                                                                7" Monitor & Car Rear Brake Light Reversing Camera For Fiat Ducato Peugeot Boxer

                                                                £73.83                                                                             From China
                                                                £4.99 postage
                                                                or Best Offer



                                                                4pcs Front Rear Splash Mud Flap Guard Mudguards Protector For BMW X3 F25 2011-16

                                                                £26.49                                                                             From China
                                                                £11.99 postage
                                                                or Best Offer



                                                                Left Side Universal Adjustable Car Truck Seat Armrest Arm Console Box Arm Rest

                                                                £24.61                                                                             From China
                                                                £1.99 postage
                                                                or Best Offer



                                                                Motorcycle Bike Braided Steel Brake Clutch Oil Hose Line Pipe Cable 30cm-220cm

                                                                £3.45 to £7.59                                                                     From China
                                                                £2.99 postage




                                                                2 Din Car Stereo Fascia Dash Panel Adapter for BMW 3 Series E90 E92 E93

                                                                £27.92                                                                             From China
                                                                £1.99 postage
                                                                or Best Offer



                                                                Dirt Pit Pro Bike Quad ATV Hydraulic Brake Master Cylinder Lever Front Left

                                                                £11.77                                                                             From China
                                                                £0.99 postage
                                                                or Best Offer



                                                                19mm Carburetor Carb For KTM50 KTM 50 SX PRO JUNIOR Dirt Bike 50CC 2001-2008 **

                                                                £19.32                                                                             From China
                                                                £0.99 postage
                                                                or Best Offer



                                                                Front Bonnet Hood Locking Latch Assembly 1831520 For Ford Fiesta CA6A-16700-CE

                                                                £20.99                                                                             From China
                                                                £2.99 postage
                                                                or Best Offer



                                                                2 Din Stereo Radio Fascia Panel Frame Panel Adapter For HONDA Civic Hatchback

                                                                £32.73                                                                             From China
                                                                £1.99 postage
                                                                or Best Offer



                                                                Motorcycle LED Backlight Odometer Speedometer Gauge Meter Cafe **

                                                                £9.54                                                                              From China
                                                                £0.99 postage
                                                                or Best Offer



                                                                12LED Car Amber Emergency Flashing Strobe Light Bar Recovery Beacon Lamp 12-24V

https://www.ebay.co.uk/str/placeorder19?_dmd=1&rt=nc                                                                                                            3/4
10/16/2020                                                                                  placeorder_19
                                                       Case: 1:20-cv-06677 Document #: 12 Filed:  11/10/20| eBayPage
                                                                                                                 Stores 251 of 358 PageID #:1200

                       Hello. Sign in or register       Daily Deals     Brand Outlet      Help & Contact                                                                               Sell   Watch List   My eBay


                                                       Shop by
                                                       category                Search for anything                                                                        All Categories                   Search           Advanced



                       eBay       eBay Shops      placeorder_19




                                                              placeorder_19
                                                              172 followers placeorder_19 (9215            ) 98.4%

                                                              Welcome to our shop. Stocking a wide range of car parts & motor parts in our UK based warehouse with fast delivery. Great customer satisfied service. If you have any problems, please

                                                                      Save this seller                 Contact seller




                       Category

                       All                                                 ktm                                                                        Search                                                 Best Match

                       Carburettors

                       mopeizu
                                                                           All listings     Auction    Buy it now
                       Other

                                                                         1-12 of 12 results
                       Condition                         see all
                                                                                                    35W 12V Motorcycle Headlamp Headlight for Enduro Motocross KTM EXC SX SXF
                             New
                                                                                                    £16.64                                                                                                           From China
                       Price                                                                        £0.99 postage
                                                                                                    or Best Offer
                       £               - £


                       Buying format                     see all                                    Kick Side Stand Aluminum For KTM EXC EXC-F 125 250 300 350 450 500 2017-2019 '.
                             All listings
                                                                                                    £36.29
                             Best Offer
                                                                                                    or Best Offer
                             Auction
                             Buy it now
                             Classified Ads
                                                                                                    Motorcycle Headlight Headlamp For Enduro Motocross Dirt Bike KTM EXC SX SXF --
                       Item location                     see all
                                                                                                    £15.24
                             Default
                                                                                                    or Best Offer
                             UK Only
                             European Union
                             Worldwide
                                                                                                    19mm Carburetor Carb For KTM50 KTM 50 SX PRO JUNIOR Dirt Bike 50CC 2001-2008 **
                       Delivery options                  see all
                                                                                                    £19.32                                                                                                           From China
                             Free postage
                                                                                                    £0.99 postage
                             Free Click & Collect
                                                                                                    or Best Offer

                       Show only                         see all

                             Returns accepted                                                       Universal Motorcycle Enduro LED Rear Fender Stop Brake Light For CRF KTM **
                             Completed items
                                                                                                    £6.72                                                                                                            From China
                             Sold items
                                                                                                    £0.99 postage
                             Deals & savings
                                                                                                    or Best Offer
                             Authorised seller
                             Authenticity verified
                                                                                                    2x Motorcycle Side Box Pannier Handle Rope For BMW R1200GS KTM Yamaha
                       More refinements...
                                                                                                    £18.82                                                                                                           From China
                                                                                                    £0.99 postage
                                                                                                    or Best Offer



                                                                                                    Motorcycle Classic Rear View Mirrors Chrome For Honda Suzuki Kawasaki KTM

                                                                                                    £11.26                                                                                                           From China
                                                                                                    £0.99 postage
                                                                                                    or Best Offer



                                                                                                    Motorcycle Headlamp Headlight For Enduro Motocross Dirt Bike KTM EXC SX ''

                                                                                                    £16.20
                                                                                                    or Best Offer




                                                                                                    Universal Motorcycle Headlight lamp For Enduro Dirt Bike KTM EXC SX SXF SMR UK

                                                                                                    £15.96
                                                                                                    or Best Offer




                                                                                                    Universal LED Rear Tail Light Stop Light Fender Enduro For CRF KTM EXC ''

                                                                                                    £8.99
                                                                                                    or Best Offer




                                                                                                    12V 35W Universal Motorcycle Headlight Fits KTM Motocross Enduro Motorbikes --

                                                                                                    £17.75
                                                                                                    or Best Offer




                                                                                                    Motorcycle Exhaust Muffler Middle Pipe Tube for KTM RC390 DUKE 250 390 2017

                                                                                                    £18.66
                                                                                                    or Best Offer




https://www.ebay.co.uk/str/placeorder19?_dmd=1&rt=nc&_bkw=ktm                                                                                                                                                                                    1/2
10/16/2020                                 Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                     11/10/20 | eBay
                                                                                                  Page 252 of 358 PageID #:1201

                                                                                                                           How do you like our checkout? Tell us what you think
                                  Checkout

             Review item and postage                                                                           Subtotal (1 item)                                          £16.64
                                                                                                               Postage                                                      £0.99
             Seller: placeorder_19 | Message to seller
                                                                                                               Tax*                                                         £1.10
                                       35W 12V Motorcycle Headlamp Headlight for Enduro
                                       Motocross KTM EXC SX SXF
                                                                                                               Order total                                               £18.73
                                       £16.64
                                                                                                                 *We're required by law to collect sales tax and applicable fees
                                       Quantity       1                                                          for certain tax authorities. Learn more


                                       Postage
                                       Est. delivery: 29 Oct – 17 Dec
                                                                                                                                      Confirm and pay
                                       Economy Int'l Postage
                                       £0.99
                                                                                                                                   Select a payment option



             Post to                                                                                                                      See details

             100 W Roosevelt Ave
             Bensenville, IL 60106-1445
             United States


             Change




             Pay with




                     Credit or debit card




             Add vouchers



              Enter code:                                          Apply




          Copyright © 1995-2020 eBay Inc. All Rights Reserved. User Agreement, Privacy, Cookies and AdChoice




https://pay.ebay.co.uk/rgxo?action=view&sessionid=1137302508                                                                                                                        1/1
10/16/2020                                           Case: 1:20-cv-06677Universal
                                                                         Document Motorcycle
                                                                                         #: Enduro LED Rear
                                                                                             12 Filed:      Fender Stop
                                                                                                        11/10/20        Brake 253
                                                                                                                     Page     Light For
                                                                                                                                     of CRF
                                                                                                                                        358KTM ** | eBay#:1202
                                                                                                                                            PageID
 Hello. Sign in or register     Daily Deals     Brand Outlet      Help & Contact                                                                                                                Sell     Watch List         My eBay


                              Shop by
                              category                Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to previous page | Listed in category:   Vehicle Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Rear & Brake Light Assemblies                                                                              | Watch this item




            Check if this part fits your vehicle            Contact the seller



    UP TO 8% OFF WITH MULTI-BUY
                                                                                                   Universal Motorcycle Enduro LED Rear Fender Stop
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Brake Light For CRF KTM **
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or your
                                                                                                        Condition: New                                                                                         money back. Learn more

                                                                                                                                 Buy 1              Buy 2
                                                                                                         Multi-buy:
                                                                                                                              £6.72 each          £6.38 each
                                                                                                                                                                                                       Seller information
                                                                                                                                                                                                       placeorder_19 (9215         )
                                                                                                          Quantity:       1                                                                            98.4% Positive Feedback


                                                                                                                        2 available
                                                                                                                                                                                                           Save this seller
                                                                                                                                                                                                       Contact seller
                                                                                                            Price:
                                                                                                                      £6.72 each                                     Buy it now
                                                                                                                                                                                                       Visit Shop
                                                                                                                                                                                                       See other items

                                                                                                                                                                   Add to basket                       Registered as a business seller




                                                                                                      Best Offer:
                                                                                                                                                                     Make offer


                                                                                                                                                                   Watch this item



                                    Mouse over image to zoom                                                                            Free returns



                                                                                                             Collect 6 Nectar points Redeem your points | Conditions


                                                                                                          Postage: £0.99 Economy Delivery | See details
                                                                                                                        International postage of items may be subject to customs processing
                               Have one to sell? Sell it yourself                                                       and additional charges.
                                                                                                                        Item location: Shenzhen, China
                                                                                                                        Posts to: Worldwide See exclusions

                                                                                                          Delivery: Estimated between Thu. 29 Oct. and Thu. 17 Dec.
                                                                                                                        Seller sends within 2 days after receiving cleared payment.
                                                                                                                        Please allow additional time if international delivery is subject to
                                                                                                                        customs processing.


                                                                                                        Payments:

                                                                                                           Returns: 30 days refund, seller pays return postage |                  See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     Polisport Enduro Rear Light              Rear Fender LED Brake Stop              Universal Motorcycle                      Dirt Bike Universal LED Rear              Universal Motorcycle                        Universal LED Rear Stop
     YZF WR SX -F Pit Bike KTM…               Tail Light Motorcycle Endur…            Enduro LED Rear Fender…                   Fender Brake Tail Light Off-…             Enduro Dirt Bike Fender…                    Brake Tail Light Fender…
     £16.00                                   £14.92                                  £6.28                                     £13.30                                    £6.18                                       £12.59
     + £16.85 P&P                             £15.70                                  + £0.99 P&P                               £14.00                                    + £0.99 P&P                                 Free P&P
     Seller 99.2% positive                    + £2.50 P&P                             New                                       + £2.50 P&P                               Almost gone                                 New
                                              Seller 99.6% positive                                                             Seller 99.3% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.co.uk/itm/Universal-Motorcycle-Enduro-LED-Rear-Fender-Stop-Brake-Light-For-CRF-KTM/373211503196?hash=item56e5239a5c:g:4zIAAOSwnCpc3Qm2                                                                                                    1/5
10/19/2020                                                             Magnetic
                                                      Case: 1:20-cv-06677       Motorcycle#:
                                                                          Document         Oil12
                                                                                              FuelFiled:
                                                                                                  Tank Bag11/10/20
                                                                                                           Waterproof With
                                                                                                                      Page Pocket
                                                                                                                              254 Saddlebag
                                                                                                                                     of 358Universal
                                                                                                                                             PageID  | eBay
                                                                                                                                                         #:1203
 Hi! Sign in or register      Daily Deals    Brand Outlet      Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                              Shop by
                              category                 Search for anything                                                                                                         All Categories                        Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Tank Bags                                                                                                | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Pocket                             Universal                                      Magnetic                                             Motorcycle 4                                      EVO Motorbike
                           Magnetic Oil Fuel…                            Motorcycle Bike…                               Motorcycle…                                          Magnetic Oil Fuel…                                Magnetic Tank Ba…
                           $18.99                                        $20.53                                         $25.10                                               $25.99                                            $33.60
                           Free shipping                                 $41.05                                         $27.89                                               Free shipping                                     + $12.92 shipping
                                                                         Free shipping                                  Free shipping




            This fits a KTM                   Select Year



    SAVE UP TO 8% WHEN YOU BUY MORE
                                                                                           Magnetic Motorcycle Oil Fuel Tank Bag Waterproof With
                                                                                                                                                                                                      Shop with confidence
                                                                                           Pocket Saddlebag Universal
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                                                                                                                             Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                 Condition: New

                                                                                                                        Buy 1              Buy 2                                                      Seller information
                                                                                              Bulk savings:
                                                                                                                      $19.99/ea          $19.39/ea                                                    plaza-30 (1368     )
                                                                                                                                                                                                      99% Positive feedback

                                                                                            Compatibility: See compatible vehicles
                                                                                                                                                                                                          Save this Seller
                                                                                                   Quantity:      1
                                                                                                                                                                                                      Contact seller

                                                                                                                 2 available                                                                          Visit store
                                                                                                                                                                                                      See other items


                                                                                                     Price:    US $19.99/ea                                        Buy It Now


                                                                                                                                                                  Add to cart


                                                                                                                                                                Add to Watchlist
                                  Have one to sell?        Sell now

                                                                                                         Free shipping                                     30-day returns


                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                 See details
                                                                                                                 International shipment of items may be subject to customs processing and
                                                                                                                 additional charges.
                                                                                                                 Item location: Hong Kong, Hong Kong
                                                                                                                 Ships to: Worldwide See exclusions


                                                                                                   Delivery:            Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                        This item has an extended handling time and a delivery estimate
                                                                                                                        greater than 17 business days.
                                                                                                                        Please allow additional time if international delivery is subject to
                                                                                                                        customs processing.

                                                                                                 Payments:



                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                           Earn up to 5x points when you use your eBay
                                                                                                                           Mastercard. Learn more

                                                                                                    Returns: 30 day Buyer pays for return shipping |                 See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     TPMS Car LCD Wireless Tire               6-Cylinder Spider Fuel                 ABS Black Car Trunk Air Flow              Universal Intake Car Auto                 5.5" Car OBD2 II HUD Head                  NEW ABS Universal Car
     Pressure Monitoring Syste…               Injector For Chevy GMC…                Vent Bonnet Hood Scoop…                   SUV Pickup Air Flow Vent…                 Up Display Fuel…                           Fender Blade Side SharkFeedback
                                                                                                                                                                                                                                            Ai…
     $25.69                                   $143.99                                $12.99                                    $13.59                                    $27.69                                     $17.09
     + $3.00 shipping                         Free shipping                          + $3.00 shipping                          Free shipping                             Free shipping                              + $3.00 shipping
     Popular                                                                         Popular




                                                                                                                                                                                                                                           Report item
https://www.ebay.com/itm/Magnetic-Motorcycle-Oil-Fuel-Tank-Bag-Waterproof-With-Pocket-Saddlebag-Universal/264868969066?fits=Make%3AKTM&hash=item3dab6bba6a:g:BOEAAOSwl5dfY8UC&vxp=mtr                                                                      1/8
10/19/2020                                                        Magnetic
                                                 Case: 1:20-cv-06677       Motorcycle#:
                                                                     Document         Oil12
                                                                                         FuelFiled:
                                                                                             Tank Bag11/10/20
                                                                                                      Waterproof With
                                                                                                                 Page Pocket
                                                                                                                         255 Saddlebag
                                                                                                                                of 358Universal
                                                                                                                                        PageID  | eBay
                                                                                                                                                    #:1204
    Description            Shipping and payments



                                                                                                                                                         eBay item number: 264868969066
      Seller assumes all responsibility for this listing.

      Last updated on Oct 17, 2020 03:37:08 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make        Model       Submodel
              -Select-          -Select-    -Select-     -Select-                 Go


         [show all compatible vehicles]


               This part is compatible with 112 vehicle(s) matching KTM.


             Notes       Year                                 Make                             Model                                  Submodel
                         2011                                 KTM                              105                                    SX
                         2010                                 KTM                              105                                    SX
                         2010                                 KTM                              105                                    XC
                         2009                                 KTM                              105                                    SX
                         2009                                 KTM                              105                                    XC
                         2008                                 KTM                              105                                    SX
                         2008                                 KTM                              105                                    XC
                         2007                                 KTM                              105                                    SX
                         2006                                 KTM                              105                                    SX
                         2005                                 KTM                              105                                    SX
                         2004                                 KTM                              105                                    SX
                         2014                                 KTM                              125                                    SX
                         2013                                 KTM                              125                                    SX
                         2012                                 KTM                              125                                    SX
                         2011                                 KTM                              125                                    SX
                         2010                                 KTM                              125                                    SX
                         2009                                 KTM                              125                                    SX
                         2008                                 KTM                              125                                    SX
                         2008                                 KTM                              125                                    SXS
                         2007                                 KTM                              125                                    EXC

         Page 1 of 6                                                                                 1 2 3 4 5 6

         Portions of the information contained in this table have been provided by plaza-30



         Item specifics
         Condition:                        New                                                   Brand:                            281KM
         Modified Item:                    No                                                    Color:                            Black
         Non-Domestic Product:             No                                                    Country/Region of Manufacture:    China
         Placement on Vehicle:             Rear                                                  Custom Bundle:                    No
         Size:                             As pictures show                                      Manufacturer Part Number:         CP7761
         Warranty:                         1 Year                                                Material:                         Oxford fabric/Nylon
         UPC:                              Does Not Apply




                                     Description



                                 Description:
                                 *Motorcycle Oil Fuel Tank Bag for outdoor activities
                                 *Suitable for all kinds of motorcycle
                                 *There are 4 Pocket in this Bag, you can put your money, cards in the bag, very convenient for short trip
                                 *Transoarent pocket, designed for a clear version of your mobile phone GPS
                                 *Waterproof surface, it won't get wet in the small rain day
                                 *Made of Oxford fabric & Nylon material, durable
                                 *Come with an adjustable band for easily carry around
                                                                                                                                                                                        Feedback
                                 *100% Brand new and high quality
                                 *Color: Black(As pictures show)
                                 *Dimension: As pictures show


                                 Package Included:
                                 1*Motorcycle Oil Tank Bag
                                 1*Carry Band

https://www.ebay.com/itm/Magnetic-Motorcycle-Oil-Fuel-Tank-Bag-Waterproof-With-Pocket-Saddlebag-Universal/264868969066?fits=Make%3AKTM&hash=item3dab6bba6a:g:BOEAAOSwl5dfY8UC&vxp=mtr         2/8
10/19/2020                                               Magnetic
                                        Case: 1:20-cv-06677       Motorcycle#:
                                                            Document         Oil12
                                                                                FuelFiled:
                                                                                    Tank Bag11/10/20
                                                                                             Waterproof With
                                                                                                        Page Pocket
                                                                                                                256 Saddlebag
                                                                                                                       of 358Universal
                                                                                                                               PageID  | eBay
                                                                                                                                           #:1205



                             Detail Image




                                                                                                                                                                                        Feedback




https://www.ebay.com/itm/Magnetic-Motorcycle-Oil-Fuel-Tank-Bag-Waterproof-With-Pocket-Saddlebag-Universal/264868969066?fits=Make%3AKTM&hash=item3dab6bba6a:g:BOEAAOSwl5dfY8UC&vxp=mtr         3/8
10/19/2020                                               Magnetic
                                        Case: 1:20-cv-06677       Motorcycle#:
                                                            Document         Oil12
                                                                                FuelFiled:
                                                                                    Tank Bag11/10/20
                                                                                             Waterproof With
                                                                                                        Page Pocket
                                                                                                                257 Saddlebag
                                                                                                                       of 358Universal
                                                                                                                               PageID  | eBay
                                                                                                                                           #:1206




                                                                                                                                                                                        Feedback




https://www.ebay.com/itm/Magnetic-Motorcycle-Oil-Fuel-Tank-Bag-Waterproof-With-Pocket-Saddlebag-Universal/264868969066?fits=Make%3AKTM&hash=item3dab6bba6a:g:BOEAAOSwl5dfY8UC&vxp=mtr         4/8
10/19/2020                                               Magnetic
                                        Case: 1:20-cv-06677       Motorcycle#:
                                                            Document         Oil12
                                                                                FuelFiled:
                                                                                    Tank Bag11/10/20
                                                                                             Waterproof With
                                                                                                        Page Pocket
                                                                                                                258 Saddlebag
                                                                                                                       of 358Universal
                                                                                                                               PageID  | eBay
                                                                                                                                           #:1207




                                                                                                                                                                                        Feedback




https://www.ebay.com/itm/Magnetic-Motorcycle-Oil-Fuel-Tank-Bag-Waterproof-With-Pocket-Saddlebag-Universal/264868969066?fits=Make%3AKTM&hash=item3dab6bba6a:g:BOEAAOSwl5dfY8UC&vxp=mtr         5/8
10/19/2020                                               Magnetic
                                        Case: 1:20-cv-06677       Motorcycle#:
                                                            Document         Oil12
                                                                                FuelFiled:
                                                                                    Tank Bag11/10/20
                                                                                             Waterproof With
                                                                                                        Page Pocket
                                                                                                                259 Saddlebag
                                                                                                                       of 358Universal
                                                                                                                               PageID  | eBay
                                                                                                                                           #:1208




                             Payment


                        Payment Types: We accept PayPal only!
                        PayPal is the only online payment method we accept. Please make sure you have a
                        valid/confirmed PayPal account prior bidding.
                        All PayPal Payments must be Confirmed ( Shipping and billing addresses must match )
                        Payment must be made within 48hrs of the auction end time.
                        Non-Paying bidders will be reported.



                             Shipping


                        Arrives in 11-35 days (shipping sometimes hard to control, any issue contact us,we always be here.)
                        If you have any questions just contact us , we will reply in 24hours



                             Return


                        Pls read the return policy carefully before you buy,if you not agree with the following details,
                        pls do not buy in my store.


                        1.We accept return if buyer doesn't like it when the item reached,buyer should contact us first about the return address .
                        Item return becasue of buyer no like it,return cost will be cover by buyer,What's more.buyer should return it with orignal
                        package within 3 days since you rerecived it,without any damage of the item.

                        2.Item used or damaged by buyer will not access to return to us ,cause it is useless for us though you return it back to us.


                        3.Item damaged on the way of transportation,we are very sad and sorry,if this issue happened,pls do contact us within
                        24hours,and provide us pic of the item.we will offer a replacement or refund,it based on the buyer's choice.thanks

                        4.All return should have a agreement between us.buyer cant not just return without communication.shipping way,shipping
                        fee,and return address should tell us ,get the agreement and then ship.or we will not recognize the return,and will not pay
                        for any fee about that



                             Contact Us


                        If there is any question about our products, please feel free to contact us by ebay message instead of email, we will reply
                        all the ebay messages within 24 hours. (From Monday to Friday:10am-6pm)
                                                                                                                                                                                        Feedback




https://www.ebay.com/itm/Magnetic-Motorcycle-Oil-Fuel-Tank-Bag-Waterproof-With-Pocket-Saddlebag-Universal/264868969066?fits=Make%3AKTM&hash=item3dab6bba6a:g:BOEAAOSwl5dfY8UC&vxp=mtr         6/8
10/19/2020                                                           Magnetic
                                                    Case: 1:20-cv-06677       Motorcycle#:
                                                                        Document         Oil12
                                                                                            FuelFiled:
                                                                                                Tank Bag11/10/20
                                                                                                         Waterproof With
                                                                                                                    Page Pocket
                                                                                                                            260 Saddlebag
                                                                                                                                   of 358Universal
                                                                                                                                           PageID  | eBay
                                                                                                                                                       #:1209




   Sponsored items based on your recent views 1/4                                                                                                                                                         Feedback on our suggestions




     Motorcycle Pocket                        High Quality Motorcycle                   1 Pair PU Leather Waterproof              Universal Motorcycle Bike             Motorcycle Motorbike        1PCS Motorcycle Backpack
     Magnetic Oil Fuel Tank Bag…              Rear Tail Seat Back Saddle…               Motorcycle Side Saddleba…                 Oil Fuel Tank Bag Magnetic…           Waterproof Magnetic Oil…    Waterproof Magnetic Oil…
     $18.99                                   $34.19                                    $68.30                                    $20.53                                $49.49                      $49.49
     Free shipping                            $35.99                                    $75.89                                    $41.05                                $65.99                      $65.99
     New                                      Free shipping                             Free shipping                             Free shipping                         + $50.00 shipping           + $50.00 shipping
                                              New                                       New                                       New                                   New                         New




   Explore more sponsored options:




     Universal Motorcycle Bike                EVO Motorbike Magnetic                    Cortech SUPER 2.0 12L                     Oxford M4 4 Litre Tank N              SPADA EXPANDABLE
     Oil Fuel Tank Bag Magnetic…              Tank Bag Motorcycle GPS…                  Magnetic Tank Bag                         Tailer Magnetic Tank and T…           MAGNETIC MOTORCYCLE…
     $20.53                                   $33.60                                    $109.99                                   $109.95                               $174.00
     $41.05                                   + $12.92 shipping                         + $48.68 shipping                         + $49.16 shipping                     + $1.51 shipping
     Free shipping




   More from this seller 1/2                                                                                                                                                                              Feedback on our suggestions




     Universal Car Tool Two Way               3D Motorcycle Air Seat                    TPMS Car LCD Wireless Tire                Universal Intake Car Auto             5.5" Car OBD2 II HUD Head   NEW ABS Universal Car
     Oil Filter Wrench Full…                  Cushion TPU Pad Cruiser…                  Pressure Monitoring Syste…                SUV Pickup Air Flow Vent…             Up Display Fuel…            Fender Blade Side Shark Ai…
     $14.59                                   $29.19                                    $25.69                                    $13.59                                $27.69                      $17.09
     + shipping                               + shipping                                + shipping                                + shipping                            + shipping                  + shipping
     Last one                                                                           Popular




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                                                  Return to top
 More to explore : Fuel Tanks for Universal, Motorcycle Oil Tanks for Honda, Motorcycle Oil Tanks for Yamaha, Motorcycle Oil Tanks for Suzuki, Motorcycle Oil Tanks for Kawasaki,
 Waterproof Universal Fit Covers for Ford, Motorcycle Oil Tanks for Harley-Davidson, Waterproof Universal Fit Covers for Nissan, Waterproof Universal Fit Covers for GMC,
 Waterproof Universal Fit Covers for Hyundai




                                                                                                                                                                                                                              Feedback
         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Magnetic-Motorcycle-Oil-Fuel-Tank-Bag-Waterproof-With-Pocket-Saddlebag-Universal/264868969066?fits=Make%3AKTM&hash=item3dab6bba6a:g:BOEAAOSwl5dfY8UC&vxp=mtr                                                   7/8
10/19/2020                                                             Magnetic
                                                      Case: 1:20-cv-06677       Motorcycle#:
                                                                          Document         Oil12
                                                                                              FuelFiled:
                                                                                                  Tank Bag11/10/20
                                                                                                           Waterproof With
                                                                                                                      Page Pocket
                                                                                                                              261 Saddlebag
                                                                                                                                     of 358Universal
                                                                                                                                             PageID  | eBay
                                                                                                                                                         #:1210
 Hi! Sign in or register      Daily Deals    Brand Outlet      Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                              Shop by
                              category                 Search for anything                                                                                                         All Categories                        Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Tank Bags                                                                                                | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Pocket                             Universal                                      Magnetic                                             Motorcycle 4                                      EVO Motorbike
                           Magnetic Oil Fuel…                            Motorcycle Bike…                               Motorcycle…                                          Magnetic Oil Fuel…                                Magnetic Tank Ba…
                           $18.99                                        $20.53                                         $25.10                                               $25.99                                            $33.60
                           Free shipping                                 $41.05                                         $27.89                                               Free shipping                                     + $12.92 shipping
                                                                         Free shipping                                  Free shipping




            This fits a KTM                   Select Year



    SAVE UP TO 8% WHEN YOU BUY MORE
                                                                                           Magnetic Motorcycle Oil Fuel Tank Bag Waterproof With
                                                                                                                                                                                                      Shop with confidence
                                                                                           Pocket Saddlebag Universal
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                                                                                                                             Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                 Condition: New

                                                                                                                        Buy 1              Buy 2                                                      Seller information
                                                                                              Bulk savings:
                                                                                                                      $19.99/ea          $19.39/ea                                                    plaza-30 (1368     )
                                                                                                                                                                                                      99% Positive feedback

                                                                                            Compatibility: See compatible vehicles
                                                                                                                                                                                                          Save this Seller
                                                                                                   Quantity:      1
                                                                                                                                                                                                      Contact seller

                                                                                                                 2 available                                                                          Visit store
                                                                                                                                                                                                      See other items


                                                                                                     Price:    US $19.99/ea                                        Buy It Now


                                                                                                                                                                  Add to cart


                                                                                                                                                                Add to Watchlist
                                  Have one to sell?        Sell now

                                                                                                         Free shipping                                     30-day returns


                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                 See details
                                                                                                                 International shipment of items may be subject to customs processing and
                                                                                                                 additional charges.
                                                                                                                 Item location: Hong Kong, Hong Kong
                                                                                                                 Ships to: Worldwide See exclusions


                                                                                                   Delivery:            Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                        This item has an extended handling time and a delivery estimate
                                                                                                                        greater than 17 business days.
                                                                                                                        Please allow additional time if international delivery is subject to
                                                                                                                        customs processing.

                                                                                                 Payments:



                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                           Earn up to 5x points when you use your eBay
                                                                                                                           Mastercard. Learn more

                                                                                                    Returns: 30 day Buyer pays for return shipping |                 See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     TPMS Car LCD Wireless Tire               6-Cylinder Spider Fuel                 ABS Black Car Trunk Air Flow              Universal Intake Car Auto                 5.5" Car OBD2 II HUD Head                  NEW ABS Universal Car
     Pressure Monitoring Syste…               Injector For Chevy GMC…                Vent Bonnet Hood Scoop…                   SUV Pickup Air Flow Vent…                 Up Display Fuel…                           Fender Blade Side SharkFeedback
                                                                                                                                                                                                                                            Ai…
     $25.69                                   $143.99                                $12.99                                    $13.59                                    $27.69                                     $17.09
     + $3.00 shipping                         Free shipping                          + $3.00 shipping                          Free shipping                             Free shipping                              + $3.00 shipping
     Popular                                                                         Popular




                                                                                                                                                                                                                                           Report item
https://www.ebay.com/itm/Magnetic-Motorcycle-Oil-Fuel-Tank-Bag-Waterproof-With-Pocket-Saddlebag-Universal/264868969066?fits=Make%3AKTM&hash=item3dab6bba6a:g:BOEAAOSwl5dfY8UC&vxp=mtr                                                                      1/3
10/19/2020                                                               Magnetic
                                                        Case: 1:20-cv-06677       Motorcycle#:
                                                                            Document         Oil12
                                                                                                FuelFiled:
                                                                                                    Tank Bag11/10/20
                                                                                                             Waterproof With
                                                                                                                        Page Pocket
                                                                                                                                262 Saddlebag
                                                                                                                                       of 358Universal
                                                                                                                                               PageID  | eBay
                                                                                                                                                           #:1211
    Description               Shipping and payments



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: Hong Kong, Hong Kong
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Iraq, Jordan, Kuwait, Lebanon, Oman, Turkey, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British
             Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles,
             Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook Islands, Fiji,
             French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western
             Samoa, Cambodia, Hong Kong, Laos, Macau, Taiwan, Bermuda, Greenland, Saint Pierre and Miquelon, Argentina, Bolivia, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana,
             Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela, Albania, Andorra, Belarus, Bosnia and Herzegovina, Gibraltar, Guernsey, Iceland, Jersey, Liechtenstein, Lithuania, Luxembourg,
             Macedonia, Malta, Moldova, Monaco, Montenegro, Romania, San Marino, Serbia, Svalbard and Jan Mayen, Sweden, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic,
             Bangladesh, Bhutan, China, Georgia, India, Kyrgyzstan, Mongolia, Nepal, Pakistan, Tajikistan, Turkmenistan, Uzbekistan, PO Box

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60440                  Get Rates


               Shipping and handling               To                       Service                                                                                    Delivery*

               Free shipping                       United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                              Estimated between Fri. Nov. 13 and Thu. Dec. 3
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




     Motorcycle Pocket                           High Quality Motorcycle                1 Pair PU Leather Waterproof             Universal Motorcycle Bike                 Motorcycle Motorbike                      1PCS Motorcycle Backpack
     Magnetic Oil Fuel Tank Bag…                 Rear Tail Seat Back Saddle…            Motorcycle Side Saddleba…                Oil Fuel Tank Bag Magnetic…               Waterproof Magnetic Oil…                  Waterproof Magnetic Oil…
     $18.99                                      $34.19                                 $68.30                                   $20.53                                    $49.49                                    $49.49
     Free shipping                               $35.99                                 $75.89                                   $41.05                                    $65.99                                    $65.99
     New                                         Free shipping                          Free shipping                            Free shipping                             + $50.00 shipping                         + $50.00 shipping
                                                 New                                    New                                      New                                       New                                       New




   Explore more sponsored options:                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/Magnetic-Motorcycle-Oil-Fuel-Tank-Bag-Waterproof-With-Pocket-Saddlebag-Universal/264868969066?fits=Make%3AKTM&hash=item3dab6bba6a:g:BOEAAOSwl5dfY8UC&vxp=mtr                                                                      2/3
10/19/2020                                        Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                            11/10/20 Profile
                                                                                                         Page 263 of 358 PageID #:1212
                  Hi! Sign in or register      Daily Deals   Brand Outlet      Help & Contact                                                                     Sell   Watchlist      My eBay


                                                Shop by
                                                category                   Search for anything                                                   All Categories                        Search             Advanced



                 Home         Community         Feedback forum        Feedback profile



                 Feedback profile


                                            plaza-30 (1368        )                                                                                                            Member Quick Links
                                            Positive Feedback (last 12 months): 99%                                                                                            Contact member
                                            Member since: Oct-24-17 in Singapore                                                                                               View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                            View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                      Detailed seller ratings

                                                   1 month       6 months          12 months                  Average for the last 12 months

                             Positive                 61              290             1027                    Accurate description                                Reasonable shipping cost
                                                                                                                           (715)                                              (737)
                             Neutral                   1               7                 12
                                                                                                              Shipping speed                                      Communication
                             Negative                  0               2                 7                                 (713)                                              (715)




                            All received Feedback                                   Received as buyer                                Received as seller                               Left for others

                 7 Feedback received (viewing 1-7)                                                                                                                                        Revised Feedback: 9


                 Search Feedback received as seller with an item title or ID:                                                                             Rating type:                       Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                      Negative (7)                         12 Months


                    FEEDBACK                                                                                                           FROM                                               WHEN

                           Missed two delivery dates. Came late broken parts in package. Lights are nice.                              Buyer: h***s (239 )                                Past 6 months
                           (Private listing)                                                                                                                                              Reciprocal feedback




                                                                                                                                                                                                                     Comment?
                           not good dos3nt do sequential turn signal                                                                   Buyer: o***a (1422 )                               Past 6 months
                           (Private listing)                                                                                                                                              Reciprocal feedback


                                                              Detailed item information is not available for the following items because the feedback is over 90 days old.


                           I have not received them yet                                                                                Buyer: e *** e ( 12 )                              Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           very small quantity, smells terrible, messy to pour                                                         Buyer: l***a (514 )                                Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           Sent wrong item                                                                                             Buyer: e***s (29 )                                 Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback


                               Reply by plaza-30. Left within past year.

                               We always check the items before dispatch,you'd better take a picture to check.


                           30W! ?? More like a candle light.                                                                           Buyer: 0***a (338 )                                Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback


                               Reply by plaza-30. Left within past year.
                               Sorry for the issues, pls check your eBay message for the solution.


                           Very very small bottle. My thumb is bigger than the bottle..very tiny bottle                                Buyer: u***_ (8)                                   Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback


                               Reply by plaza-30.Left within past year.
                               Sorry for the issues, pls check your eBay message for the solution.



                 Page 1 of 1
                                                                                                                     1



                                                       Member Quick Links                     Contact member               Suggested Next             Leave Feedback
                                                                                              View items for sale                                     Reply to received Feedback
                                                                                              View seller's Store                                     Follow up to given Feedback
                                                                                                                                                      Request feedback revision




https://www.ebay.com/fdbk/feedback_profile/plaza-30?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                           1/2
10/19/2020                                      Case: 1:20-cv-06677 Document #: 12 Filed: plaza-30
                                                                                           11/10/20on eBay
                                                                                                        Page 264 of 358 PageID #:1213
                          Hi! Sign in or register    Daily Deals        Brand Outlet   Help & Contact                                                            Sell      Watchlist         My eBay


                                                      Shop by
                                                      category                   Search for anything                                            All Categories                                Search               Advanced



                          plaza-30's profile



                                                              plaza-30 (1368 )                                                                                          Items for sale        Visit store       Contact
                                                              99% positive feedback

                                                                                                                          Based in Singapore, plaza-30 has been an eBay member since Oct 24, 2017
                                                                   Save




                                Feedback ratings                                                                                                                                                        See all feedback

                                                    715       Item as described                      1,027            12               7                           Great product, fast shippinh
                                                                                                                                                                   Oct 12, 2020
                                                    715       Communication                     Positive         Neutral           Negative
                                                    713       Shipping time

                                                    737       Shipping charges                          Feedback from the last 12 months



                            48 Followers | 0 Reviews | Member since: Oct 24, 2017 |           Singapore



                          Items for sale(279)                                                                                                                                                                 See all items




                            Car Marine Boat...                                 2000 UP 46RE 47...                               3 Gang Rocker S...                                     Motorcycle TPMS...
                            US $26.29                         7h left          US $63.99                        7h left         US $21.33                          8h left             US $50.34                      9h left




                            About eBay      Announcements        Community        Security Center     Resolution Center       Seller Center    Policies    Affiliates      Help & Contact      Site Map


                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/plaza-30?_trksid=p2047675.l2559                                                                                                                                                                        1/1
10/19/2020                                                                                  plaza-30
                                                     Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                                               11/10/20      Page 265 of 358 PageID #:1214
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                 Sell   Watchlist     My eBay


                                     Shop by
                                     category               Search this Store                                                                     This Store                         Search           Advanced



     eBay       eBay Stores      plaza-30




                                              plaza-30
                                              48 followers plaza-30 (1368         ) 99.0%


                                                  Save this seller




     Category

     All                                               All Listings   Auction       Buy It Now                                                                                 Time: ending soonest

     eBay Motors                                      1-48 of 254 Results
         Parts & Accessories
                                                                             Car Marine Boat 5-Gang Waterproof Circuit Blue LED Rocker Switch Panel Breaker
         Automotive Tools & Supplies
                                                                             $26.29                                                                                                       From Hong Kong
     Condition                          see all                              $3.00 shipping
                                                                             24 watching
           New


     Price
                                                                             2000 UP 46RE 47RE Solenoid Governor Pressure Output Speed Sensor Filter Kit
           Under $15.00
                                                                             $63.99                                                                                                       From Hong Kong
           $15.00 to $35.00
                                                                             $3.00 shipping
           Over $35.00
                                                                             9 watching
     $               - $


     Buying Format                      see all                              3 Gang Rocker Switch Panel Circuit Breaker LED Voltmeter RV Car Marine Boat USB

           All Listings                                                      $21.33                                                                                                       From Hong Kong
           Best Offer                                                        $3.00 shipping
           Auction                                                           27 sold
           Buy It Now
           Classified Ads
                                                                             Motorcycle TPMS Wireless Tire Pressure Monitoring System LCD +2 External Sensors
     Item Location                      see all
                                                                             $50.34                                                                                                       From Hong Kong
                                                                             $3.00 shipping
     Delivery Options                   see all                              18 watching
           Free Shipping
           Free In-store Pickup
                                                                             12-Way 12V Blade Fuse Box Block Holder LED Indicator Auto Marine Waterproof 32V
     Show only                          see all
                                                                             $18.42                                                                                                       From Hong Kong
           Returns Accepted                                                  $3.00 shipping
           Completed Items                                                   14 watching
           Sold Items
           Deals & Savings
                                                                             Navigation Touch Screen For Lexus IS GS RX Toyota Prius IS250 IS350 ISF 7.3 Inch
           Authorized Seller
           Authenticity Verified                                             $23.99                                                                                                       From Hong Kong
                                                                             $3.00 shipping
     More refinements...



                                                                             Starter Solenoid Relay for Yamaha YFM660R Raptor 2001~2005 Raptor 350 2004~2010

                                                                             $6.99                                                                                                        From Hong Kong
                                                                             $3.00 shipping




                                                                             Universal Carbon Fiber Quick Release Locking Hood Latch Pin Kit Aluminum Alloy

                                                                             $20.32                                                                                                       From Hong Kong
                                                                             $3.00 shipping




                                                                             2Pcs 18 LED License Plate Light Lamp for Nissan Navara D40 Frontier 2007-2019 SP

                                                                             $10.89                                                                                                       From Hong Kong
                                                                             $3.00 shipping




                                                                             LED License Plate Rear Bumper Lights Lamps For Dodge Ram 1500 2500 3500 03-18 X2

                                                                             $13.99                                                                                                       From Hong Kong
                                                                             $3.00 shipping




https://www.ebay.com/str/plaza30                                                                                                                                                                                 1/4
10/19/2020                                                                plaza-30
                                   Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                             11/10/20      Page 266 of 358 PageID #:1215
                                                  Front Hood Kidney Grill Grille For BMW 3 Series E36 325i M3 97-99 Matte Black SP

                                                  $24.99                                                                             From Hong Kong
                                                  $3.00 shipping




                                                  Valve Spring Compressor Tool Fit For Chevy LSX 4.8 5.3 5.7 6.0 6.2 LS1 LS2 LS3

                                                  $22.99                                                                             From Hong Kong
                                                  $3.00 shipping




                                                  5 Black Smoked Lens Amber LED Cab Roof Marker Running Lights For Truck SUV Dodge

                                                  $30.99                                                                             From Hong Kong
                                                  $3.00 shipping
                                                  32 sold



                                                  NEW 60LED Dynamic Side Mirror Turn Signal Lights For 15-20 Ford F150 Smoked Lens

                                                  $35.99                                                                             From Hong Kong
                                                  $3.00 shipping




                                                  Dynamic Mirror LED Side Lights Turn Signal Lamps Black Lens For Ford F150 09-14

                                                  $21.29                                                                             From Hong Kong
                                                  $3.00 shipping
                                                  6 watching



                                                  1/4" x 50' Synthetic Winch Rope Line Cable 10000LBS Recovery ATV/UTV SUV Pickup

                                                  $17.99                                                                             From Hong Kong
                                                  $3.00 shipping
                                                  5 watching



                                                  4PCS Ignition Coil For Toyota Corolla Echo & Prius C1304 90919-02240 UF316 SET

                                                  $50.99                                                                             From Hong Kong
                                                  $3.00 shipping




                                                  7" Rubber Antenna Mast For 2011-13 JEEP GRAND CHEROKEE Removable Brand Upgrade S
                                                               10 product ratings

                                                  $8.29                                                                              From Hong Kong
                                                  Trending at $10.40                                                                    Brand: Jeep
                                                  $3.00 shipping
                                                  6 watching

                                                  10Pcs Shark Fin Diffuser Vortex Generator Car Wing Roof Spoiler Bumper Universal

                                                  $9.19                                                                              From Hong Kong
                                                  $3.00 shipping




                                                  Door Rearview Mirror Cover Cap For BMW 228i 435i 218i 220i 320i 328i 330i 335i

                                                  $34.39                                                                             From Hong Kong
                                                  Free shipping




                                                  Carbon Fiber Mirror Cover Cap For BMW F10 520i 523i 525i 528i 530i Pre-LCI 11-13

                                                  $46.99                                                                             From Hong Kong
                                                  Free shipping




                                                  3D Motorcycle Air Seat Cushion TPU Pad Cruiser Touring Saddle Pressure Relief

                                                  $29.19
                                                  21 sold




                                                  24V 400A Battery Isolator Disconnect Switch For Marine Boat Car Rv ATV Vehicles

                                                  $8.99                                                                              From Hong Kong
                                                  $3.00 shipping




                                                  NEW Wireless LCD Motorcycle TPMS Tire Pressure Monitor Systems+ 2 Sensors Tool

                                                  $49.99                                                                             From Hong Kong
                                                  $3.00 shipping

https://www.ebay.com/str/plaza30                                                                                                                      2/4
10/19/2020                                                                plaza-30
                                   Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                             11/10/20      Page 267 of 358 PageID #:1216
                                                  4 watching



                                                  For Honda Civic D16Z6 CX VX 1.5L 1.6L 88-91 Cylinder Head Stud Kit ARP 208-4301

                                                  $49.06                                                                             From Hong Kong
                                                  $3.00 shipping




                                                  Motorcycle Rearview Side Mirrors W/ LED Turn Signals Fit For Honda Yamaha Suzuki

                                                  $27.93                                                                             From Hong Kong
                                                  $3.00 shipping
                                                  11 watching



                                                  10 Way Blade Fuse Box Block Holder LED Indicator Auto Marine 12V 32V Waterproof

                                                  $15.99                                                                             From Hong Kong
                                                  $3.00 shipping




                                                  10X 12V 24V Green 3/4" Bullet Clearance Side Marker Truck Trailer LED Lights NEW

                                                  $7.99                                                                              From Hong Kong
                                                  $3.00 shipping




                                                  2X Smoke LED Side Marker Turn Signal Lights For BMW E90 E91 E92 E93 E46 E60 E82

                                                  $12.59                                                                             From Hong Kong
                                                  $3.00 shipping




                                                  23x Canbus LED Car Interior Inside Light Dome Trunk Map License Plate Lamp 5050

                                                  $8.19                                                                              From Hong Kong
                                                  $3.00 shipping




                                                  Multifunction Car Plastic Plating Crystal Polishing Coating Conservation SUV 4x4

                                                  $9.70                                                                              From Hong Kong
                                                  Free shipping




                                                  3x Camshaft Crankshaft Position Sensors For Infiniti FX35 G35 Altima Frontier NV

                                                  $16.98                                                                             From Hong Kong
                                                  $3.00 shipping




                                                  Door Mirror Covers Caps OE Size Fit For BMW 5 Series 520i 523i 528i 530i 10-13

                                                  $39.99                                                                             From Hong Kong
                                                  Free shipping




                                                  Fit For Mercedes Benz A C Class Housing Shell Remote Flip Key Case Fob 2 Button

                                                  $6.99                                                                              From Hong Kong
                                                  $3.00 shipping




                                                  Fit For Lexus IS200 GS300 LS400 Key Remote Case Shell Housing Cover Fob 2Buttons

                                                  $7.99                                                                              From Hong Kong
                                                  $3.00 shipping




                                                  Dynamic Turn Signal Light 18 LED Wing Mirror Indicator For FORD FIESTA MK7 B-MAX

                                                  $23.99                                                                             From Hong Kong
                                                  Free shipping




                                                  TPMS Car LCD Wireless Tire Pressure Monitoring System With 4 External Sensors

                                                  $25.69                                                                             From Hong Kong
                                                  $3.00 shipping
                                                  30 sold



                                                  LED Number License Plate Light For VW Golf Jetta MK5 Passat Touran

                                                  $8.59                                                                              From Hong Kong
https://www.ebay.com/str/plaza30                                                                                                                      3/4
10/19/2020                                                                               Items for11/10/20
                                                      Case: 1:20-cv-06677 Document #: 12 Filed:    sale by plaza-30
                                                                                                                Page| eBay
                                                                                                                         268 of 358 PageID #:1217
        Hi! Sign in or register       Daily Deals     Brand Outlet     Help & Contact                                                                                                            Sell   Watchlist       My eBay


                                          Shop by
                                          category          Saddlebag                                                                                                           All Categories                          Search                    Advanced


                                                                                                                                                                                                                Include description
                                                       Items for sale from plaza-30 (1368               )      |       Save this seller | Show results from all sellers




        Categories
                                                            All Listings    Auction       Buy It Now                                                                                                       Sort: Best Match              View:
        eBay Motors
         Other Motorcycle Luggage                        2 results for Saddlebag              Save this search
         Motorcycle Tank Bags
         Fewer
                                                                                                            Magnetic Motorcycle Oil Fuel Tank Bag Waterproof With Pocket Saddlebag Universal
                                                                                                            Brand New
        Format                              see all
                                                                                                            $19.99                                                    From Hong Kong
               All Listings
                                                                                                            Buy It Now
               Auction
                                                                                                            Free Shipping
               Buy It Now
                                                                                                              Watch

        Warranty                            see all


        Guaranteed Delivery                 see all
               No Preference
               1 Day Shipping
               2 Day Shipping                                                                               PU Leather Motorcycle Front Fork Tool Handlebar Bag Saddlebag Roll For Touring
               3 Day Shipping                                                                               Brand New
               4 Day Shipping
                                                                                                            $13.99                                                    From Hong Kong
        Condition                           see all                                                         Trending at $18.00
               New   (2)                                                                                    Buy It Now
                                                                                                            Free Shipping
        Price                                                                                                 Watch
        $             to $


        Item Location                       see all
               Default
               Within                                                                                                                                                                                                                 Tell us what you think
                100 miles      of 60440

               US Only
               North America
               Worldwide


        Delivery Options                    see all
               Free shipping


        Show only                           see all
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...



              Seller Information

             plaza-30 (1368       )
              Feedback rating: 1,368
              Positive Feedback: 99%
              Member since Oct-24-17 in
              United States


              Read feedback profile
              Add to my favorite sellers




        About eBay           Announcements      Community      Security Center      Resolution Center       Seller Center     Policies     Affiliates   Help & Contact         Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-18 11:41. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_ssn=plaza-30&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Saddlebag&_sacat=0                                                                                                                                        1/1
10/19/2020                                                 Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                                     11/10/20 | eBay
                                                                                                                  Page 269 of 358 PageID #:1218
                                                                                                                                                  How do you like our checkout? Tell us what you think
                                                         Checkout

                      Pay with                                                                                                      Subtotal (1 item)                                           $19.99
                                                                                                                                    Shipping                                                      Free
                                            New card                                                                                Tax*                                                          $1.25
                              0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                    Order total                                                $21.24

                                                                                                                                       *We're required by law to collect sales tax and applicable fees
                                                                                                                                       for certain tax authorities. Learn more


                               Special financing available.
                               Apply now. See terms
                                                                                                                                                              Confirm and pay

                                                                                                                                                         Select a payment option
                      Ship to

                      375 W Briarcliff Rd                                                                                                                         See details
                      Bolingbrook, IL 60440-3825
                      United States

                      Change




                      Review item and shipping

                      Seller: plaza-30 | Edit message
                      Message: Item Id: 264868969066 Buyer's Vehicle: KTM

                                                             Magnetic Motorcycle Oil Fuel Tank Bag Waterproof With
                                                             Pocket Saddlebag Universal
                                                             $19.99

                                                             Quantity     1


                                                             Delivery
                                                             Est. delivery: Nov 13 – Dec 3
                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                             Free



                      Gift cards, coupons, eBay Bucks



                      Enter code:                                                    Apply




                      Donate to charity (optional)
                      North Shore Animal League America
                      Join our no-kill mission and save homeless animals--donate $1 to NSALA.




                      Select amount                         None




                   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1438988075011                                                                                                                                              1/1
10/6/2020                                                              Side Panels
                                                      Case: 1:20-cv-06677          KTM 1290
                                                                            Document      #:Super ADVENTURE
                                                                                             12 Filed:      Twill Carbon
                                                                                                        11/10/20     PageFiber270
                                                                                                                               Side Fairings
                                                                                                                                    of 358GLOSSY | eBay
                                                                                                                                             PageID  #:1219
 Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                                 Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                           Search                  Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                       | Add to Watchlist




    People who viewed this item also viewed

                           Pressure Plate                                 Engine Clutch                                 PUIG HEADLIGHT                                        Carbon Inner Side                                   KTM 1050 1090
                           Engine Clutch…                                 Protector Cover…                              PROTECTOR KTM…                                        Fairing for KTM…                                    1190 1290…
                           $148.99                                        $114.98                                       $129.99                                               $310.36                                             $25.30
                           + $5.99 shipping                               $127.76                                       + $44.22 shipping                                     + $27.80 shipping                                   Free shipping
                                                                          + $15.00 shipping




            Check if this part fits your vehicle                       Select Vehicle



                                                                                                               Side Panels KTM 1290 Super ADVENTURE
                                                                                                                                                                                                       Shop with confidence
                                                                                                               Twill Carbon Fiber Side Fairings GLOSSY
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                 Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:
                                                                                                                                                                                                       Seller information
                                                                                                                                                                                                       pluscarbon (1531       )
                                                                                                                     Price:    US $169.90                              Buy It Now                      100% Positive feedback

                                                                                                                               No Interest if paid in
                                                                                                                               full in 6 mo on $99+*                                                       Save this Seller
                                                                                                                                                                       Add to cart
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                                                                                     Add to Watchlist
                                                                                                                                                                                                       See other items

                                                                                                                                               Longtime
                                                                                                                 30-day returns                                              5 watchers
                                                                                                                                               member

                                                                                                                  Shipping: $40.00 Standard Shipping from China/Hong
                                                                                                                                 Kong/Taiwan to worldwide | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: china, China
                                                                                                                                 Ships to: Worldwide See exclusions


                                                                                                                   Delivery:           Estimated between Thu. Oct. 22 and Tue.
                                                                                                                                       Nov. 17
                                                                                                                                       Please note the delivery estimate is greater than 11
                                              Have one to sell?      Sell now
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                 terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                    Returns: Free 30 day returns |             See details




    Related sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     Carbon Fiber Tank Side                    KTM 1290 Super Duke R                  2015-2017 KTM 1290 Super                KTM 1290 SUPER                             2015-2017 KTM 1290 Super                    KTM 1190 ADVENTURE 1290
     Covers Panel Fairings For…                2014 Side Fairings - Carbo…            Adventure/T Gas Tank…                   ADVENTURE CARBON…                          Adventure/T Side Nose Tu…                   SUPER ADVENTURE…
     $83.49                                    $215.76                                $199.95                                 $226.34                                    $179.95                                     $129.33
     $89.99                                    + $19.95 shipping                      + $119.36 shipping                      + $90.53 shipping                          + $90.88 shipping                           + $19.39 shipping
     Free shipping




    Description             Shipping and payments                                                                                                                                                                                                 Feedback
                                                                                                                                                                                                                                             Report item



                                                                                                                                                                                                         eBay item number: 223571892606
      Seller assumes all responsibility for this listing.

      Last updated on Oct 01, 2020 03:01:55 PDT View all revisions

            Compatibility

https://www.ebay.com/itm/Side-Panels-KTM-1290-Super-ADVENTURE-Twill-Carbon-Fiber-Side-Fairings-GLOSSY/223571892606                                                                                                                                           1/3
10/6/2020                                                        Side Panels
                                                Case: 1:20-cv-06677          KTM 1290
                                                                      Document      #:Super ADVENTURE
                                                                                       12 Filed:      Twill Carbon
                                                                                                  11/10/20     PageFiber271
                                                                                                                         Side Fairings
                                                                                                                              of 358GLOSSY | eBay
                                                                                                                                       PageID  #:1220
            Please choose your vehicle’s details for specific results.

             Year            Make          Model         Submodel
              -Select-       -Select-      -Select-       -Select-                 Go


            [show all compatible vehicles]


                   This part is compatible with 6 vehicle(s).


             Notes       Year                         Make                         Model                       Submodel
                         2016                         KTM                          1190                        Adventure
                         2015                         KTM                          1190                        Adventure
                         2014                         KTM                          1190                        Adventure
                         2017                         KTM                          1290                        Super Adventure R
                         2016                         KTM                          1290                        Super Adventure
                         2015                         KTM                          1290                        Super Adventure

            Portions of the information contained in this table have been provided by pluscarbon



            Item specifics
            Condition:                        New                                                  Country/Region of Manufacture:   China
            Color:                            Carbon fiber                                         Holes:                           Pre-Drilled
            Surface Finish:                   GLOSSY Finish                                        Material:                        twill Carbon Fiber
            Manufacturer Part Number:         Does Not Apply                                       Fit:                             Custom Fit
            Placement on Vehicle:             Front                                                Bundle Listing:                  Yes
            Brand:                            PLUS CARBON                                          Number of Pieces:                2
            Warranty:                         Yes                                                  Type:                            side panels
            UPC:                              Does not apply


                                        PLUS CARBON
                                        pluscarbon (1531       ) 100%                                                               Search within store

                                             Sign up for newsletter


                                                                                                                                    Visit Store: PLUS CARBON



                                        Yamaha        Ducati      Kawasaki   BMW        Aprilia


      Categories                                 Part Name: Carbon Fiber Side Panels
            BMW                                  Fit for: KTM 1050/1190/1190R/1290 2013-2017

            Ducati                               Process: Autoclave

            Kawasaki
                                                 Material: High quality prepreg carbon fiber,3K Twill carbon fiber weave, fiberglass backing;

                                                 Finish: Glossy finishing, UV protection from fading or yellowing
            KTM

                                                 Fitting: Pre-drilled holes and pre-embedded accessories to direct bolt-on and replace, same as OEM.
            MV Agusta
                                                 Shipping: Orders are sent out within 48 hours of payment received;
            Aprilia
                                                 We combine shipping for multiple items;
            Suzuki
                                                 We are NOT responsible for any taxes, duties or fees incurred.
            Triumph
                                                 Quality Guarantee: If there is any problem on finishing or fitment, we will offer replacement or refund.
            Yamaha                               More questions, please feel free to contact us pluscarbon at hotmail

            Buell


            Other




   Sponsored items based on your recent views 1/3                                                                                                              Feedback on our suggestions




                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Side-Panels-KTM-1290-Super-ADVENTURE-Twill-Carbon-Fiber-Side-Fairings-GLOSSY/223571892606                                                                           2/3
10/6/2020                                                           Side Panels
                                                   Case: 1:20-cv-06677          KTM 1290
                                                                         Document      #:Super ADVENTURE
                                                                                          12 Filed:      Twill Carbon
                                                                                                     11/10/20     PageFiber272
                                                                                                                            Side Fairings
                                                                                                                                 of 358GLOSSY | eBay
                                                                                                                                          PageID  #:1221




     10x Aluminum M5 5mm for                 LED Headlight for KTM                     2015-2017 1290 Super                      10Set 17MM Motorcycle                 Carbon Inner Side Fairing for   Radiator Side Cover Panel
     KTM Motorcycle Fairing…                 Husqvarna EXC XCF XCW…                    Adventure/T Rear Tail Side…               Quick Release D-RING 1/4…             KTM 1290 Super Adventure…       Guard Protector For KTM…
     $4.99                                   $60.45                                    $249.95                                   $23.10                                $310.36                         $32.54
     Free shipping                           $65.00                                    + $66.14 shipping                         $26.55                                + $27.80 shipping               $34.99
     Last one                                + $1.00 shipping                          Seller 99.4% positive                     Free shipping                         Seller 99.2% positive           Free shipping
                                             Seller 99.1% positive                                                               New                                                                   Seller 99.4% positive




   Explore more sponsored options:




     PUIG UPPER DEFLECTOR                    Fairing Fender Kits For                   Engine Oil Drain Plug                     2015-2017 KTM 1290 Super              Orang Engine Guard Case         HOT Front and Rear Heel
     KTM 1290 SUPER…                         KTM50 Mini Senior Junior…                 Motorcycle oil filler cap for…            Adventure/T Gas Tank…                 Slider Cover Protector For…     Protective Cover Guard Fo…
     $137.20                                 $33.33                                    $11.69                                    $199.95                               $52.99                          $56.99
     + $49.00 shipping                       + $7.00 shipping                          $12.99                                    + $119.36 shipping                    Free shipping                   Free shipping
                                                                                       Free shipping




   More from this seller 1/2                                                                                                                                                                                 Feedback on our suggestions




     Kawasaki Ninja H2 2015-2017             Key Hole Cover KTM Duke                   KTM Duke 390 2017+ Rear                   KTM Duke 390 2017+ Front              YAMAHA YZF R1 2015-2018         Heat Shield(Right Side
     Lower Side Panels Twill…                390 2017+ Twill Carbon…                   Hugger Twill Carbon Fiber…                Fender Twill Carbon Fiber…            Twill Carbon Fiber Inner Tai…   Lower) Yamaha YZF R1…
     $169.90                                 $79.90                                    $189.90                                   $169.90                               $229.90                         $99.90
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                      + shipping
                                                                                                                                 Last one                              Last one                        Last one




 Back to search results                                                                                                                                                                                                        Return to top
 More to explore : Carbon Fiber Motorcycle Fairings & Bodywork for KTM 1290, Carbon Fiber Motorcycle Side Fairings for Suzuki, Carbon Fiber Motorcycle Side Fairings,
 Carbon Fiber Motorcycle Side Fairings for BMW, Carbon Fiber Motorcycle Side Fairings for Ducati, Motorcycle Side Fairings for KTM, Carbon Fiber Motorcycle Mufflers for KTM,
 Carbon Fiber Motorcycle Fairings & Bodywork for Honda, Carbon Fiber Motorcycle Fairings & Bodywork for Yamaha, Carbon Fiber Motorcycle Fairings & Bodywork for Suzuki




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Side-Panels-KTM-1290-Super-ADVENTURE-Twill-Carbon-Fiber-Side-Fairings-GLOSSY/223571892606                                                                                                                         3/3
10/6/2020                                                              Side Panels
                                                      Case: 1:20-cv-06677          KTM 1290
                                                                            Document      #:Super ADVENTURE
                                                                                             12 Filed:      Twill Carbon
                                                                                                        11/10/20     PageFiber273
                                                                                                                               Side Fairings
                                                                                                                                    of 358GLOSSY | eBay
                                                                                                                                             PageID  #:1222
 Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                                 Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                           Search                  Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                       | Add to Watchlist




    People who viewed this item also viewed

                           Pressure Plate                                 Engine Clutch                                 PUIG HEADLIGHT                                        Carbon Inner Side                                   KTM 1050 1090
                           Engine Clutch…                                 Protector Cover…                              PROTECTOR KTM…                                        Fairing for KTM…                                    1190 1290…
                           $148.99                                        $114.98                                       $129.99                                               $310.36                                             $25.30
                           + $5.99 shipping                               $127.76                                       + $44.22 shipping                                     + $27.80 shipping                                   Free shipping
                                                                          + $15.00 shipping




           Check if this part fits your vehicle                        Select Vehicle



                                                                                                               Side Panels KTM 1290 Super ADVENTURE
                                                                                                                                                                                                       Shop with confidence
                                                                                                               Twill Carbon Fiber Side Fairings GLOSSY
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                 Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                               Compatibili See compatible vehicles
                                                                                                                      ty:
                                                                                                                                                                                                       Seller information
                                                                                                                                                                                                       pluscarbon (1531       )
                                                                                                                     Price:    US $169.90                              Buy It Now                      100% Positive feedback

                                                                                                                               No Interest if paid in
                                                                                                                               full in 6 mo on $99+*                                                       Save this Seller
                                                                                                                                                                       Add to cart
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                                                                                     Add to Watchlist
                                                                                                                                                                                                       See other items

                                                                                                                                               Longtime
                                                                                                                 30-day returns                                              5 watchers
                                                                                                                                               member

                                                                                                                  Shipping: $40.00 Standard Shipping from China/Hong
                                                                                                                                 Kong/Taiwan to worldwide | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: china, China
                                                                                                                                 Ships to: Worldwide See exclusions


                                                                                                                   Delivery:           Estimated between Thu. Oct. 22 and Tue.
                                                                                                                                       Nov. 17
                                                                                                                                       Please note the delivery estimate is greater than 11
                                              Have one to sell?      Sell now
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                 terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                    Returns: Free 30 day returns |             See details




    Related sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     Carbon Fiber Tank Side                    KTM 1290 Super Duke R                  2015-2017 KTM 1290 Super                KTM 1290 SUPER                             2015-2017 KTM 1290 Super                    KTM 1190 ADVENTURE 1290
     Covers Panel Fairings For…                2014 Side Fairings - Carbo…            Adventure/T Gas Tank…                   ADVENTURE CARBON…                          Adventure/T Side Nose Tu…                   SUPER ADVENTURE…
     $83.49                                    $215.76                                $199.95                                 $226.34                                    $179.95                                     $129.33
     $89.99                                    + $19.95 shipping                      + $119.36 shipping                      + $90.53 shipping                          + $90.88 shipping                           + $19.39 shipping
     Free shipping




    Description             Shipping and payments                                                                                                                                                                                                 Feedback
                                                                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: china, China
            Shipping to: Worldwide

https://www.ebay.com/itm/Side-Panels-KTM-1290-Super-ADVENTURE-Twill-Carbon-Fiber-Side-Fairings-GLOSSY/223571892606                                                                                                                                           1/3
10/6/2020                                                               Side Panels
                                                       Case: 1:20-cv-06677          KTM 1290
                                                                             Document      #:Super ADVENTURE
                                                                                              12 Filed:      Twill Carbon
                                                                                                         11/10/20     PageFiber274
                                                                                                                                Side Fairings
                                                                                                                                     of 358GLOSSY | eBay
                                                                                                                                              PageID  #:1223
            Excludes: Alaska/Hawaii, US Protectorates, Africa, Central America and Caribbean, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, Georgia, Kazakhstan, Kyrgyzstan,
            Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Yemen, American Samoa, Cook Islands, Fiji, French
            Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa,
            Brunei Darussalam, Cambodia, Laos, Bermuda, Canada, Greenland, Saint Pierre and Miquelon, Bolivia, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana,
            Paraguay, Peru, Suriname, Uruguay, Venezuela, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Czech Republic, Estonia, Gibraltar, Guernsey,
            Iceland, Jersey, Latvia, Liechtenstein, Malta, Moldova, Monaco, Montenegro, Romania, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Vatican City State

            Change country:       United States                                                                                                     60106                  Get Rates
                                                                                                                                     ZIP Code:


              Shipping and handling            To                     Service                                                                                             Delivery*

              US $40.00                        United States          Standard Shipping from China/Hong Kong/Taiwan to worldwide                                          Estimated between Thu. Oct. 22 and Tue. Nov. 17
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Seller pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




     10x Aluminum M5 5mm for                    LED Headlight for KTM                  2015-2017 1290 Super                     10Set 17MM Motorcycle                     Carbon Inner Side Fairing for             Radiator Side Cover Panel
     KTM Motorcycle Fairing…                    Husqvarna EXC XCF XCW…                 Adventure/T Rear Tail Side…              Quick Release D-RING 1/4…                 KTM 1290 Super Adventure…                 Guard Protector For KTM…
     $4.99                                      $60.45                                 $249.95                                  $23.10                                    $310.36                                   $32.54
     Free shipping                              $65.00                                 + $66.14 shipping                        $26.55                                    + $27.80 shipping                         $34.99
     Last one                                   + $1.00 shipping                       Seller 99.4% positive                    Free shipping                             Seller 99.2% positive                     Free shipping
                                                Seller 99.1% positive                                                           New                                                                                 Seller 99.4% positive




   Explore more sponsored options:




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/Side-Panels-KTM-1290-Super-ADVENTURE-Twill-Carbon-Fiber-Side-Fairings-GLOSSY/223571892606                                                                                                                                        2/3
10/6/2020                                                                                       pluscarbon
                                                        Case: 1:20-cv-06677 Document #: 12 Filed:  11/10/20on eBay
                                                                                                               Page 275 of 358 PageID #:1224
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                                 Sell      Watchlist         My eBay


                                    Shop by
                                    category                    Search for anything                                                                                                    All Categories                                Search            Advanced



         pluscarbon's profile



                                                                       pluscarbon (1531 )                                                                                            Items for sale            Visit store         Contact
                                                                       100% positive feedback

                                                                                                                     A professional manufacturer in China. We make carbon fiber parts for various brands,
                                                                          Save
                                                                                                                     and also custom carbon fiber parts for customers, welcome to send you your inquiries!




                                      Feedback ratings                                                                                                                                                                   See all feedback

                                                           70          Item as described                      83                  1                  0                              Perfect buying experiance. Excellent
                                                                                                                                                                                    communication, service and quality product!
                                                           70          Communication                      Positive         Neutral               Negative
                                                                                                                                                                                    Sep 28, 2020
                                                           70          Shipping time

                                                           71          Shipping charges                           Feedback from the last 12 months



                                   215 Followers | 0 Reviews | Member since: Nov 19, 2008 |               China



         Items for sale(173)                                                                                                                                                                                                                       See all items




            Kawasaki Ninja ...                                Ducati Multistr...                                  Rear Hugger Duc...                                   Kawasaki Ninja ...                                     Dash Panels YAM...
            US $179.90                        4h left         US $69.90                         4h left           US $199.90                             8h left       US $119.90                          9h left            US $89.90                  9h left




            About eBay      Announcements        Community         Security Center     Resolution Center          Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/pluscarbon?_trksid=p2047675.l2559                                                                                                                                                                                                         1/1
10/6/2020                                                                                   PLUS CARBON
                                                        Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay
                                                                                                  11/10/20     Stores 276 of 358 PageID #:1225
                                                                                                             Page
                      Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist   My eBay


                                                    Shop by
                                                    category              Search this Store                                                                          This Store                      Search             Advanced



                      eBay       eBay Stores      PLUS CARBON




                                                               PLUS CARBON
                                                               215 followers pluscarbon (1531      ) 100.0%

                                                               We sell Aprilia,BMW,Ducati,MV,Yamaha,Suzuki,Harley Davidson and so on Carbon Fiber Motor Parts.If you have any questions or need items not listed, welcome to contact us at aplusc

                                                                   Save this seller




                      Category

                      All                                              Featured Items
                      BMW

                      Ducati

                      Kawasaki

                      KTM

                      MV Agusta

                      Aprilia

                      Suzuki

                      Triumph

                      Yamaha                                           Buell XB9R XB9S XB12R                  Dash Panels Kawasaki Ninja     Front Fairing Ducati
                      Buell                                            XB12S 1125CR 1125R Airbox …            H2 2015+ Twill Carbon Fiber…   Hypermotard 821 939 Twill…

                      Other                                            See Price                              $199.90                        See Price




                                                                        All Listings   Auction     Buy It Now                                                                                          Best Match

                                                                       1-48 of 173 Results

                                                                                              Upper Fairing Ducati Hypermotard Hyperstrada 821 939 Twill Carbon Fiber MATT

                                                                                              $99.90                                                                                                             From China
                                                                                              Free shipping                                                                                                    Brand: Ducati
                                                                                              Only 2 left



                                                                                              Key Hole Cover KTM Duke 390 2017+ Twill Carbon Fiber Key Hole Cover Glossy

                                                                                              $79.90                                                                                                             From China
                                                                                              $20.00 shipping                                                                                                    Brand: KTM
                                                                                              24 watching



                                                                                              Triumph Speed Triple R S 2016-2018 Side Radiator Panels 2X2 Twill Carbon Fiber

                                                                                              $69.90                                                                                                             From China
                                                                                              Free shipping                                                                                                Brand: Triumph




                                                                                              Side Panels KTM 1290 Super ADVENTURE Twill Carbon Fiber Side Fairings GLOSSY

                                                                                              $169.90                                                                                                            From China
                                                                                              $40.00 shipping




                                                                                              KTM Duke 390 2017+ Front Fender Twill Carbon Fiber Front Mudguard Glossy

                                                                                              $169.90                                                                                                            From China
                                                                                              $40.00 shipping
                                                                                              Only 1 left!



                                                                                              BMW R1100 S / Boxer Cup Spring Cover Twill Carbon Fiber GLOSSY

                                                                                              $45.00                                                                                                             From China
                                                                                              Free shipping                                                                                                     Brand: BMW
                                                                                              5 watching



                                                                                              YAMAHA R6 2017-2020 Twill Carbon Fiber Tank Cover/ Tank Guard GLOSSY Finish

                                                                                              $159.90                                                                                                            From China
                                                                                              $40.00 shipping                                                                                              Brand: Yamaha




                                                                                              Kawasaki NINJA H2R NINJA 400 Twill Carbon Fiber Winglets Glossy

                                                                                              $199.90                                                                                                            From China
                                                                                              Free shipping                                                                                               Brand: Kawasaki
                                                                                              Only 1 left!



                                                                                              Tank Guard BMW K1200S K1300S Center Tank Cover Twill Carbon Fiber GLOSSY

                                                                                              $129.90                                                                                                            From China
                                                                                              $30.00 shipping                                                                                                   Brand: BMW
                                                                                              8 watching



                                                                                              Heat Shield(Right Side Lower) Yamaha YZF R1 2009-2014 TWILL Carbon Fiber Glossy

                                                                                              $99.90                                                                                                             From China
                                                                                              Free shipping
                                                                                              Only 1 left!



                                                                                              Ducati Multistrada 1200 / 950 Front Fairing Screen Carbon Fiber Twill Matt

https://www.ebay.com/str/pluscarbon?_dmd=1&rt=nc                                                                                                                                                                                             1/4
10/6/2020                                                                     PLUS CARBON
                                          Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay
                                                                                    11/10/20     Stores 277 of 358 PageID #:1226
                                                                                               Page
                                                              $149.90                                                                                 From China
                                                              Free shipping                                                                         Brand: Ducati
                                                              17 watching



                                                              BMW S1000RR 2009-2014 Twill Carbon Fiber Front Sprocket Cover

                                                              $89.90                                                                                  From China
                                                              Free shipping




                                                              KTM Duke 390 2017+ Rear Hugger Twill Carbon Fiber Rear Mudguard Glossy

                                                              $189.90                                                                                 From China
                                                              $40.00 shipping                                                                         Brand: KTM
                                                              18 watching



                                                              Ducati Multistrada 1200 / 950 Front Fairing Screen Carbon Fiber Plain Matt

                                                              $149.90                                                                                 From China
                                                              Free shipping                                                                         Brand: Ducati
                                                              6 watching



                                                              Upper Fairing Ducati Hypermotard Hyperstrada 821 939 Plain Carbon Fiber MATT

                                                              $99.90                                                                                  From China
                                                              Free shipping                                                                         Brand: Ducati
                                                              8 watching



                                                              Triumph Speed Triple 2016-2018 Windshield Twill Carbon Fiber Fly Screen Glossy

                                                              $139.90                                                                                 From China
                                                              Free shipping                                                                        Brand: Triumph




                                                              Twill Carbon Fiber Turn Signal Corners BMW R1100S/Boxer Cup Turn Signal Corners

                                                              $169.90                                                                                 From China
                                                              $35.00 shipping                                                                         Brand: BMW
                                                              Only 1 left!



                                                              Swingarm Cover Ducati Panigale 1199 1299 Swingarm Cover Twill Carbon Fiber Matt

                                                              $99.90                                                                                  From China
                                                              $25.00 shipping                                                                       Brand: Ducati
                                                              9 watching



                                                              Triumph speed triple 1050 2011-2017 Carbon Fiber UnderTail Under Seat Cover

                                                              $169.90                                                                                 From China
                                                              Free shipping                                                                        Brand: Triumph
                                                              Only 1 left!



                                                              Left Engine Cover KTM Duke 390 2017+ Twill Carbon Fiber Left Engine Cover Glossy

                                                              $69.90                                                                                  From China
                                                              Free shipping
                                                              19 watching



                                                              Kawasaki NINJA H2 SX SE Twill Carbon Fiber Tail Light Cover Glossy

                                                              $139.90                                                                                 From China
                                                              $30.00 shipping                                                                     Brand: Kawasaki
                                                              Only 1 left!



                                                              Heel Plates KTM Duke 390 2017+ Twill Carbon Fiber Heel Guards Glossy

                                                              $79.90                                                                                  From China
                                                              Free shipping                                                                           Brand: KTM
                                                              10 watching



                                                              MV Agusta F4 / Brutale 2010 + Rear Hugger Carbon Fiber Rear Mudguard GLOSSY

                                                              $119.90                                                                                 From China
                                                              $30.00 shipping                                                                    Brand: MV Agusta




                                                              Belly Pan Aprilia Tuono V4 / V4 1100 2011-2018 Lower Fairing Carbon Fiber Glossy

                                                              $229.90                                                                                 From China
                                                              Free shipping
                                                              Only 1 left!



                                                              YAMAHA YZF R1 2015-2018 Twill Carbon Fiber Inner Tail Fairings GLOSSY

                                                              $229.90                                                                                 From China
                                                              Free shipping                                                                        Brand: Yamaha
                                                              Only 1 left!



                                                              YAMAHA YZF R1 2015-2018 Twill Carbon Fiber Tank Cover/ Tank Guard GLOSSY Finish

                                                              $199.90                                                                                 From China
                                                              Free shipping                                                                        Brand: Yamaha
                                                              5 watching



                                                              Ducati Panigale 899 959 1199 1299 Shock Guard 2X2 Twill Carbon Fiber Matt

                                                              $59.90                                                                                  From China
                                                              Free shipping
                                                              Only 1 left!



                                                              Kawasaki NINJA H2 SX SE Twill Carbon Fiber Exhaust Guard Glossy Finishing
https://www.ebay.com/str/pluscarbon?_dmd=1&rt=nc                                                                                                                    2/4
10/6/2020                                                                     PLUS CARBON
                                          Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay
                                                                                    11/10/20     Stores 278 of 358 PageID #:1227
                                                                                               Page
                                                              Kawasaki NINJA H2 SX SE Twill Carbon Fiber Exhaust Guard Glossy Finishing

                                                              $139.90                                                                               From China
                                                              Free shipping                                                                     Brand: Kawasaki
                                                              3 watching



                                                              BMW K1200S K1300S Twill Carbon Fiber Front Mudguard/ Front Fender GLOSSY

                                                              $159.90                                                                               From China
                                                              $35.00 shipping                                                                      Brand: BMW
                                                              20 watching



                                                              Ducati Multistrada 1200 2015+ Sprocket Cover Twill Carbon Fiber Matt

                                                              $69.90                                                                                From China
                                                              Free shipping                                                                       Brand: Ducati
                                                              2 watching



                                                              Swingarm Cover Ducati Panigale 1199 1299 Swingarm Cover Plain Carbon Fiber Matt

                                                              $99.90                                                                                From China
                                                              $25.00 shipping                                                                     Brand: Ducati
                                                              Only 1 left!



                                                              Kawasaki Ninja H2 2015-2017 Twill Carbon Fiber Windshield Support Glossy Finish

                                                              $119.90                                                                               From China
                                                              $30.00 shipping                                                                   Brand: Kawasaki
                                                              Only 1 left!



                                                              Kawasaki NINJA H2 SX SE Twill Carbon Fiber Front Tank Covers Set Glossy

                                                              $189.90                                                                               From China
                                                              Free shipping                                                                     Brand: Kawasaki
                                                              Only 1 left!



                                                              Windshield Yamaha MT-01 2006-2010 Carbon Fiber Windshield GLOSSY

                                                              $69.90                                                                                From China
                                                              Free shipping                                                                      Brand: Yamaha




                                                              Ducati Panigale 899 959 1199 1299 Tank Side Covers Twill Carbon Fiber MATT

                                                              $99.90                                                                                From China
                                                              Free shipping                                                                       Brand: Ducati
                                                              14 watching



                                                              Buell XB9 XB12 XBs 1125 CR R Twill Carbon Fiber Front Mudguard / Front Fender

                                                              $139.90                                                                               From China
                                                              $30.00 shipping                                                                      Brand: Buell
                                                              Only 1 left!



                                                              Engine Cover Set( Left + Right) Ducati Panigale 899 Twill Carbon Fiber MATT

                                                              $139.90                                                                               From China
                                                              Free shipping                                                                       Brand: Ducati




                                                              Dash Panels Yamaha R1 2009-2014 Carbon Fiber Dash Panels GLOSSY

                                                              $139.90                                                                               From China
                                                              $30.00 shipping                                                                    Brand: Yamaha
                                                              6 watching



                                                              Ducati Panigale 1299 Twill Carbon Fiber Undertray for Ducati Panigale 1299 MATT

                                                              $109.90                                                                               From China
                                                              $30.00 shipping                                                                     Brand: Ducati




                                                              YAMAHA R6 2017-2020 Twill Carbon Fiber Dash Panels GLOSSY Finish

                                                              $139.90                                                                               From China
                                                              $30.00 shipping




                                                              Upper Fairing YAMAHA R6 2017-2020 Twill Carbon Fiber Front Fairing GLOSSY

                                                              $259.90                                                                               From China
                                                              $40.00 shipping                                                                    Brand: Yamaha




                                                              Aprilia RSV4 2009-2014 Sprocket Cover Twill Carbon Fiber Glossy (Fits:Aprilia)

                                                              $89.90                                                                                From China
                                                              Free shipping
                                                              Only 1 left!



                                                              Ducati Panigale 899 959 1199 1299 Ignition Guard 2X2 Twill Carbon Fiber MATT

                                                              $89.90                                                                                From China
                                                              Free shipping                                                                       Brand: Ducati
                                                              Only 1 left!



                                                              Ducati Hypermotard Hyperstrada 821 939 Plate Support Twill Carbon Fiber Matt

                                                              $99.90                                                                                From China
                                                              $25.00 shipping                                                                     Brand: Ducati
                                                              6 watching



https://www.ebay.com/str/pluscarbon?_dmd=1&rt=nc                                                                                                                  3/4
10/6/2020                                             Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                                          Filed:       by pluscarbon
                                                                                                   11/10/20      Page| eBay
                                                                                                                         279 of 358 PageID #:1228
        Hi! Sign in or register         Daily Deals   Brand Outlet   Help & Contact                                                                                                       Sell   Watchlist       My eBay


                                    Shop by
                                    category            KTM                                                                                                              All Categories                          Search                Advanced


                                                                                                                                                                                                         Include description
                                                       Items for sale from pluscarbon (1531             )       |     Save this seller | Show results from all sellers




        Categories
                                                           All Listings   Auction     Buy It Now                                                                                                    Sort: Best Match           View:
        eBay Motors
            Motorcycle Fairings & Bodywork               9 results for KTM          Save this search


        Format                              see all        Find your Motorcycle
               All Listings                                                                                                                                                     Clear selections
               Auction
               Buy It Now


        Guaranteed Delivery                 see all
                                                                                                                                                                                     0
                                                           Make & Model                                     Year From / To              Distance
               No Preference                                                                                                                                                 matching results
                                                            KTM                                             Year From                     Any Distance of
               1 Day Shipping
               2 Day Shipping                               Any Model                                       Year To                       60106                                 Find Results
               3 Day Shipping
               4 Day Shipping                                                                          KTM Duke 390 2017+ Rear Hugger Twill Carbon Fiber Rear Mudguard Glossy (Fits: KTM)
                                                                                                       Brand New
        Condition                           see all
               New   (9)                                                                               $189.90                                                 From China
                                                                                                       Buy It Now                                              Brand: KTM
        Price                                                                                          +$40.00 shipping
        $             to $
                                                                                                       Free Returns
                                                                                                       18 Watching
        Item Location                       see all                                                         Watch

               Default
               Within
                                                                                                       Key Hole Cover KTM Duke 390 2017+ Twill Carbon Fiber Key Hole Cover Glossy (Fits: KTM)
                              of 60106                                                                 Brand New
                100 miles

               US Only                                                                                 $79.90                                                  From China
               North America                                                                           Buy It Now                                              Brand: KTM
               Worldwide
                                                                                                       +$20.00 shipping
                                                                                                       Free Returns
        Delivery Options                    see all                                                    24 Watching
               Free shipping                                                                                Watch


        Show only                           see all                                                    Heel Plates KTM Duke 390 2017+ Twill Carbon Fiber Heel Guards Glossy (Fits: KTM)
               Free Returns                                                                            Brand New
               Returns accepted
               Completed listings                                                                      $79.90                                                  From China
               Sold listings                                                                           Buy It Now                                              Brand: KTM
               Deals & Savings                                                                         Free Shipping
                                                                                                       Free Returns
        More refinements...                                                                            10 Watching
                                                                                                            Watch


                                                                                                       Side Panels KTM 1290 Super ADVENTURE Twill Carbon Fiber Side Fairings GLOSSY (Fits: KTM)
              Seller Information
                                                                                                       Brand New
             pluscarbon (1531       )
              Feedback rating: 1,531                                                                   $169.90                                                 From China
              Positive Feedback: 100%                                                                  Buy It Now
              Member since Nov-19-08 in                                                                +$40.00 shipping
              Hong Kong                                                                                Free Returns
                                                                                                            Watch
              Read feedback profile
              Add to my favorite sellers                                                               KTM Duke 390 2017+ Front Fender Twill Carbon Fiber Front Mudguard Glossy (Fits: KTM)
              Visit seller's eBay Store!                                                               Brand New
                  PLUS CARBON
                                                                                                       $169.90                                                 From China
                                                                                                       Buy It Now
                                                                                                       +$40.00 shipping
                                                                                                       Free Returns
                                                                                                       Only 1 left!
                                                                                                       21 Watching
                                                                                                            Watch




                                                                                                       Left Engine Cover KTM Duke 390 2017+ Twill Carbon Fiber Left Engine Cover Glossy (Fits: KTM)
                                                                                                       Brand New

                                                                                                       $69.90                                                  From China
                                                                                                       Buy It Now
                                                                                                       Free Shipping
                                                                                                       Free Returns
                                                                                                       19 Watching
                                                                                                            Watch


                                                                                                       Sprocket Cover KTM RC8 2008-2012 Twill Carbon Fiber Sprocket Cover GLOSSY Finish (Fits:
                                                                                                       KTM)
                                                                                                       Brand New

                                                                                                       $69.90                                                  From China
                                                                                                       Buy It Now
                                                                                                       Free Shipping
                                                                                                       Free Returns
                                                                                                            Watch

https://www.ebay.com/sch/m.html?_ssn=pluscarbon&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                               1/2
10/6/2020                                                        Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 280 of 358 PageID #:1229
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $169.90
                                                                                                                                             Shipping                                                    $40.00
                                                     New card                                                                                Tax*                                                        $13.12
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                              $223.02

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        No Interest if paid in full in 6 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: pluscarbon | Message to seller

                                                                        Side Panels KTM 1290 Super ADVENTURE Twill Carbon
                                                                        Fiber Side Fairings GLOSSY
                                                                        $169.90
                                                                        Quantity 1

                                                                        Delivery
                                                                        Est. delivery: Oct 22 – Nov 17
                                                                        Standard Shipping from China/Hong Kong/Taiwan to
                                                                        worldwide
                                                                        $40.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Reflections of Trinity
                               Help children, seniors and others in COVID-19 crisis with food and basic needs.




                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1429466881012                                                                                                                                                      1/1
10/6/2020                                        Case: 1:20-cv-06677KTM Duke 390 2017+
                                                                     Document          Rear
                                                                                   #: 12    Hugger11/10/20
                                                                                         Filed:   Twill Carbon Fiber
                                                                                                               Page  Rear
                                                                                                                       281Mudguard
                                                                                                                             of 358Glossy | eBay #:1230
                                                                                                                                      PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                      All Categories                         Search

       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                   | Add to Watchlist




           This fits a KTM                    Select Year



                                                                                                               KTM Duke 390 2017+ Rear Hugger
                                                                                                                                                                                      Shop with confidence
                                                                                                               Twill Carbon Fiber Rear Mudguard
                                                                                                               Glossy                                                                        eBay Money Back Guarantee
                                                                                                                                                                                             Get the item you ordered or get
                                                                                                                                                                                             your money back. Learn more
                                                                                                               Condition New
                                                                                                                       :

                                                                                                               Compatib See compatible vehicles                                       Seller information
                                                                                                                   ility:                                                             pluscarbon (1531       )
                                                                                                                                                                                      100% Positive feedback
                                                                                                                Quantity:       1          3 available

                                                                                                                                                                                          Save this Seller

                                                                                                               Price:   US $189.90                           Buy It Now               Contact seller

                                                                                                                        No Interest if paid                                           Visit store
                                                                                                                        in full in 6 mo on                                            See other items
                                                                                                                                                             Add to cart
                                                                                                                        $99+*

                                                                                                                                                         Add to Watchlist


                                                                                                                    30-day              Longtime
                                                                                                                                                               18 watchers
                                                                                                                    returns             member

                                                                                                                Shipping: $40.00 Standard Shipping from
                                                                                                                               China/Hong Kong/Taiwan to worldwide
                                                                                                                               | See details
                                                                                                                               International shipment of items may be subject to
                                                                                                                               customs processing and additional charges.
                                            Have one to sell?        Sell now                                                  Item location: china, China
                                                                                                                               Ships to: Worldwide See exclusions

                                                                                                                Delivery:            Estimated between Thu. Oct. 22
                                                                                                                                     and Tue. Nov. 17
                                                                                                                                     Please note the delivery estimate is
                                                                                                                                     greater than 11 business days.
                                                                                                                                     Please allow additional time if international
                                                                                                                                     delivery is subject to customs processing.

                                                                                                               Payments
                                                                                                                           :

                                                                                                                               *No Interest if paid in full in 6 months on $99+.
                                                                                                                                | See terms and apply now

                                                                                                                                        Earn up to 5x points when you
                                                                                                                                        use your eBay Mastercard.
                                                                                                                                        Learn more

                                                                                                                 Returns: Free 30 day returns |              See details




    Similar sponsored items 1/2                                                                                                                                                                          Feedback on our suggestions




     Moto Front and Rear Heel               with logo Motorcycle                 HOT Engine Guard                    Carbon Fiber Rear Hugger                  Racing Engine Cover Set              Engine Oil Drain Plug
     Protective Cover Guard…                Clutch Brake Lever…                  Bumpers Frame…                      Wheel Guard License…                      Engine Guard Protector…              Motorcycle oil filler cap…
     $56.99                                 $30.93                               $95.99                              $62.99                                    $115.00                              $11.69
     Free shipping                          $33.99                               Free shipping                       $69.99                                    + $4.99 shipping                     $12.99
     New                                    Free shipping                        New                                 + $7.99 shipping                          Seller 99.2% positive                Free shipping
                                            New                                                                      Seller 99.1% positive                                                          New




                                                                                                                                                                                                                               Feedback



    Related sponsored items 1/2                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/KTM-Duke-390-2017-Rear-Hugger-Twill-Carbon-Fiber-Rear-Mudguard-Glossy/223793205067?fits=Make%3AKTM&hash=item341b1d4f4b:g:AZkAAOSwPF9crKYI                                                                     1/4
10/6/2020                                                          Key
                                                 Case: 1:20-cv-06677   Hole Cover KTM
                                                                     Document       #:Duke 390 2017+
                                                                                       12 Filed:     Twill CarbonPage
                                                                                                   11/10/20       Fiber Key
                                                                                                                         282Holeof
                                                                                                                                 Cover
                                                                                                                                   358Glossy | eBay #:1231
                                                                                                                                        PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                      All Categories                        Search

       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                  | Add to Watchlist




           This fits a KTM                    Select Year



                                                                                                               Key Hole Cover KTM Duke 390 2017+
                                                                                                                                                                                      Shop with confidence
                                                                                                               Twill Carbon Fiber Key Hole Cover
                                                                                                               Glossy                                                                        eBay Money Back Guarantee
                                                                                                                                                                                             Get the item you ordered or get
                                                                                                                                                                                             your money back. Learn more
                                                                                                               Condition New
                                                                                                                       :

                                                                                                               Compatib See compatible vehicles                                       Seller information
                                                                                                                   ility:                                                             pluscarbon (1531       )
                                                                                                                                                                                      100% Positive feedback
                                                                                                                Quantity:       1          2 available / 4 sold

                                                                                                                                                                                          Save this Seller

                                                                                                                 Price:   US $79.90                          Buy It Now               Contact seller
                                                                                                                                                                                      Visit store
                                                                                                                                                                                      See other items
                                                                                                                                                             Add to cart


                                                                                                                                                         Add to Watchlist


                                                                                                                   Limited
                                                                                                                                        More than                 30-day
                                                                                                                   quantity
                                                                                                                                        66% sold                  returns
                                                                                                                  remaining

                                                                                                                Shipping: $20.00 Standard Shipping from
                                                                                                                               China/Hong Kong/Taiwan to worldwide
                                                                                                                               | See details
                                                                                                                               International shipment of items may be subject to
                                            Have one to sell?        Sell now                                                  customs processing and additional charges.
                                                                                                                               Item location: china, China
                                                                                                                               Ships to: Worldwide See exclusions

                                                                                                                Delivery:            Estimated between Thu. Oct. 22
                                                                                                                                     and Tue. Nov. 17
                                                                                                                                     Please note the delivery estimate is
                                                                                                                                     greater than 11 business days.
                                                                                                                                     Please allow additional time if international
                                                                                                                                     delivery is subject to customs processing.

                                                                                                               Payments
                                                                                                                           :

                                                                                                                               Special financing available. | See terms and
                                                                                                                               apply now

                                                                                                                                        Earn up to 5x points when you
                                                                                                                                        use your eBay Mastercard.
                                                                                                                                        Learn more

                                                                                                                 Returns: Free 30 day returns |              See details




    Similar sponsored items 1/2                                                                                                                                                                          Feedback on our suggestions




     Moto Front and Rear Heel               with logo Motorcycle                 HOT Front and Rear Heel             Carbon Fiber Rear Hugger                  HOT Engine Guard                     Racing Engine Cover Set
     Protective Cover Guard…                Clutch Brake Lever…                  Protective Cover Guard…             Wheel Guard License…                      Bumpers Frame…                       Engine Guard Protector…
     $56.99                                 $30.93                               $56.99                              $62.99                                    $95.99                               $115.00
     Free shipping                          $33.99                               Free shipping                       $69.99                                    Free shipping                        + $4.99 shipping
     New                                    Free shipping                        New                                 + $7.99 shipping                          New                                  Seller 99.2% positive
                                            New                                                                      Seller 99.1% positive




                                                                                                                                                                                                                              Feedback




    Related sponsored items 1/2                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/Key-Hole-Cover-KTM-Duke-390-2017-Twill-Carbon-Fiber-Key-Hole-Cover-Glossy/223465266989?fits=Make%3AKTM&hash=item3407915f2d:g:OawAAOSwX85cnxu1                                                                 1/4
10/6/2020                                                               Extendable
                                                        Case: 1:20-cv-06677        Foldable Brake
                                                                              Document       #: 12Clutch Levers11/10/20
                                                                                                     Filed:     For KTM DUKE 125 200
                                                                                                                          Page    283390of
                                                                                                                                         2014-2017 15 16 | eBay
                                                                                                                                           358 PageID        #:1232
                                                                                                                                                                                                    Sell     Watchlist        My eBay            1
  Hi      !           Daily Deals     Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                        All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




              This fits a KTM                   Select Year



                                                                                                       Extendable Foldable Brake Clutch Levers For KTM
                                                                                                                                                                                                           Shop with confidence
                                                                                                       DUKE 125 200 390 2014-2017 15 16
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                       Compatibility See compatible vehicles
                                                                                                                    :

                                                                                                                Color:     Orange                                                                          Seller information
                                                                                                                                                                                                           popmotorcycle (437        )
                                                                                                                                           5 available                                                     99.7% Positive feedback
                                                                                                            Quantity:       1

                                                                                                                                                                                                               Save this Seller

                                                                                                               Price:    US $29.89                                     Buy It Now                          Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                      Add to cart                          See other items



                                                                                                                                                                    Add to Watchlist



                                                                                                                                       30-day returns


                                                                                                            Shipping: $2.00 Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Guangzhou, China
                                                                                                                          Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                             Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                                Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                 Have one to sell?          Sell now                                                            to customs processing.

                                                                                                           Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Folding Extendable Brake                 Folding Extendable Brake                Folding Extendable Brake                Folding Extendable Brake                   Short Clutch Brake CNC                        CNC Foldable Extendable
       Clutch Levers For KTM DU…                Clutch Levers For KTM DU…               Clutch Levers For KTM 390…              Clutch Levers For KTM DU…                  Levers For KTM Duke 125…                      Clutch Brake Lever For KT…
       $23.49                                   $29.43                                  $28.19                                  $25.46                                     $19.99                                        $20.79
       $26.69                                   $31.99                                  $29.99                                  $28.29                                     Free shipping                                 $25.99
       + $3.99 shipping                         Free shipping                           + $3.99 shipping                        + $3.99 shipping                           Seller 100% positive                          + $3.00 shipping
       New                                      New                                     New                                     New                                                                                      Almost gone




       Description          Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                            eBay item number: 264698379083
        Seller assumes all responsibility for this listing.

        Last updated on Sep 12, 2020 23:07:11 PDT View all revisions

              Compatibility
                                                                                                                                                                                                                                                     Feedback
              Please choose your vehicle’s details for specific results.

               Year           Make              Model             Submodel
                -Select-      -Select-          -Select-           -Select-                       Go


              [show all compatible vehicles]


                  This part is compatible with 3 vehicle(s) matching KTM.

https://www.ebay.com/itm/Extendable-Foldable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017-15-16/264698379083?fits=Make%3AKTM&hash=item3da140bb4b:g:e0kAAOSw5gVelAFL                                                                                1/4
10/6/2020                                                        Extendable
                                                 Case: 1:20-cv-06677        Foldable Brake
                                                                       Document       #: 12Clutch Levers11/10/20
                                                                                              Filed:     For KTM DUKE 125 200
                                                                                                                   Page    284390of
                                                                                                                                  2014-2017 15 16 | eBay
                                                                                                                                    358 PageID        #:1233
             Notes       Year                                  Make                                 Model                                       Submodel
                         2017                                  KTM                                  390                                         Duke
                         2016                                  KTM                                  390                                         Duke
                         2015                                  KTM                                  390                                         Duke

            Portions of the information contained in this table have been provided by popmotorcycle



            Item specifics
            Condition:                         New                                                          Country/Region of Manufacture:        China
            Fitment 2:                         KTM DUKE 200 2014-2016                                       Fitment 4:                            KTM DUKE 390 2013-2017
            Surface Finish:                    Anodizing surface                                            Type:                                 Brake Clutch Levers
            Manufacturer Part Number:          Does Not Apply                                               Material:                             High Quality CNC Aluminum
            Placement on Vehicle:              Left, Right, Front                                           Fitment 1:                            KTM DUKE 125 2014-2017
            Brand:                             Unbranded




            1 Handlebar Risers For Yamaha V-      7/8 1 Handlebar Risers For Harley   7/8 22MM or 1 25MM Handlebar Ri    7/8 Handlebar Risers For Honda R   7/8 Handlebar Risers For Honda R   Fuel Gas Tank Cap Lock
            Star 650 950 1100 1300 XVS650 X       Honda Suzuki Yamaha Kawasaki C      sers For Harley Honda Yamaha Su    ebel 250 450 CMX250C CMX450C       eflex 200 TLR200 Rebel 250 450 C   Keys For Honda Shadow
            VS950 XVS1100                         ruiser Chopper                      zuki Kawasaki                      Reflex 200 TLR200                  MX250C CMX450C                     el Magna 250 Fury VT
            32.99 USD                             29.99 USD                           29.99 USD                          29.99 USD                          29.99 USD                          15.99 USD
            Buy it now                            Buy it now                          Buy it now                         Buy it now                         Buy it now                         Buy it now




                                                                      Extendable Foldable Brake Clutch Levers For KTM DUKE 125 200 390 2014-2017 15 16




                         Product Description
                                                                                                                                                                                                            Feedback

                         Conditon: Aftermarket 100% Brand New
                         Material: High Quality CNC Aluminum
                         Color: Black/Blue/Green/Gold/Orange/Red/Silver/Titanium
                         Size: as the picture shown
                         Quantity: 1 Pair (Right&Left Side)

                         Foldable: mainly works on broken protection when the bike going to crash,it can fold up automatically to decrease the least the damage to your bike
                         Extendable: runs on the function of personal preference settings,you
                         Folding pivot on levers to minimize crash damage
https://www.ebay.com/itm/Extendable-Foldable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017-15-16/264698379083?fits=Make%3AKTM&hash=item3da140bb4b:g:e0kAAOSw5gVelAFL                                      2/4
10/6/2020                                                             Extendable
                                                      Case: 1:20-cv-06677        Foldable Brake
                                                                            Document       #: 12Clutch Levers11/10/20
                                                                                                   Filed:     For KTM DUKE 125 200
                                                                                                                        Page    285390of
                                                                                                                                       2014-2017 15 16 | eBay
                                                                                                                                         358 PageID        #:1234
                         Fitment:
                         For KTM 390 Duke/RC390 2013-2017
                         For KTM 200 Duke/RC200 2014-2016
                         For KTM 125 Duke/RC125 2014-2017

                         Package included:
                         1 Pair Brake Clutch Levers


                         Payment


                         1.We accept PayPal only. If buyer want to delay the payment because of financial problem, please contact me by the ebay message within 3
                         days.
                         2.Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer's responsibility. Please
                         check with your country's customs office to determine what these additional costs will be prior to bidding/buying.


                         Delivery details


                         We ship the package within 48 hours from China,We ship to EBAY address ONLY. Please make sure your address in EBAY is matched with your
                         shipping address before you pay.


                         Returns


                         In case the item is defective, please inform us within 30 days of receipt, we will arrange reship or refund.Buyers have to pay for the return cost
                         and we will pay the cost for resend.



                         About Us

                         We Produce the Items, all Goods will be shipped directly from Factory Warehouse, All in new, unused, Good finished conditions .
                         If you are satisfied with the purchase and our total service, your comment is very important for us. Please take a minute to leave us a positive
                         feedback with an overall Detailed Selling Rating (DSR) of 5.
                         If you plan to give us a neutral/negative feedback Or open ebay/paypal case, please write to us immediately so that we can do our best to
                         resolve your problem.Thank you very much !


                         Contact us

                         If you have any questions with our products or service . pls kindly send us emails via the ebay messages .
                         we will make response within 24 hours . thank you!



                         Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




            Brake Clutch Levers For Suzuki G           Brake Clutch Levers For Suzuki G           Brake Clutch Levers For Kawasaki   Brake Clutch Levers For Kawasaki   Brake Clutch Levers For Kawasaki     Extendable Foldable Brak
            SXR600 GSXR750 1997-2003 GS                SXR600 GSXR750 2006-2010 GS                Z750 2007-2012 Z800/E version 2    ZX6R 2007-2018 ZX10R 2006-201      ZX6R ZX636R ZX6RR ZX9R ZX10          h Levers For Ducati Hype
            XR1000 2001-2004                           XR1000 2005-2006                           013-2019 2018                      5 Z1000/SX Z750R                   R ZX12R ZZR600 Z1000                 100/S/EVO 07-12
            29.89 USD                                  29.89 USD                                  29.89 USD                          29.89 USD                          29.89 USD                            29.89 USD
            Buy it now                                 Buy it now                                 Buy it now                         Buy it now                         Buy it now                           Buy it now




                                                                                                                                                                                                                           Feedback
   Sponsored items based on your recent views 1/4                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/Extendable-Foldable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017-15-16/264698379083?fits=Make%3AKTM&hash=item3da140bb4b:g:e0kAAOSw5gVelAFL                                                        3/4
10/6/2020                                                          Extendable
                                                   Case: 1:20-cv-06677        Foldable Brake
                                                                         Document       #: 12Clutch Levers11/10/20
                                                                                                Filed:     For KTM DUKE 125 200
                                                                                                                     Page    286390of
                                                                                                                                    2014-2017 15 16 | eBay
                                                                                                                                      358 PageID        #:1235




     Motorcycle Swingarm                     Motorcycle Exhaust Link                   Engine Case Guard Cover                   Folding Extendable Brake              CNC Folding Extending         Motorcycle Alu Brake Clutch
     Spools Slider 8mm Stand…                Muffler Mid Connect Pipe…                 Frame Slider Protector For…               Clutch Levers For KTM 390…            Clutch Brake Levers for KT…   Levers Folding Extendable…
     $11.99                                  $34.49                                    $42.89                                    $30.52                                $26.09                        $28.49
     + $4.99 shipping                        $45.99                                    Free shipping                             + $1.99 shipping                      $28.99                        + $6.99 shipping
     New                                     Free shipping                             New                                       New                                   + $5.99 shipping              New
                                             New                                                                                                                       New




   More from this seller                                                                                                                                                                                   Feedback on our suggestions




     Brake Clutch Levers For                 Brake & Clutch Hand Levers                Clutch Cable Fit For Yamaha               Rear Brake Cable For                  Black Clutch Cable Fit For
     Honda Shadow VT600…                     Set Fit For Ducati 1199 2011…             XV125 VIRAGO 125 1997-…                   Yamaha Virago XV250 198…              Kawasaki EX250F Ninja…
     $15.89                                  $34.79                                    $10.99                                    $12.55                                $9.99
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping




 Back to search results                                                                                                                                                                                                   Return to top
 More to explore : Motorcycle Brake Levers for 2017 KTM 125, Motorcycle Clutch Levers for KTM 125, Other Motorcycle KTM Duke 390s, Brake Cylinders for 2017 KTM 390,
 Motorcycle Clutch Levers for KTM 200, Tusk Brake Levers for KTM 125, Motorcycle Brake Levers for KTM 125, Brake Pads for KTM 390, Motorcycle Brake Levers for KTM 200,
 Unbranded Motorcycle Brake Levers for KTM 125




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/Extendable-Foldable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017-15-16/264698379083?fits=Make%3AKTM&hash=item3da140bb4b:g:e0kAAOSw5gVelAFL                                                            4/4
10/6/2020                                                               Extendable
                                                        Case: 1:20-cv-06677        Foldable Brake
                                                                              Document       #: 12Clutch Levers11/10/20
                                                                                                     Filed:     For KTM DUKE 125 200
                                                                                                                          Page    287390of
                                                                                                                                         2014-2017 15 16 | eBay
                                                                                                                                           358 PageID        #:1236
  Hi      !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                            Sell     Watchlist        My eBay


                           Shop by
                           category                     Search for anything                                                                                                        All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




             This fits a KTM                    Select Year



                                                                                                      Extendable Foldable Brake Clutch Levers For KTM
                                                                                                                                                                                                           Shop with confidence
                                                                                                      DUKE 125 200 390 2014-2017 15 16
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                      Compatibility See compatible vehicles
                                                                                                                   :

                                                                                                                Color:     Orange                                                                          Seller information
                                                                                                                                                                                                           popmotorcycle (437        )
                                                                                                                                           5 available                                                     99.7% Positive feedback
                                                                                                            Quantity:       1

                                                                                                                                                                                                               Save this Seller

                                                                                                               Price:    US $29.89                                     Buy It Now                          Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                      Add to cart                          See other items



                                                                                                                                                                    Add to Watchlist



                                                                                                                                       30-day returns


                                                                                                            Shipping: $2.00 Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Guangzhou, China
                                                                                                                          Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                             Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                                Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                 Have one to sell?          Sell now                                                            to customs processing.

                                                                                                           Payments:



                                                                                                                          Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Folding Extendable Brake                 Folding Extendable Brake                Folding Extendable Brake                Folding Extendable Brake                   Short Clutch Brake CNC                        CNC Foldable Extendable
       Clutch Levers For KTM DU…                Clutch Levers For KTM DU…               Clutch Levers For KTM 390…              Clutch Levers For KTM DU…                  Levers For KTM Duke 125…                      Clutch Brake Lever For KT…
       $23.49                                   $29.43                                  $28.19                                  $25.46                                     $19.99                                        $20.79
       $26.69                                   $31.99                                  $29.99                                  $28.29                                     Free shipping                                 $25.99
       + $3.99 shipping                         Free shipping                           + $3.99 shipping                        + $3.99 shipping                           Seller 100% positive                          + $3.00 shipping
       New                                      New                                     New                                     New                                                                                      Almost gone




       Description          Shipping and payments                                                                                                                                                                                            Report item



        Seller assumes all responsibility for this listing.

              Shipping and handling

              Item location: Guangzhou, China
              Shipping to: Americas, Europe, Asia, Australia                                                                                                                                                                                       Feedback
              Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Angola, Burundi, Benin, Burkina Faso, Botswana, Central African Republic, Côte d'Ivoire (Ivory Coast), Cameroon, Congo, Democratic
              Republic of the, Congo, Republic of the, Comoros, Cape Verde Islands, Djibouti, Algeria, Egypt, Eritrea, Western Sahara, Ethiopia, Gabon Republic, Ghana, Guinea, Gambia, Guinea-Bissau,
              Equatorial Guinea, Kenya, Liberia, Libya, Lesotho, Morocco, Madagascar, Mali, Mozambique, Mauritania, Mauritius, Malawi, Mayotte, Namibia, Niger, Nigeria, Reunion, Rwanda, Senegal, Saint
              Helena, Sierra Leone, Somalia, Swaziland, Seychelles, Chad, Togo, Tunisia, Tanzania, Uganda, South Africa, Zambia, Zimbabwe, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh,
              Bhutan, China, Georgia, India, Japan, Kazakhstan, Kyrgyzstan, Korea, South, Sri Lanka, Maldives, Mongolia, Nepal, Pakistan, Tajikistan, Turkmenistan, Uzbekistan, Aruba, Anguilla, Netherlands
              Antilles, Antigua and Barbuda, Bahamas, Belize, Barbados, Costa Rica, Cayman Islands, Dominica, Dominican Republic, Guadeloupe, Grenada, Guatemala, Honduras, Haiti, Jamaica, Saint
              Kitts-Nevis, Saint Lucia, Montserrat, Martinique, Nicaragua, Panama, Puerto Rico, El Salvador, Turks and Caicos Islands, Trinidad and Tobago, Saint Vincent and the Grenadines, British Virgin
              Islands, Virgin Islands (U.S.), Albania, Andorra, Bulgaria, Bosnia and Herzegovina, Belarus, Cyprus, Estonia, Finland, Guernsey, Gibraltar, Iceland, Jersey, Liechtenstein, Lithuania, Luxembourg,
              Latvia, Monaco, Moldova, Macedonia, Malta, Montenegro, Norway, Romania, Svalbard and Jan Mayen, San Marino, Serbia, Slovakia, Slovenia, Ukraine, Vatican City State, United Arab
              Emirates, Bahrain, Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey, Yemen, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, American Samoa, Cook Islands,
              Fiji, Micronesia, Guam, Kiribati, Marshall Islands, New Caledonia, Niue, Nauru, Palau, Papua New Guinea, French Polynesia, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna,


https://www.ebay.com/itm/Extendable-Foldable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017-15-16/264698379083?fits=Make%3AKTM&hash=item3da140bb4b:g:e0kAAOSw5gVelAFL&shqty=1&isG… 1/3
10/6/2020                                                              Extendable
                                                       Case: 1:20-cv-06677        Foldable Brake
                                                                             Document       #: 12Clutch Levers11/10/20
                                                                                                    Filed:     For KTM DUKE 125 200
                                                                                                                         Page    288390of
                                                                                                                                        2014-2017 15 16 | eBay
                                                                                                                                          358 PageID        #:1237
            Western Samoa, Argentina, Bolivia, Brazil, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Peru, Paraguay, Suriname, Uruguay, Venezuela, Brunei
            Darussalam, Hong Kong, Indonesia, Cambodia, Laos, Macau, Malaysia, Philippines, Singapore, Thailand, Taiwan, Vietnam, PO Box

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60440                  Get Rates


              Shipping and handling              To                       Service                                                                                  Delivery*

              US $2.00                           United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Wed. Oct. 28 and Tue. Nov. 17
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




     CNC Front Clutch Fluid                     Folding Extendable Brake               CNC Folding Extending                    Motorcycle Alu Brake Clutch               Brake Clutch Levers For KTM               Fits KTM RC125 RC200
     Reservoir Tank Cap Cover…                  Clutch Levers For KTM 390…             Clutch Brake Levers for KT…              Levers Folding Extendable…                Duke RC 125/200/390 201…                  RC250/390 Duke CNC…
     $4.75                                      $30.52                                 $26.09                                   $28.49                                    $36.99                                    $31.99
     Free shipping                              + $1.99 shipping                       $28.99                                   + $6.99 shipping                          + $4.99 shipping                          $35.54
     New                                        New                                    + $5.99 shipping                         New                                       New                                       + $12.00 shipping
                                                                                       New                                                                                                                          New




   More from this seller                                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                Feedback
     Brake Clutch Levers For                    Brake & Clutch Hand Levers             Clutch Cable Fit For Yamaha              Rear Brake Cable For                      Black Clutch Cable Fit For
     Honda Shadow VT600…                        Set Fit For Ducati 1199 2011…          XV125 VIRAGO 125 1997-…                  Yamaha Virago XV250 198…                  Kawasaki EX250F Ninja…
     $15.89                                     $34.79                                 $10.99                                   $12.55                                    $9.99
     + shipping                                 + shipping                             + shipping                               + shipping                                + shipping




https://www.ebay.com/itm/Extendable-Foldable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-390-2014-2017-15-16/264698379083?fits=Make%3AKTM&hash=item3da140bb4b:g:e0kAAOSw5gVelAFL&shqty=1&isG… 2/3
10/6/2020                                        Case: 1:20-cv-06677 Document #: 12 Filed:Feedback
                                                                                           11/10/20Profile
                                                                                                        Page 289 of 358 PageID #:1238
                                                                                                                                                                              Sell     Watchlist         My eBay           1
                  Hi      !          Daily Deals     Brand Outlet     Help & Contact


                                           Shop by
                                           category                  Search for anything                                                                     All Categories                             Search             Advanced



                 Home          Community      Feedback forum         Feedback profile



                 Feedback profile


                                            popmotorcycle (437            )                                                                                                                     Member Quick Links
                                            Positive Feedback (last 12 months): 99.7%                                                                                                           Contact member
                                            Member since: Dec-28-17 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                   1 month       6 months          12 months                     Average for the last 12 months

                              Positive               51              253                318                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (306)                                                       (311)
                              Neutral                 0               1                  3
                                                                                                                 Shipping speed                                               Communication
                              Negative                0               0                  1                                    (309)                                                       (306)




                              All received Feedback                                 Received as buyer                                      Received as seller                                          Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                         Revised Feedback: 2


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                             12 Months


                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                      Comment?
                          very bad workmanship, no opening fits, inserter all crooked                                                          Buyer: b***2 (506 )                                         Past year
                          Steel Metal Battery Side Cover For Kawasaki Vulcan 1500 VN1500 Classic & Nomad                                       US $77.99                                                   Reciprocal feedback
                          (#264566601388)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay       Announcements       Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/popmotorcycle?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                       1/1
10/6/2020                                                                                     popmotorcycle
                                                       Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20   on eBay
                                                                                                               Page 290 of 358 PageID #:1239
         Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                                 Sell      Watchlist          My eBay


                                    Shop by
                                    category                  Search for anything                                                                                                     All Categories                                Search           Advanced



         popmotorcycle's profile



                                                                      popmotorcycle (437 )                                                                                          Items for sale            Visit store         Contact
                                                                      99.7% positive feedback

                                                                                                                             Based in China, popmotorcycle has been an eBay member since Dec 28, 2017
                                                                         Save




                                      Feedback ratings                                                                                                                                                                  See all feedback

                                                          306         Item as described                        318               3                  1                              Thanks
                                                                                                                                                                                   Sep 28, 2020
                                                          306         Communication                        Positive       Neutral               Negative
                                                          309         Shipping time

                                                          311         Shipping charges                           Feedback from the last 12 months



                                   20 Followers | Member since: Dec 28, 2017 |           China



         Items for sale(539)                                                                                                                                                                                                                      See all items




            Front Foot Pegs...                               Rear Foot Pegs ...                                 Front & Rear Fo...                                    Rear Passenger ...                                     Pair Rear Passe...
            US $37.99                       41m left         US $37.99                           2h left        US $37.99                               2h left       US $27.99                           2h left            US $27.99                  3h left




            About eBay      Announcements        Community       Security Center      Resolution Center          Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/popmotorcycle?_trksid=p2047675.l2559                                                                                                                                                                                                     1/1
10/6/2020                                                                                popmotorcycle
                                                     Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20| eBayPage
                                                                                                             Stores 291 of 358 PageID #:1240

                                                                                                                                                               Sell   Watchlist     My eBay          1
      Hi        !       Daily Deals      Brand Outlet     Help & Contact


                                  Shop by
                                  category               Search this Store                                                                        This Store                        Search            Advanced



     eBay      eBay Stores      popmotorcycle




                                             popmotorcycle
                                             20 followers popmotorcycle (437        ) 99.7%


                                                  Save this seller




     Category

     All                                                All Listings   Auction   Buy It Now                                                                                   Time: ending soonest

     Floorboards                                     1-48 of 890 Results
     Handle Grips
                                                                            Rear Foot Pegs For Kawasaki Vulcan 800 900 1500 1600 1700 2000 Classic Custom
     Decals & Sticker

     Brake Master Cylinder Cover                                            $27.99                                                                                                             From China
                                                                            $4.00 shipping
     Spools Stand Screw

     Brake&Clutch Hand Levers

     Foot Pegs
                                                                            Rear Passenger Foot Pegs for Suzuki Marauder 1600 Boulevard M95 2004 2005 2006
     Brake Pedal Pad

     Battery Side Cover                                                     $27.99                                                                                                             From China
                                                                            $4.00 shipping
     Fender

     Backrest Sissy Bar

     Air Filter Cover
                                                                            Front Foot Pegs For Triumph Rocket III All Models Thunderbird Storm 2004-2014
     Engine Guard Crash Bars

     Saddlebag Support Bracket                                              $37.99                                                                                                             From China

     Headlight Bracket                                                      $4.00 shipping

     Radiator Grille

     Clutch&Throttle Cable
                                                                            1 Pair Front Rider Foot Pegs Footrests For Yamaha V-Star / Virago 250 All Years
     Lowering Links Kit

     Fender Eliminator                                                      $27.99                                                                                                             From China
     Ignition                                                               $4.00 shipping

     Stator Engine Cover

     Drive Shaft Cover

     Rear View Side Mirror                                                  Front Foot Pegs For Kawasaki Vulcan VN 800 900 Custom 1500 A/B 1600 Mean Streak

     Frame Sliders                                                          $27.99                                                                                                             From China
     Chain Guard                                                            $4.00 shipping
                                                                            8 watching
     Horn Cover

     Handlebar Risers

     Tail Light                                                             Front Rider Footrest Foot Pegs For Kawasaki Z1000 2003-2015 ZG1400 2008-2015

     Other                                                                  $27.99                                                                                                             From China
                                                                            $4.00 shipping




                                                                            Front Rider Footrest Foot Pegs For Suzuki Marauder 1600 Boulevard M95 2004-2005

                                                                            $27.99                                                                                                             From China
                                                                            $4.00 shipping




                                                                            Front Rider Foot Pegs For Kawasaki Ninja 250R 300 650 ZX6R/7R/9R/10R/11R/12R/14R

                                                                            $27.99                                                                                                             From China
                                                                            $4.00 shipping




                                                                            Rear Foot Pegs For Triumph Bonneville SE 1996-2001 Bonneville T100 2002-2013

                                                                            $37.99                                                                                                             From China
                                                                            $4.00 shipping




                                                                            Front & Rear Foot Pegs For Triumph Thunderbird Sport Speedmaster Adventurer

                                                                            $37.99                                                                                                             From China
                                                                            $4.00 shipping




https://www.ebay.com/str/popmotorcycle                                                                                                                                                                           1/4
10/6/2020                                                                    popmotorcycle
                                         Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20| eBayPage
                                                                                                 Stores 292 of 358 PageID #:1241

                                                        Rear Passenger Foot Pegs Footrests For Yamaha V-Star / Virago 250 650 950/T 1100

                                                        $27.99                                                                             From China
                                                        $4.00 shipping




                                                        Chrome Rear Foot Pegs Footrests For 1998-2014 Yamaha Road Star 1600/1700 Models

                                                        $27.99                                                                             From China
                                                        $4.00 shipping




                                                        Front & Rear Foot Pegs For Triumph Bonneville America 2002-2014 Legend 1999-2001

                                                        $37.99                                                                             From China
                                                        $4.00 shipping




                                                        Pair Rear Passenger Foot Pegs Footrests For Yamaha Royal Star Stryker V-Max 1200

                                                        $27.99                                                                             From China
                                                        $4.00 shipping




                                                        Chrome Front Rider Foot Rest Footrests For 2002-2009 Yamaha Road Star Warrior

                                                        $27.99                                                                             From China
                                                        $4.00 shipping




                                                        Front&Rear Foot Pegs For Victory All Hammer 8 ball Vegas Jackpot&Judge High Ball

                                                        $37.99                                                                             From China
                                                        $4.00 shipping




                                                        Rear Foot Pegs Rest For Honda VT VTX 750 1100 1300 1800 Magna Phantom Deluxe

                                                        $27.99                                                                             From China
                                                        $4.00 shipping




                                                        Rear Foot Pegs For Victory Hard-Ball & Boardwalk All Cross Roads Cross Country

                                                        $37.99                                                                             From China
                                                        $4.00 shipping




                                                        Rear Foot Pegs For Honda Shadow Aero Ace Tourer Spirit Valkyrie Rebel 250 Fury

                                                        $27.99                                                                             From China
                                                        $4.00 shipping




                                                        Pair Front Foot Pegs Footrests For 2004-2005 Suzuki Marauder 1600 Boulevard M95

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        Rear Passenger Foot Pegs For Triumph Rocket III All Models Thunderbird Storm

                                                        $27.99                                                                             From China
                                                        $4.00 shipping




                                                        Rear Passenger Foot Pegs Footrests For Suzuki Volusia 800 2001 2002 2003 2004

                                                        $27.99                                                                             From China
                                                        $4.00 shipping




                                                        Front Foot Pegs Footrests For Kawasaki Vulcan 800 900 1500 A/B 1600 Mean Streak

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        Front Foot Pegs Footrests For Kawasaki Ninja 250R 300 650 Concours ZG1400 Z1000

                                                        $45.98                                                                             From China
                                                        $6.00 shipping


https://www.ebay.com/str/popmotorcycle                                                                                                                  2/4
10/6/2020                                                                    popmotorcycle
                                         Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20| eBayPage
                                                                                                 Stores 293 of 358 PageID #:1242



                                                        1 Pair Front Foot Pegs For Kawasaki Ninja ZX6R ZX7R ZX9R ZX10R ZX11R ZX12R ZX14R

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        Rear Foot Pegs For Kawasaki Vulcan 800 900 1500 1600 1700 2000 Classic Custom

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        Rear Foot Pegs Footrests For 2004 2005 2006 Suzuki Marauder 1600 Boulevard M95

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        Front Foot Pegs Footrests Pedals For Yamaha V-Star/Virago 250 XV250 All Years

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        1 Pair Chrome Rear Foot Pegs Footrests For Yamaha V-Star 250 650 950/T 1100

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        1 Pair Chrome Rear Foot Pegs Footrests For Yamaha Virago 250 750 1100 All Models

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        Rear Foot Pegs For Yamaha Road Star 1600/1700 Royal Star Stryker V-Max 1200

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        1 Pair Chrome Front Foot Pegs Footrests For Yamaha Road Star Warrior 2002-2009

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        Rear Foot Pegs Rests For Honda VT VTX 750 1100 1300 1800 Magna Phantom Deluxe

                                                        $45.98                                                                             From China
                                                        $6.00 shipping




                                                        Decal Pad Sticker Triple Tree Top Clamp Front For Honda CBR600RR 2007-2017 16 15

                                                        $9.95                                                                              From China
                                                        $2.00 shipping




                                                        Triple Tree Top Clamp Decal Pad Sticker For BMW S1000RR S1000 RR 2015-2018 16 17

                                                        $8.95                                                                              From China
                                                        $2.00 shipping




                                                        Triple Tree Top Clamp Decal Pad Sticker For BMW S1000RR S1000 RR 2009-2014 12 13

                                                        $8.95                                                                              From China
                                                        $2.00 shipping




                                                        Triple Tree Top Clamp Decal Pad Sticker For Honda CBR600 F4 F4I 1999-2007 05 06

                                                        $7.99                                                                              From China
                                                        $2.00 shipping




                                                        Decal Pad Triple Tree Top Clamp Upper Front End For Honda CBR250RR 2011 2012 13

                                                        $7.95                                                                              From China
                                                        $2.00 shipping
https://www.ebay.com/str/popmotorcycle                                                                                                                  3/4
10/6/2020                                                                                  Items
                                                          Case: 1:20-cv-06677 Document #: 12     for sale
                                                                                              Filed:      by popmotorcycle
                                                                                                        11/10/20    Page| eBay
                                                                                                                           294 of 358 PageID #:1243
                                                                                                                                                                                           Sell      Watchlist       My eBay               1
            Hi        !           Daily Deals     Brand Outlet    Help & Contact


                                       Shop by
                                       category            ktm                                                                                                            All Categories                            Search                 Advanced


                                                                                                                                                                                                             Include description
                                                           Items for sale from popmotorcycle (437            )      |       Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction     Buy It Now                                                                                               Sort: Time: newly listed         View:
        eBay Motors
            Other Motorcycle Handlebars,                    20 results for ktm         Save this search
            Grips & Levers
            Motorcycle Fairings & Bodywork
            More                                              Find your Motorcycle
                                                                                                                                                                                  Clear selections

        Format                                  see all
                 All Listings
                 Auction                                                                                                                                                               0
                                                              Make & Model                                  Year From / To                 Distance
                 Buy It Now                                                                                                                                                    matching results
                                                                 KTM                                         Year From                      Any Distance of
        Guaranteed Delivery                     see all          Any Model                                   Year To                        60440-3825                            Find Results
                 No Preference
                 1 Day Shipping                                                                           Swingarm Spools Slider Stand Screw M10 For KTM Duke 125 200 390 690 790 990 1090
                 2 Day Shipping                                                                           Brand New
                 3 Day Shipping
                 4 Day Shipping
                                                                                                          $7.99                                                   Apr-28 00:53
                                                                                                          Buy It Now                                              From China
        Condition                               see all                                                   +$2.00 shipping
                                                                                                                                                                  Seller: popmotorcycle (421) 99.7%
                 New      (20)


        Price
        $                  to $


        Item Location                           see all
                 Default                                                                                  Extendable Foldable Brake Clutch Levers For KTM DUKE 125 200 390 2014-2017 15 16 (Fits:
                 Within                                                                                   KTM)
                   100 miles      of 60440
                                                                                                          Brand New
                 US Only
                 North America                                                                            $29.89                                                  Apr-12 23:06
                 Worldwide                                                                                Buy It Now                                              From China
                                                                                                          +$2.00 shipping
                                                                                                                                                                  Seller: popmotorcycle (396) 99.7%
        Delivery Options                        see all
                 Free shipping


        Show only                               see all
                 Free Returns
                 Returns accepted                                                                         Fuel Gas Tank Cap Cover w/Keys For KTM 125 200 390 DUKE (Fits: KTM)
                 Completed listings                                                                       Brand New
                 Sold listings
                 Deals & Savings                                                                          $15.79                                                  Jan-07 21:08
                                                                                                          Buy It Now                                              From China
        More refinements...                                                                               +$2.00 shipping
                                                                                                                                                                  Seller: popmotorcycle (388) 99.7%
                                                                                                            Watch


                 Seller Information

             popmotorcycle (437           )
                 Feedback rating: 437
                 Positive Feedback: 99.7%
                                                                                                          CNC Aluminum Chain Guard Cover For KTM 1050 1190 1290 ADV Super Adventure R S T (Fits:
                 Member since Dec-28-17 in
                                                                                                          KTM)
                 Hong Kong
                                                                                                          Brand New

                 Read feedback profile                                                                    $23.95                                                  Dec-29 21:11
                 Add to my favorite sellers
                                                                                                          Buy It Now                                              From China
                 Visit seller's eBay Store!
                                                                                                          +$2.00 shipping
                     popmotorcycle                                                                                                                                Seller: popmotorcycle (426) 99.7%




        Sponsored items for you

                                                                                                          CNC Aluminum Chain Guard Cover For KTM RC Duke 125 200 390 2011-2017 2014 2015 (Fits:
                                                                                                          KTM)
                                                                                                          Brand New

                                                                                                          $23.99                                                  Dec-28 00:50
                                                                                                          Buy It Now                                              From China
                                                                                                          +$2.00 shipping
                                                                                                                                                                  Seller: popmotorcycle (421) 99.7%


                    Motorcycle Swingarm
                    Spools Slider 8mm...
                    $11.99
                    Buy It Now
                                                            Motocross Dirt Bike Racing Foot Pegs For KTM EXC MXC SX SXF XC 125-530 1998-2013 (Fits: KTM)
                                                            Brand New




https://www.ebay.com/sch/m.html?_ssn=popmotorcycle&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                                1/5
10/6/2020                                                                Items
                                        Case: 1:20-cv-06677 Document #: 12     for sale
                                                                            Filed:      by popmotorcycle
                                                                                      11/10/20    Page| eBay
                                                                                                         295 of 358 PageID #:1244

                                                                              $22.85                                     Jul-04 23:07
              $34.49                                                          Buy It Now                                 From China
              Buy It Now                                                      +$4.00 shipping
              Free shipping
                                                                                                                         Seller: popmotorcycle (437) 99.7%
                                                                                 Watch




                                           Results matching fewer words
              Engine Case Guard Cover
                                                                              Universal Waterproof Gas Tank Flame 3D Decal Sticker Fits Harley Cruiser Chopper
              Frame Slider ...
                                                                              Brand New
              $42.89
              Buy It Now                                                      $12.95                                     Dec-16 00:13
              Free shipping
                                                                              Buy It Now                                 From China
                                                                              +$2.00 shipping
                                                                                                                         Seller: popmotorcycle (404) 99.7%




                                                                                                                                                             Tell us what you think


              Rear CNC Chain Cover
              Guard Protection...

              $25.15
              Buy It Now
              Free shipping




              Motorcyle CNC Chain
              Guard Protector C...

              $37.63
              Buy It Now




              CNC LQ Motorcycle Heel
              Protector Cove...
              $28.79
              Buy It Now
              Free shipping




              For KTM DUKE 125 200
              390 690 790 Moto...
              $9.99
              Buy It Now
              Free shipping




              Engine Oil Filter Cover
              For KTM DUKE...
              $8.79
              Buy It Now




https://www.ebay.com/sch/m.html?_ssn=popmotorcycle&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                2/5
10/6/2020                                                        Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 296 of 358 PageID #:1245
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $29.89
                                                                                                                                             Shipping                                                     $2.00
                                                     New card                                                                                Tax*                                                          $1.99
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $33.88

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               375 West Briarcliff Rd                                                                                                                      See details
                               Bolingbrook, IL 60440-3825
                               United States
                               (    )
                               Change




                               Review item and shipping

                               Seller: popmotorcycle | Edit message
                               Message: Item Id: 264698379083 Buyer's Vehicle: KTM

                                                                        Extendable Foldable Brake Clutch Levers For KTM DUKE
                                                                        125 200 390 2014-2017 15 16
                                                                        Color: Orange
                                                                        $29.89

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 28 – Nov 17
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        $2.00



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients



                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1429735251014                                                                                                                                                       1/1
10/8/2020                                                                         Swingarm
                                                                  Case: 1:20-cv-06677      Spools Slider#:
                                                                                        Document         Stand
                                                                                                           12 Screw M10
                                                                                                               Filed:   For KTM Duke
                                                                                                                      11/10/20       125 200
                                                                                                                                  Page    297390of
                                                                                                                                                690358
                                                                                                                                                    790 990 1090 | eBay
                                                                                                                                                         PageID     #:1246
                                                                                                                                                                                                                                         Sell     Watchlist       My eBay             1
            Hi      !          Daily Deals      Brand Outlet         Help & Contact


                                     Shop by
                                     category                     Search for anything                                                                                                                                     All Categories                          Search             Advanced


                   Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Frames                                                                                                                               | Add to Watchlist




                        Check if this part fits your vehicle              Contact the seller



                                                                                                              Swingarm Spools Slider Stand Screw M10 For KTM Duke 125 200 390
                                                                                                                                                                                                                                                Shop with confidence
                                                                                                              690 790 990 1090
                                                                                                                                                                                                                                                       eBay Money Back Guarantee
                                                                                                                         Condition: New                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                                                                       your money back. Learn more
                                                                                                                              Color:     Gold


                                                                                                                           Quantity:      1                     5 available                                                                     Seller information
                                                                                                                                                                                                                                                popmotorcycle (442        )
                                                                                                                                                                                                                                                99.7% Positive feedback
                                                                                                                               Price:   US $7.99                                                          Buy It Now
                                                                                                                                                                                                                                                    Save this Seller

                                                                                                                                                                                                         Add to cart                            Contact seller
                                                                                                                                                                                                                                                Visit store

                                                                                                                                                                                                        Add to Watchlist                        See other items



                                                                                                                                                               30-day returns


                                                                                                                          Shipping: $2.00 Standard SpeedPAK from China/Hong Kong/Taiwan | See details
                                                                                                                                        International shipment of items may be subject to customs processing and additional charges.

                                                                                                                                        Item location: Guangzhou, China
                                                                                                                                        Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                                           Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                                              Please note the delivery estimate is greater than 13 business days.
                                                                                                                                              Please allow additional time if international delivery is subject to customs processing.

                                                                                                                         Payments:



                                                                                                                                        Special financing available. | See terms and apply now
                                           Have one to sell?          Sell now
                                                                                                                                                  Earn up to 5x points when you use your eBay Mastercard®. Learn
                                                                                                                                                  more

                                                                                                                            Returns: 30 day Buyer pays for return shipping |              See details




             Similar sponsored items 1/2                                                                                                                                                                                                                           Feedback on our suggestions




                 10mm Swingarm Sliders Spools                     CNC Swingarm Spools Slider               10mm Swingarm Slider Spools                 CNC Swingarm Spools Slider                       10mm Aluminum Swingarm                         CNC Swingarm Spools Slider
                 for KTM Motorcycle Duke…                         Bobbins For KTM 390 200 690…             For KTM 1190 1190R RC8 690…                 Stand Bobbin For KTM 950 990…                    Spools Slider For KTM 390 Duk…                 Stand Bobbins For KTM 200…
                 $8.99                                            $14.92                                   $9.59                                       $14.92                                           $8.97                                          $14.92
                 Free shipping                                    $16.58                                   Free shipping                               $16.58                                           $9.97                                          $16.58
                 New                                              Free shipping                            New                                         Free shipping                                    Free shipping                                  Free shipping
                                                                  New                                                                                  New                                              New                                            New




             Related sponsored items 1/2                                                                                                                                                                                                                           Feedback on our suggestions




                 8mm Swingarm Spools Slider for                   10MM 0.393inch Swingarm                  LQ Laser Logo M10 CNC                       Motorcycle Swingarm Spools                       M10 Screws Swingarm Spools                     M10 Screws Swingarm Spools
                 KTM DUKE125 200 390 690 99…                      Spools Slider Stand Screw For…           Swingarm Spools Slider For KT…              Slider 8mm Stand Screws For…                     Slider bolt Titanium For Para…                 Slider For Para KTM 690 SMC…
                 $7.79                                            $8.77                                    $14.99                                      $11.99                                           $14.24                                         $14.24
                 $8.56                                            $9.97                                    Free shipping                               + $4.99 shipping                                 $14.99                                         $14.99
                 Free shipping                                    + $2.50 shipping                         Last one                                                                                     Free shipping                                  Free shipping




                 Description          Shipping and payments                                                                                                                                                                                                                       Report item



                                                                                                                                                                                                                                                  eBay item number: 264713992079
                  Seller assumes all responsibility for this listing.

                  Last updated on Sep 28, 2020 00:54:58 PDT View all revisions

                        Item specifics                                                                                                                                                                                                                                                             Feedback

                        Condition:                                   New                                                                                Brand:                                   Unbranded
                        Fit:                                         Universal Fit                                                                      Manufacturer Part Number:                Does Not Apply
                        Material:                                    Aluminum                                                                           Type:                                    Swingarm Spools Slider Stand Screws
                        Country/Region of Manufacture:               China




https://www.ebay.com/itm/Swingarm-Spools-Slider-Stand-Screw-M10-For-KTM-Duke-125-200-390-690-790-990-1090/264713992079?hash=item3da22ef78f:g:26kAAOSwVWFep-Dl                                                                                                                                           1/3
10/8/2020                                                              CNC Aluminum
                                                       Case: 1:20-cv-06677          Chain Guard
                                                                             Document      #: 12Cover For KTM
                                                                                                  Filed:      RC Duke 125
                                                                                                           11/10/20   Page200 390
                                                                                                                              2982011-2017
                                                                                                                                   of 3582014 2015 | eBay
                                                                                                                                           PageID     #:1247
                                                                                                                                                                                                  Sell     Watchlist         My eBay           1
  Hi      !         Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                       All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




             This fits a KTM                   Select Year



                                                                                                    CNC Aluminum Chain Guard Cover For KTM RC
                                                                                                                                                                                                         Shop with confidence
                                                                                                    Duke 125 200 390 2011-2017 2014 2015
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                              Color:     Orange                                                                          Seller information
                                                                                                                                                                                                         popmotorcycle (442        )
                                                                                                                                         5 available / 1 sold                                            99.7% Positive feedback
                                                                                                          Quantity:      1

                                                                                                                                                                                                             Save this Seller

                                                                                                             Price:    US $23.99                                     Buy It Now                          Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                    Add to cart                          See other items



                                                                                                                                                                  Add to Watchlist



                                                                                                                                     30-day returns


                                                                                                          Shipping: $2.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou, China
                                                                                                                        Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                           Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                              Please note the delivery estimate is greater than 13 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                Have one to sell?          Sell now                                                           to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Black For KTM 125 250 390               Front Rear Fork Wheel                   Engine Oil Drain Plug                 BLACK Front Heel                            CNC LQ Motorcycle Heel                        2012-2017 KTM Duke 390
       Duke CNC Radiator Grille…               Frame Slider Crash…                     Motorcycle oil filler cap for…        Protective Cover Guard F…                   Protector Cover Guard For…                    Duke 200 Frame Sliders…
       $26.09                                  $15.43                                  $11.69                                $26.38                                      $28.79                                        $35.67
       $28.99                                  $17.53                                  $12.99                                $28.99                                      Free shipping                                 $37.95
       Free shipping                           + $1.99 shipping                        Free shipping                         Free shipping                               New                                           + $7.99 shipping
       New                                     Seller 99.2% positive                   New                                   New                                                                                       New




   Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/CNC-Aluminum-Chain-Guard-Cover-For-KTM-RC-Duke-125-200-390-2011-2017-2014-2015/264580811577?fits=Make%3AKTM&hash=item3d9a3ecb39:g:DOoAAOSwovFeBxdS                                                                                1/4
10/14/2020                                                             Motorcycle
                                                      Case: 1:20-cv-06677         Oil Filter Replacement
                                                                           Document                      Fit For
                                                                                              #: 12 Filed:       KTM 250 450XC-F
                                                                                                              11/10/20     PageSX-F
                                                                                                                                 299250ofEXC-F
                                                                                                                                          358 500 EXC | eBay
                                                                                                                                               PageID     #:1248
 Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                                    Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Engines & Engine Parts > Oil Filters                                                                                       | Add to Watchlist




            This fits a KTM                     Select Year



    SAVE UP TO 5%                     See all eligible items

                                                                                                                 Motorcycle Oil Filter Replacement Fit For
                                                                                                                                                                                                          Shop with confidence
                                                                                                                 KTM 250 450XC-F SX-F 250 EXC-F 500 EXC
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                                  Compatibili See compatible vehicles
                                                                                                                         ty:

                                                                                                                    Sale ends 04d 03h 44m                                                                 Seller information
                                                                                                                           in:                                                                            possbay2008 (49430         )
                                                                                                                                                                                                          98.3% Positive feedback
                                                                                                                     Quantity:       1               5 available

                                                                                                                                                                                                              Save this Seller

                                                                                                                        Price:    US $4.74                               Buy It Now
                                                                                                                                                                                                          Contact seller

                                                                                                                                  US $4.99 (5% off)                                                       Visit store
                                                                                                                                                                                                          See other items
                                                                                                                                                                        Add to cart




                                                                                                                        Best                                            Make Offer
                                                                                                                       Offer:

                                                                                                                                                                      Add to Watchlist


                                                                                                                                                                             Longtime
                                                                                                                     Free shipping            30-day returns
                                                                                                                                                                             member

                                              Have one to sell?       Sell now                                       Shipping: FREE Economy Shipping from outside US |
                                                                                                                                   See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: Guangzhou, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                                     Delivery:            Estimated between Fri. Oct. 30 and Tue.
                                                                                                                                          Dec. 29
                                                                                                                                          Please note the delivery estimate is greater than 12
                                                                                                                                          business days.
                                                                                                                                          Please allow additional time if international delivery
                                                                                                                                          is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                             Earn up to 5x points when you use your
                                                                                                                                             eBay Mastercard. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




    Similar sponsored items




    4 * Oil Filters Cleaner For              4 * New Oil Filters Cleaner              Oil Filter New for KTM 250                 3pcs Oil Filter for KTM 250                Volar Oil Filter - (3 pieces) for           Oil Filter for KTM 250 SX-F
    KTM 250 EXCF SXF XCF…                    For KTM 250 300 350 400…                 450XC-F SX-F 250 EXC-F…                    SXF 350 EXC F 400 XCW 4…                   2011-2018 KTM 350 SXF                       XC-F 350 EXC-F 400 EXC…
    $13.26                                   $14.58                                   $4.74                                      $10.22                                     $16.90                                      $4.99
    Free shipping                            Free shipping                            $4.99                                      $10.99                                     Free shipping                               $6.65
    New                                      New                                      Free shipping                              Free shipping                              New                                         Free shipping
                                                                                      Almost gone                                Almost gone                                                                            Seller 99.3% positive




    Sponsored items from this seller
                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Motorcycle-Oil-Filter-Replacement-Fit-For-KTM-250-450XC-F-SX-F-250-EXC-F-500-EXC/284018736049?fits=Make%3AKTM&hash=item4220d5fbb1:g:MNAAAOSwvv5fMP6S                                                                              1/5
10/14/2020                                                       Motorcycle
                                                Case: 1:20-cv-06677         Oil Filter Replacement
                                                                     Document                      Fit For
                                                                                        #: 12 Filed:       KTM 250 450XC-F
                                                                                                        11/10/20     PageSX-F
                                                                                                                           300250ofEXC-F
                                                                                                                                    358 500 EXC | eBay
                                                                                                                                         PageID     #:1249
    1 Pcs Motorcycle Oil Filter         Motor Bike Oil Filter Fit For        Motor Oil Filter Fit For              1x Chrome Motorcycle               1×Motorbike ATV Oil Filter for   Speedometer Gear Box Drive

    $4.74                               $4.52                                $4.52                                 $34.19                             $4.74                            $16.14
    $4.99                               Free shipping                        Free shipping                         $35.99                             $4.99                            $16.99
    Free shipping                       Almost gone                          Almost gone                           Free shipping                      Free shipping                    Free shipping
                                                                                                                                                                                       Last one




    Description         Shipping and payments                                                                                                                                                          Report item



                                                                                                                                                                            eBay item number: 284018736049
      Seller assumes all responsibility for this listing.

      Last updated on Oct 12, 2020 23:27:02 PDT View all revisions

         Compatibility
         To confirm that this part fits your vehicle, please choose a vehicle from the "My Garage" list OR enter your vehicle’s details below.

         My Garage                                                      Year         Make           Model              Submodel
             Select a vehicle                                            -Select-    -Select-       -Select-            -Select-                Go

         Go to My Garage
         [show all compatible vehicles]


               This part is compatible with 41 vehicle(s) matching KTM.


             Notes    Year                                      Make                                    Model                                        Submodel
                      2013                                      KTM                                     250                                          XCF-W
                      2012                                      KTM                                     250                                          SXF
                      2012                                      KTM                                     250                                          XC-F
                      2012                                      KTM                                     250                                          XCF-W
                      2011                                      KTM                                     250                                          SXF
                      2011                                      KTM                                     250                                          XCF-W
                      2010                                      KTM                                     250                                          SXF
                      2010                                      KTM                                     250                                          XCF-W
                      2009                                      KTM                                     250                                          SXF
                      2009                                      KTM                                     250                                          XC-F
                      2009                                      KTM                                     250                                          XCF-W
                      2008                                      KTM                                     250                                          SXF
                      2008                                      KTM                                     250                                          XC-F
                      2008                                      KTM                                     250                                          XCF-W
                      2007                                      KTM                                     250                                          SXF
                      2007                                      KTM                                     250                                          XC-F
                      2007                                      KTM                                     250                                          XCF-W
                      2006                                      KTM                                     250                                          SXF
                      2016                                      KTM                                     450                                          XCW
                      2015                                      KTM                                     450                                          SXF

         Page 1 of 3                                                                                               1 2 3

         Portions of the information contained in this table have been provided by possbay2008



         Item specifics
         Condition:                  New                                                                      Brand:                         Possbay
         UPC:                        Does Not Apply                                                           Manufacturer Part Number:      Does Not Apply
         Package Included:           1×Motorcycle oil filter                                                  Style:                         Oil Filter


         Possbay Car Electronic Store
                                                                                                                                                     Search within store
         possbay2008 (49430           ) 98.3%
              Sign up for newsletter

                                                                                                                                                     Visit Store: Possbay Car Electronic Store



         Items On Sale          Industrial & Business       Pedals & Pads    Shift Knobs & Boots        Antennas         Helmets & Protective Gear


      Categories                                  You may like




                                                 Decription:
                                                 Condition: 100% Brand New
                                                                                                                                                                                                            Feedback
                                                 Color: As Picture Shown
                                                 Size: As Picture Shown
                                                 Style: Oil Filter

         Car Parts&Electronics

                                                 P      k          I    l d d
https://www.ebay.com/itm/Motorcycle-Oil-Filter-Replacement-Fit-For-KTM-250-450XC-F-SX-F-250-EXC-F-500-EXC/284018736049?fits=Make%3AKTM&hash=item4220d5fbb1:g:MNAAAOSwvv5fMP6S                                        2/5
10/14/2020                                               Motorcycle
                                        Case: 1:20-cv-06677         Oil Filter Replacement
                                                             Document                      Fit For
                                                                                #: 12 Filed:       KTM 250 450XC-F
                                                                                                11/10/20     PageSX-F
                                                                                                                   301250ofEXC-F
                                                                                                                            358 500 EXC | eBay
                                                                                                                                 PageID     #:1250
                                        Package Included:
         Car & Truck Parts
                                        1×Motorcycle oil filter
         Motorcycle Parts &
         Accessories


         Home & Garden
                                        Fitment:
                                        Please Ensure The Item Fits Your Motorcycles Before Bidding.
         Industrial & Business
                                        New high quality aftermarket oil filter fits following models,
         US Free Shipping Items
                                        Husaberg Motorcycle
         Cameras & Photography          FE250 13
         Outdoors & Travel Supply       FE390 Enduro 10-12

         Sporting Goods
                                        FE450 Enduro 09-12
                                        FE450 Enduro 13-14
         Prints & Posters
                                        FX450 Cross Country 10-11
         Other
                                        FE501 13-14
                                        FE570 Enduro 09-12
                                        FS570 Supermoto 10-11


                                        Husqvarna Motorcycle
                                        FC450 16
                                        FE450 14-16
                                        FE501 14-16


                                        KTM Motorcycle
                                        250 EXC-F 07
                                        250 EXC-F 08-11
                                        250 EXC-F 12
                                        250 EXC-F 10-11
                                        250 EXC-F Six Days 12
                                        250 SX-F 05-07
                                        250 SX-F 08-10
                                        250 SX-F 11-12
                                        250 XC-F / XCF-W 07
                                        250 XC-F / XCF-W 08
                                        250 XC-F / XCF-W 09-10
                                        250 XC-F / XCF-W 11-12
                                        250 XCF-W Six Days USA11
                                        450 EXC 12-16
                                        450 EXC Six Days 12-16
                                        450 SMR 13-14
                                        450 SX-F 13-15
                                        450 XC-F 13-15
                                        450 XC-W 12-16
                                        500 EXC 12-16
                                                                                                                                                                                Feedback
                                        500 EXC Six Days 12-16
                                        500 XC-W 12-16
                                        690 Rally Factory Replica2nd Filter 07-08
                                        690 Supermoto R1st Filter 07
https://www.ebay.com/itm/Motorcycle-Oil-Filter-Replacement-Fit-For-KTM-250-450XC-F-SX-F-250-EXC-F-500-EXC/284018736049?fits=Make%3AKTM&hash=item4220d5fbb1:g:MNAAAOSwvv5fMP6S         3/5
10/14/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677         Oil Filter Replacement
                                                                            Document                      Fit For
                                                                                               #: 12 Filed:       KTM 250 450XC-F
                                                                                                               11/10/20     PageSX-F
                                                                                                                                  302250ofEXC-F
                                                                                                                                           358 500 EXC | eBay
                                                                                                                                                PageID     #:1251

                                                          You may like




    SAVE UP TO 5%                           See all eligible items
 5% OFF
 Marked down item price reflects all savings. Items provided by possbay2008                                                                                                            All promotional offers from possbay2008




                                                                                                                                                                                                                                            See all



       1×Engine Motorcycle Oil                             1 Pcs Motorcycle Oil Filter                            Aluminum Plug Cut Billet Oil          1×Motorbike ATV Oil Filter            27mm Starter Clutch Lock
       Filter for Gasgas Honda                             For Kawasaki Motorcycle /                              Dipstick Tank Plug for Harley         for Aprilia Yamaha YFM600             Tool Nut For the Starter
       CBR250 CBX250 Polaris                               Suzuki Motorcycle                                      Sportster 883 C7D3                    700 XT600 XVS650                      Clutch Nut on the GY6.
       Suzuki Hot                                                                                                                                       XVS1100

       Was:                    US $4.99                    Was:                     US $4.99                      Was:               US $24.99          Was:              US $4.99            Was:                   US $18.99
       Now:                  US $4.74                      Now:                   US $4.74                        Now:             US $23.74            Now:             US $4.74             Now:                 US $18.04


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                        You can change quantities in your cart.
       Offer conditions|Learn about pricing




    Sponsored items based on your recent views




    260mm Rear Air Shock                     240mm Motorcycle Air Rear                      Oil Filter New for KTM 250                 1 Pcs Oil Filter for KTM EXC    Oil Filter Clean fits KTM 250        320mm/12.6" Motorcycle
    Absorber Suspension…                     Shock Absorber Suspensio…                      450XC-F SX-F 250 EXC-F…                    SX XC Supermoto Husaber…        450XC-F SX-F 250 EXC-F…              Rear Shock Absorber Feedback
                                                                                                                                                                                                                                Air…
    $97.99                                   $95.99                                         $4.74                                      $4.74                           $8.09                                $85.99
    $108.88                                  $106.66                                        $4.99                                      $4.99                           $8.79                                + $49.99 shipping
    Free shipping                            Free shipping                                  Free shipping                              Free shipping                   Free shipping                        New
    New                                      New                                            Almost gone                                Almost gone                     New




https://www.ebay.com/itm/Motorcycle-Oil-Filter-Replacement-Fit-For-KTM-250-450XC-F-SX-F-250-EXC-F-500-EXC/284018736049?fits=Make%3AKTM&hash=item4220d5fbb1:g:MNAAAOSwvv5fMP6S                                                                     4/5
10/14/2020                                                             Motorcycle
                                                      Case: 1:20-cv-06677         Oil Filter Replacement
                                                                           Document                      Fit For
                                                                                              #: 12 Filed:       KTM 250 450XC-F
                                                                                                              11/10/20     PageSX-F
                                                                                                                                 303250ofEXC-F
                                                                                                                                          358 500 EXC | eBay
                                                                                                                                               PageID     #:1252
 Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                                    Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Engines & Engine Parts > Oil Filters                                                                                       | Add to Watchlist




            This fits a KTM                     Select Year



    SAVE UP TO 5%                     See all eligible items

                                                                                                                 Motorcycle Oil Filter Replacement Fit For
                                                                                                                                                                                                          Shop with confidence
                                                                                                                 KTM 250 450XC-F SX-F 250 EXC-F 500 EXC
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                                  Compatibili See compatible vehicles
                                                                                                                         ty:

                                                                                                                    Sale ends 04d 03h 44m                                                                 Seller information
                                                                                                                           in:                                                                            possbay2008 (49430         )
                                                                                                                                                                                                          98.3% Positive feedback
                                                                                                                     Quantity:       1               5 available

                                                                                                                                                                                                              Save this Seller

                                                                                                                        Price:    US $4.74                               Buy It Now
                                                                                                                                                                                                          Contact seller

                                                                                                                                  US $4.99 (5% off)                                                       Visit store
                                                                                                                                                                                                          See other items
                                                                                                                                                                        Add to cart




                                                                                                                        Best                                            Make Offer
                                                                                                                       Offer:

                                                                                                                                                                      Add to Watchlist


                                                                                                                                                                             Longtime
                                                                                                                     Free shipping            30-day returns
                                                                                                                                                                             member

                                              Have one to sell?       Sell now                                       Shipping: FREE Economy Shipping from outside US |
                                                                                                                                   See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: Guangzhou, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                                     Delivery:            Estimated between Fri. Oct. 30 and Tue.
                                                                                                                                          Dec. 29
                                                                                                                                          Please note the delivery estimate is greater than 12
                                                                                                                                          business days.
                                                                                                                                          Please allow additional time if international delivery
                                                                                                                                          is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                             Earn up to 5x points when you use your
                                                                                                                                             eBay Mastercard. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




    Similar sponsored items




    4 * Oil Filters Cleaner For              4 * New Oil Filters Cleaner              Oil Filter New for KTM 250                 3pcs Oil Filter for KTM 250                Volar Oil Filter - (3 pieces) for           Oil Filter for KTM 250 SX-F
    KTM 250 EXCF SXF XCF…                    For KTM 250 300 350 400…                 450XC-F SX-F 250 EXC-F…                    SXF 350 EXC F 400 XCW 4…                   2011-2018 KTM 350 SXF                       XC-F 350 EXC-F 400 EXC…
    $13.26                                   $14.58                                   $4.74                                      $10.22                                     $16.90                                      $4.99
    Free shipping                            Free shipping                            $4.99                                      $10.99                                     Free shipping                               $6.65
    New                                      New                                      Free shipping                              Free shipping                              New                                         Free shipping
                                                                                      Almost gone                                Almost gone                                                                            Seller 99.3% positive




    Sponsored items from this seller
                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Motorcycle-Oil-Filter-Replacement-Fit-For-KTM-250-450XC-F-SX-F-250-EXC-F-500-EXC/284018736049?fits=Make%3AKTM&hash=item4220d5fbb1:g:MNAAAOSwvv5fMP6S                                                                              1/3
10/14/2020                                                               Motorcycle
                                                        Case: 1:20-cv-06677         Oil Filter Replacement
                                                                             Document                      Fit For
                                                                                                #: 12 Filed:       KTM 250 450XC-F
                                                                                                                11/10/20     PageSX-F
                                                                                                                                   304250ofEXC-F
                                                                                                                                            358 500 EXC | eBay
                                                                                                                                                 PageID     #:1253
    1 Pcs Motorcycle Oil Filter               Motor Bike Oil Filter Fit For                 Motor Oil Filter Fit For                   1x Chrome Motorcycle                  1×Motorbike ATV Oil Filter for             Speedometer Gear Box Drive

    $4.74                                     $4.52                                         $4.52                                      $34.19                                $4.74                                      $16.14
    $4.99                                     Free shipping                                 Free shipping                              $35.99                                $4.99                                      $16.99
    Free shipping                             Almost gone                                   Almost gone                                Free shipping                         Free shipping                              Free shipping
                                                                                                                                                                                                                        Last one




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangzhou, China
             Shipping to: Worldwide
             Excludes: Africa, Bolivia, Bosnia and Herzegovina, Montenegro, China, Nepal, Yemen, Guatemala, Hong Kong, Macau, Canada

             Quantity:    1                 Change country:        United States                                                           ZIP Code:      60106             Get Rates


               Shipping and handling                   To                                Service                                                             Delivery*

               Free shipping                           United States                     Economy Shipping from outside US                                    Estimated between Fri. Oct. 30 and Tue. Dec. 29
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 1 business day of receiving cleared payment.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                          Return shipping

               30 days                                                                                                                  Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                                   Special financing available
                                                                                                   Select PayPal Credit at checkout to have the option to pay over time.

                                                                                                   Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                                   purchases of $99 or more. Other offers may also be available.

                                                                                                   Interest will be charged to your account from the purchase date if the balance is
                                                                                                   not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                                   to credit approval. See terms

                                                                                                   The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 5%                            See all eligible items
 5% OFF
 Marked down item price reflects all savings. Items provided by possbay2008                                                                                                                     All promotional offers from possbay2008




                                                                                                                                                                                                                                                        See all



       1×Engine Motorcycle Oil                              1 Pcs Motorcycle Oil Filter                           Aluminum Plug Cut Billet Oil               1×Motorbike ATV Oil Filter                    27mm Starter Clutch Lock
       Filter for Gasgas Honda                              For Kawasaki Motorcycle /                             Dipstick Tank Plug for Harley              for Aprilia Yamaha YFM600                     Tool Nut For the Starter
       CBR250 CBX250 Polaris                                Suzuki Motorcycle                                     Sportster 883 C7D3                         700 XT600 XVS650                              Clutch Nut on the GY6.
       Suzuki Hot                                                                                                                                            XVS1100

       Was:                     US $4.99                    Was:                    US $4.99                      Was:               US $24.99               Was:                US $4.99                  Was:                  US $18.99
       Now:                    US $4.74                     Now:                  US $4.74                        Now:             US $23.74                 Now:              US $4.74                    Now:                US $18.04

                                                                                                                                                                                                                                                      Feedback
       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                                    You can change quantities in your cart.
       Offer conditions|Learn about pricing




    Sponsored items based on your recent views


https://www.ebay.com/itm/Motorcycle-Oil-Filter-Replacement-Fit-For-KTM-250-450XC-F-SX-F-250-EXC-F-500-EXC/284018736049?fits=Make%3AKTM&hash=item4220d5fbb1:g:MNAAAOSwvv5fMP6S                                                                                 2/3
10/20/2020                                        Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                            11/10/20 Profile
                                                                                                         Page 305 of 358 PageID #:1254
             Hi! Sign in or register      Daily Deals   Brand Outlet       Help & Contact                                                                  Sell   Watchlist       My eBay


                                           Shop by
                                           category               Search for anything                                                   All Categories                           Search             Advanced



             Home        Community         Feedback forum      Feedback profile



             Feedback profile


                                       possbay2008 (49491              )                                                                                                 Member Quick Links
                                       Positive Feedback (last 12 months): 98.4%                                                                                         Contact member
                                       Member since: Apr-21-08 in China                                                                                                  View items for sale
                                       Top-rated seller: One of eBay's most reputable sellers.                                                                           View seller's Store
                                                             Consistently delivers outstanding customer service.
                                                             Learn more



             Feedback ratings                                                               Detailed seller ratings

                                              1 month       6 months           12 months            Average for the last 12 months

                        Positive                 347          1615                4325              Accurate description                                    Reasonable shipping cost
                                                                                                                 (3619)                                                 (3853)
                        Neutral                   1            21                  66
                                                                                                    Shipping speed                                          Communication
                        Negative                  8            29                  75                            (3703)                                                 (3664)




                       All received Feedback                                    Received as buyer                          Received as seller                                   Left for others

             75 Feedback received (viewing 1-25)                                                                                                                                 Revised Feedback: 197


             Search Feedback received as seller with an item title or ID:                                                                        Rating type:                          Period:

                e.g. Vintage 1970's Gibson Guitars                                                                                                       Negative (75)                      12 Months


               FEEDBACK                                                                                                      FROM                                                   WHEN




                                                                                                                                                                                                               Comment?
                      Order was for a 2008 Ford Focus SES 2 door coupe. I was sent the ones 4 sedan                          Buyer: -***7 (26    )                                  Past month
                      Fit For Ford Focus Sedan 2008-2011 Wind Rain Guards AA822VW (#283588478585)                            US $25.79                                              Reciprocal feedback


                          Reply by possbay2008. Left within past month.

                          We apologize for your inconvenience and we will solve the issue for you.


                      These visors do not fit my 2007 Acura TL base. Be aware.                                               Buyer: g***8 (198       )                              Past month
                      (Private listing)                                                                                                                                             Reciprocal feedback


                          Reply by possbay2008.Left within past month.

                          We apologize for your inconvenience and we will solve the issue for you.


                      Product shown in picture isn't product shipped. Rear visor doesn't cover small w                       Buyer: b***a (78    )                                  Past month
                      (Private listing)                                                                                                                                             Reciprocal feedback


                          Reply by possbay2008.Left within past month.

                          we apologize for your inconvenience and we will solve the problem for you


                      Scammers!Delivered the wrong adress then stating they don’t have product anymore                       Buyer: l***e (8)                                       Past month
                      Heated Mirror Glass Passenger Side Right For BMW 5 6 7-Series 528i 535i 550i                           US $18.97                                              Reciprocal feedback
                      (#283957300646)


                          Reply by possbay2008. Left within past month.

                          we apologize for your inconvenience and we will solve the problem for you


                      Very cheaply made and pedal came off while driving nearly causing a bad accident                       Buyer: l***i (283   )                                  Past month
                      (Private listing)                                                                                                                                             Reciprocal feedback


                          Reply by possbay2008.Left within past month.
                          we apologize for your inconvenience and we will solve the problem for you


                      It looks so bad                                                                                        Buyer: r***e (43    )                                  Past month
                      (Private listing)                                                                                                                                             Reciprocal feedback


                          Reply by possbay2008.Left within past month.

                          we apologize for your inconvenience and we will solve the problem for you


                      Item not arrived do not buy from this seller! Waste of time and money!!!                               Buyer: o***a (689       )                              Past month
                      (Private listing)                                                                                                                                             Reciprocal feedback




https://www.ebay.com/fdbk/feedback_profile/possbay2008?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                   1/3
10/14/2020                                                                                     possbay2008
                                                        Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20 on eBay
                                                                                                              Page 306 of 358 PageID #:1255
         Hi! Sign in or register      Daily Deals       Brand Outlet     Help & Contact                                                                                                                Sell      Watchlist          My eBay


                                     Shop by
                                     category                  Search for anything                                                                                                    All Categories                                Search           Advanced



        possbay2008's profile



                                                                       possbay2008 (49430                  )                                                                        Items for sale            Visit store         Contact
                                                                       98.3% positive feedback

                                                                                                                                     Based in China, possbay2008 has been an eBay member since Apr 21, 2008
                                                                          Save




                                       Feedback ratings                                                                                                                                                                 See all feedback

                                                           3,677       Item as described                           4,369             67              75                            Thanks
                                                                                                                                                                                   Oct 12, 2020
                                                           3,732       Communication                           Positive       Neutral            Negative
                                                           3,767       Shipping time

                                                           3,920       Shipping charges                              Feedback from the last 12 months



                                   1,040 Followers | 0 Reviews | Member since: Apr 21, 2008 |                   China



        Items for sale(30478)                                                                                                                                                                                                                     See all items




             7/8" Motorcycle...                               4xFuel Tank Tra...                                    3" Motorcycle s...                                6Pcs/set Univer...                                     4pcs Car Truck ...
             US $29.44                       59m left         US $16.14                          2h left            US $25.99                           2h left       US $10.06                           4h left            US $4.39                   4h left




             About eBay      Announcements        Community        Security Center     Resolution Center             Seller Center    Policies     Affiliates     Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/possbay2008?_trksid=p2047675.l2559                                                                                                                                                                                                       1/1
10/14/2020                                                                                    possbay2008
                                                        Case: 1:20-cv-06677 Document #: 12 Filed:         | eBayPage
                                                                                                   11/10/20     Stores 307 of 358 PageID #:1256

                     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist   My eBay


                                                   Shop by
                                                   category              Search this Store                                                                                     This Store                     Search


                     eBay      eBay Stores       possbay2008




                                                              possbay2008
                                                              1040 followers possbay2008 (49430              ) 98.3%

                                                              Welcome to Possbay various styles Car Motorcycle parts Store! Here with various styles of CAR VIDEO,CAR CAMERA etc.,and complete set of products you most want! We offer the

                                                                  Save this seller




                     Category

                     All                                              Featured Items
                     Car Parts&Electronics

                     Car & Truck Parts

                     Motorcycle Parts & Accessories

                     Home & Garden

                     Industrial & Business

                     US Free Shipping Items

                     Cameras & Photography

                     Outdoors & Travel Supply

                     Sporting Goods                                   5-100Pcs Super Strong                    2pcs Car Safety Seat Belt     6 Speed Manual Round Ball
                     Prints & Posters                                 Round Disc Magnets Rare-…                Buckle Extension Extender…    Gear Stick Shift Knob Shifte…

                     Other                                            $11.38                                   $13.40                        $17.99
                                                                                                               Trending at $6.44




                                                                         Search this Store                                                        Search                                             Best Match




                                                                       All Listings   Auction     Buy It Now


                                                                      1-48 of 9,560 Results

                                                                                              Motorcycle Oil Filter Replacement Fit For KTM 250 450XC-F SX-F 250 EXC-F 500 EXC

                                                                                              $4.74                                                                                                           From China
                                                                                              Was: $4.99                                                                                                 Brand: Possbay
                                                                                              Free shipping
                                                                                              or Best Offer

                                                                                              FOR 2008-2012 HONDA ACCORD SEDAN COUPE ARMREST COVER COMPLETE KIT CONSOLE BLACK

                                                                                              $28.30                                                                                                          From China
                                                                                              Free shipping                                                                                              Brand: Possbay
                                                                                              or Best Offer
                                                                                              Only 1 left!

                                                                                              NEW LISTING    Colorful Rear Seat Cover Cowl Fit For Honda CBR600RR F5 2003-2006 PSB Motorcycle

                                                                                              $44.98                                                                                                          From China
                                                                                              Free shipping                                                                                              Brand: Possbay




                                                                                              Pair Motorcycle Rear Shock Absorber Adapter Clevis Head U-type End Universal Fit

                                                                                              $15.79                                                                                                          From China
                                                                                              Free shipping                                                                                              Brand: Possbay
                                                                                              or Best Offer
                                                                                              Only 1 left!

                                                                                              1 Pair Yellow Fog Lights Driving Lamp for Toyota Camry Corolla Tacoma Matrix

                                                                                              $33.34                                                                                                          From China
                                                                                              Free shipping                                                                                              Brand: Possbay
                                                                                              or Best Offer
                                                                                              Only 1 left!

                                                                                              Universal Blue Car Mini Trash Rubbish Bin Can Garbage Dust Case Storage Holder

                                                                                              $9.72                                                                                                           From China
                                                                                              Free shipping                                                                                              Brand: Possbay
                                                                                              or Best Offer
                                                                                              46 sold

                                                                                              Front Fog Lights Bumper Side Grill For VW Volkswagen Golf Mk4 98-06 1J0853666E

                                                                                              $49.38                                                                                                          From China
                                                                                              Free shipping                                                                                              Brand: Possbay
                                                                                              or Best Offer
                                                                                              Only 3 left

                                                                                              NEW LISTING    Fit for BMW R1200GS 2013-2016 Black Metal Motorcycle Headlight Grill Cover Mesh

                                                                                              $37.39                                                                                                          From China
                                                                                              Free shipping                                                                                              Brand: Possbay
                                                                                              or Best Offer



                                                                                              4pcs Chrome Car Wheel Eyebrow Arch Protector Trim Lips Fender Flares Universal
https://www.ebay.com/str/possbaycarelectronicstore?_dmd=1&rt=nc                                                                                                                                                                       1/4
10/14/2020                                                                       possbay2008
                                           Case: 1:20-cv-06677 Document #: 12 Filed:         | eBayPage
                                                                                      11/10/20     Stores 308 of 358 PageID #:1257

                                                                  $18.65                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer
                                                                  57 sold

                                                                  One Fit for Honda CBR600RR F5 2013-2016 Motorcycle Windshield Windscreen ABS

                                                                  $37.99 to $38.99                                                                                     From China
                                                                  Free shipping                                                                                     Brand: Possbay




                                                                  1 Pair H11 Clear Fog Light Lamp With Bulbs Fit For Audi A4 B7/Quattro/Avant/S3

                                                                  $49.91                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer



                                                                  6× Black Interior Door Handle Cover Bracket Grab Bezel Trim for VW Bora Golf MK4

                                                                  $34.91                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer
                                                                  Only 3 left

                                                                  Matte Black Half Helmet Open Face Cap Hat Universal Fit Motorcycle Scooter

                                                                  $33.99                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer



                                                                  NEW LISTING    Set Motorcycle Carburetor Carb Manifold Interface Boot for Honda CBR600RR 07-17

                                                                  $26.64                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer



                                                                  5-100Pcs Super Strong Round Disc Magnets Rare-Earth Neodymium Magnet N35/N50

                                                                  $11.38 to $63.72                                                                                     From China
                                                                  Free shipping
                                                                  34 sold



                                                                  NEW LISTING    Blue LED Motorcycle Turn Signal Light Indicator Clear Lamp 12V Universal Fit ATV

                                                                  $15.65                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer



                                                                  New Multiple Combined Cold Air Injection Intake System Pipe Kit+ Cold Air Filter

                                                                  $50.14                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer
                                                                  Only 1 left!

                                                                  NEW LISTING    2 Pair Motorcycle Turn Signal Light Amber Indicator Universal Fit Yamaha Honda

                                                                  $35.52                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer



                                                                  2x Clear Front Bumper Grille Driving Fog Light Lamp for VW MK3 Golf Jetta 92-98

                                                                  $49.99                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer
                                                                  12 sold

                                                                  For TOYOTA Prado 90 1997-2002 Fog Lamp Rear Bumper Tail Light Brake Highlight

                                                                  $30.26                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer
                                                                  Only 1 left!

                                                                  For VW Mk3 Golf Jetta 1993-98 Front Bumper Clear Fog Turn Signal Light Lamp L＆R

                                                                  $58.43                                                                                            Top Rated Plus
                                                                  Free shipping                                                                                        From China
                                                                  or Best Offer                                                                                     Brand: Possbay
                                                                  12 watching

                                                                  Black Radiator Kidney Grille For BMW 1-Series F20 F21 2012 2013 2014 2015 YA88

                                                                  $50.57                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer



                                                                  Motor Oil Filter Fit For Gasgas Honda CBR250 TRX700 SLR650 CB300F TRX250 ATV

                                                                  $4.52                                                                                                From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer
                                                                  Only 1 left!

                                                                  2x Matte Black Car Front Air Vent Cover Trim Protect for Honda Civic Sedan/Coupe

                                                                  $15.52                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer
                                                                  Only 1 left!

                                                                  Black Car Power Left & Right Plane Rear View Side Mirrors Pair Universal Set for

                                                                  $46.34                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                    B    t Off
https://www.ebay.com/str/possbaycarelectronicstore?_dmd=1&rt=nc                                                                                                                      2/4
10/14/2020                                                                       possbay2008
                                           Case: 1:20-cv-06677 Document #: 12 Filed:         | eBayPage
                                                                                      11/10/20     Stores 309 of 358 PageID #:1258
                                                                  or Best Offer



                                                                  NEW LISTING    Happy Elephant Canvas Poster Art Picture Prints Home Wall Hanging Decor GAA3

                                                                  $14.99                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer



                                                                  NEW LISTING    Abstract Colorful Canvas Poster Art Picture Prints Home Wall Hanging Decor GAA3

                                                                  $14.99                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer



                                                                  NEW LISTING    Abstract Tiger Canvas Poster Art Picture Prints Home Wall Hanging Decor GAA6

                                                                  $14.99                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer



                                                                  NEW LISTING    Colorful Dices Canvas Poster Art Picture Prints Home Wall Hanging Decor GAA1

                                                                  $14.99                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer



                                                                  NEW LISTING    Colorful Feathers Canvas Poster Art Picture Prints Home Wall Hanging Decor GAA3

                                                                  $14.99                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer



                                                                  Passenger Seat Rear Cushion Tail Pillion Pad Fit For Suzuki GSXR750 600 2006 07

                                                                  $44.90                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer
                                                                  Only 1 left!

                                                                  NEW LISTING    Abstract Girl Canvas Poster Art Picture Prints Home Wall Hanging Decor GAA9

                                                                  $14.99                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer



                                                                  NEW LISTING    Colorful Butterfly Canvas Poster Art Picture Prints Home Wall Hanging Decor GAA4

                                                                  $14.99                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer



                                                                  Amber Red LED Integrated Rear Tail Light Turn Signal Fit KTM 125 Duke 2012-2015

                                                                  $34.19                                                                                               From China
                                                                  Was: $35.99                                                                                       Brand: Possbay
                                                                  Free shipping
                                                                  or Best Offer

                                                                  NEW LISTING    Set Rectifier Voltage Regulator Silver For Polaris Ranger 500 RZR 800 Aluminum

                                                                  $88.52                                                                                               From China
                                                                  Free shipping
                                                                  or Best Offer



                                                                  2X Front Bumper Reflector Light Side Marker Fit For BMW E92 E93 328i 335i 07-13

                                                                  $18.37                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer



                                                                  NEW LISTING    Aluminum Front Brake Reservoir Cover Cap Fit For KTM 990 Ducati 996 998 1000

                                                                  $18.80                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer



                                                                  for Mercedes Benz E Class 2017 Sport 4pcs Mud Flaps Splash Guards Fender Mudguar

                                                                  $44.43                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer
                                                                  Only 1 left!

                                                                  Left Side Bumper Fog Light Cover Insert Grille Bezel Fit For Audi A4 B8 2013-16

                                                                  $35.19                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer



                                                                  Right Black Fog Light Cover Grille Grill Fit For S4 A4 S-Line B9 16-18 DP7FOK

                                                                  $84.21                                                                                               From China
                                                                  Free shipping                                                                                     Brand: Possbay
                                                                  or Best Offer



                                                                  Motorcycle Engine Oil Drain Plugs Cap Aluminum Bolts for KTM Duke 125 200 390

                                                                  $4.74                                                                                                From China
                                                                  Was: $4.99                                                                                        Brand: Possbay
                                                                  Free shipping
                                                                  or Best Offer
                                                                  7 watching


https://www.ebay.com/str/possbaycarelectronicstore?_dmd=1&rt=nc                                                                                                                      3/4
10/14/2020                                             Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                                           Filed:       by possbay2008
                                                                                                    11/10/20     Page| eBay
                                                                                                                        310 of 358 PageID #:1259
        Hi! Sign in or register       Daily Deals      Brand Outlet   Help & Contact                                                                                                 Sell   Watchlist       My eBay


                                   Shop by
                                   category              KTM                                                                                                        All Categories                         Search                 Advanced


                                                                                                                                                                                                    Include description
                                                        Items for sale from possbay2008 (49430             )      |    Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction     Buy It Now                                                                                              Sort: Best Match           View:
        eBay Motors
         Motorcycle Fairings & Bodywork                   779 results for KTM          Save this search
         Other Motorcycle Parts
         Other Motorcycle Handlebars,
         Grips & Levers                                     Find your Motorcycle
         Other Motorcycle Accessories                                                                                                                                       Clear selections
         Motorcycle Parts
         More

                                                                                                                                                                                 0
                                                            Make & Model                                  Year From / To             Distance
        Format                               see all                                                                                                                      matching results
                                                             KTM                                          Year From                    Any Distance of
               All Listings
               Auction                                       Any Model                                    Year To                      60106                                Find Results
               Buy It Now
                                                                                                     ABS Clear Scratch Film Screen Protector Guard for KTM 1290 Super Duke R/S/T 2017 (Fits:
        Guaranteed Delivery                  see all                                                 KTM)
               No Preference                                                                         Brand New
               1 Day Shipping
               2 Day Shipping                                                                        $4.74                                                  From China
               3 Day Shipping                                                                        Was: $4.99                                             Brand: Possbay
               4 Day Shipping                                                                        or Best Offer
                                                                                                     Free Shipping
        Condition                            see all                                                 5% off
              New   (779)                                                                                 Watch


        Price

              Under $15.00                                                                           Pair 10mm Motorcycle Swingarm Spools Slider Green for Yamaha Honda Kawasaki KTM
              Over $15.00                                                                            Brand New
        $             to $
                                                                                                     $12.34                                                 Save up to 6% when you buy more

        Item Location                        see all                                                 Was: $12.99                                            Brand: Possbay
                                                                                                     or Best Offer
               Default
                                                                                                     Free Shipping
               Within
                                                                                                     Free Returns
                100 miles     of 60106
                                                                                                          Watch
               US Only
               North America
               Worldwide


        Delivery Options                     see all                                                 Motorcycle Gas Tank Traction Side Pad Fuel Knee Grip Decal Fit For KTM DUKE ATV
              Free shipping                                                                          Brand New

                                                                                                     $15.19                                                 From China
        Show only                            see all
                                                                                                     Was: $15.99                                            Brand: Possbay
              Free Returns                                                                           or Best Offer
              Returns accepted                                                                       Free Shipping
              Completed listings
                                                                                                     5 Watching
              Sold listings
                                                                                                     5% off
              Deals & Savings
                                                                                                          Watch

        More refinements...

                                                                                                     Aluminum Brake Lever Pedal Enlarger For KTM 1190 Adventure R 2013-2016
                                                                                                     Brand New
              Seller Information

             possbay2008 (49430          )                                                           $13.29                                                 From China

              Feedback rating: 49,430                                                                Was: $13.99                                            Brand: Possbay
              Positive Feedback: 98.3%                                                               or Best Offer
              Member since Apr-21-08 in                                                              Free Shipping
              Hong Kong                                                                              5% off
                                                                                                          Watch
              Read feedback profile
              Add to my favorite sellers


                                                                                                     Motorcycle Power Charger Phone Stand Holder Adapter Universal Fit BMW Honda KTM (Fits:
                                                                                                     KTM)
                                                                                                     Brand New

                                                                                                     $15.19                                                 From China
                                                                                                     Was: $15.99                                            Brand: Possbay
                                                                                                     or Best Offer
                                                                                                     Free Shipping
                                                                                                     5% off
                                                                                                          Watch




                                                          Pair 10mm Swingarm Spools Slider for Honda CBR1000RR 250R 600RR 900RR Yamaha KTM
                                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=possbay2008&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                         1/8
10/14/2020                             Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                           Filed:       by possbay2008
                                                                                    11/10/20     Page| eBay
                                                                                                        311 of 358 PageID #:1260

                                                                             $4.74                                     From China
                                                                             Was: $4.99                                Brand: Possbay
                                                                             or Best Offer
                                                                             Free Shipping
                                                                             5% off
                                                                                Watch




                                                                             8mm 2x Swingarm Spools Sliders Rear motorcycle for Honda CBR1000RR 600RR KTM CNC
                                                                             Brand New

                                                                             $10.99                                    From China
                                                                             Buy It Now                                Brand: Possbay
                                                                             Free Shipping
                                                                             1+ Watching




                                                                             Motorcycle Oil Filter Replacement Fit For KTM 250 450XC-F SX-F 250 EXC-F 500 EXC (Fits:
                                                                             KTM)
                                                                             Brand New

                                                                             $4.74                                     From China
                                                                             Was: $4.99                                Brand: Possbay
                                                                             or Best Offer
                                                                             Free Shipping
                                                                             5% off
                                                                                Watch




                                                                             2xCNC Swingarm Spool Slider 8mm Bolt for Honda Suzuki Kawasaki Yamaha Harley KTM
                                                                             New (Other)

                                                                             $4.74                                     From China
                                                                             Was: $4.99                                Brand: Possbay
                                                                             or Best Offer
                                                                             Free Shipping
                                                                             5% off
                                                                                Watch




                                                                             Motorcycle Engine Oil Drain Plugs Cap Aluminum Bolts for KTM Duke 125 200 390
                                                                             Brand New

                                                                             $4.74                                     From China
                                                                             Was: $4.99                                Brand: Possbay
                                                                             or Best Offer
                                                                             Free Shipping
                                                                             7 Watching
                                                                             5% off
                                                                                Watch




                                                                             Front Headlight Grill Guard Protector Cover for KTM 1190 1290 Adventure R ADV (Fits: KTM)
                                                                             New (Other)

                                                                             $65.54                                    From China
                                                                             Was: $68.99                               Brand: Possbay
                                                                             or Best Offer
                                                                             Free Shipping
                                                                             Only 1 left!
                                                                             5% off
                                                                                Watch




                                                                             Carburetor Sump Oil Fuel Drain Plug Cap For Honda CRF150R, CRF250R/X, CRF450R/X (Fits:
                                                                             KTM)
                                                                             Brand New

                                                                             $18.04                                    From China
                                                                             Was: $18.99
                                                                             or Best Offer
                                                                             Free Shipping
                                                                             5% off
                                                                                Watch




                                          1 Pair 8mm CNC Swingarm Swing Arm Spool Slider Stand Bobbin for Yamaha Motorbike (Fits: KTM)
                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=possbay2008&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                     2/8
10/14/2020                                                       Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                                           11/10/20 | eBay
                                                                                                                        Page 312 of 358 PageID #:1261
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                             $4.74
                                                                                                                                             Shipping                                                       Free
                                                     New card                                                                                Tax*                                                          $0.30
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                  $5.04

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: possbay2008 | Edit message
                               Message: Item Id: 284018736049 Buyer's Vehicle: KTM

                                                                        Motorcycle Oil Filter Replacement Fit For KTM 250 450XC-
                                                                        F SX-F 250 EXC-F 500 EXC
                                                                        $4.74
                                                                        $4.99

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 30 – Dec 29
                                                                        Economy Shipping from outside US
                                                                        Free



                                                                        Save up to 5%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1434750550012                                                                                                                                                       1/1
10/14/2020                                            Case: 1:20-cv-06677 Aluminum
                                                                          Document Brake #:
                                                                                         Lever
                                                                                            12Pedal Enlarger
                                                                                               Filed:        For KTM 1190
                                                                                                        11/10/20     Page Adventure
                                                                                                                             313 of R 2013-2016 | eBay #:1262
                                                                                                                                       358 PageID
 Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                                   Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Footrests, Pedals & Pegs > Foot Pegs & Pedal Pads                                                                         | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



    SAVE UP TO 5%                     See all eligible items


                                                                                                                Aluminum Brake Lever Pedal Enlarger For
                                                                                                                                                                                                         Shop with confidence
                                                                                                                KTM 1190 Adventure R 2013-2016
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                    Sale ends 04d 03h 32m
                                                                                                                           in:

                                                                                                                                                  4 available                                            Seller information
                                                                                                                    Quantity:       1
                                                                                                                                                                                                         possbay2008 (49430         )
                                                                                                                                                                                                         98.3% Positive feedback

                                                                                                                       Price:    US $13.29                              Buy It Now
                                                                                                                                                                                                             Save this Seller
                                                                                                                                 US $13.99 (5% off)
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                       Add to cart
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items

                                                                                                                        Best                                           Make Offer
                                                                                                                       Offer:

                                                                                                                                                                     Add to Watchlist


                                                                                                                                                                            Longtime
                                                                                                                    Free shipping            30-day returns
                                                                                                                                                                            member

                                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                              Have one to sell?       Sell now                                                     processing and additional charges.
                                                                                                                                   Item location: Guangzhou, China
                                                                                                                                   Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                                     Delivery:           Estimated between Mon. Nov. 2 and Fri.
                                                                                                                                         Nov. 20
                                                                                                                                         Please note the delivery estimate is greater than 13
                                                                                                                                         business days.
                                                                                                                                         Please allow additional time if international delivery
                                                                                                                                         is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




    Similar sponsored items




    Brake & Shift Lever Toe                  Rear Brake Pedal Extension               CNC For KTM 1190 Adventure                Brake Pedal Lever Tip Plate                Motorcycle Rear Brake Lever                 Motorcycle Brake Pedal Step
    Peg For KTM 690 DUKE/…                   Lever Step For KTM 950 105…              R Plate Tip Enlarge Rear…                 Enlarger Pad For KTM 950…                  Pedal Enlarge Extension Pla…                Extension For KTM 950 105…
    $10.29                                   $15.99                                   $15.19                                    $15.28                                     $8.91                                       $16.38
    $11.69                                   Free shipping                            $16.88                                    $16.98                                     $9.58                                       Free shipping
    + $1.99 shipping                         New                                      Free shipping                             Free shipping                              Free shipping                               Seller 99.3% positive
    New                                                                               New                                       Seller 99.6% positive                      New




    Sponsored items from this seller



                                                                                                                                                                                                                                                  Feedback




    Rear Brake Foot Pedal                    4x Shift and Brake Lever                 8mm Rear Passenger Spring                 8mm Motorcycle Rear                        Pair Motorcycle Aluminum                    Dirt Bike Aluminum Alloy
    Lever Fit For Suzuki…                    Bushings for Victory Cross…              Alloy Foot Peg Pedal Fit for…             Passenger Footpegs Pedal…                  Passenger Rear Foot Pegs…                   Motor Passenger Footpegs…
    $24.69                                   $11.39                                   $17.09                                    $16.14                                     $15.52                                      $16.99
https://www.ebay.com/itm/Aluminum-Brake-Lever-Pedal-Enlarger-For-KTM-1190-Adventure-R-2013-2016/284027882798?hash=item4221618d2e:g:7coAAOSwz3Je0XgF                                                                                                       1/4
10/20/2020                                                        Motorcycle
                                                 Case: 1:20-cv-06677         Gas Tank#:
                                                                      Document       Traction Side Pad11/10/20
                                                                                        12 Filed:      Fuel Knee Grip
                                                                                                                  PageDecal314
                                                                                                                           Fit Forof
                                                                                                                                   KTM DUKE
                                                                                                                                     358    ATV | eBay
                                                                                                                                         PageID     #:1263
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                 Sell     Watchlist       My eBay


                              Shop by
                              category                 Search for anything                                                                                      All Categories                          Search               Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                     | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Gas                             Motorcycle Gas                             Side Tank Pad                                    Gas Tank Side                                 Motorcycle Fuel
                           Tank Traction…                             Tank Traction…                             Traction Fuel…                                   Pad Fuel Grip…                                Tank Traction…
                           $15.42                                     $15.19                                     $16.76                                           $13.29                                        $12.91
                           $16.23                                     $15.99                                     Free shipping                                    $13.99                                        $13.59
                           Free shipping                              Free shipping                                                                               Free shipping                                 Free shipping




            Check if this part fits your vehicle                      Select Vehicle



    SAVE UP TO 8% WHEN YOU BUY MORE
                                                                                                              Motorcycle Gas Tank Traction Side
                                                                                                                                                                                      Shop with confidence
                                                                                                              Pad Fuel Knee Grip Decal Fit For KTM
                                                                                                              DUKE ATV                                                                       eBay Money Back Guarantee
                                                                                                                                                                                             Get the item you ordered or get
                                                                                                                                                                                             your money back. Learn more


                                                                                                              Condition New
                                                                                                                      :                                                               Seller information
                                                                                                                                                                                      possbay2008 (49491         )
                                                                                                                                     Buy 1              Buy 2                         98.4% Positive feedback
                                                                                                                    Bulk
                                                                                                                                   $15.99/ea          $15.19/ea
                                                                                                                savings:
                                                                                                                                                                                          Save this Seller
                                                                                                                                     Buy 3                                            Contact seller
                                                                                                                                   $14.87/ea                                          Visit store
                                                                                                                                                                                      See other items

                                                                                                              Compatib See compatible vehicles
                                                                                                                  ility:
                                                                                                               Quantity:       1         4 or more for $14.71/ea

                                                                                                                              5 available / 7 sold



                                                                                                              Price:   US $15.99/ea                            Buy It Now


                                                                                                                                                               Add to cart

                                            Have one to sell?       Sell now

                                                                                                                  Best                                     Make Offer
                                                                                                                 Offer:

                                                                                                                                                         Add to Watchlist


                                                                                                                   Limited
                                                                                                                                        More than
                                                                                                                   quantity                                 Free shipping
                                                                                                                                        57% sold
                                                                                                                  remaining

                                                                                                               Shipping: FREE Standard SpeedPAK from
                                                                                                                              China/Hong Kong/Taiwan | See details
                                                                                                                              International shipment of items may be subject to
                                                                                                                              customs processing and additional charges.
                                                                                                                              Item location: Guangzhou, China
                                                                                                                              Ships to: Americas, Europe, Asia, Australia
                                                                                                                               See exclusions

                                                                                                                Delivery:            Estimated between Fri. Nov. 6 and
                                                                                                                                     Fri. Nov. 27
                                                                                                                                     Please note the delivery estimate is greater
                                                                                                                                     than 13 business days.
                                                                                                                                     Please allow additional time if international
                                                                                                                                     delivery is subject to customs processing.

                                                                                                              Payments
                                                                                                                          :

                                                                                                                              Special financing available. | See terms and
                                                                                                                              apply now

                                                                                                                                        Earn up to 5x points when you
                                                                                                                                        use your eBay Mastercard.                                                               Feedback
                                                                                                                                        Learn more

                                                                                                                Returns: 30 day Buyer pays for return shipping |
                                                                                                                              See details




    Sponsored items from this seller 1/2                                                                                                                                                                Feedback on our suggestions


https://www.ebay.com/itm/Motorcycle-Gas-Tank-Traction-Side-Pad-Fuel-Knee-Grip-Decal-Fit-For-KTM-DUKE-ATV/283038633153?hash=item41e66accc1:g:A3cAAOSwHdJc9jGw                                                                            1/4
10/9/2020                                                               LED Headlight
                                                        Case: 1:20-cv-06677  Document DRL Fit For KTMFiled:
                                                                                              #: 12  690 Duke 2012-2015 Motorcycle
                                                                                                            11/10/20    Page 315   Replacement
                                                                                                                                       of 358Headlamp
                                                                                                                                               PageID| eBay
                                                                                                                                                        #:1264
                                                                                                                                                                                                     Sell     Watchlist        My eBay            1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                          All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist



                                                                                                                  Ads by
                                                                                                      Stop seeing this ad           Why this ad?




            Check if this part fits your vehicle                Contact the seller



                                                                                                      LED Headlight DRL Fit For KTM 690 Duke 2012-2015
                                                                                                                                                                                                            Shop with confidence
                                                                                                      Motorcycle Replacement Headlamp
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                          1 sold in last 24 hours
                                                                                                                                                                                                                   Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                           Condition: New

                                                                                                             Quantity:      1               2 available / 2 sold
                                                                                                                                                                                                            Seller information
                                                                                                                                                                                                            powace08 (2905         )

                                                                                                               Price:    US $210.00                                     Buy It Now
                                                                                                                                                                                                            99.4% Positive feedback

                                                                                                                         No Interest if paid in full
                                                                                                                                                                                                                Save this Seller
                                                                                                                         in 6 mo on $99+*
                                                                                                                                                                       Add to cart
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                                                            Visit store
                                                                                                                                                                     Add to Watchlist                       See other items


                                                                                                                                                                                                                          Ads by
                                                                                                              1-year accident protection plan from SquareTrade - $29.99
                                                                                                                                                                                                                          Stop seeing this ad

                                                                                                        More than 49% sold               Free shipping                Longtime member                                      Why this ad?

                                                                                                             Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                           Kong/Taiwan | See details
                                                                                                                           International shipment of items may be subject to customs
                                                                                                                           processing and additional charges.
                                                                                                                           Item location: Shang hai, China
                                                                                                                           Ships to: Americas, Europe, Asia, Australia See exclusions


                                                                                                             Delivery:           Estimated between Mon. Nov. 2 and Fri. Nov. 20

                                                                                                                                 This item has an extended handling time and a delivery
                                                                                                                                 estimate greater than 15 business days.
                                                                                                                                 Please allow additional time if international delivery is subject
                                 Have one to sell?          Sell now                                                             to customs processing.

                                                                                                           Payments:



                                                                                                                           *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                           apply now

                                                                                                                                    Earn up to 5x points when you use your eBay
                                                                                                                                    Mastercard®. Learn more

                                                                                                              Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       LED Projector Headlight DRL              Black LED Headlight Kit DRL              12V LED DRL Headlight Head              12V LED Headlight Assembly                 LED DRL Headlight                             For KTM Duke 690 690R
       Headlamp Assembly For…                   Lamp Replacement For 13-…                Lamp Assembly Kit For KT…               Angel eyes DRL Lamp Kit F…                 Assembly Day Running Lig…                     2012-2019 LED Headlight…
       $208.14                                  $219.10                                  $218.99                                 $222.77                                    $217.10                                       $229.17
       $218.85                                  $229.10                                  $228.99                                 Free shipping                              $229.10                                       Free shipping
       Free shipping                            Free shipping                            Free shipping                           Seller 99.3% positive                      Free shipping                                 New
       Seller 99% positive                      New                                      Seller 99% positive                                                                Seller 99.1% positive




   Related sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




https://www.ebay.com/itm/LED-Headlight-DRL-Fit-For-KTM-690-Duke-2012-2015-Motorcycle-Replacement-Headlamp/274310544528                                                                                                                                        1/4
10/9/2020                                                      LED Headlight
                                               Case: 1:20-cv-06677  Document DRL Fit For KTMFiled:
                                                                                     #: 12  690 Duke 2012-2015 Motorcycle
                                                                                                   11/10/20    Page 316   Replacement
                                                                                                                              of 358Headlamp
                                                                                                                                      PageID| eBay
                                                                                                                                               #:1265




     Black LED Headlight Kit DRL         LED Dirt Bike Headlight Kit   12V LED DRL Headlight Head   For KTM Duke 690 690R       LED Headlight DRL Turn          LED Headlight Kit DRL Head
     Lamp Replacement For 13-…           High/Low Beam DRL Lamp…       Lamp Assembly Kit For KT…    2012-2019 LED Headlight…    Signal Light Headlamp For…      Lamp Replacement For 13-…
     $219.10                             $219.10                       $218.99                      $229.17                     $239.70                         $217.10
     $229.10                             $229.10                       $228.99                      Free shipping               $251.70                         $229.10
     Free shipping                       Free shipping                 Free shipping                                            Free shipping                   Free shipping




    Description         Shipping and payments                                                                                                                                    Report item



                                                                                                                                                         eBay item number: 274310544528
      Seller assumes all responsibility for this listing.

      Last updated on Oct 08, 2020 00:04:50 PDT View all revisions

            Item specifics
            Condition:                      New                                                Country/Region of Manufacture:   China
            Manufacturer Part Number:       Does Not Apply                                     Type:                            LED Headlights
            Voltage:                        12v                                                Special Features:                Waterproof
            Function:                       HI/LO BEAM with DRL                                Color:                           Black
            Brand:                          POWACE                                             Power rating:                    100w
            Warranty:                       2 Year                                             Material:                        Aluminum + PC(Plastic)
            UPC:                            Does not apply




                          LED Headlight DRL Fit For KTM 690 Duke 2012-2015 Motorcycle Replacement Headlamp


      Package included:
               1 x Black LED Headlight with Angel eye for KTM




        100% Brand New and High Quality!!!

      Fitment:
      For 2012 2013 2014 2015 KTM 690 Duke




      Item Type:LED Headlights
      Power:100W
      Voltage:12v
      Material:Aluminum + PC(Plastic)
      Color:Black Inner Bezel
      Lens:Hardcoated lens




https://www.ebay.com/itm/LED-Headlight-DRL-Fit-For-KTM-690-Duke-2012-2015-Motorcycle-Replacement-Headlamp/274310544528                                                                         2/4
10/9/2020                                                      LED Headlight
                                               Case: 1:20-cv-06677  Document DRL Fit For KTMFiled:
                                                                                     #: 12  690 Duke 2012-2015 Motorcycle
                                                                                                   11/10/20    Page 317   Replacement
                                                                                                                              of 358Headlamp
                                                                                                                                      PageID| eBay
                                                                                                                                               #:1266




      Payment:
      > 1. Payment is needed to receive within 5 days after deal.
      > 2. We only accept PayPal.
      > 3. PayPal is the only online payment method we accept. Please make sure you have a valid/confirmed PayPal account prior bidding. And please make sure that your PayPal
      registed address is the same with your eBay registed address.

      Feedback:
      We maintain hightest buyer ratings
      > Positive Feedback will be much appreciated from you.
      > Any dissatisfaction,please contact us immediately!
      > Please do not leave neutral or negative feedback before we help you out.

      Returns:
      > Defect: We will fully refund or send you a new replacement,please contact and return within 30 days.
      > Dissatisfaction: Please contact within 3 days, we will fully refund, after got your returned goods.
      > Missing parts/Q'ty: Please contact us immediately,for a new package arranged,or a partial refund issued.

      Contact us:
      > If have any question, Please contact us by ebay message before leaving neutral, negative feedback or open any dispute, we will reply within 24hours, ensure that help you
      solve the problem, make you satisfied.




            Business seller information


            Value Added Tax Number: DE 323710354
                                    GB 280129811


            Return policy
              Return policy details

              Seller does not offer returns.

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




   Sponsored items based on your recent views 1/3                                                                                                                                  Feedback on our suggestions




     Motorcycle CNC Aluminum            12V LED DRL Headlight Head        LED Headlight Kit DRL Head        Black LED Headlight Kit DRL       Motorcycle Windscreen          Tinted Windscreen
     8mm 10mm Side Rear View…           Lamp Assembly Kit For KT…         Lamp Replacement For 13-…         Lamp Replacement For 13-…         Windshield Screen Shield…      Windshield Wind Screen Fi…
     $23.92                             $218.99                           $217.10                           $219.10                           $17.56                         $22.99
     $25.18                             $228.99                           $229.10                           $229.10                           Free shipping                  Free shipping
     + $9.99 shipping                   Free shipping                     Free shipping                     Free shipping                     New                            New
     New                                Seller 99% positive               Seller 99.1% positive             New




   Explore more sponsored options:




https://www.ebay.com/itm/LED-Headlight-DRL-Fit-For-KTM-690-Duke-2012-2015-Motorcycle-Replacement-Headlamp/274310544528                                                                                           3/4
10/9/2020                                                          LED Headlight
                                                   Case: 1:20-cv-06677  Document DRL Fit For KTMFiled:
                                                                                         #: 12  690 Duke 2012-2015 Motorcycle
                                                                                                       11/10/20    Page 318   Replacement
                                                                                                                                  of 358Headlamp
                                                                                                                                          PageID| eBay
                                                                                                                                                   #:1267




     LED Headlight Headlamp                  Black LED Headlight Kit DRL               LED Projector Headlight DRL               12V LED Headlight Assembly            LED Headlamp Conversion    For 13-17 KTM Duke 690R
     For KTM EXC XC-W XC-W…                  Lamp Replacement For 13-…                 Headlamp Assembly For…                    Angel eyes DRL Lamp Kit F…            Kit for KTM EXC Enduro…    LED Headlight Kit High/Lo…
     $160.72                                 $219.10                                   $208.14                                   $222.77                               $169.70                    $218.85
     Free shipping                           $229.10                                   $218.85                                   Free shipping                         $179.70                    Free shipping
                                             Free shipping                             Free shipping                                                                   Free shipping




   More from this seller 1/2                                                                                                                                                                            Feedback on our suggestions




     Motorcycle Black LED                    Black Motorcycle LED                      Pair Assembly Headlamp                    Replacement LED Headlight             LED Headlight with Hi/Lo   Motorcycle High/Low LED
     Headlight Hi/Low DRL for…               headlight Hi/Lo DRL…                      LED Headlight with DRL…                   Assembly w/ DRL Hi/Lo…                DRL Assembly Replaceme…    Headlight DRL For Ducati…
     $365.00                                 $188.00                                   $630.00                                   $395.00                               $228.00                    $268.00
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                 + shipping




 Back to search results                                                                                                                                                                                                Return to top
 More to explore : Motorcycle KTM Duke 690s, Motorcycle Headlight Assemblies for 2012 KTM 690, Motorcycle Headlight Assemblies for KTM 690, Motorcycle Accessories for 2015 KTM 690,
 Motorcycle Batteries for 2015 KTM 690, Unbranded Motorcycle Headlight Assemblies for KTM 690, Areyourshop Motorcycle Headlight Assemblies for KTM 690,
 Universal Fit Motorcycle Fairings & Bodywork for KTM 690, Trail Tech Motorcycle Headlight Assemblies for KTM 690, KTM Motorcycle Parts for KTM 690




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/LED-Headlight-DRL-Fit-For-KTM-690-Duke-2012-2015-Motorcycle-Replacement-Headlamp/274310544528                                                                                                                4/4
10/9/2020                                                               LED Headlight
                                                        Case: 1:20-cv-06677  Document DRL Fit For KTMFiled:
                                                                                              #: 12  690 Duke 2012-2015 Motorcycle
                                                                                                            11/10/20    Page 319   Replacement
                                                                                                                                       of 358Headlamp
                                                                                                                                               PageID| eBay
                                                                                                                                                        #:1268
                                                                                                                                                                                                     Sell     Watchlist        My eBay            1
  Hi         !          Daily Deals      Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                          All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                      LED Headlight DRL Fit For KTM 690 Duke 2012-2015
                                                                                                                                                                                                            Shop with confidence
                                                                                                      Motorcycle Replacement Headlamp
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                          1 sold in last 24 hours
                                                                                                                                                                                                                   Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                           Condition: New

                                                                                                             Quantity:      1               2 available / 2 sold
                                                                                                                                                                                                            Seller information
                                                                                                                                                                                                            powace08 (2905         )

                                                                                                               Price:    US $210.00                                     Buy It Now
                                                                                                                                                                                                            99.4% Positive feedback

                                                                                                                         No Interest if paid in full
                                                                                                                                                                                                                Save this Seller
                                                                                                                         in 6 mo on $99+*
                                                                                                                                                                       Add to cart
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                                                            Visit store
                                                                                                                                                                     Add to Watchlist                       See other items


                                                                                                                                                                                                                          Ads by
                                                                                                              1-year accident protection plan from SquareTrade - $29.99
                                                                                                                                                                                                                          Stop seeing this ad

                                                                                                        More than 49% sold               Free shipping                Longtime member                                      Why this ad?

                                                                                                             Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                           Kong/Taiwan | See details
                                                                                                                           International shipment of items may be subject to customs
                                                                                                                           processing and additional charges.
                                                                                                                           Item location: Shang hai, China
                                                                                                                           Ships to: Americas, Europe, Asia, Australia See exclusions


                                                                                                             Delivery:           Estimated between Mon. Nov. 2 and Fri. Nov. 20

                                                                                                                                 This item has an extended handling time and a delivery
                                                                                                                                 estimate greater than 15 business days.
                                                                                                                                 Please allow additional time if international delivery is subject
                                 Have one to sell?          Sell now                                                             to customs processing.

                                                                                                           Payments:



                                                                                                                           *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                           apply now

                                                                                                                                    Earn up to 5x points when you use your eBay
                                                                                                                                    Mastercard®. Learn more

                                                                                                              Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       LED Projector Headlight DRL              Black LED Headlight Kit DRL              12V LED DRL Headlight Head              12V LED Headlight Assembly                 LED DRL Headlight                             For KTM Duke 690 690R
       Headlamp Assembly For…                   Lamp Replacement For 13-…                Lamp Assembly Kit For KT…               Angel eyes DRL Lamp Kit F…                 Assembly Day Running Lig…                     2012-2019 LED Headlight…
       $208.14                                  $219.10                                  $218.99                                 $222.77                                    $217.10                                       $229.17
       $218.85                                  $229.10                                  $228.99                                 Free shipping                              $229.10                                       Free shipping
       Free shipping                            Free shipping                            Free shipping                           Seller 99.3% positive                      Free shipping                                 New
       Seller 99% positive                      New                                      Seller 99% positive                                                                Seller 99.1% positive




   Related sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




https://www.ebay.com/itm/LED-Headlight-DRL-Fit-For-KTM-690-Duke-2012-2015-Motorcycle-Replacement-Headlamp/274310544528                                                                                                                                        1/3
10/9/2020                                                           LED Headlight
                                                    Case: 1:20-cv-06677  Document DRL Fit For KTMFiled:
                                                                                          #: 12  690 Duke 2012-2015 Motorcycle
                                                                                                        11/10/20    Page 320   Replacement
                                                                                                                                   of 358Headlamp
                                                                                                                                           PageID| eBay
                                                                                                                                                    #:1269




     Black LED Headlight Kit DRL             LED Dirt Bike Headlight Kit               12V LED DRL Headlight Head               For KTM Duke 690 690R                     LED Headlight DRL Turn                    LED Headlight Kit DRL Head
     Lamp Replacement For 13-…               High/Low Beam DRL Lamp…                   Lamp Assembly Kit For KT…                2012-2019 LED Headlight…                  Signal Light Headlamp For…                Lamp Replacement For 13-…
     $219.10                                 $219.10                                   $218.99                                  $229.17                                   $239.70                                   $217.10
     $229.10                                 $229.10                                   $228.99                                  Free shipping                             $251.70                                   $229.10
     Free shipping                           Free shipping                             Free shipping                                                                      Free shipping                             Free shipping




    Description             Shipping and payments                                                                                                                                                                                              Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Shang hai, China
            Shipping to: Americas, Europe, Asia, Australia
            Excludes: Alaska/Hawaii, US Protectorates, APO/FPO, Africa, Central America and Caribbean, Middle East, Southeast Asia, South America, Albania, Andorra, Belarus, Bosnia and
            Herzegovina, Croatia, Republic of, Cyprus, Estonia, Gibraltar, Greece, Guernsey, Iceland, Jersey, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro,
            Norway, Romania, San Marino, Serbia, Slovakia, Slovenia, Spain, Svalbard and Jan Mayen, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China,
            Georgia, India, Japan, Kazakhstan, Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, American Samoa, Cook Islands, Fiji, French
            Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna,
            Western Samoa, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon

            Quantity:   1               Change country:       United States                                                          ZIP Code:      60106                  Get Rates


              Shipping and handling            To                          Service                                                                                   Delivery*

              Free shipping                    United States               Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Mon. Nov. 2 and Fri. Nov. 20
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will ship within 4 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




     Motorcycle CNC Aluminum                 12V LED DRL Headlight Head                LED Headlight Kit DRL Head               Black LED Headlight Kit DRL               Motorcycle Windscreen                     Tinted Windscreen
     8mm 10mm Side Rear View…                Lamp Assembly Kit For KT…                 Lamp Replacement For 13-…                Lamp Replacement For 13-…                 Windshield Screen Shield…                 Windshield Wind Screen Fi…
     $23.92                                  $218.99                                   $217.10                                  $219.10                                   $17.56                                    $22.99
     $25.18                                  $228.99                                   $229.10                                  $229.10                                   Free shipping                             Free shipping
     + $9.99 shipping                        Free shipping                             Free shipping                            Free shipping                             New                                       New
     New                                     Seller 99% positive                       Seller 99.1% positive                    New




https://www.ebay.com/itm/LED-Headlight-DRL-Fit-For-KTM-690-Duke-2012-2015-Motorcycle-Replacement-Headlamp/274310544528                                                                                                                                       2/3
10/9/2020                                        Case: 1:20-cv-06677 Document #: 12 Filed:Feedback
                                                                                           11/10/20Profile
                                                                                                        Page 321 of 358 PageID #:1270
                                                                                                                                                                                Sell     Watchlist        My eBay          1
                  Hi        !          Daily Deals        Brand Outlet       Help & Contact


                                           Shop by
                                           category                  Search for anything                                                                       All Categories                             Search               Advanced



                 Home         Community         Feedback forum               Feedback profile



                 Feedback profile


                                            powace08 (2905               )                                                                                                                        Member Quick Links
                                            Positive Feedback (last 12 months): 99.4%                                                                                                             Contact member
                                            Member since: Sep-15-15 in China                                                                                                                      View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                               View seller's Store
                                                                    Consistently delivers outstanding customer service.
                                                                    Learn more



                 Feedback ratings                                                                         Detailed seller ratings

                                                 1 month          6 months           12 months                     Average for the last 12 months

                            Positive                 37              255                   571                     Accurate description                                         Reasonable shipping cost
                                                                                                                               (479)                                                        (485)
                            Neutral                   0                  1                 4
                                                                                                                   Shipping speed                                               Communication
                            Negative                  2                  2                 4                                   (481)                                                      (484)




                          All received Feedback                                      Received as buyer                                     Received as seller                                           Left for others

                 4 Feedback received (viewing 1-4)                                                                                                                                                        Revised Feedback: 17


                 Search Feedback received as seller with an item title or ID:                                                                                         Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (4)                              12 Months


                   FEEDBACK                                                                                                                      FROM                                                       WHEN

                          Defective goods! Should go to China on u. Costs are sent. No VAT invoice                                               Buyer: p***c (16 )                                         Past month




                                                                                                                                                                                                                                          Comment?
                          （DE+EU）2.2KW 220V ER20 Luftgekühlt Frässpindel Square Air cooling spindle                                              EUR 245.00                                                 Reciprocal feedback
                          motor (#274417821859)


                          Defective goods! Should go to China on u. Costs are sent. No VAT invoice                                               Buyer: p***c (16 )                                         Past month
                          HY 220V 2.2KW 3HP VFD/VSD Variable Frequency Drive Inverter/Converter+Cables EUR 126.00                                                                                           Reciprocal feedback
                          〖DE〗 (#274070983982)


                                                          Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Order not sent.                                                                                                        Buyer: 0***s (807 )                                        Past year
                          【DEU】 0.8KW 800W ER11 Water Cooled Spindle Motor 24000rpm 220V 400Hz                                                   EUR 104.00                                                 Reciprocal feedback
                          Frässpindel (#273907730230)


                                Reply by powace08. Left within past year.
                                Buyer asked cancel the order so we full refunded to you.


                          No item received and money away! Never again. Buyer leaves you hanging !!!!!!!                                         Buyer: o***- (15096        )                               Past year
                          CNC 7.5KW ATC Air Cooled Spindle Motor Automatic Tool Change ISO30 380V                                                EUR 2,040.00                                               Reciprocal feedback
                          24000rpm (#273916779548)



                 Page 1 of 1
                                                                                                                           1



                                                  Member Quick Links                          Contact member                        Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                  Reply to received Feedback
                                                                                              View seller's Store                                                  Follow up to given Feedback
                                                                                                                                                                   Request feedback revision




                 About eBay       Announcements       Community          Security Center       Resolution Center    Seller Center     Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/powace08?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                                 1/1
10/9/2020                                               Case: 1:20-cv-06677 Document #: 12 Filed:powace08 on eBay
                                                                                                   11/10/20    Page 322 of 358 PageID #:1271
                                                                                                                                                                                                       Sell      Watchlist          My eBay         1
            Hi       !          Daily Deals      Brand Outlet     Help & Contact


                                    Shop by
                                    category                  Search for anything                                                                                                     All Categories                                Search              Advanced



        powace08's profile



                                                                    powace08 (2905 )                                                                                               Items for sale             Visit store         Contact
                                                                    99.4% positive feedback

                                                                                                                   We are professional CNC Seller,we have warehouse in USA,UK,DE,EU and AU,so if
                                                                        Save
                                                                                                                   you have any interestings in our products,please feel free to contact us,thanks!




                                      Feedback ratings                                                                                                                                                                  See all feedback

                                                          479       Item as described                       571                 4                  4                              Everything is fine, gladly again :)
                                                                                                                                                                                  Oct 05, 2020
                                                          484       Communication                       Positive         Neutral               Negative
                                                          481       Shipping time

                                                          485       Shipping charges                            Feedback from the last 12 months



                                  472 Followers | 0 Reviews | Member since: Sep 15, 2015 |              China



        Items for sale(203)                                                                                                                                                                                                                       See all items




             Red 4PCS Hubcap...                             Black LED Headl...                                  Pair Assembly H...                                   Black Motorcycl...                                      LED Headlight D...
             US $22.99                        3d left       US $359.00                        5d left           US $630.00                             5d left       US $188.00                           6d left            US $210.00                   9d left




            About eBay      Announcements        Community       Security Center      Resolution Center         Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/powace08?_trksid=p2047675.l2559                                                                                                                                                                                                            1/1
10/9/2020                                                                                  powace08
                                                     Case: 1:20-cv-06677 Document #: 12 Filed:      | eBay Stores
                                                                                               11/10/20     Page 323 of 358 PageID #:1272
                                                                                                                                                                Sell   Watchlist     My eBay           1
      Hi          !           Daily Deals    Brand Outlet   Help & Contact


                                  Shop by
                                  category              Search this Store                                                                          This Store                         Search               Advanced



     eBay      eBay Stores      powace08




                                             powace08
                                             472 followers powace08 (2905        ) 99.4%

                                             Hello,welcome to my store,i am a seller on eBay. If you have any interests about our products,pls feel free to contact us,we will try our best to reply you,thank you.

                                                 Save this seller




     Category

     All                                               All Listings   Auction   Buy It Now                                                                                   Price + Shipping: hig…

     Other                                           1-48 of 203 Results                                                                                                             Shipping to: 60106-1445

                                                                             USB 4 Axis 8060z-2200w 2.2KW VFD cnc router engraving milling machine mach3+MPG

                                                                             $3,250.00                                                                                                          From China
                                                                             Free shipping                                                                                            Brand: RATTM Motor




                                                                             7.5KW 380V Air Cooled Spindle Motor ATC automatic tool change iso30 w/ 5.5KW VFD

                                                                             $2,400.00                                                                                                          From China
                                                                             $270.00 shipping




                                                                             ATC 5.5KW 380V BT30 Automatic Tool Changer Water Cooling Spindle Motor 600Hz 10A

                                                                             $1,979.99                                                                                                          From China
                                                                             $230.01 shipping




                                                                             7.5KW ATC Air Cooled Automatic Tool Change Spindle Motor 380V 800Hz+ISO30 Holder

                                                                             $1,960.00                                                                                                          From China
                                                                             $250.00 shipping




                                                                             3KW BT30 220V 380V ATC Water Automatic Tool Change Spindle Motor w/ Inverter VFD

                                                                             $2,190.00                                                                                                          From China
                                                                             Free shipping
                                                                             21 watching



                                                                             3KW BT30 ATC Water Spindle Motor CNC Automatic Tool Changer 220V+ 3.7KW Inverter

                                                                             $1,960.00                                                                                                          From China
                                                                             $230.00 shipping




                                                                             4.5KW BT30 ATC Air Cooled Spindle Automatic Tool Change 220V/380V+5.5KW Inverter

                                                                             $1,845.00                                                                                                          From China
                                                                             $230.00 shipping




                                                                             4.5KW BT30 220V Air Cooling Spindle Motor ATC milling spindle 800Hz&VFD Inverter

                                                                             $1,825.00                                                                                                          From China
                                                                             $220.00 shipping




                                                                             3KW ATC Automatic Tool Changer Water Spindle Motor 220/380V&BT30 Tool&Pull Stud

                                                                             $1,877.00                                                                                                          From China
                                                                             $108.00 shipping




                                                                             USB 4 Axis 6040 CNC Mach3 2200W Spindle Engraving Mill Cutting Machine 110/220V

                                                                             $1,955.00                                                                                                          From China
                                                                             Free shipping                                                                                            Brand: RATTM Motor




https://www.ebay.com/str/powace08                                                                                                                                                                                     1/4
10/9/2020                                                                 powace08
                                    Case: 1:20-cv-06677 Document #: 12 Filed:      | eBay Stores
                                                                              11/10/20     Page 324 of 358 PageID #:1273
                                                   4Axis USB 6040Z-2200W 2.2KW ER20 Spindle Mach3 CNC Engraving Mill Machine 220V

                                                   $1,699.99                                                                                 From China
                                                   $215.01 shipping                                                                   Brand: RATTM Motor




                                                   1.8KW ISO20 ATC Automatic Tool Change Water Spindle Motor 220V w/ 2.2KW Inverter

                                                   $1,690.00                                                                                 From China
                                                   $160.00 shipping
                                                   5 watching



                                                   4.5KW BT30 ATC Air Cooled Spindle Motor 220/380V 24000RPM Automatic Tool Changer

                                                   $1,715.00                                                                                 From China
                                                   Free shipping




                                                   1.8KW 220V Automatic Tool Changer ISO20 ATC Water Cooled Spindle Motor 24000rpm

                                                   $1,550.00                                                                                 From China
                                                   $90.00 shipping




                                                   3Axis 6040 1500W CNC MACH3 Engraver Milling Machine Parallel 1.5KW ER11 110/220V

                                                   $1,250.00                                                                                 From China
                                                   $220.00 shipping                                                                   Brand: RATTM Motor




                                                   WM180V Mini Lathe Machine Wood Metal Lathe Turning Thread w/ 600W Spindle Hole

                                                   $1,100.00                                                                                 From China
                                                   Free shipping
                                                   9 watching



                                                   CNC 6040 Engraving Milling Machine Wood Router frame Ballscrew Kit w/ 80mm Mount

                                                   $608.00                                                                                   From China
                                                   $230.00 shipping                                                                   Brand: RATTM Motor




                                                   0618 mini Lathe Machine Wood Turning Metal Thread Drilling Processing Beads 550W

                                                   $590.00                                                                                   From China
                                                   $220.00 shipping
                                                   9 watching



                                                   Waterproof 5.5KW 380V ER25 Water-cooled Spindle Motor Engrave Metal CNC Milling

                                                   $790.00                                                                                   From China
                                                   Free shipping




                                                   4 Axis Nema34 12N.m Stepper Motor Driver CNC Controller Kit 1600oz-in 154mm 6A

                                                   $529.90                                                                                   From China
                                                   $210.10 shipping




                                                   500W 3040Z-DQ Desktop LPT Mach3 CNC Engraver Router Milling Cutting Machine

                                                   $599.00                                                                                   From China
                                                   $105.00 shipping
                                                   2 watching



                                                   Pair Assembly Headlamp LED Headlight with DRL Angel eye for BMW S1000XR 15-19

                                                   $630.00                                                                                   From China
                                                   $55.00 shipping
                                                   9 watching



                                                   2030 Desktop 400W Spindle CNC Router Engraver Mill Cutting USB Machine 110V/220V

                                                   $658.80                                                                                   From China
                                                   Free shipping




                                                   Pair Motorcycle LED Headlight with Angel eye Assembly for BMW S1000RR 2015-2018

                                                   $580.00                                                                                   From China
                                                   $30.00 shipping
                                                   6 watching

https://www.ebay.com/str/powace08                                                                                                                          2/4
10/9/2020                                                                 powace08
                                    Case: 1:20-cv-06677 Document #: 12 Filed:      | eBay Stores
                                                                              11/10/20     Page 325 of 358 PageID #:1274

                                                   4KW ER25 Air-cooled Spindle 220V Milling w/ HY frequency variable Inverter VFD

                                                   $449.00                                                                                   From China
                                                   $125.00 shipping




                                                   3KW Water cooled spindle motor VFD high speed Inverter Pump Milling Grind ER20

                                                   $450.00                                                                                   From China
                                                   $120.00 shipping




                                                   20mm Linear Guide Rail CNC Kit &Ballscrew C7 RM1605 L400/700/1000mm+Nut&HGH20CA

                                                   $290.00                                                                                   From China
                                                   $280.00 shipping
                                                   15 watching



                                                   LED Headlight with Angel Eye for 14-17 BMW R1200GS ADV K50 Complete Headlights

                                                   $520.00                                                                                   From China
                                                   $40.00 shipping
                                                   9 watching



                                                   4KW Inverter+3KW ER20 220V Spindle Motor Air Cooled Milling Spindle VFD CNC Kit

                                                   $420.00                                                                                   From China
                                                   $120.00 shipping




                                                   【USA】3x 12N.m Nema34 Servo Stepper Motor Closed Loop HSS86 Hybrid Driver CNC Kit

                                                   $460.00
                                                   $80.00 shipping
                                                   4 watching



                                                   6KW 380V ER32 Air Cooled Spindle Motor 18000rpm 300Hz for CNC Milling Machine

                                                   $355.00                                                                                   From China
                                                   $170.00 shipping




                                                   3000W Water ER20 220V CNC Milling Spindle Motor+3KW HY VFD Inverter+100mm Mount

                                                   $440.00                                                                                   From China
                                                   $55.00 shipping




                                                   CNC 1310 +2.5W 2500MW Laser Engraver Cutter Engraving Machine Offline Controller

                                                   $418.00                                                                                   From China
                                                   $70.00 shipping                                                                    Brand: RATTM Motor




                                                   2.2KW Square Spindle Motor CNC Air Cooling ER20 220V w/ Fuling VFD Inverter Kit

                                                   $420.00                                                                                   From China
                                                   $65.00 shipping




                                                   20N.M NEMA42 221mm 3 Phase Closed Loop Servo Motor+Hybrid Servo Driver CNC Set

                                                   $293.00                                                                                   From China
                                                   $190.00 shipping




                                                   3KW Square Air Cooling Spindle Motor 3KW VFD 220V Inverter ER20 Grinding Collets

                                                   $350.00                                                                                   From China
                                                   $125.00 shipping




                                                   3 Axis 3040 SFU1204 Ballscrew CNC Wood Engraving MIlling Router Machine Frame

                                                   $305.00                                                                                   From China
                                                   $150.00 shipping




                                                   Square 4.5KW Air Cooled Spindle Motor ER32 380V 18000RPM CNC Engraving Milling

                                                   $320.00                                                                                   From China
                                                   $130.00 shipping
https://www.ebay.com/str/powace08                                                                                                                          3/4
10/9/2020                                               Case: 1:20-cv-06677 Document #: 12 Items for sale
                                                                                            Filed:        by powace08
                                                                                                     11/10/20     Page| eBay
                                                                                                                           326 of 358 PageID #:1275
                                                                                                                                                                                          Sell   Watchlist       My eBay                  1
            Hi          !          Daily Deals     Brand Outlet   Help & Contact


                                      Shop by
                                      category           KTM                                                                                                             All Categories                          Search                       Advanced


                                                                                                                                                                                                         Include description
                                                         Items for sale from powace08 (2905             )     |       Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction     Buy It Now                                                                                                   Sort: Best Match              View:
        eBay Motors
            Motorcycle Headlight Assemblies               2 results for KTM          Save this search


        Format                                see all       Find your Motorcycle
                 All Listings                                                                                                                                                   Clear selections
                 Auction
                 Buy It Now


        Guaranteed Delivery                   see all
                                                                                                                                                                                     0
                                                            Make & Model                                    Year From / To                Distance
                 No Preference                                                                                                                                               matching results
                                                             KTM                                            Year From                       Any Distance of
                 1 Day Shipping
                 2 Day Shipping                              Any Model                                      Year To                        60106-1445                           Find Results
                 3 Day Shipping
                 4 Day Shipping                                                                         LED Headlight DRL Fit For KTM 690 Duke 2012-2015 Motorcycle Replacement Headlamp
                                                                                                        Brand New
        Condition                             see all
                 New   (2)                                                                              $210.00                                                  From China
                                                                                                        Buy It Now
        Price                                                                                           Free Shipping

        $               to $
                                                                                                        4 Watching
                                                                                                            Watch
        Item Location                         see all
                 Default
                 Within
                  100 miles      of 60106

                 US Only
                                                                                                        Motorcycle Black LED Headlight Hi/Low DRL for KTM 1050 1090 1190 ADV R 1290
                 North America                                                                          Brand New
                 Worldwide
                                                                                                        $365.00                                                  From China

        Delivery Options                      see all                                                   Buy It Now
                                                                                                        Free Shipping
                 Free shipping
                                                                                                        4 Watching
                                                                                                            Watch
        Show only                             see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings                                                                                                                                                                                               Tell us what you think



        More refinements...



                 Seller Information

             powace08 (2905          )
                 Feedback rating: 2,905
                 Positive Feedback: 99.4%
                 Member since Sep-15-15 in
                 Hong Kong


                 Read feedback profile
                 Add to my favorite sellers




        Sponsored items for you




                    Motorcycle CNC
                    Aluminum 8mm 10mm
                    $23.92
                    Buy It Now




                    12V LED DRL Headlight
                    Head Lamp Assem...


https://www.ebay.com/sch/m.html?_ssn=powace08&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                        1/4
10/9/2020                                                        Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 327 of 358 PageID #:1276
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $210.00
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                        $13.13
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                              $223.13

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        No Interest if paid in full in 6 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: powace08 | Message to seller

                                                                        LED Headlight DRL Fit For KTM 690 Duke 2012-2015
                                                                        Motorcycle Replacement Headlamp
                                                                        $210.00

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Nov 2 – Nov 20
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Reflections of Trinity
                               Help children, seniors and others in COVID-19 crisis with food and basic needs.



                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432566265015                                                                                                                                                      1/1
10/9/2020                                                                Motorcycle
                                                        Case: 1:20-cv-06677 DocumentBlack LED
                                                                                            #:Headlight
                                                                                               12 Filed:Hi/Low DRL for KTM
                                                                                                             11/10/20      1050 1090
                                                                                                                         Page    3281190
                                                                                                                                      of ADV
                                                                                                                                         358RPageID
                                                                                                                                             1290 | eBay#:1277

                                                                                                                                                                                                     Sell     Watchlist         My eBay           1
  Hi                    Daily Deals      Brand Outlet        Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                          All Categories                            Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                      Motorcycle Black LED Headlight Hi/Low DRL for
                                                                                                                                                                                                            Shop with confidence
                                                                                                      KTM 1050 1090 1190 ADV R 1290
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                           Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                             Quantity:      1               2 available / 1 sold


                                                                                                                                                                                                            Seller information
                                                                                                               Price:    US $365.00                                     Buy It Now                          powace08 (2905         )
                                                                                                                                                                                                            99.4% Positive feedback
                                                                                                                         $32 for 12 months with
                                                                                                                         PayPal Credit*                                Add to cart
                                                                                                                                                                                                                Save this Seller

                                                                                                                                                                                                            Contact seller
                                                                                                                                                                     Add to Watchlist
                                                                                                                                                                                                            Visit store
                                                                                                                                                                                                            See other items

                                                                                                              1-year accident protection plan from SquareTrade - $39.99


                                                                                                                   Free shipping                              Longtime member


                                                                                                             Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                           Kong/Taiwan | See details
                                                                                                                           International shipment of items may be subject to customs
                                                                                                                           processing and additional charges.
                                                                                                                           Item location: Shang hai, China
                                                                                                                           Ships to: Americas, Europe, Australia See exclusions


                                                                                                             Delivery:           Estimated between Mon. Nov. 2 and Fri. Nov. 20

                                                                                                                                 This item has an extended handling time and a delivery
                                                                                                                                 estimate greater than 15 business days.
                                                                                                                                 Please allow additional time if international delivery is subject
                                                                                                                                 to customs processing.

                                 Have one to sell?          Sell now                                       Payments:



                                                                                                                           *$32 for 12 months. Minimum purchase required. |
                                                                                                                           See terms and apply now

                                                                                                                                    Earn up to 5x points when you use your eBay
                                                                                                                                    Mastercard®. Learn more

                                                                                                              Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       For KTM 1050 1090 1190 1290              Motorcycle LED Headlight                 KTM 1090/1190/1290 ADV                  Motorcycle LED Headlight                   For KTM                                       Black Motorcycle LED
       ADV 2015-18 Motorcycle…                  w/ DRL Assembly KTM 109…                 Cyclops LED Light Bar Kit               DRL Assembly For KTM 105…                  1090/1190/1050/1290…                          Headlight Hi/Low DRL For…
       $448.74                                  $465.10                                  $299.95                                 $440.77                                    $448.76                                       $465.15
       Free shipping                            Free shipping                            Free shipping                           Free shipping                              Free shipping                                 Free shipping
       Seller 99.8% positive                    New                                      Seller 100% positive                    Seller 99% positive                        New                                           Seller 99% positive




   Related sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Black-LED-Headlight-Hi-Low-DRL-for-KTM-1050-1090-1190-ADV-R-1290/274326357826?hash=item3fdf200742:g:8voAAOSwnO1duULV                                                                                                      1/4
10/21/2020                                                        LED Assembly
                                                  Case: 1:20-cv-06677  DocumentHeadlight
                                                                                     #: for
                                                                                         12KTM 150 200
                                                                                            Filed:     300 XC-W 350
                                                                                                    11/10/20    Page500 EXC
                                                                                                                        329250
                                                                                                                            ofXC-F
                                                                                                                               3582014-2018
                                                                                                                                   PageID| eBay
                                                                                                                                            #:1278
 Hi! Sign in or register      Daily Deals   Brand Outlet     Help & Contact                                                                                                                     Sell     Watchlist        My eBay


                              Shop by
                              category              Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                 | Add to Watchlist




    People who viewed this item also viewed

                           Black LED                                   Dirt Bike LED                                   For KTM LED                                         Black LED                                          LED Headlight
                           Headlight for 201…                          Headlight Head…                                 Headlight Kit…                                      Headlight for KT…                                  Headlamp For KT…
                           $190.00                                     $150.63                                         $86.06                                              $158.86                                            $152.86
                           Free shipping                               $161.96                                         $91.56                                              $166.86                                            $161.96
                                                                       Free shipping                                   Free shipping                                       Free shipping                                      Free shipping




            Check if this part fits your vehicle          Contact the seller



                                                                                                 LED Assembly Headlight for KTM 150 200 300 XC-W
                                                                                                                                                                                                       Shop with confidence
                                                                                                 350 500 EXC 250 XC-F 2014-2018
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                      Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                       Quantity:       1               4 available / 4 sold


                                                                                                                                                                                                       Seller information
                                                                                                          Price:    US $185.00                                    Buy It Now
                                                                                                                                                                                                       powace1515 (2226       )
                                                                                                                                                                                                       99.5% Positive feedback
                                                                                                                    No Interest if paid in full
                                                                                                                    in 6 mo on $99+*
                                                                                                                                                                  Add to cart
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                Add to Watchlist                       Visit store
                                                                                                                                                                                                       See other items

                                                                                                         1-year accident protection plan from SquareTrade - $24.99


                                                                                                  More than 49% sold                Free shipping                Longtime member


                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Changzhou,Jiangsu, China
                                                                                                                      Ships to: United States, Europe, Asia, Canada, Australia, Mexico
                                                                                                                       See exclusions

                                                                                                        Delivery:           Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                            This item has an extended handling time and a delivery
                                                                                                                            estimate greater than 16 business days.
                                                                                                                            Please allow additional time if international delivery is subject
                                                                                                                            to customs processing.


                                Have one to sell?      Sell now                                       Payments:



                                                                                                                      *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                      apply now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard®. Learn more

                                                                                                         Returns: Seller does not accept returns |              See details




    Related sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     Headlight Headlamp                     Dirt Bike LED E8 Headlight              Front Headlight Assembly               Dirt Bike LED Headlight                     2020 Universal LED                            E8 Emark LED Headlight For
     Assembly For KTM 125 150…              For KTM EXC XC XCF XCW…                 Headlamp For KTM EXC-…                 Head lamp For KTM EXC…                      Headlight For KTM EXC…                        KTM Husqvarna EXC XCF…
     $31.95                                 $166.30                                 $27.50                                 $79.52                                      $75.67                                        $60.15
     $33.99                                 $178.30                                 $29.89                                 $85.50                                      $80.50                                        $63.99
     Free shipping                          Free shipping                           + $3.99 shipping                       Free shipping                               Free shipping                                 Free shipping
                                                                                                                           Almost gone




    Description             Shipping and payments                                                                                                                                                                                        Report item



                                                                                                                                                                                                          eBay item number: 113990154654
      Seller assumes all responsibility for this listing.

      Last updated on Oct 08, 2020 00:17:53 PDT View all revisions

https://www.ebay.com/itm/LED-Assembly-Headlight-for-KTM-150-200-300-XC-W-350-500-EXC-250-XC-F-2014-2018/113990154654                                                                                                                                     1/5
10/21/2020                                               LED Assembly
                                         Case: 1:20-cv-06677  DocumentHeadlight
                                                                            #: for
                                                                                12KTM 150 200
                                                                                   Filed:     300 XC-W 350
                                                                                           11/10/20    Page500 EXC
                                                                                                               330250
                                                                                                                   ofXC-F
                                                                                                                      3582014-2018
                                                                                                                          PageID| eBay
                                                                                                                                   #:1279
         Item specifics
         Condition:                    New                                                    Modified Item:                   No
         Special Features:             Waterproof                                             Country/Region of Manufacture:   China
         Surface Finish:               Aluminum Diecast Housing+PC                            Custom Bundle:                   No
         Manufacturer Part Number:     Does not apply                                         Voltage:                         DC12V
         Placement on Vehicle:         Front                                                  Power rating:                    100W
         Brand:                        C-POWACE                                               Type:                            LED Headlights
         Non-Domestic Product:         No                                                     Weight:                          1.2kg
         Warranty:                     Yes                                                    UPC:                             Does not apply




                          LED Assembly Headlight for KTM 150 200 300 XC-W 350 500 EXC 250 XC-F 2014-2018




      Package include:
             1 x Black LED Headlight for KTM




                                             100% Brand New and High Quality!!!

      Product Description:
      Type:LED Headlights
      Voltage:12v
      Function:high/low beam
      Material:Aluminum + PC(Plastic)
      Power rating: 60W
      Warranty:2 year


      Fit for:
      2014 200 XC-W
      2014 250 XC-W
      2014 300 XC-W
      2014 300 XC-W Six Days
      2014 350 EXC-F
      2014 500 EXC
      2015 200 XC-W
      2015 250 XC-F
      2015 250 XC-W
      2015 300 XC-W
      2015 300 XC-W Six Days
      2015 350 EXC-F
      2015 500 EXC
      2016 200 XC-W
      2016 250 XC-W
      2016 300 XC-W
      2016 300 XC-W Six Days
      2016 350 EXC-F
      2016 500 EXC
      2016 500 EXC Six Days
      2017 150 XC-W
      2017 250 XC-W
      2017 300 XC-W
      2017 300 XC-W Six Days
      2017 450 EXC-F Six Days
      2017 500 EXC-F Six Days
      2018 150 XC-W
      2018 250 XC-W
      2018 250 XC-W TPI
      2018 300 EXC TPI
                     C
https://www.ebay.com/itm/LED-Assembly-Headlight-for-KTM-150-200-300-XC-W-350-500-EXC-250-XC-F-2014-2018/113990154654                            2/5
10/21/2020                                                LED Assembly
                                          Case: 1:20-cv-06677  DocumentHeadlight
                                                                             #: for
                                                                                 12KTM 150 200
                                                                                    Filed:     300 XC-W 350
                                                                                            11/10/20    Page500 EXC
                                                                                                                331250
                                                                                                                    ofXC-F
                                                                                                                       3582014-2018
                                                                                                                           PageID| eBay
                                                                                                                                    #:1280
      2018 300 XC-W
      2018 300 XC-W SIX DAYS

      690 SMCR 2019-2020




      Shipping

      · Please open the package and check if there are some damages before sign, if there are some damages,please do not sign and contact us
      immediately

      · We ship to worldwide but if your country’s custom is strict, please contact us before you bid to check detail and confirmed.

      · Please check out your address carefully when processing order.We are not responsible for wrong or undeliverable address.



      Payment

      · We accept paypal payment only.

      · Payment must be made within 48hours of the auction end time



      Problem&Feedback

      · Please give us the opportunityto resolve any problem when you have,we concern your problem and we will try our best to resolve it.

      · If you are not satisfied, please contact us to resolve any issues. Please do NOT leave negative feedback without asking for help. We work
      hard to make sure EVERY CUSTOMER 100% satisfaction.

      · For any inquiries,issues or assistanceplease contact us via eBay message



      Refund

      · When you have the parcel,and not satisfied the goods or it is other problem like as broken,pls tell us the detail reason and provide the
      photos to us.

      · Any reason required for all refund. Item must be in it's original condition and no physical damage. Buyer responsible for all shipping cost



      Contact us

      · Please feel free for any questions, all the emails will be replied within 1-2 business days,if you didn’t receive any mail, maybe it’s in the
      junk mail fold.

      · We are online from Monday to Saturday.




             Business seller information


             Value Added Tax Number: DE 323710354

https://www.ebay.com/itm/LED-Assembly-Headlight-for-KTM-150-200-300-XC-W-350-500-EXC-250-XC-F-2014-2018/113990154654                                    3/5
10/21/2020                                                    LED Assembly
                                              Case: 1:20-cv-06677  DocumentHeadlight
                                                                                 #: for
                                                                                     12KTM 150 200
                                                                                        Filed:     300 XC-W 350
                                                                                                11/10/20    Page500 EXC
                                                                                                                    332250
                                                                                                                        ofXC-F
                                                                                                                           3582014-2018
                                                                                                                               PageID| eBay
                                                                                                                                        #:1281
                                      GB 280129811


         Return policy
             Return policy details

             Seller does not offer returns.

         Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




   Sponsored items based on your recent views                                                                                                                                   Feedback on our suggestions




     Motorcycle LED Headlight          For KTM EXC XC-W EXC-F          For KTM 150 200 300 350           LED Headlight Lamp Fairing
     HeadLamp For KTM 150 20…          150 200 250 300 350 450…        500 XC-W EXC LED…                 For KTM EXC XC-W EXC-F…
     $153.40                           $165.20                         $155.00                           $169.21
     $165.40                           $177.20                         $165.00                           $177.21
     Free shipping                     Free shipping                   Free shipping                     Free shipping
     New                               New                             New                               New




   Explore more sponsored options:




     Dirt Bike LED Headlight           LED Headlight Headlamp          For KTM LED Headlight Kit         Motocross Bike E8 LED             Supermoto LED Headlight        Supermoto Headlight For
     Head lamp For KTM EXC…            For KTM EXC XC-W XC-W…          Enduro EXC XC XCF XC-W…           Headlight For KTM EXC…            Lamp w/ Mask For KTM 150…      KTM SX F EXC XCF XCW…
     $150.63                           $152.86                         $86.06                            $75.51                            $167.20                        $170.27
     $161.96                           $161.96                         $91.56                            Free shipping                     $177.20                        $179.37
     Free shipping                     Free shipping                   Free shipping                                                       Free shipping                  Free shipping




   More from this seller 1/2                                                                                                                                                    Feedback on our suggestions




     Black Front LED Headlight         Black LED Headlight w/ DRL      Assembly Motorcycle LED           Pair Complete LED                 Motorcycle LED Headlight       Assembly Motorcycle LED
     Replacement Lamp…                 Assembly For KTM…               Headlight for YAMAHA MT…          Headlight DRL High/Low…           with Angel Eye DRL…            Headlight Hi/Lo Beam with…
     $180.00                           $369.00                         $250.00                           $685.00                           $395.00                        $370.00
     + shipping                        + shipping                      + shipping                        + shipping                        + shipping                     + shipping




 Back to home page                                                                                                                                                                             Return to top
 More to explore : Motorcycle Headlight Assemblies for 2018 KTM 300, Exhaust for Polaris XC 500, Motorcycle Headlight Assemblies for 2018 KTM 350,
 Motorcycle Headlight Assemblies for 2018 KTM 250, Motorcycle Headlight Assemblies for 2014 KTM 500, Motorcycle Headlight Assemblies for KTM 300,
 Motorcycle Headlight Assemblies for KTM 200, Motorcycle Headlight Assemblies for KTM 500, Windshields for 1999 Polaris XC 500, Motorcycle Headlight Assemblies for KTM 250




https://www.ebay.com/itm/LED-Assembly-Headlight-for-KTM-150-200-300-XC-W-350-500-EXC-250-XC-F-2014-2018/113990154654                                                                                          4/5
10/21/2020                                                        LED Assembly
                                                  Case: 1:20-cv-06677  DocumentHeadlight
                                                                                     #: for
                                                                                         12KTM 150 200
                                                                                            Filed:     300 XC-W 350
                                                                                                    11/10/20    Page500 EXC
                                                                                                                        333250
                                                                                                                            ofXC-F
                                                                                                                               3582014-2018
                                                                                                                                   PageID| eBay
                                                                                                                                            #:1282
 Hi! Sign in or register      Daily Deals   Brand Outlet     Help & Contact                                                                                                                     Sell     Watchlist        My eBay


                              Shop by
                              category              Search for anything                                                                                                         All Categories                            Search              Advanced


       Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                                 | Add to Watchlist




    People who viewed this item also viewed

                           Black LED                                   Dirt Bike LED                                   For KTM LED                                         Black LED                                          LED Headlight
                           Headlight for 201…                          Headlight Head…                                 Headlight Kit…                                      Headlight for KT…                                  Headlamp For KT…
                           $190.00                                     $150.63                                         $86.06                                              $158.86                                            $152.86
                           Free shipping                               $161.96                                         $91.56                                              $166.86                                            $161.96
                                                                       Free shipping                                   Free shipping                                       Free shipping                                      Free shipping




            Check if this part fits your vehicle          Contact the seller



                                                                                                 LED Assembly Headlight for KTM 150 200 300 XC-W
                                                                                                                                                                                                       Shop with confidence
                                                                                                 350 500 EXC 250 XC-F 2014-2018
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                      Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                       Quantity:       1               4 available / 4 sold


                                                                                                                                                                                                       Seller information
                                                                                                          Price:    US $185.00                                    Buy It Now
                                                                                                                                                                                                       powace1515 (2226       )
                                                                                                                                                                                                       99.5% Positive feedback
                                                                                                                    No Interest if paid in full
                                                                                                                    in 6 mo on $99+*
                                                                                                                                                                  Add to cart
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                Add to Watchlist                       Visit store
                                                                                                                                                                                                       See other items

                                                                                                         1-year accident protection plan from SquareTrade - $24.99


                                                                                                  More than 49% sold                Free shipping                Longtime member


                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Changzhou,Jiangsu, China
                                                                                                                      Ships to: United States, Europe, Asia, Canada, Australia, Mexico
                                                                                                                       See exclusions

                                                                                                        Delivery:           Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                            This item has an extended handling time and a delivery
                                                                                                                            estimate greater than 16 business days.
                                                                                                                            Please allow additional time if international delivery is subject
                                                                                                                            to customs processing.


                                Have one to sell?      Sell now                                       Payments:



                                                                                                                      *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                      apply now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard®. Learn more

                                                                                                         Returns: Seller does not accept returns |              See details




    Related sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     Headlight Headlamp                     Dirt Bike LED E8 Headlight              Front Headlight Assembly               Dirt Bike LED Headlight                     2020 Universal LED                            E8 Emark LED Headlight For
     Assembly For KTM 125 150…              For KTM EXC XC XCF XCW…                 Headlamp For KTM EXC-…                 Head lamp For KTM EXC…                      Headlight For KTM EXC…                        KTM Husqvarna EXC XCF…
     $31.95                                 $166.30                                 $27.50                                 $79.52                                      $75.67                                        $60.15
     $33.99                                 $178.30                                 $29.89                                 $85.50                                      $80.50                                        $63.99
     Free shipping                          Free shipping                           + $3.99 shipping                       Free shipping                               Free shipping                                 Free shipping
                                                                                                                           Almost gone




    Description             Shipping and payments                                                                                                                                                                                        Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

https://www.ebay.com/itm/LED-Assembly-Headlight-for-KTM-150-200-300-XC-W-350-500-EXC-250-XC-F-2014-2018/113990154654                                                                                                                                     1/3
10/21/2020                                                           LED Assembly
                                                     Case: 1:20-cv-06677  DocumentHeadlight
                                                                                        #: for
                                                                                            12KTM 150 200
                                                                                               Filed:     300 XC-W 350
                                                                                                       11/10/20    Page500 EXC
                                                                                                                           334250
                                                                                                                               ofXC-F
                                                                                                                                  3582014-2018
                                                                                                                                      PageID| eBay
                                                                                                                                               #:1283
             Item location: Changzhou,Jiangsu, China
             Shipping to: United States, Europe, Asia, Canada, Australia, Mexico
             Excludes: Alaska/Hawaii, US Protectorates, APO/FPO, Africa, Central America and Caribbean, Middle East, Greenland, Saint Pierre and Miquelon, Bermuda, Southeast Asia, South America,
             American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands,
             Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Albania, Andorra, Belarus, Bosnia and Herzegovina, Cyprus, Gibraltar, Guernsey, Iceland, Jersey, Liechtenstein, Luxembourg,
             Macedonia, Malta, Moldova, Monaco, Montenegro, San Marino, Spain, Svalbard and Jan Mayen, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan,
             China, Georgia, India, Japan, Kazakhstan, Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan

             Quantity:   1               Change country:       United States                                                          ZIP Code:      60106                  Get Rates


               Shipping and handling            To                          Service                                                                                    Delivery*

               Free shipping                    United States               Standard SpeedPAK from China/Hong Kong/Taiwan                                              Estimated between Fri. Nov. 13 and Thu. Dec. 3
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 4 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



         Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views                                                                                                                                                                                Feedback on our suggestions




     Motorcycle LED Headlight                 For KTM EXC XC-W EXC-F                    For KTM 150 200 300 350                  LED Headlight Lamp Fairing
     HeadLamp For KTM 150 20…                 150 200 250 300 350 450…                  500 XC-W EXC LED…                        For KTM EXC XC-W EXC-F…
     $153.40                                  $165.20                                   $155.00                                  $169.21
     $165.40                                  $177.20                                   $165.00                                  $177.21
     Free shipping                            Free shipping                             Free shipping                            Free shipping
     New                                      New                                       New                                      New




   Explore more sponsored options:




     Dirt Bike LED Headlight                  LED Headlight Headlamp                    For KTM LED Headlight Kit                Motocross Bike E8 LED                     Supermoto LED Headlight                   Supermoto Headlight For
     Head lamp For KTM EXC…                   For KTM EXC XC-W XC-W…                    Enduro EXC XC XCF XC-W…                  Headlight For KTM EXC…                    Lamp w/ Mask For KTM 150…                 KTM SX F EXC XCF XCW…
     $150.63                                  $152.86                                   $86.06                                   $75.51                                    $167.20                                   $170.27
     $161.96                                  $161.96                                   $91.56                                   Free shipping                             $177.20                                   $179.37
     Free shipping                            Free shipping                             Free shipping                                                                      Free shipping                             Free shipping




https://www.ebay.com/itm/LED-Assembly-Headlight-for-KTM-150-200-300-XC-W-350-500-EXC-250-XC-F-2014-2018/113990154654                                                                                                                                       2/3
10/21/2020                                       Case: 1:20-cv-06677 Document #: 12 Filed: Feedback
                                                                                           11/10/20 Profile
                                                                                                        Page 335 of 358 PageID #:1284
                 Hi! Sign in or register    Daily Deals     Brand Outlet      Help & Contact                                                                                  Sell     Watchlist         My eBay


                                              Shop by
                                              category                    Search for anything                                                                All Categories                              Search                Advanced



                 Home        Community        Feedback forum         Feedback profile



                 Feedback profile


                                            powace1515 (2226              )                                                                                                                     Member Quick Links
                                            Positive Feedback (last 12 months): 99.5%                                                                                                           Contact member
                                            Member since: Sep-17-15 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                  1 month        6 months          12 months                     Average for the last 12 months

                            Positive                 27              169                422                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (354)                                                       (357)
                            Neutral                   0               1                  2
                                                                                                                 Shipping speed                                               Communication
                            Negative                  1               1                  2                                    (360)                                                       (357)




                           All received Feedback                                    Received as buyer                                      Received as seller                                          Left for others

                 2 Feedback received (viewing 1-2)                                                                                                                                                        Revised Feedback: 11


                 Search Feedback received as seller with an item title or ID:                                                                                       Rating type:                              Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (2)                             12 Months


                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                          Items were Not a direct fit, had to drill new mounting holes, color coded wiring                                     Buyer: n***o (87 )                                          Past month
                          2Pcs Red Rear Brake LED Tail Light Replace For 12-17 Kawasaki Teryx Teryx4 750                                       US $40.00                                                   Reciprocal feedback




                                                                                                                                                                                                                                          Comment?
                          (#113728372640)


                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Wrong parts, quality bad, no response                                                                                Buyer: n***t (899 )                                         Past year
                          〖US〗Rotation A Axis CNC Router Rotary Table 4th Axis 100mm 3 jaw chuck&Tailstock                                     US $550.00                                                  Reciprocal feedback
                          (#113664230428)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay      Announcements        Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/powace1515?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                              1/1
10/21/2020                                                                                      powace1515
                                                         Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20on eBay
                                                                                                              Page 336 of 358 PageID #:1285
         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                                  Sell      Watchlist          My eBay


                                        Shop by
                                        category                   Search for anything                                                                                                   All Categories                                 Search           Advanced



        powace1515's profile



                                                                        powace1515 (2226 )                                                                                             Items for sale            Visit store          Contact
                                                                        99.5% positive feedback

                                                                                                                                                                                             Welcome to ask us any questions!!!
                                                                           Save




                                       Feedback ratings                                                                                                                                                                    See all feedback

                                                            354         Item as described                       422                 2                  2                              Fast an very good quality.thanks
                                                                                                                                                                                      Oct 12, 2020
                                                            357         Communication                       Positive          Neutral              Negative
                                                            360         Shipping time

                                                            357         Shipping charges                            Feedback from the last 12 months



                                   371 Followers | 0 Reviews | Member since: Sep 17, 2015 |                 China



        Items for sale(225)                                                                                                                                                                                                                          See all items




             Black LED Headl...                                2x Black Door S...                                   4 x Black Wheel...                                   4x Orange Wheel...                                     4Pcs Black Tire...
             US $229.99                        4d left         US $55.00                          4d left           US $20.00                              4d left       US $23.98                           4d left            US $23.99                  4d left




             About eBay      Announcements        Community        Security Center      Resolution Center           Seller Center       Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/powace1515                                                                                                                                                                                                                                  1/1
10/21/2020                                                                                 powace1515
                                                     Case: 1:20-cv-06677 Document #: 12 Filed:        | eBayPage
                                                                                               11/10/20     Stores 337 of 358 PageID #:1286

     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                             Sell   Watchlist     My eBay


                                     Shop by
                                     category               Search this Store                                                                  This Store                         Search           Advanced



     eBay       eBay Stores      powace1515




                                             powace1515
                                             371 followers powace1515 (2226        ) 99.5%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                               Time: ending soonest

     Business & Industrial                            1-48 of 225 Results
         Industrial Automation &
         Motion Controls                                                     3x Aluminium Alloy Bracket Mounts Support+Screws for CNC Nema23 57 Stepper Motor

         CNC, Metalworking &                                                 $37.88                                                                                                         From China
         Manufacturing
                                                                             Free shipping
         Electrical Equipment &
         Supplies

         Healthcare, Lab & Dental
                                                                             DIY 6090 CNC Router Frame 1605 Ballscrew Kit Engrave Woodworking Milling Machine
     eBay Motors

         Parts & Accessories                                                 $820.00                                                                                                        From China

     Show More                                                               $280.00 shipping                                                                                     Brand: RATTM Motor
                                                                             9 watching

     Condition                          see all

           New                                                               4 Axis Nema34 Stepper Motor 116mm/1230oz-in& CW8060 Driver 6.0A 24-80VDC CNC Kit

     Price                                                                   $440.00                                                                                                        From China
                                                                             $180.00 shipping
           Under $150.00
           $150.00 to $350.00
           Over $350.00

     $               - $                                                     3 Axis DIY Mini 2418 CNC Router Desktop PCB Mill Engraving Machine+5500mw Laser

                                                                             $388.00                                                                                                        From China
     Buying Format                      see all
                                                                             Free shipping                                                                                        Brand: RATTM Motor
           All Listings
           Best Offer
           Auction
                                                                             52mm Clamp Mount Spindle Motor Bracket Aluminium Neck Holder CNC Router Clamp
           Buy It Now
           Classified Ads                                                    $21.99                                                                                                         From China
                                                                             $4.00 shipping
     Item Location                      see all

           Default
           Within
                                                                             8pcs BT30 Tool Holder Clamp Claw Engraving Machine Tool Changer For ATC Spindle
           100 mile        of 60106

           US Only                                                           $99.00                                                                                                         From China
           North America                                                     $21.00 shipping
           Worldwide


     Delivery Options                   see all
                                                                             2pcs 18x25mm Nylon Chain Drag Cable Towline Carrier Wire For CNC Router Milling
           Free Shipping
           Free In-store Pickup                                              $22.00                                                                                                         From China
                                                                             $10.00 shipping
     Show only                          see all

           Returns Accepted
           Completed Items                                                   0.8KW 800W ER11 Water-cooled Spindle CNC Router Metal Wood Milling Motor 65mm
           Sold Items
           Deals & Savings                                                   $149.00                                                                                                        From China
           Authorized Seller                                                 $38.00 shipping
           Authenticity Guarantee


     More refinements...
                                                                             【From US】12Nm Nema34 Closed Loop Servo Motor 6A 12n.m 154mm+ Hybrid Servo Driver

                                                                             $199.00
                                                                             Free shipping




                                                                             【USA Stock】2 x CNC Router 3nm Nema 24 Closed loop Servo Motor& Hybrid Driver Kit

                                                                             $240.00
                                                                             $20.00 shipping




https://www.ebay.com/str/powace1515                                                                                                                                                                           1/4
10/21/2020                                                                  powace1515
                                      Case: 1:20-cv-06677 Document #: 12 Filed:        | eBayPage
                                                                                11/10/20     Stores 338 of 358 PageID #:1287

                                                     【US】1PCS Nema23 Stepper Motor 425oz-in 112mm 3A High Torque for CNC Engraver Kit

                                                     $45.00
                                                     Free shipping




                                                     3Axis CNC Router Nema23 270oz-in 3A Stepper Motor MD430 Driver Kit +Power Supply

                                                     $138.00                                                                            From China
                                                     $50.00 shipping




                                                     6Pcs Limited Switch Micro+End Stop Emergency E-Stop Red Sign 22mm 1 NO 1 NC CNC

                                                     $9.50                                                                              From China
                                                     Free shipping
                                                     24 sold



                                                     10HP 7.5KW 220V VFD Variable Frequency Drive Inverter Converter Speed Controller

                                                     $238.00                                                                            From China
                                                     $40.00 shipping




                                                     【US】3x 8N.m Nema34 116mm Closed Loop Servo Motor 6A &HSS86 Driver 70V DC CNC Kit

                                                     $445.00
                                                     $60.00 shipping




                                                     New Hybrid Stepper Motor Driver 5A 2 phase 12-48V DC 16 microstep For CNC Router

                                                     $13.99                                                                             From China
                                                     $5.00 shipping
                                                     3 watching



                                                     Clamp Vise fastening plates fixture for DIY CNC 3018 Engraving Machine 2418 1610

                                                     $28.00                                                                             From China
                                                     $10.00 shipping
                                                     7 watching



                                                     『USA』 4 Axis Nema 23 Stepper Motor 425oz 112mm Dual Shaft &CW5045 Driver CNC Kit

                                                     $275.00
                                                     $20.00 shipping




                                                     5500mw 450nm 5.5W focusing blue laser engraving cutting laser tube TTL module

                                                     $99.99                                                                             From China
                                                     $25.01 shipping




                                                     『US』CNC Square 2.2KW Air Cooling Spindle Motor ER20& Fuling VFD Inverter &Collet

                                                     $438.00
                                                     $60.00 shipping
                                                     6 watching



                                                     【US】400W 60V DC 6.6A Switching Power Supply Transformer Single Output CNC Router

                                                     $29.00
                                                     $9.00 shipping
                                                     31 sold



                                                     『USA』2x 12N.m 154mm Nema34 Servo Motor Closed Loop+ HSS86 2-phase Driver CNC Kit

                                                     $300.00
                                                     $40.00 shipping




                                                     3 Phase NEMA52 Nema 34 Nema42 Stepper Motor Driver Controller 110/220V (3DM2080)

                                                     $95.00                                                                             From China
                                                     $25.00 shipping




                                                     Nema34 86 Stepper Motor Bracket Aluminum Mount Holder Support CNC Router Machine

                                                     $15.00                                                                             From China
                                                     $1.00 shipping


https://www.ebay.com/str/powace1515                                                                                                                  2/4
10/21/2020                                                                  powace1515
                                      Case: 1:20-cv-06677 Document #: 12 Filed:        | eBayPage
                                                                                11/10/20     Stores 339 of 358 PageID #:1288



                                                     High Precision Mach3 sensor setting CNC Router Z Axis probe tool touch auto tool

                                                     $55.00                                                                             From China
                                                     $12.00 shipping
                                                     18 sold



                                                     Black LED Headlight w/ Angel Eye Assembly Headlamp Replace For BMW G310GS G310R

                                                     $229.99                                                                            From China
                                                     Free shipping
                                                     5 watching



                                                     2x Black Door Speaker Pod Kit Polaris RZR 1000 XP 4 / XP1K ACE570 / RZR 900 S

                                                     $55.00                                                                             From China
                                                     Free shipping
                                                     6 watching



                                                     4 x Black Wheel Tire Rim Hub Cap Cover For 2015-2017 Polaris RZR XP 4 1000 900

                                                     $20.00                                                                             From China
                                                     Free shipping
                                                     29 sold



                                                     4x Orange Wheel Center Cap Cover For Polaris RZR XP 4 Turbo 1000 900 S 2015-2018

                                                     $23.98                                                                             From China
                                                     Free shipping




                                                     4Pcs Black Tire Wheel Center Cap Cover For 17-18 Polaris RZR 1000 XP Turbo 900 S

                                                     $23.99                                                                             From China
                                                     Free shipping
                                                     98 sold



                                                     4Pcs Red Tire Rim Wheel Hub Center Cap Cover For Polaris RZR XP 1000 & RZR 900 S

                                                     $20.00                                                                             From China
                                                     $2.00 shipping
                                                     23 sold



                                                     Black LED Headlight W/ Turn Signal Light for Yamaha MT 09 MT-07 FZ-09 MT09 14-16

                                                     $265.00                                                                            From China
                                                     $25.00 shipping
                                                     14 watching



                                                     「USA」2Pcs Smoked LED Rear Tail Light Brake Lights For Kawasaki Teryx 4 750 12-16

                                                     $39.00
                                                     $6.00 shipping
                                                     19 sold



                                                     4.5KW BT30 ATC Automatic Tool Change Air Spindle Motor 220/380V w 5.5KW Inverter

                                                     $1,850.00                                                                          From China
                                                     $220.00 shipping
                                                     5 watching



                                                     Chrome LED Headlight For 2012-2016 Kawasaki 2015 2014 Teryx teryx4 750 EPS 2013

                                                     $91.00                                                                             From China
                                                     $20.00 shipping
                                                     17 watching



                                                     2Pcs Red Rear Brake LED Tail Light Replace For 12-17 Kawasaki Teryx Teryx4 750

                                                     $40.00
                                                     $5.00 shipping
                                                     52 sold



                                                     LED Headlight with Angel Eyes for 2018 Kawasaki Vulcan 650S EN650 2015 2016 2017

                                                     $330.00                                                                            From China
                                                     $20.00 shipping
                                                     12 watching



                                                     2 x BLK LED Tail Light Brake Rear Lamps for Polaris RZR 1000 XP/ RZR 900 S Trail

                                                     $45.00                                                                             From China
                                                     $10.00 shipping
https://www.ebay.com/str/powace1515                                                                                                                  3/4
10/21/2020                                            Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                                          Filed:       by powace1515
                                                                                                   11/10/20     Page | eBay
                                                                                                                        340 of 358 PageID #:1289
        Hi! Sign in or register       Daily Deals     Brand Outlet   Help & Contact                                                                                                         Sell   Watchlist       My eBay


                                          Shop by
                                          category         ktm                                                                                                             All Categories                          Search                    Advanced


                                                                                                                                                                                                           Include description
                                                       Items for sale from powace1515 (2226             )        |      Save this seller | Show results from all sellers




        Categories
                                                           All Listings      Auction   Buy It Now                                                                                                     Sort: Best Match              View:
        eBay Motors
         Motorcycle Headlight Assemblies                 2 results for ktm         Save this search


        Format                              see all        Find your Motorcycle
               All Listings                                                                                                                                                       Clear selections
               Auction
               Buy It Now


        Guaranteed Delivery                 see all
                                                                                                                                                                                       0
                                                           Make & Model                                     Year From / To               Distance
               No Preference                                                                                                                                                   matching results
                                                            KTM                                             Year From                     Any Distance of
               1 Day Shipping
               2 Day Shipping                               Any Model                                       Year To                       60106                                   Find Results
               3 Day Shipping
               4 Day Shipping                                                                         LED Assembly Headlight for KTM 150 200 300 XC-W 350 500 EXC 250 XC-F 2014-2018
                                                                                                      Brand New
        Condition                           see all
              New   (2)                                                                               $185.00                                                   From China
                                                                                                      Buy It Now
        Price                                                                                         Free Shipping
        $             to $
                                                                                                      13 Watching
                                                                                                        Watch
        Item Location                       see all
               Default
               Within
                100 miles     of 60106

               US Only
                                                                                                      Black LED Headlight w/ DRL Assembly For KTM 1090/1190/1050/1290 Adventure 15-18
               North America                                                                          Brand New
               Worldwide
                                                                                                      $369.00                                                   From China

        Delivery Options                    see all                                                   Buy It Now                                                Brand: KTM
                                                                                                      +$20.00 shipping
              Free shipping
                                                                                                      8 Watching
                                                                                                        Watch
        Show only                           see all
              Free Returns
              Returns accepted
              Completed listings
              Sold listings
              Deals & Savings                                                                                                                                                                                                    Tell us what you think



        More refinements...



              Seller Information

             powace1515 (2226         )
              Feedback rating: 2,226
              Positive Feedback: 99.5%
              Member since Sep-17-15 in
              Hong Kong


              Read feedback profile
              Add to my favorite sellers




https://www.ebay.com/sch/m.html?_ssn=powace1515&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                                       1/2
10/21/2020                                 Case: 1:20-cv-06677 Document #: 12 Filed: Checkout
                                                                                     11/10/20 | eBay
                                                                                                  Page 341 of 358 PageID #:1290

                                                                                                                                         How do you like our checkout? Tell us what you think
                                  Checkout

             Review item and shipping                                                                                      Subtotal (1 item)                                          $185.00
                                                                                                                           Shipping                                                       Free
             Seller: powace1515 | Message to seller
                                                                                                                           Tax*                                                         $11.56
                                       LED Assembly Headlight for KTM 150 200 300 XC-W 350
                                       500 EXC 250 XC-F 2014-2018
                                                                                                                           Order total                                              $196.56
                                       $185.00
                                                                                                                              *We're required by law to collect sales tax and applicable fees
                                       Quantity       1                                                                       for certain tax authorities. Learn more


                                       Delivery
                                       Est. delivery: Nov 13 – Dec 3
                                                                                                                                                     Confirm and pay
                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                       Free
                                                                                                                                                Select a payment option



             Ship to                                                                                                                                     See details

             100 W Roosevelt Ave
             Bensenville, IL 60106
             United States


             Change




             Pay with


                     Credit or debit card




                     No Interest if paid in full in 6 months.
                     Apply now. See terms




             Add coupons



             Enter code:                                             Apply




          Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rgxo?action=view&sessionid=1138872243                                                                                                                                       1/1
10/21/2020                                                             Black Document
                                                      Case: 1:20-cv-06677    LED Headlight w/
                                                                                           #:DRL
                                                                                              12Assembly For KTM 1090/1190/1050/1290
                                                                                                 Filed: 11/10/20     Page 342 ofAdventure 15-18 | eBay
                                                                                                                                     358 PageID    #:1291
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                        All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle             Contact the seller



                                                                                                   Black LED Headlight w/ DRL Assembly For KTM
                                                                                                                                                                                                         Shop with confidence
                                                                                                   1090/1190/1050/1290 Adventure 15-18
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Quantity:      1               2 available / 1 sold


                                                                                                                                                                                                         Seller information
                                                                                                            Price:    US $369.00                                     Buy It Now                          powace1515 (2226       )
                                                                                                                                                                                                         99.5% Positive feedback
                                                                                                                      $31 for 12 months with
                                                                                                                      PayPal Credit*                                Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items

                                                                                                           1-year accident protection plan from SquareTrade - $39.99


                                                                                                             Longtime member                                    8 watchers


                                                                                                          Shipping: $20.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Changzhou,Jiangsu, China
                                                                                                                        Ships to: United States, Europe, Canada, Australia See exclusions

                                                                                                          Delivery:           Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                              This item has an extended handling time and a delivery
                                                                                                                              estimate greater than 16 business days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:
                               Have one to sell?         Sell now


                                                                                                                        *$31 for 12 months. Minimum purchase required. |
                                                                                                                        See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: Seller does not accept returns |              See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     For KTM 1050 1090 1190 1290              KTM 1090/1190/1290 ADV                  Led Headlight Motorcycle                Motorcycle LED Headlight                   For KTM                                       Black Motorcycle LED
     ADV 2015-18 Motorcycle…                  Cyclops LED Light Bar Kit               Running Light DRL IP67 for…             w/ DRL Assembly KTM 109…                   1090/1190/1050/1290…                          Headlight Hi/Low DRL For…
     $452.20                                  $299.95                                 $465.15                                 $465.10                                    $465.16                                       $465.15
     Free shipping                            Free shipping                           Free shipping                           Free shipping                              Free shipping                                 Free shipping
     Seller 99.8% positive                    Seller 100% positive                    New                                     New                                        New                                           Seller 99% positive




    Related sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




https://www.ebay.com/itm/Black-LED-Headlight-w-DRL-Assembly-For-KTM-1090-1190-1050-1290-Adventure-15-18/113782842335?hash=item1a7dfc63df:g:pjkAAOSw8oxdAz9J                                                                                                1/3
10/9/2020                                                               White Motorcycle
                                                        Case: 1:20-cv-06677   Document   Headlight
                                                                                             #: 12 For Filed:
                                                                                                       KTM R SX EXC XC XCF
                                                                                                              11/10/20     SXF 65343
                                                                                                                         Page     85 105
                                                                                                                                       of250
                                                                                                                                          358350PageID
                                                                                                                                                450 525 | eBay
                                                                                                                                                           #:1292
                                                                                                                                                                                                     Sell     Watchlist        My eBay            2
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                                   White Motorcycle Headlight For KTM R SX
                                                                                                                                                                                                            Shop with confidence
                                                                                                                   EXC XC XCF SXF 65 85 105 250 350 450 525
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                                     Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                                       Quantity:       1             More than 10 available / 20 sold


                                                                                                                                                                                                            Seller information
                                                                                                                          Price:    US $26.59                              Buy It Now                       powermoto (10696        )
                                                                                                                                                                                                            99.6% Positive feedback

                                                                                                                                                                          Add to cart
                                                                                                                                                                                                                Save this Seller

                                                                                                                                                                                                            Contact seller
                                                                                                                                                                        Add to Watchlist
                                                                                                                                                                                                            Visit store
                                                                                                                                                                                                            See other items

                                                                                                                           1-year accident protection plan from
                                                                                                                           SquareTrade - $5.99


                                                                                                                           20 sold              Free shipping                 9 watchers


                                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                      Kong/Taiwan | See details
                                                                                                                                      International shipment of items may be subject to customs
                                                                                                                                      processing and additional charges.
                                                                                                                                      Item location: China, China

                                              Have one to sell?         Sell now                                                      Ships to: Worldwide See exclusions


                                                                                                                        Delivery:           Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                            Nov. 18
                                                                                                                                            Please note the delivery estimate is greater than 13
                                                                                                                                            business days.
                                                                                                                                            Please allow additional time if international delivery
                                                                                                                                            is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                                               Earn up to 5x points when you use your
                                                                                                                                               eBay Mastercard®. Learn more

                                                                                                                        Returns: 14 day Buyer pays for return shipping |
                                                                                                                                      See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       Dirt Bike Headlight Lamp For             Headlight Head Lamp Light                White Headlight For Dirt                  Universal Motorcycle                      Dirt Bike Headlight For KTM                  Universal Headlights
       KTM R SX EXC XC XCF SX…                  Streetfighter For KTM EXC…               Bike KTM R SX EXC XC XC…                  Headlight Head Lamp for…                  EXC SX SXF XC XCF EXC…                       Headlamp Street For KTM…
       $25.10                                   $22.99                                   $29.27                                    $25.44                                    $85.00                                       $23.50
       $26.99                                   Free shipping                            $32.89                                    Free shipping                             $91.40                                       Free shipping
       + $3.50 shipping                         Almost gone                              Free shipping                             New                                       Free shipping                                Almost gone
       Seller 99.1% positive                                                             Seller 99.5% positive                                                               New




   Related sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




                                                                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/White-Motorcycle-Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525/111981561437                                                                                                                                        1/6
10/9/2020                                                           White Motorcycle
                                                    Case: 1:20-cv-06677   Document   Headlight
                                                                                         #: 12 For Filed:
                                                                                                   KTM R SX EXC XC XCF
                                                                                                          11/10/20     SXF 65344
                                                                                                                     Page     85 105
                                                                                                                                   of250
                                                                                                                                      358350PageID
                                                                                                                                            450 525 | eBay
                                                                                                                                                       #:1293




     Dirt Bike Headlight Lamp For           Dirt Bike Headlight Fairing       White Headlight For Dirt                35W Headlight Fairing For          1Set Orange Headlight              Set Bike Headlight Lamp For
     KTM R SX EXC XC XCF SX…                For KTM R SX EXC XC XCF…          Bike KTM R SX EXC XC XC…                KTM R SX EXC XC XCF SX…            LAMP For Motorcycle R SX…          R SX EXC XC XCF SXF 65 …
     $25.10                                 $31.61                            $29.27                                  $21.20                             $35.50                             $35.50
     $26.99                                 $33.99                            $32.89                                  $22.80                             Free shipping                      Free shipping
     + $3.50 shipping                       + $3.50 shipping                  Free shipping                           + $3.50 shipping




    Description          Shipping and payments                                                                                                                                                                    Report item



                                                                                                                                                                                     eBay item number: 111981561437
      Seller assumes all responsibility for this listing.

      Last updated on Sep 28, 2020 01:50:10 PDT View all revisions

            Item specifics
            Condition:                   New                                                                 Brand:                                  Unbranded
            Material:                    Polypropylene                                                       Manufacturer Part Number:               Does Not Apply
            The Light Bulb Type:         S2, 12V, 35W                                                        Warranty:                               Yes
            Approx. Dimension:           Length: 33cm Width: 32cm Height: 9cm                                Country/Region of Manufacture:          China
            Colour:                      White                                                               Type:                                   Motorcycle Head Light
            Application Models:          Dual Sport SuperMoto MX Dirt Motor Bike Motocross                   Placement on Vehicle:                   Front
            UPC:                         Does not apply



       Welcome , Just For You
                              10%                                20%                              20%                                20%                                 20%                            20%
                                   Off                              Off                              Off                                 Off                              Off                               Off




      38mm Exhaust Muffler T4              Aftermarket Engine Right        Valve Stem Seals For a lots of     Oil Filter For 2007 Derbi Terra   10 pcs Oil Filter For 2007        Oil Filter For 2008 Husqvarna   Gear Shifter Sh
      style Fits 125 140 150 160cc…        Crankcase Fits YX 140cc Oi…     125cc 140cc Chinese Pit Dirt…      Adventure 4T 125 All Model…       Aprilia RXV 550 Enduro 54…        TE450 450 ,2009 Derbi GPR…      Semi-Automati
      $115.32 $128.13                      $80.09 $100.11                  $6.69 $8.36                        $12.82 $16.02                     $64.79 $80.99                     $20.43 $25.54                   $15.85 $19.81


                              20%                                20%                              20%                                20%                                 20%                            20%
                                   Off                              Off                              Off                                 Off                              Off                               Off




      Motorcycle Supermoto Sump            1/4" Fuel Filter 90 Degree      Pit Dirt Bike Motorcycle Parts     68mm Dual Stage Air Filter        Engine Stator Cover For           Engine Cover Oil Cooler         Remote Oil Tan
      Guard Oil Catch Tank Tray …          8423-01-9909 For Honda…         45/48-22mm CNC Aluminu…            For Honda Yamaha Kawasak…         Chinese 125cc 140cc 150cc…        Adapter Plate For 125cc 140…    YAMAHA 646
      $49.48 $61.85                        $12.43 $15.54                   $115.25 $144.06                    $14.3 $17.88                      $25.9 $32.37                      $12.1 $15.13                    $8.03




      Engine Oil Filter Replaces Part      Oil Filter For 2017-2019 Can-   Engine Oil Filter For 2014 Sea-    Engine Oil Filter Fits 2017       Aftermarket Air Filter Replaces   Wiring Harness CDI Ignition     Performance Br
      Numbers OEM # 420-956-…              Am Maverick X3 R MAX Si…        Doo Spark 2 Up Rotax 900 …         Can-Am Maverick Max 100…          OEM #s JF7-14450-01, J10-…        Switch Set Fits 110cc 125cc…    Pit Dirt Mini Su
      $14.28                               $69.05                          $21.98                             $35.71                            $20.41                            $64.76                          $49.48 $61.85


                              20%                                20%                              20%                                20%                                 20%                            20%
                                   Off                              Off                              Off                                 Off                              Off                               Off




                                                                                                                                                                                                                          Feedback




      420 39Teeth 76mm Aluminum            Pit Dirt Bike 420 41Teeth       428 39Teeth 76mm Aluminum          428 41Teeth 76mm Aluminum         Oil Level Dipstick Dip Stick      50mm PWK24 PWK26                Wiring Harness
      Billet Rear Sprocket Dirt Pit…       76mm Aluminum Billet Rear…      Billet Rear Sprocket…              Billet Rear Sprocket…             For 125c 150cc 200cc 250cc…       PWK28 PWK30 Carburetor…         Chinese 110cc
      $50.98 $63.73                        $50.98 $63.73                   $51.01 $63.76                      $50.99 $63.74                     $7.55 $9.44                       $11.26 $14.08                   $18.9 $23.63


                              20%                                20%
https://www.ebay.com/itm/White-Motorcycle-Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525/111981561437                                                                                                           2/6
10/9/2020                                                         White Motorcycle
                                                  Case: 1:20-cv-06677   Document   Headlight
                                                                                       #: 12 For Filed:
                                                                                                 KTM R SX EXC XC XCF
                                                                                                        11/10/20     SXF 65345
                                                                                                                   Page     85 105
                                                                                                                                 of250
                                                                                                                                    358350PageID
                                                                                                                                          450 525 | eBay
                                                                                                                                                     #:1294
                                    Off                                Off




      Spark Plug Fits zongshen              Aftermarket YX 140cc               Disc Fuel Filter Screen Fits     1st 2nd Oil Filter Set Fits Beta     Fuel Filter Kit For newer           Fuel Module Filter Kit Fits     Short 2nd Oil F
      190cc Engine Pit Dirt Monk…           Bearings Kit 1P56FMJ Engi…         Mercury Marine Mercruiser…       RR Enduro 4T 250 400 450…            Mercury Marine engines wit…         Mercury Quicksilver Gen 3…      Outlaw 450 MX
      $12.82 $16.02                         $23.47 $29.34                      $21.11                           $38.81                               $69.37                              $128.32                         $8.74 $10.93

       NEW & HOT Sale




            Left Disc Brake Caliper For 33cc 4     9 PCS Oil Filter For Yamaha Rapto      CNC Oil Dipstick For Lifan YX 125       PZ30 Carb Parts 30mm Carburetor        Aftermarket Carburetor Carb For H      10 pcs/pack Universal Pe
            3cc 49cc 50cc Gas Goped Stand U        r 250 YFZ450 YFZ450R ATVs Bike         cc 140cc Engine Pit Dirt Bike SSR       Repair Rebuild Kit For Pit Dirt Bike   onda XR75 XR80 XR80R XL75 XL           uel Filter with Magnet For
            p Scooter Bike                         5D3-13440-09-00                        YCF BSE Kayo                            ATV Quad                               80 Dirt Bike                           ike ATV
            13.51 USD                              20.13 USD                              10.24 USD                               5.87 USD                               15.70 USD                              5.92 USD
            Buy it now                             Buy it now                             Buy it now                              Buy it now                             Buy it now                             Buy it now
            Free shipping                          Free shipping                          Free shipping                           Free shipping                          Free shipping                          Free shipping




            Racing Carb Carburetor For Gas M       Recoil Pull Start Starter Claw Pawl    6PCS Oil Filter For 2013 HUSQVA         Regulator Rectifier Solenoid Relay     Carburetor Carb Air Filter Stack Fo    Ignition Coil For GY6 260
            otorized Bicycle Mini ATV Dirt Pock    For 43 49cc Engine Motovox Gas         RNA TE310R TC250R TXC250R T             For Chinese 50cc 110cc 125cc Lifa      r 47cc 49cc Go Kart ATV Mini Dirt      oped Scooter XV250 Baja
            et Bike Quad                           Scooter MVS10                          XC310R                                  n Loncin ATV                           Pocket Bike                            60cc 300cc
            17.37 USD                              10.87 USD                              14.15 USD                               13.00 USD                              16.22 USD                              15.73 USD
            Buy it now                             Buy it now                             Buy it now                              Buy it now                             Buy it now                             Buy it now
            Free shipping                          Free shipping                          Free shipping                           Free shipping                          Free shipping                          Free shipping




                                                                       White Motorcycle Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525




                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/White-Motorcycle-Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525/111981561437                                                                                                                  3/6
10/9/2020                                                       White Motorcycle
                                                Case: 1:20-cv-06677   Document   Headlight
                                                                                     #: 12 For Filed:
                                                                                               KTM R SX EXC XC XCF
                                                                                                      11/10/20     SXF 65346
                                                                                                                 Page     85 105
                                                                                                                               of250
                                                                                                                                  358350PageID
                                                                                                                                        450 525 | eBay
                                                                                                                                                   #:1295


                    Product Description


                   Condition: 100% Brand New
                   Color: As shown in the picture
                   Package Included: 1 Headlight and 4 Rubber Straps.
                   Fitment: Universal Fit For Most Of Motorcycle Dirt Bike.

                   Material: Polypropylene.
                   Approx. Dimension: Length: 33cm; Width: 32cm; Heigth: 9cm.
                   The Light Bulb Type: S2, 12V, 35W
                   Instructions not included.

                   Pay Attention: Please check the size of the item carefully, then decide whether it is the right one you want to buy or not.


                   Shipping & Payment


                   Before purchase: Please check your address carefully, make sure your shipping information is right.


                   Shipping time:

                                                Country                                       Approx. Delivery Time
                                             United States                                  About 20-25 business days
                                          Europe/New Zealand                                About 25-35 business days
                                            Other countries                                 About 30-50 business days



                   Because of the weather, the national strike (sometime) or the holiday, it will be delayed for some days, please be patient.


                   Shipping ways:

                   In general, our products are shipped by China Post Air Mail. If you want EMS or other express shipping service, please contact us for quotation before purchase.

                   Payment:
                   1. We only accept Paypal. When paying with Paypal, please confirm your eBay and Paypal shipping address. Payment must be received within 5 days after the
                   auction ended.
                   2. Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer's responsibility. Please check with your
                   country's custom office to determine what these additional costs will be prior to your buying.


                   Terms of Sale


                   1. All items will be double checked and well packed before sending. After you receive the products, please check the items carefully.
                   2. All products are good in quality when shipping to our customers. If you have any damaged items, wrong items or items not as described, you can send it back, and
                   returns must be done within 30 days after the buyer receives the item. But you should be responsible for return shipping unless we sent the wrong item or item is
                   damaged during transportation.
                   3. All returned items must be in the original packaging and you must provide us with the shipping tracking number, specific reason for the return and your order ID.


                   Feedback


                   1. We are striving for 100% customer satisfaction. We will appreciate, if you can give us a positive feedback and 5 stars.
                   2. If you have any question, please contact us through eBay message before open a case and we will gladly assist you. THANK YOU!
                   3. We are all here to help, please contact us through eBay message before leaving any negative/neutral feedback.


                   Contact Us


                   1. Please contact us through eBay message or e-mail.
                   2. All messages will be responded to you within 1 business day. If you have any questions, Please do not hesitate to contact us, we are willing to listen to your
                   requirements and problems.


                                                                                  Nice day & Have a happy purchasing!

                   Contact us




                   Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




       NEW & HOT Sale



                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/White-Motorcycle-Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525/111981561437                                                                   4/6
10/9/2020                                                         White Motorcycle
                                                  Case: 1:20-cv-06677   Document   Headlight
                                                                                       #: 12 For Filed:
                                                                                                 KTM R SX EXC XC XCF
                                                                                                        11/10/20     SXF 65347
                                                                                                                   Page     85 105
                                                                                                                                 of250
                                                                                                                                    358350PageID
                                                                                                                                          450 525 | eBay
                                                                                                                                                     #:1296
            26mm Mikuni Carburetor Assembly        Racing Carb Carburetor Gas Thrott    CNC Cooling Radiator Oil Cooler F    ATV Ignition Coil AC CDI Regulator     6PCS Oil Filter For 2013 HUSQVA       Recoil Pull Start Starter C
            For 110cc 125cc 140cc YX Lifan S       le Cable For 80cc Push Bike Motori   or 125 140 cc YX Lifan Zongshen      Rectifier Relay Kit For Chinese 150    RNA TE310R TC250R TXC250R T           For 43 49cc Engine Motov
            SR Pit Dirt Bike                       zed Bicycle                          Pit Dirt Bike                        200 250cc                              XC310R                                Scooter MVS10
            46.86 USD                              28.12 USD                            30.94 USD                            20.59 USD                              14.15 USD                             10.87 USD
            Buy it now                             Buy it now                           Buy it now                           Buy it now                             Buy it now                            Buy it now
            Free shipping                          Free shipping                        Free shipping                        Free shipping                          Free shipping                         Free shipping




            Racing Carb Carburetor For Gas M       9 PCS Oil Filter For Yamaha Rapto    CNC Oil Dipstick For Lifan YX 125    8 pcs Oil Filter For Yamaha YFZ45      Ignition Coil For GY6 260cc ATV M     10pcs Fuel Filter with Mag
            otorized Bicycle Mini ATV Dirt Pock    r 250 YFZ450 YFZ450R ATVs Bike       cc 140cc Engine Pit Dirt Bike SSR    0R 2009- Current 5D3-13440-09-0        oped Scooter XV250 Baja Linhai 2      ol Gas For Pit Dirt Bike Q
            et Bike Quad                           5D3-13440-09-00                      YCF BSE Kayo                         0 ATVs Bike                            60cc 300cc                            Mini Moto
            17.37 USD                              20.13 USD                            10.24 USD                            18.53 USD                              15.73 USD                             6.21 USD
            Buy it now                             Buy it now                           Buy it now                           Buy it now                             Buy it now                            Buy it now
            Free shipping                          Free shipping                        Free shipping                        Free shipping                          Free shipping                         Free shipping




   Sponsored items based on your recent views 1/4                                                                                                                                                   Feedback on our suggestions




     Motocross Dirt Bike                     Dirt Bike LED Headlight             White Motorcycle Headlight         White Headlight For Dirt            Dirt Bike Headlight Fairing         PP Plastic Orange
     Headlight for KTM SX XCF…               Head lamp For KTM EXC…              Front Light For KTM…               Bike KTM R SX EXC XC XC…            For KTM R SX EXC XC XCF…            Motorcycle Dirt Bike…
     $27.86                                  $82.89                              $30.13                             $29.27                              $31.61                              $32.27
     Free shipping                           + $17.09 shipping                   $32.75                             $32.89                              $33.99                              Free shipping
     New                                     New                                 Free shipping                      Free shipping                       + $3.50 shipping                    New
                                                                                 New                                Seller 99.5% positive               Seller 99.1% positive




   Explore more sponsored options:




     PP Plastic Orange                       Blue Sports Headlight Lamp          Motorcycle LED Headlight           Motorcross LED Headlight            LED Headlight Head Lamp             For Husqvarna TE125 250 17-
     Motorcycle Dirt Bike…                   For Dirt Bike Honda KTM…            Head Lamp for KTM SX XC…           For KTM SX SXF XC XCW…              Light For KTM XC-W EXC S…           19 701 Supermoto 2017 Dirt…
     $32.27                                  $24.66                              $62.25                             $58.09                              $73.47                              $28.82
     Free shipping                           $26.23                              $66.22                             $62.46                              $79.00                              $30.99
                                             Free shipping                       Free shipping                      Free shipping                       Free shipping                       + $6.00 shipping
                                                                                                                    Popular




                                                                                                                                                                                                                          Feedback



   More from this seller 1/2                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/White-Motorcycle-Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525/111981561437                                                                                                            5/6
10/9/2020                                                               White Motorcycle
                                                        Case: 1:20-cv-06677   Document   Headlight
                                                                                             #: 12 For Filed:
                                                                                                       KTM R SX EXC XC XCF
                                                                                                              11/10/20     SXF 65348
                                                                                                                         Page     85 105
                                                                                                                                       of250
                                                                                                                                          358350PageID
                                                                                                                                                450 525 | eBay
                                                                                                                                                           #:1297
                                                                                                                                                                                                     Sell     Watchlist        My eBay            2
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                                   White Motorcycle Headlight For KTM R SX
                                                                                                                                                                                                            Shop with confidence
                                                                                                                   EXC XC XCF SXF 65 85 105 250 350 450 525
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                                     Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                                       Quantity:       1             More than 10 available / 20 sold


                                                                                                                                                                                                            Seller information
                                                                                                                          Price:    US $26.59                              Buy It Now                       powermoto (10696        )
                                                                                                                                                                                                            99.6% Positive feedback

                                                                                                                                                                          Add to cart
                                                                                                                                                                                                                Save this Seller

                                                                                                                                                                                                            Contact seller
                                                                                                                                                                        Add to Watchlist
                                                                                                                                                                                                            Visit store
                                                                                                                                                                                                            See other items

                                                                                                                           1-year accident protection plan from
                                                                                                                           SquareTrade - $5.99


                                                                                                                           20 sold              Free shipping                 9 watchers


                                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                      Kong/Taiwan | See details
                                                                                                                                      International shipment of items may be subject to customs
                                                                                                                                      processing and additional charges.
                                                                                                                                      Item location: China, China

                                              Have one to sell?         Sell now                                                      Ships to: Worldwide See exclusions


                                                                                                                        Delivery:           Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                            Nov. 18
                                                                                                                                            Please note the delivery estimate is greater than 13
                                                                                                                                            business days.
                                                                                                                                            Please allow additional time if international delivery
                                                                                                                                            is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                                               Earn up to 5x points when you use your
                                                                                                                                               eBay Mastercard®. Learn more

                                                                                                                        Returns: 14 day Buyer pays for return shipping |
                                                                                                                                      See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       Dirt Bike Headlight Lamp For             Headlight Head Lamp Light                White Headlight For Dirt                  Universal Motorcycle                      Dirt Bike Headlight For KTM                  Universal Headlights
       KTM R SX EXC XC XCF SX…                  Streetfighter For KTM EXC…               Bike KTM R SX EXC XC XC…                  Headlight Head Lamp for…                  EXC SX SXF XC XCF EXC…                       Headlamp Street For KTM…
       $25.10                                   $22.99                                   $29.27                                    $25.44                                    $85.00                                       $23.50
       $26.99                                   Free shipping                            $32.89                                    Free shipping                             $91.40                                       Free shipping
       + $3.50 shipping                         Almost gone                              Free shipping                             New                                       Free shipping                                Almost gone
       Seller 99.1% positive                                                             Seller 99.5% positive                                                               New




   Related sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




                                                                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/White-Motorcycle-Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525/111981561437                                                                                                                                        1/3
10/9/2020                                                              White Motorcycle
                                                       Case: 1:20-cv-06677   Document   Headlight
                                                                                            #: 12 For Filed:
                                                                                                      KTM R SX EXC XC XCF
                                                                                                             11/10/20     SXF 65349
                                                                                                                        Page     85 105
                                                                                                                                      of250
                                                                                                                                         358350PageID
                                                                                                                                               450 525 | eBay
                                                                                                                                                          #:1298




     Dirt Bike Headlight Lamp For               Dirt Bike Headlight Fairing            White Headlight For Dirt                 35W Headlight Fairing For                 1Set Orange Headlight                     Set Bike Headlight Lamp For
     KTM R SX EXC XC XCF SX…                    For KTM R SX EXC XC XCF…               Bike KTM R SX EXC XC XC…                 KTM R SX EXC XC XCF SX…                   LAMP For Motorcycle R SX…                 R SX EXC XC XCF SXF 65 …
     $25.10                                     $31.61                                 $29.27                                   $21.20                                    $35.50                                    $35.50
     $26.99                                     $33.99                                 $32.89                                   $22.80                                    Free shipping                             Free shipping
     + $3.50 shipping                           + $3.50 shipping                       Free shipping                            + $3.50 shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: China, China
            Shipping to: Worldwide
            Excludes: Africa, South America, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin
            Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles,
            Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook Islands, Fiji,
            French Polynesia, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa,
            Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Philippines, Taiwan, Vietnam, Bermuda,Greenland, Saint Pierre and Miquelon, Albania, Andorra, Bosnia and Herzegovina,
            Gibraltar, Guernsey, Iceland, Jersey, Liechtenstein, Macedonia, Moldova, Monaco, Montenegro, San Marino, Serbia, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia,
            Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Japan, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan,
            UzbekistanTurkmenistan, UzbekistanTurkmenistan, Uzbekistan

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


              Shipping and handling              To                       Service                                                                                 Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Thu. Oct. 29 and Wed. Nov. 18
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              14 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/White-Motorcycle-Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525/111981561437                                                                                                                                       2/3
10/9/2020                                        Case: 1:20-cv-06677 Document #: 12 Filed:Feedback
                                                                                           11/10/20Profile
                                                                                                        Page 350 of 358 PageID #:1299
                                                                                                                                                                              Sell     Watchlist         My eBay           2
                  Hi           !          Daily Deals     Brand Outlet        Help & Contact


                                           Shop by
                                           category                  Search for anything                                                                     All Categories                             Search             Advanced



                 Home       Community         Feedback forum         Feedback profile



                 Feedback profile


                                            powermoto (10696              )                                                                                                                     Member Quick Links
                                            Positive Feedback (last 12 months): 99.6%                                                                                                           Contact member
                                            Member since: Apr-29-15 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                  1 month        6 months           12 months                    Average for the last 12 months

                            Positive                 88              768               1356                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (1137)                                                      (1194)
                            Neutral                   0               4                  9
                                                                                                                 Shipping speed                                               Communication
                            Negative                  0               3                  5                                    (1133)                                                      (1186)




                           All received Feedback                                     Received as buyer                                     Received as seller                                          Left for others

                 5 Feedback received (viewing 1-5)                                                                                                                                                         Revised Feedback: 9


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (5)                             12 Months


                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                      Comment?
                          the carb needle was bent and the carb started leaking after 2 hours of runing                                        Buyer: n***t (63 )                                          Past 6 months
                          (Private listing)                                                                                                                                                                Reciprocal feedback


                          non-conforming object - original non-conforming copy                                                                 Buyer: e***n (325 )                                         Past 6 months
                          (Private listing)                                                                                                                                                                Reciprocal feedback


                          Package very bad, airfilter ruined                                                                                   Buyer: o***t (99 )                                          Past 6 months
                          (Private listing)                                                                                                                                                                Reciprocal feedback


                          Whatever !!! 1 not attached 2 !!! Zero zero                                                                          Buyer: n***o (408 )                                         Past year
                          Chain Adjuster Tensioner For Chinese 49cc 50cc Mini Dirt Moto Pocket Bike                                            GBP 5.32                                                    Reciprocal feedback
                          (#113243446088)


                          Not same as picture and wrong size                                                                                   Buyer: j***2 (121 )                                         Past year
                          (Private listing)                                                                                                                                                                Reciprocal feedback



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                        Contact member                     Suggested Next                 Leave Feedback
                                                                                               View items for sale                                               Reply to received Feedback
                                                                                               View seller's Store                                               Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay        Announcements        Community     Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/powermoto?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                           1/1
10/9/2020                                                                                       powermoto
                                                        Case: 1:20-cv-06677 Document #: 12 Filed: 11/10/20on eBay
                                                                                                              Page 351 of 358 PageID #:1300
                                                                                                                                                                                                      Sell      Watchlist         My eBay          2
            Hi           !         Daily Deals     Brand Outlet     Help & Contact


                                    Shop by
                                    category                  Search for anything                                                                                                    All Categories                               Search            Advanced



        powermoto's profile



                                                                    powermoto (10696              )                                                                                Items for sale            Visit store         Contact
                                                                    99.6% positive feedback

                                                                                                                                                                                                 Welcome to powermoto!!!!!!!!!
                                                                        Save




                                      Feedback ratings                                                                                                                                                                 See all feedback

                                                          1,137     Item as described                       1,356               9                  5                              Great thank you.
                                                                                                                                                                                  Oct 05, 2020
                                                          1,186     Communication                       Positive          Neutral              Negative
                                                          1,133     Shipping time

                                                          1,194     Shipping charges                            Feedback from the last 12 months



                                  295 Followers | 0 Reviews | Member since: Apr 29, 2015 |              China



        Items for sale(3682)                                                                                                                                                                                                                     See all items




             Carb Carburetor...                             20 pcs Aftermar...                                  33cc 43cc 49cc ...                                   Carb Primer Bul ...                                    Aluminum Gas Fu...
             US $12.19                        1h left       US $10.24                         1d left           US $12.18                              1h left       US $11.95                           1h left            US $7.39                   1d left




            About eBay       Announcements       Community        Security Center     Resolution Center         Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/powermoto                                                                                                                                                                                                                               1/1
10/9/2020                                                                                      powermoto
                                                         Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                                                   11/10/20     Page 352 of 358 PageID #:1301
                                                                                                                                                                   Sell   Watchlist     My eBay          2
      Hi             !             Daily Deals     Brand Outlet   Help & Contact


                                   Shop by
                                   category                 Search this Store                                                                         This Store                        Search            Advanced



     eBay       eBay Stores      powermoto




                                                 powermoto
                                                 295 followers powermoto (10696          ) 99.6%

                                                 Welcome to Powermoto!!!!!!!!

                                                     Save this seller




     Category

     All                                                   All Listings   Auction     Buy It Now                                                                                  Time: ending soonest

     Pit Dirt Bike                                       1-48 of 1,189 Results
     ATV Quad
                                                                                   Carb Carburetor For Motovox MVS10 Carb X1 3 FS529 509 43cc 49cc Pocket Bike
     Mini Dirt Bike

     Scooter Parts                                                                 $12.19                                                                                                          From China
                                                                                   Free shipping
     Tools

     YX Engine Parts

     Generator Parts
                                                                                   33cc 43cc 49cc Carburetor For Mini Moto ATV Pocket Goped Blade Z Scooter Bikes
     Monkey Bike Parts

     Garden Machine Parts                                                          $12.18                                                                                                          From China
                                                                                   Free shipping
     New item

     wholesale Item

     Other
                                                                                   Carb Primer Bulb & Gaskets For 23 26 33cc Viza Viper Zooma Bladez Goped Scooters

                                                                                   $11.95                                                                                                          From China
                                                                                   Free shipping




                                                                                   Carb Carburetor For 43cc 49cc Visa Mosquito Goped GSR Blade Z Mini Moto Scooters

                                                                                   $10.47                                                                                                          From China
                                                                                   Free shipping




                                                                                   Pocket Bike 15mm Carburetor For 43cc 49cc X-treme Evo GS Moon Scooter Skateboard

                                                                                   $10.48                                                                                                          From China
                                                                                   Free shipping




                                                                                   10mm Carburetor For 23cc 25cc 26cc 33cc 36cc MOBY BLADEZ XL Gas Scooter Goped

                                                                                   $10.49                                                                                                          From China
                                                                                   Free shipping




                                                                                   Carb Carburetor For Echo PB-260L SRM 260S 261S PPT SHC 260 261 Trimmer Blower

                                                                                   $10.47                                                                                                          From China
                                                                                   Free shipping




                                                                                   Recoil Pull Start Starter Claw Pawl For 43 49cc Engine Motovox Gas Scooter MVS10

                                                                                   $10.87                                                                                                          From China
                                                                                   Free shipping




                                                                                   Carb Carburetor For Replace Walbro WYK-186 For Echo Carb AXXXXXXXX AXXXXXXXX

                                                                                   $11.60                                                                                                          From China
                                                                                   Free shipping




                                                                                   10mm Carburetor Primer Bulb For 26 33 cc 2 Stroke Kragen Zooma Bladez Scooter

                                                                                   $11.62                                                                                                          From China
                                                                                   Free shipping




https://www.ebay.com/str/powermoto                                                                                                                                                                                   1/4
10/9/2020                                                                  powermoto
                                     Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                               11/10/20     Page 353 of 358 PageID #:1302
                                                    Clutch Cable Side Adjuster For Chinese Dirt Bike 110 125 150 200 250cc Baja SSR

                                                    $6.81                                                                              From China
                                                    Free shipping




                                                    Pit Dirt Bike Clutch Cable For XR50 CRF70 KLX110 TTR 125 140 150 160cc Motorbike

                                                    $6.85                                                                              From China
                                                    Free shipping




                                                    Blue Clutch Cable For 50 110cc 125cc-160cc XR50 CRF70 KLX TTR SDG Dirt Pit Bikes

                                                    $6.90                                                                              From China
                                                    Free shipping




                                                    Starter Chain For 50cc 70 90 110cc 110cc 125cc Engine Taotao SunL Peace 62 link

                                                    $5.89                                                                              From China
                                                    Was: $7.36
                                                    Free shipping



                                                    5 pcs Fuel Filter Fits Honda 2003 - 2017 Ruckus 50 NPS50 NPS 50 16900-GET-003

                                                    $16.82                                                                             From China
                                                    Was: $21.03
                                                    Free shipping



                                                    Fuel Filter Fits Honda CHF50 NPS50 NPS50S CHF50A CHF50P Ruckus 16900-GET-003

                                                    $10.23                                                                             From China
                                                    Was: $14.61
                                                    Free shipping



                                                    Fuel Filter Cleaner Fits NINJA ZX-7R ZX-7RR ZX-6R ZZR600 Kawasaki 49019-1081Bike

                                                    $8.65                                                                              From China
                                                    Was: $10.81
                                                    Free shipping



                                                    Replacement Carburetor For Walbro WT-946 Carb Fits Echo CS-310 Chainsaw

                                                    $27.98                                                                             From China
                                                    Free shipping




                                                    Brand New Aftermarket Replacement John Deere Fuel Pump,Replaces OEM Part RE38009

                                                    $26.13                                                                             From China
                                                    Was: $32.66
                                                    Free shipping



                                                    Aftermarket Replacement Carburetor For Walbro WT-946 Carb,Replaces # AXXXXXXXX

                                                    $26.39                                                                             From China
                                                    Was: $32.99
                                                    Free shipping



                                                    Aftermarket Replacement Carburetor For Walbro WT-594 or WT-594-1 Carb

                                                    $34.27                                                                             From China
                                                    Was: $42.84
                                                    Free shipping



                                                    Racing Carburetor For 43cc, 49cc Engines Used On Chinese Stand-up Gas Scooters

                                                    $20.06                                                                             From China
                                                    Was: $25.07
                                                    Free shipping



                                                    Carburetor Jets For 47cc 49cc Mini Moto Dirt Pocket Bike ATV Quad

                                                    $6.46                                                                              From China
                                                    Was: $8.07
                                                    Free shipping



                                                    FRONT BRAKE CALIPER FOR 1990-1997 YAMAHA YZ125 YZ250 COMPETITION

                                                    $42.98                                                                             From China
                                                    Was: $53.73
                                                    Free shipping

https://www.ebay.com/str/powermoto                                                                                                                  2/4
10/9/2020                                                                  powermoto
                                     Case: 1:20-cv-06677 Document #: 12 Filed:       | eBay Stores
                                                                               11/10/20     Page 354 of 358 PageID #:1303

                                                    REAR BRAKE CALIPER FOR TOMBERLIN CROSSFIRE CF150 GO KART

                                                    $43.01                                                                             From China
                                                    Was: $53.76
                                                    Free shipping



                                                    YX Magneto Stator Rotor Kit without light For YX 140cc 150cc 160cc Pit Dirt Bike

                                                    $68.21                                                                             From China
                                                    Was: $75.79
                                                    Free shipping



                                                    Foam Seat Fit Chinese 47cc 49cc 2 Stroke Kids Mini Moto Cross Dirt Moto Bikes

                                                    $16.79                                                                             From China
                                                    Free shipping




                                                    Fairing Plastic Fender Body Cover Kits For HONDA XR50 CRF50 Trail Dirt Pit Bike

                                                    $21.22                                                                             From China
                                                    Was: $23.58
                                                    Free shipping



                                                    Ignition Coil Fors 31G777 303447 303777 31P777 10-13 9-14HP Engine

                                                    $14.61                                                                             From China
                                                    Free shipping




                                                    Oil Fuel Pump Fit Mikuni FL250 FL350 Honda Odyssey Snowmobile ATV DF44-227 211D

                                                    $10.24                                                                             From China
                                                    Free shipping




                                                    Gas Fuel Pump Fit Kohler LV675 23HP LV680 24HP SV470 SV471 15HP SV480 16HP

                                                    $7.42                                                                              From China
                                                    Free shipping




                                                    5PCS A7TC Spark Plug 3 Electrode For Chinese Pit Dirt Bike Moped Scooter ATV

                                                    $10.87                                                                             From China
                                                    Free shipping




                                                    CNC Oil Dipstick For Lifan YX 125cc 140cc Engine Pit Dirt Bike SSR YCF BSE Kayo

                                                    $10.24                                                                             From China
                                                    Free shipping




                                                    28mm Black PTR Fat Bar Clamp Risers For Dirt Pit Bike Go Kart Buggy ATV Quad

                                                    $13.56                                                                             From China
                                                    Free shipping




                                                    1 1/8" Fat Handle Bar Clamp Risers Taper Black For Dirt Pit Bike ATV Motorcycle

                                                    $13.57                                                                             From China
                                                    Free shipping




                                                    Gas Throttle Cable For Dirt Pit Bike 200cc 250cc Acceleration Pump Carburetor

                                                    $10.24                                                                             From China
                                                    Free shipping




                                                    CNC Cooling Radiator Oil Cooler For 125 140 cc YX Lifan Zongshen Pit Dirt Bike

                                                    $30.94                                                                             From China
                                                    Free shipping




                                                    Pit Dirt Bike Aluminum CNC Cooling Radiator Oil Cooler For 125 140cc 150cc CRF50

                                                    $30.97                                                                             From China
                                                    Free shipping
https://www.ebay.com/str/powermoto                                                                                                                  3/4
10/9/2020                                                Case: 1:20-cv-06677 Document #: 12Items for sale
                                                                                             Filed:       by powermoto
                                                                                                      11/10/20     Page| eBay
                                                                                                                           355 of 358 PageID #:1304
                                                                                                                                                                                               Sell   Watchlist       My eBay               2
            Hi                !       Daily Deals       Brand Outlet   Help & Contact


                                      Shop by
                                      category              KTM                                                                                                               All Categories                         Search                 Advanced


                                                                                                                                                                                                              Include description
                                                           Items for sale from powermoto (10696            )       |       Save this seller | Show results from all sellers




        Categories
                                                               All Listings   Auction    Buy It Now                                                                                                      Sort: Best Match           View:
        eBay Motors
            Motorcycle Fairings & Bodywork                   17 results for KTM         Save this search
            Other Motorcycle Parts
            Motorcycle Parts
            More
                                                               Find your Motorcycle
                                                                                                                                                                                      Clear selections

        Format                                see all
                 All Listings                                                                                                                                                              0
                 Auction                                       Make & Model                                Year From / To                   Distance
                 Buy It Now                                                                                                                                                       matching results
                                                                KTM                                            Year From                     Any Distance of

        Guaranteed Delivery                   see all           Any Model                                      Year To                       60106                                    Find Results

                 No Preference
                 1 Day Shipping                                                                        Motorcycle Headlight Headlamp For KTM EXC XCW EXCF SX-F 125-500 2017 2018
                 2 Day Shipping                                                                        Brand New
                 3 Day Shipping
                 4 Day Shipping                                                                        $33.20                                                      From China
                                                                                                       Buy It Now
                                                                                                                                                                   Seller: powermoto (10,628) 99.6%
        Condition                             see all                                                  Free Shipping

                 New   (17)



        Price
        $                to $


        Item Location                         see all
                 Default                                                                               Aftermarket Reed Valve For KTM 50SX 2003-2008,KTM 65SX 1998-2008
                 Within                                                                                Brand New
                   100 miles      of 60106
                                                                                                       $21.14                                                      From China
                 US Only
                                                                                                       Was: $26.42
                 North America                                                                                                                                     Seller: powermoto (10,676) 99.6%
                                                                                                       Buy It Now
                 Worldwide
                                                                                                       Free Shipping
                                                                                                       20% off
        Delivery Options                      see all
                                                                                                           Watch
                 Free shipping


        Show only                             see all
                 Free Returns
                                                                                                       White Motorcycle Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525
                 Returns accepted
                                                                                                       Brand New
                 Completed listings
                 Sold listings
                 Deals & Savings
                                                                                                       $26.59                                                      From China
                                                                                                       Buy It Now
                                                                                                                                                                   Seller: powermoto (10,670) 99.6%
                                                                                                       Free Shipping
        More refinements...
                                                                                                           Watch



                 Seller Information

             powermoto (10696            )
                 Feedback rating: 10,696
                 Positive Feedback: 99.6%                                                              Motorcycle Headlight For KTM R SX EXC XC XCF SXF 65 85 105 250 350 450 525 Dirt
                 Member since Apr-29-15 in                                                             Brand New
                 Hong Kong
                                                                                                       $26.62                                                      From China
                 Read feedback profile                                                                 Buy It Now
                                                                                                                                                                   Seller: powermoto (10,670) 99.6%
                 Add to my favorite sellers                                                            Free Shipping
                                                                                                           Watch


        Sponsored items for you



                                                                                                       Front Fender Mudguard For Honda Yamaha Suzuki KTM Endure Dirt Bike Supermoto
                                                                                                       Brand New

                                                                                                       $22.25                                                      From China
                                                                                                       Was: $27.81
                                                                                                                                                                   Seller: powermoto (10,641) 99.6%
                                                                                                       Buy It Now
                                                                                                       Free Shipping
                    Motocross Dirt Bike                                                                20% off
                    Headlight for KTM...
                    $27.86
                    Buy It Now
                    Free shipping

                                                             Plastic Body Fender For 2003-2008 KTM 50 SX MINI ADVENTURE SENIOR JUNIOR Bike
                                                             Brand New




https://www.ebay.com/sch/m.html?_ssn=powermoto&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                                     1/5
10/9/2020                                                        Case: 1:20-cv-06677 Document #: 12 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 356 of 358 PageID #:1305
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                    Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $26.59
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.66
                                       0000   0000 0000   0000     Add a credit or debit card

                                                                                                                                             Order total                                                $28.25

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: powermoto | Message to seller

                                                                        White Motorcycle Headlight For KTM R SX EXC XC XCF
                                                                        SXF 65 85 105 250 350 450 525
                                                                        $26.59

                                                                        Quantity     1


                                                                        Delivery
                                                                        Est. delivery: Oct 29 – Nov 18
                                                                        Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                        Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                      Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients



                               Select amount                           None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432622316015                                                                                                                                                       1/1
10/9/2020                                                               Motorcycle
                                                       Case: 1:20-cv-06677         Headlight#:
                                                                            Document        Headlamp For KTM
                                                                                               12 Filed:     EXC XCW Page
                                                                                                          11/10/20   EXCF SX-F
                                                                                                                           357 125-500
                                                                                                                                 of 3582017PageID
                                                                                                                                            2018 | eBay
                                                                                                                                                      #:1306
                                                                                                                                                                                                  Sell     Watchlist        My eBay            2
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                       All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                    | Add to Watchlist




           Check if this part fits your vehicle                Contact the seller



                                                                                                                 Motorcycle Headlight Headlamp For KTM
                                                                                                                                                                                                         Shop with confidence
                                                                                                                 EXC XCW EXCF SX-F 125-500 2017 2018
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                        Color:      - Select -


                                                                                                                    Quantity:                     More than 10 available / 19 sold
                                                                                                                                    1                                                                    Seller information
                                                                                                                                                                                                         powermoto (10696        )
                                                                                                                                                                                                         99.6% Positive feedback
                                                                                                                       Price:    US $33.20                              Buy It Now
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                       Add to cart                       Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                     Add to Watchlist                    See other items


                                                                                                                                                                            Longtime
                                                                                                                    Free shipping            30-day returns
                                                                                                                                                                            member

                                                                                                                    Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: China, China
                                                                                                                                   Ships to: Worldwide See exclusions


                                                                                                                     Delivery:           Estimated between Thu. Oct. 29 and Wed.
                                             Have one to sell?         Sell now                                                          Nov. 18
                                                                                                                                         Please note the delivery estimate is greater than 13
                                                                                                                                         business days.
                                                                                                                                         Please allow additional time if international delivery
                                                                                                                                         is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard®. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Frame Guard Cover                       Frame Guard Cover                       Headlight Mask Headlamp                  JFG Frame Guard Cover                     Plastic Front Number Plate +                 Universal Motorcycle Dual
       Protector for KTM SX EXC…               Protector for KTM SX EXC…               Assembly For KTM 125 150…                Protector For KTM SX150…                  Fender For KTM…                              LED Headlight Fairing For…
       $19.98                                  $18.99                                  $39.15                                   $27.50                                    $28.19                                       $23.06
       Free shipping                           $20.42                                  $43.99                                   Free shipping                             $29.99                                       $24.80
       New                                     Free shipping                           Free shipping                            New                                       + $7.50 shipping                             + $3.50 shipping
                                               Seller 99.3% positive                   New                                                                                New                                          New




   Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-For-KTM-EXC-XCW-EXCF-SX-F-125-500-2017-2018/113310443834?hash=item1a61d4293a:g:cEwAAOSwoDlbxGAV                                                                                                     1/5
10/9/2020                                                               Motorcycle
                                                        Case: 1:20-cv-06677        Headlight For
                                                                             Document         #: KTM R SX EXC
                                                                                                 12 Filed:    XC XCF SXF
                                                                                                            11/10/20     65 85 105
                                                                                                                       Page     358250of
                                                                                                                                       350 450 525
                                                                                                                                         358       Dirt | eBay
                                                                                                                                               PageID       #:1307
                                                                                                                                                                                                     Sell     Watchlist        My eBay            2
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                             | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                                   Motorcycle Headlight For KTM R SX EXC XC
                                                                                                                                                                                                            Shop with confidence
                                                                                                                   XCF SXF 65 85 105 250 350 450 525 Dirt
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                                     Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                                       Quantity:       1             More than 10 available / 6 sold


                                                                                                                                                                                                            Seller information
                                                                                                                          Price:    US $26.62                              Buy It Now                       powermoto (10696        )
                                                                                                                                                                                                            99.6% Positive feedback

                                                                                                                                                                          Add to cart
                                                                                                                                                                                                                Save this Seller

                                                                                                                                                                                                            Contact seller
                                                                                                                                                                        Add to Watchlist
                                                                                                                                                                                                            Visit store
                                                                                                                                                                                                            See other items

                                                                                                                           1-year accident protection plan from
                                                                                                                           SquareTrade - $5.99


                                                                                                                             Free shipping                          Longtime member


                                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                      Kong/Taiwan | See details
                                                                                                                                      International shipment of items may be subject to customs
                                                                                                                                      processing and additional charges.
                                                                                                                                      Item location: China, China

                                              Have one to sell?         Sell now                                                      Ships to: Worldwide See exclusions


                                                                                                                        Delivery:           Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                            Nov. 18
                                                                                                                                            Please note the delivery estimate is greater than 13
                                                                                                                                            business days.
                                                                                                                                            Please allow additional time if international delivery
                                                                                                                                            is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                                               Earn up to 5x points when you use your
                                                                                                                                               eBay Mastercard®. Learn more

                                                                                                                        Returns: 14 day Buyer pays for return shipping |
                                                                                                                                      See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       Dirt Bike Headlight Lamp For             Headlight Head Lamp Light                White Headlight For Dirt                  Dirt Bike Headlight For KTM               Universal Motorcycle                         35W Headlight Fairing For
       KTM R SX EXC XC XCF SX…                  Streetfighter For KTM EXC…               Bike KTM R SX EXC XC XC…                  EXC SX SXF XC XCF EXC…                    Headlight Head Lamp for…                     KTM R SX EXC XC XCF SX…
       $25.10                                   $22.99                                   $29.27                                    $85.00                                    $25.44                                       $21.20
       $26.99                                   Free shipping                            $32.89                                    $91.40                                    Free shipping                                $22.80
       + $3.50 shipping                         Almost gone                              Free shipping                             Free shipping                             New                                          + $3.50 shipping
       Seller 99.1% positive                                                             Seller 99.5% positive                     56m left                                                                               New




   Related sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




                                                                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-For-KTM-R-SX-EXC-XC-XCF-SXF-65-85-105-250-350-450-525-Dirt/111981566313?hash=item1a129f1969:g:jn4AAOSwubRXGzrF                                                                                                  1/5
